        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 1 of 612



 1   Todd M. Schneider (SBN 158253)
     Jason H. Kim (SBN 220279)
 2   Kyle G. Bates (SBN 299114)
     SCHNEIDER WALLACE COTTRELL
 3   KONECKY WOTKYNS LLP
     2000 Powell Street, Suite 1400
 4   Emeryville, California 94608
     Tel: (415) 421-7100
 5   Fax: (415) 421-7105
     tschneider@schneiderwallace.com
 6   jkim@schneiderwallace.com
     kbates@schneiderwallace.com
 7
     Attorneys for Plaintiff
 8   [Additional Counsel Appear on Signature Page]
 9
                            UNITED STATES DISTRICT COURT
10                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

11   MOLINA HEALTHCARE, INC.,                        Case No.

12                       Plaintiff,

13         v.                                        COMPLAINT

14   ACTAVIS ELIZABETH, LLC; ACTAVIS
     HOLDCO US, INC.; ACTAVIS PHARMA, INC.;
15   AKORN, INC.; AMNEAL                    DEMAND FOR A JURY TRIAL
     PHARMACEUTICALS, INC.; APOTEX CORP.;
16   ASCEND LABORATORIES, LLC;
     AUROBINDO PHARMA USA, INC.;
17   BRECKENRIDGE PHARMACEUTICAL, INC.;
     CAMBER PHARMACEUTICALS, INC.;
18   CITRON PHARMA, LLC; DR. REDDY’S
     LABORATORIES INC.; EMCURE
19   PHARMACEUTICALS, LTD.; ENDO
     INTERNATIONAL PLC; EPIC PHARMA, LLC;
20   FOUGERA PHARMACEUTICALS INC.;
     GENERICS BIDCO I, LLC; GLENMARK
21   PHARMACEUTICALS INC., USA;
     GREENSTONE LLC; G&W LABORATORIES,
22   INC.; HERITAGE PHARMACEUTICALS INC.;
     HI-TECH PHARMACAL CO., INC.; IMPAX
23   PHARMACEUTICALS, LLC F/K/A/ IMPAX
     PHARMACEUTICALS, INC.; LANNETT
24   COMPANY, INC.; LUPIN
     PHARMACEUTICALS, INC.; MAYNE
25   PHARMA, INC.; MORTON GROVE
     PHARMACEUTICALS, INC.; MYLAN, INC.;
26   MYLAN, N.V.; MYLAN PHARMACEUTICALS,
     INC.; OCEANSIDE PHARMACEUTICALS,
27   INC.; PAR PHARMACEUTICAL, INC.; PAR
     PHARMACEUTICAL COMPANIES, INC.;
28   PERRIGO COMPANY PLC; PERRIGO NEW

                                              1
                              COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 2 of 612



 1   YORK, INC.; PFIZER, INC.; SANDOZ, INC.,
     SUN PHARMACEUTICAL INDUSTRIES, INC.;
 2   TARO PHARMACEUTICALS INDUSTRIES
     LTD.; TARO PHARMACEUTICALS USA, INC.;
 3   TELIGENT, INC.; TEVA PHARMACEUTICALS
     USA, INC.; UDL LABORATORIES INC.;
 4   UPSHER-SMITH LABORATORIES, LLC;
     VALEANT PHARMACEUTICALS
 5   INTERNATIONAL; VALEANT
     PHARMACEUTICALS NORTH AMERICA
 6   LLC; VERSAPHARM, INC.; WEST-WARD
     PHARMACEUTICALS CORP.; WOCKHARDT
 7   USA LLC; ZYDUS PHARMACEUTICALS
     (USA) INC.,
 8
                      Defendants.
 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                          2
                          COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 3 of 612



 1                                              TABLE OF CONTENTS

 2    I.     NATURE OF THE CASE                                                                                                                  1
 3    II.    THE DRUGS SUBJECT TO THE CONSPIRACY                                                                                                 5
 4    III.   JURISDICTION AND VENUE                                                                                                            17
 5
      IV.    THE PARTIES                                                                                                                       18
 6
             A.   Plaintiff .................................................................................................................... 18
 7
             B.   Defendants .............................................................................................................. 19
 8
             C.   Co-Conspirators ..................................................................................................... 29
 9
      V.     REGULATORY AND ECONOMIC BACKGROUND                                                                                                29
10
             A.   Generic Drugs Should Provide Lower-Priced Options for Purchasers......... 29
11
             B.   The Prescription Drug Market ............................................................................. 31
12
             C.   The Prescription Drug Distribution System ...................................................... 32
13
14           D.   The Market for Generic Drugs is Highly Susceptible to Collusion ................ 33

15    VI.    GOVERNMENT INVESTIGATIONS OF THE CONSPIRACY                                                                                       35

16           A.   Congress launched an investigation into generic price hikes ........................... 36

17           B.   The DOJ Investigates Criminal Generic Drug Collusion ................................ 37

18           C.   State Attorneys General Launch Their Own Investigation ............................. 39
19    VII.   THE GENERIC DRUG MARKET                                                                                                           42
20           A.   The Cozy Nature Of the Industry and Opportunities for Collusion ............. 42
21                1.          Trade Association Meetings and Conferences ..................................... 43
22
                              a.           National Association of Chain Drug Stores ........................... 44
23
                              b.           Generic Pharmaceutical Association ........................................ 45
24
                              c.           Healthcare Distribution Management Association ................ 47
25
                              d.           Efficient Collaborative Retail Marketing ................................. 48
26
                              e.           Minnesota Multistate Contracting Pharmacy Alliance .......... 49
27
                              f.           Healthcare Supply Chain Association ...................................... 49
28

                                           3
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 4 of 612



 1                 2.          Industry Dinners and Private Meetings................................................. 50

 2                 3.          Personal Telephone Calls, E-Mails, and Text Message Communications
                               ..................................................................................................................... 52
 3
                   4.          Individual Relationships .......................................................................... 52
 4
                               a.           Ara Aprahamian .......................................................................... 53
 5

 6                             b.           David Berthold ............................................................................ 54

 7                             c.           Jim Brown .................................................................................... 55

 8                             d.           Maureen Cavanaugh ................................................................... 56

 9                             e.           Marc Falkin .................................................................................. 57

10                             f.           Jim Grauso ................................................................................... 58
11                             g.           Kevin Green ................................................................................ 60
12                             h.           Armando Kellum ........................................................................ 62
13                             i.           Jill Nailor ...................................................................................... 63
14
                               j.           James Nesta ................................................................................. 64
15
                               k.           Konstantin Ostaficiuk ................................................................ 65
16
                               l.           Nisha Patel ................................................................................... 66
17
                               m.           David Rekenthaler ...................................................................... 68
18
                               n.           Rick Rogerson ............................................................................. 69
19
                               o.           Tracy Sullivan .............................................................................. 70
20
              B.   The Overarching Conspiracy Between Generic Drug Manufacturers – Playing
21                 Nice in the Sandbox............................................................................................... 71
22
              C.   Generic Drug Price Spikes Since 2013................................................................ 85
23
      VIII.   THE CONSPIRACY                                                                                                                    86
24
      IX.     HERITAGE                                                                                                                          87
25
              A.   Market Allocation Agreements to Maintain Market Share and Avoid Price
26                 Erosion .................................................................................................................... 87
27                 1.          Nimodipine................................................................................................ 88
28                             a.           The Heritage/Sun Agreement................................................... 88

                                            4
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 5 of 612



 1                              b.           The Heritage/Ascend Agreement ............................................ 91

 2                 2.           Zoledronic Acid ........................................................................................ 92
 3                 3.           Meprobamate ............................................................................................ 94
 4                 4.           Doxy DR.................................................................................................... 96
 5                              a.           The Heritage/Mylan Agreement .............................................. 96
 6
                                b.           The Heritage/Mayne Agreement............................................ 100
 7
                   5.           Hydralazine HCL .................................................................................... 105
 8
            B.     Agreements to Fix Prices .................................................................................... 106
 9
                   1.           Doxy Mono ............................................................................................. 106
10
                   2.           Heritage 2014 Price Increases ............................................................... 112
11
                                a.           Acetazolamide ........................................................................... 115
12
                                b.           Fosinopril HCTZ ...................................................................... 121
13
                                c.           Glipizide-Metformin................................................................. 123
14

15                              d.           Glyburide.................................................................................... 123

16                              e.           Glyburide-Metformin ............................................................... 125

17                              f.           Leflunomide............................................................................... 127

18                              g.           Methimazole .............................................................................. 129

19                              h.           Nystatin ...................................................................................... 129
20                              i.           Paromomycin............................................................................. 136
21                              j.           Theophylline ER ....................................................................... 137
22                              k.           Verapamil ................................................................................... 141
23
      X.    TEVA                                                                                                                               143
24
            A.     Early 2013 Teva Business Strategies, Hiring of Patel, and Ranking Competitors
25                 ................................................................................................................................. 143

26                 1.           April 2013: Teva Hires Nisha Patel ..................................................... 143

27                 2.           Ranking “Quality of Competition” to Identify Price Increase Candidates
                                ................................................................................................................... 147
28

                                            5
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 6 of 612



 1                             a.           The “High Quality” Competitor Relationships .................... 148

 2                             b.           Mylan (+3) ................................................................................. 148
 3                             c.           Watson/Actavis (+3)................................................................ 149
 4                             d.           Sandoz (+3) ............................................................................... 150
 5                             e.           Glenmark (+3)........................................................................... 150
 6
                               f.           Taro (+3) .................................................................................... 151
 7
                               g.           Lupin (+2) .................................................................................. 151
 8
            B.    Price Increase Hiatus ........................................................................................... 151
 9
            C.    New Relationships Emerge ................................................................................ 152
10
            D.    Competitors Become “High Quality” After Successfully Colluding With Teva
11                ................................................................................................................................. 153
12          E.    Quality Competitors Collude With Each Other, Sandoz/Mylan .................. 153
13          F.    Commitment to the Overarching Conspiracy ................................................. 154
14
            G.    Low Quality Competitors Comply with the Overarching Conspiracy ......... 155
15
            H.    Teva Profitability Increases Dramatically ......................................................... 155
16
            I.    Teva and its Executives Knowingly Violated the Antitrust Laws................. 155
17
      XI.   THE OVERARCHING CONSPIRACY IN OPERATION WITH RESPECT TO
18          THE SUBJECT DRUGS                                     159
19          A.    Customer and Market Allocation Agreements To Maintain Market Share and
                  Avoid Price Erosion ............................................................................................ 159
20
                  1.           Teva/Mylan ............................................................................................. 159
21

22                             a.           Fenofibrate ................................................................................. 159

23                             b.           Clonidine TTS ........................................................................... 162

24                             c.           Tolterodine ER.......................................................................... 166

25                             d.           Capecitabine............................................................................... 170

26                2.           Teva/Sandoz ........................................................................................... 172
27                             a.           Ethinyl Estradiol and Levonorgestrel (Portia and Jolessa) . 172
28                             b.           Temozolomide .......................................................................... 173

                                           6
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 7 of 612



 1                      c.          Tobramycin ................................................................................ 176

 2                      d.          Dexmethylphenidate HCL ER................................................ 178
 3                3.    Teva/Lupin ............................................................................................. 180
 4                      a.          Lamivudine/Zidovudine (Combivir) ..................................... 180
 5                      b.          Irbesartan ................................................................................... 182
 6
                        c.          Drospirenone and Ethinyl Estradiol (Ocella) ....................... 183
 7
                        d.          Norethindrone/Ethinyl Estradiol .......................................... 185
 8
                  4.    Teva/Greenstone ................................................................................... 186
 9
                        a.          Oxaprozin .................................................................................. 186
10
                        a.          Tolterodine Tartrate ................................................................. 188
11
                        b.          Piroxicam ................................................................................... 190
12
                        c.          Cabergoline ................................................................................ 193
13
                  5.    Teva/Actavis ........................................................................................... 194
14

15                      a.          Amphetamine/Dextroamphetamine ER............................... 194

16                      b.          Amphetamine/Dextroamphetamine IR ................................ 195

17                      c.          Dextroamphetamine Sulfate ER ............................................. 195

18                      d.          Clonidine TTS ........................................................................... 196

19                      e.          Budesonide Inhalation ............................................................. 198
20                      f.          Celecoxib .................................................................................... 198
21                6.    Teva/Par .................................................................................................. 199
22                      a.          Omega-3-Acid Ethyl Esters .................................................... 199
23
                        b.          Entecavir .................................................................................... 201
24
                        c.          Budesonide DR ......................................................................... 203
25
                  7.    Teva/Taro ............................................................................................... 204
26
                        a.          Enalapril Maleate....................................................................... 204
27
                        b.          Nortriptyline HCL .................................................................... 207
28

                                       7
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 8 of 612



 1                8.           Teva/Zydus ............................................................................................. 210

 2                             a.           Fenofibrate ................................................................................. 211
 3                             b.           Paricalcitol .................................................................................. 214
 4                             c.           Niacin ER................................................................................... 216
 5                             d.           Etodolac ER .............................................................................. 219
 6
                  9.           Teva/Glenmark ...................................................................................... 220
 7
                               a.           Moexipril HCL .......................................................................... 220
 8
                               b.           Desogestrel/Ethinyl Estradiol (Kariva) ................................. 222
 9
                               c.           Gabapentin................................................................................. 222
10
                  10.          Teva/Lannett .......................................................................................... 223
11
                               a.           Baclofen ...................................................................................... 223
12
                  11.          Teva/Amneal .......................................................................................... 226
13
                               a.           Norethindrone Acetate ............................................................ 226
14

15                12.          Teva/ Dr. Reddy’s .................................................................................. 227

16                             a.           Oxaprozin .................................................................................. 227

17                             b.           Paricalcitol .................................................................................. 228

18                13.          Mylan / Sandoz....................................................................................... 232

19                             a.           Valsartan HCTZ........................................................................ 232
20          B.    Taking the Overarching Conspiracy to a New Level: Price Fixing (2012 – 2015)
                  ................................................................................................................................. 234
21
                  1.           July 31, 2012 Price Increase .................................................................. 234
22

23                             a.           Nadolol ....................................................................................... 235

24                             b.           Labetalol HCL ........................................................................... 238

25                             c.           Nitrofurantoin MAC ................................................................ 238

26                2.           February – April 2013: Increasing Prices Before A New Competitor
                               Enters the Market: Budesonide Inhalation Suspension .................... 239
27
                  3.           May 13, 2013 Price Increase – Tizanidine .......................................... 240
28

                                           8
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 9 of 612



 1                4.     May 24, 2013 First List of Price Increases .......................................... 242

 2                       a.          Glenmark.................................................................................... 243
 3                       b.          Sandoz ........................................................................................ 246
 4                       c.          Taro ............................................................................................. 249
 5                5.     July 3, 2013 Price Increases ................................................................... 250
 6
                         a.          Upsher-Smith............................................................................. 252
 7
                         b.          Mylan .......................................................................................... 253
 8
                         c.          Sandoz ........................................................................................ 256
 9
                  6.     July 19, 2013 Price Increase – Enalapril Maleate ............................... 257
10
                  7.     August 9, 2013 Price Increases ............................................................. 262
11
                         a.          Mylan .......................................................................................... 265
12
                         b.          Pravastatin .................................................................................. 268
13
                         c.          Etodolac ..................................................................................... 276
14

15                8.     July 2013 – January 2014: Competitors Seek to “Follow” Price Increases:
                         Haloperidol and Trifluoperazine HCL, Benazepril HCTZ,
16                       Levothyroxine, Clomipramine HCL .................................................... 279

17                       a.          Haloperidol and Trifluoperazine ............................................ 281

18                       b.          Benazepril HCTZ ..................................................................... 283
19                       c.          Levothyroxine............................................................................ 285
20                       d.          Clomipramine HCL .................................................................. 289
21                9.     March 7, 2014: Price Increases and Overarching Conspiracy Converge
22                       (Niacin ER).............................................................................................. 295

23                       a.          Niacin ER................................................................................... 295

24                10.    April 4, 2014 Price Increases................................................................. 297

25                       a.          Cephalexin.................................................................................. 302

26                       b.          Azithromycin and Medroxyprogesterone.............................. 303
27                       c.          Clarithromycin ER .................................................................... 307
28                       d.          Ketoconazole ............................................................................. 309

                                        9
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 10 of 612



 1                          e.           Estradiol/Norethindrone Acetate and Cyproheptadine HCL311

 2                          f.           Diflunisal .................................................................................... 313
 3                          g.           Ethosuximide............................................................................. 314
 4                 11.      Impact of April 4, 2014 Price Increases to Teva ............................... 315
 5                 12.      April 15, 2014 Price Increase (Baclofen) ............................................. 316
 6
                   13.      July 1, 2014 Price Increase (Fluocinonide) ......................................... 319
 7
                   14.      August 28, 2014 Price Increases ........................................................... 327
 8
                            a.           Enalapril Maleate....................................................................... 328
 9
                            b.           Prochlorperazine ....................................................................... 328
10
                            c.           Mylan .......................................................................................... 329
11
                            d.           Taro ............................................................................................. 332
12
                            e.           Zydus .......................................................................................... 335
13
                   15.      January 28, 2015 Price Increases .......................................................... 336
14

15                          a.           Propranolol HCL Tablets ........................................................ 337

16                          b.           Ciprofloxacin HCL and Glimepiride ..................................... 340

17                          c.           Griseofulvin ............................................................................... 342

18           C.    COMPETITORS BECOME “HIGH QUALITY” AFTER SUCCESSFULLY
                   COLLUDING WITH TEVA ........................................................................... 343
19
                   1.       Apotex ...................................................................................................... 343
20
                   2.       Zydus ........................................................................................................ 344
21
                   3.       Heritage .................................................................................................... 345
22

23                 4.       Lupin ........................................................................................................ 345

24                 5.       Par ............................................................................................................. 346

25                 6.       Greenstone .............................................................................................. 347

26                 7.       Amneal ..................................................................................................... 348

27                 8.       Rising ........................................................................................................ 349
28                 9.       Breckenridge ............................................................................................ 351

                                         10
                         COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 11 of 612



 1                  10.         Glenmark ................................................................................................. 352

 2                  11.         Camber ..................................................................................................... 352
 3     XII.    OTHER DRUGS                                                                                                                  357
 4             A.   Albuterol Sulfate ................................................................................................... 357
 5             B.   Amitriptyline ......................................................................................................... 357
 6
               C.   Clobetasol Propionate ......................................................................................... 359
 7
               D.   Desonide................................................................................................................ 363
 8
               E.   Digoxin .................................................................................................................. 365
 9
               F.   Divalproex Sodium ER ....................................................................................... 368
10
               G.   Doxy Hyclate ........................................................................................................ 371
11
               H.   Econazole .............................................................................................................. 375
12
               I.   Lidocaine ............................................................................................................... 378
13
               J.   Metronidazole ....................................................................................................... 379
14

15             K.   Propranolol HCL capsules .................................................................................. 380

16             L.   Ursodiol ................................................................................................................. 382

17     XIII.   CONCIOUSNESS OF GUILT                                                                                                        383

18     XIV.    SPOILATION OF EVIDENCE                                                                                                       386

19     XV.     OBSTRUCTION OF JUSTICE                                                                                                       387
20     XVI.    PLAINTIFF’S PURCHASES AND ANTITRUST INJURY                                                                                   388
21     XVII. INTERSTATE TRADE AND COMMERCE                                                                                                  388
22     XVIII. TOLLING AND FRAUDULENT CONCEALMENT                                                                                            389
23
       XIX.    DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY390
24
       XX.     CAUSES OF ACTION                                                                                                             390
25
       XXI.    DEMAND FOR JUDGMENT                                                                                                          600
26
       XXII. JURY DEMAND                                                                                                                    600
27
28

                                             11
                             COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 12 of 612



 1          Plaintiff Molina Healthcare, Inc. (“Molina” or “Plaintiff”) files this Complaint against

 2 Defendants Actavis Elizabeth, LLC, Actavis Holdco US, Inc., Actavis Pharma, Inc., Akorn, Inc.,

 3 Amneal Pharmaceuticals, Inc., Apotex Corp., Ascend Laboratories, LLC, Aurobindo Pharma USA,

 4 Inc., Breckenridge Pharmaceutical, Inc., Camber Pharmaceuticals, Inc., Citron Pharma, LLC, Dr.

 5 Reddy’s Laboratories Inc., Emcure Pharmaceuticals, Ltd., Endo International, plc, Epic Pharma, LLC,

 6 Fougera Pharmaceuticals Inc., G&W Laboratories, Inc., Generics Bidco I, LLC, Glenmark
 7 Pharmaceuticals Inc., USA, Greenstone LLC, Heritage Pharmaceuticals Inc., Hi-Tech Pharmacal Co.,

 8 Inc., Impax Pharmaceuticals, LLC f/k/a/ Impax Pharmaceuticals, Inc., Lannett Company, Inc., Lupin

 9 Pharmaceuticals, Inc., Mayne Pharma, Inc., Morton Grove Pharmaceuticals, Inc., Mylan, Inc., Mylan,

10 N.V., Mylan Pharmaceuticals, Inc., Oceanside Pharmaceuticals, Inc., Par Pharmaceutical Companies,

11 Inc., Par Pharmaceuticals, Inc., Perrigo Company PLC, Perrigo New York, Inc., Pfizer, Inc., Sandoz,

12 Inc., Sun Pharmaceutical Industries, Inc., Taro Pharmaceutical Industries, Ltd., Taro Pharmaceuticals

13 USA, Inc., Teligent, Inc., Teva Pharmaceuticals USA, Inc., UDL Laboratories Inc., Upsher-Smith
14 Laboratories, LLC, Valeant Pharmaceuticals International, Valeant Pharmaceuticals North America

15 LLC, VersaPharm, Inc. West-Ward Pharmaceutical Corp., Wockhardt USA LLC, and Zydus

16 Pharmaceuticals (USA) Inc., (collectively “Defendants”) and alleges based on personal knowledge as to

17 the facts pertaining to it and information made public during ongoing government investigations of

18 Defendants and other generic drug companies, and upon information and belief as to all other matters,

19 as follows:

20 I.       NATURE OF THE CASE

21          1.      Plaintiff brings this action to recover damages it incurred from egregious overcharges it

22 paid for certain widely-used generic drugs, arising from a far-reaching conspiracy among Defendants

23 and others to blatantly fix the price of such drugs. This conspiracy increased the Defendants’ profits,

24 and that of others working with them, at the expense of Plaintiff, a private health benefit provider, as

25 well as consumers and the government.

26          2.      In the pharmaceutical industry, generic drug entry predictably and typically results in

27 increased price competition, which reduces the price of drugs for wholesalers, retailers, consumers, and
28 third-party payers (“TPPs”) like Plaintiff. Defendants here, however, along with other generic drug


                                                 1
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 13 of 612



 1 manufacturers, conspired to manipulate the relevant markets, allocate these markets amongst

 2 themselves, and obstruct generic competition in an ongoing scheme to fix, increase, stabilize, and/or

 3 maintain the price of the drugs identified in Section II below (the “Subject Drugs”). The Defendants’

 4 scheme continues to affect the generic drug markets for the Subject Drugs. While this Complaint

 5 alleges facts as to the Subject Drugs, this scheme and conspiracy extends to other generic drugs.

 6          3.      Defendants orchestrated their conspiracy through secret communications and meetings,

 7 both at private and public events, like trade association meetings held by the Generic Pharmaceutical

 8 Association (“GPhA”) (n/k/a Association for Accessible Medicines), the Healthcare Distribution

 9 Management Association (“HDMA”) (n/k/a Healthcare Distribution Alliance), the Efficient

10 Collaborative Retail Marketing organization (“ECRM”), the Minnesota Multistate Contracting Alliance

11 for Pharmacy (“MMCAP”), and the Healthcare Supply Chain Association (“HSCA”), among others.

12          4.      The conspiracy, which infected the entire generic marketplace, was designed to evade

13 detection. Pursuant to a “fair share” scheme, Defendants predetermined market share, fixed prices, and
14 rigged bids on the over 100 Subject Drugs listed below, as well as additional drugs. This fair share

15 understanding was often referred to by Defendants as the “rules of engagement” for the generic drug

16 industry and permeated every segment of the industry. The modus operandi was to avoid competition

17 among generic manufacturers that would normally result in significant price erosion and significant

18 savings for purchasers, particularly insurers – like Plaintiff – responsible for paying the bulk of the

19 prescription drug costs in the United States. This overarching conspiracy, effectuated by a series of

20 drug-specific conspiracies, thwarted competition across the generic drug industry
21          5.      Predictably, the results of the conspiracy were severe. The prices of generic drugs

22 skyrocketed at unprecedented rates, some by more than 1000%., like for example, Albuterol Sulfate

23 (3,400%), Amitriptyline (2,400%), Clobetasol Propionate (1,800%), Clomipramine (2,600%), Doxazosin

24 Mesylate (1053%), Doxycycline (8,000%), Fluconazole (1,570%), Leflunomide (1,300%), Nadolol

25 (2,762%), Oxybutynin Chloride (between 1,100 and 1,500%), Propranolol HCL (1,000%), and Ursodiol

26 (1,000%).

27          6.      These price increases are consistent with Medicare Part D price increases found by the

28 Government Accountability Office (“GAO”) for many of the Subject Drugs, including Acetazolamide


                                                  2
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 14 of 612



 1 ER, Amiloride HCL/HCTZ, Amitriptyline, Baclofen, Benazepril HCTZ, Bumetanide, Carbamazepine,

 2 Cephalexin, Cimetidine, Ciprofloxacin HCL, Clarithromycin ER, Clobetasol Propionate, Clomipramine,

 3 Clotrimazole, Desonide, Dextroamphetamine Sulfate, Digoxin, Diltiazem HCL, Divalproex Sodium

 4 ER, Doxazosin Mesylate, Doxycycline Hyclate, Econazole, Enalapril Maleate, Ethosuximide, Etodolac,

 5 Fluconazole, Fluocinonide, Fluoxetine HCL, Haloperidol, Ketoconazole, Labetalol HCL, Lidocaine,

 6 Methotrexate, Nadolol, Nitrofurantoin MAC, Nystatin, Oxaprozin, Oxybutynin Chloride, Piroxicam,
 7 Pravastatin, Prazosin HCL, Prochlorperazine, Ranitidine HCL, Theophylline ER, Tobramycin,

 8 Trifluoperazine HCL, and Ursodiol.1

 9          7.      By 2012, Heritage Pharmaceuticals, Inc. (“Heritage”), Teva Pharmaceuticals USA Inc.

10 (“Teva”), and their co-conspirators embarked on one of the most egregious and massive price-fixing

11 conspiracies in the history of the United States. They leveraged the culture of cronyism in the generic

12 drug industry to avoid price erosion, increase prices for targeted products, and maintain artificially-

13 inflated prices across their respective product portfolios without triggering a “fight to the bottom”
14 among competitors. While Heritage and Teva spearheaded the particular conspiracies that are the

15 subject of this Complaint, these conspiracies are part of an even larger, overarching conspiracy and

16 understanding of how the generic manufacturers fix prices and allocate markets to suppress

17 competition.

18          8.      Defendants routinely and systematically communicated with one another to determine

19 and agree on how much market share, and which customers, each conspirator was entitled to. They

20 effectuated their market allocation by either refusing to bid for particular customers or providing
21 outrageously high cover bids. This created an artificial equilibrium that enabled the conspirators to then

22 collectively raise and/or maintain prices for a particular generic drug.

23          9.      Defendants understood and acted upon an underlying code of conduct widespread in

24 the generic drug industry: any time a competitor enters a particular drug market, it can contact its

25 competitors and allocate the market according to a generally agreed-upon standard of “fair share” in

26 order to avoid competing and keep prices high. While different drugs may involve different

27   1
    Generic Drugs Under Medicare: Part D Generic Drug Prices Declined Overall, but Some Had
28 Extraordinary Price Increases, GAO-16-706 (August 2016) (“the GAO Report”).


                                                  3
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 15 of 612



 1 competitors, this understanding remains constant and is the backbone of the industry wide conspiracy.

 2          10.     As one example of this conspiracy, Teva selected a core group of “High Quality”

 3 conspirators that it had existing conspiratorial relationships with, and targeted drugs that Teva and High

 4 Quality competitors overlapped on for price increases. Teva and the High Quality competitors

 5 understood that they would lead and follow each other’s price increases, and did so frequently and

 6 successfully.
 7          11.     The market for each of the Subject Drugs was small enough to foster collusion, but still

 8 large enough that prices should have remained at their historical, near marginal cost levels. Defendants

 9 overcame this obstacle and produced extraordinary price increases, as reflected in industry-wide data,

10 by engaging in a concerted effort to grow their conspiracy and dominate the market for the Subject

11 Drugs.

12          12.     This industry-wide data is consistent with the substantial price increases Plaintiff

13 suffered for the Subject Drugs.
14          13.     At the peak of the collusive activity involving Teva, during a 19-month period from July

15 2013 through January 2015, Teva significantly raised prices on dozens of different generic drugs. Teva

16 colluded with High Quality conspirators on most of them.

17          14.     Similarly, Heritage around this same time significantly raised prices on 15 drugs in

18 collusion with many of the Defendants.

19          15.     Defendants knew their conduct was unlawful. They limited their communications to in-

20 person meetings, or mobile phone calls, to avoid creating a record of their conduct. When
21 communications were reduced to writing or text messages, Defendants often destroyed the evidence of

22 those communications.

23          16.     Executives and others at the highest levels in many of Defendant companies, including

24 among others, Ara Aprahamian, David Berthold, James (Jim) Brown, Maureen Cavanaugh, Tracy

25 Sullivan DiValerio, Marc Falkin, James (Jim) Grauso, Kevin Green, Armando Kellum, Robin Hatosy,

26 Rajiv Malek, Satish Mehta, Jill Nailor, James (Jim) Nesta, Konstantin (Kon) Ostaficiuk, Nisha Patel,

27 David Rekenthaler, and Richard (Rick) Rogerson conceived, directed, and ultimately benefitted from
28 these schemes.


                                                 4
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 16 of 612



 1           17.     This scheme to fix and maintain prices, allocate markets, and otherwise stifle

 2 competition caused, and continues to cause, significant harm to the United States healthcare system.

 3 Defendants’ scheme violates Section 1 of the Sherman Act, 15 U.S.C. § 1, and various state antitrust

 4 and unfair competition laws, as alleged herein. As a result of the conspiracy, Plaintiff paid substantially

 5 inflated and anticompetitive prices for generic pharmaceutical drugs, and Defendants illegally profited

 6 as a result.
 7           18.     Plaintiff seeks treble damages and injunctive relief on account of Defendants’ unlawful

 8 scheme to fix, maintain, and stabilize prices for the Subject Drugs.

 9 II.       THE DRUGS SUBJECT TO THE CONSPIRACY

10           19.     Acetazolamide. Acetazolamide is an extended release anhydrase inhibitor medicine used

11 to treat glaucoma, epilepsy, altitude sickness, periodic paralysis, and heart failure. It may be sold in an

12 extended release (“ER”) formulation.

13           20.     Adapalene. Adapalene is a topical retinoid used to treat acne and other skin conditions.

14 Adapalene comes in different forms including gels and creams.

15           21.     Albuterol Sulfate. Albuterol sulfate is a bronchodilator that targets the β-2 receptor of

16 the lungs to relax muscles in the airways to increase pulmonary airflow. It is used to treat shortness of

17 breath caused by asthma and chronic obstructive pulmonary disease. It was first discovered in the

18 1960s and is listed as an “Essential Medicine” by the World Health Organization (“WHO”).

19           22.     Amiloride HCL/HCTZ. Amiloride hydrochloride (“HCL”) and amiloride

20 hydrochlorothiazide (“HCTZ”) are diuretics typically used in combination to treat hypertension, heart
21 failure, or extra fluid in the body (edema). They also help to treat or prevent low potassium levels. Both

22 medications are included on the WHO's list of Essential Medicines.

23           23.     Amitriptyline. Amitriptyline is a tricyclic antidepressant. Amitriptyline is included on the

24 WHO’s list of Essential Medicines.

25           24.     Amoxicillin/Clavulanate. Amoxicillin/clavulanate is an antibiotic consisting of

26 amoxicillin and clavulanate potassium. Amoxicillin is an antibiotic used to treat bacterial infections such

27 as middle ear infections, strep throat, pneumonia, skin infections, urinary tract infections, and others.
28 Clavulanate potassium is an inhibitor to bacterial resistance. Amoxicillin/clavulanate is included on the


                                                  5
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 17 of 612



 1 WHO's list of Essential Medicines.

 2          25.     Amphetamine/Dextroamphetamine. Amphetamine/dextroamphetamine is a

 3 combination stimulant used to treat attention deficit hyperactivity disorder (ADHD) and narcolepsy.

 4 The medication comes in both extended release (ER) and instant release (IR) forms.

 5          26.     Azithromycin. Azithromycin is an antibiotic used to treat bacterial infections, sexually-

 6 transmitted infections, and malaria. It is included on the WHO's list of Essential Medicines.
 7          27.     Baclofen. Baclofen is a muscle relaxant and an anti-spastic agent. It is used to treat

 8 muscle symptoms caused by multiple sclerosis, including spasms, pain, and stiffness. It is also used to

 9 treat muscle spasms in people with spinal injury or disease.

10          28.     Benazepril HCTZ. Benazepril hydrochlorothiazide is an angiotensin converting enzyme

11 (“ACE”) inhibitor. It is used to treat hypertension (high blood pressure).

12          29.     Bethanechol Chloride. Bethanechol chloride is used to treat dry mouth and bladder

13 problems such as the inability to urinate or empty the bladder completely.
14          30.     Budesonide. Budesonide is a corticosteroid. The inhaled form is used for long-term

15 management of asthma and chronic obstructive pulmonary disease. It can also be used to treat allergic

16 rhinitis and nasal polyps. The pill form is delayed release (DR) and is used to treat inflammatory bowel

17 diseases including Crohn's disease, ulcerative colitis, and microscopic colitis. Budesonide is included on

18 the WHO's list of Essential Medicines.

19          31.     Bumetanide. Bumetanide is a diuretic used to treat swelling as a result of heart failure,

20 liver failure, or kidney problems. It is also be used to treat high blood pressure.
21          32.     Buspirone HCL. Buspirone hydrochloride is used for the short-term treatment of

22 anxiety disorders, particularly generalized anxiety disorders.

23          33.     Cabergoline. Cabergoline is a dopamine receptor agonist used in the management of

24 prolactinomas. It is also used as an antidepressant and lactation suppressor.

25          34.     Capecitabine. Capecitabine is a chemotherapy medication used to treat breast cancer,

26 gastric cancer, and colorectal cancer. It is included on the WHO's list of Essential Medicines.

27          35.     Carbamazepine. Carbamazepine.is an anticonvulsant medication used to treat epilepsy

28 and neuropathic pain. It is also used to treat schizophrenia and bipolar disorder. It is included on the


                                                  6
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 18 of 612



 1 WHO's list of Essential Medicines.

 2           36.     Cefdinir. Cefdinir is an antibiotic used to treat pneumonia, otitis media, strep throat, and

 3 cellulitis.

 4           37.     Cefprozil. Cefprozil is a cephalosporin antibiotic used to treat ear infections, skin

 5 infections, and other bacterial infections.

 6           38.     Celecoxib. Celecoxib is a nonsteroidal anti-inflammatory drug (NSAID) used to treat

 7 pain and inflammation from osteoarthritis, acute pain in adults, rheumatoid arthritis, ankylosing

 8 spondylitis, painful menstruation, juvenile rheumatoid arthritis, and to reduce the number of colon and

 9 rectal polyps in people with familial adenomatous polyposis.

10           39.     Cephalexin. Cephalexin is a cephalosporin antibiotic used to treat bacterial infections

11 including otitis media, streptococcal pharyngitis, bone and joint infections, pneumonia, cellulitis, and

12 urinary tract infections. It is included on the WHO's list of Essential Medicines.

13           40.     Cimetidine. Cimetidine is a histamine receptor antagonist that inhibits stomach acid

14 production and is used to treat heartburn and peptic ulcers.

15           41.     Ciprofloxacin HCL. Ciprofloxacin hydrochloride is an antibiotic used to treat bacterial

16 infections including bone and joint infections, intra-abdominal infections, infectious diarrhea,

17 respiratory tract infections, skin infections, typhoid fever, and urinary tract infections. It is included on

18 the WHO's list of Essential Medicines.

19           42.     Clarithromycin ER. Clarithromycin is an antibiotic used to treat bacterial infections

20 including strep throat, pneumonia, skin infections, h. pylori infection, and Lyme disease, among others.
21 It can be taken in extended release tablet form. It is included on the WHO's list of Essential Medicines.

22           43.     Clemastine Fumarate. Clemastine fumarate is an antihistaminic compound used to treat

23 hay fever and allergy symptoms including sneezing, runny nose, red itchy tearing eyes, and to relieve the

24 itching and swelling of hives.

25           44.     Clobetasol Propionate. Clobetasol propionate is a steroid and anti-inflammatory agent.

26 It is used to treat inflammation and itching caused by several skin conditions, such as allergic reactions,

27 eczema, and psoriasis. Clobetasol propionate is one of the most prescribed dermatological drugs in the
28 United States. It comes in a variety of forms, including a cream, foam, gel, lotion, ointment, shampoo,


                                                   7
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 19 of 612



 1 solution, and spray.

 2           45.     Clomipramine. Clomipramine is a tricyclic antidepressant. It is used to treat symptoms

 3 of obsessive-compulsive disorder. It is included on the WHO’s list of Essential Medicines.

 4           46.     Clonidine TTS. Clonidine transdermal therapeutic system (“TTS”) is used to treat high

 5 blood pressure, ADHD, drug withdrawal (alcohol, opioids, or tobacco), menopausal flushing, diarrhea,

 6 and certain pain conditions. Clonidine TTS is sold in transdermal patches.
 7           47.     Clotrimazole. Clotrimazole is an antifungal medication used to treat vaginal yeast

 8 infections, oral thrush, diaper rash, pityriasis versicolor, and types of ringworm including athlete's foot

 9 and jock itch. Clotrimazole is sold as a topical solution applied as a cream at various doses. It is

10 included on the WHO's list of Essential Medicines.

11           48.     Cyproheptadine HCL. Cyproheptadine hydrochloride is an antihistamine used to relieve

12 allergy symptoms such as watery eyes, runny nose, itching eyes and nose, sneezing, hives, and itching.

13           49.     Desmopressin Acetate. Desmopressin acetate is used to treat diabetes insipidus,

14 bedwetting, hemophilia a., von Willebrand disease, and high blood urea levels. It is included on the

15 WHO's list of Essential Medicines.

16           50.     Desogestrel/Ethinyl Estradiol (Kariva). Desogestrel/ethinyl estradiol, brand name

17 Kariva, is a progestin medication used in birth control pills for women and also for treatment of

18 menopausal symptoms in women.

19           51.     Desonide. Desonide, which includes .05% topical ointment and .05% topical cream, is a

20 topical corticosteroid anti-inflammatory used to treat skin disorders including eczema, psoriasis, and
21 dermatitis. It is a low-potency medication and, therefore, is more commonly prescribed for children or

22 for adults to use in sensitive areas like the eyelids.

23           52.     Dexmethylphenidate HCL ER. Dexmethylphenidate hydrochloride is a central nervous

24 system (“CNS”) stimulant used to treat ADHD. It can be taken in an extended release form.

25           53.     Dextroamphetamine Sulfate ER. Dextroamphetamine sulfate is a CNS stimulant and

26 amphetamine enantiomer used to treat ADHD and narcolepsy. It can be taken in an extended release

27 form.
28           54.     Diclofenac Potassium. Diclofenac potassium is an NSAID used to treat pain,


                                                   8
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 20 of 612



 1 inflammatory disorders, and dysmenorrhea.

 2           55.     Dicloxacillin Sodium. Dicloxacillin sodium is an antibiotic of the penicillin class used to

 3 treat mild-to-moderate staphylococcal infections.

 4           56.     Diflunisal. Diflunisal is an NSAID used to treat mild to moderate pain, osteoarthritis,

 5 and rheumatoid arthritis.

 6           57.     Digoxin. Digoxin is a cardiotonic glycoside. It is used to treat heart failure and atrial

 7 fibrillation (irregular and/or rapid heart rate). It is included on the WHO’s list of Essential Medicines.

 8           58.     Diltiazem HCL. Diltiazem hydrochloride is a calcium channel blocker used to treat

 9 hypertension, angina, and heart arrhythmias.

10           59.     Disopyramide Phosphate. Disopyramide phosphate is an antiarrhythmic medication

11 used to treat ventricular tachycardia.

12           60.     Divalproex Sodium ER. Divalproex sodium extended release is used to treat various

13 types of seizure disorders, to treat manic episodes related to bipolar disorder, and to prevent migraine
14 headaches. It works by restoring the balance of neurotransmitters in the brain.

15           61.     Doxazosin Mesylate. Doxazosin mesylate is used to treat symptoms of an enlarged

16 prostate and hypertension.

17           62.     Doxycycline. Doxycycline is a tetracycline antibiotic. It is used to treat bacterial

18 infections, such as acne, urinary tract infections, intestinal infections, eye infections, gonorrhea,

19 chlamydia, and periodontitis. It is also used to treat symptoms of rosacea. It is included on the WHO’s

20 list of Essential Medicines. Doxycycline hyclate (“Doxy Hyclate”) is a water-soluble form of
21 doxycycline that absorbs quickly into the bloodstream. A delayed release version of doxycycline hyclate

22 (“Doxy DR”) is used to treat acne. Doxycycline monohydrate (“Doxy Mono”) is significantly less water

23 soluble and absorbs more slowly than Doxy Hyclate. It is also used to prevent malaria.

24           63.     Drospirenone and Ethinyl Estradiol (Ocella). Drospirenone and ethinyl estradiol, brand

25 name Ocella, is a progestin medication used in birth control pills and menopausal hormone therapy.

26           64.     Econazole. Econazole refers to econazole nitrate cream 1%. Econazole is a topical

27 antifungal agent used to treat skin infections caused by fungus or yeast, including ringworm, tinea
28 versicolor, and yeast infections. Econazole is available in topical cream, ointment, emollient-cream, or


                                                   9
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 21 of 612



 1 gel form.

 2          65.     Enalapril Maleate. Enalapril maleate is used to treat hypertension, symptomatic heart

 3 failure, asymptomatic left ventricular dysfunction, and diabetic kidney disease.

 4          66.     Entecavir. Entecavir is an antiviral medication used to treat hepatitis B virus infection. It

 5 is included on the WHO's list of Essential Medicines.

 6          67.     Epitol. Epitol is a branded generic form of Carbamazepine, described above.

 7          68.     Estazolam. Estazolam is a benzodiazepine used to treat sleep disorders.

 8          69.     Estradiol. Estradiol is used in menopausal hormone therapy to prevent and treat

 9 moderate to severe menopausal symptoms such as hot flashes, vaginal dryness, and atrophy. It is also

10 used to treat osteoporosis.

11          70.     Estradiol/Norethindrone Acetate (Mimvey). Estradiol/norethindrone acetate, brand

12 name Mimvey, is a combination estradiol and norethisterone acetate used to treat vasomotor

13 symptoms, vulvar and vaginal atrophy, and osteoporosis associated with menopause.
14          71.     Ethinyl Estradiol/Levonorgestrel (Portia and Jolessa). Ethinyl estradiol/levonorgestrel,

15 brand names Portia and Jolessa, is a combined birth control pill comprised of ethinyl estradiol, an

16 estrogen, and levonorgestrel, a progestin. It is also used to treat symptoms of menstruation and

17 endometriosis, and for emergency contraception. It is included on the WHO's list of Essential

18 Medicines.

19          72.     Ethinyl Estradiol/Norethindrone (Balziva). Ethinyl estradiol/norethindrone, brand

20 name Balziva, is a combination of ethinyl estradiol, an estrogen, and norethisterone, a progestin. It is
21 used for birth control, and to treat menstruation symptoms, endometriosis, and menopausal symptoms.

22 It is included on the WHO's list of Essential Medicines.

23          73.     Ethosuximide. Ethosuximide is used for absence seizures. It is included on the WHO's

24 list of Essential Medicines.

25          74.     Etodolac. Etodolac is an NSAID used for the management of mild to moderate pain,

26 fever, and inflammation.

27          75.     Fenofibrate. Fenofibrate is used to treat abnormal blood lipid levels. It also used to treat

28 high cholesterol to reduce the risk of cardiovascular disease and diabetic retinopathy in those with


                                                  10
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 22 of 612



 1 diabetes mellitus.

 2           76.     Fluconazole. Fluconazole is an antifungal medication used to treat fungal infections

 3 including candidiasis, blastomycosis, coccidioidomycosis, cryptococcosis, histoplasmosis,

 4 dermatophytosis, and pityriasis versicolor. It is included on the WHO's list of Essential Medicines.

 5           77.     Fluocinonide. Fluocinonide, which includes 0.05% topical cream, 0.05% topical

 6 ointment, and 0.05% topical gel, is a topical glucocorticoid used to treat psoriasis and eczema. It
 7 reduces the swelling, itching, and redness that can occur in these types of skin irritations.

 8           78.     Fluoxetine HCL. Fluoxetine hydrochloride is an antidepressant of the selective

 9 serotonin reuptake inhibitor (SSRI) class used for treatment of major depressive disorder, obsessive-

10 compulsive disorder, bulimia nervosa, panic disorder, and premenstrual dysphoric disorder. It is

11 included on the WHO's list of Essential Medicines.

12           79.     Flurbiprofen. Flurbiprofen is an NSAID primarily used as a pre-operative antibiotic as

13 well as for arthritis or dental pain.
14           80.     Flutamide. Flutamide is a nonsteroidal antiandrogen used to treat prostate cancer. It is

15 also used to treat androgen-dependent conditions such as acne, excessive hair growth, and high

16 androgen levels in women.

17           81.     Fluvastatin Sodium. Fluvastatin sodium is a statin used to treat high cholesterol and to

18 prevent cardiovascular disease.

19           82.     Fosinopril HCTZ. Fosinopril hydrochlorothiazide is a combination of an ACE drug

20 with a diuretic used to treat hypertension and heart failure.
21           83.     Gabapentin. Gabapentin is an anticonvulsant medication used to treat seizures,

22 neuropathic pain, hot flashes, and restless pain syndrome. Some doctors also prescribe it to treat

23 anxiety disorders, insomnia, and bipolar disorder.

24           84.     Glimepiride. Glimepiride is used to treat diabetes mellitus type 2 by controlling high

25 blood sugar.

26           85.     Glipizide-Metformin. Glipizide-metformin is a combination of glipizide (a sulfonylurea

27 that stimulates the body’s natural insulin production) with metformin (a biguanide that reduces the
28 body’s absorption of sugar) that works to control blood sugar in patients with type-2 diabetes.


                                                  11
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 23 of 612



 1            86.    Glyburide. Glyburide is an oral medication used to control blood sugar in patients with

 2 type-2 diabetes.

 3            87.    Glyburide-Metformin. Glyburide-metformin is a combination medication used to

 4 control blood sugar in patients with type-2 diabetes.

 5            88.    Griseofulvin. Griseofulvin is an antifungal medication used to treat dermatophytosis

 6 (ringworm). It is included on the WHO's list of Essential Medicines.
 7            89.    Haloperidol. Haloperidol is an antipsychotic used to treat schizophrenia, tics in Tourette

 8 syndrome, mania in bipolar disorder, nausea and vomiting, delirium, agitation, acute psychosis, and

 9 hallucinations caused by alcohol withdrawal. It is included on the WHO's list of Essential Medicines.

10            90.    Hydralazine HCL. Hydralazine hydrochloride is a vasodilator used to treat hypertension

11 and heart failure.

12            91.    Hydroxyurea. Hydroxyurea is used to treat sickle-cell disease, chronic myelogenous

13 leukemia, cervical cancer, polycythemia vera, and psoriasis. It is included on the WHO's list of Essential
14 Medicines.

15            92.    Hydroxyzine Pamoate. Hydroxyzine pamoate is an antihistamine used to treat itchiness,

16 anxiety, and nausea due to motion sickness.

17            93.    Irbesartan. Irbesartan is used to treat hypertension, heart failure, and diabetic kidney

18 disease.

19            94.    Isoniazid. Isoniazid is an antibiotic used to treat tuberculosis and atypical mycobacterial

20 infections. It is included on the WHO's list of Essential Medicines.
21            95.    Ketoconazole. Ketoconazole is an antifungal medication used to treat fungal infections

22 such as tinea, cutaneous candidiasis, pityriasis versicolor, dandruff, and seborrheic dermatitis. It is also

23 used to treat excessive hair growth and Cushing's syndrome.

24            96.    Ketoprofen. Ketoprofen is a propionic NSAID that has analgesic and antipyretic

25 effects. It is used to treat arthritis-related inflammatory pains, severe toothaches, musculoskeletal pain,

26 and nerve pain.

27            97.    Ketorolac Tromethamine. Ketorolac tromethamine is an NSAID used for the

28 management of moderate to severe pain.


                                                  12
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 24 of 612



 1          98.     Labetalol HCL. Labetalol hydrochloride is used to treat hypertension and for the long-

 2 term management of angina.

 3          99.     Lamivudine/Zidovudine (Combivir). Lamivudine/zidovudine, brand name Combivir, is

 4 a combination antiretroviral medication used to treat human immunodeficiency virus (HIV) / acquired

 5 immunodeficiency syndrome (AIDS). It is included in the WHO’s list of Essential Medicines.

 6          100.    Leflunomide. Leflunomide is an immunosuppressive and anti-inflammatory agent. It is

 7 used to reduce inflammation that causes pain and swelling in patients with rheumatoid arthritis.

 8          101.    Levothyroxine. Levothyroxine is a manufactured, synthetic form of the thyroid

 9 hormone, thyroxine. It is used to treat hypothyroidism, a condition in which the thyroid gland fails to

10 produce enough hormone. It is also used to treat goiter (enlarged thyroid gland), thyroid cancer, and

11 cretinism (congenital hypothyroidism). First manufactured in 1927, levothyroxine is included on the

12 WHO’s list of Essential Medicines. Levothyroxine was, by number of prescriptions, the second most

13 popular prescription drug in the United States in the first quarter of 2016. Over 120 million
14 prescriptions are written, per annum, for levothyroxine in the U.S, treating 15% of Americans over the

15 age of 55.

16          102.    Lidocaine. Lidocaine is a local anesthetic agent. It is used to numb an area of the body

17 to reduce pain or discomfort caused by invasive medical procedures. It is sold in several formulations

18 and combinations, including lidocaine-prilocaine.

19          103.    Loperamide HCL. Loperamide hydrochloride is used to treat diarrhea caused by

20 gastroenteritis, inflammatory bowel disease, or short bowel syndrome. It is included on the WHO’s list
21 of Essential Medicines.

22          104.    Medroxyprogesterone. Medroxyprogesterone is a progestin used to treat conditions

23 such as absent or irregular menstrual periods and abnormal uterine bleeding. It is also used with

24 estrogens to decrease the risk of endometrial hyperplasia. A derivative, medroxyprogesterone acetate, is

25 a progestin used as a method of birth control and in menopausal hormone therapy. It is also used to

26 treat endometriosis, abnormal uterine bleeding, abnormal sexuality in males, and certain types of cancer.

27 It is included on the WHO's list of Essential Medicines.
28


                                                 13
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 25 of 612



 1           105.    Meprobamate. Meprobamate is an oral tranquilizer used to treat short term anxiety,

 2 tension, and insomnia.

 3           106.    Methimazole. Methimazole is an oral medication used to treat hyperthyroidism.

 4           107.    Methotrexate. Methotrexate is a chemotherapy agent and immune system suppressant

 5 used to treat cancer, autoimmune diseases, and ectopic pregnancy, and also for medical abortions. It is

 6 used to treat cancers such as breast cancer, leukemia, lung cancer, lymphoma, and osteosarcoma, and
 7 autoimmune diseases such as psoriasis, rheumatoid arthritis, and Crohn's disease. It is included on the

 8 WHO's list of Essential Medicines.

 9           108.    Metronidazole. Metronidazole is an antibiotic available in cream, jelly, and lotion form.

10 It is used to treat vaginal infections, among other infections.

11           109.    Moexipril HCL. Moexipril hydrochloride is an ACE inhibitor used to treat hypertension

12 and congestive heart failure.

13           110.    Moexipril HCL/HCTZ. Moexipril hydrochlorothiazide is a combination of moexipril

14 HCL, as described above, and hydrochlorothiazide, a diuretic.

15           111.    Nabumetone. Nabumetone is an NSAID used to treat pain and inflammation.

16           112.    Nadolol. Nadolol is used to treat hypertension and for long-term treatment of angina

17 pectoris. It is also used for heart rate control in people with atrial fibrillation, prevention of migraine

18 headaches, prevention of bleeding veins in people with cirrhosis, and to treat people with high levels of

19 thyroid hormone.

20           113.    Niacin ER. Niacin is an organic compound that is a form of vitamin B3. It is an

21 essential human nutrient and the extended release form is used to treat high blood cholesterol and

22 niacin deficiency.

23           114.    Nimodipine. Nimodipine is a dihydropyridine calcium channel blocker used to manage

24 and reduce problems caused by bleeding blood vessels in the brain.

25           115.    Nitrofurantoin MAC. Nitrofurantoin microcrystal (“MAC”) is an antibiotic used to treat

26 bladder infections. It is included on the WHO's list of Essential Medicines.

27           116.    Norethindrone Acetate. Norethindrone acetate is a progestin used in birth control pills,

28 menopausal hormone therapy, and for treatment of gynecological disorders such as abnormal uterine


                                                   14
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 26 of 612



 1 bleeding.

 2           117.    Nortriptyline HCL. Nortriptyline hydrochloride is used to treat depression, neuropathic

 3 pain, ADHD, and anxiety and is also used for smoking cessation.

 4           118.    Nystatin. Nystatin is an antifungal medication. It is used to treat yeast infections, diaper

 5 rash, thrush, and esophageal candidiasis. It is included on the WHO’s list of Essential Medicines.

 6           119.    Omega-3-Acid Ethyl Esters. Omega-3 acid ethyl esters are the omega-3 fatty acids

 7 eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) found in fish oil. The combination is

 8 used to reduce triglyceride levels in adults with severe hypertriglyceridemia.

 9           120.    Oxaprozin. Oxaprozin is an NSAID used to relieve inflammation, swelling, stiffness,

10 and join pain associated with osteoarthritis and rheumatoid arthritis.

11           121.    Oxybutynin Chloride. Oxybutynin chloride is used to treat an overactive bladder. It is

12 also used to treat bed wetting in children and excessive sweating.

13           122.    Paricalcitol. Paricalcitol is used for the prevention and treatment of secondary

14 hyperparathyroidism associated with chronic kidney disease.

15           123.    Paromomycin. Paromomycin is a broad-spectrum oral antibiotic. It is used to treat

16 parasitic infections in the intestines and complications of liver disease. It is included on the WHO’s list

17 of Essential Medicines.

18           124.    Penicillin VK. Penicillin VK potassium (“VK”) is an antibiotic used to treat bacterial

19 infections including strep throat, otitis media, and cellulitis. It is also used to treat rheumatic fever and

20 to prevent infections following removal of the spleen. It is included on the WHO's list of Essential
21 Medicines.

22           125.    Pentoxifylline. Pentoxifylline is a xanthine derivative used to treat muscle pain,

23 cramping, numbness, or weakness in people with peripheral artery disease. It is also used for the

24 treatment of chronic venous leg ulcers and alcoholic hepatitis.

25           126.    Piroxicam. Piroxicam is an NSAID used to treat rheumatoid arthritis and osteoarthritis,

26 primary dysmenorrhea, and post-operative pain, and is also used as an analgesic in the treatment of

27 inflammatory conditions.
28


                                                   15
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 27 of 612



 1          127.    Pravastatin. Pravastatin is statin used to lower cholesterol and triglycerides in the blood.

 2 Pravastatin was, by number of prescriptions, the twenty-third most popular prescription drug in the

 3 United States in the first quarter of 2016.

 4          128.    Prazosin HCL. Prazosin hydrochloride is used to treat hypertension, symptoms of an

 5 enlarged prostate, and posttraumatic stress disorder.

 6          129.    Prochlorperazine. Prochlorperazine is used to treat nausea, schizophrenia, migraines,

 7 and anxiety.

 8          130.    Propranolol HCL. Propranolol hydrochloride is a beta-blocker used to treat

 9 hypertension, heart rhythm disorders, tremors, and other heart and circulatory conditions, and to

10 prevent heart attacks, migraine headaches, and angina. Propranolol is available as a capsule, a tablet, an

11 oral liquid solution, and an injection. It is included on the WHO’s list of Essential Medicines.

12          131.    Raloxifene HCL. Raloxifene hydrochloride is used to prevent and treat osteoporosis in

13 postmenopausal women and those on glucocorticoids. It is also used for reduction of risk and
14 treatment of invasive breast cancer and to reduce breast density.

15          132.    Ranitidine HCL. Ranitidine hydrochloride is used to treat peptic ulcer disease,

16 gastroesophageal reflux disease, Zollinger-Ellison syndrome, and hives. It is included on the WHO's list

17 of Essential Medicines.

18          133.    Tamoxifen Citrate. Tamoxifen citrate is used to prevent and treat breast cancer. It is

19 included on the WHO's list of Essential Medicines.

20          134.    Temozolomide . Temozolomide is an oral chemotherapy drug used to treat some brain

21 cancers, astrocytoma, and glioblastoma multiforme.

22          135.    Theophylline ER. Theophylline ER is used to treat asthma and airway constriction

23 associated with long-term asthma and other lung problems including chronic bronchitis and

24 emphysema.

25          136.    Tizanidine. Tizanidine is used to treat muscle spasticity due to spinal cord injury or

26 multiple sclerosis.

27          137.    Tobramycin. Tobramycin is an antibiotic used to treat various bacterial infections,

28 particularly gram-negative infections.


                                                  16
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 28 of 612



 1           138.    Tolmetin Sodium. Tolmetin sodium is an NSAID used to reduce hormones that cause

 2 pain, swelling, tenderness, and stiffness in conditions such as osteoarthritis, rheumatoid arthritis, and

 3 juvenile rheumatoid arthritis.

 4           139.    Tolterodine. Tolterodine is used to treat frequent urination, urinary incontinence, and

 5 urinary urgency. It is sold in extended release form and as tolterodine tartrate.

 6           140.    Topiramate Sprinkle. Topiramate sprinkle is used to treat epilepsy and alcohol

 7 dependence and to prevent migraines.

 8           141.    Trifluoperazine HCL. Trifluoperazine hydrochloride is an antipsychotic used to treat

 9 schizophrenia and for the short-term treatment of generalized anxiety disorder.

10           142.    Ursodiol. Ursodiol is a naturally-occurring bile acid that is manufactured and sold as a

11 prescription medication to dissolve gallstones made of cholesterol in patients whose gallbladders do not

12 need to be removed or where surgery is not an option. It is also used to prevent the formation of

13 gallstones and to treat primary biliary cirrhosis (an autoimmune disease in which the bile ducts in the
14 liver are destroyed). Ursodiol can also be used to prevent organ rejection in liver transplant patients.

15           143.    Valsartan HCTZ. Valsartan hydrochlorothiazide is used to treat hypertension, heart

16 failure, and diabetic kidney disease.

17           144.    Verapamil. Verapamil is a calcium channel blocker. It is used to treat hypertension,

18 angina, and certain heart rhythm disorders. It is included on the WHO’s list of Essential Medicines.

19           145.    Warfarin Sodium. Warfarin sodium is an anticoagulant used to treat blood clots such as

20 deep vein thrombosis and pulmonary embolism. It is also used to prevent stroke in people who have
21 atrial fibrillation, valvular heart disease, or artificial heart valves. It is included on the WHO's list of

22 Essential Medicines.

23           146.    Zoledronic Acid. Zoledronic acid is a biphosphate used to prevent bone fractures in

24 cancer patients. It is included on the WHO’s list of Essential Medicines.

25 III.      JURISDICTION AND VENUE

26           147.    This Court has jurisdiction over this action pursuant to 15 U.S.C. § 26, and 28 U.S.C. §§

27 1331 and 1337. Plaintiff asserts claims for relief under Section 1 of the Sherman Act, 15 U.S.C. § 1, and
28 Section 4 of the Clayton Act, 15 U.S.C. § 15. This Court has jurisdiction over the state law claims


                                                    17
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 29 of 612



 1 alleged in this action pursuant to 28 U.S.C. § 1367, as the state law claims are so related to the federal

 2 antitrust claims as to form part of the same case or controversy.

 3           148.    This Court has personal jurisdiction over Defendants because each Defendant

 4 transacted business throughout the United States (including in this District), sold and distributed one or

 5 more of the Subject Drugs throughout the United States (including in this District), has registered

 6 agents in the United States (including in this District), may be found in the United States (including in
 7 this District), engaged in an unlawful conspiracy to artificially increase prices for one or more of the

 8 Subject Drugs that was directed at and had the intended effect of causing injury to persons residing in,

 9 located in, or doing business throughout the United States (including in this District), and is otherwise

10 subject to the service of process provisions of 15 U.S.C. § 22.

11           149.    Venue is proper in this District pursuant to 15 U.S.C. § 22 and 28 U.S.C. §§ 1391(b)-(d).

12 Defendants transact business within this District, have agents and can be found in this District, and the

13 relevant interstate trade and commerce is carried out, in substantial part, in this District.
14           150.    Defendants sold and distributed generic pharmaceuticals in a continuous and

15 uninterrupted flow of interstate commerce, which included sales of the Subject Drugs in the United

16 States (including in this District). Defendants’ conduct had a direct, substantial, and reasonably

17 foreseeable effect on interstate commerce in the United States (including in this District).

18 IV.       THE PARTIES

19                   Plaintiff

20           151.    Molina Healthcare Inc. is a publicly traded healthcare management organization

21 headquartered in Long Beach, CA. Molina provides health care services to families and individuals who

22 qualify for government-sponsored programs like Medicaid. Molina is driven by the belief that each

23 person deserves quality care.

24           152.    Molina Healthcare was founded in 1980 by Dr. C. David Molina, an emergency room

25 physician, who recognized that many low-income patients were coming to the emergency room for

26 treatment for common illnesses because they did not have family doctors to provide care and

27 information. Dr. Molina established a network of primary care clinics with the goal of treating this
28 underserved community.


                                                   18
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 30 of 612



 1          153.    In 1996, as the need to more effectively manage and deliver health care services to low-

 2 income populations grew, Molina became a licensed health plan in California. Subsequently, Molina

 3 expanded to numerous other states across the nation, operating through state-licensed subsidiaries.

 4 Molina currently serves approximately 3.3 million members across 14 states and Puerto Rico.

 5          154.    Molina Healthcare Inc. (“MHI”) is the parent company, and assignee of the claims, of

 6 subsidiaries and affiliates that provide health insurance that cover medical expenses incurred by the
 7 plan’s beneficiaries. These assignor subsidiaries include: Molina Healthcare of California, Molina

 8 Healthcare of California Partner Plan, Inc., Molina Healthcare of Florida, Inc., Molina Healthcare of

 9 Illinois, Inc., Molina Healthcare of Kentucky, Inc., Molina Healthcare of Michigan, Inc., Molina

10 Healthcare of Mississippi, Inc., Molina Healthcare of Missouri, Inc., Molina Healthcare of New Mexico,

11 Inc., Molina Healthcare of New York, Inc., Molina Healthcare of Ohio, Inc., Molina Healthcare of

12 Puerto Rico, Inc., Molina Healthcare of South Carolina, Inc., Molina Healthcare of Texas, Inc., Molina

13 Healthcare of Texas Insurance Company, Molina Healthcare of Utah, Inc. (d/b/a Molina Healthcare of
14 Utah and Molina Healthcare of Idaho), Molina Healthcare of Virginia, Inc., Molina Healthcare of

15 Washington, Inc., and Molina Healthcare of Wisconsin, Inc. Collectively, the purchases of these entities

16 are referred to as the “Molina Purchases.”

17          155.    The benefits for these health plans include prescription drug coverage under which

18 claims for the Subject Drugs have been, and continue to be, submitted and paid. Under Molina’s

19 prescription drug coverage, if a provider orders a brand name drug and there is a generic available,

20 Molina will cover the generic medication.
21                  Defendants

22          156.    Defendant Actavis Holdco US, Inc. (“Actavis Holdco”) is a Delaware corporation with

23 its principal place of business in Parsippany, New Jersey. In March 2015, Actavis plc, the then-parent

24 company of Defendants Actavis Elizabeth, LLC and Actavis Pharma, Inc., merged with Allergan, Inc.

25 and changed its name to Allergan plc (“Allergan”). In August 2016, Teva Pharmaceutical Industries

26 Ltd., the Israeli parent company of Defendant Teva, purchased Allergan’s generics business, which

27 included Defendants Actavis Elizabeth and Actavis Pharma, Inc. The assets and liabilities of Allergan’s
28 generics business were transferred to the newly-formed Actavis Holdco. Actavis Holdco is a wholly-


                                                 19
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 31 of 612



 1 owned subsidiary of Defendant Teva.

 2           157.   Defendant Actavis Elizabeth, LLC (“Actavis Elizabeth”) is a Delaware limited liability

 3 company with its principal place of business in Elizabeth, New Jersey. It is a wholly-owned subsidiary

 4 of Defendant Actavis Holdco and is a research and development and manufacturing entity for the

 5 Actavis generics operations.

 6           158.   Defendant Actavis Pharma, Inc., is a Delaware corporation with its principal place of

 7 business at 400 Interpace Parkway, Parsippany, New Jersey. It is a wholly-owned subsidiary of Actavis

 8 Holdco and is a principal operating company in the U.S. for Teva’s generic products acquired from

 9 Allergan plc. It manufactures, markets, and/or distributes generic pharmaceuticals.

10           159.   Actavis Holdco, Actavis Elizabeth, and Actavis Pharma, Inc. are collectively referred to

11 herein as “Actavis.” At all times relevant to the Complaint, Actavis marketed and sold one or more of

12 the Subject Drugs in this District and throughout the United States.

13           160.   Defendant Akorn, Inc. (“Akorn”) is a Louisiana corporation with its principal place of

14 business in Lake Forest, Illinois. Akorn is the parent company of Defendant Hi-Tech Pharmacal Co.,

15 Inc. At all times relevant to the Complaint, Akorn marketed and sold one or more of the Subject Drugs

16 in this District and throughout the United States.

17           161.   Defendant Amneal Pharmaceuticals, Inc. (“Amneal”) is a Delaware corporation with a

18 principal place of business at 400 Crossing Boulevard, Bridgewater, New Jersey. At all times relevant to

19 the Complaint, Amneal marketed and sold one or more of the Subject Drugs in this District and

20 throughout the United States.
21           162.   Defendant Apotex Corp. (“Apotex”) is a Delaware corporation with a principal place of

22 business at 2400 North Commerce Parkway, Weston, Florida. At all times relevant to the Complaint,

23 Apotex marketed and sold one or more of the Subject Drugs in this District and throughout the United

24 States.

25           163.   Defendant Ascend Laboratories, LLC (“Ascend”) is a New Jersey corporation with its

26 principal place of business in Parsippany, New Jersey. At all times relevant to the Complaint, Ascend

27 marketed and sold one or more of the Subject Drugs in this District and throughout the United States.
28


                                                  20
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 32 of 612



 1          164.    Defendant Aurobindo Pharma USA, Inc., (“Aurobindo”) is a Delaware corporation

 2 with its principal place of business at 6 Wheeling Road Dayton, New Jersey. At all times relevant to this

 3 Complaint, Aurobindo marketed and sold one or more of the Subject Drugs in this District and

 4 throughout the United States.

 5          165.    Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is a Delaware

 6 corporation with its principal place of business at 1 Passaic Avenue, Fairfield, New Jersey. At all times
 7 relevant to the Complaint, Breckenridge marketed and sold one or more of the Subject Drugs in this

 8 District and throughout the United States.

 9          166.    Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware corporation with its

10 principal place of business at 1031 Centennial Avenue, Piscataway, New Jersey. At all times relevant to

11 the Complaint, Camber marketed and sold one or more of the Subject Drugs in this District and

12 throughout the United States.

13          167.    Defendant Citron Pharma, LLC (“Citron”) is a Delaware corporation with its principal

14 place of business in East Brunswick, New Jersey. During the relevant time period, Citron marketed and

15 sold one or more of the Subject Drugs in this District and throughout the United States.

16          168.    Defendant Dr. Reddy’s Laboratories Inc. (“Dr. Reddy’s”) is a New Jersey corporation

17 with its principal place of business at 107 College Road East, Princeton, New Jersey. Dr. Reddy’s is a

18 wholly-owned subsidiary of Dr. Reddy’s Laboratories Ltd., an Indian company with its principal place

19 of business in Hyderabad, India. At all times relevant to the Complaint, Dr. Reddy’s marketed and sold

20 one or more of the Subject Drugs in this District and throughout the United States.
21          169.    Defendant Emcure Pharmaceuticals, Ltd. (“Emcure”) is an Indian corporation with its

22 principal place of business in Pune, India. Emcure is the parent company of Defendant Heritage

23 Pharmaceuticals, Inc. and Emcure Pharmaceuticals USA, Inc., both of which have their principal place

24 of business in East Brunswick, New Jersey. Emcure participated in and at times directed the business

25 activities of Defendant Heritage Pharmaceuticals, Inc. At all times relevant to the Complaint, Emcure

26 marketed and sold one or more of the Subject Drugs in this District and throughout the United States.

27          170.    Defendant Endo International plc (“Endo”) is an Irish company with global

28 headquarters in Dublin, Ireland, and U.S. headquarters in Malvern, Pennsylvania. Endo is the parent


                                                 21
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 33 of 612



 1 company of Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc. In August

 2 2014, Endo’s subsidiary, Generics International (US), Inc. d/b/a Qualitest Pharmaceuticals, acquired

 3 co-conspirator, DAVA Pharmaceuticals, Inc. (“DAVA”). In September 2015, Endo completed the

 4 acquisition of Par Pharmaceuticals Holdings, Inc. and its subsidiaries, including Defendants Par

 5 Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc., and merged Par’s business with Endo’s

 6 subsidiary co-conspirator Qualitest Pharmaceuticals, Inc. (“Qualitest”), naming the segment Par
 7 Pharmaceutical, Inc. Par is thus the successor in interest to both DAVA and Qualitest. At all times

 8 relevant to the Complaint, Endo marketed and sold one or more of the Subject Drugs in this District

 9 and throughout the United States, and also participated in and directed the business activities of

10 Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc.

11           171.   Defendant Epic Pharma, LLC (“Epic”) is a Delaware limited liability company with its

12 principal place of business in Laurelton, New York. At all times relevant to the Complaint, Epic

13 marketed and sold one or more of the Subject Drugs in this District and throughout the United States.
14           172.   Defendant Fougera Pharmaceuticals Inc. (“Fougera”) is a New York corporation with

15 its principal place of business in Melville, New York. It is under common ownership with Defendant

16 Sandoz, Inc., as both are wholly-owned subsidiaries of Novartis AG (“Novartis”). Fougera specializes

17 in the production, marketing, and sale of dermatological products. At all times relevant to the

18 Complaint, Fougera marketed and sold one or more of the Subject Drugs in this District and

19 throughout the United States.

20           173.   Defendant G&W Laboratories, Inc. (“G&W”) is a New Jersey corporation with its

21 principal place of business in South Plainfield, New Jersey. At all times relevant to the Complaint,

22 G&W marketed and sold one or more of the Subject Drugs in this District and throughout the United

23 States.

24           174.   Defendant Generics Bidco I, LLC (“Generics Bidco”) is a Delaware company with its

25 principal place of business in Huntsville, Alabama, and formerly conducted business as Qualitest.

26 Generics Bidco is a wholly owned subsidiary of Defendant Endo, and affiliate of Defendant Par

27 (defined below). At all times relevant to the Complaint, Generics Bidco marketed and sold one or more
28 of the Subject Drugs in this District and throughout the United States.


                                                 22
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 34 of 612



 1          175.    Defendant Glenmark Pharmaceuticals Inc., USA (“Glenmark”) is a Delaware

 2 corporation with a principal place of business at 750 Corporate Drive, Mahwah, New Jersey. At all

 3 times relevant to the Complaint, Glenmark marketed and sold one or more of the Subject Drugs in this

 4 District and throughout the United States.

 5          176.    Defendant Greenstone LLC, (“Greenstone”) is a limited liability company located at

 6 100 Route 206, North Peapack, New Jersey. Greenstone is a wholly-owned subsidiary of Defendant
 7 Pfizer, Inc. (“Pfizer”), a global pharmaceutical company headquartered in New York, New York, and

 8 has at all relevant times operated as the generic drug division of Pfizer. Greenstone operates out of

 9 Pfizer’s Peakpack, New Jersey campus, and a majority of Greenstone’s employees are also employees of

10 Pfizer’s Essential Health Division, including Greenstone’s President, and use an @pfizer.com e-mail

11 address. Greenstone employees also use Pfizer for financial analysis, human resources, and employee

12 benefit purposes, making the two companies essentially interchangeable. At all times relevant to the

13 Complaint, Greenstone marketed and sold one or more of the Subject Drugs in this District and
14 throughout the United States under the direction and control of Pfizer.

15          177.    Defendant Heritage Pharmaceuticals Inc. (“Heritage”) is a Delaware corporation with

16 its principal place of business in Eatontown, New Jersey. Heritage is a wholly-owned subsidiary of

17 Defendant Emcure. At all times relevant to the Complaint, Heritage marketed and sold one or more of

18 the Subject Drugs in this District and throughout the United States.

19          178.    Defendant Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) is a Delaware corporation with its

20 principal place of business in Amityville, New York. Hi-Tech is a wholly-owned subsidiary of
21 Defendant Akorn. Upon information and belief, in or around 2009, Defendant Hi-Tech obtained 5

22 generic ANDA applications from DFB Pharmaceuticals, Inc. At all times relevant to the Complaint,

23 Hi-Tech marketed and sold one or more of the Subject Drugs in this District and throughout the

24 United States.

25          179.    Defendant Impax Laboratories, LLC, formerly known as Impax Laboratories, Inc.,

26 (“Impax”) is a Delaware limited liability company with its principal place of business in Hayward,

27 California. At all times relevant to the Complaint, Impax marketed and sold one or more of the Subject
28 Drugs in this District and throughout the United States.


                                                 23
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 35 of 612



 1          180.    Defendant Lannett Company, Inc., (“Lannett”) is a Delaware corporation with its

 2 principal place of business at 9000 State Road, Philadelphia, Pennsylvania. At all times relevant to the

 3 Complaint, Lannett marketed and sold one or more of the Subject Drugs in this District and

 4 throughout the United States.

 5          181.    Defendant Lupin Pharmaceuticals, Inc., (“Lupin”) is a Delaware corporation with its

 6 principal place of business in Baltimore, Maryland. Lupin is a wholly-owned subsidiary of Lupin
 7 Limited, an Indian company with its principal place of business in Mumbai, India. At all times relevant

 8 to the Complaint, Lupin marketed and sold one or more of the Subject Drugs in this District and

 9 throughout the United States.

10          182.    Defendant Mayne Pharma, Inc. (“Mayne”) is a Delaware corporation with its principal

11 place of business in Paramus, New Jersey. Mayne is a wholly-owned subsidiary of Mayne Pharma

12 Group Limited, an Australian company with its principal place of business in Salisbury, Australia. In

13 2012, Mayne acquired Metrics, Inc. and its division Midlothian Laboratories (“Midlothian”) and
14 operated under the name Midlothian since that time. At all times relevant to the Complaint, Mayne

15 marketed and sold one or more of the Subject Drugs in this District and throughout the United States.

16          183.    Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a Delaware

17 corporation with its principal place of business in Morton Grove, Illinois. Morton Grove is a wholly-

18 owned subsidiary of Defendant Wockhardt, Ltd. At all times relevant to the Complaint, Morton Grove

19 marketed and sold one or more of the Subject Drugs in this District and throughout the United States.

20          184.    Defendant Mylan Inc. is a Pennsylvania corporation with its principal place of business

21 in Canonsburg, Pennsylvania. It is the parent company of Defendant Mylan Pharmaceuticals, Inc. and

22 Defendant UDL Laboratories Inc.

23          185.    Defendant Mylan Pharmaceuticals, Inc. is a West Virginia corporation with its principal

24 place of business at 1000 Mylan Boulevard, Canonsburg, Pennsylvania.

25          186.    Defendant Mylan N.V. is a Dutch company with its principal place of business and

26 global headquarters in Canonsburg, Pennsylvania. Mylan N.V. is the direct parent of Defendant Mylan

27 Inc. and the ultimate parent of Defendants Mylan Pharmaceuticals, Inc. and UDL Laboratories Inc.
28


                                                 24
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 36 of 612



 1          187.    Mylan Inc., Mylan Pharmaceuticals, Inc., and Mylan N.V. are collectively defined as

 2 “Mylan.” At all times relevant to the Complaint, Mylan marketed and sold one or more of the Subject

 3 Drugs in this District and throughout the United States.

 4          188.    Defendant Oceanside Pharmaceuticals, Inc. (“Oceanside”) is a Delaware corporation

 5 with its principal place of business in Aliso Viejo, California. Oceanside is a wholly-owned subsidiary of

 6 Defendants Valeant Pharmaceuticals International and Valeant Pharmaceuticals North America LLC.
 7 At all times relevant to the Complaint, Oceanside marketed and sold one or more of the Subject Drugs

 8 in this District and throughout the United States.

 9          189.    Defendant Par Pharmaceutical Companies, Inc., is a Delaware corporation with its

10 principal place of business at One Ram Ridge Road, Chestnut Ridge, New York.

11          190.    Defendant Par Pharmaceutical, Inc. is a New York corporation with its principal place

12 of business in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a direct subsidiary of Defendant

13 Par Pharmaceutical Companies, Inc.
14          191.    Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc. are each wholly-

15 owned subsidiaries of Defendant Endo and are collectively referred to as “Par.” At all times relevant to

16 the Complaint, Par has marketed and sold one or more of the Subject Drugs in this District and

17 throughout the United States.

18          192.    Defendant Perrigo Company plc (“Perrigo plc”) is an Irish company with its principal

19 place of business in Dublin, Ireland. Perrigo plc’s North American base of operations is located at 515

20 Eastern Avenue, Allegan, Michigan 49010. Perrigo plc’s prescription drug business focuses primarily on
21 the manufacture and sale of extended topical prescription pharmaceuticals.

22          193.    Defendant Perrigo New York, Inc. (“Perrigo New York”) is a Delaware corporation

23 with its principal place of business in Bronx, New York. Perrigo New York is a wholly-owned

24 subsidiary of Perrigo plc.

25          194.    Perrigo plc and Perrigo New York are collectively referred to collectively as “Perrigo.”

26 During the relevant time period, Perrigo marketed and sold one or more of the Subject Drugs in this

27 District and throughout the United States.
28


                                                 25
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 37 of 612



 1           195.   Defendant Pfizer, Inc., (“Pfizer”) is a Delaware corporation with its principal place of

 2 business at 235 East 42nd Street, New York, N.Y. Pfizer is a global biopharmaceutical company and is

 3 the corporate parent of Defendant Greenstone. At all times relevant to the Complaint, Pfizer has

 4 participated in and directed the business activities of Defendant Greenstone.

 5           196.   Defendant Sandoz, Inc., (“Sandoz”) is a Colorado corporation with its principal place of

 6 business at 100 College Road West, Princeton, New Jersey. Sandoz is a subsidiary of Novartis AG, a
 7 global pharmaceutical company based in Basel, Switzerland. At all times relevant to the Complaint,

 8 Sandoz marketed and sold one or more of the Subject Drugs in this District and throughout the United

 9 States.

10           197.   Defendant Sun Pharmaceuticals Industries, Inc. (“Sun”) is a Michigan corporation with

11 its principal place of business in Cranbury, New Jersey. Until February 2011, Sun was known as Caraco

12 Pharmaceutical Laboratories, Ltd. Since 2011, Sun has been a wholly-owned subsidiary of Sun

13 Pharmaceutical Industries Ltd., an Indian company with its principal place of business in Mumbai,
14 India, which also owns, and owned throughout the relevant period, a large majority stake of

15 Defendants Taro Pharmaceutical Industries Ltd. and Taro Pharmaceuticals USA, Inc. In late 2012, Sun

16 acquired URL Pharma, Inc. (“URL”) and its subsidiary, Mutual Pharmaceutical Company, Inc.

17 (“Mutual”), both of which have their principal place of business in Philadelphia, Pennsylvania. Sun also

18 does business under the name Caraco Pharmaceutical Laboratories (“Caraco”), a company Sun

19 acquired in 1997. Unless addressed individually, Sun, URL, Mutual and Caraco are collectively referred

20 to herein as “Sun.” During the relevant time period, Sun marketed and sold one or more of the Subject
21 Drugs in this District and throughout the United States.

22           198.   Defendant Taro Pharmaceuticals Industries Ltd. is an Israeli company with its principal

23 place of business in Haifa Bay, Israel. Throughout the relevant time period, the Indian parent company

24 of Defendant Sun has owned a large majority stake of Pharmaceuticals Industries Ltd.. At all times

25 relevant to the Complaint, Taro Pharmaceuticals Industries Ltd. participated in and directed the

26 business activities of Defendant Taro Pharmaceuticals USA, Inc.

27           199.   Defendant Taro Pharmaceuticals USA, Inc. is a New York corporation with its principal

28 place of business at 3 Skyline Drive, Hawthorne, New York.


                                                 26
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 38 of 612



 1          200.    Taro Pharmaceuticals Industries Ltd. and Taro Pharmaceuticals USA, Inc. are

 2 collectively referred to herein as “Taro.” At all times relevant to the Complaint, Taro marketed and sold

 3 one or more of the Subject Drugs in this District and throughout the United States.

 4          201.    Defendant Teligent, Inc. (f/k/a IGI Laboratories, Inc.) (“Teligent”) is a Delaware

 5 corporation with its principal place of business in Buena, New Jersey. During the relevant time period,

 6 Teligent marketed and sold one or more of the Subject Drugs in this District and throughout the
 7 United States, either on its own or through subsidiaries.

 8          202.    Defendant Teva Pharmaceuticals USA, Inc., (“Teva”) is a Delaware corporation with its

 9 principal place of business at 1090 Horsham Road, North Wales, Pennsylvania. Teva is a wholly-owned

10 subsidiary of Teva Pharmaceutical Industries Ltd., an Israeli corporation with its principal place of

11 business in Petah Tikva, Israel. At all times relevant to the Complaint, Teva marketed and sold one or

12 more of the Subject Drugs in this District and throughout the United States.

13          203.    Defendant UDL Laboratories Inc. (“UDL”) is an Illinois corporation with its principal

14 place of business in Rockford, Illinois. UDL is a subsidiary of Defendant Mylan Inc. At all times

15 relevant to the Complaint, UDL marketed and sold one or more of the Subject Drugs in this District

16 and throughout the United States.

17          204.    Defendant Upsher-Smith Laboratories, LLC, (“Upsher-Smith”) is a Minnesota limited

18 liability company located at 6701 Evenstad Drive, Maple Grove, MN. Upsher-Smith is a subsidiary of

19 Sawaii Pharmaceutical Co., Ltd., a large generics company in Japan. At all times relevant to the

20 Complaint, Upsher-Smith marketed and sold one or more of the Subject Drugs in this District and
21 throughout the United States.

22          205.    Defendant Valeant Pharmaceuticals International is a Canadian company with its

23 principal place of business in Bridgewater, New Jersey. Valeant Pharmaceuticals International was a

24 California company until September 2010 when it merged with Biovail Corporation, a Canadian

25 company.

26          206.    Defendant Valeant Pharmaceuticals North America, LLC is a Delaware corporation

27 with its principal place of business in Bridgewater, New Jersey. It is a wholly-owned subsidiary of
28 Valeant Pharmaceuticals International. Defendant Oceanside is a wholly-owned subsidiary of Valeant


                                                 27
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 39 of 612



 1 Pharmaceuticals North America, LLC.

 2          207.    Valeant Pharmaceuticals International, Valeant NA, and Oceanside will collectively be

 3 referred to herein as “Valeant.” During the relevant time period, Valeant marketed and sold one or

 4 more of the Subject Drugs in this District and throughout the United States.

 5          208.    Defendant VersaPharm, Inc. (“VersaPharm”) is a Georgia corporation with its principal

 6 place of business at 1775 West Oak Parkway, Suite 800, Marietta, Georgia. On August 12, 2014,
 7 Defendant Akorn acquired VPI Holdings Corp., the parent company of VersaPharm. At all times

 8 relevant to the Complaint, VersaPharm marketed and sold one or more of the Subject Drugs in this

 9 District and throughout the United States.

10          209.    Defendant West-Ward Pharmaceuticals Corp. (“West-Ward”) is a Delaware corporation

11 with its principal place of business in Eatontown, New Jersey. At all times relevant to the Complaint,

12 West-Ward marketed and sold one or more of the Subject Drugs in this District and throughout the

13 United States.
14          210.    Defendant Wockhardt USA LLC, (“Wockhardt”) is a Delaware limited liability

15 company located at 20 Waterview Boulevard, 3rd Floor, Parsippany, New Jersey. At all times relevant to

16 the Complaint, Wockhardt marketed and sold one or more of the Subject Drugs in this District and

17 throughout the United States.

18          211.    Defendant Zydus Pharmaceuticals (USA) Inc. (“Zydus”) is a New Jersey corporation

19 with its principal place of business at 73 Route 31 North, Pennington, New Jersey. At all times relevant

20 to the Complaint, Zydus marketed and sold one or more of the Subject Drugs in this District and
21 throughout the United States.

22          212.    When any allegation of the Complaint refers to any representation, act, or transaction of

23 Defendants, or any agent, employee, or representative thereof, such allegation shall be deemed to mean

24 that such principals, officers, directors, employees, agents, or representatives of Defendants acted

25 within the scope of their actual or apparent authority, and performed such representations, acts, or

26 transactions on behalf of Defendants.

27
28


                                                 28
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 40 of 612



 1                    Co-Conspirators

 2             213.   Various other persons, firms, entities, and corporations not named as defendants in this

 3 Complaint have participated as co-conspirators with Defendants in the violations alleged herein, and

 4 have aided, abetted, and performed acts and made statements in furtherance of the conspiracy.

 5             214.   The true names of additional co-conspirators are presently unknown to Plaintiff.

 6 Plaintiff may amend this Complaint to allege the true names of additional co-conspirators as they are
 7 discovered.

 8             215.   The wrongful acts alleged to have been done by any one Defendant or co-conspirator

 9 were authorized, ordered, or done by its directors, officers, managers, agents, employees, or

10 representatives while actively engaged in the management, direction, or control of such Defendant’s or

11 co-conspirator’s affairs.

12 V.          REGULATORY AND ECONOMIC BACKGROUND

13               Generic Drugs Should Provide Lower-Priced Options for Purchasers

14             216.   Generic drugs provide a lower-cost but therapeutically equivalent substitute for brand-

15 name drugs. Congress enacted the Hatch-Waxman Act (“Hatch-Waxman”) in 1984 to encourage the

16 production and sale of cheaper generic drugs by simplifying the regulatory hurdles that generic

17 pharmaceutical manufacturers must clear to market and sell their drug products.2

18             217.   To obtain marketing approval for a generic drug, an Abbreviated New Drug

19 Application (“ANDA”) must be filed with the Food and Drug Administration’s (“FDA”) Center for

20 Drug Evaluation and Research’s (“CDER”), Office of Generic Drugs (“OGD”).
21             218.   When the FDA approves an ANDA, that generic drug receives an “AB” rating from the

22 FDA. This signifies the generic drug is therapeutically equivalent to a reference listed drug (“RLD”).

23 RLD can either be a brand-name drug or a generic drug if the brand is not currently marketed.

24 Therapeutic equivalence indicates the generic is both pharmaceutically equivalent (having the same

25 active ingredient(s), same dosage form and route of administration, and identical strength or

26 concentration) and bioequivalent (no significant difference in the rate and extent of absorption of the

27
     2
28       Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984).


                                                   29
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 41 of 612



 1 active pharmaceutical ingredient) to the RLD.

 2          219.    Typically, AB-rated generic versions of brand-name drugs are priced significantly below

 3 their brand-name counterparts. The only material difference between a generic and its brand name

 4 counterparts is price. When multiple generic manufacturers enter the market, prices erode, sometimes

 5 by as much as 90%, as price competition increases. An FDA study recently noted that “generic

 6 competition is associated with lower drug prices, with the entry of the second generic competitor being
 7 associated with the largest price reduction.” Because of this, AB-rated generic drugs gain market share

 8 rapidly. As more generic drugs enter the market, the price of those drugs should progressively decrease,

 9 resulting in lower costs for purchasers, like Plaintiff. These cost reductions were the intent of Hatch-

10 Waxman’s expedited generic approval pathway.

11          220.    Because each generic of the same RLD is readily substitutable for another generic, the

12 products behave like commodities; price is the only differentiating feature, and the basis for

13 competition.3 Generic competition, therefore, when functioning in a market undisturbed by
14 anticompetitive forces, reduces drug costs by driving prices down for AB-rated generic versions of

15 brand-name drugs. Predictably, the longer generic drugs remain on the market, the lower their prices

16 will become, ever nearing closer to a manufacturer’s marginal costs.

17          221.    In the United States, a prescription drug may be dispensed to a patient only by a

18 licensed pharmacist pursuant to a doctor’s prescription that identifies the drug. The prescription may

19 only be filled with either the brand-name drug identified or an AB-rated generic version. Pharmacists

20 may (and, in most states, must) substitute an AB-rated generic for the brand-name drug, without
21 seeking or obtaining permission from the prescribing doctor (unless the prescribing physician indicated

22 “dispense as written” on the prescription).

23   3
     See, e.g., Federal Trade Commission, Authorized Generic Drugs: Short-Term Effects and Long-Term
24 Impact, at 17 (Aug. 2011) ("[G]eneric drugs are commodity products marketed to wholesalers and
   drugstores primarily on the basis of price."), available at
25 https://www.ftc.gov/sites/default/files/documents/reports/authorized -generic-drugs-short-
   term-effects-and-long-term-impact-report-federal-trade-commission/authorized-generic-drugs-
26 short-term-effects-and-long-term-impact-report-federal-trade-commission.pdf; U.S. Cong. Budget

27 Office, How Increased Competition from Generic Drugs Has Affected Proceed and Returns in the Pharmaceutical
   Industry (July 1998), available at https://www.cbo.gov/sites/default/files/105th-congress-1997-
28 1998/reports/pharm.pdf.


                                                  30
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 42 of 612



 1          222.     Generic competition enables purchasers like Plaintiff to purchase a generic version of a

 2 brand-name drug at substantially lower prices. In fact, studies have shown that use of generic drugs

 3 saved the United States healthcare system $1.68 trillion between 2005 and 2014. 4

 4                   The Prescription Drug Market

 5          223.     The United States is a venue ripe for illegal anticompetitive exploitation of prescription

 6 drug prices due to laws that regulate how prescription drugs are prescribed and filled.
 7          224.     For most consumer products, the person responsible for paying for the product selects

 8 the product. When the payer is also the user of the product, the price of the product plays an

 9 appropriate role in the person’s choice. This incentivizes manufacturers to lower the price of their

10 product. The pharmaceutical marketplace departs from this norm.

11          225.     In most instances, a pharmacist dispenses a prescription pursuant to a doctor’s

12 prescription, and the patient and his/her health insurer pay for the prescription drug. The pharmacist

13 may dispense only the brand-name drug named in the prescription or its AB-rated, FDA-approved
14 generic equivalent, as set forth above.

15          226.     Therefore, the doctor’s prescription defines the relevant product market, because it

16 limits the consumer’s (and the pharmacist’s) choice to the drug named therein.

17          227.     Brand pharmaceutical sellers exploit this departure from consumer norms by employing

18 “detailing” teams that persuade doctors to prescribe the branded product without advising the doctor

19 on the cost of the product. The most important tool that insurers, like Plaintiff, who bare the

20 overwhelming majority of the cost of these prescription drugs, have is the availability of generic drugs
21 in a competitive market. When drug manufacturers begin selling AB-rated generic drugs, insurers, along

22 with others in the distribution chain, are able to substantially drive down the prices paid for those

23 drugs.

24          228.     For example, TPP health insurers, like Plaintiff, have complex formulary structures that

25 incentivize doctors, pharmacists and insureds to prescribe, dispense, and fill AB-rated generic drugs

26 when available.

27   4
     GPhA, Generic Drug Savings in the U.S. (7th ed. 2015) at 1, available at
28 http://www.gphaonline.org/media/wysiwyg/PDF/GPhA_Savings_Report_2015.pdf.


                                                  31
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 43 of 612



 1                  The Prescription Drug Distribution System

 2          229.    Drug manufacturers supply drug products. Rather than develop new drugs, generic

 3 manufacturers focus on manufacturing drugs that can be substituted for the brand drug product.

 4 Generic drugs can be manufactured in a variety of forms, including tablets, capsules, injectables,

 5 inhalants, liquids, ointments, creams, solutions, emollients, and gels. A manufacturer seeking to sell a

 6 drug in the United States must obtain FDA approval. The FDA typically evaluates whether the drug is
 7 safe and efficacious, the manufacturing process, labelling, and quality control.

 8          230.    Generic manufacturers operate facilities and compete with one another to sell the drugs

 9 they produce to wholesalers, distributors, retail pharmacy chains, mail-order and specialty pharmacies,

10 hospital chains, and some health insurance plans. Competition among generic drug manufacturers is

11 dictated by price and supply; as such generic manufacturers do not differentiate their products.

12 Consequently, generic drugs are usually marketed only by the name of the active ingredient.

13          231.    Drug suppliers include the manufacturers or other companies that contract with a

14 manufacturer to sell a drug product made by the manufacturer. Drug manufacturers typically sell their

15 products through supply agreements negotiated with wholesalers, distributors, pharmacy benefit

16 managers, and mail-order or specialty pharmacies.

17          232.     Generic manufacturers report list prices for each generic drug that they offer, including

18 the average wholesale price (“AWP”) and wholesale acquisition cost (“WAC”). The WAC represents

19 the manufacturers’ list price, and typically does not represent discounts that may be provided.

20 Manufacturers may supply the same generic drug at several different prices depending on the customer
21 or type of customer.

22          233.    Generic manufacturers must also report their average manufacturer prices (“AMP”) to

23 the Centers for Medicare and Medicaid if they enter into a Medicaid rebate agreement. AMP is the

24 average price paid to the manufacturer for the drug in the United States by (a) wholesalers for drugs

25 distributed to retail community pharmacies and (b) retail community pharmacies that purchase drugs

26 directly from the manufacturer.

27
28


                                                  32
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 44 of 612



 1          234.    Wholesalers and distributors purchase pharmaceutical products from manufacturers and

 2 distribute them to a variety of customers. Wholesalers and distributors pay lower prices to acquire

 3 generics than the corresponding branded drug.

 4          235.    Pharmacies purchase drugs, either directly from manufacturers or from

 5 wholesalers/distributors. Pharmacies may be traditional retail pharmacies, specialty pharmacies, or mail-

 6 order pharmacies. Pharmacies also pay lower prices to acquire generic drugs than to acquire the
 7 corresponding branded drug.

 8          236.    Finally, insurers and insureds purchase the prescribed drug, typically in some type of

 9 cost sharing arrangement, depending on an insurer’s formulary placement, among other things.

10          237.    To combat rising costs, some third-party payers and PBMs have implemented

11 Maximum Allowable Costs (“MACs”) that set the upper limit on what they will pay for a generic drug.

12 TPPs and PBMs set MACs based on a variety of factors, including the lowest acquisition cost in the

13 market for that generic drug. MAC pricing effectively requires pharmacies, retailers, and PBMs to
14 purchase the lowest-price version of a generic drug on the market, regardless of WAC. As a result, a

15 manufacturer should not, in a properly functioning market, be able to significantly increase its price

16 without incurring the loss of a significant volume of sales. A manufacturer can only raise its price in the

17 presence of MAC pricing if it knows it is conspiring with competitors to raise their prices too.

18                  The Market for Generic Drugs is Highly Susceptible to Collusion

19          238.    Defendants’ anticompetitive conduct is a per se violation of Section 1 of the Sherman

20 Act, as it constitutes a conspiracy to fix prices and allocate markets and customers. As such, Plaintiff is
21 not required to define relevant markets. However, there are certain features characteristic of the market

22 for generic drugs which indicate that it is susceptible to collusion and that collusion caused the price

23 increases.

24          239.    Factors showing that a market is susceptible to collusion include:

25                  a.      High level of industry concentration: A small number of competitors

26 control roughly 100% of the market for each of the Subject Drugs. Beginning in 2005, the

27 generic pharmaceutical market has undergone remarkable and extensive consolidation,
28 rendering it ripe for collusion. As a result, for most of the Subject Drugs, there were between


                                                  33
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 45 of 612



 1 two and four manufacturers providing that drug for sale in the United States during the relevant

 2 time period, rendering each market sufficiently concentrated to carry on collusive activities.

 3                  b.      Sufficient numbers to drive competition: While the market for each of

 4 the Subject Drugs had a small enough number of competitors to foster collusion, the number

 5 of sellers or potential sellers was large enough that prices should have remained at their

 6 historical, near marginal cost levels absent collusion.
 7                  c.      High barriers to entry: The high costs of manufacturing, developing,

 8 testing, securing regulatory approval, and oversight are among the barriers to entry in the

 9 generic drug market. The Defendants here control virtually all of the market for the Subject

10 Drugs and sell those drugs pursuant to FDA approvals granted years before the price hikes

11 began in 2012. Any potential new entrant would have to go through the lengthy ANDA

12 approval process before commercially marketing its product. This type of barrier to entry

13 increases a market's susceptibility to a coordinated effort among the dominant players to
14 maintain supracompetitive prices.

15                  d.      High inelasticity of demand and lack of substitutes: Each of the Subject

16 Drugs is generally a necessity for each patient to whom it is prescribed, regardless of price.

17 Substituting non-AB rated drugs presents challenges, and both patients and physicians are

18 unwilling to sacrifice patient wellbeing for cost savings. For many patients, the particular

19 Subject Drug they are prescribed is the only effective treatment.

20                  e.      Commoditized market: Defendants’ products are fully interchangeable

21 because they are bioequivalent. Thus, pharmacists may freely substitute one for another. The

22 only differentiating feature, and therefore the only way a Defendant can gain market share, is by

23 competing on price.

24                  f.      Absence of departures from the market: There were no departures from

25 the market during the relevant period sufficient to explain the drastic price increases.

26                  g.      Absence of non-conspiring competitors: Defendants have maintained all

27 or virtually all of the market share for each of the Subject Drugs between 2010 and the present.
28


                                                  34
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 46 of 612



 1 Thus, Defendants have market power in the market for each of the Subject Drugs, which

 2 enables them to increase prices without loss of market share to non-conspirators.

 3                  h.      Opportunities for contact and communication among competitors:

 4 Defendants participate in the committees and events of the GPhA, HDMA, ECRM, MMCAP,

 5 HSCA, and other industry groups, as set forth below, which provide and promote opportunities

 6 to communicate. The grand jury subpoenas to Defendants targeting inter-Defendant
 7 communications further support the existence of communication lines between competitors

 8 with respect to generic pricing and market allocation.

 9                  i.      Size of Price Increases: The magnitude of the price increases involved in

10 this case further differentiates it from examples of parallelism. Oligopolists testing price

11 boundaries must take a measured approach. But the increases are not 5% or even 10% jumps –

12 they are of far greater magnitude. A rational company would not implement such large increases

13 unless it was certain that its conspirator-competitors would follow.
14                  j.      Reimbursement of Generic Drugs: The generic market has institutional

15 features that inhibit non-collusive, parallel price increases. These features include MAC pricing,

16 insurers’ formulary placements, and required substitution at the pharmacy level. As a result, the

17 usual hesitance of an oligopolist to unilaterally raise prices is embedded in the generic

18 reimbursement system.

19 VI.      GOVERNMENT INVESTIGATIONS OF THE CONSPIRACY

20          240.    Defendants and other generic drug manufacturers’ conduct has resulted in extensive

21 and widespread scrutiny by federal and state regulators, including the United States Department of

22 Justice Antitrust Division, the United States Senate, the United States House of Representatives, and

23 the Attorneys General of 46 states, the District of Columbia, and Puerto Rico (“the State AGs”).

24          241.    The DOJ’s and State AGs’ investigations followed a Congressional hearing and

25 investigation, which itself was prompted by a January 2014 letter from the National Community

26 Pharmacists Association (“NCPA”) to the United States Senate Committee on Health, Education,

27 Labor, and Pensions (“Senate HELP Cmte.”) and the United States House Energy and Commerce
28 Committee highlighting nationwide spikes in prices for generic drugs.


                                                  35
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 47 of 612



 1                 Congress launched an investigation into generic price hikes

 2               242.   In January 2014, the NCPA urged the Senate Help Cmte. and the House Energy and

 3 Commerce Committee to hold hearings on significant generic pharmaceutical price spikes, citing

 4 surveys and data from over 1,000 community pharmacists who reported price hikes on essential generic

 5 pharmaceuticals exceeding 1,000%.

 6               243.   On October 2, 2014, Senator Bernie Sanders, then Chair of the Subcommittee on

 7 Primary Health and Retirement Security of the Senate HELP Cmte. and Representative Elijah E.

 8 Cummings, Ranking Member of the House Committee on Oversight and Government Reform, sent

 9 letters to 14 drug manufacturers, including Actavis, Apotex, Dr. Reddy’s, Endo, Heritage, Lannett,

10 Mylan, Par, Sun, Teva, and Zydus, requesting information about the escalating prices of generic drugs. 5

11 More recently on August 13, 2019, Senator Sanders and Representative Cummings sent letters to

12 executives of Mylan and Teva – companies that did not produce documents in response to the 2014

13 letters – asking for drug pricing information as part of their ongoing probe into the rising cost of
14 generics.

15               244.   Senator Sanders and Representative Cummings issued a joint press release, advising

16 that “[w]e are conducting an investigation into the recent staggering price increases for generic

17 drugs used to treat everything from common medical conditions to life-threatening illnesses.”

18 They noted the “huge upswings in generic drug prices that are hurting patients” and having a “very

19 significant” impact, threatening pharmacists’ ability to remain in business. 6

20               245.   On February 24, 2015, Senator Sanders and Representative Cummings sent a letter

21 requesting that the Office of the Inspector General (“OIG”) of the Department of Health and

22 Human Services (“HHS”) “examine recent increases in the prices being charged for generic drugs

23 and the effect these price increases have had on generic drug spending within the Medicare and

24

25
     5
26  Press Release, U.S. Senator Bernie Sanders, Congress Investigating Why Generic Drug Prices Are
   Skyrocketing (Oct. 2, 2014), available at https://www.sanders.senate.gov/newsroom/press-
27 releases/congress-investigating-why-generic-drug-prices-are-skyrocketing.
     6
28       Id.


                                                    36
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 48 of 612



 1 Medicaid programs.”7 The OIG responded to the request on April 13, 2015, advising it would

 2 examine pricing for the top 200 generic drugs to “determine the extent to which the quarterly

 3 [AMP] exceeded the specified inflation factor.” 8

 4          246.    In August 2016, the GAO issued the GAO Report, a study examining Medicare Part

 5 D prices for 1,441 generic drugs between 2010 and 2015. The study found that 300 of the 1,441 drugs

 6 experienced at least one “extraordinary price increase” of 100% or more. Among the drugs with
 7 extraordinary price increases were 47 of the Subject Drugs: Acetazolamide ER, Amiloride

 8 HCL/HCTZ, Amitriptyline, Baclofen, Benazepril HCTZ, Bumetanide, Carbamazepine, Cephalexin,

 9 Cimetidine, Ciprofloxacin HCL, Clarithromycin ER, Clobetasol Propionate, Clomipramine,

10 Clotrimazole, Desonide, Dextroamphetamine Sulfate ER, Digoxin, Diltiazem HCL, Divalproex Sodium

11 ER, Doxazosin Mesylate, Doxycycline Hyclate, Econazole, Enalapril Maleate, Ethosuximide, Etodolac,

12 Fluconazole, Fluocinonide, Fluoxetine HCL, Haloperidol, Ketoconazole, Labetalol HCL, Lidocaine,

13 Methotrexate, Nadolol, Nitrofurantoin MAC, Nystatin, Oxaprozin, Oxybutynin Chloride, Piroxicam,
14 Pravastatin, Prazosin HCL, Prochlorperazine, Ranitidine HCL, Theophylline ER, Tobramycin,

15 Trifluoperazine HCL, and Ursodiol.9

16                  The DOJ Investigates Criminal Generic Drug Collusion

17          247.    The DOJ opened a criminal investigation into collusion in the generic pharmaceutical

18 industry in 2014 that initially focused on just two drugs. 10 Most of the Defendants here have come

19 under DOJ scrutiny.

20
     7
     Letter from Bernie Sanders, United States Senator, and Elijah Cummings, United States
21 Representative, to Inspector Gen. Daniel R. Levinson, Dep't of Health & Human Servs. (Feb. 24,
   2015), available at https://www.sanders.senate.gov/download/sanders-cummings-letter?inline=file.
22 8
     Letter from Inspector Gen. Daniel R. Levinson, Dep't of Health & Human Servs., to Bernie
23 Sanders, United States Senator (Apr. 13, 2015), available at
   https://www.sanders.senate.gov/download/oig-letter-to-sen-sanders-4-13-2015?inline=file.
24 9
     GAO Report at Appx. III.
25 10 Joshua Sisco, DoJ believes collusion over generic drug prices widespread-source, POLICY AND REGULATORY
   REPORT (June 26, 2015), available at http://www.mergermarket.com/pdf/DoJ-Collusion-Generic-
26 Drug-Prices-2015.pdf; David McLaughlin and Caroline Chen, U.S. Charges in Generic-Drug Probe to be

27 Filed by Year-End, BLOOMBERG MARKETS (Nov. 3, 2016), available at
   https://www.bloomberg.com/news/articles/2016-11-03/u-s-charges-in-generic-drug-probe-said-to-
28 be-filed-by-year-end.


                                                 37
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 49 of 612



 1              248.   The DOJ first charged Heritage executives Jeffrey Glazer and Jason Malek with criminal

 2 counts related to price collusion for Doxy Hyclate and Glyburide. The two pleaded guilty to violating

 3 Section 1 of the Sherman Act.

 4              249.   Actavis, Aurobindo, Dr. Reddy’s, Endo, Fougera (through Sandoz), Impax, Lannett,

 5 Mylan, Par, Sandoz, Sun, Taro, and Teva admitted to receiving grand jury subpoenas from the DOJ.

 6 The DOJ executed a search warrant on Mylan in the fall of 2016. In 2017, Perrigo disclosed that its
 7 offices were searched as well.11

 8              250.   Upon information and belief, the DOJ has granted conditional amnesty to one

 9 Defendant.

10              251.   Information disclosed by some Defendants evidence the broad scope of the conspiracy.

11              252.   In Lannett’s November 3, 2014 quarterly report filed with the Securities and Exchange

12 Commission (“SEC”), it disclosed that its “Senior Vice President of Sales and Marketing of the

13 Company was served with a grand jury subpoena relating to a federal investigation of the generic
14 pharmaceutical industry into possible violations of the Sherman Act.”12 Lannett added that “[t]he

15 subpoena requests corporate documents of the Company relating to communications or

16 correspondence with competitors regarding the sale of generic prescription medications, but is not

17 specifically directed to any particular product and is not limited to any particular time period.”13

18              253.   Mylan has also disclosed that it received DOJ subpoenas relating to various generic

19 drugs, and that DOJ executed search warrants in connection thereto.14 Actavis, Fougera, Par, Sandoz,

20 Taro, and Teva also received DOJ subpoenas relating to their marketing and pricing of generic
21 pharmaceuticals, and communications with competitors.15

22
   11
      A search warrant will only be issued if DOJ was able to persuade a federal judge that there was
23 probable cause to believe that one or more antitrust violations had occurred, and that evidence of these

24 violations would be found at the corporate offices of Mylan.
     12
          Lannett Company, Inc., Quarterly Report (Form 10-Q) at 16 (Nov. 6, 2014).
25   13
          Id.
26   14
      Mylan Inc., Annual Report (Form 10-K) at 160 (Feb. 16, 2016); Mylan Inc., Quarterly Report (Form
27 10-Q)  at 58 (Nov. 9, 2016).
   15
      Novartis, 2016 ANNUAL REPORT at 217, available at
28 https://www.novartis.com/sites/www.novartis.com/files/novartis-20-f-2016.pdf; Par Pharmaceutical


                                                    38
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 50 of 612



 1              254.   A DOJ grand jury subpoena is significant; it indicates “staff [ ] considered the likelihood

 2 that, if a grand jury investigation developed evidence confirming the alleged anticompetitive conduct,

 3 the Division would proceed with a criminal prosecution.”16

 4              255.   The DOJ has intervened in numerous civil antitrust actions that are now part of the

 5 consolidated and coordinated proceedings styled In re Generic Pharmaceuticals Pricing Antitrust Litigation,

 6 No. 16-MD-2724 (E.D. Pa.), stating that these cases overlap with the DOJ’s ongoing criminal
 7 investigation.

 8              256.   On May 31, 2019, the DOJ released a statement that Heritage admitted that it

 9 “conspired to fix prices, rig bids, and allocate customers for glyburide,” and agreed to pay $7 million in

10 criminal penalty and civil damages, and to cooperate fully with ongoing parallel investigations into the

11 generics industry.

12                     State Attorneys General Launch Their Own Investigation

13              257.   In July 2014, the State of Connecticut initiated a non-public investigation into

14 suspicious price increases for certain generic pharmaceuticals. Based on evidence procured through

15 their own subpoena-power, the State AGs filed a civil action alleging a wide-ranging series of

16 conspiracies implicating numerous generic drugs and manufacturers. The Connecticut Mirror reported that

17 the State AGs “suspected fraud on a broader, nearly unimaginable scale,” that “new subpoenas are

18 going out, and the investigation is growing beyond the companies named in the suit.” 17 Then-CTAG

19 George Jepsen called the evidence obtained in that investigation “mind-boggling.”18

20              258.   Mr. Jepsen confirmed the scope of the State AGs’ action in a press release in December

21 2016:

22
   Companies, Inc., Annual Report (Form 10-K) at 37 (Mar. 12, 2015); Taro Pharmaceutical Industries
23 Ltd., Report of Foreign Private Issuer (Form 6-K) (Sept. 9, 2016); Teva Pharmaceutical Industries Ltd.,

24 Report of Foreign Private Issuer (Form 6-K) at 33 (Nov. 15, 2016).
     16
          DOJ, ANTITRUST DIV. MANUAL (5th ed. 2015) at III-82.
25   17
     Mark Pazniokas, How a small-state AG's office plays in the big leagues, THE CONN. MIRROR (Jan. 27, 2017),
26 available at https://ctmirror.org/2017/01/27/how-a-small-state-ags-office-plays-in-the-big-leagues/.
   The Connecticut Mirror further reported that the DOJ grand jury was convened in this District shortly
27 after the CTAG issued its first subpoena. Id.
     18
28        Id.


                                                    39
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 51 of 612



 1                   My office has dedicated significant resources to this investigation for
                     more than two years and has developed compelling evidence of collusion
 2                   and anticompetitive conduct across many companies that manufacture
                     and market generic drugs in the United States. . . While the principal
 3                   architect of the conspiracies addressed in this lawsuit was Heritage
 4                   Pharmaceuticals, we have evidence of widespread participation in illegal
                     conspiracies across the generic drug industry. Ultimately, it was
 5                   consumers - and, indeed, our healthcare system as a whole - who paid
                     for these actions through artificially high prices for generic drugs. 19
 6
 7          259.    In their consolidated amended complaint filed on June 18, 2018 (“State AG Complaint

 8 No. 1”), the State AGs broadened their case to include fifteen drugs, all of which are Subject Drugs in

 9 this Complaint. At the time, CTAG Jepsen stated that “[t]he issues we’re investigating go way beyond
                                                                                    20
10 the two drugs and six companies. Way beyond…We’re learning new things every day.” According to a

11 recent interview with Joseph Nielsen, the court-appointed Liaison Counsel for the State AGs in these

12 consolidated MDL proceedings, “[t[his is most likely the largest cartel in the history of the United
           21
13 States.”
14          260.    On May 10, 2019 the State AGs filed a new complaint focusing on a conspiratorial web

15 Teva constructed with various other Defendant generic drug manufacturers, named herein, that led to

16 either artificial stabilization or price increases on over 100 generic drug products (“State AG Complaint

17 No. 2”), all of which are Subject Drugs in this Complaint. The allegations in the State AG Complaint

18 No. 2 were based on “(1) the review of many thousands of documents produced by dozens of

19 companies throughout the generic pharmaceutical industry, (2) an industry-wide phone call database

20 consisting of more than 11 million phone call records from hundreds of individuals at various levels of
21
     19
22    Press Release, Attorney General George Jepsen, Connecticut Leads 20 State Coalition Filing Federal
   Antitrust Lawsuit against Heritage Pharmaceuticals, other Generic Drug Companies (Dec. 15, 2016),
23 available at https://portal.ct.gov/AG/Press-Releases/2016-Press-Releases/Connecticut-Leads-20-
   State-Coalition-Filing-Federal-Antitrust-Lawsuit-against-Heritage-Pharmaceutica.
24 20
      Kaiser Health News, How Martinis, Steaks, and a Golf Round Raised Your Prescription Drug Prices, THE
25 D  AILY BEAST, Dec. 21, 2016, http://www.thedailybeast.com/how-martinis-steaks-and-a-golf-round-
   raised-your-prescription-drug-prices?source=twitter&via=desktop.
26 21 Christopher Rowland, Investigation of Generic “Cartel” Expands to 300 Drugs, THE WASHINGTON POST,

27 December 9, 2018, available at https://www.washingtonpost.com/business/economy/investigation-of-
   generic-cartel-expands-to-300-drugs/2018/12/09/fb900e80-f708-11e8-863c-
28 9e2f864d47e7_story.html?utm_term=.a838a7f671cd.


                                                 40
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 52 of 612



 1 Defendant companies and other generic manufacturers, and (3) information provided by several as-of-

 2 yet unidentified cooperating witnesses who were directly involved in the conduct alleged…” 22

 3          261.    During the course of their investigation, the States AGs obtained cooperation from a

 4 number of individuals. The expected testimony from certain of those individuals will directly support

 5 and corroborate the allegations throughout the State AG Complaint No. 2 and this Complaint. Some of

 6 those cooperating witnesses include:
 7                  a.      A former pricing executive at Sandoz during the time period relevant to this

 8 Complaint [referred to herein as CW-1];

 9                  b.      A former sales and marketing executive at non-Defendant Rising

10 Pharmaceuticals, Inc. (“Rising”) and Sandoz during the time period relevant to this Complaint [referred

11 to herein as CW-2];

12                  c.      A former senior sales executive at Sandoz during the time period relevant to this

13 Complaint [referred to herein as CW-3];
14                  d.      A former senior sales executive at Sandoz during the time period relevant to this

15 Complaint [referred to herein as CW-4];

16                  e.      A former senior executive at Glenmark during the time period relevant to this

17 Complaint [referred to herein as CW-5]; and

18                  f.      Jason Malek (“Malek”), former Vice President of Commercial Operations at

19 Heritage.

20          262.    Teva has, at all times relevant to the Complaint, maintained a live database that it refers

21 to as Delphi where it has catalogued nearly every decision it has made regarding the products it sells,

22 including those decisions that were made collusively – which Teva often referred to as “strategic”

23 decisions. Although the State AGs do not have full access to that database, they have obtained static

24
     22
     State AG Complaint No. 2 at ¶4. The State AGs detail their extensive investigatory efforts in State
25 AG Complaint No. 2. They have compiled over 7 million documents, issued more than 300 subpoenas
   to telephone carriers, issued over 30 subpoenas to generic drug manufacturers and examined the names
26 and contact information of over 600 drug manufacturer employees, giving the State AGs a “unique

27 perspective to know who in the industry was talking to who, and when” Id. ¶¶ 64-65. The State AGs
   have also corroborated these allegations through cooperating witnesses, including senior executives and
28 employees of many Defendants named here.


                                                 41
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 53 of 612



 1 images of the database that were internally disseminated over time by Teva, which were referred to as

 2 Market Intel Reports. Through its review and investigation of some of those reports, in combination

 3 with the phone records, the State AGs have, to date, identified over 300 instances of collusion where

 4 Teva spoke to competitors shortly before or at the time it made what the company referred to as a

 5 “strategic” market decision. A number of those instances are detailed throughout this Complaint.

 6 VII.      THE GENERIC DRUG MARKET

 7              The Cozy Nature Of the Industry and Opportunities for Collusion

 8           263.    The collusion alleged herein infested the generic drug industry.

 9           264.    At all relevant times, Defendants conspired, combined, and contracted to fix, raise,

10 maintain, and stabilize prices, rig bids, and engage in market and customer allocation concerning the

11 Subject Drugs, along with other drugs, which had the actual and intended effect of causing Plaintiff to

12 pay artificially inflated prices at supracompetitive rates.

13           265.    In formulating and effectuating their conspiracy, Defendants engaged in various forms

14 of anticompetitive conduct, including but not limited to:

15                   a.      Participating in, directing, authorizing, or consenting to the participation of

16                           subordinate employees in meetings, conversations, and communications with

17                           co-conspirators to discuss the sale and pricing of the Subject Drugs in the

18                           United States;

19                   b.      Participating in, directing, authorizing, or consenting to the participation of

20                           subordinate employees in meetings, conversations, and communications with

21                           co-conspirators to engage in market and customer allocation or bid-rigging for

22                           the Subject Drugs sold in the United States;

23                   c.      Agreeing during those meetings, conversations, and communications to engage

24                           in price increases, market and customer allocation, and/or bid-rigging for the

25                           Subject Drugs sold in the United States;

26                   d.      Agreeing during those meetings, conversations, and communications not to

27                           compete against each other for certain customers with respect to the Subject

28                           Drugs sold in the United States;


                                                   42
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 54 of 612



 1                  e.      Submitting bids, withholding bids, and issuing price proposals in accordance

 2                          with the agreements reached;

 3                  f.      Selling the Subject Drugs in the United States at collusive and noncompetitive

 4                          prices; and

 5                  g.      Accepting payment for the Subject Drugs sold in the United States at collusive

 6                          and noncompetitive prices.

 7          266.    The Defendants ensured that all conspirators were adhering to their collective scheme

 8 by communicating (1) at trade association meetings and conferences; (2) at private meetings, dinners,

 9 and outings among smaller groups of employees of various generic drug manufacturers; and (3)

10 through individual, private communications between and among Defendants’ employees by use of the

11 telephone, electronic messaging, and similar means.

12                  1.      Trade Association Meetings and Conferences

13          267.    Throughout the year, many healthcare entities within the generic drug industry hold

14 multi-day conferences wherein generic manufacturers are invited to attend. Further, Defendants and

15 other generic drug manufacturers attend various trade shows throughout the year, including those

16 hosted by the National Association of Chain Drug Stores (“NACDS”), the Healthcare Distribution

17 Management Association (“HDMA”)(now the Healthcare Distribution Alliance), the Generic

18 Pharmaceutical Association (“GPhA”) (now the Association of Accessible Medicine), Efficient

19 Collaborative Retail Marketing (“ECRM”), the Minnesota Multistate Contracting Pharmacy Alliance

20 (“MMCAP”), and the Healthcare Supply Chain Association (“HSCA”). Between February 20, 2013 and
21 December 20, 2014, there were at least forty-four different tradeshows or customer conferences where

22 Defendants had the opportunity to, and actually did, meet in person, which gave rise to the opportunity

23 to reach these agreements without fear of detection.

24          268.    At the various trade shows and conferences, Defendants’ employees interacted with one

25 another and discussed their respective businesses. Many of these events included social and recreational

26 outings such as golf, lunch, cocktail parties, and dinners that provided additional opportunities to meet

27 with competitors. Defendants used these opportunities to share competitively-sensitive information
28 concerning upcoming bids, specific generic drug markets, pricing strategies and pricing terms in their


                                                 43
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 55 of 612



 1 contracts with customers, and in turn to implement schemes that unreasonably restrain competition in

 2 the United States’ market for generic drugs.

 3           269.    In fact, in the Association for Accessible Medicine’s Antitrust Compliance Policy

 4 Manual updated in January 2018, well after litigation and investigation surrounding generic drug pricing

 5 conspiracies began, the trade association explicitly stated, “Meetings, communications and contacts that

 6 touch on antitrust matters present special challenges. A simple example will illustrate this. Suppose that
 7 competitors were to discuss their prices at a meeting or in a document, and that their prices increased

 8 shortly afterward. A jury might view this as evidence that their discussions led to an agreement on

 9 pricing, and thus violated the antitrust laws.” It went on to warn “Do not discuss any subjects that

10 might raise antitrust concerns (including prices, market allocations, refusals to deal, and the like) unless

11 you have received specific clearance from counsel in advance.” The Association also warns members to

12 avoid creating written records, and “avoid language that might be misinterpreted to suggest that the

13 Association condones or is involved in anticompetitive behavior.”
14                              a.    National Association of Chain Drug Stores

15           270.    NACDS “advances a pro-patient and pro-pharmacy agenda. For the ultimate benefit of

16 the customers served by NACDS members, the mission of NACDS is to advance the interests and

17 objectives of the chain community pharmacy industry, by fostering its growth and promoting its role as

18 a provider of healthcare services and consumer products.”

19           271.    NACDS hosts an Annual Meeting, attended only by member companies’ executives,

20 that it claims is “the industry’s most prestigious gathering of its most influential leaders. It is the classic
21 ‘Top-to-Top’ business conference, attended by industry decision makers.” It boasts that it will give

22 companies “a unique opportunity to gain new insights into today’s changing marketplace and set your

23 course for the future,” and the “opportunity to meet and discuss strategic issues with key trading

24 partners” to “set [] the stage for profitable business.”

25           272.    NACDS also hosts a Total Store Expo annually, which similarly boasts that is it “the

26 industry’s largest gathering of its most influential leaders. It will give you and your company a unique

27 opportunity to gain new insights into today’s evolving marketplace and set your course for the future.”
28


                                                     44
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 56 of 612



 1              273.   NACDS members include Amneal, Apotex, Aurobindo, Breckenridge, Dr. Reddy’s,

 2 Glenmark, Greenstone, Lannett, Lupin, Mylan, Par, Pfizer, Sandoz, Taro, Teva, Upsher-Smith,

 3 Wockhardt, and Zydus.

 4                              b.    Generic Pharmaceutical Association

 5              274.   GPhA (now called Association for Accessible Medicines) is the “nation’s leading trade

 6 association for manufacturers and distributors of generic prescription drugs…” 23 GPhA was created in
 7 2000 from the merger of three industry trade associations: the Generic Pharmaceutical Industry

 8 Association, the National Association of Pharmaceutical Manufacturers, and the National

 9 Pharmaceutical Alliance. Regular members are “corporations, partnerships or other legal entities whose

10 primary U.S. business derives the majority of its revenues from sales of (1) finished dose drugs

11 approved via ANDAs; (2) products sold as authorized generic drugs; (3) biosimilar/biogeneric

12 products; or (4) DESI products.”24

13              275.   GPhA’s website offers members the opportunity to “participate in shaping the policies

14 that govern the generic industry.” GPhA’s “member companies supply approximately 90 percent of the

15 generic prescription drugs dispensed in the U.S. each year.” It boasts networking opportunities as one

16 of the cornerstone benefits of membership: “GPhA provides valuable membership services, such as

17 business networking opportunities, educational forums, access to lawmakers and regulators, and peer-

18 to-peer connections.”25

19              276.   Actavis, Amneal, Apotex, Dr. Reddy’s, Glenmark, Heritage, Impax, Lupin, Mylan, Par,

20 Perrigo, Sandoz, Sun, Teva, West-Ward, Wockhardt, and Zydus are regular members of GPhA, and
21 have been since 2013. Furthermore, executives of these companies frequently attend GPhA meetings

22 and events.

23

24

25   23
      GPhA, Membership, available at
26 http://web.archive.org/web/2015041303008/http://www.gphaonline.org:80/about/membership
   .
27 24 Id.
     25
28        Id.


                                                     45
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 57 of 612



 1          277.    Executives from Actavis, Amneal, Apotex, Fougera, Impax, Lupin, Mylan, Par, Perrigo,

 2 Sandoz, Sun, Teva, West-Ward, and Zydus served on GPhA’s Board of Directors during overlapping

 3 times at various points both prior to and after 2013, including:

 4                  a. 2011 Board of Directors: Debra Barrett, Senior Vice President Global Affairs and

 5                      Public Policy, Teva; Douglas S. Boothe, CEO, Actavis; Don DeGolyer, President

 6                      and CEO, Sandoz; Tony Mauro, President, Mylan North America as Vice-Chair; Pat

 7                      LePore, CEO, Par; and Joe Renner, CEO, US Division, Zydus.

 8                  b. 2012 Board of Directors: Charlie Mayr, Senior Vice President Watson

 9                      Pharmaceuticals, now a division of Teva; Joe Renner, CEO, US Division, Zydus;

10                      Douglas S. Boothe, CEO, Actavis; Debra Barrett, Senior Vice President Global

11                      Affairs and Public Policy, Teva; Don DeGolyer, President and CEO, Sandoz; Tony

12                      Mauro, President, Mylan North America as Chair; and Chirag Patel, President,

13                      Amneal.

14                  c. 2013 Board of Directors:26 Tony Mauro, President, Mylan North America as Chair;

15                      Don DeGolyer, President and CEO, Sandoz as Vice Chair; Debra Barrett, Senior

16                      Vice President, Global Government Affairs & Public Policy, Teva Pharmaceuticals;

17                      Carole Ben-Maimon, President, Global Pharmaceuticals (div.) of Impax27; Doug

18                      Boothe, Executive Vice President & General Manager, Perrigo Company; Jeffrey

19                      Glazer, President and CEO, Heritage; Charlie Mayr, Chief Communications Officer

20                      - Global, Actavis Inc.; Joseph Renner, President & CEO, Zydus; Chirag Patel,

21                      President, Amneal; and Jeff Watson, President, Apotex.

22                  d. 2014 Board of Directors:28 Carole Ben-Maimon, President, Global Pharmaceuticals

23                      (div.) of Impax; Doug Boothe, Executive Vice President & General Manager,

24   26
      GPhA Announces 2013 Board of Directors, ASS’N FOR ACCESSIBLE MEDS.,
25 https://www.gphaonline.org/gpha-media/press/gpha-announces-2013-board-of-directors.
   27
      In 2016, Ben-Maimon joined Teligent’s Board of Directors. She also previously held positions at
26 Qualitest and Teva. While at Global Pharmaceuticals at Impax, she worked with Teligent’s Grenfell-

27 Gardner
   28
            on a development, supply, and marketing agreement for another generic topical drug.
      GPhA Announces 2014 Board of Directors, ASS’N FOR ACCESSIBLE MEDS.,
28 https://www.gphaonline.org/gpha-media/press/gpha-announces-2014-board-of-directors.


                                                  46
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 58 of 612



 1                        Perrigo Company; Jeffrey Glazer, President and CEO, Heritage; Peter Goldschmidt,

 2                        President, Sandoz US; Tony Mauro, President, Mylan Inc.; Allan Oberman, CEO

 3                        and President, Teva Americas Generics; Joseph Renner, President & CEO, Zydus;

 4                        Jeff Watson, President, Apotex; and Paul McGarty, President, Lupin as at-large

 5                        director.

 6                    e. 2015 Board of Directors:29 Debra Barrett, Senior Vice President, Global

 7                        Government Affairs & Public Policy, Teva Americas; Doug Boothe, Executive Vice

 8                        President & General Manager, Perrigo Company; Jeffrey Glazer, President and

 9                        CEO, Heritage; Peter Goldschmidt, President, Sandoz US; Jim Kedrowski,

10                        Executive Vice President, Sun; Marcy Macdonald, Vice President of Regulatory

11                        Affairs, Impax; Marcie McClintic Coates, Head of Global Regulatory Affairs, Mylan

12                        Inc.; Paul McGarty, President, Lupin; Tony Pera, President, Par Pharmaceuticals;

13                        Joseph Renner, President & CEO, Zydus; and Jeff Watson, President, Apotex.

14                    f. 2016 Board of Directors:30 Debra Barrett, Senior Vice President, Global

15                        Government Affairs & Public Policy, Teva Americas; Heather Bresch, CEO, Mylan

16                        N.V. as Chair; Peter Goldschmidt, President, Sandoz US; Jim Kedrowski, Executive

17                        Vice President, Sun; Marcy Macdonald, Vice President of Regulatory Affairs, Impax;

18                        Paul McGarty, President, Lupin; Tony Pera, President, Par Pharmaceuticals as

19                        Secretary-Treasurer; Joseph Renner, President & CEO, Zydus; Richard Stec, Vice

20                        President, Perrigo Company; and Jeff Watson, President, Apotex as Vice Chair.

21                              c.     Healthcare Distribution Management Association

22             278.   HDMA, now called HDA, is a national trade association that represents “primary

23 pharmaceutical distributors,” connecting the nation’s drug manufacturers to over 200,000 pharmacies,

24 hospitals, long-term care facilities, and clinics.31 HDMA holds regular conferences at which its

25   29
      GPhA Announces 2015 Board of Directors, ASS’N FOR ACCESSIBLE MEDS.,
26 https://www.gphaonline.org/gpha-media/press/gpha-announces-2015-board-of-directors/.
   30
      GPhA Announces 2016 Board of Directors, ASS’N FOR ACCESSIBLE MEDS.,
27 https://www.gphaonline.org/gpha-media/press/gpha-announces-2016-board-of-directors/.
     31
28        About, HAD, https://healthcaredistribution.org/about.


                                                      47
                                      COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 59 of 612



 1 members, including generic drug manufacturers, meet to discuss various issues affecting the

 2 pharmaceutical industry.

 3          279.    Several Defendants were members of HDMA at overlapping times between 2013 and

 4 the present. For instance, as of July 2015, HDMA’s manufacturer membership list included Amneal,

 5 Apotex, Aurobindo, Breckenridge, Citron, Dr. Reddy’s, Heritage, Impax, Lannett, Lupin, Mayne,

 6 Mylan, Par, Pfizer, Sandoz, Sun, Teva, Upsher-Smith, Wockhardt, and Zydus, as well as Allergan, now a
 7 division of Actavis.32 As of March 2016, HDMA’s manufacturer membership list included Akorn,

 8 Amneal, Apotex, Aurobindo, Breckenridge, Citron, Dr. Reddy’s, Heritage, Impax, Lannett, Lupin,

 9 Mayne, Mylan, Par, Perrigo, Pfizer, Sandoz, Sun, Teva, Upsher-Smith, Wockhardt, and Zydus, as well

10 as Allergan.33

11                             d.    Efficient Collaborative Retail Marketing

12          280.    ECRM hosts strategic events and offers innovative technology solutions to help buyers

13 and manufacturers improve sales, reduce expenses, and enter the market faster and more efficiently.34 It
14 conducts “Efficient Program Planning Sessions” (“EPPS”), in which generic drug manufacturers,

15 purchasers, and other industry professionals meet “to discuss new business opportunities, review

16 contracting strategies, and future business planning activities.”35 Sessions include one-on-one strategic

17 meetings meant to maximize time, grow sales, and uncover trends.

18

19

20
     32
      Manufacturer Members, HDMA,
21 https://web.archive.org/web/20150715222616/http://www.healthcaredistribution.org:80/about/me
   mbership/manufacturer/manufacturer-members#.Wrj50y7wZpg.
22 33
      Manufacturer Members, HDMA,
23 https://web.archive.org/web/20160329122456/http://www.healthcaredistribution.org:80/about/me
   mbership/manufacturer/manufacturer-members
24 34
      See Company Overview of Efficient Collaborative Retail Marketing Company, LLC, Bloomberg ,
25 https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=106996762;                See also
   Alkaline Water Co. Enjoys Valued Participation at National Retail Marketing Trade Show, The Alkaline Water
26 Co., http://thealkalinewaterco.com/2013/08/06/alkaline-water-co-enjoys-valued-participation-
   national-retail-marketing-trade-show/.
27 35
      ECRM, Health System/Institutional Pharmacy EPPS,
28 https://ecrm.marketgate.com/Sessions/2019/06/HospitalAlternateSitePharmacyPharmaceuticals.


                                                    48
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 60 of 612



 1          281.    At annual meetings organized by ECRM, generic drug manufacturers have scheduled

 2 meetings with generic drug buyers at chain drug stores, supermarkets, mass merchants, wholesalers,

 3 distributors, and buy groups for independent pharmacies.

 4                             e.    Minnesota Multistate Contracting Pharmacy Alliance

 5          282.    MMCAP hosts various meetings and conferences throughout the year that are regularly

 6 attended by Defendants’ representatives with price setting capabilities. According to its website,
 7 MMCAP is a “free, voluntary group purchasing organization [(“GPO”)] for government facilities that

 8 provide healthcare services. MMCAP has been delivering pharmacy and healthcare value to members

 9 since 1985. MMCAP’s membership extends across nearly every state in the nation, delivering volume

10 buying power. Members receive access to a full range of pharmaceuticals and other healthcare products

11 and service; such as medical supplies, influenza vaccine, dental supplies, drug testing, wholesaler invoice

12 auditing and returned goods processing.”

13                             f.    Healthcare Supply Chain Association

14          283.    HSCA is a trade association that represents leading healthcare GPOs, including for-

15 profit and not-for-profit corporations, purchasing groups, associations, multi-hospital systems and

16 healthcare provider alliances. According to its website, “HSCA and its member GPOs are committed to

17 delivering the best products at the best value to healthcare providers, to increasing competition and

18 innovation in the market, and to being supply chain leaders in transparency and accountability.”

19 HSCA’s annual event, the National Pharmacy Forum, connects supply chain professionals,

20 pharmaceutical industry representatives, including generic drug manufacturers and suppliers, and others
21 to provide “top-level educational opportunities coupled with one-to-one networking and business-

22 building opportunities.”

23          284.    GPhA, HDMA, ECRM, MMCAP, and HSCA frequently held meetings and events

24 between 2012 and the present, and high-level representatives and corporate officers from Defendants,

25 including employees with price-setting authority, attended these meetings. A list of those meetings and

26 attendees is attached as Exhibit A.

27          285.    At these various conferences and trade shows, Defendants’ employees and

28 representatives, as well as representatives of other generic drug manufacturers, discussed their


                                                    49
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 61 of 612



 1 respective businesses and customers, and discussed the conspiratorial price increases alleged in this

 2 Complaint. In many of the conferences described above, attendees for each conspirator Defendant

 3 include individuals with generic drug pricing authority. Their discussions also occurred at lunches,

 4 cocktail parties, dinners, and golf outings that would typically accompany these events. Defendants’

 5 representatives used these opportunities to discuss and share upcoming bids, generic drug markets,

 6 pricing strategies, and contractual pricing terms specific to certain customers. 36
 7                     2.      Industry Dinners and Private Meetings

 8             286.    Senior executives and sales representatives also frequently gathered in small groups,

 9 providing inconspicuous facetime with their competitors where they could discuss sensitive

10 information.

11             287.    Many Defendants are headquartered in close proximity, providing them with easy and

12 frequent access to one another. At least forty-one (41) different generic drug manufacturers are located

13 between New York City and Pennsylvania, including, among others, Actavis, Ascend, Aurobindo,
14 Breckenridge, Citron, Dr. Reddy’s, Fougera, Glenmark, Greenstone, Heritage, Hi-Tech, Lannett,

15 Mylan, Par, Perrigo, Pfizer, Sandoz, Sun, Taro, Teva, Wockhardt, and Zydus.

16             288.    Defendants’ high-level executives frequently gathered for “industry dinners.” In January

17 2014, while generic drug prices were soaring, at least thirteen (13) high-ranking executives, including

18 CEOs, Presidents, and Senior Vice Presidents of various generic drug manufactures, met at a

19 steakhouse in Bridgewater, New Jersey. Executives (including Berthold, Falkin, and Ostaficiuk) from

20 Actavis, Aurobindo, Breckenridge, Dr. Reddy’s, Lannett, and Sun, among others, attended this
21 particular dinner.

22             289.    At these dinners, one company is typically responsible for paying the bill for all

23 attendees. For example, in December 2013 a Dr. Reddy’s executive joked “[y]ou guys are still buying

24 for Mark and I, right?” Another executive responded “Well…I didn’t think the topic would come up so

25 quickly but…we go in alphabetical order b company and [another company] picked up the last

26 bill.…PS….no backing out now! Its [sic] amazing how many in the group like 18 year-old single malt

27
     36
28        See, e.g., AG Compl. No. 1 at ¶ 79.


                                                    50
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 62 of 612



 1 scotch when they aren’t buying.”

 2          290.    Other groups of competitors routinely gathered for golf outings. One such annual event

 3 was organized by a packaging contractor in Kentucky. From September 17-19, 2014, high-level

 4 executives from Teva, Apotex, Actavis, Amneal, Lannett, Par, Zydus, and others attended the event at a

 5 country club in Bowling Green, Kentucky. Rekenthaler was in attendance. Rekenthaler and Apotex’s

 6 Vice President of Commercial Operations, US and Latin America, Jeffrey Hampton, actually stayed
 7 together in the home of the owner of the packaging company. By the end of the outing, Ostaficiuk sent

 8 an e-mail to the other attendees, stating “This is a crazy biz but I am grateful to have friends like all of

 9 you!!!! Happy and honored to have you all as ‘fraternity brothers.’”

10          291.    Generic drug manufacturer employees also regularly convened for “Girls’ Night Out”

11 or “Women in the Industry” meetings and dinners. At these events, generic drug companies’ employees

12 met with their competitors and discussed proprietary and competitive information. Upon information

13 and belief, several of these events occurred in May 2015 in Baltimore, Maryland, and in August 2015 in
14 Denver, Colorado.

15          292.    Many “Women in the Industry” dinners were organized by Anne Sather, a salesperson

16 from Heritage. Other participants in these meetings were employees of other generic pharmaceutical

17 manufacturers located in Minnesota or salespeople residing or traveling to the area. In November 2014,

18 Sullivan of Lannett sent Sather (Heritage) a text message asking “[w]hen is your next industry women

19 event? I’m due for a trip out there and I’d love to plan for it if possible…” Sather responded: “There is

20 an Xmas [sic] party at Tanya’s house on Dec 6th. Yes that is a Saturday. We do it about once a quarter
21 and usually it is during the week – this was an exception.”

22          293.    Dinners were also planned around visits of certain out-of-town competitors. When

23 organizing one of these such dinners, Sather commented “Sorry if the meeting/dinner invite is a little

24 short notice, but Kate Neely of Dr. Reddy’s will be in MN on Sept 29th and it would be a great time

25 for everyone to get together! So much has been happening in the Industry too – we can recap all our

26 findings from NACDS over a martini or glass of wine! 😊 Plus the food is super yummy!”

27          294.    Several different GNOs were held in 2015, including (1) at the ECRM conference in

28 February (involving Citron, Dr. Reddy’s, Greenstone, Heritage, Lannett, Pfizer, Teva, Upsher-Smith,


                                                  51
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 63 of 612



 1 and Zydus, among others – including Nailor and Sullivan); (2) in Baltimore in May (involving Citron,

 2 Dr. Reddy’s, Heritage, Lupin, and Teva, among others); and (3) at the NACDS conference on August

 3 24, 2015 (involving Citron, Dr. Reddy’s, and Heritage among others). The Baltimore GNO in May

 4 2015 consisted of a professional baseball game, drinks, and a spa day on May 13, wherein the

 5 competitors could discreetly and privately discuss competitively-sensitive information.

 6                  3.      Personal Telephone Calls, E-Mails, and Text Message Communications

 7          295.    Defendants routinely conferred with one another on bids and pricing strategy. This

 8 included forwarding customer bid packages to a competitor, either on the forwarding company’s own

 9 initiative or at the competitor’s request.

10          296.    Defendants also shared information regarding the terms of their contracts with

11 customers, including various terms relating to pricing, price protection, and rebates. Defendants used

12 this information from their competitors to negotiate potentially better prices or terms with their

13 customers, which ultimately harmed consumers like Plaintiff.
14          297.    Representatives of several Defendants with pricing responsibility had frequent

15 telephone calls with representatives of competitors. Executives at Heritage had at least 513 contacts

16 with executives from Actavis, Apotex, Dr. Reddy’s, Glenmark, Lannett, Mayne, Par, Sandoz, Sun, Teva,

17 and Zydus. And executives at Teva had at least 1,501 contacts with competitors, including from

18 Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s, Glenmark, Lannett, Par, Sandoz, and Zydus.

19 Many of these contacts are described in detail below.

20                  4.      Individual Relationships

21          298.    Each of the individuals described below had their own relationships with contacts at

22 competitor companies that they utilized to allocate markets and raise prices on overlap drugs. Many of

23 these relationships are discussed throughout this Complaint.

24          299.    For example, Teva’s Director of Strategic Customer Marketing, Nisha Patel, met

25 Heritage’s then-Senior Vice President Malek when she worked at Amerisource Bergen, which was a

26 Heritage customer that Malek managed. When Patel moved to Teva in April 2013, she contacted Malek

27 to determine which generic drugs both Teva and Heritage sold so that they could coordinate pricing. As
28


                                                  52
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 64 of 612



 1 detailed below, Malek and Patel orchestrated a number of price increases between 2013-present—some

 2 led by Teva, others by Heritage.

 3          300.    Malek and Patel’s relationship was valued and accepted by Malek’s supervisors. In April

 4 2014, Malek and Glazer met with the CEO (Satish Mehta) and President (Vikas Thapar) of Emcure,

 5 Heritage’s parent company, to discuss potential price increases for several drugs. During that meeting,

 6 Malek told Mehta and Thapar about his Teva contact, Patel. Malek, who had been discussing price
 7 increases for Nystatin with Patel since mid-2013, told them that Patel could be a vehicle for

 8 communicating with Teva about price increases and customer allocation. Mehta and Thapar approved

 9 of Malek’s strategy to coordinate prices and allocate customers with Teva.

10          301.    The following sections profile each of these individuals and their primary contacts at

11 competitor Defendants, including cataloging the number of phone calls and/or text messages

12 exchanged between them. The charts that follow are limited to communications with employees at

13 other Defendants and do not include communications these individuals may have had with executives
14 at competitor companies that are not named in this Complaint.

15                            a.    Ara Aprahamian

16          302.    Aprahamian is the Vice President of Sales at Taro and has held that position since he

17 moved to Taro from Actavis in March 2013. Aprahamian regularly communicated with competitors,

18 including with several of his former colleagues at Actavis, and has established relationships with

19 individuals at many of the Defendants. For example, between March 2013 and October 2018,

20 Aprahamian exchanged at least 706 phone calls and text messages with his contacts at Sandoz,
21 Glenmark, Teva, Dr. Reddy’s, Actavis, Mylan, Wockhardt, Lannett, Amneal, Greenstone, and

22 Aurobindo. These communications are detailed in the table below:

23

24

25

26

27
28


                                                   53
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 65 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13                           b.    David Berthold

14          303.   Berthold is the Vice President of Sales at Lupin and has held that position since June

15 2006. During his tenure at Lupin, Berthold has been the primary person at the company

16 communicating with competitors. Indeed, Berthold has relationships with individuals at many of the

17 Defendants and is one of the most prolific communicators of all the individuals named. For example,

18 between March 2011 and October 2018, Berthold exchanged at least 4,185 phone calls and text

19 messages with his contacts at Aurobindo, Glenmark, Greenstone, Actavis, Wockhardt, Zydus, Teva,

20 Breckenridge, Mylan, Sandoz, Dr. Reddy’s, Amneal, and Lannett. These communications are detailed in
21 the table below:

22

23

24

25

26

27
28


                                                  54
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 66 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24                           c.    Jim Brown

25          304.   Brown is the Vice President of Sales at Glenmark and has held that position since

26 November 2012. Brown was one of several Glenmark executives that conspired with competitors.

27 Although not as prolific in his communications with competitors as some of the other individuals
28 named, he did communicate when necessary to further the agreements. For example, between June


                                                  55
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 67 of 612



 1 2012 and August 2018, Brown exchanged at least 395 calls and text messages with his contacts at

 2 Actavis, Teva, Lupin, Amneal, Wockhardt, Breckenridge, Lannett, Sandoz, Aurobindo, Zydus, Par,

 3 Apotex, and Taro. These communications are detailed in the table below:

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18                           d.    Maureen Cavanaugh

19          305.   Cavanaugh was the Senior Vice President and Commercial Officer, North America, at

20 Teva until April 2018. She is currently the Senior Vice President and Chief Commercial Officer at
21 Lannett. During her employment at Teva, Cavanaugh knew that her subordinates were communicating

22 with competitors about pricing and customer allocation. In addition, Cavanaugh maintained her own

23 relationships with certain competitors and coordinated with them directly when necessary to further the

24 agreements. For example, between January 2011 and August 2017, Cavanaugh exchanged at least 612

25 phone calls and text messages with her contacts at Actavis, Amneal, Zydus, Sandoz, Glenmark, and

26 Greenstone. These communications are detailed in the table below:

27
28


                                                  56
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 68 of 612



 1                 Contact Name                      Count Min Date             Max Date
                   Falkin, Marc (Actavis)               410  9/10/2013            7/29/2016
 2
                   A.B. (Actavis)                       113  8/12/2015            7/25/2016
 3                 S.R.(1) (Amneal)                      45  1/18/2011           11/14/2012
                   A.S. (Actavis)                        17  8/21/2015            7/26/2016
 4
                   K.R. (Zydus)                          10  9/16/2013            5/20/2016
 5                 Green, Kevin (Zydus)                   8  5/14/2017             8/3/2017
                   J.K. (Actavis)                         4  4/29/2014            3/31/2015
 6
                   R.S. (Sandoz)                          2  10/6/2016            10/6/2016
 7                 M.K. (Zydus)                           1  3/15/2011            3/15/2011
                   Grauso, Jim (Glenmark)                 1   7/8/2015             7/8/2015
 8
                   Nailor, Jill (Greenstone)              1  12/5/2012            12/5/2012
 9

10                             e.    Marc Falkin

11          306.    Falkin was the Vice President of Marketing, Pricing and Contracts at Actavis until

12 Actavis was acquired by Teva in August 2016. For a period of time, Falkin was also the Senior Vice

13 President, US Generic Sales, at Teva. During his employment at Actavis, which is the focus of this
14 Complaint, Falkin was a prolific communicator and had established relationships with executives at

15 many of the Defendants. For example, between August 2013 and July 2016, Falkin exchanged at least

16 2,562 phone calls and text messages with his contacts at Zydus, Teva, Glenmark, Lannett, Aurobindo,

17 Mylan, Lupin, Par, Greenstone, Apotex, Taro, Amneal, Sandoz, and Wockhardt. These

18 communications are detailed in the table below:

19

20
21

22

23

24

25

26

27
28


                                                    57
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 69 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20                            f.    Jim Grauso

21          307.    Grauso was employed as a Senior Vice President of Commercial Operations at

22 Aurobindo until January 2014. In February 2014, Grauso moved to Glenmark and currently holds the

23 position of Executive Vice President, North America, Commercial Operations. Grauso regularly

24 communicated with competitors while he was at Aurobindo and continued those relationships when he

25 transferred to Glenmark. For example, between December 2011 and January 2014, Grauso exchanged

26 at least 1,763 phone calls and text messages with his contacts at Lupin, Teva, Actavis, Taro, Zydus,

27 Amneal, Glenmark, Greenstone, Wockhardt, and Breckenridge. These communications are detailed in
28 the table below:


                                                   58
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 70 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23          308.    Similarly, after moving to Glenmark, Grauso continued to communicate frequently

24 with his contacts at competitor companies, including his former colleagues at Aurobindo. For example,

25 between February 2014 and October 2018, he exchanged at least 2,018 phone calls and text messages

26 with his contacts at Lupin, Aurobindo, Zydus, Teva, Taro, Wockhardt, Sandoz, Greenstone, Dr.

27 Reddy’s, Amneal, non-defendant Rising, Par, Breckenridge, Upsher-Smith, and Mylan. These
28 communications are detailed in the table below:


                                                59
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 71 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23                           g.    Kevin Green

24          309.   Green worked at Teva as a Director of National Accounts until November 2013 when

25 he took a position with Zydus. Green is currently the Vice President of Sales at Zydus. Green

26 developed a number of relationships with individuals at many of the Defendants. He regularly

27 communicated with competitors while at Teva and then carried those relationships over to his time at
28 Zydus. For example, between January 2010 and October 2013, Green exchanged at least 1,410 phone


                                                  60
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 72 of 612



 1 calls and text messages with his contacts at Zydus, Mylan, Dr. Reddy’s, Aurobindo, Lupin, Sandoz,

 2 Greenstone, Breckenridge, Wockhardt, and Lannett. These communications are detailed in the table

 3 below:

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22          310.   Similarly, when Green became employed at Zydus, he continued to communicate

23 frequently with competitors, including with his former colleagues at Teva. For example, between

24 November 2013 and August 2018, Green exchanged at least 969 phone calls and text messages with his

25 contacts at Teva, Glenmark, Mylan, Lupin, Aurobindo, Rising, Amneal, Sandoz, Greenstone, Lannett,

26 and Dr. Reddy’s. These communications are detailed in the table below:

27
28


                                                61
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 73 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21                           h.    Armando Kellum

22          311.   Kellum was the Director of Pricing and Contracts at Sandoz until July 2015. While at

23 Sandoz, Kellum directed his subordinates, including CW-1, CW-2, CW-3, and CW-4, to enter into price

24 fixing and market allocation agreements with competitors. In addition, Kellum had his own

25 relationships with certain competitors and communicated with those contacts directly when necessary

26 to further the agreements. For example, between May 2011 and April 2015, Kellum exchanged at least

27 182 phone calls and text messages with his contacts at Greenstone, Lupin, Teva, Upsher-Smith, Zydus,
28 Actavis, Rising, Amneal, and Dr. Reddy’s. These communications are detailed in the table below:


                                                  62
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 74 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14                            i.    Jill Nailor
15          312.   Nailor has worked at Greenstone since August 2010 and is currently the Senior Director
16 of Sales and National Accounts. Nailor directed her subordinate Robin Hatosy, a national account

17 executive, and others at Greenstone to fix prices and allocate customers with competitors on overlap

18 drugs, including with several of the Defendants. She also instructed them to avoid putting any evidence

19 of such communications into writing.

20          313.   In addition, Nailor regularly communicated directly with competitors herself. For
21 example, between August 2010 and May 2017, Nailor exchanged at least 4,439 phone calls and text

22 messages with her contacts at Amneal, Dr. Reddy’s, Actavis, Aurobindo, Mylan, Glenmark, Zydus,

23 Teva, Sandoz, Lupin, Wockhardt, Lannett, Apotex, Upsher-Smith, Par, and Taro. These

24 communications are detailed in the table below:

25

26

27
28


                                                   63
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 75 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24

25

26                           j.    James Nesta

27          314.   Nesta started his employment with Mylan in 2000 and is currently the Vice President of

28 Sales at Mylan. Nesta communicates regularly with his counterparts at many of the Defendants. For


                                                  64
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 76 of 612



 1 example, between January 2011 and February 2016, Nesta exchanged at least 5,293 phone calls and text

 2 messages with his contacts at Greenstone, Amneal, Teva, Dr. Reddy’s, Zydus, Aurobindo, Actavis,

 3 Lupin, Sandoz, Lannett, Taro, and Par. These communications are detailed in the table below:

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24

25                           k.    Konstantin Ostaficiuk

26          315.   Ostaficiuk is the President of Camber and has held that position since 2009. During his

27 tenure at Camber, Ostaficiuk has been the primary person responsible for furthering price fixing and
28 market allocation agreements with his competitors. Indeed, Ostaficiuk regularly communicated with


                                                  65
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 77 of 612



 1 competitors and maintained relationships with executives at many of the Defendants. For example,

 2 between March 2011 and August 2017, Ostaficiuk exchanged at least 464 phone calls with his contacts

 3 at Amneal, Lannett, Breckenridge, Aurobindo, Lupin, Teva, Rising, Breckenridge, Taro, Glenmark,

 4 Zydus, Dr. Reddy’s, Wockhardt, Sandoz, and Actavis. These communications are detailed in the table

 5 below:

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24

25

26                           l.    Nisha Patel

27          316.   Patel worked at Teva from April 2013 to December 2016, first as a Director of Strategic

28 Customer Marketing and then as a Director of National Accounts. As discussed in great detail below,


                                                  66
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 78 of 612



 1 Patel was in frequent communication with her counterparts at the Defendants to fix prices and allocate

 2 markets. For example, during her time at Teva, Patel exchanged at least 1,240 phone calls and text

 3 messages with her contacts at Zydus, Sandoz, Actavis, Glenmark, Greenstone, Taro, Lupin, Dr.

 4 Reddy’s, Lannett, Par, Apotex, Aurobindo, Mylan, Amneal, Upsher-Smith, and Breckenridge. As

 5 discussed in various sections of this Complaint, Patel also frequently communicated with competitors

 6 using Facebook Messenger, LinkedIn messaging, and the encrypted messaging application WhatsApp.
 7 The communications detailed in the table below include only telephone calls and text messages:

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                67
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 79 of 612



 1                           m.    David Rekenthaler

 2          317.    Rekenthaler was the Vice President of Sales, US Generics at Teva until April 2015.

 3 Rekenthaler is now the Vice President of Sales at Apotex. During his time at Teva, Rekenthaler knew

 4 that his colleagues, including Green and Patel, were colluding with competitors. Indeed, Rekenthaler

 5 was also in frequent contact with competitors himself and had relationships with executives at nearly all

 6 the Defendants. For example, between January 2011 and March 2015, Rekenthaler exchanged at least
 7 1,044 phone calls and text messages with his contacts at Actavis, Mylan, Par, Aurobindo, Apotex,

 8 Zydus, Sandoz, Rising, Amneal, Breckenridge, Lupin, Dr. Reddy’s, Glenmark, Greenstone, Taro,

 9 Lannett, and Wockhardt. These communications are detailed in the table below:

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                  68
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 80 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24

25                           n.    Rick Rogerson
26          318.   Rogerson was the Executive Director of Pricing and Business Analytics at Actavis until
27
     Actavis was acquired by Teva in August 2016. Rogerson now works at Amneal as a Senior Director of
28


                                                  69
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 81 of 612



 1 Marketing and Business Analytics. During his time at Actavis, Rogerson communicated with his

 2 contacts at several Defendants. For example, between February 2010 and July 2016, Rogerson

 3 exchanged at least 635 phone calls and text messages with his contacts at Wockhardt, Teva, Dr.

 4 Reddy’s, Sandoz, Lannett, Glenmark, Taro, and Zydus. These communications are detailed in the table

 5 below:
              Contact Name                           Count         Min Date       Max Date
 6            K.A. (Wockhardt)                               316     3/11/2010     1/28/2016
 7            Patel, Nisha (Teva)                            157      5/2/2013     11/9/2015
              N.M. (Dr. Reddy’s and Sandoz                    43    10/15/2013      3/6/2018
 8
              J.M. (Lannett and Glenmark)                     32     6/24/2010      1/6/2012
 9            K.G. (Teva)                                     29    12/15/2015     7/29/2016
              Teva Pharmaceuticals                            27     9/24/2015     7/29/2016
10
              C.B. (Teva)                                     17     2/26/2016     7/26/2016
11            Aprahamian, Ara (Taro)                           4     6/17/2013     4/16/2014
              S.G. (Glenmark)                                  3      2/8/2010      2/8/2010
12
              Kellum, Armando (Sandoz)                         3      5/5/2011     9/28/2011
13            Taro Pharmaceuticals                             2     6/14/2013    11/20/2013
              J.W. (Zydus)                                     2     6/24/2014     6/25/2014
14

15                           o.    Tracy Sullivan
16          319.   Tracy Sullivan has been employed at Lannett since 2007 and is currently the Director of
17 National Accounts. Sullivan regularly communicated with competitors and maintained relationships

18 with executives at many of the Defendants. For example, between March 2011 and August 2016,

19 Sullivan exchanged at least 495 phone calls and text messages with her contacts at Zydus, Wockhardt,

20 Teva, Greenstone, Dr. Reddy’s, Par, Amneal, Aurobindo, Mylan, and Breckenridge. These
21 communications are detailed in the table below:

22

23

24

25

26

27
28


                                                  70
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 82 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17
                    The Overarching Conspiracy Between Generic Drug Manufacturers – Playing
18                  Nice in the Sandbox

19          320.    As a result of the cozy nature of the industry, sales and marketing executives in the

20 generic pharmaceutical industry are well aware of their competitors’ current and future business plans.
21 This reciprocal sharing of inside information greatly facilitates agreements among competitors to

22 allocate markets to avoid price competition.

23          321.    The overarching conspiracy among generic manufacturers – which ties together all the

24 agreements on the Subject Drugs identified in this Complaint – is an agreed-upon code that each

25 competitor is entitled to its “fair share” of the market, whether that market is a particular generic drug,

26 or a number of generic drugs. That term is generally understood as an approximation of how much

27 market share each competitor is entitled to. “Fair share” is based on the number of competitors in the
28 market, with a potential adjustment based on the timing of entry or the anticompetitive allocation of


                                                  71
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 83 of 612



 1 buyers amongst similar or the same competitors in another generic drug market. Once a manufacturer

 2 has achieved its “fair share,” it is generally understood that it will no longer compete for additional

 3 business. The common goal or purpose of this overarching agreement is to keep prices high, avoid

 4 price erosion, and serve as the basis for further supra-competitive price increases.

 5          322.    This overarching agreement is widespread across the generic drug industry and is

 6 broader than the Defendant manufacturers named in this Complaint. Plaintiff focuses here on the role
 7 of these named Defendants and their participation in, and agreement with, this overarching conspiracy

 8 as applied to the Subject Drugs, as well as how these specific conspiracies are also part of the larger

 9 overarching conspiracy.

10          323.    The exact contours of this “fair share” understanding, which has been in place for many

11 years (and pre-dates any of the specific conduct detailed herein), has evolved over time during the

12 numerous in-person meetings, telephonic communications, and other interactions between generic

13 manufacturers about specific drugs. These business and social events occur with such great frequency
14 that there is an almost constant ability for Defendants to meet in person and discuss their business

15 plans. For example, between February 20, 2013 and December 20, 2013 (a 41-week period), there were

16 at least forty-four (44) different tradeshows or customer conferences where the Defendants had the

17 opportunity to meet in person, some of which are described above. These in-person meetings gave the

18 Defendants the opportunity and cover to have these conversations, and reach these agreements,

19 without fear of detection.

20          324.    As described in more detail below, when necessary, this larger understanding was

21 reinforced through phone calls and text messages between the Defendants to discuss “fair share” and

22 the desire to maintain or raise prices with respect to specific drugs. These types of communications

23 occur with great frequency across the industry, including among Defendants.

24          325.    For example, from January 1, 2013 through December 31, 2013, senior sales executives

25 and other individuals responsible for the pricing, marketing, and sales of generic drugs at Teva spoke to

26 representatives of every significant competitor by phone and/or text on multiple occasions. Phone calls

27 and text messages with several of those key competitors during the 2013 calendar year are set forth
28 below. The following Table, which is conservative because it is based on phone and text message


                                                  72
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 84 of 612



 1 records from only some of the executives and salespeople at issue and therefore shows only some of

 2 the phone calls and text messages between the Defendants during that period, illustrates the frequency

 3 with which Defendants communicated with each other throughout 2013.

 4                 Teva phone/text communications with other Defendants (by month)
                                  January 1, 2013 – December 31, 2013
 5

 6
 7

 8

 9

10

11 Source: State AG Complaint No. 2 (Table 1)

12          326.    Of the 1,389 calls listed in Table 1, 1,234 of them – or 89% – involved Green, Patel and

13 Rekenthaler of Teva speaking with competitors. Many – though not all – of those communications
14 involve matters that are addressed throughout this Complaint.

15          327.    Similarly, from January 1, 2014 through December 31, 2014, senior sales executives and

16 other individuals responsible for the pricing, marketing and sales of generic drugs at Teva continued to

17 speak to representatives of every significant competitor by phone and/or text on multiple occasions.

18 Phone calls and text messages with several of those key competitors during the 2014 calendar year are

19 set forth below. The following Table, which is conservative because it is based on phone and text

20 message records from only some of the executives and salespeople at issue, and therefore shows only
21 some of the phone calls and text messages between the Defendants during that period, sheds similar

22 light on the frequency with which Defendants communicated with each other throughout 2014.

23

24

25

26

27
28


                                                 73
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 85 of 612



 1                 Teva phone/text communications with other Defendants (by month)
                                  January 1, 2014 – December 31, 2014
 2

 3

 4

 5

 6
 7

 8 Source: State AG Complaint No. 2 (Table 2).

 9          328.    Of the 941 calls listed in Table 2,778 of them – or 83% – involved Patel and

10 Rekenthaler of Teva speaking with competitors (by this time, Green no longer worked at Teva). Many –

11 though not all – of those communications involve the Subject Drugs that are addressed throughout this

12 Complaint. It was not just Teva personnel speaking to their competitors, however. All of these

13 individuals were speaking to each other, when needed, hundreds or even thousands of times to ensure
14 adherence to the overarching conspiracy, as illustrated in the graphic on page 37 of the State AG

15 Complaint No. 2.

16          329.    In order to provide some organizational principle around the massive amount of

17 collusive behavior by the Defendants described in this Complaint, certain sections are centered around

18 the relationships between, respectively, Heritage and its purported competitors and Teva and its

19 purported competitors. However, this organization should not imply that the Complaint is solely

20 concerned with bilateral relationships involving Heritage and/or Teva.
21          330.    The specific drug agreements often involve overlapping sets of Defendants in

22 communication with each other, all following their agreed-upon “fair share” code of conduct. For

23 example, to view only a small portion of the interlocking, overlapping web of collusion formed by

24 Defendants: Teva, Taro and Wockhardt discussed amongst themselves the allocation of the Enalapril

25 Maleate market; Teva and Taro communicated with Sandoz concerning the prices for Ketoconazole

26 cream; Sandoz worked with Mylan to allocate the market for Valsartan HCTZ; and Teva, Mylan and

27 Par all communicated with each other in the spring of 2014 concerning the market for Budesonide DR
28 capsules. These are not isolated, one-off agreements, but rather demonstrate the ongoing, sprawling


                                                 74
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 86 of 612



 1 nature of the Defendants’ overarching conspiracy.

 2          331.    Also referred to sometimes as the “rules of engagement” for the generic drug industry,

 3 the fair share understanding among Defendants dictates that, when two generic manufacturers enter the

 4 market at the same time, they generally expect that each competitor is entitled to approximately 50% of

 5 the market. When a third competitor enters, each competitor expects to obtain 33% share; when a

 6 fourth competitor enters, each expects 25%; and so on, as additional competitors enter the market.
 7          332.    When a generic drug manufacturer is the first to enter a particular drug market on an

 8 exclusive basis, it is commonly understood that that manufacturer is entitled to a little more than its

 9 proportional share of the market. For example, when Heritage was preparing to launch Zoledronic

10 Acid as the patent on the branded drug was about to expire, O’Mara (Heritage) spoke to Austin (Dr.

11 Reddy’s) to “see if he [was] willing to discuss strategy at all.” After speaking with Austin, O’Mara stated

12 that “[Austin] views it this way. If [Dr. Reddy’s] are first and others come out after, he deserves 60%. If

13 he launches with others on day [one], he considers fair share 2-50%, 3-33%, 4-25%, etc.”
14          333.    Conversely, those generic manufacturers that enter later are typically entitled to a little

15 less than their proportional share. One of the many examples of this occurred in March 2014, when –

16 as discussed more fully below – Lupin entered the Niacin ER market after Teva had previously been

17 exclusive. Patel of Teva and Berthold of Lupin spoke directly by phone a number of times during this

18 period, including three (3) calls on March 24, 2014. That same day, Rekenthaler of Teva sent an internal

19 e-mail to Patel stating: “We should concede Optum then defend everything else. This should be it for

20 Lupin. I believe this should be the 40% we were okay with conceding.” Here, Teva’s expectation to
21 maintain 60% share in a two-player market, after being the first in that market, was consistent with the

22 overarching conspiracy.

23          334.    Taro went so far as to create a graphic representation of that understanding, taking into

24 account both the number of competitors and order of entry to estimate what its “fair share” should be

25 in any given market:

26

27
28


                                                  75
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 87 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9 [TARO_000224150.]

10          335.    Although these general parameters are well-known, there is no precise method for

11 apportioning “fair share” because market share is ultimately determined by either winning or

12 maintaining the business of various customers, which is inherently variable in a given year. The shared

13 objective, however, is to attain a state of equilibrium, where no competitors are incentivized to compete
14 for additional market share by eroding price.

15          336.    This common goal was stated succinctly by Aprahamian, who advised the Taro Pricing

16 Department in training documents from September and November 2013 that “[g]iving up share to new

17 entrant (as warranted) shows responsibility and will save us in the long run” and “[d]on’t rock the boat

18 – [g]reedy hogs go to slaughter.” As demonstrated throughout the Complaint, Aprahamian’s idea of

19 “responsibility” meant constantly reaching out to competitors in order to coordinate giving up share to

20 reach a “fair” allocation and keep prices high.
21          337.    This scheme to strangle competition and allocate “fair share” is typically implemented

22 as follows. First, Defendants allocate the market for an individual drug based on the number of

23 competitors and the timing of their entry so that each competitor obtains an acceptable share of the

24 market. Then, the competitors agree on ways to avoid competing on price and, at times, significantly

25 raise price. This pattern is frequently followed even in the absence of direct communication between

26 the competitors, demonstrating the universal code of conduct Defendants agreed to.

27          338.    The “fair share” understanding has been particularly effective when a new competitor

28 enters the market – a time when, in a free-functioning, competitive market for generic drugs, prices


                                                 76
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 88 of 612



 1 would be expected to go down. In today’s generic drug markets, a new competitor will either approach

 2 or be approached by existing competitors. Existing competitors will agree to “walk away” from a

 3 specific customer or customers by either refusing to bid or submitting a cover bid. The new

 4 competitor’s transition into the market is seamless; the new entrant is ceded market share and

 5 immediately charges a supra-competitive price. The competitors then continue this process of dividing

 6 up customers until the market reaches a new artificial equilibrium. This is referred to as a “stable”
 7 market.

 8           339.   “Fair share” principles also dictate how generic drug manufacturers respond when a

 9 competitor experiences supply issues. If the disruption is temporary, the existing competitors will

10 refrain from taking any action that might upset the market balance. By contrast, if the disruption is for a

11 longer term, the competitors will divide up customers until each player achieves a revised “fair share”

12 based on the number of players remaining in the market. For example, in July 2013, a retail pharmacy

13 customer e-mailed Taro stating that one of Mylan’s products was on back order and asked Taro to bid
14 for the business. Aprahamian sent an internal e-mail stating “Not inclined to take on new business . . .

15 Wholesalers have product, let them pull from there temporarily and we can certainly review if shortage

16 persists. Don’t want to overreact to this product. Not sure how long Mylan is out.”

17           340.   These rules about “fair share” apply equally to price increases. As long as everyone is

18 playing fair, and the competitors believe that they have their “fair share,” the larger understanding

19 dictates that they will not seek to compete or take advantage of a competitor’s price increase by bidding

20 a lower price to take that business. Doing so is viewed as “punishing” a competitor for raising prices –
21 which is against the “rules.” Indeed, rather than competing for customers in the face of a price increase,

22 competitors often use this as an opportunity to follow with comparable price increases of their own.

23           341.   For example, in May 2013, after a Glenmark price increase on a number of different

24 drugs (discussed more fully below), Teva was approached by a large retail customer requesting a bid for

25 several drugs. Green immediately sought to determine whether this request was due to a competitor

26 price increase, in order to determine what Teva’s strategy should be:

27
28


                                                  77
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 89 of 612



 1

 2

 3

 4          342.    Teva declined to bid, after conversations with its competitors confirming that the
 5 reason for the request was due to a competitor’s price increase.

 6          343.    When a generic manufacturer participates in this scheme, and prices stay high, this is
 7 viewed as “playing nice in the sandbox.” For example – as discussed more fully below – in December

 8 2014, Teva was approached by a large retail customer on behalf of Greenstone. The customer indicated

 9 that Greenstone was entering the market for Cabergoline and was seeking to target specific customers.

10 The customer specifically requested that Teva give up a large customer to the new entrant and indicated

11 that “Greenstone has promised to play nice in the sandbox.” After discussing the matter internally, a

12 Teva representative responded to the customer: “[t]ell Greenstone we are playing nice in the sandbox

13 and we will let them have [the targeted customer.]”
14          344.    When a generic manufacturer is “playing nice in the sandbox,” it is generally referred to
15 as a “responsible” or “rational” competitor. For example, in May 2013, R.T., a senior sales and

16 marketing executive at Sandoz, sent an internal e-mail to J.G., another Sandoz senior executive, stating

17 “My sense is that Sandoz is viewed by customers and competition as a respectful/responsible player in

18 the market, which we should be proud of and has taken years to develop. I would be very careful to

19 destroy this through behavior that is too aggressive or desperation.”

20          345.    Sandoz, in turn, uses that same terminology to refer to its competitors that are acting in
21 accordance with “fair share” principles. In internal company presentations throughout 2014, Sandoz

22 consistently referred to Actavis as a “responsible competitor” and Taro as a “very responsible price

23 competitor.”

24          346.    Teva had its own term of art – referring to the competitors it had the most collusive
25 relationships with as “high quality” competitors. As described more fully below, Teva had long-

26 standing relationships with these competitors, including several of the Defendants, which affected

27 nearly every overlapping drug they sold. As just one example, Patel of Teva exchanged seven (7) text
28 messages and had two (2) long phone calls with Aprahamian of Taro on June 3 and 4, 2014. After a


                                                 78
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 90 of 612



 1 lengthy twenty-five (25) minute call with Aprahamian on the morning of June 4, Patel sent an internal

 2 e-mail to K.G., a Teva senior marketing executive, stating “[w]e should probably discuss how we want

 3 to handle all Taro increase items. Taro is a high quality competitor – I think we need to be responsible

 4 where we have adequate market share.”

 5          347.    Adherence to the rules regarding “fair share” is critical in order to maintain high prices.

 6 Indeed, that is the primary purpose of the agreement. If even one competitor does not participate (and,
 7 thus behave in accordance with) the larger understanding, it can lead to unwanted competition and

 8 lower prices. In the relatively few instances where a competitor prioritizes gaining market share over the

 9 larger understanding of maintaining “fair share,” that competitor is viewed as “irresponsible,” and is

10 spoken to by other competitors. For example, in March 2015, Upsher-Smith learned that Sandoz had

11 submitted a bid on a product not identified in this Complaint at one of Upsher-Smith’s GPO

12 customers. B.P., a senior account manager at Upsher-Smith, forwarded that information internally

13 stating “I can’t believe they have chosen to compete against us since we had this business. How does
14 this help us? We play fair and they don’t?”

15          348.    “Fair share,” “playing nice in the sandbox,” “rationalizing the market,” and similar

16 terminology have become part of the industry lexicon, and thus part of the larger understanding

17 between Defendants. Generic drug manufacturers actively and routinely monitor their fair share and

18 that of their competitors, as well as discuss customer allocation amongst each other within the context

19 of agreements on specific drugs, as set forth more fully below. For example, in July 2013, L.J., a senior

20 marketing executive at Sandoz, sent an internal e-mail identifying 47 products where Sandoz did not
21 have “fair share” of the market. After some back-and-forth internal joking among Sandoz executives

22 about the idea that Sandoz might actually attempt to compete for business in those markets by driving

23 prices down, Kellum responded by emphasizing the truly industry-wide nature of the agreement:

24

25

26

27
28


                                                 79
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 91 of 612



 1          349.    The concept of “fair share” is so well ingrained in the generic pharmaceutical industry

 2 that even customers are aware of, and at times facilitate, collusion among generic manufacturers. For

 3 example, in June 2013, Dr. Reddy’s was entering the market on a product not identified in the

 4 Complaint where Par had previously been exclusive. K.N., a senior account executive at Dr. Reddy’s,

 5 sent an internal e-mail reporting that “[a GPO customer] has indicated that Par will walk away, so we

 6 have put together a proposal based on that information.”
 7          350.    Similarly, in September 2014, a large wholesale customer reached out to several large

 8 generic manufacturers, including Teva, asking them to submit a “Priority Wishlist of items to gain

 9 increased volume in the market.” The customer reported to Teva that “7 of the global suppliers have

10 created and submitted wishlists and that [the customer] will be reviewing next week and taking a look at

11 how they can move things around. He said they are hoping to be able to horse trade without having to

12 do ROFR [right of first refusal].”

13          351.    Further, in January 2015, Teva was in discussions with a large retail customer about the

14 possibility of becoming its supplier for Moexipril HCL/HCTZ tablets. The customer stated “Yes, I

15 would like a OTB [One Time Buy]. Can you provide pricing? And yes, we should discuss an ongoing

16 offer as well. I think you are way under your ‘fair share’ on this one if I remember correctly.”

17          352.    Customers at times also facilitate price increases, asking competitors to “rationalize” a

18 market by raising prices. For example, in November 2013, S.G., a senior account executive at Sandoz,

19 sent an internal e-mail stating “[a large wholesale customer] is indicating that Glenmark and Caraco had

20 taken a price increase on [a drug not identified in the Complaint] in June. [The customer] is asking if
21 Sandoz will be rationalizing the market. . . . Please advise on next steps. Our [lower] pricing is

22 disrupting the market.”

23          353.    The “fair share” agreement is not limited to any one market; these principles constantly

24 inform and guide the market actions that generic drug manufacturers decide to take (or not take) both

25 within and across product markets. “Fair share” decisions consider factors across multiple generic drug

26 markets. Customers in one drug market might be traded for customers in another drug market so to

27 create a global “fair share” outcome. Or a putative competitor may decline to complete meaningfully on
28 a bid for one drug in exchange for the opportunity to provide a pre-determined bid for a different drug.


                                                  80
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 92 of 612



 1 Or competitors might avoid challenging a price increase on one generic drug based on a quid pro quo

 2 arrangement from other competitors on different drugs.

 3          354.    Indeed, Defendants understood that to effectuate a successful price-fixing and market

 4 allocation agreement on one drug, they would need to effectuate an agreement across each Defendant’s

 5 portfolio of drugs. If the agreement were limited to one or two drugs, it could easily fall apart. For

 6 example, an agreement between two Defendants to raise prices or to allocate market share on one drug
 7 would not likely hold where those same two Defendants engaged in vigorous price competition on

 8 another drug, or where a third manufacturer not party to that agreement entered the market with an

 9 intent to compete on price.

10          355.    There are many examples of Defendants conspiring across drug markets. As detailed

11 below, this is most clearly illustrated by Heritage’s attempt to impose industry-wide price increases

12 simultaneously on eighteen drugs, including twelve of the Subject Drugs: Acetazolamide ER, Cidofovir,

13 Doxy Mono, Fosinopril HCL/HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin,
14 Leflunomide, Nystatin, Paromomycin, Theophylline ER, and Verapamil. This involved reaching out to

15 competitors as to each of the drugs to agree on price increases.

16          356.    Similarly, Teva implemented collusive price increases on several drugs at one time in a

17 series of price increases detailed below and communicated with certain putative competitors as to

18 multiple drugs as part of each such wave of price increases.

19          357.    Defendants also conspired across drug markets to maintain their market allocation

20 scheme. For example, in November 2013, Dr. Reddy’s won the “B” slot37 business at a large wholesale
21 customer on a product not identified in the Complaint. Dr. Reddy’s had previously won the “A” slot

22 business at that customer because Mylan had “walked away” from the business. J.A., a senior account

23 executive at Dr. Reddy’s, sent an internal e-mail stating “My concern here is that [Mylan] will retaliate

24 somewhere else. I’m unsure of the $ volume, but this would pull somewhere around 4% share from

25 Mylan, and I don’t think they would take that lying down.”

26
     37
27   Some large customers contract with multiple suppliers – referring to them as primary (“A slot”) or
   secondary (“B slot”) suppliers – so that in the event of a supply disruption for a particular drug, there is
28 a secondary source of supply.


                                                  81
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 93 of 612



 1          358.    Similarly, in October 2013, CW-1, a senior pricing executive at Sandoz, sent an internal

 2 e-mail, including to Kellum, stating that Sandoz had decided not to bid on two drugs not identified in

 3 the Complaint at a large retail customer. CW-1 explained his reasoning as follows: “We have been

 4 running up against Mylan a lot lately (Nadolol/Benaz/Hctz), and fear blowback if we take any more

 5 products at this moment. Trying to be responsible in the sandbox.” And in June 2014, Sandoz again

 6 chose not to bid at a customer on a product not identified in this Complaint out of concern that Mylan
 7 would retaliate. As CW-1 explained, “I do not want to pursue, I believe this is due to a Mylan increase.

 8 We have a lot of products crossing with Mylan right now, I do not want to ruffle any feathers.” As

 9 discussed more fully below, these decisions were made by Sandoz executives as a direct result of

10 communications between the competitors, and in the context of an ongoing understanding between

11 Sandoz and Mylan to fix prices and avoid competition on a number of different drugs, including

12 Nadolol.

13          359.    A similar scenario occurred in August 2015, when Taro declined to bid on Etodolac ER

14 tablets at a large supermarket chain where Zydus was the incumbent. Taro voiced concerns internally

15 that Zydus might retaliate and take share from them on another product, Warfarin Sodium tablets. As

16 C.L., an analyst at Taro, reasoned in an internal e-mail, Zydus “could hit us on Warfarin. Not worth a

17 fight in the sandbox over 300 annual units for Etodolac.” As discussed more fully below, both

18 Etodolac ER and Warfarin Sodium were drugs where Taro had previously agreed with its competitors,

19 including Teva and Zydus, to fix prices and allocate customers in 2014. Taro’s focus on playing nice in

20 the sandbox was merely an extension of those already-existing agreements.
21          360.    As these and other examples alleged below make clear, the interdependence among

22 generic manufacturers transcends product markets as these companies make decisions not only based

23 on what impact their actions will have in a given product market, but also on how those actions will

24 impact other product markets where the competitors overlap and any future markets where they might

25 eventually compete.

26          361.    In fact, as explained in more detail below, certain Defendants had long-standing

27 agreements with some of their competitors to limit competition on any products on which the
28 companies overlapped. For example, shortly after Patel was hired by Teva in 2013, she reached out to


                                                 82
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 94 of 612



 1 CW-1 and asked how Sandoz handled price increases. Patel explained that she had been hired by Teva

 2 to identify products where Teva could increase prices. CW-1 told Patel that Sandoz would follow any

 3 Teva price increases and that Sandoz would not poach Teva’s customers after Teva increased price.

 4 CW-1 reiterated his conversation to Kellum, who understood and approved.

 5          362.    As set forth above, generic manufacturers often communicated about, and colluded on,

 6 multiple drugs at any given time. For example, in July 2013, Teva increased pricing on a list of 21
 7 different products. There was a great deal of internal pressure from management at Sandoz – including

 8 from Kellum and CW-1 – to obtain a copy of the Teva price increase list. As a result, CW-2 (then a

 9 Sandoz employee) reached out to his former colleague, Rekenthaler, the Vice President of Sales at

10 Teva, to obtain a copy of the full Teva price increase list. Rekenthaler forwarded the list to his own

11 personal e- mail address before then forwarding it to CW-2’s personal e-mail address. Upon receiving

12 the list, CW-2 read it to his supervisor – CW-1 – over the phone. Notably, the Teva list included a

13 number of products that Sandoz did not even sell.
14          363.    It was not uncommon for generic manufacturers to communicate with each other about

15 products that they did not sell. For example, Teva, Wockhardt, and Mylan collusively raised pricing on

16 Enalapril Maleate in July 2013 (discussed more fully below). After a lengthy conversation with Patel in

17 the midst of the price increases, Aprahamian of Taro (not in the market for Enalapril Maleate at that

18 time) sent an internal e-mail, including to M.P., a senior Taro executive, stating “[t]here has been some

19 significant changes in the market landscape with this product and I’d like to get product back in Taro

20 label (and fast).” And Taro did move fast. By December 2013, Aprahamian spoke again with Patel,
21 M.A., an account manager at Mylan, and M.C., a senior sales and marketing executive at Wockhardt.

22 Taro then re-entered the Enalapril Maleate market and matched competitor pricing.

23          364.    As another example, on January 1, 2013 – the day before a substantial Mylan price

24 increase on a number of items – Green of Teva spoke five (5) times with Nesta of Mylan. The next day,

25 Green spoke with Kellum of Sandoz. Kellum then sent an internal e-mail to the Sandoz team stating

26 “[j]ust heard from a customer that – Teva and Mylan . . . have raised price on Nadolol to our levels and

27 Mylan took a significant price increase on Levothyroxine. Let’s please be cautious on both these
28 products.” Despite that fact that Teva did not sell Levothyroxine, Green still conveyed to Sandoz that


                                                  83
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 95 of 612



 1 Mylan raised price on that product.

 2          365.    Unlike their branded counterparts, generic drugs are commodities and generic

 3 manufacturers are constantly making decisions to enter new markets and leave existing markets. Often

 4 these decisions are made, at least in part, based on who the competitors are and how strong the

 5 relationship is between the two companies. For example, in July 2013, Sandoz was looking to

 6 implement a “Taro Strategy” that involved temporarily delisting ten products that they overlapped on
 7 with Taro. This strategy would allow Taro to raise price on these products while Sandoz was out of the

 8 market, and then Sandoz could re-enter later at the higher price.

 9          366.    This interdependence between generic manufacturers is further demonstrated by the

10 countless examples of companies sharing sensitive information with competitors as a matter of course.

11 The State AGs have gathered evidence going back more than a decade of generic companies routinely

12 communicating and sharing information with each other about bids and pricing strategy. This includes

13 forwarding bid packages received from a customer (e.g., a Request for Proposal or “RFP”) to a
14 competitor, either on their own initiative, or at the request of a competitor.

15          367.    Defendants and other generic drug manufacturers also share information among

16 themselves regarding the terms of their contracts with customers, including pricing terms, price

17 protection, and rebates. Defendants use this information to negotiate prices or terms that are more

18 favorable to them, often to the ultimate detriment of payors and consumers. For example, in December

19 2013, Teva was negotiating new price increase language in its customer contracts and wanted some

20 comfort that its competitors had similar language. On December 23, 2013, Rekenthaler spoke with
21 Nesta of Mylan three times, including a 13-minute call. Immediately after hanging up the phone with

22 Nesta after the third call, Rekenthaler sent the following e-mail:

23

24

25

26

27
28


                                                  84
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 96 of 612



 1          368.    Defendants were well aware that what they were doing was illegal and took steps to

 2 cover up evidence of the overarching conspiracy. For example, in May 2014, a large customer of Taro’s

 3 received a bid on a product not identified in this Complaint and gave Taro an opportunity to bid to

 4 retain the business. A.L., a senior contracting executive at Taro, sent an internal e-mail stating “FS ok,

 5 will not protect.” E.G., a senior managed care executive at Taro, responded “explain FS, (Fair Share)?”

 6 Aprahamian replied:
 7

 8

 9          369.    Similarly, handwritten notes from an internal Sandoz business review presentation from
10 May 2017 – after the States’ investigation was well underway – read: “Avoid Fair Share terminology on

11 slides – underdeveloped or overdeveloped is better.”

12          370.    To avoid creating a potentially incriminating paper trail, Kellum of Sandoz routinely
13 admonished colleagues for putting information that was too blatant in e-mails, understanding that it
14 could lead to significant legal exposure for both the company and the individuals involved.

15          371.    The examples referenced in this section, and in the sections that follow, include only
16 illustrative examples of the types of conduct described.

17                  Generic Drug Price Spikes Since 2013
18          372.    Against this industry backdrop, the prices for a large number of generic pharmaceutical
19 drugs skyrocketed throughout at least 2013 and 2014. As Senator Sanders noted, the prices of more

20 than 1,200 generic medications increased an average of 448 percent between July 2013 and July 2014.38
21 An analysis conducted by Sandoz showed that during the calendar years 2013 and 2014, there were

22 1,487 “large price increases” (increases of the WAC price greater than 100%), of which 12% (178) were

23 increased by greater than 1,000%.

24

25

26
     38
27  Why are Some Generic Drugs Skyrocketing in Price?: Hearing on S. 113-859 Before the S. Comm. on
   Health, Education, Labor, and Pensions, 113th Cong. 2 (2014) (statement of Sen. Bernie Sanders,
28 Chairman, S. Subcommittee on Primary Health and Aging).


                                                  85
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 97 of 612



 1          373.    These increases in 2013 and 2014 were staggering compared to prior years. The

 2 following table (which contains information about WAC pricing changes through October 2014 only)

 3 demonstrates the dramatic surge in the number of large drug price increases per year in 2013 and 2014:

 4

 5

 6
 7

 8

 9 Source: State AG Complaint No. 2 at p. 51.

10          374.    A January 2014 survey of 1,000 members of the National Community Pharmacists
11 Association (“NCPA”) found that more than 75% of the pharmacists surveyed reported higher prices

12 on more than 25 generic drugs, with the prices spiking by 600% to 2,000% in some cases.

13          375.    More than $500 million of Medicaid drug reimbursement during the twelve months
14 ending on June 30, 2014 was for generic drugs whose prices had increased by over 100%.

15 VIII. THE CONSPIRACY

16          376.    When entering a generic drug market, Defendants routinely and systematically sought
17 out their competitors in an effort to reach agreement to allocate market share, maintain high prices

18 and/or avoid competing on price. These agreements had the effect of artificially maintaining high

19 prices for a large number of generic drugs and creating an appearance of competition where in fact little

20 to none existed.
21          377.    Illustrative examples of these agreements are set forth below, in most cases organized
22 by company relationship, describing specific examples relating to many of the Subject Drugs.

23          378.    By 2012 the overarching “fair share” conspiracy was well established in the industry,
24 including among the Defendants. Generic manufacturers replaced competition with coordination in

25 order to maintain their fair share of a given generic drug market and avoid price erosion. The structure

26 and inner workings of the agreement were well understood and adopted throughout the industry.

27          379.    Around this time, however, manufacturers began to focus more on price increases than
28 they had in the past. They were no longer satisfied to simply maintain stable prices – there was a


                                                 86
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 98 of 612



 1 concerted effort by many in the industry to significantly raise prices. Manufacturers started

 2 communicating with each other about those increases with greater and greater frequency.

 3            380.   Starting sometime in 2012 or even earlier, and continuing for several years, competitors

 4 would systematically communicate with each other as they were identifying opportunities and planning

 5 new price increases, and then again shortly before or at the time of each increase. The purpose of these

 6 communications was not only to secure an agreement to raise prices, but also to reinforce the essential
 7 tenet underlying the fair share agreement – i.e., that they would not punish a competitor for leading a

 8 price increase or steal a competitor’s market share on an increase. There was an understanding among

 9 many of these generic drug manufacturers – including the Defendants – that a competitor’s price

10 increase be quickly followed; but even if it could not, the overarching conspiracy dictated that the

11 competitors who had not increased their prices would, at a minimum, not seek to take advantage of a

12 competitor’s price increase by increasing their own market share (unless they had less than “fair share”).

13            381.   Generic drug manufacturers could not always follow a competitor’s price increase

14 quickly. Various business reasons – including supply disruptions or contractual price protection terms

15 with certain customers that would result in the payment of significant penalties – could cause such

16 delays. In those instances when a co-conspirator manufacturer delayed following a price increase, the

17 underlying fair share understanding operated as a safety net to ensure that the competitor not seek to

18 take advantage of a competitor’s price increase by stealing market share.

19            382.   Examples of specific collusive price increases on many of the Subject Drugs are set

20 forth below.
21 IX.        HERITAGE

22              Market Allocation Agreements to Maintain Market Share and Avoid Price Erosion

23            383.   When entering a generic drug market, Defendants routinely sought out their

24 competitors in an effort to reach agreement to allocate market share, maintain high prices, and/or

25 avoid competing on price. These agreements had the effect of artificially maintaining high prices for a

26 large number of generic drugs and creating an appearance of competition where in fact little to none

27 existed.
28


                                                  87
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 99 of 612



 1           384.    The allegations immediately below focus on Heritage’s conduct with respect to market

 2 entry, while the allegations in section X.A focus on Teva’s conduct in similar circumstances.

 3                   1.      Nimodipine

 4                             a.    The Heritage/Sun Agreement

 5           385.    As of June 2012, Heritage and Sun, through its division Caraco, were the only two

 6 competitors in the market for Nimodipine, as Teva had recently left the market. Heritage saw Teva’s
 7 departure as an opportunity to raise prices.

 8           386.    In June 2012, Malek asked Anne Sather to contact Caraco to discuss raising the price of

 9 Nimodipine.

10           387.    Sather subsequently exchanged numerous text messages and participated in calls with

11 her Caraco contact throughout June 2012. On June 28, 2012, in an e-mail titled “Caraco”, Sather wrote:

12                   [Sun Senior Sales Manager Susan Knoblauch] brought up nimo[dipine]
                     to her boss [Sun President GP Singh Sachdeva], his only concern was
13                   that they get their fair share of the market. She was not so much help on
14                   the pricing discussion- because she does not have much control over it.
                     All pricing goes through [GP Singh Sachdeva (Sun)] and [GP Singh
15                   Sachdeva (Sun)] sets is. I do not know [GP Singh Sachdeva (Sun)] but
                     [Knoblauch (Sun)] mentioned our discussion with him so I can only
16                   hope the ground work has been set. I reiterated that we would like to see
                     $ go up and we would be fair.
17

18           388.    Malek responded: “Thanks for the info. Not sure what this means ‘his only concern was
19 that they get their fair share of the market.’ They are getting their fair share of the market at a price they

20 don’t need to go to is what I wanted to communicate to them.”
21           389.    In her e-mail response, Sather agreed:
22                   That is exactly how I stated it to [Knoblauch] too! She made it almost
                     seem like he did not care about the price of even this product. She
23
                     admitted she knew nothing about the item – it is not a big/key item for
24                   them. I said it is big for us and with only two players it should command
                     more $. I’d like to see if [Knoblauch] can communicate back to [GP
25                   Singh Sachdeva (Sun)] and the Nimo[dipine] on the Cardinal RFP (when
                     it gets closer to the close of the RPF) – specifically mentioning the
26                   pricing we are going at so that Caraco can bring their price up too. This
                     could demonstrate how communication can and should work between
27                   us to get the $ up.
28


                                                    88
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 100 of 612



 1          390.    The same day Sather sent an analysis of the upcoming Cardinal RFP to Malek and

 2 others at Heritage. The notes section regarding Nimodipine reflected that Heritage should “keep price

 3 high for Caraco.” The plan for Heritage was that it would bid at a high price, which would be

 4 communicated to Sun beforehand, and would allow Sun to raise its price and still retain the Cardinal

 5 business.

 6          391.    Heritage and Caraco were both able to significantly raise prices to other customers as a

 7 result of this agreement.

 8          392.    On July 20, 2012, Fleming, a Contract Analyst at Heritage, circulated proposed pricing

 9 for the Cardinal RFP which included pricing for Nimodipine that was lower than that proposed by

10 Sather. In an e-mail exchange that same day, Sather and Malek discussed raising prices:

11                  Sather: My only concern is Nimodipine – and situation with Caraco and
                    raising our market pricing. If we don’t let them increase pricing here –
12                  will it always be a fight to the bottom with them?
13
                    Malek: I don’t have a problem with it but, we need another account.
14                  Who is that account? They took CVS from us and we let it go and now
                    they are getting aggressive at public and at GPO’s.
15
                    Sather: I understand – I just think the timing is critical if we want to
16                  raise our pricing everywhere. This Cardinal RFP was mentioned in
                    previous conversations – and now with NACDS coming – it is a perfect
17
                    time to have those off-show conversations with the right folks and
18                  reiterate the ‘plan.’ Plus the RFP pricing will not be effective until Oct
                    1st – we would have time to discuss our pricing with Cardinal (and
19                  others) before that final date. Ie: I think we could still lowball the Nimo
                    a little later if necessary.
20
                    Malek: If you feel comfortable we can have those conversations and
21                  benefit from this then I agree. We can talk off line.
22
                    Sather: If I don’t continue the conversations now (and at NACDS) and
23                  if we lowball right of the gate on the RFP, I think we close the door for
                    a long time.
24
                    Malek: Ok, lets give it a shot. So we will increase the price, you should
25                  tell them that so they can do the same without any comp.
26

27          393.    That same day, Sather spoke to Knoblauch. During this and other communications in
28 the succeeding weeks, the two companies reached an understanding about raising the price and


                                                 89
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 101 of 612



 1 avoiding competition for Nimodipine. Pursuant to the agreement, Heritage provided a cover bid so that

 2 Sun would be able to significantly raise its price and still retain the Cardinal business.

 3          394.    When Malek learned that Sun would potentially be subject to FDA recall on

 4 Nimodipine, he directed employees to contact their Sun counterparts to inquire about the recall. A

 5 Heritage employee later reported that her contact at Sun was “not aware or [sic] any problems/issues

 6 and supply was fine.”
 7          395.    Then, on April 16, 2013, after an employee reported that Caraco has not been bidding

 8 as it was unsure when it would have product, Malek responded “Great feedback, time for next

 9 increase!” He later reiterated “to make sure if/when they are back [on the market] they talk to us first

10 so we can be smart about it.”

11          396.    On May 23, 2013, Sather again spoke with Knoblauch, who indicated that Caraco may

12 be returning to the market for Nimodipine in June or July. Sather immediately reported this news to

13 Malek: “Caraco’s Nimodipine has an estimated ship date of June/July but frankly that looks even too
14 hopeful. And there’s a small rumor they may not come back with it. A reminder was provided about

15 our recent changes on that item.”

16          397.    This resulted in the following e-mail exchange between the two:

17                  Malek: OK...Where did you hear this from!!

18                  Sather: Vendor/friend [Knoblauch]

19                  Malek: Are they raising theirs?

20                  Sather: They are not yet but admit it would be nice to

21                  Malek: Well we would follow in one second……

22                  Sather: I did say that!

23                  Malek: hahahahahahaha

24          398.    During the next year, Caraco did not return to the market. Heritage was able to

25 continue charging the artificially inflated prices previously agreed to by Caraco, and at times higher

26 prices, as a result – knowing that if Caraco did return to the market, the original agreement between the

27 companies would continue.
28


                                                  90
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 102 of 612



 1                             b.    The Heritage/Ascend Agreement

 2            399.   When the FDA approved Ascend’s Nimodipine generic in early April 2014, Malek

 3 immediately reached out to Ascend’s Executive Vice President of Sales and Marketing, John Dillaway,

 4 through LinkedIn, asking if Dillaway had “time to catch up tomorrow afternoon or Thursday

 5 morning.” Dillaway responded, “I would like to catch up.”

 6            400.   On April 22, 2014, Heritage identified Nimodipine as one of eighteen different drugs

 7 designated for a price increase. As discussed below, a large majority of the price increases were to be

 8 achieved through collusive efforts. During a “Price Increase Discussion” conference call with members

 9 of the Heritage sales team, led by Malek, Heritage noted that Ascend was going to launch Nimodipine.

10 Malek took responsibility within Heritage to communicate with Ascend about market shares. Heritage

11 planned to offer Ascend one-third (1/3) market share, so that Ascend would not compete with

12 Heritage on price.

13            401.   Malek took this responsibility to communicate with Ascend because he already had a

14 relationship with Dillaway. The pair had previously met in February 2013. Malek had also been

15 communicating frequently with Dillaway through the website LinkedIn in the weeks leading up to the

16 April 22, 2014 Price Increase Discussion.

17            402.   Later in the day after the Heritage “Price Increase Discussion” on April 22, 2014

18 described below, Malek called Dillaway and the two spoke for nineteen (19) minutes. Upon information

19 and belief, during this conversation they agreed on a plan where Heritage would raise its prices, Ascend

20 would enter the market at a high price to avoid erosion, and in exchange Heritage would walk away
21 from certain accounts that Ascend had targeted so that Ascend could gain market share at favorable

22 pricing.

23            403.   On May 9, 2014, Heritage had another internal conference to discuss price increases.

24 After obtaining buy-in from Ascend during the April 22 telephone call between Malek and Dillaway,

25 Heritage confirmed that it would be raising prices of Nimodipine across the board. Heritage also

26 identified specific customers that it would “let go” to the “new entrant into market” Ascend.

27            404.   In June 2014, Malek sought to continue his conversations with Dillaway regarding

28 Nimodipine. He e-mailed Dillaway on June 6, 2014 seeking to arrange a phone call. After they were


                                                    91
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 103 of 612



 1 unable to connect by phone, Dillaway suggested they meet in person and “grab coffee” at the NACDS

 2 conference in Boston.

 3          405.    At the end of June, Heritage implemented the price increase. Heritage raised the price

 4 of Nimodipine to at least twelve customers.

 5          406.    Malek e-mailed Dillaway on October 29, 2014, again asking to “catch up.” The two

 6 spoke by phone for ten minutes the next day. On November 4, 2014, Malek e-mailed Dillaway to “[l]et
 7 me know when we re-connect to continue our discussions from the other day.” Instead of

 8 communicating specifics over e-mail, Malek and Dillaway made plans to have lunch together when

 9 Malek returned from India.

10          407.    Two weeks later, on November 18, 2014, Malek e-mailed Dillaway stating “[j]ust sent

11 you a text. Fresh back from India. Wanted to pick up discussions. Let me know if you can chat.” On

12 November 25, 2014, Malek e-mailed Dillaway again asking if Dillaway “had a few minutes to connect.”

13          408.    On January 22, 2015, Malek asked Heritage employee R.S. to reach out to Ascend to see

14 if Ascend had Nimodipine in its warehouse. Malek stressed that this inquiry should be kept

15 confidential.

16          409.    R.S. reached someone at Ascend. By January 24, 2015, Malek was able to inform his

17 sales team that Ascend had Nimodipine in its warehouse.

18          410.    By May 1, 2015, Ascend had fully launched Nimodipine. Instead of trying to compete

19 with Heritage upon entry, Ascend’s WAC price, per tablet, was even higher than Heritage’s.

20          411.    Notwithstanding this higher pricing per tablet, Ascend began to gain market share

21 throughout the second half of 2015.

22                  2.      Zoledronic Acid

23          412.    At all relevant times, Dr. Reddy’s and Heritage dominated the marketed for Zoledronic

24 Acid.

25          413.    Zoledronic Acid was marketed singularly by the brand manufacturer, Novartis, until the

26 spring of 2013, when it came off patent. It was sold in two formulations: a 4 mg and a 5mg, both

27 injectables. Heritage initially sought only to launch the 5mg formulation.
28


                                                 92
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 104 of 612



 1          414.    In early 2013, Heritage received FDA approval to market Zoledronic Acid in the United

 2 States. Heritage began communicating with potential competitors before then to avoid price

 3 competition and to carve up market share.

 4          415.    On January 21, 2013, Malek e-mailed O’Mara (Heritage) directing him to reach out to

 5 Dr. Reddy’s, the only other competitor Malek believed would be marketing Zoledronic Acid. Malek

 6 wrote:
 7                  Would like you to have a call with [Austin (Dr. Reddy’s)] on Zoledronic.

 8                  Right now, only us and DRL have a tentative on the 5mg (reclast).

 9                  Need to know if he’s going to be there day one and see if he’s willing to discuss

10                  strategy at all.

11                  This is huge right now if it’s only a two player market and we need to lock in

12                  our strategy.

13          416.    In a follow-up communication to O’Mara the next day, Malek outlined what O’Mara

14 should ask Austin:

15                  OK. Here are the questions if you would.

16                  Are they going to be there day one (March 4)

17                  Have they heard of any others there say [sic] one?

18                  Are they launching the 4mg (Zometa) at risk?

19                  Have they heard of anyone else launching the 4mg at risk?

20                  What’s their market share goal?

21          417.    Through numerous phone calls in late January 2013 between Heritage and Dr. Reddy’s

22 sales representatives, an agreement was reached to allocate the market for Zoledronic Acid between

23 Heritage and Dr. Reddy’s. As O’Mara described it, “[Austin] views it this way. If they are first and

24 others come out after, he deserves 60%. If he launches with others on day [one], he considers fair share

25 2-50%, 3-33%, 4-25%, etc.”

26          418.    Communications between the two companies continued in March 2013 in preparation

27 for Heritage’s market entry, including communications on March 1, 4, 6, 12, and 13, 2013.
28


                                                    93
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 105 of 612



 1           419.    On March 1, O’Mara e-mailed Malek informing him that he had left Austin a message

 2 “to have him call me back.” He added, “Did not leave anything that would incriminate me—very

 3 generic.” O’Mara and Austin then spoke for almost eight (8) minutes on March 4, 2013.

 4           420.    The March 6 communication arose from Malek’s concern that Dr. Reddy’s initial

 5 pricing to at least one customer appeared to be lower than he had hoped. Malek e-mailed O’Mara

 6 asking, “[a]ny chance you can talk to them and educate them on supply and demand economics?”
 7 O’Mara’s response was “[y]es, they were working on it yesterday, but [I] will give him a call and

 8 discuss.”

 9           421.    On March 13, M.E., a Senior National Accounts Manager at Heritage, told Malek that

10 he had called his counterpart at Dr. Reddy’s about Zoledronic Acid and they would “talk about it

11 soon.” The two spoke on April 3, 2013 and M.E. confirmed that Dr. Reddy’s had begun shipping the

12 5mg product that day and that pricing would be “in the 500 range.” The two continued to speak

13 throughout April.
14           422.    On April 19, 2013, Malek instructed his sales team not to put any collusive discussions

15 on Zoledronic Acid or other drugs in writing to ensure the conspiracy remained hidden: “Team: please

16 hold off on emails regarding zoledronic indication, insert, prescribing, etc. take all questions off line.”

17           423.    Heritage and Dr. Reddy’s continued to police their market allocation agreement. For

18 example, in November 2013, Dr. Reddy’s offered a lower price for Zoledronic Acid to one of

19 Heritage’s customers. When Malek learned of this, he e-mailed M.E., “When you spoke to [your

20 counterpart at Dr. Reddy’s], weren’t they going to chill on share[?]” M.E. replied. “He told me that he
21 was going to speak to their injectable people and let them know that they should chill.”

22           424.    For most of 2013 and 2014, the market for Zoledronic Acid remained stable with Dr.

23 Reddy’s maintaining roughly 60 percent share to Heritage’s 40 percent share for the 5mg formulation.

24                   3.      Meprobamate

25           425.    In 2013, Heritage and Dr. Reddy’s were the only manufacturers for Meprobamate. The

26 two companies had an agreement in place to allocate market share between them and not compete on

27 price.
28


                                                  94
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 106 of 612



 1           426.     On March 21, 2013, Malek e-mailed members of his team that he is “Looking to take a

 2 price increase on [mepro]. Only other competition is DRL [Dr. Reddy’s]. We don’t want to make any

 3 waves and we are not looking for additional share, just want to maintain what we have at a minimum of

 4 a 4x price. Anyone want to reach out to DRL and communicate to feel out?” His team confirmed that

 5 they will touch base with counterparts at Dr. Reddy’s.

 6           427.     On a call on March 22, the two companies agreed to set and increase prices on

 7 Meprobamate. The agreement was confirmed in an e-mail later that day from a Heritage representative:

 8 “DRL is on board with price increase. I will fill you in later.”

 9           428.     On March 27, 2013, Heritage received a request for a bid from a national wholesaler on

10 Meprobamate that was a Dr. Reddy’s customer. The Heritage employee reported to Malek that “Due to

11 my conversation with [Dr. Reddy’s] the other day, I think we should tread lightly or else bid a high

12 price to show them where we are going.” Malek replied “Unless [the national wholesaler] calls you and

13 asks for supply, I recommend letting the market dry up a bit and showing DRL we stayed away from
14 their business.”

15           429.     In April 2013, Dr. Reddy’s requested Heritage “walk away” from a national pharmacy

16 chain. Heritage then e-mailed the large pharmacy chain that it was increasing Meprobamate prices. The

17 pharmacy replied that it “made a business decision to name another manufacturer as our primary

18 supplier of Meprobamate tablets.”

19           430.     The following month, Malek told his employee to explain to Heritage “we decided to

20 walk away based on the conversation we had two weeks ago. This makes the playing field for market
21 share more even and I assume since you were looking for one more customers that you are good now.

22 Tell him you don’t think the team is going to walk from anymore share at this point.”

23           431.     Both Heritage and Dr. Reddy’s were able to significantly raise prices across the board,

24 nearly simultaneously, as a result of their agreement, in late April 2013 and early May 2013, respectively.

25           432.     Over the next several years, the market remained highly stable, but at supracompetitive

26 levels.

27
28


                                                   95
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 107 of 612



 1                  4.      Doxy DR

 2                           a.    The Heritage/Mylan Agreement

 3          433.    Mylan served as the exclusive generic in the market for Doxy DR until July 2013 when

 4 Heritage entered the market. Mylan and Heritage then dominated the market for Doxy DR until Mayne

 5 entered the market in 2014.

 6          434.    While Mylan held exclusivity over the Doxy DR generic market, prices remained high,

 7 as would be expected without competition. By 2013, Heritage considered entering the Doxy DR

 8 market. Aware that the entrance of a second manufacturer typically drives down prices, Heritage

 9 contacted Mylan before entering the market for Doxy DR to coordinate pricing and market share in

10 alignment with their “fair share” agreement to prevent price from eroding when Heritage entered.

11          435.    In April 2013, Glazer and Malek traveled to India to meet with two executives of

12 Heritage’s parent company, Emcure. Glazer and Malek met with Satish Mehta, the CEO of Emcure,

13 and Vikas Thapar, the President of Emcure. The purpose of their trip was to discuss Heritage’s plans to
14 enter the Doxy DR market and to coordinate how Heritage and Mylan could minimize competition.

15 These discussions resulted in a decision to work out an agreement between Heritage and Mylan relating

16 (at least) to Doxy DR. Mehta would reach out to Rajiv Malik, President and Executive Director at

17 Mylan, in order to facilitate subsequent communications between Glazer and Malek and their

18 counterparts at Mylan.

19          436.    In early May, upon return to the United States, Heritage employees at many levels began

20 to reach out to their counterparts at Mylan to discuss Doxy DR pricing and market allocation.
21          437.    For instance, On May 3, 2013, Malek asked O’Mara (Heritage) to set up a call between

22 Malek and his counterpart, the Vice President of Sales at Mylan. The next day, Malek learned that the

23 Vice President of Sales had little to do with the National Accounts and O’Mara instead provided Malek

24 with contact information for James Nesta, a Vice President and Executive Director at Mylan. Malek

25 immediately connected with Nesta through LinkedIn. Malek and Nesta communicated by phone on

26 multiple occasions and continued to communicate about various drugs, including Doxy DR.

27          438.    Additionally, on May 7, 2013, Glazer e-mailed Malik, copying both Mehta and Thapar:

28 “Rajiv [Malik]: Would like to schedule a time for a call to catch up and discuss some recent Heritage


                                                  96
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 108 of 612



 1 news. Please let me know when you are available and we’ll pencil it in.” Malik responded with a phone

 2 number where he could be reached in England and the two spoke the next day.

 3          439.    During their May 8, 2013 phone call, Glazer and Malik reached an agreement to refrain

 4 from competing in the Doxy DR market. Glazer told Malik that Heritage intended to pursue two of

 5 Mylan’s large Doxy DR customers (wholesaler McKesson and retail pharmacy CVS), who collectively

 6 comprised 30% of the market. Glazer confirmed they would not price aggressively (lower than Mylan)
 7 and Malik responded that Mylan would “play fair,” agreeing to give up the two accounts to Heritage.

 8          440.    Over the course of several discussions, Malik reached an agreement with Glazer

 9 whereby Mylan would give up its accounts with McKesson and CVS based on the understanding that

10 Heritage would coordinate with Mylan to keep prices of Doxy DR elevated. Malik made clear that

11 Mylan entered this agreement willingly because Heritage had abided by its “fair share” agreements with

12 Mylan in the past on other drugs by allowing Mylan to enter the market without competition. Malik

13 told Glazer he would inform others at Mylan about their agreement. Similarly, Glazer kept Malek
14 informed on his conversations with Mylan.

15          441.    In the months that followed, Mylan surrendered the McKesson and CVS accounts to

16 Heritage.

17                                  i.     Wholesaler A

18          442.    In June 2013, Malek met with a senior executive from “Wholesaler A” (believed to be

19 McKesson) at an HDMA Conference in Orlando to discuss potential product opportunities, including

20 Doxy DR. Very shortly thereafter, Heritage submitted a detailed product proposal to Wholesaler A and
21 Malek continued to reiterate to them Heritage’s strong interest in entering a supply agreement for Doxy

22 DR over the following days.

23          443.    Heritage and Mylan executives remained in touch and continued to discuss their market

24 allocation scheme during this time. On June 11, Michael Aigner, a National Account Manager at Mylan,

25 called O’Mara and spoke for nearly ten minutes. O’Mara then immediately called Malek to report his

26 conversation, initially leaving a voicemail, but connecting 15 minutes later for a 7-minute conversation.

27          444.    On June 18, 2013, a senior manager at Wholesaler A contacted Lance Wyatt, a National

28 Account Manager at Mylan, to inform him of the unsolicited bid he received from a new entrant


                                                 97
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 109 of 612



 1 (Heritage) on Doxy DR and offer Mylan the opportunity to submit a bid to retain the business by June

 2 21, 2013. This is a customary practice in the industry referred to as “Right of First Refusal” (“ROFR”)

 3 and if often included in the terms of supply contracts between manufacturers and their customers,

 4 allowing the incumbent manufacturer an opportunity to beat a competitor’s price and retain the

 5 business. Keeping its agreement with Heritage to cede a customer, Mylan failed to submit a bid.

 6          445.    On June 27, 2013, with no counterbid from Mylan, Wholesaler A entered a distribution

 7 agreement with Heritage to serve as the wholesaler’s primary supplier of Doxy DR. To date, Heritage

 8 maintains Wholesaler A’s Doxy DR business without any competition from Mylan.

 9                                  ii.     The Pharmacy

10          446.    In July 2013, Mylan upheld its agreement with Heritage to cede the “Pharmacy”

11 (believed to be CVS) account for Doxy DR.

12          447.    On July 8, 2013, Heritage submitted a proposal to the Pharmacy to bid for Doxy DR

13 business. The Pharmacy rejected the bid the following morning because the pricing was too high, and
14 Heritage submitted a revised bid on July 11, 2013.

15          448.    Heritage maintained communications with Emcure, its parent company, throughout the

16 bidding period so that Emcure could communicate with Mylan to ensure they maintained their

17 agreement not to compete. Mehta spoke with Malik on July 18, 2013 and then Thapar followed up by

18 e-mailing Glazer, “Satish spoke to Rajiv. Call me when free.” Glazer spoke with Thapar and then e-

19 mailed Malik asking if he had time for a call that day. Malik responded that he could call Glazer later

20 that evening.
21          449.    Malik called Glazer, left a voicemail, and Glazer returned the call fifteen minutes later.

22 They had a 4-minute conversation where Glazer conveyed Heritage’s strategy and position about the

23 Pharmacy bid and Doxy DR in general. Glazer told Malik that Mylan’s reaction to Heritage’s bid with

24 the Pharmacy would “set the tone of whether this is a high priced item or more erosion.”

25          450.    Malik immediately spoke to certain Mylan employees and Mylan ultimately walked away

26 from the Pharmacy.

27          451.    On August 6, 2013, Aigner (Mylan) called O’Mara (Heritage) and had a 13-minute

28 conversation.


                                                 98
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 110 of 612



 1           452.   On August 15, 2013, an executive at the Pharmacy contacted Gary Tighe, a National

 2 Account Manager at Mylan, to inform him it had received an unsolicited bid for Doxy DR business and

 3 provide a short window for Mylan to submit a counter bid to retain the business.

 4           453.   In keeping with its agreement with Heritage, Mylan submitted a counter bid, but only

 5 lowered its price by $10, knowing the price adjustment would not be enough to retain the business. The

 6 pharmacy contacted Tighe again later that day to notify him Mylan’s price reduction would not be
 7 enough to maintain the business and offer Mylan a second opportunity to lower its price. Tighe

 8 responded that he would let the pharmacy know by morning. Mylan declined to submit a revised bid to

 9 retain the Doxy DR business at the Pharmacy.

10           454.   In September 2013, the Pharmacy awarded its Doxy DR business to Heritage. To date,

11 Heritage still maintains the Doxy DR business at the Pharmacy without any competition from Mylan.

12                                 iii.    Other Customer Accounts

13           455.   Once Heritage entered the market and Mylan allowed Heritage to obtain the business of

14 these two large customers, Heritage maintained their agreement by ensuring the new market share

15 equilibrium remained intact. Heritage walked away or refrained from competing on Mylan customers so

16 as not to upset the balance.

17           456.   In November 2013, Heritage refrained from competing against Mylan on one of their

18 large retailer accounts for Doxy DR. Malek wanted to check in with Mylan to see if this was an account

19 they intended to keep as part of the market re-allocation agreement before soliciting the business. On

20 November 25, 2013, Malek tasked O’Mara (Heritage) to check in with Mylan. Malek e-mailed O’Mara,
21 “can you reach out?” and O’Mara responded: “I have tried with [Aigner (Mylan)] and nothing. Will try

22 again.”

23           457.   Malek also e-mailed Glazer, suggesting Heritage expected an agreement to transfer one

24 more account from Mylan to Heritage, “Mylan is trying to protect [the one large account at issue]. We

25 should reach out to rajiv [sic.] [Rajiv Malik (Mylan)], we need one more account and we are done.”

26 Heritage clearly sought to gain Mylan’s permission before taking any action that might disrupt their

27 market share agreement.
28


                                                  99
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 111 of 612



 1          458.    After checking in with Mylan, Heritage ultimately declined to pursue the Doxy DR

 2 business at the large retailer.

 3                             b.     The Heritage/Mayne Agreement

 4          459.    In February 2014, a new competitor, Mayne (formerly Midlothian Labs) entered the

 5 Doxy DR market. Even before launching their product, Mayne approached Heritage to discuss its plan,

 6 recognizing that it would need to establish an agreement to coordinate a re-balancing of market share
 7 for each company. On January 7, 2014, Gloria Peluso-Schmidt, a Director of National Accounts for

 8 Mayne, called Sather, a National Account Manager at Heritage, for 12 minutes and Mayne agreed not to

 9 compete with Heritage in the Doxy DR market.

10          460.    Mayne’s initial strategy was to target Mylan customers because Mylan held

11 approximately 60% of the Doxy DR market at the time. This proved to be difficult, however, without

12 an agreement yet in place with Mylan.

13          461.    For instance, Mayne bid on a large wholesaler currently held by Mylan. The wholesaler

14 asked Heritage to submit a competing bid as well, but Heritage declined, consistent with their

15 arrangement not to compete against Mylan. Mylan retained the business and Mayne’s Executive Vice

16 President of Generic Products, Chris Schneider, provided Peluso-Schmidt his assessment of the

17 situation based on his experience in the industry: “How I read this is Mylan has given up several large

18 customers to Heritage and they are not giving any more. We need to go after business at Heritage also.”

19 Peluso-Schmidt replied “Perhaps. . . .”

20          462.    Paluso-Schmidt maintained conversations with Sather about Doxy DR as she continued

21 to pursue a customer base for Mayne. They spoke by phone on March 13, 2014 and again for 17

22 minutes on March 17, 2014.

23          463.    After her conversation with Paluso-Schmidt on March 17th, Sather e-mailed Malek and

24 others at Heritage to recount their latest conversation and the understanding they reached. In an e-mail

25 titled “Midlothian [Mayne] intel on Doxy DR,” Sather stated:

26                  I just spoke with [G.S.] of Midlothian (Mayne Pharma) about Doxy DR.
                    She is the “one-man” show for that company -- she has all accounts
27                  including GPOs. She has not been able to get much share on the
28                  product yet, so she says.


                                                     100
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 112 of 612



 1
                    She did not bid OneStop, we have that customer. She did not bid
 2                  Optisource, we have that customer, and she was aware that Rick had no
                    interest in switching.
 3

 4                  She has been shut down at WalMart (Walmart said they couldn’t go back
                    to Mylan to reduce price again after we bid); and she was shut down at
 5                  Rite Aid, Cardinal and ABC -- stating Mylan does not seem to want to
                    give up any share. I shared info that we chose not to bid at Cardinal
 6                  when asked.
 7                  She will be bidding it on the HD Smith RFP. She will be targeting M&D
                    now. She may go after NC Mutual but the usage is very small there. She
 8
                    already has some GPO business and they already have Publix and
 9                  WinnDixie business. (Important for tracking reports). They are nowhere
                    near a contract with WAG yet so she feels like that is not an option.
10
                    She is feeling pressure from the Mayne Pharma folks to get some share
11                  on this product asap. I let her know what accounts we had locked up --
                    and I got the impression she would not target those folks.
12

13          464.    Malek replied “[t]hanks for the notes below. How well do you know [Paluso-Schmidt]?”

14 And Sather responded, “I know her pretty well from over the years in the industry.”

15          465.    Two weeks later, however, Heritage learned Mayne made an unsolicited bid for Doxy

16 DR to one of Heritage’s large retail pharmacy accounts. Malek e-mailed Sather on March 31, 2014,

17 saying Mayne “[t]ook a shot at our doxy dr [at the large pharmacy account]. Can you reach out?” Sather

18 (Heritage) responded “Yes - I can.”

19          466.    On April 1, 2014, Sather spoke with Paluso-Schmidt for 27 minutes, then immediately

20 texted Malek: “[s]poke with [Paluso-Schmidt] of Midlothian. Said she had to go to [the large pharmacy
21 customer]. Just got declined at Walgreens and went back a second time to cardinal and got declined

22 again.” Malek replied, insisting that Heritage “can’t walk from [the large pharmacy customer]. Tell her

23 to try Walmart.”

24          467.    Paluso-Schmidt and Sather spoke again the next day for 11 minutes. Malek also e-

25 mailed Glazer, relaying the news about Mayne and their status with the pharmacy: “[w]e are going to

26 have to take doxy dr 30% lower at [the large pharmacy customer]. They don’t pick up the phone for

27 less than 20% difference. In this case, we spoke with Midlothian and they have struck out completely
28 on getting share. They have gone to wag [Walgreens] and cah [Cardinal Health] twice and mylan won’t


                                                 101
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 113 of 612



 1 budge. Please let me know your thoughts.”

 2          468.    Paluso-Schmidt and Sather spoke again on April 9, 2014 for 3 minutes. Sather then

 3 reported their conversation to Malek and O’Mara: “Just got a call from [Paluso-Schmidt] at Midlothian

 4 and she said she has offers in to One Stop and Econdisc.”

 5          469.    On April 10th, 2014, Paluso-Schmidt and Sather exchanged a series of text messages.

 6 Sather told Paluso-Schmidt that Heritage would “protect” the accounts they don’t currently hold
 7 because they are “strategically aligned” with both, implying their ongoing agreement with Mylan:

 8                  (1:14pm) Sather: Hi! It is [Sather]! Just getting back to you on our
                    discussion yesterday. I don’t have either account but my boss said since
 9                  we are strategically aligned with both they will probably not move. We
10                  will protect. Sorry – I know it is not the news you wanted to hear.

11                  (1:16pm) Paluso-Schmidt: Thanks. Had he given up CVS we would not
                    have gone after the other two. We’ll just keep going back as soon as we
12                  can.
13                  (1:18pm) Sather: I am bummed for you. I am keeping my ears open to
                    understand the landscape too. I will let you know what I find out. Best
14
                    bets are the RFPs that are out now.
15
                    (1:19pm) Paluso-Schmidt: Need volume. Need one Large account.
16

17          470.    Mayne continued to pursue large customers for the several months and Heritage walked

18 away from one account in May 2014 when Mayne underbid Heritage’s price. Upon learning of Mayne’s

19 bid, Keith Fleming, Associate Director of Pricing and Contracts at Heritage, asked Malek, “[l]et me

20 know what you want me to do on this. Would like to keep, but at the same time, Midlothian will keep
21 going after accounts.” Malek replied, “[w]e will walk.”

22          471.    In November 2014, Mayne again placed bids with McKesson One Stop (a wholesaler)

23 and Econdisc Contracting Solutions (“Econdisc”) (a GPO that includes Express Scripts, Kroger, and

24 Supervalu). On November 20, 2014, Matthew Edelson, a Senior National Account Manager at

25 Heritage, e-mailed Malek and others at Heritage, conveying that “Midlothian has taken another shot at

26 our business on the Doxy 150mg at Econdisc and we have to respond to this in a timely manner.”

27          472.    The next morning, Sather sent a text message to Paluso-Schmidt: “Happy Friday! Do

28 you have a minute to talk about Econdisc?” Paluso-Schmidt (Mayne) responded, “Yes. Call me.” Sather


                                                 102
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 114 of 612



 1 called Paluso-Schmidt and the two spoke for 15 minutes.

 2          473.   Sather asked Paluso-Schmidt what her goals were for Doxy DR and Paluso-Schmidt

 3 responded that Mayne was looking for market share and needed a “big customer like Econdisc.” She

 4 explained Mayne submitted an offer to McKesson 10 days earlier and Sather suggested that Heritage

 5 might be willing to walk from Econdisc if Mayne agreed to withdraw its offer from McKesson and not

 6 to price Doxy DR aggressively.
 7          474.   Right after her conversation with Paluso-Schmidt, Sather e-mailed Malek with the

 8 subject, “spoke with [Paluso-Schmidt]” and saying “[c]an discuss any time.” Sather conveyed her

 9 conversation to Malek and exchanged several text messages and voicemails with Paluso-Schmidt over

10 the course of the day.

11          475.   Later that afternoon, November 21st, O’Mara e-mailed Malek and others at Heritage,

12 saying “Midlothian coming after us @ McKesson. Will discuss with you on Monday.” Malek forwarded

13 the e-mail to Sather, who responded, “[Paluso-Schmidt] and I played phone tag after I had spoken to
14 you for the second time so we will definitely connect Monday.”

15          476.   On November 24, 2014, Sather and Paluso-Schmidt connected and spoke for 6

16 minutes. Sather then e-mailed Malek with an update, “Just spoke with her ... can you call me anytime?”

17 After speaking with Malek, Sather formally offered Paluso-Schmidt an agreement via text message: “If

18 you retract McK[esson] - we will give up Econ[disc]. I can talk anytime.”

19          477.   On November 25, 2014, Malek e-mailed Sather asking “[d]id you speak with [Paluso-

20 Schmidt]?” Sather responded “Yes -- told her exactly what we talked about. She is on vacation this
21 week but was going to try to rescind McKesson. . . .” Malek ended the conversation by saying “[s]ounds

22 like we know what we need to do.”

23          478.   In the weeks following, Glazer confirmed through internal e-mail communications that

24 Heritage was “walking away from one [customer] so pricing would stabilize” and that Heritage “wanted

25 to give Midlothian [market share so they stop eroding” the price for Doxy DR.

26          479.   Communications between Sather and Paluso-Schmidt continued throughout December,

27 including text messages and an in-person meeting at the American Society of Health-System
28 Pharmacists (“ASHP”) conference on December 9, 2014.


                                                 103
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 115 of 612



 1          480.    Econdisc put the Doxy DR business out to bid again in January 2015 and Heritage

 2 intentionally bid higher than Mayne, providing a “cover bid” and fulfilling Heritage’s agreement to

 3 “walk away” from Econdisc. In March 2015, a Heritage employee confirmed this, saying “[w]e basically

 4 walked from Doxy DR” at Econdisc.

 5          481.    The agreements between Heritage, Mayne, and Mylan on Doxy DR business and pricing

 6 continued and all three companies held the understanding that they would refrain from competing on
 7 market share and eroding price. In September 2015, a large nationwide pharmacy chain approached

 8 Heritage requesting a bid on Doxy DR. Sather confirmed internally that Heritage had the capacity to

 9 bid, but Malek cautioned that “[w]e need to know why this is out to bid and find out who the

10 incumbent is” before providing a response.

11          482.    Upon learning that Mayne served as the incumbent supplier, Sather contacted Paluso-

12 Schmidt. Paluso-Schmidt conveyed that Mayne had no supply issues and that the pharmacy chain was

13 simply shopping for a better price. Keeping with their agreement, Heritage refused to provide a bid.
14 Sather sent a follow-up text message to Paluso-Schmidt reiterating Heritage’s intent to keep their

15 agreement, “Confirming we are not bidding.” Paluso-Schmidt replied, “Thank you.”

16          483.    In a competitive market, Heritage and Mayne’s entry into the Doxy DR market should

17 have spurred price competition across all customers and lowered market prices. Instead, by allocating

18 large accounts, Mylan and later Heritage were able to stabilize Doxy DR prices across the market at

19 supracompetitive levels.

20          484.    These Defendants also maintained their communications at trade association events

21 throughout this period, providing them ample opportunity to coordinate pricing and market share

22 agreements in-person. Key pricing executives from Heritage, Mayne, and Mylan all attended the Feb.

23 20-22, 2013 GPhA Annual Meeting in Orlando, Florida. And key pricing executives from these three

24 companies attended the October 28-30, 2013 GPhA Fall Technical Conference in Bethesda, Maryland.

25 See Exhibit A.

26          485.    NADAC data confirms that average market prices for Doxy DR increased dramatically

27 between November 2012 and February of 2014 and remained artificially high thereafter. Pricing for
28 various dosages are depicted below.


                                                 104
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 116 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22                 5.     Hydralazine HCL
23          486.   While not arising in the context of market entry, Heritage engaged in conduct similar to
24 that alleged above in connection with Hydralazine HCL.

25          487.   Heritage agreed with another generic manufacturer that is not a Defendant in this
26 Complaint to allocate customers for Hydralazine HCL pursuant to the larger fair share agreement

27 alleged throughout this Complaint.
28


                                                105
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 117 of 612



 1             Agreements to Fix Prices

 2          488.    In addition to reaching agreements with competitors to allocate markets in connection

 3 with entry of a new competitor, Heritage and the other Defendants routinely sought and obtained

 4 agreements with competitors to fix and raise prices.

 5          489.    This was often done by “socializing” a competitor to a price increase. This involved a

 6 generic manufacturer such as Heritage reaching out to competitors to first raise the possibility of a price
 7 increase, and then obtaining an agreement to join the price increase or that the competitor would not

 8 take advantage of the proposed price increase by bidding to take the initiating manufacturer’s

 9 customers. Such an agreement would allow each competitor to maintain its market share and avoid

10 competition despite the price increase.

11          490.    Often, a generic manufacturer such as Heritage would identify a large group of drugs

12 for which it would like to increase prices, and then seek to socialize its competitors to obtain their

13 agreement as described above for as many of these drugs as possible. Heritage engaged in such
14 collusive multi-drug price increases, as set forth immediately below. Teva also engaged in such collusive

15 multi-drug price increases, as set forth in Section XI.B below.

16                  1.      Doxy Mono

17          491.    In February 2013, Heritage learned from a customer that demand for some Doxycycline

18 products was increasing and wanted to use this as a pretext to raise the prices of Doxy Mono. Heritage

19 reached out to its competitors in the Doxy Mono market – Lannett, Mylan, and Par – to discuss and

20 form agreements on price increases and prevent loss of market share.
21          492.     On March 7, 2013, Sather spoke to Sullivan, the Director of National Accounts at

22 Lannett, for fourteen minutes.

23          493.    On March 13, 2013, Sather e-mailed Sullivan, saying “Hi! I just had a question for you

24 on Doxycycline Monohydrate. Would you have a chance to chat today? Or tomorrow? Let me know a

25 convenient time for you…” Later that day, they spoke for five minutes and discussed Heritage’s intent

26 to increase Doxy Mono prices.

27          494.    On March 17, 2013, Malek e-mailed himself a spreadsheet of various items for him to

28 follow-up on, including “Price Increases: Take Doxy Mono up more than 3x asap.” On March 21,


                                                  106
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 118 of 612



 1 2013, Malek e-mailed Glazer that he intended to increase the price for Doxy Mono by as much as four

 2 times the current price and asked for Glazer’s thoughts.

 3          495.    On March 25, 2013, Malek e-mailed his sales team, indicating that Heritage would be

 4 “taking a price increase in the market this week” for Doxy Mono and another drug. Heritage continued

 5 to contact its Doxy Mono competitors throughout 2013. Sather spoke, texted, and met in person with

 6 several different Lannett employees during this time.
 7          496.    On March 25, 2013, Sullivan e-mailed her boss relaying news of the price increase

 8 Heritage intended to institute. The e-mail was titled “Recap” and in it she claimed to be “[w]orking on a

 9 WAC & SWP review” for certain drugs, including Doxy Mono, but heard that “there will be a price

10 increase on Doxycycline from Heritage soon. We are waiting to find out when and why.” Sullivan and

11 Sather continued to communicate through numerous phone calls, text messages, and in-person

12 meetings over the next several months.

13          497.    On April 25, 2013, Sather called Sullivan and left a message. When Sullivan returned the

14 call the next day, they spoke for approximately eight minutes.

15          498.    In April 2013, as outlined above, Malek and Glazer traveled to India to meet with

16 Mehta and Thapar of Emcure, where they discussed how Heritage could implement price increases

17 without instigating competition, particularly in the Doxy DR market. Afterward, Mehta contacted Malik

18 of Mylan, a competitor in both the Doxy DR and Doxy Mono markets, to facilitate communications

19 between Mylan and Heritage counterparts.

20          499.    Continued communications between Doxy Mono competitors often overlapped with

21 trade association meetings they attended together. For example, on May 13, 2013, Sullivan and Sather

22 spoke for approximately six minutes and the next day, they attended a conference together where they

23 discussed Doxy Mono.

24          500.    On May 14, 2013, Sather and Sullivan exchanged text messages to coordinate time to

25 speak at the conference, which confirmed plans for a “market wide increase,” seemingly in Doxy

26 Mono:
                    Sather: Meeting in parking lot at Cardinal at 5:45 to carpool over. Can
27                  meet you at Cardinal then or at the bar? Should be to bar a little after 6.
28


                                                 107
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 119 of 612



 1                   Sullivan: I have a conference call in a half hour about a market wide
                     increase. I might have to meet you at the bar.
 2
                     Sather: Ok sounds good – see u there
 3

 4                   Sather: Is it doxy mono?

 5                   Sullivan: Headed over now.

 6          501.    On June 4, 2013, Sather reached out to Grace Wilks, Director of National Accounts at

 7 Lannett by phone and text message. On June 5, 2013, Sather, Wilks, and Sullivan attended the same

 8 conference, during which Sather and Sullivan exchanged numerous calls and text messages. This

 9 conference, the HDMA June 2-5 Business and Leadership Conference in Orlando, Florida, was also

10 attended by key executives for generic sales and pricing from Mylan and Par.

11          502.    Heritage, Lannett, Mylan, and Par agreed to implement their price increases during the

12 summer of 2013 and communicated frequently throughout this period, including the days surrounding

13 Lannett’s June 12 Doxy Mono price increase.
14          503.    On June 11, 2013, O’Mara (Heritage) spoke to Aigner (Mylan) for nearly ten minutes.

15          504.    Sullivan also communicated regularly with Karen O’Connor, Vice President of National

16 Accounts at Par during this time. They were friends and saw each other frequently at trade shows and

17 customer conferences, discussing anticompetitive information.

18          505.    O’Connor communicated frequently with Aigner in June and July of 2013, including

19 several phone calls on June 7, 2013 and June 13, 2013.

20          506.    O’Connor also communicated frequently with Wilks, including through nine text

21 messages exchanged on June 11 and 12, 2013.

22          507.    Lannett increased its price for Doxy Mono on June 12, 2013. One customer contacted

23 Lannett in July of 2013 to request a lower price for Doxy Mono and a Lannett National Account

24 Manager responded, “We just took a price increase on this item effective 6/12/13. This is our standard

25 pricing across the board going forward. Any pricing you see out there right now will not be that low for

26 long.”

27          508.    Heritage maintained communications with Lannett and other competitors. Due to

28 concerns about supply issues, Heritage was slower to raise its prices. In October 2013, Sather informed


                                                 108
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 120 of 612



 1 a customer that “[w]e are expecting continued supply issues with” Doxy Mono and that “supply will be

 2 tight through Oct and Nov.” In a competitive environment, other Doxy Mono competitors would have

 3 viewed Heritage’s supply problems as opportunities to gain market share. However, Defendants’ “fair

 4 share” agreement mitigated any customer losses for Heritage. To ensure their market share stability,

 5 Heritage kept in frequent communication with their competitors, reaffirming Heritage’s commitment to

 6 their agreement. For instance, Sather met in person with Sullivan and O’Connor during a conference in
 7 Arizona on August 1 and 2, 2013.

 8          509.    A flurry of communications between the four competitors followed throughout August

 9 2013. As Heritage planned its Doxy Mono price increase, Malek asked Sather to obtain specifics

10 regarding Lannett’s price increases. Accordingly, Sather and Sullivan, while both attending the NACDS

11 2013 Total Store Expo August 10-13, exchanged text messages on August 12, 2013:

12                   Sather: From our conversation, [i]ncreasing WAC too?

13                   Sullivan: Yes

14                   Sather: When are you guys changing WAC or have u already?

15                   Sullivan: Are you free at 4:30?

16                   Sather: Yes—but still need to hang around for 5pm mtg

17                   Sullivan: OK I'll swing by

18          510.    Notably, Aigner and O’Connor also attended this conference.

19          511.    On August 13, while still together at the conference, Sather texted Sullivan, saying “Let's

20 connect sometime today—need a little more specifics on the $ we discussed.” Sather also exchanged
21 several text messages and phone calls with Lauren Carotenuto, National Accounts Representative for

22 Lannett and another conference attendee. O’Connor, who also attended the conference, received a text

23 message from Wilks the same day.

24          512.    Later that evening, the Senior Vice President of Generic Sales at Par (likely Jon Holden,

25 who attended the conference) sent an e-mail to Par’s Vice President of Marketing and Business

26 Analytics (likely Michael Altamuro, who also attended the conference), reading: “I hear that Lannett is

27 taking a price increase on doxy mono and Heritage will follow.” The e-mail was forwarded internally at
28 Par with the instruction: “FYI…we will follow. . . . No new opps until we see where pricing ends up.”


                                                 109
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 121 of 612



 1          513.    On August 20, 2013, Sather e-mailed Malek, confirming that Lannett “tripled WACs

 2 and did/will do similar to contract prices.”

 3          514.    Mylan and Par announced their price increases for Doxy Mono in the summer of 2013.

 4          515.    By the spring of 2014, Heritage also increased their prices. On January 23, 2014, Sather

 5 informed a large supermarket chain customer that “I also wanted to let you [know] that we are looking

 6 to take a price increase on all the Doxy Monohydrate skus some time in 2014.” In March 2014,
 7 Heritage increased its Doxy Mono prices with at least one customer and on April 22, 2014, Malek held

 8 a teleconference with Heritage’s sales team to discuss strategy for increasing prices on eighteen drugs,

 9 including Doxy Mono, which was slated for a “big price increase.”

10          516.    Sather was responsible, among others, for communicating with Lannett about Doxy

11 Mono. Right after the Heritage conference call on April 22, she contacted three different competitors

12 and reached pricing agreements covering Doxy Mono and four other drugs (Glyburide-Metformin,

13 Verapamil, Nystatin, and Paromomycin). One of those communications included a 29-minute phone
14 call with Sullivan about pricing for Doxy Mono.

15          517.    O’Mara was primarily responsible for communicating with Mylan and contacted Aigner

16 the next day (April 23) to reach an agreement on price increases for Doxy Mono (as well as Glipizide-

17 Metformin and Verapamil). Immediately after his conversation, O’Mara e-mailed Malek and Sather,

18 with the subject line “Mylan:” “Just let me know a day before we price adjust on the three Mylan

19 products and they will put the word out to the reps to leave us alone. They are looking at price

20 increases as well on a number of products.”
21          518.    On May 8, 2014, Malek sent an e-mail to O’Mara asking, “Did you ever to [sic] with

22 [Michael Burton] at Par?” Par was a competitor with Heritage for two of the target drugs on the list,

23 Doxy Mono and Methimazole. O’Mara and Burton spoke on the phone on June 2, 2014.

24          519.    Malek also e-mailed the entire Heritage sales team on May 8, asking for confirmation on

25 everyone’s progress on speaking with their competitor counterparts about price increases. Sather,

26 responsible for communicating with Lannett responded: “Jason: I made contact with all my take aways

27 -- with positive results. I can resend those notes or talk with you on any details.”
28


                                                  110
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 122 of 612



 1          520.    Sather then attended the MMCAP Conference in Bloomington, Minnesota May 12-15,

 2 2014, where she met in person with numerous competitors to discuss price increases, including with

 3 Sullivan regarding Doxy Mono. Sather reported back to Malek via e-mail on her success reaching

 4 pricing agreements, including with Lannett: “Hi Jason: At the MMCAP meeting yesterday, spoke with

 5 some other industry reps and found similar like minding on the pricing strategies we discussed. Overall,

 6 spoke with … Lannett…” Par and Mylan executives also attended this conference, including
 7 O’Connor.

 8          521.    Sather continued her outreach to other Doxy Mono competitors through joint

 9 attendance at conferences. On June 3, 2014, while attending the HDMA 2014 Business and Leadership

10 Conference in Arizona, Sather met O’Connor and Sullivan for dinner and drinks along with other

11 competitors. Their continued communications during the price hike implementations provided

12 opportunities to re-affirm their collusive agreements and coordinate pricing.

13          522.    By way of example, Heritage’s IMS NSP price for 50mg Doxy Mono tablets more than

14 tripled between February and July 2013. Lannett’s IMS NSP price for 75mg tablets steadily increased

15 between February and July 2013, more than doubling during that period. Mylan also increased IMS

16 NSP prices for 75mg tablets in the summer of 2013, as its prices nearly doubled from a low in June to a

17 high in November. Lannett’s IMS NSP price for 100mg Doxy Mono tablets approximately doubled

18 between January and August of 2013. Heritage, Mylan, and Par IMS NSP prices for 150mg Doxy Mono

19 tablets all increased significantly between the spring and fall of 2013.

20          523.    Between the summer of 2013 and spring of 2014, Heritage, Lannett, Mylan, and Par had

21 ample opportunity to coordinate their price increases and market share agreements in person. Key

22 pricing executives from at least Heritage, Mylan, and Par attended the February 20-22, 2013 GPhA

23 Annual Meeting in Orlando, Florida. Key pricing executives from at least Heritage, Lannett, Mylan, and

24 Par attended the June 2-5, 2013 HDMA Business & Leadership Conference in Orlando, Florida; the

25 June 4-5, 2013 GPhA CMC Workshop in Bethesda, Maryland; the October 28-30, 2013 GPhA Fall

26 Technical Conference in Bethesda, Maryland; the February 23-26, 2014 ECRM Retail Pharmacy EPPS

27 in Amelia Island, Florida; the May 12-15, 2014 MMCAP National Member Conference in
28


                                                  111
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 123 of 612



 1 Bloomington, Minnesota; the June 1-4, 2014 HDMA Business & Leadership Conference in Phoenix,

 2 Arizona; and the June 3-4, 2014 GPhA CMC Workshop in Bethesda, Maryland.

 3                  2.      Heritage 2014 Price Increases

 4          524.    In early 2014, Malek held a meeting with Heritage pricing executives, Keith Fleming,

 5 Associate Director of Pricing and Contracts, and Daniel Lukasiewicz, Heritage’s Senior Manager,

 6 Marketing Operations, to ask them to begin analyzing the impact of numerous planned price increases.
 7          525.    On April 15, 2014, Heritage’s Jason Malek called Nisha Patel, Teva’s Director of

 8 Strategic Customer Marketing, to discuss price increases on Acetazolamide ER, Glipizide-Metformin,

 9 Glyburide, Glyburide-Metformin, Leflunomide, Nystatin, Theophylline, and others. On their 17-minute

10 conversation, Patel agreed that if Heritage increased the prices for those drugs, Teva would either

11 follow or not challenge Heritage’s price increases by underbidding.

12          526.    Because Teva was already planning a price increase on Nystatin and Theophylline,

13 Malek and Patel agreed Teva would take the lead on those increases. In subsequent months, Malek and
14 Patel spoke several more times on Heritage’s price increases and timing.

15          527.    On April 22, 2014, Heritage held a “Price Increase Discussion” teleconference in which

16 Malek identified 18 drugs that Heritage would target for increase. Prior to the call, Malek circulated to

17 his sales team a spreadsheet (“the Heritage list”) which listed each drug, the competitors, and their

18 respective market share. The Heritage list included Acetazolamide ER, Doxy Mono (which was slated

19 for a “big price increase,” as described above), Fosinopril HCTZ, Glipizide-Metformin, Glyburide,

20 Glyburide-Metformin, Leflunomide, Meprobamate, Nimodipine, Nystatin, Paromomycin, Theophylline
21 ER, and Verapamil, among others. Malek instructed members of the team to immediately reach out to

22 contacts at each competitor for the drugs on the list and attempt to reach agreement on price increases.

23 Different Heritage employees were identified as being primarily responsible for communication with

24 different competitors.

25          528.    The Heritage sales team promptly began to contact their competitors. For example,

26 Sather communicated with three counterparts at different competitors, reaching agreements with all of

27 them to increase prices. First, she spoke with Knoblauch (Sun/Caraco) for 45 minutes and agreed to
28 increase prices for Nystatin and Paromomycin. Then, she spoke to Michael Dorsey, a National Account


                                                  112
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 124 of 612



 1 Manager at Actavis for 9 minutes, which led to an agreement to increase prices for Verapamil and

 2 Glipizide Metformin. Finally, she spoke to Sullivan (Lannett) for 29 minutes and they agreed to raise

 3 the price of Doxy Mono.

 4          529.    Heritage’s O’Mara also reached an agreement on April 23 with his Mylan counterpart,

 5 Michael Aigner, Director of National Accounts, to increase the prices of Doxy Mono, Verapamil and

 6 Glipizide-Metformin. O’Mara summarized in an e-mail to Malek and Sather titled “Mylan”: “Just let me
 7 know a day before we price adjust on the three Mylan products and they will put the word out to the

 8 reps to leave us alone. They are looking at price increases as well on a number of products.”

 9          530.    A few days later, Malek sent an e-mail to Heritage employee D.L. titled “bindo”

10 referring to Aurobindo stating: “Let me know when you speak with [Paul McMahon, Senior Director of

11 Commercial Operations at Aurobindo.]” On the Heritage list, D.L. was charged with responsibility for

12 communication on Fosinopril HCTZ, of which Aurobindo was a competitor. Aurobindo was also a

13 competitor with Heritage on Glyburide and Glyburide-Metformin. D.L. exchanged numerous
14 voicemails with McMahon on April 28 and 29, 2014.

15          531.    In addition to Teva, Malek took responsibility for reaching out to Ascend regarding

16 Nimodipine. Following the market-wide “fair share” agreement, as a new entrant into the Nimodipine

17 market, Ascend agreed to enter at a high price to avoid price erosion as set forth above. In exchange,

18 Heritage agreed to walk away from certain accounts Ascend targeted to help increase Ascend’s market

19 share.

20          532.    On May 8, 2014, Malek sent an e-mail to the Heritage sales team stating:

21                   Two weeks back we had a teleconference regarding 13 [sic] products
                     where the pricing dynamics may change.
22                   We each had takeaways, can everyone confirm or not who they have/not
23                   spoken with since our call?
                     Need to move forward with the plan asap.
24

25          533.    Heritage’s Matt Edelson, Senior Director of Sales, responded immediately “Spoke with
26 everyone and waiting in [sic] feedback on Mepro[bamate].” Malek tasked Edelson with communication

27 with Dr. Reddy’s on Meprobamate. He exchanged six text messages with Jake Austin, Director of
28 National Accounts at Dr. Reddy’s, on April 24, 2014, and then spoke with Austin on May 6, 2014.


                                                 113
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 125 of 612



 1          534.   Sather responded: “Jason, I made contact with all my take aways – with positive results.

 2 I can resend those notes or talk with you on any details.” Sather had been tasked with communicating

 3 with Lannett on Doxy Mono, Actavis on Glyburide-Metformin and Verapamil, and Sun on Nystatin

 4 and Paromomycin, among others.

 5          535.   Also on May 8, 2014, D.L. and McMahon held a 16-minute phone call and then an 18-

 6 minute phone call on June 25, 2014. They spoke again for 3.5 minutes on July 7, 2014.
 7          536.   On May 9, 2014, Heritage held another teleconference to discuss price hikes during

 8 which the sales team shared their results in forming agreements with competitors.

 9          537.   On June 23, 2014, Heritage employees had a “Price Change Call” to discuss the specific

10 percentage amounts by which they would seek to increase the pricing of certain drugs, including drugs

11 for which they had already obtained agreement from all competitors (or potential future competitors),

12 and the strategies for achieving this goal. The drugs discussed on the call included Acetazolamide ER

13 (75% increase); Paromomycin (100% increase); Glyburide (200% increase); Nimodipine (48% increase);
14 Theophylline ER (150% increase); and Nystatin (95% increase).

15          538.   Two days later, on June 25, 2014, Malek spoke with Patel and informed her that

16 Heritage would shortly be increasing prices for a number of drugs that Teva was a competitor for.

17          539.   On June 26, 2014, Sather sent a text message to a large wholesaler customer stating:

18                  As of 7/1 [m]arket wide we are increasing prices on Paromomycin,
                    Nimodipine, Acetazolamide ER, Fosi/HCTS, Glip/Met, Glyburide and
19                  Theophylline ER. You will see only the Paro and Nimo increases – you
20                  have those letters.
            540.   Sather quickly followed up: “Here are the approximate/average $ increases on the other
21
     items: Acetazolamide 75% increase, Fosi/HCTS 200%, Glip/Met 100%, Glyburide 200%, Theo
22
     ER…150%.”
23
            541.   On July 1, 2014, Malek e-mailed Heritages sales team:
24

25                  Team:

26                  Looks like you are making good traction with our July 1 price increase.

27                  Going forward, send a summary to [K.F.] and me at each cob of who is
                    not yet signed with a status and plan.
28


                                                 114
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 126 of 612



 1                   Please send each day until further notice or until all or [sic] accounted
                     for.
 2
                     Any questions please call me directly.
 3

 4          542.    In the following weeks Heritage employees continued to reach out to their competitors
 5 to obtain additional agreements to raise prices. Heritage was ultimately able to increase prices on at least

 6 Acetazolamide ER, Fosinopril HCTZ, Glipizide-Metformin, Glyburide, Leflunomide, Nimodipine, and
 7 Nystatin, as well as others, as set forth below.

 8                             a.    Acetazolamide
 9                                   i.     Acetazolamide tablets
10          543.    Even before the Heritage 2014 price increase, Acetazolamide in tablet form was the
11 subject of price-fixing and a “fair share” allocation.

12          544.    Acetazolamide tablets are sold in two dosages: 125 mg and 250 mg. In the spring of
13 2012, Taro was the only manufacturer of 125 mg tablets, but both Taro and Lannett manufactured the
14 more popular 250 mg tablets. Taro and Lannett conspired to increase the price of both 125 mg and 250

15 mg tablets beginning in April and May of 2012.

16          545.    Prior to the spring of 2012, Taro and Lannett competed on pricing and market share for
17 Acetazolamide tablets. They implemented independent price increases in different amounts at different

18 times. For instance, Taro increased prices in late 2009, but Lannett did not until a year later.

19          546.    In April and May of 2012, Taro and Lannett suddenly imposed 40-50% price increases
20 in unison, bringing their list prices for Acetazolamide 250 mg tablets to identical levels. Taro’s 125 mg
21 tablets increased in price simultaneously.

22          547.    In early 2013, Taro slightly increased prices on both Acetazolamide tablets and by the
23 middle of 2013, Taro and Lannett’s market share stabilized as a result of their market sharing

24 agreement. Lannett held approximately 56% of the 250 mg tablet market and Taro held approximately

25 44%. As the only manufacturer at this time, Taro maintained 100% of the market for 125 mg tablets.

26 When market sales for both tablets are evaluated together, Taro and Lannett’s dollar sales across both

27 products remained virtually even. The combined market share (total dollar sales) for both 125 mg and
28 250 mg Acetazolamide tablets is depicted in the graph below.


                                                    115
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 127 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13          548.    With their respective market shares allocated by agreement, Taro and Lannett were well-

14 positioned to raise prices without losing customers.

15          549.    Between November of 2013 and February of 2014, Taro and Lannett both imposed

16 over 200% price increases on their Acetazolamide tablets, bringing their 250 mg tablets to identical list

17 prices. Taro’s 125 mg tablets saw similar price increases and AWP prices for both products increased

18 significantly.

19

20
21

22

23

24

25

26

27
28


                                                 116
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 128 of 612



 1          550.    The price increases imposed by Taro and Lannett, initially in 2012, then by Taro in early

 2 2013, then most significantly in late 2013, can be seen on the graph below.

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14          551.    According to NADAC data, the average market price for generic Acetazolamide tablets
15 saw the following price increases from November 2013 to February 2014

16                   Acetazolamide 125mg: increased by 241%
17                   Acetazolamide 250mg: increased by 265%
18          552.    NADAC data shows that average market prices of Acetazolamide tablets remained
19 artificially high thereafter, as depicted below.

20
21

22

23

24

25

26

27
28


                                                  117
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 129 of 612



 1
                                                                      Acetazolamide Tablets
 2
                                       $2.50
 3
      NADAC price per unit (dollars)



                                       $2.00
 4

 5                                     $1.50

 6
                                       $1.00
                                                                                                     125mg      250mg
 7
                                       $0.50
 8

 9                                       $-


10

11                                                                              Date

12                                       553.   Throughout this period, Lannett and Taro had ample opportunity to coordinate their
13 market share agreements and price increases. They both attended the (i) October 1-3, 2012 GPhA Fall
14 Technical Conference in Las Vegas, Nevada; (ii) June 4-5, 2013 GPhA CMC Workshop in Bethesda,

15 Maryland; and (iii) October 28-30, 2013 GPhA Technical Conference in North Bethesda, Maryland. See

16 Exhibit A.

17                                       554.   The lockstep price increases with nearly perfect market share splits by Taro and Lannett
18 contradicts expected pricing behaviors in a competitive market; it is, however, consistent with

19 Defendants’ “fair share” agreement.

20                                                             ii.     Acetazolamide ER capsules
21                                       555.   As of April 2014, Heritage and Teva controlled 78% of the market for Acetazolamide
22 ER capsules. The only other competitor was Zydus.

23                                       556.   As part of the market-wide conspiracy to increase generic drug prices, Heritage began
24 communicating with high level executives at Teva, a competitor on seven of the Heritage list drugs. On

25 April 15, 2014, Malek spoke with Nisha Patel, Teva’s Director of Strategic Customer Marketing for

26 more than 17 minutes to discuss increasing the price of Acetazolamide ER capsules and other drugs.

27 Patel had already secured Heritage’s agreement to support Teva’s price increases in Nystatin and
28 Theophylline. During the April 15 call, Patel agreed that if Heritage raised prices for Acetazolamide ER


                                                                             118
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 130 of 612



 1 capsules, Teva would follow suit or at minimum refrain from competing for Heritage’s accounts. Malek

 2 and Patel’s conversations would continue through the spring and summer to coordinate and confirm

 3 their price increases.

 4          557.    After speaking with Malek on April 15, Teva executives reached out to Zydus

 5 executives to coordinate the price increases. Between April 16 and 17, 2014, Patel and Kevin Green, the

 6 Senior Director of National Accounts at Zydus, spoke twice regarding Acetazolamide ER prices, first
 7 for approximately twenty minutes, then for twelve. They communicated frequently over the next

 8 several months, along with other Teva and Zydus executives, as outlined below.

 9          558.    As set forth above, on April 22, 2014, Malek held a telephone conference call with the

10 Heritage sales team to dictate a pricing strategy that targeted 18 drugs for price increases, including

11 Acetazolamide ER. In order to implement the price increases without losing customers, Heritage

12 coordinated with competitors to form agreements that prevented competition.

13          559.    To coordinate with Zydus, Malek contacted Kristy Ronco, Zydus’ Vice President of

14 Sales, on April 24, 2014 through LinkedIn. Malek wrote: “Hi Kristy, I hope this email finds you doing

15 well. I wanted to see if you have a few minutes to chat. Let me know when you are free.” Ronco

16 responded that day “Hi Jason – I’m out in Arizona. I can give you a call tomorrow afternoon or call me

17 anytime.”

18          560.    Heritage came to agreements with both Teva and Zydus on price increases and market

19 share. In an internal Heritage e-mail, Malek confirmed the Acetazolamide ER price-fixing agreements

20 and reiterated that Heritage needed to refrain from bidding on contracts held by competitors. Malek
21 previously asked Anne Sather to refrain from responding to a large GPO customer that requested a

22 price quote on Acetazolamide ER. In e-mails on May 6 and 7, 2014, Malek told Sather that he formed

23 agreements to raise the price of Acetazolamide ER and not to compete on customers. Malek said, “[w]e

24 have buy in from all to go up…” and Heritage agreed not to reduce its price in response to the request

25 from the GPO customer. As Malek stated: “We are going to pass [on reducing the price] and most

26 likely are taking an increase within the next week.”

27
28


                                                  119
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 131 of 612



 1          561.    Teva and Zydus also remained in close contact during this time as well. On May 14,

 2 2014, Jessica Peters, an Associate Director of National Accounts at Teva, exchanged numerous text

 3 messages with Ronco.

 4          562.    Defendants had many opportunities to speak in person about their agreements. On May

 5 12-15, 2014, Sather attended the MMCAP National Member Conference in Bloomington, Minnesota.

 6 She used this opportunity to speak in person with a number of different competitors on pricing
 7 agreements. Executives from Teva also attended, such as Nick Gerebi, National Account Manager. On

 8 June 1-4, 2014, Heritage’s Sather, Glazer, and Malek all attended the HDMA Business and Leadership

 9 Conference at the JW Marriott Desert Ridge in Phoenix, Arizona, along with Teva’s Patel and Gerebi

10 and Zydus' Green, among others. At this conference, Sather met in person for dinner and drinks with

11 O’Connor and Sullivan, as well as Christopher Bihari, Director of National Accounts at Sandoz.

12 Defendants used these meetings as an opportunity to confirm agreements on pricing and market share.

13          563.    During these months, Heritage avoided soliciting or bidding on Acetazolamide ER

14 customers supplied by Zydus in order to maintain the artificial equilibrium their conspiracy created.

15          564.    As set forth above, on June 23, 2014, Heritage held a “Price Change Call” to discuss

16 specific price increases on certain drugs and related strategies, including for Acetazolamide ER, which

17 was targeted for a 75% increase. According to the discussion, the increases on the six drugs discussed

18 would amount to an additional $16 million in profit per year for Heritage and assumed no loss in

19 market share.

20          565.    On June 25, 2014, Malek spoke with Patel for approximately 14 minutes, confirming

21 that Heritage would soon be increasing prices for a number of drugs sold by Teva.

22          566.    On June 26, 2014, Heritage began sending out price increase notices to customers for

23 nine different drugs, including Acetazolamide ER. Sather sent a text message to a large wholesaler

24 customer:
                     As of 7/1, [m]arket wide we are increasing prices on: Paromomycin,
25                   Nimodipine, Acetazolamide ER, Fosi/HCTZ, Glip/Met, Glyburide and
                     Theophylline ER. You will see only the Paro and Nimo increases—you
26
                     have those letters.” She followed up with another text moments later,
27                   “Here are the approximate/average $ increases on the other items:
                     Acetazolamide 75% increase, Fosi/HCTZ 200%, Glip/Met 100%,
28                   Glyburide 200%, Theo ER . . . 150%.


                                                 120
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 132 of 612



 1          567.    On July 1, 2014, Malek e-mailed the Heritage sales team with the subject “update - price

 2 increase” that read:

 3                  Team:
 4                  Looks like you are making good traction with our July 1 price increase.
 5
                    Going forward, send a summary to [K.F.] and me at each cob of who is
 6                  not yet signed with a status and plan.

 7                  Please send each day until further notice or until all or [sic] accounted
                    for.
 8
                    Any questions please call me directly.
 9

10          568.    By July 9, 2014, Heritage was able to raise Acetazolamide ER prices to at least 17

11 customers nationwide. Heritage, Teva, and Zydus collectively implemented a successful 75% on prices

12 for Acetazolamide ER.

13                            b.    Fosinopril HCTZ

14          569.    At all relevant times, Heritage, Aurobindo, Citron, Sandoz, and Glenmark dominated

15 the market for Fosinopril HCTZ. By April 2014, Heritage had a 47% market share for this drug.

16          570.    On May 2, 2014, Edelson (Heritage) contacted Glenmark’s Vice President of Sales, Jim

17 Brown via LinkedIn. Heritage’s Lukasiewicz spoke with McMahon (Aurobindo) on May 8, 2014 via

18 phone. That same day, McMahon called Glenmark’s Executive Vice President of Generics, James

19 Grauso, and they spoke on the phone. On May 9, 2014, Aurobindo’s Tim Gustafson spoke with

20 Glenmark’s Director of Sales and Marketing, Jeff Johnson. All of these calls were regarding price
21 increases for Fosinopril HCTZ.

22          571.    That same day, Heritage held another internal call regarding price increases where

23 Fosinopril HCTZ was on the agenda. Within one month, Anne Sather of Heritage spoke to Aurobindo

24 and Sandoz representatives about the Heritage “price increase strategies” for Fosinopril HCTZ and

25 other generics during an MMCAP conference.

26          572.    After in-person meetings with Aurobindo’s Gustafson and Sandoz’ National Accounts

27 Executive, Christopher Bihari, on May 14, Sather confirmed to Malek that the three were of “similar
28 like minding on the pricing strategies we discussed.” The next day, representatives of Aurobindo and


                                                   121
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 133 of 612



 1 Sandoz spoke numerous times.

 2          573.   On June 3, 2014, Sather texted Bihari and invited him to meet with a group of

 3 competitors at the Sandbar Restaurant while at an HDMA conference in Phoenix. This initiated a series

 4 of communications during the summer of 2014 that included three calls between Gustafson and Bihari

 5 and five calls, and multiple texts, between Gustafson and Johnson. Gustafson would have one final call

 6 with Johnson on August 26, 2014, before going radio silent until April 8, 2015.
 7          574.   Heritage’s Lukasiewicz and Aurobindo’s McMahon spoke on June 25, 2014 via phone,

 8 and again on July 7, 2014.

 9          575.   On June 25, 2014, Sather texted Citron’s Kaitlin Alexander to find out if Citron was

10 entering the market for Glyburide but found out that Citron was actually entering the market for both

11 Glyburide and Fosinopril HCTZ. Sather informed Alexander of the pricing scheme. Then, on July 1,

12 Citron’s Executive Vice President of Sales & Marketing, Karen Strelau called Lukasiewicz, informing

13 him that she had been “looped” in on the pricing plan and that Heritage employees should not contact
14 Citron employees via e-mail. Strelau also told Lukasiewicz that Sather should communicate through

15 Citron’s Vice President of Sales, Laura Short, if she had sensitive information about Fosinopril HCTZ

16 or other price increases. The following day, Short and Sather spoke for over 20 minutes. Their

17 conversations continued through July and August 2014.

18          576.   Lukasiewicz also spoke directly with Grauso on July 18, 2014 and July 30, 2014. On July

19 28, 2014, Short called and texted McMahon to discuss Fosinopril HCTZ.

20          577.   On June 26, 2014, Heritage began sending out Price Increase Notices to its Fosinopril

21 HCTZ customers. On June 27, McMahon and Grauso spoke twice.

22          578.   By July 9, 2014, Heritage successfully raised prices on 18 different customers for

23 Fosinopril HCTZ. That same day, Citron confirmed that it was trying to match Heritage’s price

24 increases. On July 14, 2014, Strelau and Grauso spoke. The next day, Citron matched Heritage’s

25 supracompetitive prices.

26          579.   Sandoz also increased its pricing for Fosinopril HCTZ. By early January 2015, it was

27 charging twice as much for Fosinopril HCTZ than it had been one year earlier.
28


                                                122
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 134 of 612



 1                              c.    Glipizide-Metformin

 2          580.    At all relevant times, Heritage, Mylan, and Teva dominated the market for Glipizide-

 3 Metformin.

 4          581.    On April 15, 2014, Malek discussed with his Teva counterpart their intention and

 5 agreement to raise the price of Glipizide-Metformin and other drugs.

 6          582.    O’Mara (Heritage) spoke to Mylan’s Michael Aigner on April 23, 2014 and reached an

 7 agreement to raise prices.

 8          583.    To complete the conspiratorial triangle, Teva and Mylan were also in frequent contact

 9 with one another, including a May 9, 2014 phone call between a Vice President of Sales at Mylan and a

10 National Accounts Director at Teva.

11          584.    Heritage slated Glipizide-Metformin for a price increase on an internal May 9, 2014 call.

12 Heritage informed customers by the end of June of a 100% price increase on Glipizide-Metformin.

13          585.    By July 9, 2014, Heritage increased the price nationwide to 27 different customers for

14 Glipizide-Metformin. Mylan did not challenge Heritage’s price increases, while Teva actually increased

15 its bids to potential customers to protect Heritage’s increases. By November 2014, K.S. of Heritage

16 reported to Malek that most of Heritage’s price increases “had stuck.”

17                              d.    Glyburide

18          586.    At all relevant times, Aurobindo, Heritage, and Teva dominated the Glyburide market.

19          587.    On April 15, 2014, Malek spoke with Patel and discussed Heritage’s intention to raise

20 prices on Glyburide. Patel agreed that if Heritage raised the price, Teva would follow suit.
21          588.    Heritage also brought Aurobindo into the scheme. On May 8, 2014, Lukasiewicz

22 contacted McMahon (Aurobindo) by phone to discuss Glyburide price increases.

23          589.    On May 9, 2014, Heritage held an internal call on price increases, and included

24 Glyburide on the list of drugs set for an increase.

25          590.    One week later, Heritage and Aurobindo representatives spoke to one another at the

26 MMCAP conference in Minnesota. The Heritage representative reported to Malek that the Aurobindo

27 representative expressed “similar like minding on the pricing strategies we discussed.”
28


                                                     123
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 135 of 612



 1         591.     On June 23, 2014, Heritage held a “Price Change Call” where it listed Glyburide for a

 2 200% increase.

 3         592.     In June 2014, Heritage learned of a potential new competitor in the Glyburide market.

 4 Sather texted a Citron employee, Alexander, inquiring into whether Citron would be entering the

 5 Glyburide market.
                 Sather: Work question: is Citron launching Glyburide anytime soon?
 6
                 Alexander: Yes we currently have the product in our warehouse.
 7

 8                  Sather: We are raising the price right now – just letting you know. Teva
                    says they will follow.
 9
                    Sather: Aurobindo agrees too.
10
                    Alexander: ?
11

12                  Alexander: You have micronaise brand equivalent.

13                  Alexander: And are you also raising your wacs?

14                  Sather: Sorry – was on conference call. Ours is Micronaise? Is yours
                    Micro or Diabeta?
15
                    Alexander: Micro
16

17                  Sather: I don’t think we are changing WAC – verifying now

18                  Alexander: Okay i talked to [K.S., Executive Vice President, Sales &
                    Marketing at Citron] we are def in to raise pricing…are doing this
19                  immediately, i know she was mentioning teva can take a while to raise
                    prices
20
21                  Sather: Teva is slow but conversations have been good.

22                  Sather: No change to WAC for us

23                  Sather: We are raising our customers 200% over current market price.
24                  Alexander: Okay ill make sure the appropriate people find out
25
                    Sather: Teva has 66% of mkt – great target for share! By [sic] [t]hey
26                  should play fair. Aurobindo and us each have about 18% share. Good
                    luck!
27
                    Alexander: Thanks! Is this something you will be doing like this week?
28


                                                   124
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 136 of 612



 1                  Sather: Letters going out this week! A lot of customers have 30 days
                    notices and price protection so real price will be felt in 30+ days
 2
                    Alexander: Perfect makes sense…Your not going anything with
 3                  glyb/met pricing right?
 4
                    Sather: Not yet – but is on a short list!
 5
                    Sather: Glyburide and Fosi/HCTZ are increasing too – those are
 6                  Aurobindo items too
 7                  Alexander: Okay yeah we have that too…Thanks for the info!
 8          593.    Sather quickly reported to the Heritage sales team. Then, on July 2, 2014, Strelau of
 9 Citron called Lukasiewicz confirming Citron’s agreement to raise prices and informing him that she had

10 been “looped” in on Heritage’s plan. On July 2, a different Citron representative spoke to Sather. They

11 continued to communicate throughout the summer of 2014.

12          594.    By the end of June, Heritage had cemented its price raising agreements with Aurobindo,
13 Citron, and Teva and notified its customers of the hikes. By July 9, Heritage increased the price for
14 Glyburide on at least 17 customers. When Heritage customers, wary of the price increases, contacted

15 Teva to supply alternative bids, Teva representatives instructed their teams “we will not be bidding.

16 Thanks.”

17          595.    Teva also increased its WAC pricing on Glyburide by July 9, 2014. Not even one week
18 later, on July 15, 2014, Citron raised its WAC and AWP for Glyburide to meet Heritage’s levels.

19          596.    Teva and Aurobindo both declined to provide bids when a Heritage customer, outraged
20 with the price increases, requested bids from both companies. Teva and Aurobindo acted at the
21 direction of Heritage’s Malek.

22                             e.    Glyburide-Metformin
23          597.    At all relevant times, Actavis, Aurobindo, Heritage, and Teva dominated the Glyburide-
24 Metformin market. As of April 2014, Heritage had 5% market share and was eager to raise prices.

25          598.    On April 15, 2014, Malek contacted Patel and discussed Heritage’s price increase goals
26 with respect to Glyburide-Metformin, as well as other drugs. Patel agreed that if Heritage raised the

27 price on Glyburide-Metformin, as well as the other drugs, Teva would follow with its own price
28


                                                    125
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 137 of 612



 1 increases or would not challenge Heritage’s price increases by underbidding on Heritage’s accounts.

 2 Their communications continued over the next several months.

 3          599.    Anne Sather of Heritage called Actavis’ Director of National Accounts Michael Dorsey.

 4 On an April 4, 2014 telephone call, on information and belief, they reached an agreement to increase

 5 the price of Glyburide-Metformin and Verapamil.

 6          600.    Shortly thereafter, Dorsey informed the sales and pricing team at Actavis of Heritage’s

 7 intention to raise prices on these two drugs. In an internal April 28 e-mail, an Actavis pricing manager

 8 stated, “[Dorsey] made mention of keeping an eye out for an increase on Glyburide/Met and Verapamil

 9 IR.”

10          601.    On May 1, 2014, Actavis’ Vice President of Marketing, Pricing and Contracts, Marc

11 Falkin, who was a recipient of the e-mail described above, called a Teva counterpart. Their

12 communications continued over the next several months.

13          602.    On May 12, Falkin spoke twice with Aurobindo’s CEO. Falkin also exchanged thirty

14 (30) text messages with a Teva representative between May 19 and May 22, 2014.

15          603.    Around this same time, several Heritage employees communicated with their

16 counterparts at Aurobindo about the Glyburide-Metformin price increase.

17          604.    For example, Lukasiewicz made contact with P.M. of Aurobindo by phone on May 8,

18 2014, and then in person on May 14. He reported that he had “found similar like minding on the

19 pricing strategies we discussed.”

20          605.    On May 9, 2014, Heritage slated Glyburide-Metformin for a price increase on an

21 internal call. Heritage continued to plan price increases through the next month.

22          606.    On June 25, 2014, Sather exchanged text messages with a Citron representative about

23 raising prices for Glyburide wherein the Citron representative agreed to raise prices for that drug, and

24 then inquired “Your [sic] not doing anything with glyb/met pricing right?” Sather responded, “Not yet-

25 but is on a short list!” Although Citron had approval to sell Glyburide-Metformin, it was not yet

26 actively selling the drug.

27          607.    Heritage increased its WAC prices for Glyburide-Metformin in July 2014.

28


                                                 126
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 138 of 612



 1            608.   In an August 20, 2014 text message exchange with a Sun representative, a Heritage

 2 representative admitted that Heritage had reached an agreement with Actavis to increase the prices of

 3 Glyburide-Metformin and Verapamil:

 4                   Sun representative: Have you heard anything about an Actavis price
                     increase?
 5

 6                   Heritage representative: I heard they were on board with it. What item
                     specifically?
 7
                     Sun representative: I don’t know. I am just hearing about an increase but
 8                   no details. What product have you heard about
 9                   Heritage representative: We were communicating on
                     Glyburide/Metformin and Verapamil
10

11                             f.    Leflunomide

12            609.   At all relevant times, Apotex, Heritage, and Teva dominated the market for

13 Leflunomide. Heritage held a 61% share by April 2014.
14            610.   During Heritage’s April 2014 “Price Increase Discussion” teleconference as described

15 above, Malek identified Leflunomide as one of the eighteen drugs targeted for a price increase. Malek

16 was responsible for communicating with Teva about the Heritage’s price increase on this drug (among

17 others).

18            611.   On April 15, 2014, Malek called Patel about the drugs on his list and Patel agreed that if

19 Heritage increased its prices, Teva would follow or, at a minimum, would not compete with Heritage by

20 underbidding. In the following months, Malek and Patel spoke frequently and Malek kept her informed
21 on the strategy for price increases.

22            612.   Heritage’s Edelson was tasked with communicating with Apotex regarding the

23 Leflunomide price increase. On May 2, 2014, Edelson called Deborah Viera, a Sales Manager at

24 Apotex, regarding Leflunomide prices and they spoke for more than thirteen minutes.

25            613.   Also, in May 2014, Heritage learned Teva might be leaving the Leflunomide market. On

26 May 6, 2014, Sather e-mailed Malek that “the Teva discontinuation of Leflunomide has everyone in a

27 fuss! Wow – can we take more share???” Malek responded “we may give some to apotex and follow
28 our strategy we discussed. Will have clarity by tomorrow.”


                                                    127
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 139 of 612



 1          614.    That same day, Edelson had two more phone calls with Viera. Edelson then reported to

 2 Malek that Apotex “has taken another shot at our Leflunomide….I am waiting for a callback from the

 3 VP of Apotex before we do anything.” Malek replied, “Let’s walk from leflunomide,” confirming the

 4 strategy he mentioned to Sather. Beth Hamilton, Vice President of Sales at Apotex, called Edelson.

 5 They connected four times in two days – first for nine minutes and shortly thereafter for eight minutes

 6 on May 6th; then twice on May 7th. Heritage and Apotex representatives thereafter held four phone calls
 7 within two days. Upon information and belief, Heritage and Apotex agreed to avoid competition and

 8 increase prices on Leflunomide during these calls.

 9          615.    In response to Malek’s May 8 e-mail to the Heritage sales team requesting confirmation

10 on agreements reached with competitors, Edelson responded that he spoke “with everyone” and was

11 only waiting for feedback regarding the drug Meprobamate.

12          616.    On Heritage’s May 9 call on “Price Increases,” Leflunomide remained on the list of

13 target drugs.
14          617.    On May 27, 2014, Heritage learned that Apotex increased prices on Leflunomide and

15 Malek confirmed with Edelson, “we are going to increase.” By July 9, 2014, Heritage successfully

16 increased prices on Leflunomide for at least fifteen different customers.

17          618.    On June 25, 2014, Malek told Patel that Heritage would be increasing prices for several

18 drugs sold by Teva.

19          619.    By July 2014, Teva began to exit the market. In conformity with its agreement, Teva

20 never challenged Heritage’s price increases. This decision countered Teva’s self-interest, as it could have
21 benefitted by undercutting the higher prices charged by Apotex and Heritage and thereby gained

22 market share.

23          620.    NADAC data shows that the average market price for Leflunomide rose dramatically

24 between June 2015 and December 2015 and remained artificially high thereafter:

25                  Leflunomide (10mg): increased by 730%; and

26                  Leflunomide (20mg): increased by 617%.

27
28


                                                  128
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 140 of 612



 1
                                                                                                                                          Leflunomide
 2                            $6.00

 3                            $5.00

 4
           NADAC price/unit

                              $4.00

 5                            $3.00

                              $2.00
 6                                                                                                                                                                                                                                                                              10mg

                              $1.00                                                                                                                                                                                                                                             20mg
 7
                                $-
 8
                                                   1/21/2014


                                                                            5/21/2014
                                                                                         7/21/2014
                                                                                                     9/21/2014


                                                                                                                              1/21/2015


                                                                                                                                                      5/21/2015
                                                                                                                                                                  7/21/2015
                                                                                                                                                                              9/21/2015


                                                                                                                                                                                                       1/21/2016
                                                                                                                                                                                                                   3/21/2016
                                                                                                                                                                                                                               5/21/2016
                                                               3/21/2014




                                                                                                                                          3/21/2015




                                                                                                                                                                                                                                           7/21/2016
                                                                                                                                                                                                                                                       9/21/2016
                                                                                                                                                                                                                                                                   11/21/2016
                                      11/21/2013




                                                                                                                 11/21/2014




                                                                                                                                                                                          11/21/2015
 9

10                                                                                                                                                    Date

11                                                                         g.              Methimazole
12                  621.              Prior to Heritage’s April 22, 2014 Price Increase discussion call, Malek circulated a

13 spreadsheet listing all drugs targeted for a price increase, the competitors for each such drug, and their
14 respective market shares. Methimazole was among the drugs listed.

15                  622.              Par was a competitor with Heritage on Methimazole. Neal O’Mara was identified as the

16 Heritage employee primarily responsible for communicating with Par on Methimazole and

17 communicated with a counterpart at Par about a price increase for Methimazole.

18                                                                         h.              Nystatin

19                  623.              Various forms of Nystatin were already subject to market allocation and price fixing

20 even before Heritage’s 2014 price increase.
21                  624.              During the relevant times, Actavis, Par, Perrigo, Sandoz, and Taro dominated the

22 market for Nystatin cream; Actavis, Perrigo, and Sandoz dominated the market for Nystatin ointment;

23 and Teva, Heritage, and Sun (through Mutual) dominated the market for Nystatin tablets.

24                                                                                         i.                       Nystatin Cream

25                  625.              Actavis, Par, Perrigo, Sandoz, and Taro all experienced fluctuations in their respective

26 market shares for Nystatin cream until these market shares suddenly stabilized in 2013. As detailed

27 below, prices increased for all these Defendants, even as those with smaller market shares captured more
28 of the market. This runs counter to economic theory, which dictates that competitors must lower prices


                                                                                                        129
                                                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 141 of 612



 1 to gain market share.

 2          626.    As late as 2009, Sandoz enjoyed approximately a 50% market share for Nystatin cream,

 3 Taro had 40%, Perrigo had approximately 7%, and Par and Actavis controlled the remainder. Through

 4 2009 and into 2010, Sandoz’s market share began to decline. By the summer of 2010, Sandoz was

 5 effectively out of the market. By this time, Actavis and Par also were effectively out of the market.

 6 Although Sandoz, Actavis and Par appear to have continued making de minimis sales, they each had a
 7 market share of less than 1% by the spring of 2011. By May 2011, Taro had captured as much as 96%

 8 of the Nystatin cream market, leaving Perrigo approximately a 4% share.

 9          627.    Beginning in June of 2011, Taro and Perrigo dramatically increased their prices for

10 Nystatin cream largely in unison and Actavis, Par, and Sandoz joined these price increases as their

11 market shares increased.

12          628.    In June of 2011, Taro initiated a large price increase of more than 600%. Rather than

13 compete on price to gain market share, Perrigo almost immediately followed Taro’s increase and raised
14 its own prices to nearly identical levels. Perrigo ramped up production and managed slowly to gain

15 some market share over the next two years, but—as contemplated by the overarching “fair share”

16 agreement—market prices remained elevated and stable.

17          629.    In August, although it had only approximately 1% of the market, Par followed the Taro

18 and Perrigo price increase in lockstep, also choosing to eschew price-competition. Par also managed to

19 grow its market share over the next couple of years, but it did so without eroding the elevated prices

20 imposed by Taro and Perrigo, just as the “fair share” agreement intended.
21          630.    In November 2011, Actavis ramped up production of Nystatin cream and re-joined the

22 market. It, too, immediately elevated its prices to match that of Taro, Perrigo and Par, also choosing to

23 forego price competition and the prospect of winning a larger share of the market. Even a fourth

24 entrant into the Nystatin cream market did not cause prices to erode.

25          631.    Sandoz’s share of the Nystatin cream market was close to 0% until the fall of 2013, at

26 which point it ramped up production for re-entry into the market. Like Perrigo, Par and Actavis before

27 it, rather than compete on price to regain lost market share, Sandoz priced its Nystatin cream at the
28 same inflated level as its co-conspirators. Prices remained stable and elevated even with a fifth seller in


                                                  130
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 142 of 612



 1 the market.

 2          632.       WAC prices for each Defendant demonstrate that Nystatin cream prices remained

 3 relatively stable prior to May 2011 until they increased dramatically and largely in unison around June of

 4 2011, remaining artificially inflated thereafter.

 5

 6
 7

 8

 9

10

11

12

13
14

15          633.       AWP prices for Nystatin cream show the same trend of dramatically inflated and nearly

16 identical prices.

17          634.       These price increases followed the March 6-10, 2011 ECRM EPPS Retail Pharmacy

18 Conference, February 2012 ECRM EPPS Retail Pharmacy Conference; October 2012 GPhA Fall

19 Technical Conference in Bethesda, Maryland; and June 4-5, 2013 GPhA CMC Workshop in Bethesda,

20 Maryland, among others, which representatives from Actavis, Par, Perrigo, Sandoz, and Taro attended.
21                                    ii.     Nystatin Ointment

22          635.       Nystatin external ointment prices followed a similar pattern to those of Nystatin cream.

23 Actavis, Perrigo, and Sandoz increased their prices, often while gaining market share, contrary to

24 economic theory. In 2009, Sandoz had captured approximately 75% of the market, while Perrigo had

25 20% and Actavis 5%. From that point through the summer of 2011, Actavis and Sandoz drastically

26 reduced production until they were effectively out of the market. By the summer of 2010 Actavis had

27 approximately a 0% market share, though de minimis sales appear to have continued. By the summer of
28 2011, Sandoz had approximately a 5% market share.


                                                    131
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 143 of 612



 1           636.    Beginning in June of 2011, Actavis, Perrigo, and Sandoz increased their prices

 2 dramatically and largely in unison.

 3           637.    In June 2011, after Sandoz and Actavis had all but ceded the Nystatin ointment market,

 4 Perrigo implemented a large price increase—more than 300%.

 5           638.    Five months later, Actavis ramped up production of Nystatin ointment. Rather than

 6 undercut Perrigo’s elevated price to gain market share, Actavis hiked its list prices to nearly identical
 7 levels as Perrigo. As intended by the overarching “fair share” agreement among Defendants, the list

 8 prices and AWP price for Nystatin ointment remained virtually unchanged, even with the addition of a

 9 new seller in the market place.

10           639.    In the summer of 2012, the pattern repeated itself. Sandoz ramped up its production of

11 Nystatin ointment in June. Rather than compete on price to regain its lost market share, Sandoz raised

12 its list prices to nearly identical levels as Perrigo and Actavis. Even with a third market participant,

13 prices remained unchanged as provided for by Defendants’ agreement.
14           640.    WAC prices demonstrate that Nystatin Cream prices remained relatively stable prior to

15 May 2011 until they increased dramatically and largely in unison around June of 2011, remaining

16 artificially inflated thereafter.

17

18

19

20
21

22

23

24

25

26

27
28


                                                       132
                                       COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 144 of 612



 1          641.    Actavis, Perrigo, and Sandoz had the opportunity to discuss pricing of Nystatin

 2 ointment at numerous industry events during the relevant period. For example, representatives of each

 3 attended the March 2011 ECRM EPPS Retail Pharmacy Conference, and February 2012 ECRM EPPS

 4 Retail Pharmacy Conference, among others.

 5                                  iii.    Nystatin Tablets

 6          642.    In 2010 and 2011, the Nystatin tablet market was split between Teva and Sun (sold at

 7 least in part through its subsidiary, Mutual). During that time, Teva held approximately 60% of the

 8 market, Sun held 40%, and they had nearly identical list prices for Nystatin tablets.

 9          643.    In the summer of 2012, Heritage entered the Nystatin tablet market. Rather than

10 undercut Teva and Sun’s prices to gain market share, Heritage matched Teva and Sun’s prices,

11 consistent with the “fair share” agreement they and the other Defendants maintained throughout the

12 generics market.

13          644.    Sun, through its division Mutual, increased Nystatin tablet prices on April 15, 2013.

14          645.    As detailed below, Patel was hired by Teva in April 2013 to “run the pricing team.” On

15 July 9, Patel called Malek and they spoke for 21 minutes. The two spoke again on July 23 (for ten

16 minutes), and twice on July 30, 2013 (once for more than 12 minutes).

17          646.    Between July 23 and July 30, 2013, Anne Sather (Heritage) spoke with Susan

18 Knoblauch, Senior Sales Manager at Sun, for eleven minutes. Heritage remained in close contact with

19 Sun before and after Sun (through Mutual) took its price increase in April 2013. On April 16, 2013 –

20 the day after Mutual increased Nystatin tablet prices – Knoblauch called Sather and they spoke for
21 nearly 40 minutes. The two continued to communicate throughout the summer of 2013.

22          647.    By late July 2013, Teva’s “Price Increase Candidates” list, created by Patel, included

23 Nystatin, with the note “Heritage involved; follow Mutual.”

24          648.    On August 1, 2013, Malek e-mailed O’Mara (Heritage), Edelson (Heritage), and Sather,

25 saying “Team: Pricing dynamics may be changing for us for Nystatin. Please advise when

26 Mutual/URL/ (now Caraco) took their Nystatin price increase and if they kept it.” On August 20 th,

27 2013, Malek e-mailed Fleming (Heritage) and copied Glazer with the subject “PRICE INCREASES,”
28


                                                 133
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 145 of 612



 1 saying: “We need [to] analyze the following product price increases and understand how much to

 2 increase and which customers to extend.” Malek provided a list of four drugs, including Nystatin.

 3          649.    As described below, Patel was on maternity leave from August 2013 through December

 4 2013 and decisions regarding Teva’s and Heritage’s Nystatin price increases were put on hold.

 5          650.    Also, as described below, on February 7, 2014 Patel created a spreadsheet titled “PI

 6 Candidates” which included Nystatin. The Nystatin notes read “Shared with Heritage and
 7 Mutual/Caraco” and “WAC increase likely.” Patel called Malek on February 14, 2014 and the two

 8 connected the next day.

 9          651.    Malek and Patel continued to talk throughout March and April of 2014. On a 17-minute

10 phone call on April 15, 2014, Malek and Patel came to an agreement on all of the identified drugs

11 involving Teva (at least seven drugs, including Nystatin). They agreed Teva would take the lead on the

12 Nystatin (and Theophylline) price increase, which Heritage would follow and match.

13          652.    On April 4, 2014, Teva announced an increase of more than 100% on Nystatin,

14 doubling WAC price from $47.06 to $100.30.

15          653.    During the April 2014 Heritage “Price Increase Discussion” teleconference, Malek

16 identified Nystatin as one of the eighteen drugs targeted for a price increase. Sather was tasked with

17 reaching out to Sun regarding Nystatin (and other drugs). Immediately after the April call, Sather

18 reached out to Knoblauch. They spoke for 45 minutes and agreed to increase prices for Nystatin (and

19 Paromomycin). Afterward, Sather reported to Malek and Glazer, “Caraco notified and on board.”

20 Glazer quickly responded, “No emails please.”
21          654.    On the June 23 Heritage “Price Increase Call,” Nystatin was designated for a 95% price

22 increase. Heritage’s Kate Brodowski, Associate Director of International Sales, noted that Heritage had

23 to increase its WAC pricing for Nystatin because Teva “increased WAC already.”

24          655.    On June 25, 2014, Heritage held another internal call regarding “Product Price

25 Changes” and Nystatin again appeared on the list of drugs slated for a price increase. During the call,

26 Sather texted Knoblauch to update Sun on Heritage’s anticipated Nystatin price increase:

27                  Sather: Work news: we are raising price on Nystatin. Just letting you
                    know. :)
28


                                                 134
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 146 of 612



 1
                    Knoblauch: How much
 2
                    Sather: Double the price
 3

 4                  Sather: On conf call- will call you back

 5                  Knoblauch: Yes

 6          656.    On June 25, 2014, Malek spoke to Patel again for nearly 14 minutes, explaining Heritage
 7 would soon be increasing prices for a number of Teva’s drugs.

 8          657.    In June 2014, Heritage announced a price increase of nearly 100% on Nystatin. By July
 9 9, 2014, Heritage successfully raised the price for at least fourteen customers nationwide.

10          658.    Sun implemented a similar price increase by August 2014.
11          659.    In conformity with their agreement, Teva refused to bid or challenge Heritage’s price
12 increases when requested by incumbent Heritage customers.

13          660.    On July 8, a large retail customer e-mailed Teva requesting a quote for Nystatin tablets
14 because of a recent large price increase instituted by the incumbent supplier. A Teva representative

15 forwarded that e-mail to Patel, asking “Are you aware of the below? Should we engage?” Patel

16 responded that she was aware, and that Heritage would be “following Teva on the Nystatin.” She

17 confirmed “we will not be bidding. Thanks.”
           661. NADAC data for Nystatin tablets is only available dating back to April 2014. As
18 depicted on the chart below, the average price for Nystatin 500,000 unit oral tablets continued to

19 increase after the first price increase implemented by Sun in April 2013 and the subsequent price
   increases implemented by Heritage, Sun, and Teva around April and June of 2014:
20
21

22

23

24

25

26

27
28


                                                 135
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 147 of 612



 1
                                                                  NADAC - NYSTATIN 500,000 UNIT ORAL TAB PRICE AVERAGES
 2     National Average Drug Acquisition Cost Per Unit

 3                                                       $0.75

 4
                                                         $0.65
 5

 6                                                       $0.55

 7
                                                         $0.45
 8

 9                                                       $0.35

10
                                                         $0.25
11                                                           Apr-14 Jun-14 Aug-14 Oct-14 Dec-14 Feb-15 Apr-15 Jun-15 Aug-15 Oct-15 Dec-15 Feb-16 Apr-16

12

13                                                                           i.    Paromomycin

14                                                        662.    At all relevant times, Heritage and Sun, through its division Caraco, dominated the

15 Paromomycin market.

16                                                        663.    In April 2014, Heritage had approximately 65% of the market. Sun had approximately

17 35% market share.

18                                                        664.    On April 22, 2014, a Heritage representative spoke to a Sun counterpart for 45 minutes.

19 Shortly thereafter, the Heritage representative notified her superiors via e-mail that Caraco was on

20 board with price increases, to which a superior responded, “No emails please.”
21                                                        665.    On May 8, 2014 a Heritage employee e-mailed Malek, who had asked for an update on

22 pricing agreement progress, explaining “I made contact with all my take aways – with positive results.”

23                                                        666.    Heritage held another internal pricing call on May 9, 2014. Paromomycin was on the list

24 for a price increase.

25                                                        667.    On May 20, a Sun employee informed a Heritage employee that Sun would be

26 “temporarily discontinuing” Paromomycin production to transfer its operations to another facility. The

27 employee immediately relayed the information to Malek who responded “Need price increase to go
28 immediately. Jack it up.”


                                                                                                  136
                                                                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 148 of 612



 1           668.    On a June 23, 2014 internal pricing call, Heritage slated Paromomycin for a 100%

 2 increase. By July 9, 2014, Heritage successfully increased prices for over a dozen nationwide customers.

 3           669.    Sun continued to sell the drug through January 2015, maintaining a 40% market share.

 4 Despite this, Heritage continued to increase its prices with no fear of losing market share as an

 5 agreement was already in place.

 6                              j.    Theophylline ER

 7           670.    At all relevant times, Heritage and Teva dominated the market for Theophylline ER.

 8           671.    Prior to Heritage’s entry into the market for 300mg and 450mg Theophylline ER

 9 tablets in late 2011, Teva held nearly 100% of market share.

10           672.    When Heritage entered the market, rather than price its product below Teva’s to gain

11 market share, it listed its products identical to or even slightly above Teva’s prices. As a result,

12 Theophylline ER prices remained relatively stable despite the entry of a new competitor and, upon

13 information and belief, Heritage gained market share through collusive agreements in accordance with
14 their market-wide “fair share” agreement.

15           673.    In early 2014, Teva began to consider raising the price of Theophylline ER. On

16 February 4, 2014, Patel called Malek upon her return from maternity leave and the two spoke for over

17 an hour the next day. On February 7, Patel (Teva) created a spreadsheet titled “PI Candidates,”

18 targeting Theophylline for a price increase.

19           674.    Patel and Malek spoke numerous times in February and March 2014. They came to an

20 agreement that Teva would lead the Theophylline ER price increase and Heritage would follow,
21 matching Teva’s pricing.

22           675.    Effective April 4, 2014, Teva began implementing across-the-board price increases for

23 Theophylline ER. By late April 2014, Teva fully implemented a price increase for Theophylline by

24 approximately 150% and Heritage planned to follow.

25

26

27
28


                                                     137
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 149 of 612



 1           676.   On April 24, 2014, shortly after implementing the price increases, Teva received the

 2 following e-mail with the subject line “PLIVA.com [Info] Price Gouging”:39

 3                   I have been a consultant to virtually every major pharma company
                     including Teva and Pliva (before it was acquired and located in E.
 4                   Hanover). Since retiring I have been asked to participate with a US Senate
 5                   Special Committee on the issue of pharmaceutical price gouging in the
                     U.S.A. Today, I acquired my usual Rx of Theophylline ER from Costco
 6                   for which I usually pay $19.01 and was charged $53.28 an increase of
                     almost 200%. Costco Pharmacy confirmed that this increase is correct
 7                   and was instituted sometime earlier this year (2014.). Before having this
                     listed in our national report as another example of Pharmaceutical Price
 8                   Gouging, [w]e respectfully request a confirmation response from you,
                     the manufacturer, relative to the accuracy of our data. Please respond to
 9
                     me at the above email address. If you prefer you can respond to Senator
10                   Schumer a New York State representative.

11           677.   A member of Teva’s Government Affairs Department received the internally forwarded
12 e-mail and responded: “Can I get some details on the specifics of this product and the price increase.

13 I’m hoping someone increased the price and we had to follow it up. Or, API or something I can give
14 the senate.” Patel ultimately received the correspondence and replied, “I don’t have a great story. I’ll

15 take a closer look.”

16           678.   At the April 22, 2014 Heritage “Price Increase Discussion,” Malek instructed his team
17 that Heritage would follow Teva’s pricing on Theophylline ER. On May 9, Heritage again slated

18 Theophylline ER for a price increase. On June 23, during a Heritage “Price Change Call,” Heritage

19 targeted Theophylline ER for a 150% price increase.

20           679.   On June 25, 2014, Heritage held one last call regarding “Product Price Changes” before
21 the price increases were to be implemented. On the same day, Malek and Patel spoke for 14 minutes.

22 Malek reported that Heritage would be sending out its price increases in the coming weeks.

23           680.   Heritage began sending price increase notices to customers the next day. On June 26,
24 2014, Sather texted a large wholesaler customer that “As of 7/1, [m]arket wide we are increasing prices

25

26

27   Teva marketed and/or sold its generic Theophylline ER, at least in part through Pliva, Inc.
     39

   (“PLIVA”), a wholly-owned subsidiary of Teva USA. Teva USA acquired PLIVA’s assets as part of its
28 acquisition of Barr Pharmaceuticals, LLC.


                                                  138
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 150 of 612



 1 on: …Theophylline ER…” She followed with another text message, “Here are the

 2 approximate/average $ increases on the other items: …Theo ER . . . 150%.”

 3          681.   On June 30, 2014, Patel e-mailed her team that “[i]t appears that Heritage took an

 4 increase to follow Teva. The new pricing looks like it will be effective tomorrow and matches Teva’s

 5 WACs.” She continued that this “will likely trigger some bid requests/activity,” but Teva “should not

 6 be considering decreases.”
 7          682.   By July 9, 2014, Heritage successfully increased prices to at least 20 customers

 8 nationwide, following in lock step with Teva.

 9          683.   According to NADAC data, the average market price for generic Theophylline ER saw

10 the following price increases between April 2014 and January 2015:

11                  Theophylline ER 100mg: increases from $0.12 per unit to $0.37 per unit,

12                  a 250% increase

13                  Theophylline ER 200mg: increases from $0.16 per unit to $0.40 per unit,

14                  a 150% increase

15                  Theophylline ER 300mg: increases from $0.20 per unit to $0.35 per unit,

16                  a 75% increase.

17

18

19

20
21

22

23

24

25

26

27
28


                                                139
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 151 of 612



 1                          684.    NADAC data shows that the average market prices for Theophylline ER were stable

 2 prior to April 2014, then rose dramatically and remained artificially high thereafter.

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15
                            685.    The 300mg dosage of Theophylline ER saw an even larger price increase in 2016,
16
     increasing from an average of $0.36 per unit in April 2016 to $2.46 in July 2016, a 580% increase.
17

18                                                            Theophylline
                            $2.50
19
                            $2.00
20
         NADAC price/unit




21                          $1.50

22
                            $1.00
23                                                                                                         300mg


                            $0.50
24

25                            $-

26

27                                                               Date

28


                                                                140
                                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 152 of 612



 1                            k.    Verapamil

 2          686.    From 2009 forward, Actavis and Mylan dominated the market for Verapamil.

 3 Combined, the two companies enjoyed nearly 100% market share until Heritage began to gain share in

 4 2013.

 5          687.    Heritage entered the Verapamil tablet market in the second half of 2011, but its share

 6 remained around 5% until 2013. When Heritage entered, it announced list (WAC) prices identical to
 7 Mylan and slightly higher than Actavis for 80mg tablets. Heritage announced prices slightly higher than

 8 both Mylan and Actavis for 120mg tablets. Heritage did not begin to sell 40mg Verapamil tablets until

 9 the second half of 2015, at which point it set list prices identical to Actavis, the only seller of 40mg

10 tablets at that time.

11          688.    In other words, in conformity with the market-wide “fair share” agreement between

12 Defendants, when Heritage entered the market for Verapamil, it set prices at or above competitors

13 Actavis and Mylan. In October 2012, Mylan then increased its tablet prices by approximately 50%,
14 allowing Heritage to gain more than 25% market share. Shortly thereafter, market share between

15 Actavis, Heritage, and Mylan quickly stabilized.

16          689.    On Heritage’s April 2014 “Price Increase Discussion,” Verapamil was targeted for a

17 price increase. O’Mara (Heritage) was primarily responsible for communicating with Mylan about

18 Verapamil, among other drugs, and reached out to Aigner (Mylan). On an April 23rd, 2014 phone call,

19 O’Mara and Aigner reached an agreement to raise prices for Verapamil (and two other drugs). O’Mara

20 immediately sent an e-mail to Malek, titled “Mylan,” saying “Just let me know a day before we price
21 adjust on the three Mylan products and they will put the word out to the reps to leave us alone. They

22 are looking at price increases as well on a number of products.”

23          690.    Sather was responsible for communicating with Actavis about Verapamil (and another

24 drug). Within hours of the April 22 call, she called Michael Dorsey, Director of National Accounts at

25 Actavis and they spoke for nine minutes, reaching an agreement to raise the price of Verapamil (and

26 Glyburide-Metformin).

27          691.    Dorsey immediately thereafter called Christina Koleto and Michael Reed, two Senior

28 Pricing Managers at Actavis, to update them on the pricing strategy. In an April 28, 2014 internal e-


                                                   141
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 153 of 612



 1 mail, an Actavis pricing manager said “[Dorsey] made mention of keeping an eye out for an increase on

 2 … Verapamil IR.” Marc Falkin, Actavis’ Vice President of Marketing, Pricing, and Contracts, received

 3 the e-mail.

 4           692.    On May 6, 2014, Falkin called Nesta (Mylan). The two spoke regularly over the next

 5 several months, including a three-minute call on May 7th and a seven-minute call on May 19. They

 6 continued to speak regularly for the next several months.
 7           693.    In response to Malek’s May 8 e-mail to the Heritage sales team trying to finalize price

 8 increase agreements, Sather responded, “Jason: I made contact with all my take aways -- with positive

 9 results. I can resend those notes or talk with you on any details.” This would have included her

10 conversation with Actavis on Verapamil.

11           694.    When Heritage held another call about the “Price Increases” on May 9, 2014, Verapamil

12 remained on the list of drugs targeted for increase.

13           695.    Heritage did not initially increase prices market-wide for Verapamil, but it did raise

14 prices to at least one customer as part of its price increase initiative in July 2014.

15           696.    Heritage announced its price increase in June 2014, and Actavis and Mylan (along with

16 Epic) soon followed with similar price increases.

17           697.    On August 20, 2014, Sather exchanged text messages with Knoblauch (Sun) describing

18 the agreements Heritage reached with Actavis to increase the prices of Verapamil (and Glyburide-

19 Metformin):
                     Knoblauch: Have you heard anything about an Actavis price increase?”
20
                     Sather: I heard they were on board with it. What item specifically?
21

22                   Knoblauch: I don’t know. I am just hearing about an increase but no
                     details. What product have you heard about
23
                     Sather: We were communicating on Glyburide/Metformin and
24                   Verapamil
25                   Knoblauch: We haven’t touched verapamil yet
26

27           698.    NADAC data shows that average market prices for Verapamil rose dramatically, with

28 price increases continuing throughout 2016, as depicted below.


                                                   142
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 154 of 612



 1
                                                                    Verapamil
 2                            $5.00
                              $4.50
 3
                              $4.00
 4
           NADAC price/unit


                              $3.50
                              $3.00
 5
                              $2.50
 6                            $2.00
                              $1.50
 7                                                                                              360mg Capsule Pellet
                              $1.00
 8                            $0.50
                                $-
 9

10

11                                                                         Date


12

13
     X.                       TEVA
14
                                Early 2013 Teva Business Strategies, Hiring of Patel, and Ranking Competitors
15
                              699.    Despite Teva’s initial attempts to increase its revenues through price increases in 2012
16
     and early 2013, as set forth below, its generic business was struggling as of early 2013. Throughout the
17
     first quarter of 2013, Teva realized it needed to do something drastic to increase profitability. On May
18
     2, 2013, Teva publicly announced disappointing first quarter 2013 results. Among other things: (1) net
19
     income was down 26% compared to the prior year; (2) total net sales were down 4%; and (3) generic
20
     sales declined by 7%.
21
                              700.    By this time, Teva had already started to consider new options to increase its
22
     profitability, including more product price increases. Over the next several years, Teva embarked on an
23
     aggressive plan to conspire with its competitors to increase and sustain price on many generic drugs –
24
     completely turning around the company’s fortunes.
25
                                      1.     April 2013: Teva Hires Nisha Patel
26
                              701.    In April 2013, Teva took a major step toward implementing more significant price
27
     increases by hiring Patel as its Director of Strategic Customer Marketing. In that position, her job
28


                                                                   143
                                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 155 of 612



 1 responsibilities included, among other things: (1) serving as the interface between the marketing

 2 (pricing) department and the sales force teams to develop customer programs; (2) establishing pricing

 3 strategies for new product launches and in-line product opportunities; and (3) overseeing the customer

 4 bid process and product pricing administration at Teva.

 5           702.    Most importantly, she was responsible for – in her own words – “product selection,

 6 price increase implementation, and other price optimization activities for a product portfolio of over
 7 1,000 products.” In that role, Patel had 9-10 direct reports in the pricing department at Teva. One of

 8 Patel’s primary job goals was to effectuate price increases. This was a significant factor in her

 9 performance evaluations and bonus calculations and, as discussed more fully below, Patel was rewarded

10 handsomely by Teva for doing it.

11           703.    Prior to joining Teva, Patel had worked for eight years at a large drug wholesaler, ABC,

12 working her way up to Director of Global Generic Sourcing. During her time at ABC, Patel had routine

13 interaction with representatives from every major generic drug manufacturer and developed and
14 maintained relationships with many of the most important sales and marketing executives at Teva’s

15 competitors.

16           704.    Teva hired Patel specifically to identify potential generic drugs for which Teva could

17 raise prices, and then utilize her relationships to effectuate those price increases.

18           705.    Even before Patel started at Teva, she was communicating with potential future

19 competitors about the move, and about her new role. For example, on April 2, 2013 - nearly three

20 weeks before Patel started at Teva - Aprahamian, the Vice President of Sales and Marketing at Taro,
21 sent an e-mail to the Chief Operating Officer (“COO”) at Taro stating: “Nisha Going To Teva - Hush

22 Hush for now....” The COO responded by saying “[m]aybe the industry will be better for it. Teva can

23 only improve.” Teva had, up to that point, acquired a reputation in the industry for being slow to

24 follow price increases, and the Taro COO viewed Patel as someone who would change that mindset at

25 Teva. Patel had also worked with Aprahamian several years earlier at ABC.

26           706.    Patel’s last day at ABC was April 11, 2013 and she started at Teva on April 22, 2013.

27 Patel began communicating with competitors, by phone and text, the day after she left ABC, before she
28 even started at Teva. For example:


                                                  144
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 156 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9          707.    Once Patel began her employment at Teva, her communications with certain

10 competitors became much more systematic and frequent - and focused around market events such as

11 price increases, market entry, customer challenges and loss of exclusivity.

12          708.    When she joined Teva, Patel’s highest priority was identifying drugs where Teva could

13 effectively raise price without competition. On May 1, 2013, Patel began creating an initial spreadsheet
14 with a list of “Price Increase Candidates.” As part of her process of identifying candidates for price

15 increases, Patel started to look very closely at Teva’s relationships with its competitors, and also her

16 own relationships with individuals at those competitors. In a separate tab of the same “Price Increase

17 Candidates” spreadsheet, Patel began ranking Teva’s “Quality of Competition” by assigning companies

18 into several categories, including “Strong Leader/Follower,” “Lag Follower,” “Borderline” and

19 “Stallers.”

20          709.    Patel understood – and stressed internally at Teva – that “price increases tend to stick

21 and markets settle quickly when suppliers increase within a short time frame.” Thus, it was very

22 important for Patel to identify those competitors who were willing to share information about their

23 price increases in advance, so that Teva would be prepared to follow quickly. Conversely, it was

24 important for Patel to inform Teva’s competitors of Teva’s increase plans so those competitors could

25 also follow quickly. Either way, significant coordination would be required for price increases to be

26 successful – and quality competitors were those who were more willing to coordinate.

27          710.    As she was creating the list, Patel was talking to competitors to determine their

28 willingness to increase prices and, therefore, where they should be ranked on the scale. For example, in


                                                  145
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 157 of 612



 1 one of her first conversations with CW-1 after Patel joined Teva, Patel told CW-1 that she had been

 2 hired by Teva to identify drugs where Teva could increase its prices. She asked CW-1 how Sandoz

 3 handled price increases. CW-1 told Patel that Sandoz would follow Teva’s price increases and,

 4 importantly, would not poach Teva’s customers after Teva increased. Not surprisingly, Sandoz was one

 5 of Teva’s highest “quality” competitors. Patel and Teva based many price increase (and market

 6 allocation) decisions on this understanding with Sandoz over the next several years.
 7          711.    Patel had several different ways of communicating with competitors. This Complaint

 8 references various phone calls and text messages that she was exchanging with competitors. But she

 9 also communicated with competitors in various other ways, including but not limited to instant

10 messaging through social media platforms such as LinkedIn and Facebook; encrypted messaging

11 through platforms like WhatsApp; and in-person communications. Although the Plaintiff States have

12 been able to obtain some of these communications, many of them have been destroyed by Patel.

13          712.    Through her communications with her competitors, Patel learned more about their

14 planned price increases and entered into agreements for Teva to follow them. On May 2, 2013, Patel

15 spoke to her contacts at Glenmark, Actavis and Sandoz several times:
                                                                                               a            n
16                                                                                        o        a

17

18

19

20
21

22          713.    After one of her calls with CW-5 of Glenmark, Patel sent an internal e-mail to one of
23 her subordinates directing him to add six (6) different Glenmark drugs to Teva’s “high priority” price

24 increase list: Adapalene gel; Nabumetone; Pravastatin; Ranitidine HCL; Moexipril HCL; and Moexipril

25 HCL/HCTZ. As discussed more fully below, these are all drugs that Glenmark eventually increased

26 prices on two weeks later, on May 16, 2013, and Teva followed with its own price increases shortly

27 thereafter.
28


                                                 146
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 158 of 612



 1                  2.      Ranking “Quality of Competition” to Identify Price Increase Candidates

 2          714.    By May 6, 2013, Patel had completed her initial ranking of fifty-six (56) different

 3 manufacturers in the generic drug market by their “quality.” Patel defined “quality” by her assessment

 4 of the “strength” of a competitor as a leader or follower for price increases. Ranking was done

 5 numerically, from a +3 ranking for the “highest quality” competitor to a -3 ranking for the “lowest

 6 quality” competitor. The top ranked competitors at that time included the following companies:
 7

 8

 9

10

11

12
            715.    The lowest ranked competitors were:
13
14

15

16          716.    Patel created a formula, which heavily weighted those numerical ratings assigned to each
17 competitor based on their “quality,” combined with a numerical score based on the number of

18 competitors in the market and certain other factors including whether Teva would be leading or

19 following the price increase. According to her formula, the best possible candidate for a price increase

20 (aside from a drug where Teva was exclusive) would be a drug where there was only one other
21 competitor in the market, which would be leading an increase, and where the competitor was the

22 highest “quality.” Conversely, a Teva price increase in drug market with several “low quality”

23 competitors would not be a good candidate due to the potential that low quality competitors might not

24 follow Teva’s price increase and instead use the opportunity to steal Teva’s market share.

25          717.    Notably, the companies with the highest rankings at this time were companies with
26 whom Patel and other executives within Teva had significant relationships. Some of the notable

27 relationships are discussed in more detail below.
28


                                                 147
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 159 of 612



 1                            a.    The “High Quality” Competitor Relationships

 2          718.    The highest quality competitors in Patel’s rankings were competitors where Teva had

 3 agreements to lead and follow each other’s price increases. The agreements and understandings

 4 regarding price increases were what made each of those competitors high quality. As part of their

 5 understandings, those competitors also agreed that they would not seek to compete for market share

 6 after a Teva price increase.
 7                            b.    Mylan (+3)

 8          719.    Mylan was Teva’s highest-ranked competitor by “quality.” The relationship between

 9 these two competitors was longstanding and deeply engrained. It survived changes in personnel over

10 time and pre-dated Patel’s creation of the quality competitor rankings.

11          720.    Green, who was employed by Teva beginning in 2006 through late October 2013, first

12 began communicating with Nesta of Mylan by telephone on February 21, 2012. From that time until

13 the time that Green left Teva, Green and Nesta were in almost constant communication, speaking by
14 phone at least 392 times, and exchanging at least 12 text messages – including at or around every

15 significant price increase taken by either company. This amounts to an average of nearly one call or text

16 message every business day during this period.

17          721.    Shortly after Patel started her employment at Teva, she called Nesta on May 10, 2013

18 and the two spoke for over five (5) minutes. Because Green had already established a relationship with

19 Mylan, Patel did not need to speak directly with Nesta very often. Typically, Patel would e-mail Green

20 and ask him to obtain market intelligence about certain Mylan drugs; Green would then speak to Nesta
21 – often about a long list of drugs – and report his findings back to Patel. Several examples of these

22 communications are outlined more fully in various sections below.

23          722.    When Green left Teva to join Zydus in late October 2013, the institutional relationship

24 and understanding between Teva and Mylan remained strong. Rekenthaler promptly took over the role

25 of communicating with Nesta. Starting in December 2013, through the time that Rekenthaler left Teva

26 in April, 2015, Rekenthaler spoke to Nesta 100 times. Prior to Green leaving Teva in late-October

27 2013, Rekenthaler and Nesta had only spoken by phone once, more than a year earlier in 2012.
28


                                                   148
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 160 of 612



 1          723.      The relationship between Teva and Mylan even pre-dated the relationship between

 2 Green and Nesta. For example, between January 1, 2010 and October 26, 2011, R.C., a senior executive

 3 at Teva, communicated with R.P., a senior executive counterpart at Mylan, by phone or text at least 135

 4 times. The pace of communications between the two companies slowed dramatically in November

 5 2011 after R.C. left Teva and before Green began communicating with Nesta – but continued

 6 nevertheless as needed during that time through communications between Rekenthaler and R.P. at
 7 Mylan.

 8                              c.    Watson/Actavis (+3)

 9          724.      Actavis was Teva’s next highest quality competitor by ranking. Patel had strong

10 relationships with several executives at Actavis, including Rogerson, the Executive Director of Pricing

11 and Business Analytics, and A.B., a senior sales executive at Actavis. Rekenthaler also communicated

12 frequently with A.S., a senior sales executive at Watson – a relationship that pre-dated Patel joining

13 Teva.
14          725.      Patel contacted A.B. shortly after she started her employment at Teva, as she was

15 creating the quality competitor rankings. She called him on April 30, 2013, and the two exchanged

16 several text messages the next day, May 1, 2013. But as detailed herein, Patel communicated on a more

17 frequent basis with Rogerson, her counterpart in the pricing department at Actavis. From May 2, 2013

18 through November 9, 2015, Patel spoke and/or texted with Rogerson 157 times, including calls at or

19 around every significant price increase taken by the respective companies.

20          726.      In August 2013, Falkin joined Actavis and the relationship between Teva and Actavis

21 grew stronger through his communications with Rekenthaler. From August 7, 2013 through the date

22 that Rekenthaler left Teva in April 2015, Rekenthaler and Falkin communicated by phone or text at

23 least 433 times.

24          727.      Cavanaugh also had a very strong relationship with Falkin. The two communicated with

25 great frequency. From August 7, 2013 through the end of May 2016, Cavanaugh and Falkin spoke or

26 texted with each other 410 times.

27
28


                                                     149
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 161 of 612



 1                            d.    Sandoz (+3)

 2          728.    Sandoz was also considered a top-quality competitor by Teva. Patel had a very strong

 3 relationship with CW-1 at Sandoz.

 4          729.    Beginning on April 12, 2013 – the day after Patel’s last day at ABC – until August 2016,

 5 Patel and CW-1 spoke 185 times by phone, including at or around every significant price increase taken

 6 by either company. As detailed above, in one of her initial calls with CW-1 after she joined Teva, Patel
 7 asked CW-1 how Sandoz handled price increases. Patel explained that she had been hired at Teva to

 8 identify products where Teva could increase prices. CW-1 reassured Patel that Sandoz would follow any

 9 Teva price increases on overlapping drugs, and that Sandoz would not poach Teva’s customers after

10 Teva increased price.

11          730.    Green and Rekenthaler of Teva also both had a very strong relationship with CW-2,

12 who was – at that time – a senior Sandoz executive. These relationships pre-dated Patel joining Teva.

13                            e.    Glenmark (+3)

14          731.    Glenmark was one of Teva’s highest-ranked competitors primarily because Patel had

15 very significant relationships with several different individuals at Glenmark, including CW-5, Brown

16 and J.C., a sales and marketing executive at Glenmark.

17          732.    As stated above, Patel began communicating with CW-5 even before she began her

18 employment at Teva. Patel was also communicating frequently with both CW-5 and J.C. during the

19 time she created the quality competitor rankings, and agreed to follow several Glenmark price increases,

20 in May 2013.
21          733.    Patel and CW-5 communicated by phone with great frequency – including at or around

22 the time of every significant price increase affecting the two companies – until CW-5 left Glenmark in

23 March 2014, at which point their communication ceased for nearly six (6) months. After CW-5 left

24 Glenmark, Patel began communicating with Brown with much greater frequency to obtain

25 competitively sensitive information from Glenmark. Patel and Brown had never spoken by phone

26 before Patel started at Teva, according to the phone records produced.

27
28


                                                   150
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 162 of 612



 1                            f.    Taro (+3)

 2          734.    Taro was highly rated because of Patel’s longstanding relationship with the Vice

 3 President of Sales at Taro, Aprahamian. Patel had known Aprahamian for many years, dating back to

 4 when Patel had started her professional career as an intern at ABC.

 5          735.    Even though she knew Aprahamian well, they rarely ever spoke or texted by phone

 6 until Patel started at Teva. From April 22, 2013 through March 2016, however, Patel and Aprahamian
 7 spoke or texted at least 100 times, including calls or text messages at or around the time of every

 8 significant price increase affecting the companies during those years.

 9                            g.    Lupin (+2)

10          736.    Although initially not the highest ranked competitor, Lupin was assigned a high rating

11 because of Patel’s strong relationship with Berthold, the Vice President of Sales at Lupin. The

12 relationship between Teva and Lupin, however, pre-dated Patel. Prior to Patel starting at Teva, Green

13 and others at Teva conspired directly with Berthold. Several of those examples are discussed below.
14 Between January 2012 and October 2013, Berthold and Green, for example, communicated by phone

15 125 times.

16          737.    From May 6, 2013 through April 8, 2014, Patel and Berthold communicated by phone

17 76 times, including at or around the time of every significant drug price increase where the two

18 companies overlapped.

19          738.    Demonstrating the strength of the relationship between the two companies, the price

20 increase coordination continued between Teva and Lupin even when Green had left Teva and when
21 Patel was out on maternity leave. For example, as discussed more fully below, in October 2013 Lupin

22 was preparing to increase its pricing on the drug Cephalexin oral suspension. Without Green or Patel to

23 communicate with, Berthold instead communicated with Rekenthaler and T.S. of Teva in order to

24 coordinate the price increase.

25                  Price Increase Hiatus

26          739.    Shortly after the August 9, 2013 price increase described below went into effect, Patel

27 left the office for several months while on maternity leave.
28


                                                   151
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 163 of 612



 1          740.    This slowed down Teva’s plans for its next round of price increases. During the time

 2 period while Patel was out on maternity leave, Teva did not implement or plan any additional price

 3 increases, instead waiting for Patel to return and continue her work. Patel began to return to the office

 4 on a part-time basis beginning in November 2013.

 5          741.    During this time period, Green left Teva to join Zydus as the Associate Vice President

 6 of National Accounts. His last day of employment at Teva was October 23, 2013. This prompted
 7 Rekenthaler to assume the role of communicating with specific competitors, including Mylan.

 8 Rekenthaler also identified and began communicating on a more frequent basis with co-conspirators at

 9 different companies to facilitate the price increase process for Teva.

10          742.    As discussed more fully below, although Patel’s absence slowed Teva in its plans for

11 price increases on additional drugs, it did not stop certain competitors – in particular Lupin and

12 Greenstone – from attempting to coordinate with Teva regarding their own price increases. In Patel’s

13 absence, they simply communicated through different channels. These communications were conveyed
14 to Patel upon her return and she included the information in her efforts to identify new price increase

15 candidates.

16          743.    As discussed more fully below, by early 2014 Patel had picked up right where she left

17 off planning for the next round of Teva increases.

18                  New Relationships Emerge

19          744.    By early 2014, the generic drug industry was in the midst of a price increase explosion.

20 In an internal Teva presentation given shortly after the April 2014 price increases – titled “2014 US
21 Pricing Strategy” – Teva reflected on the current state of the industry, noting that the “[c]ompetitive

22 landscape is supportive of price increases.” In commenting on the future implications for Teva’s pricing

23 strategy, the company stated: “Mature competitors participate in price appreciation; immature

24 competitors are starting to follow.”

25          745.    Understanding that many more competitors were enthusiastic about conspiring to raise

26 prices, Teva began to develop new and additional relationships with certain competitors when

27 implementing its April 4, 2014 price increases, specific examples of which are described below.
28


                                                 152
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 164 of 612



 1                  Competitors Become “High Quality” After Successfully Colluding With Teva

 2          746.    A little more than a year after she first circulated her Quality of Competitor List, Patel

 3 finalized an updated list on May 9, 2014. This updated list reflected changes in Teva’s conspiratorial

 4 relationships.

 5          747.    Although certain competitors retained a high-quality ranking throughout the entire

 6 relevant time period – like Mylan, Sandoz, Actavis and Taro – other competitors saw their ranking
 7 increase (sometimes dramatically) after successfully colluding with Patel or others at Teva on one or

 8 more drugs during the prior twelve-month period. These changes demonstrate that Teva’s quality

 9 competitor rankings were, in reality, a list of co- conspirators that Teva could trust to adhere to the

10 illegal agreements.

11                  Quality Competitors Collude With Each Other, Sandoz/Mylan

12          748.    In addition to conspiring with Teva, the “quality” competitors also colluded with each

13 other on drugs that Teva did not market. Indeed, each of the quality competitors had their own set of
14 relationships with their counterparts at competitor companies that they used to facilitate agreements

15 regarding drugs where they overlapped. The relationship highlighted in this Complaint is the

16 relationship between executives at Sandoz and Mylan. However, to the extent that some of the drugs at

17 issue involve additional competitor companies, those relationships are also discussed.

18          749.    In September 2012, CW-4 was concerned about her job security at Sandoz and sought

19 to network with executives at competing companies in the hope of obtaining new employment. CW-4

20 contacted Nesta because she was interested in potentially working at Mylan. CW-4 obtained Nesta’s
21 phone number from a mutual contact and called to introduce herself. During that phone call, Nesta

22 immediately started talking about competitively-sensitive information. Although CW-4 was surprised

23 that Nesta was being so blatant, she did not stop him.

24          750.    In the year that followed, between September 2012 and October 2013, CW-4 and Nesta

25 developed an ongoing understanding that they would not poach each other’s customers and would

26 follow each other’s price increases. Notably, CW-4 and Nesta were not friends and communicated

27 almost exclusively by phone. Examples of their coordination with respect to specific drugs are
28 discussed in more detail below.


                                                  153
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 165 of 612



 1                  Commitment to the Overarching Conspiracy

 2          751.    As detailed above, the overall understanding among the co-conspirators required a

 3 commitment that each competitor was entitled to its “fair share” of a given market. When a competitor

 4 was satisfied that it had its “fair share” of a particular drug market, competition waned and prices rose.

 5 These “fair share” principles were the foundation upon which the price increases were built. So long as

 6 each competitor had its “fair share,” no competitor was incentivized to compete for business when
 7 another competitor increased price. In short, competition resulted in lower prices; and as far as

 8 Defendants were concerned, nobody won in that scenario. Indeed, it was generally understood that

 9 when a competitor increased price, the other competitors in the same drug market would either decline

10 to bid for the business or would bid high so as not to punish the party that took the price increase.

11 Often, the competitor would then follow with its own comparable price increase.

12          752.    There are numerous examples throughout this Complaint of competitors refusing to

13 compete in the face of a price increase so as not to “punish” the leader or “steal” market share. As just
14 one example, when Teva was approached by a large retail customer in May 2013 to bid on a drug for

15 which Greenstone had increased prices, Green expressed caution stating, “not sure I want to steal it on

16 an increase.” Teva later declined to bid on the business.

17          753.    The concept of “fair share” and price increases went hand in hand. For example, as

18 discussed above the ongoing understanding between Teva and Sandoz that they would follow each

19 other’s price increases was predicated on the agreement that the follower would not poach the leader’s

20 customers after the increase. The same was true for the understanding between Sandoz and Mylan. As
21 discussed below, Nesta specifically cautioned CW-4 that Mylan did not appreciate having its prices

22 challenged after an increase – i.e., Mylan did not want Sandoz to steal its business by underbidding its

23 customers. Similarly, Aprahamian of Taro often spoke with CW-3 of Sandoz about coordinating price

24 increases between the two companies. Almost invariably, he would conclude the conversations with

25 phrases like “don’t take my fucking customers,” “don’t take my business” or “don’t be stupid.”

26          754.    Further, because of this “fair share” understanding, it was not essential for the

27 competitors to communicate with each other in advance of every price increase, although they often
28 did so anyway. So long as the competitor knew before it was approached by customers that the reason


                                                 154
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 166 of 612



 1 for the solicitation was due to a price increase by the incumbent supplier, the competitor knew not to

 2 compete for the business. Similarly, the competitor knew it would have the opportunity, which it often

 3 took, to follow the increase with a comparable price increase of its own.

 4                   Low Quality Competitors Comply with the Overarching Conspiracy

 5           755.    As a further demonstration that the fair share understanding was universally accepted

 6 and understood in the generic pharmaceutical industry, even companies that Patel and Teva referred to
 7 as “low quality competitors” – because they were not viewed as strong leaders or followers for price

 8 increases – consistently complied with the principles of “fair share” and “playing nice in the sandbox.”

 9 Several examples of this with respect to some of the Subject Drugs are alleged below.

10                   Teva Profitability Increases Dramatically

11           756.    As discussed more fully below, from July 3, 2013 through January 28, 2015, Teva

12 conspired with its competitors to raise prices on dozens of different drugs. The impact of these price

13 increases on Teva’s profitability was dramatic.
14           757.    After these price increases – on July 30, 2015 – Teva reported strong results and raised

15 its guidance for the full year 2015. Among other things: (1) net income was up 15% compared to the

16 prior year; (2) operating income was up 16% compared to the prior year; and (3) cash flow from

17 operations was up 41% compared to the prior year. Teva reported a gross profit margin of 62.8%,

18 which was up from 58.1% the prior year. Teva’s stock prices also soared. By July 2015, Teva’s stock

19 price was trading at an all-time high. These significant results were obtained largely as a result of the

20 anticompetitive conduct detailed herein.
21                   Teva and its Executives Knowingly Violated the Antitrust Laws

22           758.    Teva was aware of the antitrust laws and paid them lip service in its Corporate Code of

23 Conduct. For example, Teva’s Code of Conduct from the summer of 2013 states specifically:

24

25

26

27
28


                                                  155
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 167 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13          759.    But high-level executives at Teva were aware that those laws were being violated

14 systematically and egregiously, and never instructed Teva employees to stop or to rescind the

15 agreements that Teva had reached with its competitors.

16          760.    For example, when Patel started at Teva in late-April 2013, she immediately began

17 ranking Teva’s competitors by their “quality.” “Quality” was nothing more than a euphemism for

18 “good co-conspirator,” and it was well known internally at Teva that Patel was identifying price increase

19 candidates based on who Teva’s competitors were for those drugs, and whether she or others at Teva

20 had an understanding in place. Indeed, Patel already had a short list of price increase candidates in place
21 on the day she started at Teva, which was based at least in part on conversations she had already been

22 having with Teva’s competitors before she started, including Aprahamian at Taro.

23          761.    As Patel was starting to create her ranking of quality competitors and identify candidates

24 for price increases, she sent her very first iteration of the quality competitor ranking to her supervisor,

25 K.G. – a senior marketing executive at Teva – on May 1, 2013. That ranking included, within the

26 category of “Strong Leader/Follower,” the following competitors: Mylan, Actavis, Sandoz, Glenmark,

27 Taro and Lupin. The preliminary list of price increase candidates also included the formula that Patel
28 would use to identify price increase candidates using the quality of competitor scores.


                                                  156
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 168 of 612



 1          762.    With K.G.’s approval of her methodology for identifying price increase candidates,

 2 Patel continued communicating with competitors and agreeing to price increases. She also routinely

 3 provided K.G. with intelligence that she had received from her communications with competitors. For

 4 example, when Patel sent her very first formal “PI Candidates” spreadsheet to K.G. on May 24, 2013,

 5 she identified, for example, that the drug Nabumetone was a price increase candidate because, among

 6 other things, “Sandoz [was] also bidding high.” For the drug Adapalene gel, Patel noted that there were
 7 “[r]umors of a Taro increase” – even though Taro had not yet increased its prices for Adapalene gel.

 8 Patel had obtained this competitively sensitive information directly from her communications with

 9 competitors.

10          763.    K.G. immediately forwarded that information to Cavanaugh, the Senior Vice President

11 of Sales at Teva, who approved of the price increases based on the reasoning that Patel provided for

12 each drug. As discussed more fully below, Teva raised prices on those drugs (and others) on July 3,

13 2013.
14          764.    Cavanaugh was well aware that Patel was communicating with competitors about price

15 increases and making recommendations based on those communications, because Patel told her so

16 directly. For example, during a 2013 meeting of Teva sales and pricing personnel where Cavanaugh was

17 present, Patel was discussing her communications with certain competitors about price increases when

18 Cavanaugh smiled, put her hands over her ears, and pretended that she could not hear what was being

19 said. Not once, however, did Cavanaugh ever tell Patel or anyone else at Teva to stop conspiring with

20 Teva’s competitors or rescind the agreements that had been reached.
21          765.    Patel continued to send intelligence that she had obtained from competitors to her

22 supervisor, K.G. On August 7, 2013, Patel sent to K.G. a summary list of drugs slated for a price

23 increase on August 9, 2013. In the “Reasons for Increase” column, Patel again included specific

24 information that could only have come from her communications with competitors, including:

25

26

27
28


                                                 157
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 169 of 612



 1          766.    This time, K.G. – recognizing that it was inappropriate for Teva to have this

 2 information in writing – asked Patel to change those references above, to remove the offending

 3 language:

 4

 5

 6
 7

 8

 9          767.    As discussed more fully below, Teva increased prices on those three drugs two days
10 later. Not once did K.G. ever tell Patel to stop communicating with competitors, or to rescind any of

11 the agreements she had reached on behalf of Teva.

12          768.    Patel also spoke regularly to both Rekenthaler and Green about their communications
13 with competitors. Patel was aware that both Rekenthaler and Green were communicating with
14 competitors, sometimes at her direction. Green and Rekenthaler, in turn, were also both aware that

15 Patel was communicating with competitors and implementing price increases based on those

16 communications.

17          769.    Rekenthaler – the Vice President of Sales at Teva – was aware that communicating with
18 competitors about pricing and market allocation was illegal, and took steps to avoid any evidence of his

19 wrongdoing. For example, as discussed more fully above, on July 15, 2013 CW-2 of Sandoz called

20 Rekenthaler at Teva and left a message. Rekenthaler called CW-2 back immediately and they had a three
21 (3) minute conversation during which CW-2 asked Rekenthaler to provide him with a full,

22 comprehensive list of all drugs that Teva had recently increased pricing on – not just those drugs where

23 Teva overlapped with Sandoz. Rekenthaler complied. Understanding, however, that it was improper to

24 share competitively sensitive pricing information with a competitor, and in an effort to conceal such

25 conduct, Rekenthaler first sent the Teva price increase list from his work e-mail account to a personal

26 e-mail account, then forwarded the list from his personal e-mail account to CW-2’s personal e-mail

27 account.
28


                                                 158
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 170 of 612



 1 XI.      THE OVERARCHING CONSPIRACY IN OPERATION WITH RESPECT TO THE

 2          SUBJECT DRUGS

 3             Customer and Market Allocation Agreements To Maintain Market Share and Avoid

 4             Price Erosion

 5                  1.      Teva/Mylan

 6                             a.    Fenofibrate

 7          770.    As of the end of 2012, Teva and Lupin were the only major suppliers of generic

 8 Fenofibrate 48mg and 145mg tablets, with Teva having approximately 65% market share and Lupin

 9 having approximately 35% market share.

10          771.    On February 27, 2013, K.G., a senior marketing executive at Teva, e-mailed multiple

11 Teva colleagues asking them to provide “any noise you may be hearing in the market relative to

12 additional competition on Fenofibrate 48mg and 145mg.” Specifically, K.G. was seeking “Competitive

13 Intelligence” on Mylan’s potential entry to the market. In order to get this information, Green called
14 Mylan’s Vice President of National Accounts, Nesta. Over the course of that day, Green and Nesta

15 spoke at least four (4) different times. That same day, Green reported back to K.G. and other Teva

16 colleagues what he had learned: Mylan planned to launch Fenofibrate 48mg and 145mg sometime

17 around November 2013.

18          772.    A few months later, however, Teva learned that Mylan was moving up its launch date

19 for Fenofibrate. In advance of this launch, Teva, Lupin, and Mylan conspired to allocate the market for

20 Fenofibrate. On May 8, 2013, Green e-mailed his colleagues at Teva that “Mylan is entering [the market
21 for Fenofibrate] very soon.” To assist in Teva’s efforts to allocate the Fenofibrate market, Green asked

22 a colleague for the “typical data on Fenofibrate”. This request for information was reiterated – and its

23 purpose made clear – the following day when K G. sent an internal e-mail stating that Mylan expected

24 to launch Fenofibrate 48mg and 145mg tablets “on or around May 14” and that he needed Teva’s

25 Fenofibrate sales and profitability information “to determine who we want to keep and who we want to

26 concede” to Mylan.

27          773.    Up to this point, executives for Teva, Mylan, and Lupin had all been in regular contact

28 by phone. These calls include at least those listed below. On these calls, Teva, Mylan, and Lupin


                                                    159
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 171 of 612



 1 executives shared information about Mylan’s Fenofibrate launch and the plan to allocate market share

 2 to Mylan.

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15          774.    In one striking example of the coordination between the three companies, Nesta called
16 Green at 2:42 pm on May 7, 2013 and they spoke for more than eleven (11) minutes. Immediately after

17 hanging up the phone – at 2:54 pm – Nesta called Berthold and spoke for nearly three (3) minutes.

18          775.    On May 10, 2013, K.G. received the Teva sales and profitability information he
19 requested. After having the information for barely a half hour, and before there was even a formal price

20 challenge by Mylan at any of Teva’s customers, K.G. concluded that “it is best to concede Econdisc [to
21 Mylan] and try to maintain the balance of our customers . . . .” By conceding Econdisc to Mylan, Teva

22 would walk away from its single biggest customer (in terms of gross profit) for the 48mg tablets and the

23 third largest out of six customers (in terms of gross profit) for the 145mg tablets. Patel, who had been

24 at Teva for only two weeks at that point, said she “want[ed] to understand the logic you [K.G.] use for

25 determining this.” The logic was to allocate a customer of sufficient size to Mylan so that Mylan would

26 be comfortable with its “fair share” and not need to compete on price to acquire market share.

27          776.    Teva executives immediately reached out to executives at Mylan and Lupin through a
28 series of phone calls. These calls include at least those listed below. On these calls, executives of Teva,


                                                  160
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 172 of 612



 1 Mylan, and Lupin confirmed the market allocation scheme.

 2

 3

 4

 5

 6
 7

 8          777.   Teva made good on its agreement to concede Econdisc to Mylan. On May 15, 2013,

 9 Econdisc informed Teva that a new market entrant had submitted a competitive offer for Fenofibrate

10 48 mg and 145 mg tablets and asked Teva for a counteroffer to retain Econdisc’s business. Less than an

11 hour after receiving the notice of the price challenge, Green recommended conceding Econdisc based

12 on “prior conversations.” K.G. later agreed: “this is the customer we should concede on Fenofibrate.”

13          778.   Following Teva’s internal confirmation of the market allocation scheme, Teva

14 executives spoke with executives at Mylan and Lupin numerous times. These calls include at least those

15 listed below. On these calls, executives of Teva, Mylan, and Lupin confirmed that Teva was sticking to

16 the market allocation scheme by conceding Econdisc to Mylan.

17

18

19

20
21

22

23

24

25

26

27
28


                                                161
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 173 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14                            b.    Clonidine TTS
15          779.    As of September 2011, Mylan and Teva were at rough parity in the market for generic
16 Clonidine TTS, with Mylan having approximately 48.4% market share and Teva having approximately

17 44.4% market share. At the end of 2011 and beginning of 2012, however, Teva began to take more

18 than its “fair share.”

19          780.    In November 2011, Teva took over Mylan’s business for Clonidine TTS at Walgreens
20 after Walgreens solicited Teva to provide a bid. Then, in late January 2012, Cardinal Health solicited a
21 bid from Teva for a one-time-buy to cover an alleged short-term “supply disruption” that Mylan was

22 experiencing. A few days after Teva submitted its offer to Cardinal for the one-time-buy, Cardinal

23 asked Teva to become Cardinal’s primary supplier for Clonidine TTS. Believing that Cardinal’s request

24 was prompted by Mylan having supply issues, Teva accepted and took over the primary position at

25 Cardinal for Clonidine TTS.

26          781.    On February 10, 2012, the move of Cardinal’s business to Teva prompted K.G. of Teva
27 to order his colleagues to get intelligence on the extent of Mylan’s alleged supply issues. That same day,
28 Rekenthaler called B.P., a senior national accounts executive at Mylan, to obtain the information and


                                                   162
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 174 of 612



 1 they spoke for six (6) minutes. Later that day, Rekenthaler reported back to his Teva colleagues that,

 2 contrary to Teva’s assumptions, “Mylan is back in supply” and cautioned that Teva should “tread

 3 carefully.” Rekenthaler was concerned that Mylan might retaliate against Teva for taking more than its

 4 “fair share” without consulting with Mylan. With the awards from Walgreens and Cardinal, Teva was

 5 projected to have between 65%-70% market share for Clonidine TTS.

 6          782.    To gain back some market share, Mylan challenged Teva’s Clonidine TTS business at

 7 McKesson. To de-escalate the situation, Teva “conceded the McKesson business to Mylan.” Then, in

 8 April 2012, Mylan aggressively challenged Teva’s Clonidine TTS business at CVS to gain back market

 9 share and further signal its displeasure with Teva for taking the Cardinal business. Internally, Teva

10 lamented that Mylan was “trashing the price in pretty much a two-player market.” Ultimately, Teva

11 “conceded [the CVS business] due to price.”

12          783.    Teva heard Mylan’s retaliatory message loud and clear. On May 4, 2012, just a few days

13 after losing the CVS Clonidine TTS business to Mylan, Teva was approached by Cardinal about a
14 different drug, Doxazosin. At the time, Mylan was the primary supplier for Doxazosin at Cardinal.

15 Cardinal representatives told Teva that Mylan was on backorder for one of the four Doxazosin dosage

16 strengths until the end of June 2012, but Cardinal wanted to move the entire Doxazosin line to Teva.

17 Rather than take this business, K.G. cautioned his colleagues that Teva “will need to be cautious after

18 what happened with Clonidine. I would rather cover them on a short-term basis where they have an

19 issue and revisit if it becomes a more prolonged and extensive event.”

20          784.    On July 18, 2012, E.G., a senior Teva product manager, circulated an internal e- mail to

21 Teva’s national account managers that the “[m]arket rumor is Mylan may be having Clonidine Patch

22 supply issues.” Teva learned of this “rumor” directly from Mylan over the course of at least two calls

23 between Green and Nesta on July 17 and the morning of July 18, 2012. Those calls lasted three (3)

24 minutes and five (5) minutes, respectively.

25          785.    On the morning of September 28, 2012, Nesta and Green spoke by phone at least

26 twice, once for four (4) minutes and once for fourteen (14) minutes. On those calls, Nesta informed

27 Green of Mylan’s impending temporary exit from the Clonidine TTS market. As expected, later in the
28 day on September 28, 2012, Teva began getting solicitations from Mylan customers, such as Wal-Mart


                                                 163
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 175 of 612



 1 and CVS, seeking a bid from Teva for Clonidine TTS because Mylan had just issued a temporary

 2 discontinuation notice.

 3          786.    Mylan’s exit from the Clonidine TTS market presented an opportunity to raise prices

 4 and collusively reallocate the market at the inflated prices when Mylan fully reentered the market. For

 5 example, in April 2012, before Mylan had challenged Teva’s Clonidine TTS business at CVS, Teva’s

 6 direct invoice price to CVS for the .1mg, .2mg, and .3mg Clonidine TTS was $22.13, $37.81, and
 7 $54.41, respectively. Mylan’s retaliation against Teva drove the prices for CVS down to below $10.49,

 8 $18.17, and $26.51 for those dosages, respectively. Because of Mylan’s exit from the market, however,

 9 when Teva took back the CVS business in October 2012, Teva was able to charge CVS a direct invoice

10 price of $33.28, $56.08, and $80.76, respectively.

11          787.    Mylan and Teva maintained regular contact as former Mylan customers came to Teva

12 because of Mylan’s supply issues with Clonidine TTS. For example, Teva submitted bids to CVS and

13 Wal-Mart – which were ultimately accepted by those companies – on October 4, 2012 and October 5,
14 2012, respectively. In the days leading up to those bids, Teva and Mylan representatives had at least the

15 following phone calls:

16

17

18

19

20
21          788.    Teva and Mylan representatives continued to keep in contact going forward so that if
22 Mylan reentered the Clonidine TTS market, Mylan could regain market share without eroding price

23 through competitive bidding. For example, on October 10, 2012, Green and Nesta spoke for ten (10)

24 minutes. That same day, E.G. of Teva sent an e-mail to Teva national account managers and other

25 senior representatives reiterating that Teva representatives should “advise of any update to this market

26 intelligence.”

27          789.    In or about February 2013, Mylan relaunched Clonidine TTS and began seeking market
28 share. In early March 2013 Mylan sought to secure the Clonidine TTS business at Econdisc. Rather


                                                 164
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 176 of 612



 1 than competitively bid for the business, Teva’s internal documents state that they chose to “concede”

 2 Econdisc back to Mylan. By April 2013 Teva also “gave up Rite Aid” and “concede[d]” McKesson to

 3 Mylan.

 4          790.    Rekenthaler acknowledged in an internal e-mail dated February 28, 2013 that Teva was

 5 “trying to concede the Clonidine business at CVS” to Mylan. Because Teva had been able to increase

 6 the price at CVS following Mylan’s exit, Mylan gave a bid to CVS that was higher than Mylan’s
 7 “previous price prior to their supply problems.” For its part, Teva was “not going to make any effort in

 8 the form of price concessions to retain the CVS business” if CVS brought Mylan’s price challenge to

 9 Teva’s attention. CVS pushed Mylan to lower its bid in light of its prior prices but, confident that its

10 brinkmanship would work because of Teva’s cooperation, Mylan would not do so. Ultimately, CVS

11 declined Mylan’s bid because of Mylan’s refusal to lower its bid in light of its prior pricing. Nonetheless,

12 because Mylan’s bid to CVS was not competitive – but rather an effort to allocate the market without

13 eroding price – Teva was able to maintain artificially higher prices at CVS.
14          791.    To carry out their scheme to allocate the Clonidine TTS market without eroding price,

15 representatives of Teva and Mylan remained in regular contact. In February and March 2013 alone,

16 Teva and Mylan representatives called each other at least 33 different times and spoke for nearly 2

17 hours and 45 minutes.

18          792.    By April 2013, Teva had “conceded all customers [it] plan[ned] on conceding.” Having

19 successfully allocated the market, however, Mylan and Teva were now conspiring to raise prices on

20 Clonidine TTS. On April 8, 2013, J.L., a marketing manager at Teva, reported internally to his Teva
21 colleagues, including Rekenthaler, that Mylan had agreed to raise prices:

22

23

24

25

26

27
28


                                                  165
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 177 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12                            c.    Tolterodine ER

13          793.   Pfizer is the manufacturer for Detrol LA, the branded name of Tolterodine ER. To

14 resolve patent infringement claims against Teva by Pfizer related to Detrol LA, Teva and Pfizer entered

15 into a settlement agreement under which Teva would distribute an authorized generic of Tolterodine

16 ER. To resolve similar claims, Mylan entered into its own settlement agreement with Pfizer which

17 allowed Mylan to launch its generic version Tolterodine ER. On October 31, 2013, Mylan’s ANDA for

18 Tolterodine ER was approved. Under their respective settlement agreements with Pfizer, this triggering

19 event allowed Teva and Mylan to launch their respective generics on January 2, 2014.

20          794.   Teva planned to launch on January 2, 2014. During the first half of December 2013,

21 Teva was under the impression—based on conversations with potential customers—that Mylan was

22 not in a position to launch until 30 to 60 days after Teva launched. Nonetheless, Teva was considering

23 how to allocate the market with Mylan when it did eventually launch. On December 3, 2013, J.K., a

24 marketing executive at Teva, sent an e-mail to Rekenthaler, K.G., and several other Teva colleagues

25 stating “we prepared for 50-60 share… I am looking into the numbers as far as what this means.” To

26 prepare offers and figure out the allocation of customers that would bring Teva its desired 50% to 60%

27 market share, Teva executives were instructed to gather usage from potential customers.
28


                                                   166
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 178 of 612



 1           795.   Through the first half of December 2013, as Teva was soliciting usage amounts from

 2 potential customers, customers were asking Teva to send in pricing offers before the launch. Teva

 3 resisted sending out those offers and instead did not plan to do so until the January 2, 2014 launch date.

 4 Teva’s delay in putting together pricing for potential customers was part of a plan to drive up the

 5 amount it could charge for Tolterodine ER. Specifically, Teva expected that on January 1, 2014, Pfizer

 6 would raise the price of branded Detrol LA. This would allow Teva to peg its price to the now inflated
 7 price of the branded drug and thereby command a higher price for Tolterodine ER on the January 2,

 8 2014 generic launch date.

 9           796.   At the end of the day on Friday December 20, 2013, T.C. of Teva learned from D.H. at

10 Cardinal that Mylan intended to launch its Tolterodine ER on January 2, 2014. D.H. further provided

11 T.C. with Mylan’s pricing for two dosages, and conveyed that Mylan is “looking for a 40% market

12 share,” and that Teva “can figure the rest out.”

13           797.   T.C. informed her Teva colleagues of Mylan’s plans. K.G. of Teva then worked over the

14 weekend to turn this information into initial pricing for all of Teva’s potential customers and then

15 shared it internally. In a telling admission that Teva had no intention to bid competitively for all

16 accounts, K.G. noted that the next step was “to pick who should receive” bids. The goal in “pick[ing]

17 who should receive” bids was to ensure that both Mylan and Teva received their previously stated

18 market share goals: Teva wanted “50-60 [%] share” while Mylan was only “looking for a 40% market

19 share.”

20           798.   On Monday, December 23, 2013, Rekenthaler, Patel, K.G., T.C., and several others at

21 Teva had a telephone conference scheduled from 8:00am to 9:00am to discuss the Tolterodine ER

22 launch strategy. Just minutes before the meeting was to start, Rekenthaler tried calling Nesta at Mylan.

23 Nesta returned Rekenthaler’s call at 8:15am, which was during Teva’s scheduled Tolterodine ER phone

24 conference. Rekenthaler nonetheless answered Nesta’s call on his cell phone and the pair spoke for 1

25 minute, 26 seconds. Immediately after Teva’s scheduled Tolterodine ER phone conference,

26 Rekenthaler tried calling Nesta two more times. At 10:22am, Nesta returned Rekenthaler’s calls and the

27 pair spoke for an additional 12 minutes, 2 seconds. During these calls, Rekenthaler and Nesta
28 exchanged the details about their offers to various customers, including the specific contractual


                                                  167
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 179 of 612



 1 language used in their offers.

 2          799.    For example, at 10:33am—while Rekenthaler was still on the phone with Nesta, K.G.

 3 sent an e-mail to Rekenthaler and others asking about the appropriate contractual language to use in

 4 offers about the potential for price increases. Minutes after Rekenthaler finished his call with Nesta, he

 5 replied with the exact language, in quotes, that Mylan was using:

 6
 7

 8

 9

10

11          800.    Most importantly though, during these calls between Nesta and Rekenthaler, Teva and
12 Mylan reached an agreement to allocate the Tolterodine ER market on launch day so that Teva and

13 Mylan could reach their target share without eroding pricing.
14          801.    At 12:12 pm on December 23, 2013, K.G. circulated a revised version of Teva’s pricing
15 plan for the Tolterodine ER launch. This new version incorporated Teva and Mylan’s plan to allocate

16 the market, including the submission of cover bids and abstention from bidding. Notably, the revised

17 pricing plan included the following chart identifying the major customers (and their associated market

18 share percentage) that Teva would receive to get close to its desired 60% market share while Mylan

19 would get its desired 40% share:

20
21

22

23

24

25 [TUS000654798.]

26          802.    In exchange for Mylan either submitting cover bids or abstaining from bidding on these
27 customers, Teva reciprocated by submitting cover bids and/or refusing to submit bids to customers
28 that Mylan targeted. This is demonstrated by the fact that Teva’s newly revised pricing plan now


                                                    168
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 180 of 612



 1 included considerably higher direct invoice prices for major customers located to Mylan; namely

 2 Walgreens, Cigna, Humana, Optum RX Prime Therapeutics, and Kaiser. The table below includes a

 3 comparison of Teva’s pricing plan for these Mylan customers before and after Rekenthaler spoke with

 4 Nesta on December 23, 2013:

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22 Source: State AG Complaint No. 2 at p. 64-65.

23          803.   In addition to submitting inflated bids for Walgreens, Cigna, Humana, Optum RX,
24 Prime Therapeutics, and Kaiser, Teva agreed to refrain from bidding for certain customers, such as

25 Publix, Ahold, Hannaford, and PVA Health.

26          804.   The following day, on December 24, 2013, Rekenthaler and Nesta had two more calls
27 to confirm and refine Teva and Mylan’s market allocation agreement. Those calls lasted for nine (9)
28 minutes and eight (8) minutes, respectively.


                                                169
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 181 of 612



 1                            d.    Capecitabine

 2          805.    To resolve patent litigation, the brand manufacturer, Roche Pharmaceuticals, entered

 3 into settlement agreements with various generic manufacturers—including Teva and Mylan—that

 4 would allow those generic manufacturers to sell generic Capecitabine after a certain period of time.

 5          806.    As early as January 2014, both Teva and Mylan were making plans for their eventual

 6 launch of Capecitabine. Part of this planning included the sharing of information so that they could
 7 allocate the market between them. For example, in a January 31, 2014 e-mail, J.P., a national accounts

 8 executive at Teva, informed K.G., Rekenthaler, and others at Teva that Mylan was courting a specific

 9 customer, Armada Health Care, and that “Mylan estimated Armada’s share on [Capecitabine] at 37%.”

10 Teva incorporated this data it received from Mylan into its own launch plan for Capecitabine.

11          807.    On February 26, 2014, Nesta of Mylan called Rekenthaler of Teva and the two spoke

12 for sixteen (16) minutes. Nesta informed Rekenthaler that Mylan would not be able to launch on time

13 with Teva. Rekenthaler immediately reported this news internally at Teva.
14          808.    In early March 2014, Teva launched as the exclusive generic Capecitabine manufacturer.

15 Teva remained the exclusive generic Capecitabine manufacturer until Mylan entered in August 2014.

16          809.    On August 4, 2014, Nesta and Rekenthaler spoke by phone three times. On these calls,

17 Nesta informed Rekenthaler that Mylan would soon enter the Capecitabine market and the pair

18 discussed how to allocate the market.

19          810.    For example, at 12:46pm that day, Nesta called Rekenthaler and they spoke for a little

20 more than five (5) minutes. Immediately after hanging up the phone, Rekenthaler sent the following e-
21 mail:

22

23

24

25

26

27          811.    Cavanaugh responded that she would be in the office the next day and wanted to

28 discuss it with Rekenthaler in person.


                                                   170
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 182 of 612



 1           812.    Less than an hour later, Rekenthaler sent another e-mail, just to Patel, asking her to run

 2 a customer report and indicating that Mylan will “be looking at ABC, McKesson, and Econdisc as well

 3 as a couple small guys, probably aiming at 35% share.” Mylan did seek the business for each of these

 4 three companies and Teva conceded each of them, pursuant to the agreement Rekenthaler had reached

 5 with Nesta.

 6           813.    On August 7, 2014, McKesson informed Teva that it received a bid for Capecitabine

 7 and gave Teva the opportunity to bid to retain the business. Patel then sent an e-mail to K.G.,

 8 Rekenthaler, and C.B. at Teva to ask if they had “[t]houghts in regards to [loss of exclusivity].” C.B., a

 9 senior operations executive at Teva, replied that Teva did “have a plan,” but C.B. did not want to put

10 the plan in writing. Instead C.B. told Patel she “wi[ll] call” to discuss it. K.G., separately, questioned

11 whether the competitive bid was coming from Mylan, and asked Rekenthaler whether he had any

12 additional information. Rekenthaler also did not want to put that “additional information” in writing, so

13 he responded: “I’ll catch up with you today.”
14           814.    The “plan” was the market allocation scheme previously agreed to by Nesta and

15 Rekenthaler on behalf of Mylan and Teva. The same day that Mylan put a bid in to McKesson – August

16 7, 2014 –Nesta and Rekenthaler spoke by phone for nearly thirteen (13) minutes. On that call,

17 Rekenthaler and Nesta discussed Mylan’s bid to McKesson and reconfirmed their market allocation

18 scheme.

19           815.    This market allocation “plan” was highlighted in other e-mails as well. On August 10,

20 2014, C.B. e-mailed Rekenthaler, Patel, and K.G. about the plan. C.B. stated that C.B.’s “notes are
21 showing that are (sic) plan is to concede McKesson, Econdisc, Rite-Aid, and Cardinal,” but that C.B.

22 wanted to confirm. Rekenthaler corrected C.B., stating that Mylan is “going after McKesson, ABC

23 (only) and Econdisc,” but that Teva “ha[s] not heard from Econdisc yet.” Rekenthaler knew Mylan was

24 targeting Econdisc, even though Econdisc had not contacted Teva, because he and Nesta had

25 previously discussed it.

26           816.    The next morning, at 8:30 am on August 11, 2014, Rekenthaler alerted others at Teva

27 that Mylan had received formal approval to market Capecitabine and that he was “[c]hecking on
28 shipping status.” Five minutes later, Rekenthaler received a call from Nesta. After exchanging


                                                   171
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 183 of 612



 1 voicemails, the two spoke at 8:52am. The call lasted nearly six (6) minutes. Shortly after hanging up the

 2 phone, at approximately 9:02am, Rekenthaler e-mailed K.G., Patel and others at Teva to confirm that

 3 Mylan’s “primary targets are ABC, McKesson and Econdisc.” He added that Teva “may hear from

 4 some other smaller guys as well” and that he “do[es]n’t expect price to be aggressive.”

 5          817.    In accordance with their market allocation scheme, Mylan targeted and Teva conceded

 6 the Capecitabine business at ABC, Econdisc, and McKesson/Rite-Aid.
 7          818.    Teva also conceded some of the “smaller guys” as well, pursuant to the agreement. On

 8 August 14, 2014, for example, a smaller customer – Cigna – informed Teva that it received a bid for

 9 Capecitabine. On August 18, 2014, Rekenthaler called Nesta to discuss the market allocation scheme

10 and Mylan’s bid to Cigna. The pair talked for thirteen (13) minutes. The next day, K.G. circulated an

11 internal e-mail confirming that Teva “will be conceding this business” at Cigna.

12                  2.      Teva/Sandoz

13                            a.    Ethinyl Estradiol and Levonorgestrel (Portia and Jolessa)

14          819.    During the relevant time period, both Teva and Sandoz marketed Ethinyl Estradiol and

15 Levonorgestrel under multiple names – including both Portia and Jolessa.

16          820.    In or around May 2012, Teva had much higher market share than Sandoz for both

17 Portia and Jolessa. Teva’s market share for Portia was 37% compared to Sandoz’s 17%, while Teva’s

18 market share for Jolessa was 43% compared to Sandoz’s 11%.

19          821.    On May 11, 2012, Walmart contacted Teva with a right of first refusal and explained

20 that another supplier had made an offer for the sale of four drugs, including Portia and Jolessa. T.C., a
21 senior sales executive at Teva, responded, “We really need to know who is challenging. Sandoz???

22 Glenmark???” The customer responded that it was Sandoz. T.C. had initially been very reluctant to let

23 Sandoz have the business, candidly remarking to the customer that, “[w]e are not going to let Walmart

24 go to Sandoz [because] we have conceded a number of accounts to Sandoz that were not as strategic to

25 Teva.”

26          822.    After sending out a competitive offer for the sale of three drugs, including Portia and

27 Jolessa, to the customer on May 16, 2012 and an even more competitive offer on May 18 – Teva
28 abruptly backtracked on May 23, 2012 and removed Portia and Jolessa from the offer. The night before


                                                   172
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 184 of 612



 1 this change in plans, on May 22, Green of Teva spoke on the phone with CW-2, then at Sandoz, for

 2 five (5) minutes, and agreed to withdraw the offer for Portia and Jolessa. The decision to concede the

 3 Walmart business to Sandoz led to a more equal share split between the companies for both Portia and

 4 Jolessa. Teva discussed the decision internally and explained that the reason for the “change in plans”

 5 was that Teva was “going to concede this business to Sandoz . . ..”

 6          823.    Sandoz continued to coordinate with Teva to achieve its “fair share” of the markets for

 7 both Portia and Jolessa. On July 2, 2013, another key customer contacted Teva stating it had received

 8 bids on Portia and Jolessa and, in order for Teva to retain the business, Teva would need to submit its

 9 “best bids.” On July 9, 2013, CW-1 of Sandoz called Patel and left a voicemail. Shortly thereafter, they

10 connected for a sixteen (16) minute call. On July 10, Teva learned that the challenger was Sandoz. At

11 12:16pm, Rekenthaler forwarded an e-mail to Patel and posed the question, “Who’s over at Sandoz

12 now?” Patel did not respond by e-mail, but due to the close proximity of their offices she likely related

13 her conversation with CW-1 directly to Rekenthaler.
14          824.    Rekenthaler then called CW-2 at Sandoz at 1:26pm that same day and they spoke for

15 two (2) minutes. CW-2 called Rekenthaler back a few minutes later and they spoke for nine (9) minutes.

16 CW-2 and Rekenthaler would speak once more later that day, at 4:48pm, for seven (7) minutes. Later

17 that same evening, Teva submitted a cover bid to the customer for Portia and Jolessa, which the

18 customer described as “not aggressive enough” for their primary supply. Teva submitted an

19 intentionally inflated bid for the two drugs in order to ensure that Sandoz obtained the primary award

20 with the customer.
21                            b.    Temozolomide

22          825.    The patent on Temodar, the branded version of Temozolomide, was set to expire in

23 early 2014, but both Teva and Sandoz had independently obtained the right to launch in August 2013 –

24 six months prior to the patent expiration. Leading up to the launch of the generic, Teva coordinated

25 with Sandoz to divide up the market.

26          826.    On July 18, 2013, a large retail pharmacy customer (“The Pharmacy”) submitted an RFP

27 to Sandoz for Temozolomide. Playing by the rules of the road, Sandoz waited to see what Teva was
28 going to do before submitting their own bid. That same day, CW-1 received a telephone call from Patel.


                                                   173
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 185 of 612



 1 Patel sought information on Sandoz’s current customers and discussed options to allocate customers

 2 for Temozolomide. Nothing was agreed to on that call.

 3          827.    On July 22, 2013, P.G., a senior Sandoz executive, instructed his team to find out Teva’s

 4 plans with regard to The Pharmacy: “Please find out if Teva is submitting an offer to them.” The next

 5 morning, S.G., a national accounts executive at Sandoz, spoke with The Pharmacy and asked The

 6 Pharmacy to find out Teva’s plans. S.G. summarized his call with The Pharmacy to his team: “I just
 7 spoke to [The Pharmacy] regarding Temozolomide. [The Pharmacy] has not yet received an offer from

 8 Teva on the product. At this time, [The Pharmacy] is reaching out to Teva to understand their supply

 9 and launch status. [The Pharmacy] will be circling back and I will share the feedback we receive with

10 everyone on this email trail.”

11          828.    At the same time, CW-1 was reaching out to Teva directly to get more information.

12 CW-1 called Patel at approximately 1:45pm on July 23, 2013. After exchanging voicemails, they spoke

13 for over fourteen (14) minutes that same afternoon.
14          829.    Also on the afternoon of July 23, The Pharmacy replied to Sandoz and cryptically

15 delivered Teva’s message regarding its plans for Temozolomide:

16

17          830.    By using The Pharmacy as its intermediary, Teva was able to communicate to Sandoz

18 (a) when it was prepared to launch Temozolomide, (b) that it was not planning to compete aggressively

19 or pursue more than its fair share, (c) that it had sufficient stock of Temozolomide to sustain around a

20 50% market share, and (d) an inquiry regarding Sandoz’s plans for Temozolomide. Sandoz understood
21 the implications of the communication and understood that “Teva is seeking a ~45-50% share.” One

22 Sandoz executive responded internally and exclaimed that this was “[g]reat news . . . !”

23          831.    On July 30, 2013, another customer, CVS Caremark, contacted Teva asking for an offer

24 on Temozolomide. T.C., a senior sales executive at Teva, discussed the matter internally and asked her

25 boss, Rekenthaler, “[i]s the strategy to target CVS[?]” Rekenthaler responded by alluding to the deal that

26 had already been struck with Sandoz: “We’ll send offers out to everyone. My instincts tell me Sandoz

27 will end up with them as we’ll probably be more focused on [The Pharmacy] on this one. Again, we’ll
28 send them out an offer same time as everyone else and respond from there.” Rekenthaler most likely


                                                    174
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 186 of 612



 1 got his information from Patel. Just one day earlier, on July 29, 2013, Patel had called CW-1 at Sandoz

 2 and spoke for nine (9) minutes, where the two discussed how to carve up the market for the drug.

 3          832.    Teva and Sandoz were also coordinating through other channels. After receiving the

 4 RFP from The Pharmacy, S.G. of Sandoz coordinated with T.S., a senior account executive at Teva, on

 5 a seven (7) minute call on July 29, 2013 followed by an eleven (11) minute call on July 31, 2013. After

 6 those calls, S.G. suggested in an internal e-mail on July 31 that Sandoz cede the business and instead
 7 submit a cover bid: “[The Pharmacy] has received an offer from Teva on Temozolomide. They are

 8 asking for an offer from Sandoz. Even if we decide not to take this business, I would recommend that

 9 we submit an offer.”

10          833.    Similarly, on July 29, 2013, Green spoke to CW-2 of Sandoz two (2) times. The two

11 spoke again on July 31, 2013 for six (6) minutes. During those calls, Green told CW-2 about Teva’s

12 launch plans and that Teva wanted the The Pharmacy’s business. The next day, August 1, 2013, D.P.,

13 another Sandoz executive, e-mailed Kellum, conveying the message from Green:
14

15

16

17

18

19

20
21

22          834.    Teva and Sandoz communicated their future plans with each other for other accounts in

23 addition to The Pharmacy and CVS. On July 31, 2013, D.P. of Sandoz e-mailed an update on

24 Temozolomide to his coworker, stating: “Teva has sent offers to ABC and [The Pharmacy] and is

25 planning to send to Econdisc tomorrow[.]”

26          835.    Going forward, Sandoz and Teva continued to coordinate with respect to

27 Temozolomide. On August 12, 2013, the same day as Teva’s launch, CW-2 met in person with
28 Rekenthaler at the Grand Lux Café in Las Vegas during the NACDS Total Store Expo conference.


                                                 175
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 187 of 612



 1 There, Rekenthaler discussed, among other things, Temozolomide and informed CW-2 that Teva had

 2 officially launched and shipped all formulations of the drug.

 3          836.    Although Teva initially obtained the CVS account in August 2013 due to Sandoz’s

 4 inability to supply the 250mg strength of Temozolomide, the companies had agreed that the account

 5 would revert to Sandoz once Sandoz could supply that dosage strength. In an internal e-mail dated

 6 August 16, 2013, a Teva employee confirmed the plan: “This is perfect I spoke to [a CVS
 7 representative] and as soon as Sandoz is available to launch the 250mg we kill the contract.”

 8          837.    CW-1 spoke to Patel both before and after Sandoz sent out any offers regarding

 9 Temozolomide to develop and ensure the appropriate fair share balance between the two competitors.

10                            c.    Tobramycin

11          838.    Beginning in October 2013, prior to the first generic launch of Tobramycin (for which

12 Teva would have 180-day generic exclusivity), Sandoz began making plans for its entry after Teva’s

13 exclusivity period. These plans included going after Sandoz’s “fair share,” but depended on Teva being
14 “rational.” A.S., a Sandoz executive responsible for product launches, wrote in an internal e-mail in

15 October 2013: “[w]e will aim to go for our fair share of the market, and exact goals will depend on how

16 Teva goes into the market on day 1, and how rational they behave on day 181.”

17          839.    As expected, Teva was “rational” when it came time to give up share to Sandoz.

18 Nearing Teva’s loss of exclusivity and Sandoz’s entry, on July 1, 2014, Teva and Sandoz began sharing

19 information and coordinating to divide up the market for Tobramycin. Patel exchanged seven (7) calls

20 with CW-1 on July 1, during which they discussed Sandoz’s launch plans and how to divide up the
21 market for Tobramycin. Patel conveyed some of this information in an internal Teva e-mail the same

22 day, writing, “[A]s a heads up, I heard that Sandoz plans to ship Tobi [Tobramycin] prior to Akorn.

23 Hearing they are ready to ship once they secure business, and we have been challenged.” The next day,

24 Teva made the decision to concede two different accounts for Tobramycin to Sandoz.

25          840.    On July 7, 2014, Patel and CW-1 spoke five more times, including one call lasting eleven

26 (11) minutes. On these calls, CW-1 and Patel discussed how to divide up the market for Tobramycin,

27 including specific accounts that that each would maintain or concede to the other. Patel then
28 memorialized the agreement in an e-mail two days later. The result: Teva would take Walgreens,


                                                   176
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 188 of 612



 1 McKesson, Econdisc, ABC, and Omnicare. Teva also planned to concede the Cardinal business to

 2 Sandoz.

 3          841.    Patel told CW-1 specifically that Teva would not even submit a bid to CVS. This was

 4 significant because Tobramycin was a very expensive product, and Sandoz was able to acquire the CVS

 5 business by offering only a nominal reduction to the extremely high Teva price.

 6          842.    According to plan, Teva conceded the CVS business to Sandoz after CVS contacted

 7 Teva and requested that Teva submit a lower price to retain the business. Rekenthaler wrote in an

 8 internal e-mail, “I notified CVS that we would be conceding their business. [T.C.], never a pleasant call

 9 so I figured I’d simply handle it myself.” Teva also went through with its plan to concede Cardinal to

10 Sandoz.

11          843.    CW-1, in turn, told Patel that Sandoz would not pursue business from ABC and

12 Walgreens. CW-1 spoke with Kellum about his conversations with Patel and the agreement to stay away

13 from Walgreens and ABC, and Kellum agreed with the plan. Pursuant to that agreement, Sandoz made
14 no effort to contact those two large customers when it entered the market.

15          844.    CW-1 and Patel also discussed Sandoz’s target market share. CW-1 informed Patel that

16 Sandoz was seeking a 50% share, but Patel thought that was “unrealistic due to Akorn’s expected

17 entry.” After discussing Sandoz’s share goal with Rekenthaler, Patel went back to CW-1 and informed

18 him “that a 25% share was reasonable.” Sandoz appeared to comply with that, as Patel observed that

19 Sandoz “appear[s] to be taking a responsible approach.”

20          845.    On July 9, 2014, one of the above allocated customers, Kinney Drugs, approached Teva

21 asking for a lower price on Tobramycin. A Teva analyst stated in an internal e-mail, “[w]e are

22 strategically going to decline to bid on this request per Nisha.” A Teva national accounts director was

23 confused by this decision and responded, “Really? Do you have a little more detail? It is such a small

24 qty.” The analyst responded and said, “[w]e were given direction from Nisha not to pursue this

25 opportunity. My understanding of this is there is a new market entrant, (Sandoz) and we are trying to

26 keep our current customers instead of picking up new business.” Patel’s direction had come after she

27 had called CW-1 at Sandoz twice on July 9, 2014 and left him a voicemail. CW-1 then returned her call
28 the same day and the two spoke for four (4) minutes.


                                                 177
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 189 of 612



 1                            d.    Dexmethylphenidate HCL ER

 2          846.    As Sandoz was preparing to enter the market on the 40mg strength of

 3 Dexmethylphenidate HCL ER in February 2014, Patel of Teva spoke frequently with CW-1 at Sandoz

 4 about how to divide the market so that Sandoz could obtain its fair share without significantly eroding

 5 the price. On February 10, 2014, for example, CW-1 began internal preparations to pursue the Rite Aid

 6 account for Dexmethylphenidate HCL ER 40mg. Later that night, CW-1 called Patel and the two spoke
 7 for more than thirteen (13) minutes. On February 18, Patel left a voicemail for CW-1. That same day,

 8 Teva conceded the Rite Aid account to Sandoz. Patel and CW-1 then spoke again by phone on

 9 February 20, 2014.

10          847.    Similarly, on February 12, 2014, Sandoz submitted a bid to ABC for the 40mg strength

11 of Dexmethylphenidate HCL ER. After Patel spoke with CW-1 on February 10 and again on February

12 12, 2014, Teva agreed to let Sandoz have the business. In an e-mail to her team on February 12, Patel

13 summarized the understanding that Teva had reached with Sandoz:
14

15

16

17

18

19

20          848.    One of the Teva national account managers on the e-mail responded by confirming that

21 the approach “makes total sense.”

22          849.    On February 14, 2014, Teva also refused to lower its price for Dexmethylphenidate

23 HCL ER when approached by a GPO customer, Anda, even though Sandoz’s price was not

24 significantly lower than Teva’s – essentially conceding the business to Sandoz.

25          850.    Further, on February 20, 2014, another large retail customer approached Teva indicating

26 that because a new competitor had launched for Dexmethylphenidate HCL ER, the customer was

27 entitled to certain price protection terms (i.e., a lower purchase price for the drug). Patel spoke to CW-1
28 the same day for almost twenty-one (21) minutes. The next day, February 21, Patel responded internally


                                                   178
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 190 of 612



 1 about the customer’s request, with additional inside information from Sandoz, stating: “[t]he

 2 competitor (Sandoz) has not yet shipped. The new price will become effective on and the price

 3 protection should be calculated on the date that Sandoz ships. The expected date is 2/28/14.”

 4          851.   Also on February 21, 2014, Patel sent a calendar invitation to Rekenthaler and other

 5 team members for a meeting on February 24 where one of the topics to be discussed was “Post Launch

 6 Strategy” for “Dexmethylphenidate 40mg: Sandoz (AG) entering market.” Not surprisingly, she called
 7 CW-1 a few days later, on February 27, to further coordinate about Dexmethylphenidate HCL ER.

 8          852.   Throughout this time period, Sandoz abided by fair share principles and its ongoing

 9 understanding with Teva. In February 2014, Sandoz’s target market share for varying strengths of

10 Dexmethylphenidate HCL ER varied by how many manufacturers were in the market. Teva and

11 Sandoz were not alone in allocating customers for certain formulations of Dexmethylphenidate HCL

12 ER. The agreement was also carried out by other manufacturers allowing Sandoz to take share from

13 them. In February 2014, for example, as Sandoz was seeking share on the 15mg dosage strength of
14 Dexmethylphenidate HCL ER, Par “gave up the business to keep the market share even.” As Sandoz

15 was entering the market, Rekenthaler of Teva was speaking to M.B., a senior national account executive

16 at Par, right around the same times that Patel had been speaking to CW-1 – including two calls on

17 February 10 (18 and 3 minutes), two (2) calls on February 19 (2 and 22 minutes), and calls on February

18 24 and 25, 2014 – in order to effectuate the scheme.

19          853.   The market allocation scheme between Teva and Sandoz on Dexmethylphenidate HCL

20 ER continued through at least mid-2015. On May 6, 2015, for example, Teva declined to submit a bid
21 to Walgreens for Dexmethylphenidate HCL ER 5mg on the basis that “there is equal share in the

22 market between competitors.” Similarly, on June 30, 2015, Sandoz declined to put in a bid to Managed

23 Health Care Associates, a large GPO, on Dexmethylphenidate HCL ER 20mg, on the basis that Sandoz

24 already had 57% market share – greater than its sole competitor on this dosage strength, Teva. When a

25 Sandoz national account representative communicated this decision to the customer, he lied and

26 explained that the decision not to bid was based on limited supply.

27
28


                                                 179
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 191 of 612



 1                  3.      Teva/Lupin

 2                            a.    Lamivudine/Zidovudine (Combivir)

 3          854.    Teva launched Lamivudine / Zidovudine (brand name Combivir) in December 2011.

 4          855.    In mid-May 2012, two competitors – Lupin and Aurobindo – received FDA approval

 5 for generic Combivir and were preparing to enter the market.

 6          856.    Even before those two companies obtained FDA approval, Teva was communicating

 7 with both about how to share the market with the new entrants. Rekenthaler was speaking to R.C., a

 8 senior-most executive at Aurobindo, while Green was speaking to Berthold of Lupin and Grauso of

 9 Aurobindo.

10          857.    For example, on April 24, 2012, T.C. of Teva asked her co-workers whether they had

11 heard about any new entrants to the market for generic Combivir. Rekenthaler responded immediately

12 that Aurobindo was entering. When T.C. questioned that information based on her understanding of

13 how quickly the FDA typically approved new product applications, Rekenthaler assured her that the
14 information was coming from a reputable source:

15

16

17

18

19

20          858.    That “good friend” was Aurobindo’s R.C., who had previously worked with both T.C.
21 and Rekenthaler while at Teva. Rekenthaler was reluctant to identify R.C. in writing as it would

22 evidence conspiratorial communications between the two competitors. To confirm this information,

23 Green also called and spoke to Grauso of Aurobindo that same day for twelve (12) minutes and

24 Berthold of Lupin for four (4) minutes.

25          859.    After speaking with Berthold, Green responded separately to T.C., providing specific
26 information regarding Lupin’s entry plans, including commercially sensitive intelligence about Lupin’ s

27 anticipated bid at a large wholesaler. Green and Berthold then spoke again the next day, April 25, 2012,
28 for seven (7) minutes.


                                                   180
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 192 of 612



 1          860.    In early May, with the Lupin and Aurobindo launches just days away, communications

 2 among all three competitors accelerated noticeably. Over the four-day period from May 7 to May 10,

 3 for example, the three companies spoke at least 32 times, as set forth in the table below:

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22
            861.    During this four-day period, the three individuals were negotiating and discussing the
23
     specific customers that Teva would concede and retain in order to make Lupin and Aurobindo’s entry
24
     into the generic Combivir market as seamless as possible. The phone records demonstrate several
25
     instances during this 4-day period where two of the individuals referenced above (Green, Berthold
26
     and/or Grauso) would speak, followed by a phone call by one of those two individuals to the individual
27
     that was not part of the original conversation.
28


                                                  181
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 193 of 612



 1                            b.    Irbesartan

 2          862.   Teva received approval to manufacture generic Irbesartan in March 2012.

 3          863.   On March 6, 2012, Teva’s K.G. polled the Teva sales team seeking information about

 4 competitors that were also making offers to supply Irbesartan.

 5          864.   At 11:27am, J.P., an account manager at Teva responded: “Lupin is promising offers

 6 today.” Less than twenty minutes later, Green placed a call to Berthold at Lupin. They talked for
 7 seventeen (17) minutes. Shortly after hanging up the phone, Green e-mailed his colleagues with the

 8 information he obtained:

 9

10

11

12

13
14          865.   That same day, Rekenthaler informed the group that he still had not received “a call

15 from any other manufacturer on Irbesartan.” He received an immediate response from a senior

16 commercial operations executive at Teva, expressing his displeasure:

17

18

19

20
21

22

23          866.   At 10:54am the next day, Green called Berthold again. They spoke for nearly seven (7)
24 minutes. At 12:20pm, K.G. of Teva shared with the sales team the competitively sensitive information

25 Green had obtained. Included were the details Berthold had shared with Green about which

26 competitors were launching/not launching the drug, and the identity of the customers that received

27 offers. K.G. stated that Teva was in a position to take up to a 40% market share when it launched
28 Irbesartan on March 30, 2012.


                                                   182
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 194 of 612



 1                             c.    Drospirenone and Ethinyl Estradiol (Ocella)

 2          867.    Barr Pharmaceuticals received approval to market Drospirenone and Ethinyl Estradiol

 3 (brand name Ocella) in 2008, and Teva continued to market the drug after the acquisition of Barr in

 4 2011 under the name Gianvi®.

 5          868.    In late 2012, Lupin received approval to market a generic Ocella product.

 6          869.    By April 2013, Lupin was making plans for a summer 2013 entry into the market and

 7 contacted Teva to initiate negotiations on how the competitors would allocate fair share between

 8 themselves. On April 24, 2013, Berthold of Lupin called Green at Teva. The two spoke for over three

 9 (3) minutes. Berthold called Green two more times the following day.

10          870.    The negotiations intensified the following week among Teva, Lupin, and a third

11 competitor – Actavis. In preparation, on April 29, 2013, K.G. of Teva asked a colleague for current

12 market share figures along with a list of Teva’s generic Ocella customers. The colleague responded with

13 a customer list, estimating Teva’s current share of the market at 70-75%.
14          871.    The next day, April 30, A.B., a senior sales and marketing executive at Actavis, and

15 Rekenthaler of Teva spoke twice by phone. That same day, Patel of Teva also called A.B. On May 1,

16 Patel sent A.B. four (4) text messages.

17          872.    The competitors’ communications continued into early May. On May 6, Patel and

18 Berthold spoke twice by phone; the second call lasting twenty-two (22) minutes. Green and Berthold

19 also spoke that same day. On May 7, Patel and Berthold had yet another call, this one lasting over ten

20 (10) minutes. Patel also placed a call to Rogerson at Actavis, which lasted thirty-nine seconds.
21          873.    Faced with the news it had received from a major customer on May 8 – that Actavis had

22 bid for that customer’s business for generic Ocella – Teva doubled down on its efforts to reach a deal

23 with its competitors that would give each its fair share. Patel called Rogerson on May 8, and they spoke

24 for nineteen (19) minutes. On May 9, Green spoke with Berthold twice, for one (1) and twelve (12)

25 minutes, respectively.

26          874.    The following day, Teva’s L.R. complied with Rekenthaler’s request for an analysis of

27 the business Teva would lose by conceding its two major customers for this drug to Actavis and/or
28 Lupin. Armed with that analysis, Patel spoke to Berthold three times that afternoon – with one call


                                                    183
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 195 of 612



 1 lasting over seventeen (17) minutes. Patel also called Rogerson at Actavis and the two spoke for more

 2 than five (5) minutes.

 3          875.    On May 14, 2013, K.G. of Teva recommended to Rekenthaler that Teva concede the

 4 business to Actavis. Rekenthaler replied simply: “Agreed.”

 5          876.    On July 10, 2013, Green spoke to Berthold twice (for more than eight (8) minutes and

 6 more than two (2) minutes). After the first of those calls, Green requested specific information from a
 7 colleague to help him continue to negotiate with Lupin:

 8

 9

10

11

12

13
14

15

16          877.    Later that day, Green called and spoke to Patel for more than seven (7) minutes,
17 conveying what he had learned from Berthold. During that call, the two decided that Patel would call

18 Berthold back and confirm the agreement between Teva and Lupin. Patel called Berthold shortly after

19 and the two spoke for more than four (4) minutes. They spoke again first thing the next morning, for

20 nearly one (1) minute.
21          878.    The next day, Patel e-mailed Green, saying: “BTW, Ocella. Check!” Green, confused by
22 the e-mail, responded: “Huh... you are calling....correct?” Patel confirmed that she had indeed called her

23 counterpart at Lupin: “Yes. I was saying it’s all done.”

24          879.    Discussions between Teva and Lupin continued on July 17, 2013 with a call between
25 Green and Berthold that lasted twenty (20) minutes.

26          880.    On July 29, 2013, Green announced to his colleagues: “Lupin has entered and we need
27 to evaluate.”
28


                                                 184
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 196 of 612



 1          881.    The lines of communication between competitors Teva and Lupin remained open and

 2 active over the next few months as they worked on the details of which company would take which

 3 generic Ocella accounts. On September 5, 2013, for example, Rekenthaler conveyed to a colleague the

 4 importance of retaining a particular customer’s account, along with his understanding of Green’s

 5 discussions with Berthold about Lupin’s desired market share. Green spoke to Berthold by phone twice

 6 the following day to confirm the understanding between the two companies.
 7          882.    On September 9, 2013, K.G. of Teva sent an internal e-mail to his colleagues conveying

 8 his thoughts about Lupin’s bid for a portion of another customer’s generic Ocella business. He

 9 informed them that because Teva had secured two other significant customers, “we will likely need to

10 give up some of our formulary position to this new market entrant.”

11          883.    In mid-October 2013, as Teva and Lupin finalized the allocation of accounts between

12 them, K.G. sent a word of caution to a co-worker, reminding her of the parameters of the furtive

13 arrangement. He told her to be careful before conceding large customers on a “bucket basis” rather
14 than drug-by-drug in order to “make sure we are not giving up volume on products where we do not

15 have our fair share.”

16                            d.    Norethindrone/Ethinyl Estradiol

17          884.    Teva markets its generic version of Norethindrone/Ethinyl Estradiol under the name

18 Balziva®.

19          885.    On January 23, 2014, a customer informed Teva that a new market entrant was seeking

20 a share of its business. Teva employees surmised that the entrant was Lupin, as it had recently obtained
21 approval to begin marketing Norethindrone/Ethinyl Estradiol

22          886.    Teva employees discussed internally how to make room for this new player in the

23 market, with one expressing concern that “[w]e would lose our current market lead if we were to

24 concede this business.”

25          887.    The discussions about how to share the market with the recent entrant were not limited

26 to internal communications, however. On January 24, 2014, Patel spoke to Berthold at Lupin twice by

27 phone.
28


                                                   185
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 197 of 612



 1          888.   Five days later, on January 29, Patel informed Rekenthaler of her recommendation

 2 based on her communications with Berthold, to take a cooperative stance towards this competitor,

 3 saying: “Kevin and I are in agreement that we should concede part of the business to be responsible in

 4 the market.”

 5          889.   On February 4, Patel received the profitability analysis she requested in order to

 6 determine how much of the customer’s business to hand over to Lupin. That same day, she spoke to
 7 Berthold two more times to further coordinate Lupin’s seamless entry into the market.

 8                 4.      Teva/Greenstone

 9                           a.    Oxaprozin

10          890.   Greenstone entered the market for Oxaprozin 600mg Tablets on March 27, 2013. It

11 entered with the exact same WAC pricing as Teva. In the days and weeks leading up to Greenstone’s

12 entry into the market, Green of Teva and Hatosy, an account executive at Greenstone, were in frequent

13 communication by phone and text to coordinate the entry, as set forth in more detail below.
14

15

16

17

18

19

20
21

22

23          891.   During these communications, Teva agreed to concede specific customers to
24 Greenstone in order to avoid competition and price erosion resulting from Greenstone’s entry.

25          892.   Part of the understanding between the companies was that Teva would concede at least
26 two large customers - CVS and Cardinal - to Greenstone, and that Teva would retain Walmart as a

27 customer. On March 27, 2013, however, Teva learned that Greenstone had either misunderstood the
28 deal or was trying to cheat on the agreement by approaching Walmart.


                                                  186
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 198 of 612



 1          893.    On March 27, 2013, T.C. of Teva forwarded an e-mail that T.C. had received from

 2 Walmart to Green and Rekenthaler. The e-mail from Walmart, sent the same day, requested that Teva

 3 provide a more competitive price on Oxaprozin 600mg tablets because Walmart had received a new bid

 4 from a competitor (Greenstone).

 5          894.    Rekenthaler’s immediate reaction to T.C.’s e-mail was “Great. More idiots in the

 6 market…” In subsequent e-mails between T.C. and Rekenthaler, T.C. reminded Rekenthaler that,
 7 pursuant to the agreement with Greenstone, “[w]e just conceded at cardinal . . . remember[?]”

 8 Rekenthaler corrected T.C., stating that Teva had conceded both Cardinal and CVS to Greenstone.

 9 Rekenthaler remarked that “[t]hey should not have gone to Walmart. Poor strategy on their part for

10 sure.” In her reply, T.C. made it clear that there was an understanding between Teva and Greenstone:

11

12

13
14

15

16

17

18          895.    Teva took immediate steps to address the situation. That same day – March 27, 2013 –

19 Green called Hatosy at Greenstone at 5:25pm but she did not answer. The next morning, at 8:06am,

20 T.C. sent an e-mail to Walmart stating: “Addressing this morning…” Less than a half hour later, T.C.
21 sent an e-mail to Green, stating: “CALL ME IN MY OFFICE when you get a chance.”

22          896.    After Green spoke to T.C., he immediately called Hatosy at Greenstone. Hatosy relayed

23 the information from Green to her boss, Nailor, in a series of conversations and text messages over the

24 course of that morning, and later in the day, as set forth below:

25

26

27
28


                                                 187
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 199 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12          897.    During those conversations, Greenstone agreed to withdraw the offer to Walmart and

13 honor the agreement with Teva.
14          898.    At 1:22 pm that day, after several of the communications outlined above, Walmart sent

15 an e-mail to T.C. at Teva confirming that Greenstone had in fact withdrawn its offer: “FYI - I just

16 received word from Greenstone that they have met their market share and the proposal has expired.

17 Please see what you can do with pricing.” T.C. forwarded the e-mail to Green, with a one-word

18 response making it clear that Teva would not be reducing its price for Oxaprozin: “FUNNY.”

19          899.    Pursuant to the agreement between Greenstone and Teva, there was very little price

20 erosion as a result of Greenstone’s entry. A couple of months later, as Dr. Reddy’s was preparing to
21 enter the market for Oxaprozin, a Dr. Reddy’s representative commented positively that “[p]ricing [is]

22 still high” on Oxaprozin. That same representative had also talked to wholesaler Cardinal about the

23 drug and conveyed that “Cardinal switched to Greenstone. Teva was ‘fine’ with it!”

24                            a.    Tolterodine Tartrate

25          900.    Greenstone entered the market for Tolterodine tartrate 1mg and 2mg Tablets on

26 January 23, 2014 with the exact same WAC prices as Teva for all formulations. In the days leading up

27 to Greenstone’s entry, Hatosy and Nailor of Greenstone were speaking frequently to Patel and
28


                                                   188
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 200 of 612



 1 Rekenthaler of Teva to coordinate Greenstone’s entry into the market. Those calls and text messages

 2 include at least those set forth below:

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14          901.    During these calls and text messages, Teva and Greenstone agreed that Teva would

15 concede business to Greenstone in order to avoid significant price erosion in the market.

16          902.    The day after Greenstone’s entry - January24, 2014 - in a message to Teva national

17 account managers about how important it was for them to determine and document which competitor

18 was challenging Teva for business in a particular situation (because it would help Teva determine

19 whether to concede or not), Patel stated: “As we’ve heard, Greenstone is entering the market for

20 Tolterodine. I’m sure we will have to concede somewhere. . . .”
21          903.    On January 28, 2014, Teva was informed by CVS that it had received a competitive

22 price challenge on Tolterodine tartrate. K.G. of Teva immediately asked: “do we know who this could

23 be?” Rekenthaler responded that it was Greenstone, but did not want to put the details into writing:

24

25

26

27
28


                                                 189
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 201 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10          904.   The next day, Patel and Hatosy of Greenstone tried to reach each other several times,

11 and were ultimately able to speak once, for more than two (2) minutes.

12          905.   On Monday, February 3, 2014, Patel instructed a colleague at Teva to concede the

13 business at CVS by providing a small price reduction that she knew would not be sufficient to retain
14 the business. T.C. of Teva, who had the customer relationship with CVS, challenged the decision to

15 concede the business. Rekenthaler responded – again not wanting to put the details into writing:

16

17

18

19

20          906.   The next day, Patel called Hatosy at Greenstone and the two spoke for nearly sixteen

21 (16) minutes.

22          907.   After some internal discussions at Teva regarding the CVS business, Teva confirmed its

23 decision to concede CVS to Greenstone. CVS represented more than 20% of Teva’s business on

24 Tolterodine tartrate.

25                           b.    Piroxicam

26          908.   On March 3, 2014, Greenstone received FDA approval to market Piroxicam capsules. It

27 entered the market with the exact same WAC pricing as Teva for both the 10mg and 20mg capsules.
28


                                                  190
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 202 of 612



 1          909.    Greenstone immediately began seeking potential customers. At 10:07am on March 5,

 2 2014, J.L. of Teva sent an e-mail to Patel informing her that Greenstone had just received Piroxicam

 3 approval and was challenging Teva on several accounts. J.L. asked Patel: “Do we have any strategy in

 4 place for Piroxicam?”

 5          910.    Before responding to that e-mail, Patel sought to negotiate strategy with Greenstone.

 6 Patel called Hatosy at Greenstone at 10:55am and they spoke briefly. Shortly after that call, Patel also
 7 called Hatosy’s boss, Nailor. At 2:14pm that afternoon, Patel and Nailor spoke briefly. Immediately

 8 after hanging up with Nailor, Patel responded to J.L.’s e-mail:

 9

10

11

12

13
14

15

16          911.    Teva immediately began preparing a strategy to deal with Greenstone’s entry into the

17 Piroxicam market. On March 6, 2014, Patel requested a customer profitability and share analysis.

18 During these negotiations with competitors regarding market entry, it was typical for Teva employees

19 to request a “customer profitability and share analysis” (as Patel did here) so they could easily determine

20 which customers to concede when talking to competitors about dividing the market.
21          912.    That same day, Patel had multiple calls with Nailor and Hatosy at Greenstone to discuss

22 their plans for dividing the Piroxicam market. At least some of those calls are set forth in the table

23 below:

24

25

26

27
28


                                                  191
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 203 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9          913.    The next day - March 7, 2014 - after the flurry of phone calls detailed above, Patel sent

10 an e-mail to L.R., a customer marketing manager at Teva, identifying specific customers to concede to

11 Greenstone. Based on her several conversations with Greenstone, and her understanding of the

12 concept of fair share, Patel also noted: “I’m guessing that Greenstone will not stop here since we are

13 the share leader, but for the customers listed below, we should concede. We will review additional
14 challenges as they come, if they come.”

15          914.    Additional challenges did come. On March 12, 2014, Patel learned that Greenstone was

16 challenging Teva at CVS – Teva’s largest account for Piroxicam. Teva refused to concede CVS to

17 Greenstone because CVS represented 26.1% of Teva’s total market share for that drug. Teva lowered

18 its price by 20%, and the next morning CVS notified Teva that it would retain the account. The same

19 day, after hearing that Teva was not going to back down on the CVS challenge, Hatosy of Greenstone

20 called Patel at 1:41pm and they spoke briefly.
21          915.    Teva and Greenstone continued to coordinate their allocation over the coming days and

22 weeks. On March 17, 2014, Patel called Hatosy and they spoke briefly. Hatosy called Patel back at

23 11:35pm that same day and they spoke for fifteen (15) minutes. Immediately after speaking to Patel,

24 Hatosy called Nailor and they spoke for ten (10) minutes. Teva retained the CVS account but conceded

25 other customers (representing less market share) to Greenstone through March and April.

26          916.    For example, on March 25, 2014 Teva learned of a challenge from Greenstone at Anda,

27 a wholesaler distributor. Following an analysis of its market share, Teva determined that it still had
28 more than its fair share of the market. Pursuant to the understanding among generic manufacturers


                                                  192
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 204 of 612



 1 alleged above, Teva determined that it would be prudent to concede the Anda business to Greenstone

 2 on Piroxicam, in order to alleviate any future challenges from Greenstone. Patel agreed with the

 3 decision to concede on April 1, 2014.

 4                             c.    Cabergoline

 5          917.    In December 2014, as Greenstone was preparing to enter the market for Cabergoline,

 6 F.H., a senior executive responsible for generic products at a large joint venture between a retail
 7 pharmacy (“The Pharmacy”) and a large wholesaler (“The Wholesaler”) to pool the companies’ drug

 8 purchasing globally, approached T.C. of Teva on Greenstone’s behalf. In a December 9, 2014 e-mail,

 9 F.H. directly sought to facilitate a customer allocation between Greenstone and Teva: “I need to talk to

10 you about Cabergoline. Greenstone is now shipping and they are targeting [The Wholesaler] and 2

11 small grocery chains. [The Wholesaler] owes Greenstone a favor and would be ok if you walked away

12 from their business. Greenstone has promised to play nice in the sandbox. Let me know if you are

13 available to discuss.”
14          918.    The Wholesaler represented about 13% of Teva’s total business for Cabergoline, and

15 about $861,000 in annual net sales.

16          919.    T.C. of Teva did not respond immediately, asking for a little extra time “to figure

17 something out on our side.” F.H. responded: “Of course. I will let G[reen]stone know not to do

18 anything crazy.”

19          920.    The next day, after some internal conversation at Teva, T.C. agreed to the proposed

20 allocation: “Tell Greenstone we are playing nice in the sandbox and we will let them have [The
21 Wholesaler].”

22          921.    Pursuant to this agreement, Greenstone was able to acquire The Wholesaler as a

23 customer for Cabergoline without any fear that Teva would compete to retain the business. In

24 exchange, Greenstone agreed to “play nice in the sandbox” – i.e., not compete with Teva for other

25 customers and drive prices down in the market.

26

27
28


                                                    193
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 205 of 612



 1                  5.      Teva/Actavis

 2                            a.    Amphetamine/Dextroamphetamine ER

 3          922.    Teva began marketing Amphetamine/Dextroamphetamine ER (sometimes referred to

 4 as “Mixed Amphetamine Salts” or “MAS-XR”), after the expiration of brand manufacturer Shire’s

 5 patent on Adderall XR®.

 6          923.    On April 9, 2012, a large customer contacted Teva to request a price reduction because

 7 a new competitor had expressed an interest in “all or some” of its MAS-XR business. A senior Teva

 8 sales director, T.C., insisted on knowing the identity of the competitor before deciding what Teva’s

 9 response would be. The customer responded that the competitor was Actavis, and that Actavis was

10 expecting approval soon to enter the market for that drug.

11          924.    Teva deferred its decision on pricing until Actavis was in a position to ship the product.

12          925.    Actavis obtained FDA approval to manufacture various formulations of

13 Amphetamine/Dextroamphetamine ER on June 22, 2012. At 9:58pm that same evening, Rekenthaler
14 instructed Teva employees to find out Actavis’ plans regarding its newly-approved generic, including

15 shipping details and inventory levels. At 8:32am the next morning, Teva employee T.S. responded that

16 she had spoken to M.P., a senior Actavis sales and marketing executive, and conveyed to Rekenthaler

17 the details of their conversation:

18

19

20
21

22

23          926.    The customer that had sought a price reduction from Teva in April 2012 was not

24 among those named by Actavis as its targets.

25          927.    Upon learning which customers Actavis wanted, T.C. warned colleagues that this

26 allocation of market share could be tricky. She cautioned that if Teva decided to concede a particular

27 wholesaler to Actavis, it needed to be “mindful” that the wholesaler also did product warehousing for a
28 different customer whose business Actavis was not soliciting.


                                                   194
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 206 of 612



 1          928.    One year later, Teva’s customer renewed its request for a price reduction on

 2 Amphetamine/Dextroamphetamine ER, citing Actavis’ desire to gain a share of the customer’s

 3 business for the drug. On May 7, 2013, T.C. informed the customer that Teva would agree to revise its

 4 price in order to retain 100% of the customer’s business. T.C. made it clear that Teva had already

 5 conceded an appropriate amount of business to its competitor. She stated: “ . . . we have plenty of

 6 supply and want to keep you [sic] full business [sic] we have already let other customers go to activis
 7 [sic] go to help the market dynamites [sic].”

 8                            b.     Amphetamine/Dextroamphetamine IR

 9          929.    In March 2014, Aurobindo was making plans to enter the market with

10 Amphetamine/Dextroamphetamine IR (sometimes referred to as “Mixed Amphetamine Salts” or

11 “MAS-IR”). On March 18, 2014, Teva’s J.P. shared with her colleagues that Aurobindo’s market share

12 target for the impending launch was 10%. Teva’s senior marketing operations executive, K.G.,

13 indicated that Teva was aware that both Aurobindo and Actavis were launching.
14          930.    A flurry of telephone communications between Teva and these two competitors took

15 place on the days surrounding the foregoing e-mail. The day before, on March 17, 2014, Patel had

16 spoken to Actavis’ Director of Pricing, Rick Rogerson, three (3) times. Rekenthaler and Falkin of

17 Actavis also spoke once on that day. On March 18, 2014, the day of the e-mail, Rekenthaler and R.C., a

18 senior-most executive at Aurobindo, had a thirty (30) minute telephone conversation. Rekenthaler and

19 Falkin spoke again seven (7) times on March 20, 2014.

20          931.    On April 16, 2014, Teva received word from a customer that a new competitor in the

21 market had offered a lower price than Teva’s current price for Amphetamine/Dextroamphetamine IR.

22 Patel informed K.G. that the challenge was coming from Actavis and recommended that Teva concede

23 that customer’s account. At 1:43pm, she communicated to another colleague that the decision had been

24 made to concede. Apparently closing the loop, she called Rogerson at Actavis at 1:55pm. They spoke

25 for just over four (4) minutes.

26                            c.     Dextroamphetamine Sulfate ER

27          932.    On June 19, 2014, as Actavis was entering the market for Dextroamphetamine Sulfate

28 ER, Patel reviewed a profitability analysis for that drug and asked Rekenthaler what share of the market


                                                   195
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 207 of 612



 1 Actavis was targeting. Rekenthaler responded: “20-25%.” Rekenthaler knew Actavis’ market share goals

 2 because he and Falkin of Actavis had spoken twice by phone that morning – once for more than eleven

 3 (11) minutes and again for more than nine (9) minutes.

 4          933.    Five days later on June 24, 2014, Teva employee S.B. confirmed to her colleagues in an

 5 e-mail that Actavis had entered the market for Dextroamphetamine Sulfate ER. She remarked that

 6 Teva had a 72.2% share of this “multi-player market” and thus recommended giving up a large
 7 customer to Actavis and reducing Teva’s market share to 58.3% – in accordance with the industry

 8 understanding to allocate the market, and Teva’s ongoing agreement with Actavis. Later internal e-mails

 9 confirmed Teva’s decision to concede that customer to Actavis because “Actavis is entering the market

10 and seeking share.”

11                            d.    Clonidine TTS

12          934.    Teva began marketing Clonidine TTS in 2010 after the expiration of brand

13 manufacturer Boehringer Ingelheim’s patent on Catapres-TTS®.
14          935.    On May 6, 2014, Actavis was granted approval to market Clonidine TTS. Teva and

15 Actavis immediately commenced an extensive negotiation over price and market share. Rekenthaler and

16 Falkin spoke by phone three times that day for fifteen (15) minutes, one (1) minute, and three (3)

17 minutes, respectively.

18          936.    The next day, Rekenthaler announced to his colleagues that Actavis was entering the

19 market. K.G. of Teva responded by requesting that Patel come up with a recommendation as to which

20 customers Teva should concede to Actavis. At the same time, Teva employees bemoaned Actavis’
21 “ridiculous” low pricing for a new entrant, saying that price “is already eroded here.”

22          937.    On May 8, 2014, Teva personnel accelerated their efforts to convince Actavis to revise

23 its pricing and market share plans for Clonidine TTS to more acceptable levels with an even more

24 intensive flurry of phone calls. On that day, Rekenthaler spoke to Falkin three more times (5-, 10-, and

25 8-minute calls). Patel spoke to Rogerson at Actavis four times, the last call coming at 9:54am. At

26 10:02am, she informed her colleagues of the results of the negotiations, instructing them: “Please

27 concede Ahold and HEB.”
28


                                                   196
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 208 of 612



 1          938.     The following day, May 9, 2014, Patel learned from yet another customer of a

 2 “competitive price challenge” on this drug. Suspecting the source of the challenge was Actavis, Patel

 3 called Rogerson three times. Following those conversations, Patel informed her colleagues that Actavis

 4 wanted 25% of the market. She also stated that Actavis would likely want 10%-15% of that share from

 5 Teva. During those conversations, she also likely conveyed her displeasure to Rogerson about how low

 6 Actavis’ pricing was, because not long after those phone calls, she conveyed to her supervisor, K.G.,
 7 that “I just found out that Actavis rescinded their offer.” Shortly after that, Patel also learned that

 8 Actavis had “resent all of their offer letters at pricing that is higher than our [Teva’s] current.”

 9          939.     Rekenthaler described to his colleagues the agreement he was willing to strike with

10 Actavis over market share, saying: “I’m okay with adjusting 15% but we’re not going to play any games

11 with them. They take the 15% and I don’t want to hear about this product again.” Teva’s senior sales

12 executive, T.C., cautioned him on the importance of maintaining a cooperative stance towards this

13 competitor, saying: “now, now Mr. Rekenthaler play nice in the sand box …. If history repeats itself
14 activist [sic] is going to be responsible in the market….”

15          940.     The market share give-and-take between Teva and Actavis continued over the coming

16 weeks, with Teva conceding accounts to the new entrant in order to allow Actavis to achieve its fair

17 share of the market for Clonidine TTS. On May 14, 2014, for example, Patel told colleagues that Teva

18 must be “responsible” and concede a particular wholesaler’s account to Actavis. On May 17, 2014,

19 Teva conceded a large retailer account to Actavis. On May 20, 2014, Patel again declined to bid at

20 another customer due to the new entrant Actavis, stating: “We are trying to be responsible with share
21 and price.”

22          941.     When L.R., Teva’s analytics manager, recommended giving up yet another Clonidine

23 TTS account to Actavis on May 23, 2014, after several conversations between Patel and Rogerson the

24 prior day, K.G. of Teva reluctantly approved, saying: “[o]kay to concede, but we are getting to the point

25 where we will not be able to concede further.”

26

27
28


                                                  197
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 209 of 612



 1                             e.    Budesonide Inhalation

 2           942.    Teva obtained approval to market Budesonide inhalation in November 2008. Prior to

 3 February 2015, Teva controlled virtually the entire market for generic Budesonide inhalation, with other

 4 competitors having less than 1% market share.

 5           943.    On February 13, 2015, Rekenthaler informed other Teva employees of Actavis’ plans to

 6 enter the market, saying: “[i]t appears that Actavis is intending on shipping” Budesonide inhalation.
 7 Rekenthaler and Falkin of Actavis had spoken by phone three days earlier on February 10, 2015.

 8           944.    On February 16, 2015, Rekenthaler and Falkin had another lengthy telephone

 9 conversation lasting twenty-three (23) minutes. The following morning, Teva’s T.C. confirmed to her

10 colleagues that Teva had conceded the Budesonide inhalation accounts of two major customers to

11 Actavis. She explained that Actavis’ sense of urgency to obtain the accounts was due to concerns about

12 getting its product into market before it faced legal action from the brand manufacturer. Thus, she

13 explained, she was working with the customers on an “exit strategy” to get Teva’s product out of the
14 supply channel, so as to streamline Actavis’ entry into the market.

15                             f.    Celecoxib

16           945.    Teva received approval to market Celecoxib in May 2014.

17           946.    On November 20, 2014, as Teva was preparing to launch its Celecoxib capsules, a

18 customer informed Teva that Actavis was vying for some of the customer’s Celecoxib business. The

19 customer indicated that Actavis was preparing for a launch of its own and had advocated its position by

20 pointing out that it was just trying to “get their share” in light of the fact that Teva had already secured
21 over 30% of the market.

22           947.    Rekenthaler took a cooperative – rather than competitive – stance upon hearing that

23 news, saying: “That’s all pretty accurate and hard to argue with.”

24           948.    By December 1, 2014, however, the issue of where Actavis would obtain its desired

25 market share remained undecided. Another customer, a large retail pharmacy chain (“The Pharmacy”),

26 became actively involved in trying to broker an agreement between Teva and Actavis on how much

27 share each company would take upon launch. Actavis reportedly sought 25% of The Pharmacy’s
28 Celecoxib business. A representative of The Pharmacy told Teva’s T.C. that “he would not move this


                                                    198
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 210 of 612



 1 unless we are all on the same page” and that he did not have an issue with sending Actavis “a message.”

 2          949.    Rekenthaler’s response was consistent with the “fair share” understanding, saying “I

 3 don’t want to give up anything . . . . We’re at 32% and I think that’s reasonable.”

 4          950.    In the days leading up to Teva’s December 10, 2014 launch, Teva executives had

 5 numerous telephone conversations with their counterparts at Actavis. Rekenthaler had a six (6) minute

 6 call with Falkin at Actavis on November 25. The two spoke twice more on December 3 – once for two
 7 (2) minutes and another time for one (1) minute. Patel spoke to A.B., a senior sales and marketing

 8 executive at Actavis, for over eight (8) minutes on December 5, and for over sixteen (16) minutes on

 9 December 8. Rekenthaler and Falkin resumed their communications the day before the Teva launch –

10 December 9 – with a one (1) minute phone call. On the day of the launch – December 10 –

11 Rekenthaler and Falkin spoke three times with calls of one (1) minute, nine (9) minutes, and three (3)

12 minutes in duration.

13                  6.      Teva/Par

14                            a.    Omega-3-Acid Ethyl Esters

15          951.    Teva launched Omega-3-Acid Ethyl Esters on April 8, 2014. During this time period,

16 manufacturers of the drug were all experiencing various supply problems, affecting how much market

17 share each would be able to take on.

18          952.    On the morning of June 26, 2014, Patel e-mailed C.B., a senior operations executive at

19 Teva, to inform C.B. that Par had recently received FDA approval for Omega-3-Acid Ethyl Esters.

20 C.B. responded by asking if Par had started shipping that product. Patel replied at 10:24am that she had
21 not heard anything yet but promised to “snoop around.”

22          953.    Patel had indeed already started “snooping around.” At 9:46am, she had sent a message

23 to T.P., a senior-most executive at Par, through the website LinkedIn, stating:

24

25

26

27
28


                                                   199
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 211 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13          954.    T.P. did not respond through LinkedIn, but texted Patel on her cell phone later that
14 day, initiating a flurry of ten (10) text messages between them in the late afternoon and early evening of

15 June. That night, Patel followed up with C.B., informing her that the only thing Patel knew at that point

16 was that Par was limited on supply, but that she was “working on getting more . . ..”

17          955.    The next morning, T.P. called Patel and they spoke for nearly thirty (30) minutes. That
18 was the first and only voice call ever between the two according to the phone records. That same

19 morning, Patel informed C.B. that she now had “some more color” on Par’s launch of Omega-3-Acid

20 Ethyl Esters and would “fill you in when we speak.” Patel also communicated this information to
21 Rekenthaler. At 11:27 am that same morning, Rekenthaler sent an e-mail to T.C., a Teva sales executive,

22 with a veiled – but clear – understanding about Par’s bidding and pricing plans:

23                   “You’re aware PAR receive [sic] an approval. I would imagine that CVS
                     is going to receive a one time buy offer from PAR. I’m also assuming the
24
                     price would be above ours so there should not be a price request (which
25                   we would not review anyway). My point in the email is to ensure that you
                     are aware of all of this . . . .”
26

27          956.    Par launched Omega-3-Acid Ethyl Esters Capsules the following Monday, June 30,

28 2014.


                                                 200
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 212 of 612



 1           957.   After the discussions between Patel and T.P. at Par, Teva proceeded to concede

 2 business to Par to ensure Par’s smooth entry into the market. As of July 11, 2014, Teva’s share of the

 3 market for new generic prescriptions had dropped 15.9 points to 84.1% and its share of the total

 4 generic market (new prescriptions and refills) had dropped 16.3 points to 83.7%.

 5           958.   As new competitors entered the market, Teva coordinated with them to avoid

 6 competition and keep prices high. For example, in an internal e-mail on October 2, 2014, Teva’s K.G.
 7 stated that “[w]e heard that Apotex may be launching with limited supply and at a high price.”

 8 Rekenthaler had obtained this information through phone calls with J.H., a senior sales executive at

 9 Apotex, on September 25 and 27, 2014 – and then conveyed the information internally at Teva.

10           959.   Because of supply limitations, Par was not able to meaningfully enter the market until

11 late November 2014. On November 10, 2014, Patel and T.P. exchanged five (5) text messages. On

12 December 1, 2014, Teva was notified by a customer that it had received a price challenge on Omega-3-

13 Acid Ethyl Esters. T.C. at Teva speculated that the challenge was from Apotex, but Rekenthaler knew
14 better, stating “I’m confident it’s Par.” Rekenthaler informed T.C. that Teva would not reduce its price

15 to retain the business – thus conceding the business to Par.

16           960.   By mid-February 2015, Teva had conceded several large customers to Par to smooth

17 Par’s entry into the market and maintain high pricing. During this time, Rekenthaler was speaking

18 frequently with M.B., a senior national account executive at Par, to coordinate.

19           961.   By April 2015, Apotex had officially entered the market, and consistent with the “fair

20 share” understanding, Teva’s market share continued to drop. By April 25, Teva’s share of the market
21 for new generic prescriptions for Omega-3-Acid Ethyl Esters had dropped to 68.3% and its share of

22 the total generic market (new prescriptions and refills) had dropped to 66.8%. Rekenthaler was

23 speaking frequently with J.H. at Apotex to coordinate during the time period of Apotex’s entry in the

24 market.

25                            b.    Entecavir

26           962.   As Teva was preparing to enter the market for Entecavir in August 2014, T.C., a senior

27 sales and business relations executive at Teva, informed an executive at WBAD that Teva was planning
28 on launching Entecavir “shortly” depending on when the FDA approved the drug. T.C. further noted:


                                                   201
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 213 of 612



 1 “We may or may not be alone on the market at launch. Sandoz has a settlement and we do not know

 2 their terms. Apotex has recently filed a PIV [Paragraph IV certification] but we invalidated the patent.

 3 We are hearing PAR has the [authorized generic] and is stating they will launch after we launch, but

 4 there is still a good chance we may be alone in the market for a short time.”

 5          963.    On August 28, 2014, Rekenthaler informed Teva sales employees that Teva had

 6 received approval on Entecavir and would circulate offers later that day or the next day. Rekenthaler
 7 noted: “[w]e are looking for at least a 60 share. Known competition is Par with an [authorized

 8 generic].” Rekenthaler also noted that Teva would be pricing as if they were “exclusive” in the market

 9 and expressed concern that customers might react negatively to the launch of this drug “because of our

10 recent price increase [on other drugs].”

11          964.    The same day, August 28, 2014, Rekenthaler had three phone calls with M.B., a senior

12 national account executive at Par. The two spoke two (2) more times the next day, August 29, 2014.

13          965.    On August 29, a Teva sales employee reported that a customer had informed her that

14 Par was launching Entecavir at a lower price point than Teva. The employee inquired whether Teva

15 might consider reducing its price as well. Rekenthaler, after speaking with M.B. at Par several times on

16 August 28 and 29, replied that Teva would remain firm on the price and noted that he was “doubtful

17 PAR will be much lower.” Despite Teva’s refusal to lower its price, that customer signed an agreement

18 with Teva to purchase Entecavir.

19          966.    Also on August 29, Rekenthaler e-mailed T.C. asking if she had received any feedback

20 from CVS on Entecavir. T.C. replied that she had not and followed up later saying that ABC had
21 indicated that it would sign Teva’s offer letter. Rekenthaler replied: “Great, that helps. We may end up

22 conceding our friends up north [CVS] if they make too much fuss.” T.C. dismissed that concern: “I

23 think they will work with us really…We need them they need us so we just have to make it work.”

24          967.    Teva and Par both launched their respective Entecavir products on September 4, 2014.

25 Within days of its launch, Teva had captured 80% of the market for new generic prescriptions and

26 90.9% of the total generic market (new prescriptions and refills).

27
28


                                                 202
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 214 of 612



 1          968.    Within a few weeks, however, Teva’s share of the market was much more in line with

 2 “fair share” principles – 52.6% for new generic prescriptions, and 47% of the total generic market (new

 3 prescriptions and refills).

 4          969.    On October 9, 2014, another customer, who had already received a discount on

 5 Entecavir, asked for an additional discount to “help close the gap with current market prices.” Teva

 6 declined to do so, citing that the “pricing is competitive and in line with the market.” Rekenthaler had
 7 spoken to M.B. at Par twice on October 2, 2014.

 8          970.    The two-player market for Entecavir remained stable over time. By January 2, 2015,

 9 Teva’s share of the market for new generic prescriptions was 52.2%, and its share of the total generic

10 market (new prescriptions and refills) was 46.7%.

11                               c.    Budesonide DR

12          971.    Teva was preparing to enter the market for Budesonide DR in or about March 2014. At

13 that time, it was a 2-player market: Par had 70% market share and Mylan had the remaining 30%.
14          972.    Shortly before Teva received approval to market Budesonide DR, Par decided to

15 increase the price of the drug. On April 1, 2014, M.B., a senior national account executive at Par, called

16 Rekenthaler at Teva. The two executives spoke for twenty-six (26) minutes. The next day, April 2, 2014

17 — which happened to be the same day that Teva received FDA approval to market Budesonide DR —

18 Par increased its price for Budesonide DR by over 15%.

19          973.    That same day, Teva sales employees were advised to find out which customers were

20 doing business with Par and which were with Mylan, so that Teva would have a better sense of how to
21 obtain its fair share: “it would be helpful to gather information regarding who is with mylan and who is

22 with par…they are the two players in the mkt…as well as usage.”

23          974.    Par and Mylan were also communicating at this time. On April 3, 2014 – the day after

24 the Par price increase – K.O., a senior account executive at Par, spoke to M.A., a senior account

25 manager at Mylan, for fifteen (15) minutes.

26          975.    On April 4, 2014, Rekenthaler informed some members of Teva’s sales force that,

27 although the company had received approval to market and manufacture Budesonide DR, Teva was
28 not prepared to launch the product and he did not yet know when it would do so. Nonetheless,


                                                      203
                                      COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 215 of 612



 1 Rekenthaler spoke to both Nesta, the Vice President of Sales at Mylan, and M.B., a similarly high-level

 2 executive at Par, that same day.

 3          976.    Although Teva did not launch Budesonide DR until approximately June 2016, company

 4 executives clearly attempted to coordinate pricing and market share with its competitors in anticipation

 5 of its product launch date.

 6                  7.      Teva/Taro

 7                            a.    Enalapril Maleate

 8          977.    In 2009, Taro discontinued its sales of Enalapril Maleate under its own label and

 9 effectively exited the market. It continued supplying Enalapril Maleate thereafter only to certain

10 government purchasers under the “TPLI” label.

11          978.    By mid-2013, the Enalapril Maleate market was shared by three players: Mylan with

12 60.3%, Wockhardt with 27.5%, and Teva with 10.7%. Those three companies coordinated a significant

13 anticompetitive price increase for Enalapril Maleate in July 2013.
14          979.    Shortly before the Teva and Wockhardt price increases, on or about July 12, 2013,

15 Aprahamian, the Vice President of Sales and Marketing at Taro, was considering whether to renew or

16 adjust Taro’s price on Enalapril Maleate for its national contract (for government purchasers), which

17 was slated to expire in September 2013.

18          980.    In the midst of that coordinated price increase, however, Aprahamian was

19 communicating with both Patel of Teva as well as M.C., a senior sales and marketing executive at

20 Wockhardt, about Enalapril Maleate. As a result of those conversations, Taro’s plans changed.
21          981.    On July 17, 2013 – the same day that Teva was taking steps to implement the price

22 increase – Patel called Aprahamian and left a message. He returned the call and the two spoke for

23 almost fourteen (14) minutes. Then, on July 19, 2013 – the day that both Teva and Wockhardt’s price

24 increases for Enalapril Maleate became effective – Aprahamian called M.C. at Wockhardt on his office

25 phone and left a message. He then immediately called M.C.’s cell phone, which M.C. answered. They

26 spoke for nearly eleven (11) minutes.

27          982.    On the morning of July 19, Aprahamian sent an internal e-mail to Taro colleagues

28 signaling a change in plans:


                                                   204
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 216 of 612



 1

 2

 3

 4

 5

 6
 7

 8           983.    Aprahamian followed up with another e-mail shortly after, adding that Taro “[w]ould

 9 only look for 10-15% MS [market share] but with recent market changes and units on this product, it

10 would be incremental.”

11           984.    In the coming months, both Teva and Taro engaged in intensive analyses of how the

12 market should look after Taro’s re-launch so that each competitor would have its desired, or “fair,”

13 share of the market.
14           985.    On July 31, 2013, for example, Patel provided her analysis of the drugs Teva should bid

15 on in response to a request for bids from a major customer, which was largely based on whether Teva

16 had reached its “fair share” targets. Enalapril Maleate was one of the drugs where, according to Patel,

17 Teva was “seeking share,” so she authorized the submission of a bid. Prior to sending that e-mail, Patel

18 had spoken to Aprahamian on July 30 (11-minute call) and July 31, 2013 (4 minute call). Based on the

19 agreement between the two companies, and in accordance with the industry’s “fair share” code of

20 conduct, Taro understood that it would not take significant share from Teva upon its launch because
21 Teva had a relatively low market share compared to others in the market.

22           986.    Meanwhile, as he worked on pricing for Taro’s upcoming re-launch, Aprahamian

23 emphasized to his colleagues that Taro’s final prices would be set largely based on “continued market

24 intelligence to secure share . . . .”

25           987.    In early December 2013, Taro was fully ready to re-enter the Enalapril Maleate market.

26 On December 3, 2013, Aprahamian consulted twice by phone with Mylan’s senior account executive,

27 M.A., during conversations of two (2) and eleven (11) minutes.
28


                                                   205
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 217 of 612



 1          988.    On December 4, 2013, one customer that had recently switched from Wockhardt to

 2 Teva expressed an interest in moving its primary business to Taro for the 2.5mg, 5mg, 10mg, and 20mg

 3 strengths. At 4:30pm that afternoon, Aprahamian instructed a colleague to prepare a price proposal for

 4 that customer for all four products.

 5          989.    Before sending the proposal to the customer, however, Aprahamian sought the input of

 6 his competitor, Teva. On December 5, 2013, he and Patel spoke by phone for nearly five (5) minutes.
 7          990.    Taro’s fact sheet for the Enalapril Maleate re-launch generated on the day of

 8 Aprahamian’s call with Teva showed a “[t]arget market share goal” of 15%, with pricing identical to

 9 Teva’s and nearly identical to Wockhardt’s and Mylan’s.

10          991.    Taro began submitting offers on Enalapril Maleate the following day, December 6,

11 2013. But even with the bidding process underway, Aprahamian made certain to communicate with

12 Mylan’s M.A. during a brief phone conversation that afternoon. This particular communication was

13 important since Mylan was the market share leader and Taro was targeting more of Mylan’s customers
14 than those of other competitors.

15          992.    Over the next ten days, the discussions between Taro and Mylan continued over how to

16 allocate the Enalapril Maleate market. Aprahamian and M.A. talked for ten (10) minutes on December

17 11, and for seven (7) minutes on December 12.

18          993.    Thereafter, and with the likely consent of Mylan, Aprahamian reported on an internal

19 Sales and Marketing call on December 16, 2013, that Taro’s prior target Enalapril Maleate market share

20 goal of 15% had been raised to 20%.
21          994.    Taro continued to gain share from both Mylan and Wockhardt, and to coordinate with

22 both. For example, in late December, Taro submitted a competitive offer to Morris & Dickson, a

23 Wockhardt customer. This caused M.C. of Wockhardt to call Aprahamian on December 31, 2013, to

24 discuss the situation. During the call, M.C. agreed that so long as Wockhardt was able to retain

25 McKesson as a customer, it would concede Morris & Dickson to Taro. In an e-mail on January 2, 2014,

26 S.K. of Wockhardt conveyed the details to his colleagues:

27
28


                                                 206
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 218 of 612



 1

 2

 3

 4

 5

 6
 7          995.    By May 2014 the market was stable, and market share for Enalapril Maleate was

 8 reasonably distributed among the companies. As Teva was considering whether to bid on specific drugs

 9 for an RFP sent out by a large wholesaler customer, Patel provided the following caution with regard to

10 Enalapril Maleate: “no bid due to potential market/customer disruption, aka strategic reasons.” The

11 same day she sent that e-mail – May 14, 2014 – Patel spoke to Aprahamian for more than four (4)

12 minutes and exchanged eight (8) text messages with him.

13          996.    By June 2014, Taro had obtained 25% market share for Enalapril Maleate in a 4-player

14 market. Mylan and Teva each had approximately 28% market share.

15                            b.     Nortriptyline HCL

16          997.    While Taro was approved in May 2000 to market generic Nortriptyline HCL, it

17 subsequently withdrew from the market. As of early 2013, the market was shared by only two players –

18 Teva with a 55% share, and Actavis with the remaining 45%.

19          998.    By February 2013, Taro personnel had come to believe that they should reclaim a

20 portion of this market, one opining that “…Nortriptyline capsules should be seriously considered for
21 re-launch as soon as possible.”

22          999.    In early November, Taro was formulating re-launch plans, including a “Target Market

23 share goal” for Nortriptyline HCL of 25% that would leave Teva with 42.45% and Actavis with

24 31.02%.

25          1000. On November 6, 2013, Aprahamian pressed his team to “…get some offers on

26 Nortrip[tyline] out . . ..” He emphasized the need to find out who currently supplied two particular

27 large customers so that Taro could “determine our course (Cardinal or MCK)”.
28


                                                   207
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 219 of 612



 1            1001. Two days later, on November 8, Aprahamian received confirmation that McKesson was

 2 a Teva customer.

 3            1002. Several days of conversations ensued among the affected competitors in an effort to

 4 sort out how Teva and Actavis would make room for Taro in this market. For example, Rekenthaler of

 5 Teva and Falkin of Actavis spoke twice by phone on November 10, 2013.

 6            1003. Then, on November 12, 2013, Taro’s Aprahamian called Patel at Teva. Their

 7 conversation lasted almost eleven (11) minutes. That same day, Aprahamian announced to his

 8 colleagues that Taro would not be pursuing Teva’s business with McKesson, saying simply: “Will pass

 9 on MCK on Nortrip.” Accordingly, he instructed a subordinate to put together an offer for Cardinal

10 instead.

11            1004. The discussions of how to accommodate Taro into the Nortriptyline HCL market were

12 far from over, however. Falkin of Actavis and Rekenthaler of Teva spoke on November 14, 15 and 18.

13 Falkin also exchanged two text messages with Maureen Cavanaugh of Teva on November 17, and one
14 on November 18, 2014.

15            1005. Immediately following this series of discussions, Aprahamian began delivering a new

16 message to his team: Taro had enough offers out on Teva customers – it needed to take the rest of its

17 share from Actavis. On November 19, 2013 when a colleague presented an opportunity to gain

18 business from Teva customer HD Smith, Aprahamian flatly rejected the idea, saying: “Looking for

19 Actavis.. [sic] We have outstanding Teva offers out .. [sic]”.

20            1006. The next day, November 20, 2013, another Taro employee succeeded in finding an

21 Actavis customer that Taro might pursue. Armed with this new information, Aprahamian wasted no

22 time in seeking Actavis’ permission, placing a call to M.D., a senior national account executive at

23 Actavis, less than four hours later. They ultimately spoke on November 22, 2013 for more than eleven

24 (11) minutes.

25            1007. Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as discussed in the

26 negotiations with Actavis and Taro. On November 21, 2013, Teva informed its customer that “[w]e are

27 going to concede the business with Cardinal.”
28


                                                  208
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 220 of 612



 1          1008. The competitors continued consulting with each other over the coming months on

 2 Nortriptyline HCL. On December 6, 2013, for example, Aprahamian called M.D. at Actavis and the

 3 two spoke for over thirteen (13) minutes. On December 10, 2013, a Taro colleague informed

 4 Aprahamian that a large customer, HEB, was with Actavis for all but one of the Nortriptyline HCL

 5 SKUs, and that HEB was interested in moving the business to Taro.

 6          1009. Having already cleared the move with Actavis during his December 6 call with M.D.,

 7 Aprahamian put the wheels in motion the next day for Taro to make an offer to HEB.

 8          1010. Aprahamian also continued to coordinate with Teva. He called Patel on January 28,

 9 2014, but she did not pick up. The dialogue continued on February 4, 2014 when Patel called

10 Aprahamian back. The two talked for nearly twenty-four (24) minutes.

11          1011. Two days later, on February 6, a potential customer solicited Taro to bid on its business.

12 When a colleague informed Aprahamian of that fact and asked if he wanted to pursue the opportunity,

13 Aprahamian responded firmly that Teva had already done enough to help Taro with its re-launch and
14 thus only Actavis accounts should be pursued:

15

16

17

18

19

20
21

22

23

24          1012. Over the first ten days of March, executives at Teva, Taro and Actavis called and texted

25 each other frequently in their continuing efforts to work out the details of Taro’s re-entry. These calls

26 include at least those listed below:

27
28


                                                  209
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 221 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10          1013. At the end of this flurry of communications, Teva documented its internal game plan
11 for Nortriptyline HCL. Prior to this time – particularly in early 2014 – Nortriptyline HCL had been

12 listed by Teva as a potential candidate for a price increase. On March 10, 2014, however, as Patel was

13 revising that list of price increase candidates (and the same day she spoke to Aprahamian for more than
14 five (5) minutes), she removed Nortriptyline HCL from contention in order to accommodate Taro’s

15 entry. The spreadsheet that she sent to a colleague on that date expressly took into account the

16 negotiations over Taro’s entry that had occurred over the past few weeks. With respect to a possible

17 Nortriptyline HCL price increase, it stated: “Delay – Taro (new) seeking share.” Teva subsequently

18 raised the price of Nortriptyline HCL on January 28, 2015 – in coordination with both Taro and

19 Actavis.

20                  8.     Teva/Zydus
21          1014. Green left Teva in November 2013 and moved to Zydus where he took a position as an
22 Associate Vice President of National Accounts. Once at Zydus, Green capitalized on the relationships

23 he had forged with his former Teva colleagues to collude with Teva (and other competitors) on several

24 Teva/Zydus overlap drugs.

25          1015. In the spring/early summer of 2014 in particular, Zydus was entering four different
26 product markets that overlapped with Teva. During that time period, Green was in frequent contact

27 with Patel and Rekenthaler, and others, to discuss pricing and the allocation of customers to his new
28 employer, Zydus. Indeed, given the close timing of entry on these four products, Green, Patel, and


                                                 210
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 222 of 612



 1 Rekenthaler were often discussing multiple products at any given time.

 2                            a.    Fenofibrate

 3          1016. Teva colluded with Mylan and Lupin to allocate the Fenofibrate market upon Mylan’s

 4 entry in May 2013. To effectuate that agreement, Green was in frequent contact with Nesta of Mylan

 5 and Berthold of Lupin.

 6          1017. In February 2014, Zydus was preparing to launch into the Fenofibrate market. Green,

 7 now at Zydus, colluded with Patel, Rekenthaler, Nesta, and Berthold to share pricing information and

 8 allocate market share to his new employer, Zydus.

 9          1018. On February 21, 2014, Teva’s Patel sent a calendar invite to Rekenthaler and to her

10 supervisor, K.G., Senior Director, Marketing Operations, for a meeting to discuss “Post Launch

11 Strategy (Multiple Products)” on February 24, 2014. One discussion item was Zydus’ anticipated entry

12 into the Fenofibrate market. Notably, Zydus did not enter the Fenofibrate market until a few weeks

13 later on March 7, 2014.
14          1019. In the days leading up to the meeting, between February 19 and February 24, Patel and

15 Green spoke by phone at least 17 times – including two calls on February 20 lasting twenty-seven (27)

16 minutes and nearly nine (9) minutes, respectively; one call on February 21 lasting twenty-five (25)

17 minutes; and a call on February 24 lasting nearly eight (8) minutes.

18          1020. On or about March 7, 2014, Zydus entered the Fenofibrate market at WAC pricing that

19 matched Teva, Mylan, and Lupin. In the days leading up to the launch, individuals from all four

20 competitors were in regular contact with each other to discuss pricing and allocating market share to
21 Zydus. Indeed, between March 3 and March 7, these competitors exchanged at least 26 calls with each

22 other. These calls are detailed in the table below:

23

24

25

26

27
28


                                                   211
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 223 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18          1021. During the morning of March 17, 2014, Patel and Green had two more phone calls,

19 lasting nearly six (6) minutes and just over five (5) minutes. During those calls they were discussing how

20 to divide up the market for several products where Zydus was entering the market. A half an hour after
21 the second call, Patel e-mailed her supervisor, K.G., identifying “LOE Targets to Keep” for several

22 products on which Teva overlapped with Zydus - including Fenofibrate. With respect to Fenofibrate,

23 Patel recommended “Defend all large customers.” Later that same day, Patel called Green again and

24 they spoke for more than eleven (11) minutes.

25          1022. In the months that followed, Teva “strategically conceded” several customers to Zydus

26 in accordance with the agreement they had reached.

27          1023. For example, on Friday March 21, 2014, J.P., a Director of National Accounts at Teva,

28 sent an internal e-mail to certain Teva employees, including Patel and Rekenthaler, notifying them that


                                                 212
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 224 of 612



 1 Zydus had submitted an unsolicited bid to a Teva customer, OptiSource. Patel responded that Teva

 2 was “Challenged at Humana as well.”

 3          1024. That morning, Patel sent a calendar invite to Rekenthaler and to K.G. scheduling a

 4 meeting to discuss “Open Challenges-Retain/Concede Plan.” One item on the agenda was

 5 “Fenofibrate (Zydus at Opti and Humana-propose to concede).”

 6          1025. The following Monday – March 24, 2014 – Patel sent internal e-mails directing that

 7 Teva “concede” OptiSource and Humana to Zydus. Patel further stated that Teva provided a “courtesy

 8 reduction” to a third customer, NC Mutual, but stated that Teva should “concede if additional

 9 reduction is requested.” That same day, Patel called Green and they spoke for more than fourteen (14)

10 minutes. She also spoke with Berthold of Lupin for nearly twelve (12) minutes.

11          1026. In the meantime, Zydus bid at another Teva customer, Ahold. On March 25, 2014,

12 Patel e-mailed Rekenthaler stating “Need to discuss. NC pending, and new request for Ahold. We may

13 not be aligned.” Patel then sent an internal e-mail directing that Teva “concede” the Ahold business.
14 Later that day, Patel called Green. He returned the call and they spoke for nearly eight (8) minutes.

15 Patel also called Berthold of Lupin and they spoke for five (5) minutes.

16          1027. On May 13, 2014, Zydus bid on Fenofibrate at Walgreens, which was also Teva’s

17 customer. The next day, on May 14, 2014, Patel forwarded the bid to her supervisor, K.G., and

18 explained “if we concede, we will still be majority share, but only by a few share points. On the other

19 hand, if Zydus is seeking share, they’re challenging the right supplier, but the size of the customer is

20 large. What are you[r] thoughts on asking them to divide the volume 25% Zydus and 75% Teva? This
21 way, we’ve matched, retained majority and will hopefully have satisfied Zydus, and minimize them

22 going elsewhere.”

23          1028. K.G. agreed with the approach and on May 15, 2014, Patel sent an internal e-mail

24 directing that Teva reduce its price to Walgreens but explained that “we will retain 75% of the award.

25 The remainder will go to Zydus. Hopefully, this will satisfy their share targets.” Patel emphasized that

26 we “need to be responsible so that Zydus doesn’t keep challenging Teva in the market.” Later that day,

27 Green called Patel and they spoke for twenty (20) minutes.
28


                                                  213
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 225 of 612



 1          1029. On June 2, 2014, Green called Patel and they spoke for nearly six (6) minutes. He also

 2 called Rekenthaler, and they spoke for two (2) minutes. Two days later, on June 4, 2014, Zydus

 3 submitted an unsolicited bid for Fenofibrate at Anda, a Teva customer.

 4          1030. On June 10, 2014, T.S., Senior Analyst, Strategic Support at Teva e-mailed J.P., Director

 5 of National Accounts, stating “We are going to concede this business to Zydus per upper

 6 management.” T.S. forwarded the e-mail to K.G., copying Patel and Rekenthaler, asking to “revisit the
 7 decision to concede ANDA” because “[w]e need to send Zydus a message to cease going after all of

 8 our business.” Rekenthaler responded, “At Anda I would suggest you try to keep our product on their

 9 formulary in a secondary position and we’ll continue to get sales. . . . Zydus has little market share on

10 Fenofibrate that I can tell and they’ll continue to chip away at us until they get what they are looking

11 for.” A few hours later, J.P. responded that Anda would maintain Teva on secondary and award the

12 primary position to Zydus. Anda was fully aware that Teva was conceding Anda’s business to Zydus

13 because it was a new entrant.
14          1031. The next day, on June 11, 2014, Green called Rekenthaler and they spoke for eight (8)

15 minutes. Later that day, Patel called Green. He returned the call and they spoke for nearly fifteen (15)

16 minutes.

17                             b.    Paricalcitol

18          1032. Teva entered the market on Paricalcitol on September 30, 2013. As the first generic to

19 enter the market, it was entitled to 180 days of exclusivity.

20          1033. In March 2014, with the end of the exclusivity period approaching, Teva began planning

21 which customers it would need to concede. Teva had advance knowledge that Zydus and another

22 generic manufacturer not named as a defendant in this case planned to enter the market on day 181,

23 which was March 29, 2014.

24          1034. In the month leading up to the Zydus launch, Patel and Rekenthaler spoke with Green

25 and discussed, among other things, which Paricalcitol customers Teva would retain and which

26 customers it would allocate to the new market entrant.

27          1035. On February 28, 2014, T.S., a Director of National Accounts at Teva, sent an internal e-

28 mail to certain Teva employees, including Patel and Rekenthaler, advising that ABC was requesting bids


                                                    214
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 226 of 612



 1 on two Zydus overlap drugs – Paricalcitol and Niacin ER. After receiving that e-mail, Rekenthaler

 2 called Green. The call lasted less than one (1) minute (likely a voicemail). The next business day, on

 3 March 3, 2014, Rekenthaler called Green again and they spoke for twenty (20) minutes. Later that

 4 afternoon, Patel also called Green. The two exchanged four calls that day, including one that lasted

 5 nearly twenty (20) minutes. On March 4, Patel called Green again and left a voicemail.

 6          1036. On March 12, 2014, T.S. e-mailed Patel and Rekenthaler stating that Zydus had bid on

 7 Paricalcitol at ABC. That same day, Patel sent an internal e-mail asking for a loss of exclusivity report

 8 for Paricalcitol, listing out Teva’s customers and the percentage of Teva’s business they represented.

 9 This was typically done by Teva employees before calling a competitor to discuss how to divvy up

10 customers in a market.

11          1037. On March 13, 2014, Patel directed that Teva retain ABC and match the Zydus pricing.

12 The next day, on March 14, 2014, Patel called Green. A few minutes later, Green returned the call and

13 they spoke for nineteen (19) minutes. Rekenthaler then called Patel and they spoke for eleven (11)
14 minutes.

15          1038. During the morning of March 17, 2014, Patel and Green had two more phone calls,

16 lasting nearly six (6) minutes and just over five (5) minutes. During those calls they were discussing how

17 to divvy up the market for several products where Zydus was entering the market. A half an hour after

18 the second call, Patel e-mailed her supervisor, K.G., identifying “LOE Targets to Keep” for several

19 products on which Teva overlapped with Zydus – including Paricalcitol. With respect to Paricalcitol,

20 Patel recommended that Teva “Keep Walgreens, ABC, One Stop, WalMart, Rite Aid, Omnicare.” Later
21 that same day, Patel called Green again and they spoke for more than eleven (11) minutes.

22          1039. Over the next several weeks, Teva would “strategically” concede several customers to

23 the new entrant Zydus.

24          1040. For example, on March 27, 2014, Green called Patel. Patel returned the call and they

25 spoke for nearly nine (9) minutes. The next day, on March 28, 2014, OptiSource, one of Teva’s GPO

26 customers, notified J.P., a Director of National Accounts at Teva, that it had received a competing offer

27 from Zydus for its Paricalcitol business. J.P. forwarded the OptiSource e-mail to Patel. Within minutes,
28 Patel responded “[w]e should concede.”


                                                  215
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 227 of 612



 1          1041. That same day, Teva was notified by another customer, Publix, that Zydus had

 2 submitted a proposal for its Paricalcitol business. On April 1, 2014, Teva conceded the customer to

 3 Zydus and noted in Delphi that the reason for the concession was “Strategic New Market Entrant.”

 4          1042. Also on April 1, 2014, Zydus bid for the Paricalcitol business at NC Mutual, another

 5 Teva customer. That same day, Patel called Green and left a 22-second voicemail. The next day, on

 6 April 2, 2014, Patel tried Green twice more and they connected on the second call and spoke for nearly
 7 ten (10) minutes. Later that evening L.R., an Associate Manager, Customer Marketing at Teva, sent an

 8 internal e-mail to T.S., the Teva Director of National Accounts assigned to NC Mutual, copying Patel,

 9 asking: “May we please have an extension for this request until tomorrow?” Patel responded, “I

10 apologize for the delay! We should concede.”

11          1043. On April 15, 2014, Walmart received a competitive bid for its Paricalcitol business and

12 provided Teva with the opportunity to retain its business. Two days later, on April 17, 2014, K.G.

13 responded that he thought it might be Zydus. Patel replied, “We have conceded a reasonable amount
14 of business (as planned) to Zydus. I would be surprised if they were going after a customer this big

15 after they’ve picked up business recently.” Later that day, Green called Patel. She returned his call and

16 they spoke for nearly twelve (12) minutes. Later that day, after her discussion with Green, Patel sent an

17 internal e-mail stating “After further review, I believe this is [a company not identified as a defendant in

18 this case].” On April 22, 2014, Patel sent an internal e-mail regarding Walmart directing, “Need to

19 retain. Please send an offer. Thanks.”

20                             c.    Niacin ER

21          1044. Teva entered the Niacin ER market on September 20, 2013 as the first-to-file generic

22 manufacturer and was awarded 180 days of exclusivity. Teva’s exclusivity was set to expire on March

23 20, 2014.

24          1045. Teva had advance knowledge that Lupin planned to enter on March 20, 2014 and that

25 Lupin would have 100 days or until June 28, 2014 before a third generic manufacturer would be

26 allowed to enter. Teva also knew that Zydus planned to enter on June 28, 2014.

27          1046. Armed with that knowledge, Teva increased its price on Niacin ER on March 7, 2014 in

28 advance of the competitors’ entry. In the days leading up to the price increase, all three competitors


                                                    216
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 228 of 612



 1 exchanged several calls during which they discussed, among other things, the price increase on Niacin

 2 ER and the allocation of customers to the new entrants, Zydus and Lupin. The communications

 3 between Green of Zydus, Patel and Rekenthaler of Teva, and Berthold of Lupin are detailed in the

 4 chart below.

 5

 6
 7

 8

 9

10

11

12          1047. Similarly, in the days leading up to the Lupin launch on March 20, 2014, all three
13 competitors spoke again to discuss their plans for Niacin ER. The communications between Green,
14 Rekenthaler, Patel, and Berthold are detailed in the chart below.

15

16

17

18

19

20
21

22

23          1048. In May 2014, Zydus began readying to enter the Niacin ER market. On May 5, 2014,
24 Zydus bid on the Niacin ER business at ABC - a Teva customer. The next day, on May 6, 2014, Green

25 called Rekenthaler and they spoke for three (3) minutes. Less than an hour later, Green called Patel and

26 they spoke for eight (8) minutes. A few minutes later, Green called Patel again and left a twelve-second

27 voicemail. Later that evening, Patel e-mailed K G. reporting what Teva had learned on those calls:
28


                                                 217
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 229 of 612



 1          1049. K.G. responded that Patel should schedule an internal meeting to discuss their strategy

 2 for Niacin ER and include Rekenthaler.

 3          1050. Over the next several days, Patel and Rekenthaler exchanged several calls with Green.

 4 Green also exchanged several calls with Berthold of Lupin. These calls are listed below.

 5

 6
 7

 8

 9

10

11

12          1051. Ultimately, the competitors agreed that Teva would retain ABC and concede
13 McKesson, another large wholesaler, to Zydus.
14          1052. On May 29, 2014, C.D., an Associate Director of National Accounts at Teva, sent an
15 internal e-mail to certain Teva employees, including Patel and Rekenthaler, stating: “A customer is

16 reporting that Zydus is soliciting usage for Niacin with an anticipated launch of June 24.” After

17 receiving the e-mail, Rekenthaler called Green. The call lasted two (2) minutes. Green returned the call

18 a few minutes later and they spoke for twenty-eight (28) minutes. Later that day, Patel called Green and

19 they spoke for nearly twenty-one (21) minutes.

20          1053. On June 2, 2014, J.P., a Director of National Accounts at Teva, sent an internal e- mail
21 stating “I received a ROFR from McKesson due to Zydus entering the market. They apparently did not

22 secure ABC. They are launching 6/28, but are sending offers early due to Sun entering as well.” Patel

23 replied, “Please be sure to consult with [K.G.] on this one. Thanks.” Later that morning, Green called

24 Rekenthaler. The call lasted two (2) minutes. Green then called Patel and they spoke for nearly six (6)

25 minutes.

26          1054. On June 5, 2014, J.P. sent an internal e-mail regarding “McKesson Niacin” stating “Per
27 Dave [Rekenthaler], Maureen [Cavanaugh] has agreed to concede this item.” J.P. also entered the loss in
28


                                                 218
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 230 of 612



 1 Teva’s internal database – Delphi – and noted that the reason for the concession was “Strategic New

 2 Market Entrant.”

 3          1055. On June 28, 2014, Zydus formally launched Niacin ER and published WAC pricing that

 4 matched the per-unit cost for both Teva and Lupin.

 5                            d.    Etodolac ER

 6          1056. Prior to Zydus’ entry into the Etodolac ER market, Teva and Taro were the only

 7 generic suppliers of the product. As described below, Teva and Taro – through Patel and Aprahamian –

 8 colluded to significantly raise the price of Etodolac ER in August 2013.

 9          1057. On May 12, 2014, Zydus entered the Etodolac ER market at WAC pricing that matched

10 Teva and Taro’s artificially high pricing. Not surprisingly, in the days leading up to the Zydus launch,

11 Patel was relaying communications back and forth between Green and Aprahamian. During these calls,

12 the competitors discussed, among other things, the allocation of market share to the new entrant,

13 Zydus.
14

15

16

17

18

19

20
21

22

23

24

25

26

27          1058. On May 14, 2014, Anda – a wholesaler customer of Teva – notified Teva that Zydus

28 had submitted a bid for its Etodolac ER business. That same day, Patel exchanged eight (8) text


                                                   219
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 231 of 612



 1 messages and had a four (4) minute call with Aprahamian. The next day, on May 15, 2014, Green called

 2 Patel and they spoke for twenty (20) minutes.

 3          1059. On May 20, 2014, Green called Patel and they spoke for four (4) minutes. That same

 4 day, K.R., a senior sales executive at Zydus, also exchanged two (2) text messages and had a 39-second

 5 call with Cavanaugh of Teva. The next day – May 21, 2014 – Green called Patel again and they spoke

 6 for twenty-eight (28) minutes. That same day, K.R. of Zydus and Cavanaugh of Teva exchanged four
 7 (4) text messages.

 8          1060. The next day, on May 22, 2014, T.S., Senior Analyst, Strategic Support at Teva, sent an

 9 internal e-mail to certain Teva employees, including Patel, stating: “I have proposed we concede Anda

10 as they are a small percent of market share and we will have to give up some share with a new market

11 entrant. Anda is looking for a response today.” Patel responded: “agree with concede.”

12          1061. Similarly, on June 27, 2014, Econdisc, a Teva GPO customer, notified Teva that it had

13 received a competitive offer for its Etodolac ER business. Later that day, Patel spoke with Aprahamian
14 at Taro for fourteen (14) minutes.

15          1062. On July 2, 2014, Patel called Green and left a voicemail. The next day, on July 3, 2014,

16 Patel sent an internal e-mail advising that “We will concede.” Later that day, Teva told Econdisc that it

17 was unable to lower its pricing to retain the business.

18          1063. When Patel’s supervisor, K.G., learned that Teva had lost the Econdisc business, he

19 sent an internal e-mail asking, “Did we choose not to match this?” Patel responded, “Yes. New market

20 entrant – Zydus.” K.G. replied, “Okay good. Thank you.”
21                  9.      Teva/Glenmark

22                            a.    Moexipril HCL

23          1064. Glenmark and Teva coordinated with each other to raise pricing on two different

24 formulations of Moexipril HCL between May and July 2013. When Patel colluded with CW-5, a senior-

25 most executive at Glenmark, to raise prices on Moexipril HCL, one of the fundamental tenets of that

26 agreement was that they would not try to poach each other’s customers after the increase and the

27 competitors would each maintain their “fair share.”
28


                                                   220
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 232 of 612



 1          1065. On August 5, 2013, Teva learned that it had been underbid by Glenmark at one of its

 2 largest wholesaler customers, ABC. Upon hearing this news, Rekenthaler, the Vice President of Sales at

 3 Teva, forwarded an e-mail discussing the Glenmark challenge to Patel, expressing his confusion over

 4 why Glenmark would be challenging Teva’s business:

 5

 6
 7

 8

 9

10

11

12          1066. Rekenthaler forwarded the e-mail only to Patel because he was aware that she had been

13 the person at Teva who had been colluding with Glenmark.
14          1067. Five (5) minutes after receiving the e-mail from Rekenthaler, Patel responded:

15

16

17

18

19

20
21          1068. The call that Patel had made earlier that day was to CW-5, a senior executive at
22 Glenmark, to find out why Glenmark sought to underbid Teva at ABC.

23          1069. Patel spoke to CW-5 three times that day. The following day – August 6, 2013 –Brown,
24 the Vice President of Sales at Glenmark, called Patel at 9:45am but did not reach her. Patel returned

25 Brown’s call at 10:08am and the two spoke for approximately thirteen (13) minutes. Later that day, at

26 1:11pm, the two spoke again for approximately fifteen (15) minutes. During these calls, Patel reminded

27 Brown and CW-5 of their prior agreement not to poach each other’s customers after a price increase.
28


                                                 221
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 233 of 612



 1          1070. As a result of these communications, Glenmark decided to withdraw its offer to ABC

 2 and honor the agreement it had reached with Teva not to compete on Moexipril HCL. Later that same

 3 day – August 6, 2013 – T.S. of Teva informed colleagues that “[t]oday is a new day and today…. ABC

 4 has now informed me that they will NOT be moving the Moexipril business to Glenmark.”

 5                             b.    Desogestrel/Ethinyl Estradiol (Kariva)

 6          1071. Glenmark entered the market for Desogestrel/Ethinyl Estradiol (brand name Kariva)

 7 0.15mg/0.02mg tablets on April 4, 2012 under its own brand name of Viorele.

 8          1072. During the morning of May 19, 2014, Patel learned that Glenmark had bid a low price

 9 for Kariva at Publix, a retail pharmacy purchaser. S.B., an analyst at Teva, e-mailed Patel a list of

10 suggested re-bid prices to send to Publix for various drugs, including generic Kariva. The chart included

11 a suggested re-bid price for Kariva of $76.14 - which was $52.64 higher than the $23.50 price that

12 Glenmark had offered Publix.

13          1073. This sparked a flurry of communications that same day between Patel and three

14 different Glenmark representatives - Brown and Grauso, and J.C., a sales and marketing executive at

15 Glenmark - as set forth below:

16

17

18

19

20
21          1074. After this flurry of communications between the two competitors, Patel decided that

22 Teva would offer Publix a re-bid price with a nominal 10% reduction off the originally proposed re-bid

23 price of $76.14 - virtually guaranteeing that the business would be awarded to Glenmark.

24                             c.    Gabapentin

25          1075. Glenmark entered the market for Gabapentin 800mg and 600mg tablets on April 1,

26 2006.

27          1076. On October 13 and 14, 2014, Patel attended the Annual Meeting of the Pharmaceutical

28 Care Management Association (“PCMA”) in Rancho Palos Verdes, California, along with a number of


                                                    222
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 234 of 612



 1 Teva’s competitors. The PCMA described its Annual Meeting as “the . . . ideal venue for senior

 2 executives from PBMs, specialty pharmacy, payer organizations and pharmaceutical manufacturers to

 3 network, conduct business and learn about the most current strategic issues impacting the industry.”

 4          1077. Shortly after returning from that meeting, during the morning of October 15, 2014,

 5 Patel informed colleagues at Teva that Glenmark would be taking a price increase on Gabapentin and

 6 suggested that this would be a great opportunity to pick up some market share. The Glenmark increase
 7 had not yet been made public and would not be effective until November 13, 2014. Nonetheless, Patel

 8 informed her colleagues in an e-mail that same day that there would be a WAC increase by Glenmark

 9 effective November 13, and that she had already been able to obtain certain contract price points that

10 Glenmark would be charging to distributors. At around the time she sent the e-mail, Patel exchanged

11 two (2) text messages with Brown of Glenmark.

12          1078. Having relatively little market share for Gabapentin, Teva discussed whether it should

13 use the Glenmark price increase as an opportunity to pick up some market share. Over the next several
14 weeks, Teva did pick up “a bit of share” to be more in line with fair share principles but cautioned

15 internally that it did not “want to disrupt Glenmark’s business too much.”

16                  10.     Teva/Lannett

17                            a.    Baclofen

18          1079. Except as set forth below, at all relevant times, Lannett, Par, Teva, and Upsher-Smith

19 have dominated, and continue to dominate, the market for Baclofen.

20          1080. Baclofen is available in 10mg and 20mg tablets.

21          1081. According to NADAC data, the average market price for Baclofen remained steady

22 prior to the spring of 2014. From November 2013 through March 2014, the average market price of

23 Baclofen fluctuated by less than $0.003 per unit for 10mg tablets and by less than $0.0065 per unit for

24 20mg tablets.

25          1082. Beginning around February 2014, however, the overall average market price rose by

26 more than 550%. These price increases affected both dosages of Baclofen, i.e. 10mg and 20mg tablets.

27          1083. According to NADAC data, the average market price for Baclofen increased by the

28 following percentages:


                                                   223
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 235 of 612



 1                    Baclofen 10mg tablet: Between March 2014 and April 2014, prices

 2                    increased 636%; and

 3                    Baclofen 20mg tablet: Between March 2014 and January 2015, prices

 4                    increased 437%.

 5           1084. WAC data confirms that Teva and Upsher-Smith both imposed dramatic price increases

 6 for Baclofen largely in unison, by the following amounts:
    Package                                            Old           New          Date of        Percentage of
 7                 Defendant             NDC
       Size                                           WAC            WAC         Increase          Increase
 8    100ct       Upsher-Smith       00832102500      $0.10          $0.49      2/21/2014            420%
      100ct            Teva          00172409760      $0.10          $0.49      4/15/2014            420%
 9   1,000ct      Upsher-Smith       00832102510      $0.10          $0.49      2/21/2014            420%
     1,000ct           Teva          00172409780      $0.09          $0.49      4/15/2014            447%
10

11           1085. Although WAC data is not available for Par, upon information and belief, it
12 implemented nearly simultaneous and identical price increases as Upsher-Smith and Teva.

13           1086. Defendants had numerous opportunities to coordinate their price increases. All
14 Baclofen Defendants attended the (i) October 28-30, 2013 GPhA Technical Conference in North

15 Bethesda, Maryland; and executives from at least Par, Teva, and Upsher-Smith attended the (ii)

16 February 19-21, 2014 GPhA Annual Meeting in Orlando, Florida. Shortly thereafter, the average prices

17 for generic Baclofen increased dramatically. See Exhibit A.

18           1087. In June 2014, Lannett was preparing to re-enter the market for Baclofen, but was faced
19 with limited supply. In an internal e-mail sent to his sales staff, K.S., a senior sales executive at Lannett,

20 stated: “Baclofen launch in four weeks, need market intelligence. We can only take a 10% market
21 share.” At that time, Teva had a large market share in relation to the existing competitors in the market.

22           1088. Sullivan, a Director of National Accounts at Lannett and a recipient of the e-mail,
23 promptly communicated with Patel (Teva was a competitor for Baclofen) using Facebook Messenger.

24 On June 12, 2014, Sullivan messaged Patel, stating:

25

26

27
28


                                                   224
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 236 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9 The message was sent at 11:16am. At 11:30am, Patel called Sullivan and they spoke for seven (7)

10 minutes. This was the first phone conversation between Sullivan and Patel since Patel had joined Teva

11 in April 2013. During the conversation, Sullivan informed Patel that Lannett would be entering the

12 market for Baclofen shortly. In a follow-up message through Facebook Messenger later that afternoon,

13 Sullivan confirmed:
14

15

16

17          1089. True to her word, Sullivan called Patel on July 1, 2014 and left a voicemail. Patel
18 promptly returned the call, and the two spoke for almost seven (7) minutes.

19          1090. On July 11, 2014, as Teva was evaluating future forecasting and whether to try and take
20 on additional Baclofen business with a large wholesaler, Patel stated to a Teva colleague: “[n]ot sure if it
21 helps your review, but there is another entrant coming to market (Lannett). I’m not sure about their

22 share targets, but I know it’s probably soon.” That same day, Patel sent a text message to Sullivan

23 asking “Around?” Sullivan immediately called Patel and left a voicemail. Patel called Sullivan back

24 promptly, and they spoke for more than three (3) minutes. After speaking, Patel sent another text

25 message to Sullivan, stating: “Thank you!!” Sullivan responded: “No prob!”

26          1091. Shortly thereafter, on July 22, 2014, Teva was approached by a customer stating “[w]e
27 were contacted by another mfg that is going to be launching Baclofen in the coming weeks.” The
28 customer asked whether Teva wanted to exercise its right of first refusal (i.e., offer a lower price to


                                                  225
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 237 of 612



 1 maintain the account). Even though the new manufacturer’s price was only slightly below Teva’s price,

 2 Teva declined to bid. Patel specifically agreed with the decision to concede, stating “I believe this is

 3 Lannett.” Teva’s internal tracking database noted that the customer had been conceded to a “Strategic

 4 New Market Entrant.”

 5          1092. As set forth above, Teva had significantly increased its price for Baclofen in April 2014

 6 (following an Upsher-Smith price increase) and was able to maintain those prices even after Lannett
 7 entered the market a few months later. In fact, when Lannett entered the market it came in at the exact

 8 same WAC price as Teva.

 9                  11.     Teva/Amneal

10                             a.    Norethindrone Acetate

11          1093. On September 9, 2014, a customer approached Teva asking if Teva would lower its

12 pricing on certain drugs, including Norethindrone Acetate. One of Teva’s competitors for

13 Norethindrone Acetate was Amneal. The same day, Patel received phone calls from two different
14 Amneal employees – S.R.(2), a senior sales executive (call lasting more than three (3) minutes), and

15 S.R.(1), a senior sales and finance executive (almost twenty-five (25) minutes). These were the first calls

16 Patel had with either S.R.(1) or S.R.(2) since she joined Teva in April 2013. That same day, S.R.(1) also

17 spoke several times with Brown, Vice President of Sales at Glenmark – the only other competitor in the

18 market for Norethindrone Acetate.

19          1094. After speaking with the two Amneal executives, Teva refused to significantly reduce its

20 price to the customer; instead providing only a nominal reduction so as not to disrupt the market. At
21 that time, market share was almost evenly split between the three competitors. When discussing it later,

22 Patel acknowledged internally that Teva had “bid high” at the customer based on its understanding

23 “that it would be an increase candidate for Amneal. They increased shortly after.” By bidding high and

24 not taking the business from Amneal, in anticipation of a future price increase, Teva reinforced the fair

25 share understanding among the competitors in the market.

26

27
28


                                                    226
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 238 of 612



 1                  12.     Teva/ Dr. Reddy’s

 2                            a.    Oxaprozin

 3          1095. In early 2013, Dr. Reddy’s began having internal discussions about re-launching

 4 Oxaprozin in June of that year. In March 2013 – when Teva was still the sole generic in the market –

 5 the plan was to target one large retail chain and one large wholesaler in order to obtain at least 30%

 6 market share. Two months later, in May 2013, Dr. Reddy’s adjusted its market share expectations down
 7 to 20% after Greenstone and Sandoz both re-launched Oxaprozin.

 8          1096. On June 13, 2013, members of the Dr. Reddy’s sales force met for an “Oxaprozin

 9 Launch Targets Discussion” to “discuss launch targets based on the market intelligence gained by the

10 sales team.”

11          1097. Dr. Reddy’s re-launched Oxaprozin on June 27, 2013 with the same WAC price as

12 Teva. At the time, Teva had 60% market share. Dr. Reddy’s almost immediately got the Oxaprozin

13 business at two customers, Keysource and Premier. Dr. Reddy’s also challenged for Teva’s business at
14 McKesson, but Teva reduced its price to retain that significant customer.

15          1098. Eager to obtain a large customer, Dr. Reddy’s turned its sights to Walgreens. At a July 1,

16 2013 sales and marketing meeting, there was an internal discussion among Dr. Reddy’s employees

17 about “asking to see if Teva would walk away from the business” at Walgreens. Within a week, Dr.

18 Reddy’s employees had learned that Teva would defend the Walgreens business and recognized that

19 they would have to “bid aggressively” to obtain that customer.

20          1099. Dr. Reddy’s did bid aggressively at Walgreens. On or around July 14, 2013, Walgreens

21 informed Green, then a National Account Director at Teva, that Dr. Reddy’s had made an unsolicited

22 bid for the Oxaprozin business, at a price of roughly half of Teva’s current price. Per Green, Walgreens

23 did not “want to move but obviously want[s] the price.”

24          1100. While the Dr. Reddy’s offer to Walgreens was still pending – on July 23, 2013 – J.A. of

25 Dr. Reddy’s called Green. That phone call – the only one ever between the two individuals that is

26 identified in the phone records – lasted for nearly five (5) minutes.

27          1101. Two days later, Green noted that “[i]f we give D[r. Reddy’s] this business, they may be

28 satisfied. I will see if I can find this out.” Green also warned, however, that if Teva decided to defend


                                                   227
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 239 of 612



 1 and keep Walgreens’ business, Dr. Reddy’s will “just go elsewhere” – meaning Dr. Reddy’s would

 2 continue to offer unsolicited bids to Teva customers and drive prices down.

 3          1102. While deciding whether to match the Dr. Reddy’s offer at Walgreens or concede the

 4 business to Dr. Reddy’s, Teva engaged in internal discussions about strategy. On July 29, 2013, K.G. at

 5 Teva suggested the possibility of keeping the Walgreens business, but conceding Teva’s next largest

 6 customer for Oxaprozin – Econdisc – to Dr. Reddy’s. Eager to avoid any further price erosion from
 7 the Dr. Reddy’s entry, Rekenthaler immediately asked Patel to “look at our business on Oxaprozin in

 8 order to accommodate Dr. Reddy’s entry.” Rekenthaler’s goal was to identify customers other than

 9 Walgreens that Teva could concede to Dr. Reddy’s in order to satisfy its market share goals.

10          1103. At 12:33pm that day, Patel asked a colleague to “run the customer volume and

11 profitability analysis for Oxaprozin.” It was typical at Teva to run this type of report before negotiating

12 market share with a competitor. At 2:20pm, that colleague provided the information to Patel, copying

13 Rekenthaler and K.G. With this information in hand, less than an hour later Rekenthaler placed a call to
14 T.W., a Senior Director of National Accounts at Dr. Reddy’s. The call lasted two (2) minutes and was

15 their only telephone conversation in 2013.

16          1104. After having this conversation with T.W., Teva decided to maintain the Walgreens

17 business, but concede the Econdisc business to Dr. Reddy’s. Teva conceded the Econdisc business on

18 August 7, 2013. Green listed “Strategic Market Conditions” in Teva’s Delphi database as the reason for

19 conceding the business to Dr. Reddy’s.

20          1105. By September 10, 2013, Dr. Reddy’s had achieved its goal of obtaining 20% share of the

21 Oxaprozin market. At that time, its customers included Econdisc, Keysource, and Premier.

22                             b.    Paricalcitol

23          1106. 518.      Teva entered the market for Paricalcitol on September 30, 2013 as the first-to-

24 file generic and had 180 days of generic exclusivity.

25          1107. Following its period of exclusivity, Teva’s “goal was to concede business on day 181”

26 but “to retain CVS, Walgreens and ABC. All others are not an automatic concede, but we expect to

27 concede.” During March and April 2014, Teva coordinated with and conceded several customers to
28


                                                    228
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 240 of 612



 1 Zydus, as Zydus was entering the market for Paricalcitol. By mid-April 2014, Teva “ha[d] conceded the

 2 share [it] planned for” to Zydus.

 3          1108. By May 2014, Dr. Reddy’s started preparing to enter the Paricalcitol market. On May 1,

 4 2014, T.W. of Dr. Reddy’s spoke with Rekenthaler of Teva for nearly eleven (11) minutes.

 5          1109. At a May 20 sales and marketing team meeting, the Dr. Reddy’s sales force was

 6 instructed to find out which customers were currently purchasing Paricalcitol from which
 7 manufacturers, and their prices. Dr. Reddy’s was targeting a 20% market share. At the time, Teva’s

 8 share was 73%.

 9          1110. On June 10, 2014 – as Dr. Reddy’s was starting to approach certain customers –

10 including a large retail pharmacy customer (“The Pharmacy”) – Patel spoke with V.B., the Vice

11 President of Sales for North American Generics at Dr. Reddy’s, several times. At 8:50am, Patel called

12 V.B. and left a voicemail. V.B. returned the call at 9:18am, and the two spoke for more than ten (10)

13 minutes. Later that day, at 2:46pm, Dr. Reddy’s provided The Pharmacy with a market share report for
14 Paricalcitol indicating that Teva was the market leader at 60% share. A representative of The Pharmacy

15 responded that it “[l]ooks like Teva is the right target.” Shortly after this e-mail exchange, at 3:21pm,

16 V.B. called Patel again and the two spoke for nearly nine (9) minutes.

17          1111. By June 19, 2014, Dr. Reddy’s had made offers to Omnicare, Cardinal, ABC, and The

18 Pharmacy. The internal plan was that if The Pharmacy declined, then Dr. Reddy’s would make an offer

19 to CVS. That same day, Teva agreed to concede its Paricalcitol business at Omnicare, dropping its

20 market share by 3%.
21          1112. Teva also strategically conceded what remained of its Cardinal business (it had

22 previously conceded some of that business to Zydus). After receiving Dr. Reddy’s bid, Cardinal

23 approached Teva and asked whether Teva would bid to retain the 4mcg portion of the business. Patel

24 recommended to her boss, K.G., that Teva concede the business: “We have ~70 share and it is ideal to

25 concede here because of the incomplete family.” K.G. agreed. Patel then instructed S.B., a customer

26 analyst at Teva, to concede “due to [T]eva’s high share.” S.B. subsequently e-mailed T.C., Teva’s Senior

27 Director of Sales & Trade Relations: “Due to the fact that we have high share and already conceded on
28 the other strengths, we are going to concede on this strength as well.” T.C. relayed this statement,


                                                  229
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 241 of 612



 1 word-for-word, to Cardinal.

 2          1113. Dr. Reddy’s also submitted a bid to ABC, which was one of the customers that Teva

 3 had targeted to keep after losing exclusivity. ABC notified Teva of Dr. Reddy’s competitive bid for

 4 Paricalcitol on June 26, 2014. In internal e-mails discussing this price challenge, Teva employees noted

 5 that Dr. Reddy’s was “aggressively seeking market share” and potentially eroding the price of the drug.

 6 When asked for his thoughts on this, Rekenthaler remarked:
 7

 8

 9

10

11

12

13          1114. Despite the pricing challenge, Teva retained the ABC Paricalcitol business. As ABC

14 explained to Dr. Reddy’s, “Teva wanted to keep the business and has given us a competitive price.”

15          1115. Dr. Reddy’s formally launched Paricalcitol on June 24, 2014. On or around that date, it

16 sent offers to, inter alia, Winn-Dixie, Giant Eagle, and Schnucks. On June 26, 2014, Teva’s K.G. told

17 Patel that he was “willing to concede 10-15% share total on Paricalcitol” to Dr. Reddy’s.

18          1116. Winn-Dixie informed Teva that it had received a competing offer for Paricalcitol from

19 Dr. Reddy’s. Patel recommended that Teva concede the business. Teva did, and Winn-Dixie informed

20 Dr. Reddy’s that it had won its Paricalcitol business on July 9, 2014.
21          1117. Giant Eagle informed Teva that it had received a competing offer on Paricalcitol on July

22 10, 2014. That same day, V.B. of Dr. Reddy’s called Patel and the two spoke for more than twelve (12)

23 minutes. Shortly after getting off the phone with V.B., Patel responded to a question from a colleague

24 regarding an RFP to another supermarket chain. One of the potential bid items was Paricalcitol. Patel

25 directed her colleague to “bid a little high on Paricalcitol. We should not be aggressive since we are in

26 the process of conceding share due to additional entrants.” Her colleague responded: “I will bid higher”

27 on Paricalcitol.
28


                                                  230
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 242 of 612



 1          1118. The next day, Teva conceded the Giant Eagle business to Dr. Reddy’s. S.B., a Teva

 2 Strategic Customer Analyst, wrote in an internal e-mail, “Due to DRL recent launch and pressure to

 3 give up share, we are going to concede.” Giant Eagle accepted Dr. Reddy’s proposal the next day.

 4          1119. After receiving an offer from Dr. Reddy’s, Schnucks also asked Teva for reduced

 5 pricing in order to retain the business. Teva decided internally to concede Paricalcitol at Schnucks

 6 “[d]ue to new entrants and having to give up some share.” In order to create the appearance of
 7 competition with this customer, Teva engaged in what Patel referred to as “fluff pricing,” by which it

 8 offered Schnucks an inflated price (cover bid) for Paricalcitol to ensure that Teva did not win the

 9 business. Indeed, Schnucks was “so insulted” by Teva’s price that it moved to Dr. Reddy’s the same

10 day it received Teva’s offer. When Patel learned of this, she remarked to a Teva salesperson (who she

11 had been discussing “fluff pricing” with recently):

12

13
14

15

16

17          1120. Schnucks accepted Dr. Reddy’s Paricalcitol proposal on June 30, 2014.

18          1121. On July 16, 2014, McKesson informed Teva that it had received a competing bid for

19 Paricalcitol, and that Teva would need to submit its best bid in order to retain the business. Teva

20 initially decided to concede the One Stop portion of McKesson’s business only, while retaining the
21 RiteAid portion. Patel wrote internally to her team that “[t]his decision is based on the number of

22 competitors, DRL’s potential share target and our current/conceded share. (Dr. Reddy’s should be

23 done with challenging our business on this product.)” Patel further added that Teva had been “looking

24 to give up One Stop to be responsible with share” and that “[t]he responsible thing to do is concede

25 some share to DRL but not all.”

26          1122. On July 18, 2014 – a Friday –Patel called V.B. at Dr. Reddy’s at 4:20pm and left a

27 message. V.B. returned the call on Monday morning, and the two spoke for more than four (4) minutes.
28 They spoke again the next morning, July 22, 2014, for more than six minutes. During these calls, Patel


                                                 231
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 243 of 612



 1 and V.B. agreed that Dr. Reddy’s would stop competing for additional market share (and driving price

 2 down further) if Teva conceded all of its McKesson business (One Stop and Rite Aid) to Dr. Reddy’s.

 3 Indeed, Dr. Reddy’s confirmed to McKesson (that same day) that it “would be done after this” –

 4 meaning it would not compete for additional business because it had attained its fair share. McKesson

 5 passed this information along to Teva on July 22.

 6          1123. The next day, July 23, 2014, Teva conceded its entire McKesson business – both

 7 RiteAid and One Stop – to Dr. Reddy’s. In its Delphi database, Teva noted that the McKesson

 8 Paricalcitol business had been conceded to a “Strategic New Market Entrant.” After the fact, former

 9 customer McKesson informed Teva that Dr. Reddy’s had been “so aggressive because [Teva was] not

10 giving up share.”

11          1124. By early August 2014, Dr. Reddy’s had attained 15-16% of the total Paricalcitol market,

12 which it decided – pursuant to its understanding with Teva – it would “maintain for now.”

13                  13.      Mylan / Sandoz

14                            a.      Valsartan HCTZ

15          1125. The first drug that CW-4, of Sandoz, and Nesta, of Mylan, coordinated about was

16 Valsartan HCTZ (brand name Diovan).

17          1126. Mylan was the first to file an ANDA to market the generic version – Valsartan HCTZ –

18 which, if approved, would give Mylan 180 days of generic exclusivity. Sandoz manufactured the

19 authorized generic. This meant that Sandoz and Mylan would be the only two manufacturers of the

20 generic for six months.
21          1127. Mylan and Sandoz launched Valsartan HCTZ on the same day – September 21, 2012. In

22 the days leading up to the launch, CW-4 and Nesta spoke at least twenty-one (21) times by phone

23 during which they discussed, among other things, allocating market share for this product. These calls

24 are detailed in the table below:

25

26

27
28


                                                   232
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 244 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17          1128. During these phone calls, Sandoz and Mylan – through CW-4 and Nesta – agreed to

18 divide up the market so that each competitor obtained roughly a 50% market share.

19          1129. Throughout this time, CW-4 also kept Kellum (her supervisor) regularly informed of

20 her discussions with Nesta and met with Kellum in person to discuss her customer accounts, including
21 a meeting on September 14, 2012.

22          1130. On September 21, 2012 – the date of the Valsartan HCTZ launch – R T., a senior sales

23 and marketing executive at Sandoz, sent an internal e-mail stating “[a]s a cross functional team, we have

24 optimized this launch successfully securing ~52% market share vs. a formidable competitor like Mylan.

25 . . . you should be very proud!”

26          1131. That same day, Mylan issued a press release announcing that it had received final FDA

27 approval to market generic Valsartan HCTZ. In an internal series of e-mails reacting to this news, a
28 Sandoz employee remarked: “Fyi, good news, Mylan has 180 days as expected.” H.F., a senior-most


                                                 233
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 245 of 612



 1 executive of Sandoz Germany responded, “…sometimes a little help from our competition is welcome

 2 as well.” D.D., a senior-most executive of Sandoz North America, replied:

 3

 4           1132. Kellum forwarded Mylan’s press release announcing the Valsartan launch to the Sandoz
 5 pricing and sales teams. S.G., a national account executive at Sandoz, replied “Hallelulah!!!!!!!!!!!!!!! (sic).”

 6           1133. On September 25, 2012 – only four days after the launch – ABC contacted Sandoz
 7 seeking a price reduction on Valsartan HCTZ. S.G. forwarded the request to CW-1 and Kellum stating

 8 “ABC has provided additional information regarding the market pricing on Valsartan HCTZ

 9 (specifically to McK [a Mylan customer]). Please review and advise if Sandoz will continue to let the

10 market settle or move in a different direction. Kellum replied, “[n]o price change.”

11           1134. On November 16, 2012, Sandoz executives met to discuss increasing sales for Valsartan
12 HCTZ. R.T. sent an internal e-mail in advance of the meeting asking, “Are there opportunities with

13 non-Sandoz customers that we should evaluate?” After a colleague responded with a list of potential
14 Mylan customers, Kellum responded, “I’m concerned we are going to disrupt the market. I understand

15 the need for additional sales but we need to be thoughtful here.” R.T. then informed the Sandoz team

16 “Do not approach new customers, with[out] me or Armando [Kellum]’s consent.”

17                   Taking the Overarching Conspiracy to a New Level: Price Fixing (2012 – 2015)
18                   1.      July 31, 2012 Price Increase
19           1135. Effective July 31, 2012, Teva increased pricing on a number of different drugs. Many
20 were drugs where Teva was exclusive, but several of them were drugs where Teva faced competition,
21 including the following40:

22

23

24

25
   40
      Watson Phannaceuticals, Inc. (“Watson”), acquired Actavis in or about October 2012. The two
26 companies operated as a single entity, albeit under separate names until January 2013, when Watson

27 announced that it had adopted Actavis, Inc. as its new global name. [See
   https://www.allergen.com/news/news/thomson-reuters/Watson-pharmaceuticals-inc-is-now-actavis-
28 inc.]


                                                   234
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 246 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9          1136. Before raising prices on these drugs, Teva coordinated each of these price increases

10 with its competitors. For every drug on the list above, either Green or Rekenthaler was communicating

11 directly or indirectly with Teva’s competitors to coordinate in the days and weeks leading up to the

12 price increase. For example:

13              a. Mylan: Green spoke to Nesta on July 23 (7 minutes), July 24 (2 calls: 4 and 8 minutes);

14                  July 25 (4 minutes); July 26 (4 minutes); July 30 (2 calls, including one 8 minutes); and

15                  July 31, 2012 (5 calls: 6, 2, 4, 7 and 2 minutes);

16              b. Watson: Rekenthaler spoke to A.S., a senior Watson sales executive, on July 11, 2012 (2

17                  calls: 1 and 9 minutes);

18              c. Sandoz: Green spoke to CW-2 at Sandoz on July 29, 2012 (2 calls: 2 and 4 minutes) and

19                  July 31, 2012 (6 minutes).

20              d. Breckenridge: Rekenthaler spoke to D.N. a senior sales executive at Breckenridge on

21                  July 17, 2012 (4 minutes);

22              e. Alvogen: Green had several calls with Nesta at Mylan (noted above) on July 31, 2012.

23                  After some of those calls between Green and Nesta on July 31, Nesta called B.H., a

24                  senior sales and marketing executive at Alvogen.

25                            a.    Nadolol

26          1137. As early as 2012, Teva was speaking to competitors about the drug Nadolol.

27          1138. In 2012 and 2013, Teva’s only competitors for Nadolol were Mylan and Sandoz. All

28 three companies experienced supply problems of some sort during that time period, but they were in


                                                   235
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 247 of 612



 1 continuous communication to coordinate pricing and market allocation in order to maintain market

 2 stability. Nadolol was a high-volume drug and one of the most profitable drugs where Teva, Mylan and

 3 Sandoz overlapped, so it was very important that they maintain their coordination.

 4          1139. By 2012, an anticompetitive understanding among Teva, Mylan and Sandoz was firmly

 5 entrenched.

 6          1140. Teva raised its price on Nadolol on July 31, 2012. In the days leading up to that

 7 increase, Green, at the time in the sales department at Teva, was in frequent communication with

 8 executives at both Sandoz and Mylan. Green spoke to CW-2 from Sandoz twice on July 29, 2012, and

 9 again on the day of the price increase, July 31, 2012. Similarly, Green was communicating with Nesta of

10 Mylan often in the days leading up to the increase, including five (5) calls on the day of the price

11 increase.

12          1141. Sandoz followed with its own increase on August 27, 2012. The increases were

13 staggering – varying from 746% to 2,762% depending on the formulation. The day before the Sandoz
14 increase, Kellum, then the Senior Director of Pricing and Contracts at Sandoz, called Green. They had

15 also spoken once earlier in the month, shortly after the Teva increase. CW-2 also called Green twice on

16 August 21, 2012 – the same day that Sandoz requested approval from its Pricing Committee to raise the

17 Nadolol price. The day after the Sandoz increase, Green – acting as the conduit of information between

18 Sandoz and Mylan – called Nesta of Mylan twice, with one call lasting fourteen (14) minutes.

19          1142. Mylan, which returned to the market after a brief supply disruption, followed and

20 matched the Teva and Sandoz increases on January 4, 2013. The day before the Mylan increase Nesta
21 spoke to Green four (4) times. The next day, Green conveyed the information he had learned from

22 Nesta directly to his counterpart at Sandoz. On January 4, 2013 – the day of the Mylan increase, Green

23 called Kellum twice in the morning, including a six (6) minute call at 9:43am. Shortly after hanging up

24 with Green, Kellum reported internally on what he had learned – but concealing the true source of the

25 information – a convention that was frequently employed by many Sandoz executives to avoid

26 documentation of their covert communications with competitors:

27
28


                                                  236
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 248 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10          1143. Being “cautious” on those products meant that Sandoz did not want to steal business

11 away from its competitors by offering a lower price and taking their market share.

12          1144. Kellum’s phone records demonstrate that he did not speak with any customers during

13 the morning of January 4, 2013. At 11:50am the same morning, Green also called CW-2 at Sandoz and
14 they spoke for fifteen (15) minutes.

15          1145. Significantly, Green was not speaking with his Sandoz contacts solely about Nadolol,

16 the common drug between Teva and Sandoz, but was also conveying information to Sandoz about a

17 Mylan price increase on another drug that Teva did not even sell – Levothyroxine. Such conversations

18 further demonstrate the broad, longstanding agreement among each of these competitors to share

19 market intelligence in order to facilitate the scheme.

20          1146. To put the Nadolol price increases into context, the Connecticut Attorney General’s

21 Office received a complaint from a Connecticut resident who has been prescribed Nadolol for

22 approximately the last 15 years. In or about 2004, that individual paid between $10 and $20 in out-of-

23 pocket costs for a 90-day supply of Nadolol. Today, that same 90-day supply of Nadolol would cost the

24 complainant more than $500.

25          1147. Teva continued to conspire with Mylan and Sandoz about Nadolol and many other

26 drugs throughout 2013 and into the future.

27
28


                                                 237
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 249 of 612



 1                            b.    Labetalol HCL

 2           1148. After Teva increased its pricing on Labetalol HCL on July 31, 2012, it continued to

 3 coordinate with its competitors to maintain that supra-competitive pricing for that drug. For example,

 4 in October 2012, Teva learned that Sandoz was “no longer having supply issues” but that “Watson is

 5 on allocation” (i.e., did not have enough supply to meet all of its demand). In an internal e-mail sent on

 6 October 16, 2012, J.L., a senior analyst at Teva, questioned whether Teva should consider lowering
 7 “strategic customer pricing” in order to retain its market share.

 8           1149. That same day, Green spoke to CW-2 of Sandoz two (2) times. After those calls with

 9 CW-2, Green responded to the analyst’s question:

10

11

12

13           1150. T.C. of Teva agreed: “We need to stay the TEVA course.”

14           1151. Rekenthaler was not satisfied, however. In order to confirm that Watson was also still

15 committed to maintain high pricing on Labetalol HCL, Rekenthaler called and spoke to A.S., a senior

16 sales executive at Watson, four (4) times on October 18, 2012.

17                            c.    Nitrofurantoin MAC

18           1152. Teva’s July 31, 2012 price increase on Nitrofurantoin MAC was between 90-95%

19 depending on the dosage and formulation. After that increase, Teva continued to coordinate with

20 Mylan and Alvogen to maintain those high prices.
21           1153. For example, on October 10, 2012, a distributor customer approached Teva requesting

22 a lower price for Nitrofurantoin MAC because it was having difficulty competing with the prices being

23 charged by the distributor’s competitors (i.e., other distributors). At 9:49am on October 10, 2012, K.G.

24 of Teva sent an internal e-mail to the Teva sales team, including Green and Rekenthaler, among others,

25 saying:

26

27
28


                                                   238
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 250 of 612



 1

 2

 3

 4

 5          1154. Immediately after receiving that e-mail, Green reached out to both Nesta at Mylan and
 6 B.H., his counterpart at Alvogen. At 10:01am, Green called Nesta and the two spoke for ten (10)
 7 minutes. After hanging up – at 10:11am – Green called B.H. at Alvogen for the first of three (3) calls

 8 that day, including one call lasting fourteen (14) minutes. To close the loop, Nesta also separately spoke

 9 to B.H. two times that same day, including a call lasting almost ten (10) minutes. Teva did not lower its

10 price.

11                  2.      February – April 2013: Increasing Prices Before A New Competitor Enters
12                          the Market: Budesonide Inhalation Suspension
13          1155. As of February 2013, Teva was the only company in the market for generic Budesonide
14 inhalation suspension. Teva knew, however, that a potential legal action challenging the validity of the

15 patent on the brand drug could allow additional competition into the generic market shortly. Before any

16 additional competition could enter the market, effective February 8, 2013, Teva raised the WAC price

17 for its Budesonide inhalation suspension by 9%. Although a very modest increase in percentage terms,

18 the 9% price increase added $51 million to Teva’s annual revenues.

19          1156. On April 1, 2013, Actavis won a legal challenge in federal district court against the
20 brand manufacturer declaring the patent for the brand drug, Pulmicort Respules, invalid. Actavis
21 immediately began planning to launch the product “at risk,” which is when a generic manufacturer puts

22 the product on the market before all appeals in the patent lawsuit are formally resolved and there is still

23 a risk that the new generic entrant might ultimately be found to violate the patent. That same day,

24 Rekenthaler of Teva called his counterpart at Actavis, A.B. – a senior sales and marketing executive –

25 and they spoke for two (2) minutes. This was the first-ever phone call between them based on the

26 phone records produced.

27          1157. The next day, April 2, 2013, Rekenthaler spoke to A.B two (2) more times, including
28 one call lasting eight (8) minutes. Actavis then immediately began shipping the product. Instead of


                                                  239
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 251 of 612



 1 competing to obtain market share as a new entrant, however, Actavis entered the market with the exact

 2 same WAC price as Teva. Indeed, when Teva inquired of a customer that same day to confirm Actavis’

 3 pricing, Teva was informed by the customer that Actavis’ pricing was “in line with [Teva’s] current

 4 wholesale pricing.”

 5          1158. At some point thereafter, further legal action from the brand manufacturer prevented

 6 Actavis from permanently entering the market. In the interim, though, Teva was able to continue to
 7 charge the agreed-upon prices. In addition, once Actavis entered the market in 2015, Teva immediately

 8 conceded customers to Actavis in accordance with the fair share agreement – after calls between

 9 Rekenthaler and Falkin, by then a Vice President at Actavis.

10                  3.      May 13, 2013 Price Increase – Tizanidine

11          1159. As of May 2013, Sandoz, Mylan, and Dr. Reddy’s were in the market for Tizanidine. Dr.

12 Reddy’s led the increase on this product on May 13, 2013, increasing its WAC price and raising contract

13 pricing tenfold. At that time, Dr. Reddy’s was the market leader with 59% market share, while Mylan
14 had 24%, and Sandoz had 17%.

15          1160. Tizanidine was a drug that had been on the market for many years and whose price had

16 eroded as many competitors entered and exited the market depending on the profitability of the drug.

17 As Dr. Reddy’s explained in an internal presentation, “Price needs to be adjusted to incentivize current

18 manufacturers to stay in this product” and stated that Dr. Reddy’s assumes “Mylan and Sandoz are

19 responsible players, and they may not be able to pick up the large volumes we currently service.”

20          1161. Sandoz was thrilled when it learned that Dr. Reddy’s had increased its price on

21 Tizanidine. For example, on May 10, 2013, S.G., a national account executive at Sandoz, sent an

22 internal e-mail stating that “Giant Eagle just let me know that Dr. Reddy just took a price increase on

23 Tizanidine! Pricing on the 2 & 4 mg 150 ct went from $4.50 to $45.00. . . . We should secure

24 confirmation but if this is true it would be very positive ….” Kellum responded, “Wow! Thank you.”

25 Kellum then quickly sent out a directive to the team to “[p]lease put the product on strict allocation to

26 forecast. Pricing Team – no new offers.”

27
28


                                                 240
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 252 of 612



 1          1162. On May 13, 2013, Dr. Reddy’s published its new WAC pricing for Tizanidine. That

 2 same day, Nesta of Mylan called CW-4 at Sandoz and they spoke for 4 minutes. Two days later, CW-1

 3 of Sandoz sent an internal e-mail to Kellum regarding “Tizanidine” stating “[l]et’s discuss.”

 4          1163. On May 24, 2013, Sandoz followed and matched Dr. Reddy’s WAC pricing on several

 5 formulations, and even exceeded Dr. Reddy’s pricing on one formulation. Sandoz’s WAC increases

 6 were significant - ranging from 248% to 344%, depending on the formulation. In the days leading up to
 7 the Sandoz increase, Nesta of Mylan exchanged phone calls with both CW-4 of Sandoz and J.A., a

 8 national account executive at Dr. Reddy’s, to coordinate the price increase regarding Tizanidine. At

 9 least some of those calls are set forth in the table below:

10

11

12

13
14

15

16

17          1164. Notably, after this, Nesta would not speak with J.A. again until three months later in

18 August 2013.

19          1165. On May 29, 2013, customer Omnicare e-mailed Sandoz and asked whether it wanted to

20 submit a bid for Tizanidine. CW-3 of Sandoz forwarded the request internally to CW-1 and Kellum
21 asking “[a]re we considering additional Tizanidine market share? I’m assuming are [sic] intent is not to

22 be disruptive at this time.” A few minutes later, Nesta called CW-4 at Sandoz and they spoke for nearly

23 thirteen (13) minutes. Later that day, CW-1 replied to CW-3’s e-mail stating, “[w]e will sit tight for

24 now.” CW-3 then responded to Omnicare, stating that “[a]lthough we are not in a back order situation

25 we cannot assume additional usage at this time. If this were to change I will let you know.”

26          1166. On June 14, 2013, Anda, a wholesale customer, e-mailed J.A. of Dr. Reddy’s asking

27 “[d]id mylan follow your increase?” J.A. responded, “We’ve heard they did.” J.A. had learned of Mylan’s
28 intent to follow the price increase through his prior communications with Nesta. However, Mylan had


                                                  241
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 253 of 612



 1 not actually raised its price on Tizanidine at the time of the inquiry and would not do so until July 2,

 2 2013.

 3          1167. On June 26, 2013, Meijer, a supermarket chain customer, e-mailed Dr. Reddy’s

 4 requesting a bid for Tizanidine. J.A. forwarded the request to N.M., a marketing executive at Dr.

 5 Reddy’s, stating: “I’m assuming they got a price increase.” N.M. responded: “I think, given the market

 6 situation and us leading the price adjustment, I think, we should not go behind additional market share
 7 since it will erode the market even further.” J.A. replied, “[y]eah, I was just sending it as an FYI, no

 8 intention to bid.” A few weeks later, Meijer forwarded the same request to Sandoz. Sandoz’s response

 9 was similar: “[w]e cannot supply unfortunately.”

10                  4.      May 24, 2013 First List of Price Increases

11          1168. When Patel began at Teva, she completed and sent her first formal list of recommended

12 price increases to her supervisor, K.G., on May 24, 2013. She sent the list via e-mail, with an attached

13 spreadsheet entitled “Immediate PI File.” The attached list included twelve (12) different drugs where
14 Patel recommended that Teva follow a “high quality” competitor’s price increase as soon as possible.

15 The spreadsheet also revealed competitively sensitive information about future pricing and bidding

16 practices of several of Teva’s high quality competitors – information that Patel could have only learned

17 through her discussions with those competitors. The relevant columns from that spreadsheet are set

18 forth below:

19

20
21

22

23

24

25

26          1169. For every one of the relevant drugs on the list, Patel or another executive at Teva spoke

27 frequently with Teva’s competitors in the days and weeks leading up to May 24, 2013. During these
28 communications, Teva and its competitors agreed to fix prices and avoid competing with each other in


                                                  242
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 254 of 612



 1 the markets for the identified drugs. For some of these drugs – including the four different

 2 formulations of Fluocinonide – Patel knew before she even began her employment at Teva that she

 3 would be identifying those drugs as price increase candidates because of communications she had

 4 already had with Aprahamian of Taro.

 5          1170. The graphic on page 170 of State AG Complaint No. 2 summarizes some of the calls

 6 related to each of the respective competitors leading up to May 24, 2013.
 7          1171. The “Immediate PI File,” including the competitively sensitive information Patel had

 8 obtained from competitors, was sent by Patel’s supervisor K.G. to Cavanaugh – at that time the Senior

 9 Vice President of Sales and Marketing at Teva – on May 27, 2013. Cavanaugh adopted and approved

10 Patel’s price increase recommendations on May 28, 2013.

11          1172. The Teva price increases for the drugs identified in Patel’s May 24, 2013 “Immediate PI

12 File” went into effect on July 3, 2013. Patel went to great lengths to coordinate these price increases

13 with competitors prior to sending the list to K.G. on May 24, 2013. Some illustrative examples of that
14 coordination are set forth below.

15                            a.    Glenmark

16          1173. A number of the drugs identified in the “Immediate PI File” were targeted because of a

17 recent Glenmark price increase on May 16, 2013. As soon as Patel started at Teva, she began to identify

18 price increase candidates through her conversations with various sales and marketing executives at

19 Glenmark, including:

20             a.   CW-5: 4 calls on 5/2/13 (5:02; 0:06; 7:18 and 11:39), 2 calls on 5/3/13 (1:53 and 0:06);

21                  1 text message on 5/3/13;

22            b.    J.C.: 3 calls on 5/6/13 (6:45; 20:44; 8:39); 2 calls on 5/7/13 (7:59 and 1:03); For

23                  example, early in the morning on May 2, 2013, Patel informed a colleague that she

24                  expected to have some new drugs to add to the price increase list imminently:

25

26

27
28


                                                   243
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 255 of 612



 1

 2

 3

 4

 5

 6
 7          1174. Less than fifteen minutes later, Patel received a call from CW-5 of Glenmark and the
 8 two spoke for just over five (5) minutes. Shortly after that call, at 7:44am, Patel sent a follow-up e-mail

 9 where she identified six different “high priority” Glenmark drugs to add to the price increase list,

10 including: Adapalene gel; Nabumetone; Pravastatin; Ranitidine HCL; Moexipril HCL; and Moexipril

11 HCL/HCTZ. Glenmark had not yet increased price on any of those drugs, nor had it sent any notices

12 to customers indicating that it would be doing so (and would not send such notices until May 15, 2013).

13          1175. As the Glenmark price increases were approaching, Patel took steps to make sure that
14 Teva did not undermine its competitor’s action. During the morning on May 15, 2013, in anticipation

15 of the Glenmark price increases that had not yet been implemented or made public, Patel instructed her

16 Teva colleagues to alert her of any requests by customers for pricing relating to eight different drugs

17 that Teva and Glenmark both marketed:

18

19

20
21

22

23

24

25

26

27
28


                                                  244
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 256 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14          1176. In accordance with the fair share understanding outlined above Patel wanted to be

15 careful to avoid obtaining any market share from Glenmark after the price increases.

16          1177. Patel also spoke to CW-5 of Glenmark for nearly six (6) minutes the next day, May 16,

17 2013 – the day of the Glenmark price increases. Effective that day, Glenmark increased price on the

18 following drugs where there was an overlap with Teva: Adapalene gel; Nabumetone; Fluconazole

19 tablets; Ranitidine HCL; Moexipril HCL; Moexipril HCL/HCTZ; Pravastatin; and Ondansetron. Patel

20 also spoke to CW-5 and J.C. at Glenmark multiple times on May 17, 2013.
21          1178. After Glenmark price increase implementation on May 16, 2013, and before Teva had

22 the opportunity to follow those increases, several customers approached Teva looking for a lower price.

23 Teva refused to bid on most of these solicitations so as to maintain market stability. When it did

24 provide a customer with a bid, Teva intentionally bid high so that it would not win the business. As

25 Patel stated to a Teva colleague when a large wholesaler approached Teva about bidding on several

26 Glenmark drugs: “IF we bid, we need to bid high, or we will disturb the market.”

27          1179. Patel did not immediately include all of the Glenmark price increase drugs on Teva’s

28 price increase list, however, because certain drugs involved non high “quality” competitors. For these


                                                 245
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 257 of 612



 1 drugs, a little more work (and communication) was required before Patel would feel comfortable

 2 moving forward with a price increase.

 3          1180. For example, the market for Fluconazole tablets included Greenstone as a competitor

 4 (albeit with relatively low market share) in addition to Teva and Glenmark. As of Friday May 17, 2013,

 5 Patel had not yet decided whether Teva should follow the Glenmark price increase on Fluconazole,

 6 fearing that Greenstone might not be a responsible competitor. In an internal e-mail that day, Patel
 7 indicated to colleagues – including her supervisor, K.G. – that she was “[g]athering some revised intel”

 8 about Fluconazole in order to determine next steps. The following Monday, May 20, Patel called Robin

 9 Hatosy, a national account manager at Greenstone but was unable to connect. Patel was ultimately not

10 able to communicate with Hatosy by phone until May 28, 2013 when the two had a twenty-one (21)

11 minute call. The next day after speaking to Hatosy – May 29, 2013 – Patel promptly added Fluconazole

12 to the Teva price increase list.

13          1181. Teva followed the Glenmark price increase for Fluconazole tablets on July 3, 2013. That

14 same day, Patel spoke to Hatosy for nearly sixteen (16) minutes and also spoke to CW-5 at Glenmark

15 for almost five (5) minutes. The Teva price increases were a staggering 875% - 1,570%, depending on

16 the dosage strength. Greenstone then followed with an increase of its own on August 16, 2013. Patel

17 coordinated those increases with both Glenmark and Greenstone.

18                            b.      Sandoz

19          1182. In her May 24 “Immediate PI File,” Patel included competitively sensitive information

20 about the drug Nabumetone, indicating that she was confident following Glenmark’s increase because
21 Sandoz was “bidding high” on that drug. In other words, Sandoz would provide cover bids that were

22 too high to be successful, so that Sandoz would not take its competitors’ market share even if it did not

23 take its own price increase. Patel had spoken to CW-1 for nearly twenty-five (25) minutes on May 15,

24 2013, and again for more than eighteen (18) minutes on May 20, 2013, during which time she learned

25 this information.

26          1183. At the same time, Sandoz was internally discussing its “bidding high” strategy for

27 Nabumetone. Two days before Patel sent the “Immediate PI File” to her supervisor, a Sandoz pricing
28 analyst sent the following e-mail to Kellum and CW-1 confirming the strategy:


                                                   246
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 258 of 612



 1

 2

 3

 4

 5

 6          1184. Patel continued to coordinate with CW-1 and other competitors about increasing prices

 7 for drugs on the list even after she sent it to K.G. on May 24, 2013. For example, at 8:15am on May 30,

 8 2013, Patel spoke to CW-5 at Glenmark for nearly twelve (12) minutes. Immediately after hanging up

 9 the phone, Patel called CW-1 at Sandoz to discuss Glenmark’s increase on the drug Ranitidine HCL

10 and Teva’s plans to follow that increase (Sandoz was also in the market for Ranitidine HCL). She left

11 CW-1 a voicemail, which he returned promptly. Patel and CW-1 then had several substantive telephone

12 calls over the next half hour.

13          1185. After these conversations with Patel, at 10:02am, CW-1 sent an e-mail to Kellum

14 indicating that he believed there would be price increases in the pipeline with respect to Ranitidine

15 HCL, and suggesting a potentially substantial increase in Sandoz’s price:

16

17

18

19

20
21

22

23

24

25          1186. The communication between Patel and CW-1 about competitively sensitive information
26 was constant and unrelenting during this period. For example, in June 2013 Teva was “attempting to

27 understand how [its] pricing for Isoniazid compares to the rest of the market.” On June 11, 2013, L.R.,
28 a Teva marketing representative, asked Patel whether she was “aware of any competitive market intel


                                                    247
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 259 of 612



 1 for this family?” According to the marketing representative, Sandoz was also in the market for Isoniazid

 2 and had “drastically increased their pricing” in January 2013. Patel responded: “I will try to get the

 3 scoop on Sandoz pricing tomorrow. When do you need this by?”

 4          1187. The next day - June 12, 2013 - Patel exchanged at least five (5) calls with CW-1 at

 5 Sandoz, including those listed below:

 6
 7

 8

 9

10

11
            1188. At 8:27am, after the first two of the phone calls listed above, Patel sent the following e-
12
     mail clarifying some of the information that L.R. had provided, reflecting some of the conversations
13
     about market share she was having with CW-1:
14

15

16

17

18

19

20
21

22

23

24

25          1189. Later that day, at 3:21pm, Patel passed along additional information with specific price

26 points she had received from CW-1 at Sandoz:

27
28


                                                  248
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 260 of 612



 1

 2

 3

 4

 5

 6
 7          1190. As discussed more fully below, Teva ultimately increased price on Isoniazid on January
 8 28, 2015 – in coordination with Sandoz. Patel spoke to CW-1 for more than sixteen (16) minutes

 9 shortly before the increase, on January 22, 2015.

10                            c.    Taro
11          1191. Patel noted in her May 24, 2013 “Immediate PI File” that for the drug Adapalene Gel,
12 she was confident in following the Glenmark price increase because there were also “[r]umors of a Taro

13 increase” on that drug. In addition to Teva and Glenmark, Taro was the only other competitor in the
14 market for Adapalene gel at that time. Patel had heard the “rumors” about a Taro increase directly from

15 Aprahamian, the Vice President of Sales and Marketing at Taro. During a nearly eleven (11) minute

16 phone conversation between the two on May 22, 2013, the competitors agreed to follow the Glenmark

17 increase. This was the first call between Patel and Aprahamian since Patel joined Teva.

18          1192. Shortly after the phone call with Patel, Aprahamian made an internal request for a
19 report with specific information about Adapalene gel in order to evaluate a potential Taro increase on

20 the drug, including volume and pricing. Aprahamian indicated that the reason for his request was that
21 the “[r]umor mill has some price changes in the market.”

22          1193. The next day, May 23, 2013, Aprahamian directed a Taro employee to implement a
23 price increase on Adapalene gel:

24

25

26

27
28


                                                   249
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 261 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9          1194. Exactly one week after the call between Patel and Aprahamian, on May 29, 2013, Taro

10 increased its price on Adapalene gel. As discussed below, Teva followed with its own price increase on

11 July 3, 2013, which was coordinated with both Glenmark and Taro.

12                  5.      July 3, 2013 Price Increases

13          1195. Teva implemented its first formal set of price increases using Patel’s high-quality

14 competitor formula on July 3, 2013, relating to twenty-one (21) different generic drugs. Many of the

15 drugs slated for price increases were from the May 24, 2013 “Immediate PI File,” but several others had

16 been added in the interim. Patel scheduled a conference call for the day before the price increases to

17 discuss those increases with members of Teva’s sales and pricing departments:

18

19

20
21

22

23

24

25

26

27
28


                                                 250
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 262 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19          1196. Patel and/or Green spoke to every important competitor in the days and weeks leading
20 up to the July 3, 2013 Teva price increase to coordinate the increases and reiterate the understanding
21 already in place with those competitors.

22          1197. The graphic on page 180 of the State AG Complaint No. 2 details some of the calls
23 between Teva representatives and Teva’s competitors in the days and weeks leading up to the July 3,

24 2013 price increase.

25          1198. The only drugs that Patel or Green did not coordinate with Teva’s competitors (those
26 not highlighted in the referenced graphic) were drugs where Teva was exclusive – i.e., had no

27 competitors.
28


                                                 251
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 263 of 612



 1          1199. Patel – and other executives at Teva –went to great efforts to coordinate these price

 2 increases with competitors prior to July 3, 2013. Some illustrative examples of generic drugs that were

 3 added to the list after May 24, 2013 are set forth in more detail below.

 4                            a.    Upsher-Smith

 5          1200. On June 13, 2013, as Patel was in the process of finalizing the Teva price increase list,

 6 she learned that Upsher-Smith had increased its listed WAC prices for the drug Oxybutynin Chloride.
 7          1201. On June 13, 2013, K.G. of Teva sent an e-mail to several Teva employees, including

 8 Patel, asking them to “share any competitive intelligence you may have or receive” regarding

 9 Oxybutynin Chloride. At that time, Teva had been considering whether to delete the drug from its

10 inventory, due to low supply and profitability. One factor that could potentially change that calculus for

11 Teva was the ability to implement a significant price increase. On June 14, 2013, while considering

12 whether to change Teva’s plan to delete the drug, a Teva employee asked Patel whether she could

13 “provide an estimate of the pricing we might secure business at?”
14          1202. On June 15, 2013, Patel exchanged six (6) text messages with B.L., a senior national

15 account executive at Upsher-Smith.

16          1203. Patel deemed Upsher-Smith a highly-ranked competitor (+2) in large part because of

17 her relationship and understanding with B.L. In the week before she began her employment at Teva

18 (after leaving her previous employment), Patel and B.L. exchanged several text messages. During her

19 first week on the job, as she was beginning to identify price increase candidates and high quality

20 competitors, Patel spoke to B.L. on April 29, 2013 for nearly twenty (20) minutes. During these initial
21 communications, the two competitors reached an understanding that Teva and Upsher-Smith would

22 follow each other’s price increases. This understanding resulted in Upsher-Smith receiving a +2 “quality

23 competitor” ranking from Patel.

24          1204. On June 19, 2013, Teva learned that the other competitor in the market for Oxybutynin

25 Chloride, a company not identified as a defendant in this Complaint, also increased its price for that

26 drug. As a result, a national account executive at Teva sent an e-mail to Patel stating “Did you know

27 about the Oxybutynin? We have small share, but huge increase there!” Patel responded: “Yes, heard late
28 last week. The train is moving so fast, I’m worried we won’t get on!” That same day, Patel instructed a


                                                   252
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 264 of 612



 1 colleague to add Oxybutynin Chloride to the Teva price increase list and began taking steps to

 2 implement the increase.

 3            1205. On July 3, 2013, Teva implemented a price increase ranging between 1,100 – 1,500%

 4 increase on Oxybutynin Chloride, depending on the dosage strength. Like the other drugs on the list,

 5 Teva would not have increased its price without first obtaining agreement from competitors that they

 6 would not compete with Teva or steal market share after the increase.
 7                             b.    Mylan

 8            1206. Immediately after she began at Teva, Patel began to investigate Mylan drugs as a

 9 potential source for coordinated price increases. For example, on May 6, 2013, as she was creating the

10 list of “Immediate PI” candidates, Patel sent Green an e-mail with an attached spreadsheet titled “Price

11 Increase Candidate Competitive Landscape.” Patel asked Green to “gather as much market intelligence

12 as possible” for certain, specific items that she had highlighted in blue, including nine (9) Mylan drugs:

13 Tolmetin Sodium capsules; Doxazosin Mesylate tablets; Methotrexate tablets; Diltiazem HCL tablets;
14 Flurbiprofen tablets; Nadolol tablets; Amiloride HCL/HCTZ tablets; Cimetidine tablets; and Estradiol

15 tablets.

16            1207. The next day, May 7, 2013, Green spoke to Nesta at Mylan three times, including one

17 call lasting more than eleven (11) minutes. Green also called Patel twice that day to report on what he

18 had learned. Green and Nesta also spoke a number of times over the next several days, including on

19 May 8 (3:46), May 9 (4:05) and May 10, 2013 (0:28; 10:46 and 2:19).

20            1208. On May 14, 2013, Patel asked several Teva national account managers, including Green,

21 to obtain “price points” on certain Mylan drugs including Cimetidine and Nadolol in preparation for a

22 potential price increase. She indicated internally to another Teva colleague that she was expecting

23 “additional Mylan intel” and that she was expecting Mylan “to take an additional increase” on those

24 items. On May 17, 2013, Green spoke to Nesta six (6) times, including calls lasting 11:50, 2:23, 4:25 and

25 16:02.

26            1209. On May 29, 2013, after a discussion with Cavanaugh Patel added four Mylan drugs to

27 the Teva price increase list: Nadolol, Cimetidine, Prazosin HCL, and Methotrexate.
28


                                                    253
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 265 of 612



 1           1210. Discussions between Green and Nesta about specific drugs continued into June, as

 2 Mylan was also preparing for its own major price increase on a number of drugs. From June 24 through

 3 June 28, 2013, for example, Green and Nesta had at least the following telephone calls:

 4

 5

 6
 7

 8

 9

10

11

12           1211. On June 26, 2013, in the midst of this flurry of communications between Teva and

13 Mylan (and the same day that Green and Nesta had a one-hour phone call), one of Patel’s colleagues
14 sent her a suggestion with the following list of potential drugs to add to the price increase list:

15
                Product                                         Competitors (Mkt Share)
16              Disopyramide Phosphate Capsules                 Actavis (61%)
                Ketorolac Tablets                               Mylan (32%)
17              Ketoprofen Capsules                             Mylan (63%)
18              Hydorxyzine Pamoate Capsules                    Sandoz (39%); Actavis (9%)
                Nystatin Tablets                                Heritage (35%); Mutual (32%)
19

20           1212. In response, Patel’s supervisor, K.G., commented that “Ketoprofen would have a high

21 likelihood of success.” Patel also responded favorably with regard to some of the drugs, alluding to the

22 fact that she had inside information about at least Ketoprofen:

23

24

25

26

27           1213. Not surprisingly given the “rumors,” Mylan raised its price for both Ketorolac
28 Tromethamine and Ketoprofen (the two Mylan drugs on the list above) six days later, on July 2, 2013.


                                                  254
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 266 of 612



 1 Teva then quickly followed with its own price increase for both drugs (and others) on August 9, 2013.

 2 As discussed more fully below, those price increases were closely coordinated and agreed to by Teva

 3 and Mylan.

 4          1214. At the end of the flurry of phone communications between Teva and Mylan described

 5 above – on June 28, 2013 –Green and Nesta had a four (4) minute call starting at 10:59am. Within

 6 minutes after that call, Patel sent the following e-mail internally at Teva:
 7

 8

 9

10

11

12

13
14

15

16          1215. Patel obtained this information directly from Green but got one significant point wrong

17 (which confirms that she had advance notice of the Mylan increase). In fact, Mylan did not announce

18 the price increases until the following Monday, July 1, 2013 – with an effective date of July 2, 2013.

19          1216. Patel consistently used the term “rumors” in e-mails to camouflage that Teva was

20 communicating with competitors about future price increases. She used the term when discussing Taro
21 in the May 24, 2013 “Immediate PI” spreadsheet, after speaking with Aprahamian and before Taro

22 raised its price on Adapalene gel. She used it again on June 26, 2013 – after Green and Nesta spoke

23 several times in advance of Mylan’s price increase on Ketoprofen.

24          1217. Similarly, on July 2, 2013 – the day before Teva’s price increases (including for the drug

25 Methotrexate) went into effect, a colleague asked Patel how Teva’s competitors’ pricing compared with

26 regard to Methotrexate. Patel responded that Mylan’s pricing was a little low on that drug, “but we are

27 hearing rumors of them taking another increase,” so Teva felt comfortable increasing the price of that
28 drug on July 3, 2013. These “rumors” – which were based on the direct communications between


                                                  255
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 267 of 612



 1 Green and Nesta noted above – again turned out to be accurate: Mylan increased its price of

 2 Methotrexate, pursuant to its agreement with Teva, on November 15, 2013.

 3                            c.    Sandoz

 4          1218. After the large Teva and Mylan price increases on July 2 and 3, 2013, Sandoz sought to

 5 obtain a “comprehensive list of items” price-fixed so that it would “not respond to something

 6 adversely” by inappropriately competing for market share on any of those drugs. Sandoz executives had
 7 previously conveyed to their counterparts at both Mylan and Teva that Sandoz would follow their price

 8 increases and not steal their customers after an increase. Sandoz ensured it was aware of every increase

 9 taken by both competitors so it could live up to its end of the bargain.

10          1219. On July 9, 2013, CW-1 stated in an internal Sandoz e-mail that he would “call around to

11 the [Sandoz directors of national accounts] to try and gather a comprehensive list of items.”

12          1220. Pursuant to that direction, on July 15, 2013 CW-2 of Sandoz called Rekenthaler at Teva

13 and left a message. Rekenthaler called CW-2 back immediately and the two had a three (3) minute
14 conversation during which CW-2 asked Rekenthaler to provide him with a full, comprehensive list of

15 all the Teva price increase drugs – not just those drugs where Teva overlapped with Sandoz.

16 Rekenthaler complied. Understanding that it was improper to share competitively sensitive pricing

17 information with a competitor, and in an effort to conceal such conduct, Rekenthaler first sent the

18 Teva price increase list from his Teva work e-mail account to a personal e-mail account, and then

19 forwarded the list from his personal e-mail account to CW-2’s personal e-mail account:

20
21

22

23

24

25

26

27
28


                                                   256
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 268 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17          1221. CW-2 later called CW-1 and conveyed the information orally to CW-1, who transcribed
18 the information into a spreadsheet.

19          1222. One of the drugs that both Teva and Mylan increased the price of in early July 2013 was
20 Nadolol. Sandoz was the only other competitor in that market. Shortly after the Teva increase, CW-1
21 sent Patel a congratulatory message regarding the increase.

22                 6.      July 19, 2013 Price Increase – Enalapril Maleate
23          1223. Immediately after the July 3, 2013 price increases, Patel began preparing for what she
24 called “Round 2” – another large set of Teva price increases. In the interim, however, Teva was

25 presented with an opportunity to coordinate a price increase with competitors on a single drug –

26 Enalapril Maleate tablets.

27          1224. Mylan previously increased its price for Enalapril Maleate effective July 2, 2013. At that
28 time, there were only three manufacturers in the market: Mylan, Teva and Wockhardt. Enalapril


                                                 257
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 269 of 612



 1 Maleate was on the list of drugs slated for a price increase that Teva had received from Mylan in June

 2 2013, before those price increases were put into effect (as discussed above).

 3          1225. Shortly after the Mylan price increase, on July 10, 2013, Teva received a request from a

 4 customer for a lower price on Enalapril Maleate. Interestingly, the customer indicated that the request

 5 was due to Wockhardt having supply problems, not because of the Mylan increase. K.G. of Teva

 6 confirmed that Enalapril Maleate “was on the Mylan increase communicated last week. They took a
 7 ~75% increase to WAC.”

 8          1226. The comment from the customer sparked some confusion at Teva, which Teva quickly

 9 sought to clarify. That same day, Green and Nesta had two phone calls, including one lasting almost

10 sixteen (16) minutes. The next day, July 11, 2013, Green and Nesta spoke two more times. During these

11 conversations, Nesta explained to Green that Wockhardt had agreed to follow the Mylan price increase

12 on Enalapril Maleate. This information sparked the following e-mail exchange between Green and Patel

13 (starting from the bottom):
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                 258
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 270 of 612



 1           1227. As it turned out, there must have been a miscommunication between Green and Nesta

 2 because although Wockhardt did in fact plan to follow Mylan’s price increase, it had not yet had the

 3 opportunity to do so as of July 11, 2013.

 4           1228. On Friday, July 12, 2013, J.P., a national account executive at Teva, asked Patel whether

 5 Teva was “planning on increasing [its price for Enalapril].” Patel responded: “I hope to increase, but

 6 we’re gathering all the facts before making a determination.” J.P. then inquired whether Teva would
 7 make an offer to the customer, and Patel responded: “Not sure yet. Need some time. We’re exploring

 8 the possibility of an increase just on this item . . . in the near future. Maybe next week.”

 9           1229. That same day, Patel and Green each started “exploring the possibility” and “gathering

10 the facts” by reaching out to Teva’s two competitors for Enalapril Maleate. Patel called Nesta of Mylan

11 directly and they spoke three times, including calls lasting six (6) and five (5) minutes. Patel likely called

12 Nesta directly in this instance because Green was attending the PBA Health Conference at the Sheraton

13 Overland Park, Overland Park, Kansas, where he was participating in a golf outing. Upon information
14 and belief, K.K. – a senior national account executive at Wockhardt – attended the same conference,

15 and likely spoke directly to Green either at the golf outing during the day or the trade show at night,

16 because at 12:40am that evening (now the morning of July 13, 2013) K.K. created a contact on his cell

17 phone with Green’s cell phone number in it.

18           1230. On Sunday, July 14, 2013, after Green returned home from the conference, Green and

19 Patel spoke three times, including one call lasting twenty-one (21) minutes. During these calls, Green

20 conveyed to Patel what he had learned from K.K.: that Wockhardt planned to follow the Mylan price
21 increase.

22           1231. First thing the next morning, on Monday, July 15, 2013, Patel sent an e-mail to a Teva

23 executive stating “new developments…heard that Wockhardt is taking an increase today or tomorrow.”

24 At the same time, Wockhardt began planning to raise the price of Enalapril Maleate and sought to

25 confirm specific price points for the increase. Internally, Wockhardt employees understood that K.K.

26 would try to obtain price points from a competitor. That morning, K.K. of Wockhardt called Green for

27 a one (1) minute call; shortly thereafter, Green returned the call and they spoke for two (2) more
28 minutes. At 9:57am that morning, K.K. reported internally the specific price ranges that he had


                                                   259
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 271 of 612



 1 obtained from Green.

 2          1232. Armed with this competitively sensitive information, and the understanding that

 3 Wockhardt intended to follow the Mylan increase, Teva began to plan its own price increase. On

 4 Tuesday, July 16, 2013, Patel sent the following internal e-mail to her supervisor K.G., again using the

 5 term “rumors” to obfuscate the true source of her information:

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21          1233. That same day, Nesta called Patel and left a voicemail.

22          1234. Patel’s July 16, 2013 e-mail referred to above was forwarded to Cavanaugh, who

23 promptly approved the price increase. That same day, July 16, 2013, Patel then scheduled a “Price

24 Increase Discussion” with members of Teva’s sales and pricing teams, and sent the following agenda:

25

26

27
28


                                                 260
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 272 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21          1235. Teva and Wockhardt simultaneously implemented price increases on July 19, 2013.

22 Although the timing of the price increase was coordinated among the competitors, Patel nevertheless

23 described the simultaneous increase as a coincidence in an internal e-mail that same day:

24

25

26

27
28


                                                 261
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 273 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9           1236. Within a few days after the increases, a customer complained to K.K. at Wockhardt,
10 asking: “What is going on in the market that justifies your price increases?” K.K.’s response to the

11 customer was direct: “Mylan took up first we are just following.” Similarly, in early August a different

12 customer asked Wockhardt to reconsider its increase, suggesting that Wockhardt’s competitors were

13 offering a lower price point. Knowing this to be untrue, K.K. replied again “we followed Mylan and
14 Teva for the increase.”

15                   7.      August 9, 2013 Price Increases
16           1237. On August 9, 2013, Teva raised prices on twelve (12) different drugs. These increases
17 were again coordinated with a number of Teva’s competitors, including Mylan, Sandoz, Taro, Lupin,

18 Glenmark, Zydus and Apotex.

19           1238. Patel began planning for the increase shortly after the July 3 increases were
20 implemented. On July 11, 2013, Patel sent a preliminary draft list of price increase candidates to a
21 colleague for what she referred to as “Round 2.” For the drugs on the preliminary list, Patel stated that

22 “this does not guarantee that [they] will end up getting an increase, but at the very least, it will be put

23 through the review process.”

24           1239. The list included a number of drugs involving the following competitors, primarily:
25 Actavis, Aurobindo, Glenmark, Heritage, Lupin, Mylan and Sandoz. In the days leading up to July 11,

26 2013, Patel was communicating directly with executives at nearly all of those competitors, including the

27 following:
28


                                                   262
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 274 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11          1240. Patel was also communicating indirectly with Mylan through Green. For example, on
12 July 10, 2013 – the day before Patel sent the preliminary “Round 2” increase list – Green and Nesta

13 spoke twice. Shortly after the second call, Green called Patel and the two spoke for just over seven (7)
14 minutes. The next day, on July 11, Nesta and Green exchanged several more calls. The timing of those

15 calls is set forth below:

16

17

18

19

20
21

22          1241. Patel and other Teva executives continued to coordinate with competitors over the next
23 several weeks, refining the list and preparing for the next large Teva price increase.

24          1242. By August 7, 2013, Patel had finalized the list. That day she sent an e- mail to her
25 supervisor, K.G., with a “Price Increase Overview” spreadsheet which she had prepared for

26 Cavanaugh, summarizing the increases. As shown below, the spreadsheet included competitively

27 sensitive information about certain competitors’ plans regarding future price increases that Patel and/or
28 Green could have only learned from directly colluding with those competitors:


                                                  263
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 275 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9          1243. K.G. immediately recognized that having such explicit evidence of a competitor’s price
10 increase plans in writing would be problematic for Teva. In response to the e-mail, K.G. politely asked

11 Patel to remove some of the incriminating information:

12

13
14

15

16

17

18

19

20
21

22

23          1244. In accordance with the executive’s request, Patel deleted the information.
24          1245. Patel and Green coordinated the increases with every important competitor in the days
25 and weeks leading up to the increase. The graphic on page 197 of State AG Complaint No. 2 details

26 some of the calls with competitors in the days and weeks leading up to the increases.

27
28


                                                 264
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 276 of 612



 1          1246. The only drug on the list that Patel and/or Green were not coordinating with

 2 competitors on in advance (Clemastine Fumarate oral liquids) was a drug where Teva was exclusive and

 3 thus had no competitors. That drug was slated for the lowest increase of all drugs on the list (7%).

 4          1247. The day before the price increase went into effect - August 8, 2013 - Patel was

 5 particularly busy, spending most of her morning reaching out and communicating with several key

 6 competitors:
 7

 8

 9

10

11

12

13          1248. As it turned out, Mylan was also in the process of implementing its own price increases
14 on August 9, 2013 on several drugs (including several sold by Teva), and it is likely that Nesta reached

15 out to Patel to coordinate those increases.

16                            a.    Mylan
17          1249. Teva and Mylan were coordinating price increases consistently during this period,
18 including the time leading up to the August 9, 2013 increases. During each step in the process, Teva

19 and Mylan executives kept their co-conspirators apprised of their decisions. The communications were

20 typically initiated by Patel, who asked Green to communicate with Nesta of Mylan and obtain what she
21 referred to as “intel” on many different drugs. But at times Patel communicated directly with Nesta.

22          1250. For example, on July 22, 2013, Patel sent Green an e-mail with an attached spreadsheet
23 of “Round 2” increase items. She indicated that she was “seeking intel” for a group of drugs in the

24 attached spreadsheet with a highlighted yellow “x” and included in a column titled “Follow

25 Mylan/Other:”

26

27
28


                                                   265
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 277 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9 A large majority were Mylan drugs.

10          1251. The next day – July 23, 2013 – at 4:30pm, Green and Nesta spoke for more than six (6)

11 minutes. Immediately after hanging up the phone, Green called Patel to convey the intel he had

12 obtained from Mylan. The call lasted more than three (3) minutes.

13          1252. On July 29, 2013, Green at Teva was approached by a large retail pharmacy asking for

14 bids on several of the drugs that Mylan had increased prices on in early July. Green’s first step was to

15 request market share information for those drugs so that Teva could make a decision on how to

16 respond to the customer’s inquiry based on the generally accepted understanding regarding fair share:

17

18

19

20
21

22

23

24          1253. The next day, July 30, 2013, Patel sent Green the “latest” price increase file as an
25 attachment, saying that she “[f]igured it would help since I’ve changed a few things on you.” Patel asked

26 Green to obtain additional “market intel” for a group of seven Mylan drugs, some of which varied

27 slightly from the prior spreadsheet.
28


                                                  266
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 278 of 612



 1          1254. Following the same consistent pattern, Green and Nesta spoke six (6) times over the

 2 next two days. After hanging up from the last call between the two on August 1, 2013, Green called

 3 Patel and conveyed the results of his conversations. This series of phone calls is detailed below:

 4

 5

 6
 7

 8

 9

10          1255. In the midst of the phone calls between Green and Nesta on July 31, 2013, Patel sent

11 the following e-mail with “commentary” about the customer request, with a particular focus on

12 balancing Teva’s desire to increase prices against its commitment to adhere to the fair share agreement

13 and how that may affect its market share for certain products sold by Mylan:
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                 267
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 279 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17          1256. Based on all of these communications between Teva and Mylan (and at times other

18 competitors), Teva was able to successfully increase price on seven different drugs that it overlapped

19 with Mylan on August 9, 2013, as set forth above.

20                             b.    Pravastatin

21          1257. As early as May 2, 2013, Patel engaged in discussions regarding a price increase for

22 Pravastatin with CW-5, a senior executive at Glenmark. Early in the morning of May 2, as she was in

23 the process of formulating her list of “high quality” competitors and the list of price increase

24 candidates, Patel informed a colleague that she expected to have some “priority items” to add to the

25 price increase list “shortly.” Within minutes, she received a call from CW-5 and they discussed price

26 increases for a number of different drugs, including Pravastatin. Shortly after that call, Patel sent an e-

27 mail to her Teva colleague directing him to add Pravastatin, and several other Glenmark drugs, to the
28 price increase list. In all, Patel spoke to CW-5 four (4) times throughout the day on May 2, 2013, as set


                                                    268
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 280 of 612



 1 forth below:

 2

 3

 4

 5

 6          1258. As of May 2013, the market for Pravastatin included five competitors: Glenmark, Teva,
 7 Lupin, Zydus and Apotex. The number of competitors made it more difficult to coordinate a price

 8 increase. This difficulty stemmed in part because two of those competitors – Zydus and Apotex – were

 9 also the two lowest quality competitors in Patel’s quality of competition rankings, and any price increase

10 for that drug would require significant coordination and communication before Teva could feel

11 comfortable raising its own price.

12          1259. Teva was able to achieve a sufficient level of comfort and substantially raise prices for
13 Pravastatin by systematically communicating and reaching agreement with each and every competitor
14 on that drug over the next several months.

15          1260. On May 3, 2013, Green called M.K., a senior executive at Zydus, twice with one call
16 lasting four (4) minutes. Over the next several weeks, Green communicated numerous times with both

17 M.K. and K.R., a senior sales executive at Zydus, to coordinate a Zydus price increase on Pravastatin.

18          1261. On May 6 and 7, 2013, Patel communicated with her contacts at Lupin (Berthold) and
19 Glenmark (J.C., a national account executive) multiple times. Those calls are detailed below:

20
21

22

23

24

25

26

27 During one or more of her calls with J.C. and/or CW-5 of Glenmark in early May 2013, Patel obtained
28 specific price points from Glenmark for its Pravastatin (and other) price increases – well before the


                                                 269
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 281 of 612



 1 Glenmark increases became public – and documented those price points in her price increase

 2 spreadsheet.

 3          1262. By May 8, 2013, Teva executives clearly understood that Glenmark would be leading the

 4 Pravastatin price increase and were comfortable enough with the situation that one marketing executive

 5 at Teva indicated in an e-mail to Patel that he was hoping to raise price on Pravastatin “if/when

 6 Glenmark does.”
 7          1263. As the Glenmark increase for Pravastatin was approaching, Patel began preparing. On

 8 May 15, 2013 – the day before Glenmark’s increase would become effective – a Teva executive sent an

 9 e-mail out to the pricing team stating that “Nisha would like to be made aware of any requests

10 (including in-house RFPs) that include” several of the Glenmark product families, including

11 Pravastatin. The Teva executive concluded: “[i]n the event you are reviewing these products for any

12 request, please make her aware and as a group we can discuss where to price based on market

13 intelligence she has collected.”
14          1264. That same day, Glenmark notified its customers that it would substantially raise the

15 price of Pravastatin, effective May 16, 2013.

16          1265. As was now the practice among co-conspirators, the day before and the day of the

17 Glenmark increase brought a flurry of phone calls among several of the competitors, including Teva

18 executives. At least some of those calls are set forth below:

19

20
21

22

23

24

25

26

27
28


                                                 270
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 282 of 612



 1           1266. As of May 16, 2013, Patel was still considering whether Teva should increase its price

 2 for Pravastatin, because she was concerned about whether Zydus would act responsibly and follow a

 3 price increase. At that time, Patel did not view Zydus as a quality competitor. Patel stated: “I have asked

 4 to get Zydus’ ability to supply on this. If it’s not so great, I would like to add back to the increase list.”

 5 Patel later indicated that “[t]he only threat was Zydus. Just waiting to hear on their ability to supply.”

 6           1267. Green was responsible for coordinating with Zydus. As seen in the table above, on May

 7 15, 2013, Green spoke with three Zydus employees, including a call with K.R. of Zydus lasting sixteen

 8 (16) minutes. The next day, on May 16, Green spoke with M.K. for 4 minutes. Later that day, K.R.

 9 called M.K. and the two Zydus executives spoke for more than seventeen (17) minutes. Green also

10 spoke to Rekenthaler and Patel the same day, conveying what he had learned from his communications

11 with the Zydus executives.

12           1268. Also on May 16, Patel’s supervisor, K.G., sent an internal e-mail to several colleagues,

13 including Patel and Rekenthaler, stating “I think we need to understand additional competitor ability to
14 take on additional share and pricing actions. The volume is huge for us. It would be nice to try to

15 increase our price, but we do not really want to lose a lot of share on this product.” In response,

16 Rekenthaler indicated that he was now comfortable with the price increase, but he did not want to put

17 his reasoning in writing:

18

19

20
21

22

23           1269. The next day – May 17, 2013 – Patel continued to coordinate the price increase with

24 executives at both Glenmark and Lupin. For example, at 12:08pm, Patel called Berthold at Lupin for an

25 eleven (11) minute call. While she was on the phone with Berthold, CW-5 of Glenmark called Patel (at

26 12:09pm) and left a 23-second voicemail. Immediately after she hung up the phone with Berthold, Patel

27 returned the call to CW-5; they ultimately connected for nearly eight (8) minutes.
28


                                                   271
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 283 of 612



 1          1270. As of this point, Teva executives had spoken to all of their competitors about

 2 Pravastatin except Apotex. From May 20-24, Patel had the following series of phone calls with B.H., a

 3 senior sales executive at Apotex, during which Apotex agreed to raise its price for Pravastatin:

 4

 5

 6
 7

 8

 9 These were the first documented phone calls between Patel and B.H. since Patel had joined Teva.

10          1271. But even with this agreement in hand, Patel was still hesitant to add Pravastatin to the

11 price increase list until Apotex actually increased its price. For example, when she sent the “Immediate

12 PI” spreadsheet to her supervisor K.G. on May 24, 2013, Pravastatin was still not on the list.

13          1272. That would change shortly. On May 28, 2013, Apotex raised its price for Pravastatin.

14 That same day, Green also exchanged six (6) text messages with K.R. at Zydus. The next day, after a

15 conversation with Maureen Cavanaugh, Patel added Pravastatin to the Teva price increase list.

16          1273. The day after the Apotex increase, Defend spoke to K.R. at Zydus two more times, and

17 exchanged four (4) more text messages. Zydus then quickly followed with a price increase of its own on

18 June 14, 2013.

19          1274. Following the normal pattern, Green spoke to KR. and M.K at Zydus several times in

20 the days leading up to the Zydus increase, including at least the following calls and text messages:
21

22

23

24

25

26

27
28


                                                  272
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 284 of 612



 1          1275. Teva ultimately followed Glenmark, Apotex and Zydus with a significant (653%) price

 2 increase of its own on August 9, 2013. As described in more detail above, in the days and weeks leading

 3 up to August 9, Patel and Green were communicating with all of Teva’s competitors for Pravastatin to

 4 coordinate the increase.

 5          1276. When Patel sent the “Price Increase Overview” to her supervisor, K G., on August 7,

 6 2009, two days in advance of Teva’s price increase, she included one piece of very telling information
 7 about the agreement she had in place with Berthold and Lupin: specifically, that Lupin was “waiting on

 8 Teva” before implementing its own increase. Based on this representation from Lupin, and Lupin’s

 9 status as a high-quality competitor, Teva executives felt comfortable implementing the significant price

10 increase.

11          1277. A couple of days after Teva implemented its increase, a colleague at Teva asked Patel

12 when Zydus and Apotex implemented their price increases. In her response, Patel confirmed that it was

13 Green (“KGn”) who had indeed coordinated the Pravastatin price increase with Zydus:
14

15

16          1278. Pursuant to that agreement, shortly after Teva’s increase – on August 28, 2013 – Lupin

17 raised its price to follow competitors Glenmark, Apotex, Zydus and Teva.

18          1279. The extra work required to implement the Pravastatin price increase was well worth it to

19 Teva. As she was preparing to implement Teva’s August 9, 2013 price increases, Patel also calculated

20 the quarterly increase in sales revenues resulting from the price increase taken by Teva on July 3, 2013.
21 The analysis also included the financial impact of the recent Pravastatin increase. The results were

22 staggering.

23          1280. According to her analysis, the “Total Net Upside after Credits” as a result of the July 3

24 price increases, plus Pravastatin and one other drug, was a staggering $937,079,079 (nearly $1 billion)

25 per quarter to Teva, as shown below:

26

27
28


                                                 273
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 285 of 612



 1

 2

 3

 4

 5

 6
             1281. Patel was rewarded handsomely by Teva for effectuating these price increases. In March
 7
     2014, less than a year after starting at Teva, Patel was rewarded with a $37,734 cash bonus, as well as an
 8
     allocation of 9,500 Teva stock options.
 9
             1282. As a result of the price-fixing agreements set forth above, prices rose more than 500%
10
     for Pravastatin, according to data compiled by the Healthcare Supply Chain Association and released by
11
     Senator Sanders and Representative Cummings.
12
             1283. NADAC data demonstrates that average market prices for Pravastatin remained stable
13
     prior to July 2013, then increased dramatically and remained artificially high thereafter. For instance, the
14
     average market price for Pravastatin 40mg increased by over 640%, from $0.09 per tablet in July 2013
15
     to $0.67 per tablet by December 2013.
16

17

18

19

20
21

22

23

24

25

26

27
28


                                                   274
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 286 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14          1284. WAC pricing confirms that Apotex, Lupin, Teva, and Zydus all increased their
15 Pravastatin prices substantially and largely in unison.

16   Package
                                                                    New            Date of       Percentage
        Size        Defendant          NDC           Old WAC
                                                                    WAC           Increase        Increase
17    (10mg)
        90ct          Apotex        60505016809        $0.26        $0.56        5/28/2013          119%
18     500ct          Apotex        60505016805        $0.26        $0.56        5/28/2013          119%
        90ct           Zydus        68382007016        $0.17        $0.48        6/14/2013          189%
19     500ct           Zydus        68382007005        $0.15        $0.48        6/14/2013          222%
20      90ct           Teva         00093077198        $0.17        $0.48        8/9/2013           189%
      1,000ct          Teva         00093077110        $0.15        $0.48        8/9/2013           221%
21      90ct           Lupin        68180048509        $0.17        $0.48        8/28/2013          190%
       500ct           Lupin        68180048502        $0.15        $0.48        8/28/2013          222%
22

23          1285. Although WAC data is not available for Glenmark, upon information and belief, it
24 implemented virtually identical price increases at virtually the same time for its Pravastatin products.

25          1286. Prices continued to increase after August of 2013. In the October 2014 letters Senator
26 Sanders and Representative Cummings sent to generic manufacturers as part of their investigation, they

27 outlined the price increase Pravastatin saw between October 2013 and April 2014. They sent letters to
28


                                                  275
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 287 of 612



 1 Dr. Reddy’s, Apotex, Teva, and Zydus, and depicted the following price increases during that six-

 2 month period:

 3                                                Avg. Market Price Avg. Market Price Percentage
                Drug            Package Size
                                                      Oct. 2013        April 2014      increase:
 4

 5        Pravastatin Sodium    20mg, 1,000ct             $77                  $368              377%
          Pravastatin Sodium    40mg, 1,000ct            $114                  $540              373%
 6
          Pravastatin Sodium     10mg, 500ct              $27                  $196              625%
 7        Pravastatin Sodium     80mg, 500ct              $59                  $299              365%
 8        Pravastatin Sodium      10mg, 90ct              $6                    $34              406%
 9        Pravastatin Sodium      20mg, 90ct               $7                   $35              400%
          Pravastatin Sodium      40mg, 90ct               $9                   $51              466%
10        Pravastatin Sodium      80mg, 90ct              $14                   $52              271%
11

12             1287. These price increases cannot be explained by supply shortages or costs. According to a
13 November 2014 report by the New York Times, a three-month supply of generic pravastatin cost $230
14 in the United States, but $31.50 for the branded version, Pravachol, in Canada. 41

15                               c.    Etodolac
16             1288. As of July 13, 2013, Teva sold both Etodolac and Etodolac ER. Teva’s competitors for
17 the standard version of Etodolac were Taro and Sandoz. For Etodolac ER, Teva had only one

18 competitor – Taro.

19             1289. When Patel first began planning for “Round 2” of Teva’s price increases, Etodolac and
20 Etodolac ER were not slated for increases. For example, when she circulated a long list of potential
21 “Round 2” increases on July 11, 2013 (that would later be cut down substantially) – neither of those

22 drugs was on the list.

23             1290. Around that time, Sandoz began identifying a list of drugs where it believed it could
24 increase price by the end of July. Etodolac was on the list, primarily because Sandoz would be able to

25 implement a substantial increase without incurring significant price protection penalties from its

26

27   41
       http://www.nytimes.com/2014/11/25/us/lawmakers-look-for-wa.vs-to-provide-relief-for-rising-
     cost-of-generic-drugs.html?_r=0.
28


                                                      276
                                      COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 288 of 612



 1 customers.

 2          1291. On July 16, 2013, CW-3, then a senior executive at Sandoz, reached out to Aprahamian

 3 at Taro and they spoke for sixteen (16) minutes. Aprahamian called CW-3 back the next day and the

 4 two spoke again for eight (8) minutes. After hanging up the phone with CW-3, Aprahamian

 5 immediately called Patel. They exchanged voicemails until they were able to connect later in the day for

 6 nearly fourteen (14) minutes. On July 18, 2013, Patel called CW-1 at Sandoz and the two spoke for
 7 more than ten (10) minutes.

 8          1292. During this flurry of phone calls, Sandoz, Taro and Teva agreed to raise prices for both

 9 Etodolac and Etodolac ER.
           1293. On July 22, 2013 – before any price increases took effect or were made public, Patel
10 added both Etodolac and Etodolac ER to her price increase spreadsheet for the first time, with the
   following notations:
11

12

13        1294. Based on her conversations with CW-1 and Aprahamian, Patel understood that Sandoz
   planned to increase its price on Etodolac, and that Taro would follow suit and raise its price for
14 Etodolac ER. During those conversations, Teva agreed to follow both price increases.

15          1295. That same day, Sandoz sent out a calendar notice to certain sales and pricing employees

16 for a conference call scheduled for July 23, 2013 to discuss planned price increases, including for

17 Etodolac. Prior to the conference call on July 23, CW-1 called Patel at Teva. After exchanging

18 voicemails, the two were able to connect for more than fourteen (14) minutes that day. During that call,

19 CW-1 confirmed the details of the Sandoz price increase on Etodolac. Similarly, CW-3 of Sandoz called

20 Aprahamian at Taro that same day and the two spoke for more than three (3) minutes.
21          1296. The Sandoz price increase for Etodolac was effective July 26, 2013. That same day,

22 Taro received a request from a customer for a one-time buy on Etodolac 400mg Tablets. After learning

23 of the request, Aprahamian responded swiftly internally: “Not so fast. Why the request? Market just

24 changed on this and not apt to undercut.”

25          1297. When Taro received another request on July 30 from a large wholesale customer for a

26 bid due to the Sandoz price increase, Aprahamian’s internal response was equally short:

27
28


                                                 277
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 289 of 612



 1

 2

 3

 4

 5

 6
 7          1298. Also on July 26, Patel sent an e-mail to others at Teva – including her supervisor K.G.,
 8 Rekenthaler and others – informing them of the Sandoz increase on Etodolac IR (immediate release).

 9 She instructed them to “[p]lease watch ordering activity for both, IR and ER. The intent is that we will

10 follow in the near future, but a date has not been determined.”

11          1299. Patel continued to coordinate with both Sandoz and Taro regarding the Etodolac and
12 Etodolac ER price increases (among other things). Between July 29 and August 2, 2013, for example,

13 Patel engaged in the following series of calls with CW-1 of Sandoz and Aprahamian at Taro:
14

15

16

17

18

19

20
21

22

23          1300. Aprahamian was also speaking to his contact at Sandoz- CW-3 - during this time,
24 including the following calls:

25

26

27
28


                                                    278
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 290 of 612



 1          1301. On August 1, 2013 - shortly after speaking with Patel - Aprahamian instructed a

 2 colleague at Taro to begin implementing a price increase on Etodolac and Etodolac ER. Aprahamian

 3 stated “[w]e need to get these out next week.” Not wanting to provide the details in writing,

 4 Aprahamian concluded: “Will come over and discuss with you.”

 5          1302. By August 5, 2013, it was well known internally at Teva that Taro would soon be raising

 6 prices on both Etodolac and Etodolac ER. The minutes from a Teva “Marketing Ops” meeting on
 7 August 5, 2013 - which Patel attended - reflect the following:

 8

 9

10

11          1303. When Patel sent the “Price Increase Overview” spreadsheet to her supervisor K.G. on

12 August 7, 2013, summarizing Teva’s upcoming August 9 price increases, she again made it clear that the

13 reason Teva was increasing its prices for Etodolac and Etodolac ER was because Teva senior
14 executives knew that Taro would be raising its prices on both drugs “this week.” K.G. quickly

15 instructed Patel to delete those entries, but never instructed her to stop communicating with the

16 company’s competitors, including Taro.

17          1304. Teva and Taro raised prices for Etodolac and Etodolac ER simultaneously, with the

18 price increases effective on August 9, 2013. Both their AWP and their WAC prices were increased to

19 the exact same price points. The increases were substantial. For Etodolac, Teva’s average increase was

20 414%; for Etodolac ER, the average increase was 198%.
21                  8.     July 2013 – January 2014: Competitors Seek to “Follow” Price Increases:
                           Haloperidol and Trifluoperazine HCL, Benazepril HCTZ, Levothyroxine,
22                         Clomipramine HCL
23          1305. As detailed above, after Mylan and Teva implemented significant price increases in early

24 July 2013, Sandoz executives sought to obtain a “comprehensive list” of those Teva and Mylan price

25 increases. Sandoz sought this information because it did not want to accidentally compete for market

26 share on any of the Teva or Mylan drugs that overlapped with Sandoz.

27
28


                                                 279
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 291 of 612



 1          1306. To that end, on July 15, 2013, Sandoz executives held an internal meeting during which

 2 CW-1 instructed members of the Sandoz sales team, including CW-2 and CW-4, “to investigate [the]

 3 list of Mylan and Teva increase items.”

 4          1307. That same day, as detailed above, CW-2 contacted his counterpart at Teva, Rekenthaler,

 5 and obtained the list of drugs that Teva increased on July 3, 2013, along with the percentage increases

 6 for each. Similarly, on July 16, 2013, CW-4 called her contact at Mylan, Nesta. The call lasted two-and-
 7 a-half (2.5) minutes. A half hour later, Nesta returned the call and they spoke for nearly nineteen (19)

 8 minutes.

 9          1308. During those two calls, CW-4 asked Nesta to identify the drugs Mylan had increased

10 prices on so that Sandoz could follow with its own price increase. Nesta provided CW-4 with a list of

11 drugs, highlighting that the Nadolol price increase would be large. Nesta also emphasized that Mylan

12 did not appreciate having its prices challenged and that prices should be kept high. After the phone call

13 ended, CW-4 sent the following e-mail to her superiors (the “July 2013 E-mail”):
14

15

16

17

18

19

20
21

22

23

24

25

26          1309. For at least one drug on the list – Haloperidol – Mylan had yet to raise price at the time

27 of the July 2013 e-mail. Indeed, Mylan would not raise price on this product until August 9, 2013. On
28 that date, Mylan also raised the price on Levothyroxine – a drug on the list that was also increased by


                                                 280
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 292 of 612



 1 Mylan in January 2013 – and at least two other Sandoz overlap drugs not on the list – Trifluoperazine

 2 HCL and Benazepril HCTZ.

 3          1310. Over the next several months, and consistent with their understanding, Sandoz declined

 4 to bid and take business from Mylan customers (except in one instance where Mylan had more than its

 5 fair share) and raised prices to match Mylan on a number of products. Some examples of this conduct

 6 are detailed below.
 7                            a.    Haloperidol and Trifluoperazine

 8          1311. Haloperidol, also known by the brand name Haldol, and Trifluoperazine HCL, also

 9 known by the brand name Stelazine, are antipsychotic drugs that are used to treat disorders such as

10 schizophrenia and Tourette syndrome.

11          1312. On August 6, 2013, Nesta of Mylan called CW-4 at Sandoz twice. Both calls were less

12 than a minute long. Three days later, on August 9, 2013, Mylan implemented significant price increases

13 on both Haloperidol and Trifluoperazine HCL. For Haloperidol, Mylan increased the WAC price by
14 250% on several formulations. For Trifluoperazine HCL, Mylan increased the WAC price by 80% on

15 all formulations.

16          1313. On August 19, 2013, S.G., a national account executive at Sandoz, sent an internal e-

17 mail stating that Mylan increased its prices on Haloperidol and Trifluoperazine HCL and that Sandoz

18 needed to “rationalize the market.”

19          1314. On August 22, 2013, CW-2 e-mailed Kellum stating that CVS “wanted to know if we

20 will be raising price on Haloperidol and Trifluoperazine. Mylan took substantial increases.” Kellum
21 forwarded the request to CW-1 and F.R., a pricing manager at Sandoz. F.R. responded, “I believe the

22 answer is yes?? We bid at current price in RFP and did not go after this business. I would answer yes.

23 Thoughts?” CW-1 replied that he would obtain the pricing data, “but I would imagine we will be fast

24 followers.”

25          1315. On September 18, 2013, CW-1 e-mailed Kellum with his price increase analyses for

26 Haloperidol and Trifluoperazine HCL. For Haloperidol, CW-1 indicated that Mylan had 72% market

27 share, Sandoz had 15%, and Zydus had 10%. For Trifluoperazine HCL, CW-1 stated that “Mylan has
28 73% and we have 24%. This is a no brainer.”


                                                   281
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 293 of 612



 1          1316. On September 25, 2013, Walgreens – a Mylan customer – e-mailed Sandoz asking for

 2 bids on Haloperidol and Trifluoperazine HCL. CW-1 sent an internal e-mail explaining that “Mylan

 3 took a price increase on this product. That’s why he is asking. We are currently evaluating tak[ing] one

 4 ourselves.”

 5          1317. On October 2, 2013, CW-1 e-mailed S.G., the Sandoz national account executive

 6 assigned to Walgreens, directing S.G. to not only decline to bid at Walgreens, but also lie about the
 7 reason for doing so:

 8

 9

10

11

12

13
14

15

16

17

18

19          1318. Over the next several days, CW-4 and Nesta spoke by phone several times. These

20 communications are detailed in the table below. Prior to these calls, CW-4 and Nesta had not
21 communicated by phone since August 6, 2013.

22

23

24

25

26

27
28


                                                 282
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 294 of 612



 1          1319. On October 15, 2013 (the day after the last of the phone calls noted above), CW-1 e-

 2 mailed the Sandoz Pricing Committee recommending that Sandoz increase pricing on Haloperidol and

 3 Trifluoperazine HCL. After reviewing the e-mail, O.K., a senior executive responsible for business

 4 planning at Sandoz, recommended approval of the Haloperidol price increase, but advised that Sandoz

 5 wait to increase the price of Trifluoperazine HCL until January 2014 because of price protection

 6 penalties that would be triggered if Sandoz increased in October 2013. As O.K. explained, “I
 7 understand that both price increases have been taken by Mylan in August and we are the followers. We

 8 might be sending the wrong signal to Mylan by not following promptly however 1.6m top/bottom-line

 9 hit with no upside is too big to swallow.”

10          1320. Ultimately, Sandoz followed O.K.’s recommendation and increased its WAC pricing on

11 Haloperidol to match Mylan’s pricing on October 25, 2013 but waited to follow on Trifluoperazine

12 HCL until January 31, 2014.

13                            b.    Benazepril HCTZ

14          1321. In July 2013, Sandoz finalized its plan to re-launch Benazepril HCTZ. However,

15 because Sandoz executives knew that Mylan planned to increase price on this product, it chose to wait

16 to re-enter the market until after Mylan increased its price so that Sandoz could enter at the higher

17 price.

18          1322. On July 12, 2013, a marketing executive at Sandoz sent an internal e-mail regarding

19 “Benazepril Orders for Cardinal” stating: “[b]efore any release, we are expecting Mylan to raise their

20 price.” Similarly, during a Commercial Operations meeting on July 15, 2013, it was confirmed that
21 Sandoz was just waiting for confirmation of a Mylan price increase before re-entering the market.

22          1323. The next day, on July 16, 2013, CW-4 spoke with Nesta and sent the July 2013 e-mail

23 outlining the Mylan price increase drugs that Nesta had provided to her (discussed more fully above).

24 That list did not include Benazepril HCTZ. CW-1 forwarded the July 2013 E-mail to Kellum stating

25 “See [CW-4’s] note below for Mylan increases....I’m surprised benazepril hctz isn’t on the list below for

26 Mylan?” CW-1 then e- mailed CW-4 asking, “Benazepril hctz? Was hoping to see that one.”

27          1324. Over the next few days, CW-4 and Nesta communicated several times, during which

28 they discussed Benazepril HCTZ. These phone calls are detailed below:


                                                   283
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 295 of 612



 1

 2

 3

 4

 5

 6          1325. On August 2, 2013, CW-1 sent a spreadsheet to Kellum entitled, “Teva increases July

 7 2013.” In the e-mail, CW-1 stated: “Mylan is also in there. Be on the lookout for bumetanide and

 8 Benazepril/hctz.”

 9          1326. One week later, on August 9, 2013, Mylan increased WAC pricing on Benazepril

10 HCTZ. The increase was large - nearly 334% on all dosage strengths.

11          1327. On August 20, 2013, consistent with their agreement to maintain high prices, Sandoz

12 quickly re-entered the Benazepril HCTZ market and essentially matched Mylan’s WAC pricing.

13          1328. A third competitor – non-Defendant Rising – entered the Benazepril HCTZ market on

14 April 2, 2014 as the authorized generic. When Rising entered, it essentially matched the WAC pricing of

15 Sandoz and Mylan. Both before and after entering the market, CW-2 - then at Rising - communicated

16 with his fo1mer colleagues at Sandoz (CW-1, CW-3, and L.J.) about obtaining market share on

17 Benazepril HCTZ. Through those communications, Sandoz ultimately agreed to relinquish ABC to

18 Rising so that the new entrant could achieve its fair share of the market.

19          1329. As a result, prices across the market rose more than 300% for Benazepril HCTZ,

20 according to data compiled by the Healthcare Supply Chain Association and released by Senator
21 Sanders and Representative Cummings, as depicted in the chart below:

22                                                                                         Percentage
            Dosage           Package Size         October 2013          July 2014
                                                                                          Price Increase
23
           12.5-20mg             100 ct                $34                 $149               338%
24          20-25mg              100ct                 $34                 $149               338%
            5-6.25mg             100ct                 $34                 $149               338%
25

26          1330. NADAC data shows that average market prices of Benazepril HCTZ remained stable

27 prior to October 2013 but rose dramatically and remained artificially high after that time, as depicted
28 for certain forms and dosages below.


                                                 284
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 296 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24

25

26                         c.      Levothyroxine

27         1331. Since approximately December 2010, Mylan, Sandoz, and Lannett have dominated the

28 generic Levothyroxine market.


                                                285
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 297 of 612



 1          1332. In the years 2013 and 2014, the three competitors coordinated to significantly raise the

 2 price of Levothyroxine. Nesta of Mylan spearheaded the discussions by speaking with K.S., a senior

 3 sales executive at Lannett, and with CW-4 of Sandoz. In addition to communicating directly with CW-4

 4 on this drug, Nesta also communicated indirectly with Sandoz through a mutual contact at a competitor

 5 company –Green of Teva. Notably, Levothyroxine was not a drug that Teva sold.

 6          1333. As detailed above, Mylan increased prices on a number of drugs on January 4, 2013,

 7 including Levothyroxine. The day before the Mylan increase, on January 3, 2013, Nesta of Mylan and

 8 Green of Teva spoke at least four times by phone. The next morning – the day of the Mylan price

 9 increases – Green spoke twice with Kellum, including a six (6) minute call at 9:34am.

10          1334. Shortly after hanging up the phone with Green, Kellum sent an internal e-mail stating,

11 among other things, that he “[j]ust heard from a customer that . . . Mylan took a significant price

12 increase on Levothyroxine” and Kellum advised his team to “please be cautious” on this product. As

13 the phone records demonstrate, Kellum’s source for the information was not “a customer,” but rather
14 Green of Teva.

15          1335. That same morning, K.S. of Lannett called Nesta of Mylan. The phone call lasted 44

16 seconds. Then, on January 10, 2013, Nesta called K.S. back and they spoke for more than six (6)

17 minutes. That same day, McKesson e-mailed Sandoz and requested a price reduction on Levothyroxine.

18 Kellum responded internally, “This is a no. We just learned that Mylan look a large price increase.”

19          1336. The following Monday – January 14, 2013 – Lannett raised its WAC pricing for

20 Levothyroxine to match Mylan. Notably, after these phone calls, Nesta would not speak again with K.S.
21 of Lannett until August 6, 2013 – three days before Mylan increased its prices for Levothyroxine a

22 second time.

23          1337. On July 16, 2013 – as detailed above – CW-4 spoke with Nesta and sent the July 2013 e-

24 mail identifying the Mylan price increases. The price list included Levothyroxine and noted that Lannett

25 had followed.

26          1338. On August 6, 2013, Nesta called CW-4 two times. Both calls lasted less than a minute.

27 A few minutes after the second call, Nesta called K.S. at Lannett. The call lasted 24 seconds (likely a
28 voicemail). Three days later, on August 9, 2013, Mylan increased WAC pricing on Levothyroxine for a


                                                  286
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 298 of 612



 1 second time.

 2          1339. On August 10, 2013, S.G., a national account executive at Sandoz, sent an internal e-

 3 mail that stated: “Mylan took a 300% price increase on Levothyroxine!!! Based on my intelligence (we

 4 will need to confirm), please lock down inventory (strict allocation per AK) and no new product offers

 5 until we can clarify the situation.” CW-4 replied to S.G.’s e-mail stating, “This is correct based on my

 6 info as well.”
 7          1340. Pursuant to their ongoing understanding, Lannett followed quickly and matched

 8 Mylan’s WAC pricing on August 14, 2013.

 9          1341. On August 14, 2013, S.G. sent an e-mail to Kellum, copying CW-1, regarding

10 “Levothyroxine Mylan” and asked “[w]e taking the pricing up?” CW-1 responded: “[w]orking on it.” In

11 response, S.G. replied: “Thx. I believe Lannett rationalized the market earlier this week.” CW-1

12 answered “We just noticed that as well.”

13          1342. On September 5, 2013, Cigna – a Mylan customer – contacted Lannett and requested a

14 bid on Levothyroxine. J.M., a national account manager at Lannett, forwarded the request to K.S.

15 stating “due to Mylan’s across the board price increases on a number of products, they are looking for

16 new suppliers wherever there is crossover.” J.M. explained that “[t]he volume isn’t gigantic on the

17 1000s so it wouldn’t attract much attention from Mylan if it went to us ….” Nonetheless, on September

18 12, 2013, Lannett declined the opportunity and blamed supply issues stating “[a]s much as we’d love to

19 take on the business, we are not in a position to do so at this time.”

20          1343. During a September 10, 2013 earnings call, Lannett’s CEO, A.B., was asked for his

21 reaction to Mylan’s Levothyroxine price increase. A.B. responded, “You mean after I sent them a thank

22 you note? I’m just kidding. . . . I’m always grateful to see responsible generic drug companies realize

23 that our cost of doing business is going up as well. . . . So whenever people start acting responsibly and

24 raise prices as opposed to the typical spiral down of generic drug prices, I’m grateful.”

25          1344. On September 13, 2013, Sandoz did indeed act “responsibly” and, consistent with the

26 understanding it had with its competitors, raised WAC pricing to match Mylan and Lannett.

27          1345. The three competitors - Mylan, Lannett, and Sandoz - did not stop there. They

28 coordinated again to raise price on Levothyroxine in April/May 2014.


                                                  287
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 299 of 612



 1          1346. Consistent with the 2013 increases, Mylan was the first to raise its WAC pricing on

 2 Levothyroxine on April 25, 2014. In the two days leading up to the increase, Nesta and K S. of Lannett

 3 spoke by phone several times. These calls are listed below. Notably, these calls are the last documented

 4 telephone calls between these two executives.

 5

 6
 7

 8

 9          1347. On April 25, 2014 - the day that Mylan increased its pricing for Levothyroxine - P.C., a

10 sourcing manager at Cardinal Health, sent a text message to Sullivan of Lannett stating: “[n]ot sure if

11 you knew already ... Mylan increasing levos.” Sullivan responded: “Thanks for the heads up ... We heard

12 55% on contract price, can you confnm?” P.C. replied, “[y]es ~50-55%.” Sullivan had “heard” about

13 the Mylan increase from her supervisor, K S., who had communicated with Nesta only days prior.
14          1348. Lannett quickly followed with a price increase of its own - raising its WAC pricing to

15 match Mylan on April 28, 2014. In accordance with their ongoing agreement, and consistent with past

16 practice, Sandoz followed shortly thereafter on May 23, 2014 and matched the WAC pricing of its

17 competitors.

18          1349. These price increases are reflected in WAC data:
       Package                                                  New             Date of     Percentage
19                Defendant         NDC          Old WAC
         Size                                                   WAC            Increase      Increase
20      1,000ct     Mylan       00378180310         $0.18       $0.27          8/9/2013         45%
         100ct     Lannett      00527134201         $0.18       $0.27         8/14/2013         46%
21      1,000ct    Lannett      00527134210         $0.18       $0.27         8/14/2013        120%
          90ct     Sandoz       00781518192         $0.12       $0.27         9/13/2013        120%
22      1,000ct    Sandoz       00781518110         $0.12       $0.27         9/13/2013         54%
        1,000ct     Mylan       00378180310         $0.27       $0.41         4/25/2014         55%
23
         100ct     Lannett      00527134201         $0.27       $0.41         4/28/2014         54%
24      1,000ct    Lannett      00527134210         $0.27       $0.41         4/28/2014         54%
          90ct     Sandoz       00781518192         $0.27       $0.41         5/23/2014         54%
25      1,000ct    Sandoz       00781518110         $0.27       $0.41         5/23/2014         54%
26

27          1350. News reports and testimonials from physicians and pharmacists corroborate these
28 dramatic, immediate, market-wide price increases. In a November 2014 hearing in the United States


                                                 288
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 300 of 612



 1 Senate HELP Subcommittee, pharmacist Stephen W. Schondelmeyer testified that in the prior year,

 2 Levothyroxine experienced a 35-50% price hike. Mr. Schondelmeyer added that Mylan increased its

 3 prices for nine different strengths of Levothyroxine by between 44-63%. Pharmacist Robert Frankil

 4 also testified that in 2013, Levothyroxine experienced a dramatic price increase.42

 5           1351. In 2015, patients complained of a dramatic price increase for their levothyroxine

 6 medication. One patient in Detroit explained they routinely paid $20 for 90 tablets, but their cost
 7 skyrocketed to $76.77 from one refill to the next.43 The Wisconsin Center for Investigative Journalism

 8 found that between 2011 and 2016, the price per pill for generic Levothyroxine increased from 14 cents

 9 to 46 cents.44

10                                d.    Clomipramine HCL

11           1352. In addition to Sandoz and Mylan, Taro also manufactured Clomipramine HCL. Indeed,

12 it was Taro that led a price increase on this product on May 1, 2013. The price increase was striking –

13 more than a 3,440% increase to Taro’s WAC pricing on certain formulations.
14           1353. In the weeks leading up to the Taro price increase on Clomipramine HCL, Aprahamian

15 of Taro spoke several times with both CW-3 at Sandoz and M.A., a national account manager at Mylan.

16 In fact, on several occasions during this time period, Aprahamian hung up the phone with one

17 competitor and immediately called the next. At the same time, CW-4 of Sandoz was also speaking with

18 D.S., a senior sales and national account executive at Taro. During these conversations, Taro, Sandoz,

19 and Mylan agreed to raise the price of Clomipramine HCL. Certain of these phone calls are detailed in

20 the table below:
21

22

23

24
     42 Why Are Some Generic Drugs Skyrocketing in Price?: Hearing Before the Subcomm. On Primary Health and Aging of
25      the S. Comm. on Health, Educ., Labor, and Pensions, 113th Cong. 10 (2014) (statement of Stephen W. Schondelmeyer,
        Director, Prime Institute and statement of Robert Frankil, President, Sellersville Pharmacy, Inc.), available at
26      https://www.gpo.gov/fdsys/pkg/CHRG-113shrg24459/pdf/CHRG-113shrg24459.pdf.
     43 Keith Roach, Hike in prescription cost can be a hardship, DETROIT NEWS, Mar. 29, 2015, available at

27      https://www.detroitnews.com/story/life/advice/2015/03/29/keith-roach-health-high-prescription-cost-
        hardship/70639116/
     44 Sean Kirby, Dee J. Hall & Bridgit Bowden, WIS. CTR. FOR INVESTIGATIVE JOURNALISM, Nov. 28, 2016, available at
28      https://urbanmilwaukee.com/2016/11/28/prices-of-lifesaving-drugs-skyrocketing/.


                                                       289
                                       COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 301 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18         1354. 1034. CW-3 of Sandoz also took contemporaneous notes of some of his

19 conversations with competitors. For example, after speaking with Aprahamian of Taro twice on April

20 30, 2013, CW-3 made the following notes identifying Clomipramine HCL as one of the products that
21 Taro planned to increase on May 1st:

22

23

24

25

26

27
28


                                               290
                               COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 302 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11 Indeed, there are notations in CW-3’s notebook that demonstrate that he began communicating with

12 Aprahamian about Taro’s May 1 increase as early as April 2, 2013.

13           1355. As part of the agreement to raise prices and not poach each other’s customers on

14 Clomipramine HCL, Sandoz consistently refused to bid for Taro’s customers after Taro raised its price.

15 For example, on April 30, 2013, Publix e-mailed Sandoz stating that it had received a price increase

16 letter from Taro regarding several Sandoz overlap products, including Clomipramine HCL, and asked

17 whether Sandoz wanted to bid for the business. Kellum e-mailed CW-4 stating “I’m not inclined to do

18 anything here as these may be opportunities for us. We can blame supply if these are in fact opps for

19 us.” CW-4 replied, “Agreed! Especially the opportunities for us part!”

20           1356. Taro did agree to concede one customer to Sandoz so that the competitor could achieve

21 its fair share of the market. On May 1, 2013, Rite Aid e-mailed Sandoz asking for a bid on

22 Clomipramine HCL. Kellum responded: “I want to raise price and perhaps pick up share here if

23 possible. [CW-4] try to keep Rite Aid warm and let them know we are evaluating but need to assess

24 supply etc. . . .”

25           1357. The next day, on May 2, 2013, Aprahamian of Taro called CW-3 at Sandoz and they

26 spoke for five (5) minutes. CW-3 hung up the phone and then immediately called Kellum. The two

27 spoke for eight (8) minutes. First thing the next morning – on May 3, 2013 – CW-3 called Aprahamian
28 back and they spoke for another five (5) minutes. Within a half hour, CW-3 again contacted Kellum


                                                 291
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 303 of 612



 1 and spoke for two (2) minutes. Later that day, CW-4 of Sandoz e-mailed Kellum regarding an

 2 upcoming call with Rite Aid stating: “[w]hen we speak to the clomipramine – let’s reiterate we need to

 3 keep it on the DL from taro as long as possible. . . . like we don’t already know the cat’s out of the

 4 bag.”

 5          1358. Ultimately, Sandoz was awarded the Clomipramine HCL business at Rite Aid. When

 6 Rite Aid notified Taro, Aprahamianfo1warded the e-mail to M.P., Chief Commercial Officer at Taro,
 7 stating “[a]s expected Rite Aid moving Clomipramine.”

 8          1359. Mylan was the next to increase price on Clomipramine HCL. On May 16, 2013, Mylan

 9 increased to the same WAC per unit cost as Taro. In the days leading up to the Mylan price increase, all

10 three competitors were in contact with each other to coordinate efforts. Some of these calls are detailed

11 in the table below:

12

13
14

15

16

17

18

19

20
21

22

23

24          1360. On July 3, 2013, HEB Pharmacy informed Taro that Mylan was on back order for
25 Clomipramine HCL and asked Taro to bid for the business. Aprahamian responded that he was “[n]ot

26 inclined to take on new business. . . Wholesalers have product, let them pull from there temporarily and

27 we can certainly review if shortage persists. Don’t want to over react to this product. Not sure how
28 long Mylan is out.”


                                                  292
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 304 of 612



 1          1361. On July 16, 2013, CW-4 of Sandoz sent the July 2013 e-mail identifying Clomipramine

 2 HCL as a Mylan price increase product. By this time, Sandoz knew that Mylan had increased its price

 3 on this product.

 4          1362. On July 20, 2013, Taro received a “Watch List” notification that Sandoz was increasing

 5 price on Clomipramine HCL. Aprahamian forwarded the notice to M.P. stating: “FYI, Sandoz is in the

 6 market (and adjusted price to match oms) now with product as expected. Don’t want to alert the reps
 7 as they could overreact. They did take Rite Aid as you know. Will see what happens from here.”

 8          1363. Two days later - on July 22, 2013 - Sandoz increased its WAC pricing to match the per

 9 unit cost of Taro and Mylan.

10         1364. These price increases are illustrated below:
       Package
11                                                        Old           New      Date of    Percentage
         Size       Defendant             NDC
                                                         WAC            WAC     Increase     Increase
       (25mg)
12
         90ct           Taro          51672401106        $0.25          $8.99   5/1/2013      3,441%
13       90ct           Taro          51672401105        $0.25          $8.99   5/1/2013      3,441%
        100ct          Mylan           378302501         $0.30          $8.99   5/16/2013     2,853%
14      100ct         Sandoz           781202701         $0.31          $8.99   7/22/2013     2,778%
15          1365. On August 5, 2013, Walgreens - a Mylan customer - e-mailed Sandoz and requested a
16 bid on Clomipramine HCL. S.G., a national account executive at Sandoz, sent an internal e-mail asking

17 “[s]hould we consider a 25% share of their business?” Kellum responded negatively, based on the

18 agreement in place with Mylan, stating: “[t]hat is tempting but I worry very disruptive.” On August 6,

19 2013, Nesta of Mylan called CW-4 at Sandoz twice. Both calls lasted less than a minute (likely

20 voicemails). The next day, on August 7, 2013, S.G. replied to Kellum’s e-mail, stating: “[b]ased upon
21 your concerns, I will kill this unless I hear otherwise from you.”

22          1366. In October 2013, CW-4 and Nesta spoke by phone several times. At least some of these
23 calls are detailed in the chart below:

24

25

26

27
28


                                                  293
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 305 of 612



 1

 2

 3

 4

 5

 6
 7

 8          1367. After this series of calls, during the morning of October 15, 2013, CW-4 of Sandoz

 9 called Kellum. The call lasted one minute. Approximately one-half hour later, Kellum e-mailed

10 McKesson and asked if Sandoz could submit a bid for Clomipramine HCL.

11          1368. On October 23, 2013, Sandoz submitted a bid to McKesson and the customer

12 responded that a reduction was needed to bring the pricing in line with their current supplier, Taro.

13 CW-1 was surprised and forwarded the request to CW-4, copying Kellum, stating: “I thought we were
14 taking Mckessons Clomipramine from Mylan? Per below it appears that they have Taro on the 90s.”

15 CW-4 responded, “Hey, I’m only as good as my intel . . . which should have been good.”

16          1369. In December 2013, Sandoz received an inquiry from a Bloomberg reporter who

17 questioned the propriety of the large increases that Sandoz had taken in recent months on a whole host

18 of drugs, including Clomipramine HCL and several other drugs at issue in this Complaint. After several

19 conversations with antitrust counsel, Kellum prepared the following response to Bloomberg with

20 regard to Clomipramine HCL:
21

22

23

24

25

26

27
28


                                                 294
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 306 of 612



 1          1370. As is clear from the above allegations, Kellum’s statement was a lie. In reality, Sandoz

 2 had raised its prices after coordinating the increases with Taro and Mylan in advance and stayed true to

 3 its commitments to keep those prices high.

 4          1371. In 2015 alone, total sales revenue for Clomipramine spiked to $519 million, which is

 5 more than half the total sales revenue for the same products from 2011-2014 combined. This type of

 6 revenue growth in a mature market is evidence of Defendants’ collusion.
 7                  9.      March 7, 2014: Price Increases and Overarching Conspiracy Converge
                            (Niacin ER)
 8

 9                             a.    Niacin ER

10          1372. On September 20, 2013, Teva entered the market for Niacin ER as the first-to-file

11 generic manufacturer. As the first-to-file, Teva was awarded 180 days of exclusivity to sell the generic

12 drug before other generic manufacturers could enter the market.

13          1373. Teva’s period of exclusivity for Niacin ER was scheduled to expire on March 20, 2014.

14 As that date approached, Teva began to plan for loss of its exclusivity. By at least as early as February,

15 Teva learned that Lupin would be the only competitor entering the market on March 20.

16          1374. The first thing Teva sought to do – knowing that a high-quality competitor would be

17 the only new entrant – was to raise its price. On February 28, 2014, Cavanaugh instructed K.G. and

18 others at Teva that “[w]e need to do the Niacin ER price increase before Lupin comes to market and

19 sends offers out.” K.G. immediately forwarded the e-mail to Patel with the instruction: “Please see

20 comment on Niacin ER. Please make sure you include in your price increase.” Later that day, Patel
21 called Berthold at Lupin and the two spoke for nearly seven (7) minutes.

22          1375. Within a week, Teva was ready to implement the price increase. On March 5, 2014,

23 Patel sent an e-mail to the Teva pricing group stating “[p]lease prepare for a price increase on Niacin

24 ER, to be communicated [to customers] this Friday for an effective date of Monday.” The next day,

25 March 6, Teva notified its customers that it would be implementing a price increase on Niacin ER

26 effective March 7, 2014. The increase was for 10% across the board, on all formulations.

27          1376. Once Teva coordinated the price increase, it next began taking the necessary steps to

28 divide up the Niacin ER market with new entrant Lupin to avoid competition that would erode Teva’s


                                                    295
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 307 of 612



 1 high pricing. Patel scheduled a meeting with Rekenthaler for March 6, 2014 to discuss an “LOE Plan”

 2 for Niacin ER. “LOE Plan,” in Teva parlance, is a plan detailing which customers Teva would concede

 3 and which customers it would retain upon Teva’s “loss of exclusivity” in a particular generic drug

 4 market. Teva’s LOE plans were often secretly negotiated directly with competitors as they were

 5 entering the market, consistent with the industry understanding of fair share discussed above.

 6          1377. During the morning of March 6, 2014, Patel called Berthold and they spoke for more

 7 than seven (7) minutes. During this and several subsequent calls, discussed in more detail above, Teva

 8 and Lupin agreed on which specific customers Teva would concede to Lupin when it entered the

 9 market on March 20, 2014. Teva agreed that it would concede 40% of the market to Lupin upon entry.

10          1378. When Lupin entered the market for Niacin ER on March 20, 2014, it entered at the

11 same WAC per unit cost as Teva, for every formulation. In the days leading up to Lupin’s entry, Patel

12 and Berthold were in frequent communication to coordinate the entry, as set forth below:

13
14

15

16

17          1379. In addition, Lupin entered with customer pricing only 10% below Teva’s recently
18 increased pricing - so it was expected that pricing would remain at least at Teva’s pre-increase exclusive

19 pricing levels. In other words, there was little or no price erosion as a result of Lupin’s anticompetitive

20 entry into the market for Niacin ER.
21          1380. Over the next several days, Patel and Berthold continued to coordinate to make sure
22 Lupin obtained the agreed-upon customers. For example, on March 24, 2014, a Teva executive received

23 an e-mail from Cardinal indicating that Cardinal had received “a competitive offer for the Niacin ER

24 family.” Cardinal was one of the customers that Teva had already agreed to concede to Lupin. The

25 Teva executive forwarded the e-mail to several people internally at Teva, including Patel, Rekenthaler

26 and Cavanaugh, confirming the plan:

27
28


                                                  296
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 308 of 612



 1

 2

 3

 4

 5

 6
 7

 8          1381. That same day, Patel spoke to Berthold at Lupin three times, as shown below:
 9

10

11

12
            1382. Patel responded:
13
14

15

16

17

18

19

20          1383. The next day – March 25, 2014 – K.G. of Teva summarized the status of Teva’s LOE
21 Plan and the company’s agreement with Lupin on Niacin ER: “With the four concessions (CVS,

22 Cardinal, Optum and Humana), we would be giving up right around 40% share as Dave noted (I

23 calculated 39%) . . . . We need to keep everybody else.”

24                  10.    April 4, 2014 Price Increases
25          1384. On April 4, 2014, Teva raised prices on twenty-two (22) different generic drugs. Nearly
26 all of these increases were coordinated with a number of Teva’s high-quality competitors including

27 Sandoz, Taro, Actavis, Mylan, Lupin, and Greenstone. But for this price increase, Teva also began
28 coordinating with some of what it regarded as “lesser-quality” competitors – such as Breckenridge,


                                                 297
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 309 of 612



 1 Heritage, VersaPharm, and non-Defendant Rising – as new sources for anticompetitive agreements.

 2 For this price increase, Teva also decided to lead many more price increases – which was riskier for

 3 Teva and required even greater coordination with competitors.

 4          1385. Leading more price increases was part of a strategy that Patel memorialized in writing in

 5 January of 2014, documenting in many respects the successful strategy that she had implemented in

 6 2013, focused on leveraging Teva’s collusive relationships with high-quality competitors. This strategy
 7 was well known, understood and authorized by individuals at much higher levels at Teva, including

 8 Cavanaugh and Rekenthaler, and Patel’s direct supervisor K.G. For example, on January 16, 2014, Patel

 9 sent a document to K.G. titled “2014 Pricing Strategy Brainstorm,” where she outlined her plan for

10 implementing price increases:

11

12

13
14

15

16

17

18

19          1386. Patel began planning for the next round of Teva price increases in early January 2014,

20 shortly after returning to full-time status from maternity leave. On January 14, 2014, Patel sent K.G. a
21 preliminary draft list of price “Increase Potentials Q1 2014.” She stated: “Attached is my list of

22 potential items. Note that they still need to go through the review process.”

23          1387. The initial list contained drugs sold by Actavis, Lupin, and Greenstone, among others.

24 Not surprisingly, Patel was communicating frequently with each of those competitors throughout

25 December 2013 and into early January 2014.

26          1388. On February 7, 2014, Patel created a formal list of “PI Candidates” in a spreadsheet. In

27 the days leading up to February 7, Patel was feverishly coordinating by phone with a number of
28 different competitors to identify price increase candidates, including at least the following:


                                                  298
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 310 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
            1389. Those efforts were successful. By February 26, 2014, Patel had a more refined list of
14

15 “PI Candidates,” which she forwarded to another colleague for his review. That list included the

16 following drugs and notes about each drug:

17

18

19

20
21

22

23

24

25          1390. Patel continued to refine the list over the next several weeks.

26          1391. On March 17, 2014, Patel sent a near final version of the “PI Candidates” spreadsheet

27 to K.G. with the statement: “Once you verify these are acceptable, we can finalize for the increase.”
28 Patel and Rekenthaler both were communicating frequently with competitors- in this case Taro, Lupin,


                                                 299
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 311 of 612



 1 Actavis, Greenstone, Zydus, Heritage, and Rising - to coordinate the price increases in the week before

 2 Patel sent the price increase list to K.G. At least some of those communications are reflected in the

 3 table below:

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                 300
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 312 of 612



 1          1392. Rekenthaler had also previously spoken with his contact at VersaPharm – J.J., a senior

 2 national accounts executive – on January 22, 2014 (a five (5) minute call) and March 7, 2014 (a three (3)

 3 minute call) to secure VersaPharm’s agreement to follow the Teva increase on two drugs. Those were

 4 the only two identified telephone calls between Rekenthaler and J.J. since 2012. As discussed more fully

 5 below, VersaPharm followed with its own price increase shortly after the Teva increase.

 6          1393. In the days leading up to the price increase, Rekenthaler asked Patel for a list of drugs

 7 and competitors associated with each of the increase items so that he could confirm that Teva had

 8 successfully coordinated increases with everyone. On April 1, 2014, Patel responded by providing a list

 9 of only those drugs where Teva was leading the price increase – i.e., the drugs with the most risk if

10 Teva did not secure an agreement beforehand with a competitor before raising its own price.

11          1394. Satisfied that Patel and Rekenthaler had confirmed agreement with all the appropriate

12 competitors, on April 4, 2014 Teva increased pricing on various dosage strengths of the following

13 drugs:
14

15

16

17

18

19

20
21

22

23

24

25

26          1395. These price increases were all coordinated and agreed to between Teva and its

27 competitors. Patel and/or Rekenthaler communicated directly with all of their key competitors in the
28


                                                 301
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 313 of 612



 1 days and weeks leading up to the increase. Many of those communications are set forth in the graphic

 2 at page 221 of the State AG Complaint No. 2.

 3          1396. Patel and others at Teva again went to great efforts to coordinate these price increases

 4 with competitors prior to April 4, 2014 – including during the time that Patel was out on maternity

 5 leave. Some illustrative examples of those efforts are set forth below.

 6                            a.    Cephalexin

 7          1397. Throughout 2013, Berthold of Lupin colluded with two different individuals at Teva:

 8 Patel and Green. As discussed above, at times Patel and Green would even coordinate with each other

 9 regarding who would communicate with Berthold, and take turns doing so.

10          1398. As of late October 2013, however, neither of those options was available to Berthold.

11 Patel was out of the office on maternity leave, and Green had left Teva to join Zydus as of October 23,

12 2013.

13          1399. This did not deter Berthold; he merely went further down the Teva organizational chart

14 to find a Teva executive to communicate with. The ongoing understanding between Teva and Lupin

15 was institutional, not dependent upon a relationship between specific individuals. In October 2013,

16 when Lupin decided to raise price on Cephalexin oral suspension – a drug where Teva was the only

17 other competitor in the market –Berthold already knew that Teva would follow the increase.

18          1400. On October 14, 2013, Berthold called Rekenthaler at Teva. They ultimately spoke for

19 sixteen (16) minutes that day. Communication was rare between those two executives. Prior to October

20 14, 2013, the last (and only) time they had spoken by phone was November 21, 2011 according to the
21 phone records produced.

22          1401. On October 31, 2013 – the day before Lupin was scheduled to increase its price on

23 Cephalexin oral suspension –Berthold also called T.S., a national account executive at Teva, to notify

24 Teva of the price increase. He called T.S. at 9:18am that morning and left a message. T.S. returned the

25 call at 9:57am, and the two spoke for nearly five (5) minutes.

26          1402. Within minutes after hanging up the phone with Berthold, T.S. notified others internally

27 at Teva about the substantial increase Lupin was about to take:
28


                                                   302
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 314 of 612



 1

 2

 3

 4

 5

 6
 7

 8          1403. The Lupin increase on Cephalexin oral suspension actually became effective the next

 9 day, November 1, 2013 – demonstrating that T.S. had advance knowledge of the increase. Shortly

10 thereafter, T.S. followed up her own e-mail with specific price points that Lupin would be charging for

11 Cephalexin.

12          1404. K.G. of Teva responded later that day, asking: “Did Lupin increase the Caps as well?”

13 Rekenthaler answered immediately, with information he had learned from Berthold in mid-October:
14 “Lupin did not increase the caps, only the susp[ension].”

15          1405. On November 22, 2013, a large customer requested a bid from Teva on Cephalexin due

16 to the Lupin price increase. T.S. forwarded the e-mail from the customer to Rekenthaler and others

17 with the suggestion that, because Teva already had the majority share, it should not bid for the business.

18 K.G. agreed, and simultaneously forwarded the e-mail to Patel stating: “Nisha, let’s add this to our list

19 to discuss.” Patel called Berthold the same day and left a message.

20          1406. When Patel drafted her initial list of possible price increase candidates and forwarded it

21 to K.G. in January 2014, Cephalexin oral suspension was on the list. Patel coordinated the increase

22 consistently with Berthold throughout the period.

23          1407. On April 4, 2014, Teva raised its WAC prices on Cephalexin oral suspension to match

24 Lupin’s prices exactly. The increases to the WAC price ranged from 90% - 185%, depending on the

25 formulation.

26                            b.    Azithromycin and Medroxyprogesterone

27          1408. In November 2013, Greenstone began planning to increase prices on several drugs,

28 including some that overlapped with Teva: Azithromycin oral suspension, Azithromycin suspension


                                                   303
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 315 of 612



 1 and Medroxyprogesterone tablets. Patel and Robin Hatosy, a national account executive at Greenstone,

 2 were communicating frequently during that time, including exchanging six (6) text messages on

 3 November 16, 2013 and a phone call on November 23, 2013. Because Greenstone was a high-quality

 4 competitor, and because the companies had successfully conspired to raise prices previously, it was

 5 understood between the two that if Greenstone raised prices Teva would follow and would not seek to

 6 poach Greenstone’s customers after the increase.
 7          1409. Pfizer was directly involved in the approval process for these price increases. On

 8 November 18, 2013 – only two days after Patel and Hatosy exchanged six (6) text messages – a senior

 9 pricing executive at Greenstone sent an e-mail to Greenstone’s General Manager seeking approval to

10 implement the price increases. The General Manager approved of the price increases the next day, but

11 indicated that he had sent a message to a senior Pfizer executive for sign off, and wanted “to socialize

12 this with him” and let him know that the price increases that Greenstone was seeking to take were

13 consistent with the other price increases currently happening with great frequency in the U.S. generic
14 industry. Part of that socialization process included explaining the strategy behind the price increases.

15 Pfizer approved the price increases on November 22, 2013. The next day, Patel spoke to Hatosy at

16 Greenstone for nearly one (1) minute.

17          1410. On December 2, 2013 - the same day that Greenstone was slated to send out notices of

18 the price increases to its customers - Patel spoke to Hatosy at Greenstone three times within a span of

19 twenty (20) minutes, as set forth below:

20
21

22

23          1411. After the last of those three calls, Patel sent an e-mail to several colleagues at Teva

24 notifying them of an impending Greenstone price increase - one that would not be effective for another

25 month:

26

27
28


                                                  304
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 316 of 612



 1

 2

 3

 4

 5

 6
 7

 8          1412. On December 5, 2013, Patel continued to communicate with Hatosy about the

 9 Greenstone increases, and how Teva would react to unsolicited customer requests for bids – trading

10 two voicemails. The next day, Patel sent another e-mail to K.G. about Azithromycin suspension:

11

12

13
14

15

16

17

18

19

20
21

22          1413. K.G. agreed with Patel’s recommendation. Later that day, J.L. of Teva sent the
23 following notice to several Teva colleagues:

24

25

26

27
28


                                                305
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 317 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11          1414. That same day, Teva declined to bid on Azithromycin at multiple customers.
12          1415. Over the next several months – during the period of time before Teva followed
13 Greenstone’s price increases – Teva continued to refuse to bid (and avoid taking Greenstone’s market
14 share) when requested by customers, for both Azithromycin formulations and Medroxyprogesterone

15 tablets. For example, on January 27, 2014, Teva was approached by a large wholesaler asking for bids

16 on both Azithromycin suspension and Medroxyprogesterone due to a “Change in Market Dynamics.”

17 After speaking with Hatosy of Greenstone for more than five (5) minutes that same day, Patel agreed

18 with the recommendation not to provide a bid to that customer.

19          1416. Similarly, on March 17, 2014 – which was the same day that Patel sent a nearly final
20 price increase list to K.G. – Teva was approached by another wholesaler requesting a lower price for
21 Azithromycin oral suspension. A national account executive at Teva asked Patel: “Can we provide any

22 better pricing than Greenstone? . . . I know we have picked up our target share.” Patel had spoken with

23 Hatosy of Greenstone twice earlier that day, including one call lasting more than fifteen (15) minutes.

24 Patel’s response to the national account executive was: “Let’s talk tomorrow.”

25          1417. Consistent with the understanding between the two companies, Teva followed
26 Greenstone’s price increases for Azithromycin oral suspension, Azithromycin suspension and

27 Medroxyprogesterone tablets on April 4, 2014. Patel spoke twice with Hatosy from Greenstone that
28


                                                 306
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 318 of 612



 1 same day.

 2                              c.    Clarithromycin ER

 3           1418. Teva and Actavis were coordinating several drugs Teva price-fixed on April 4, 2014.

 4 One of them was Clarithromycin ER tablets. As of December 2013, Teva, Actavis and Zydus were the

 5 only generic manufacturers actively selling Clarithromycin ER.

 6           1419. On December 30, 2013, however, Cardinal approached Teva looking for a bid on

 7 Clarithromycin ER because Zydus was exiting the market. Teva informed Cardinal that it would not

 8 have adequate supply to be able to take on this additional market share until April 2014, but if Cardinal

 9 could wait until then for Teva to supply, Teva would make an offer. Cardinal agreed.

10           1420. The Cardinal bid request was forwarded to Patel on the morning of January 2, 2014. At

11 9:37am that morning, L.R., a customer marketing manager at Teva, suggested providing an offer to

12 Cardinal at “10% under market intel pricing for [the] Watson/Actavis product.” L.R. also stated: “[i]f

13 Cardinal is willing to wait until April, I suspect that Actavis isn’t interested in picking up a lot of
14 additional share.”

15           1421. Immediately after receiving that e-mail, at 9:40am, Patel called Rogerson at Actavis and

16 the two spoke for more than seventeen (17) minutes. Shortly after hanging up the phone with

17 Rogerson, at 10:12am, Patel responded to the e-mail, saying: “I think we have an opportunity to go

18 higher. Let’s aim for around $148 net and request feedback.”

19           1422. On January 9, 2014, Teva learned that Cardinal had accepted Teva’s bid at the higher

20 price. At 9:19am, Patel called Rogerson at Actavis and they spoke for more than six (6) minutes. Shortly
21 after that call, at 9:45am, Patel sent an e- mail internally at Teva stating: “It looks like Cardinal accepted

22 our bid at the higher price. We may have an opportunity to take some increases.”

23           1423. When Patel sent her supervisor the initial list of “Increase Potentials Q1 2014” on

24 January 14, 2014, Clarithromycin ER was on the list.

25           1424. Similarly, in March 2014, Actavis implemented its own price increase on several other

26 drugs, including some that overlapped with Teva. Consistent with the ongoing understanding between

27 these high-quality competitors, Actavis understood that Teva would follow the increases or, at a
28 minimum, would not poach Actavis customers after the increase.


                                                     307
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 319 of 612



 1          1425. At 9:54am on March 14, 2014, Rogerson called Patel and left a message. Patel called

 2 Rogerson back at 10:31am, and the two spoke for more than twelve (12) minutes. Within minutes after

 3 hanging up with Rogerson, Patel informed others at Teva about the Actavis increase:

 4

 5

 6
 7

 8

 9

10

11

12

13
14 In fact, these increases would not become effective until April 15, 2014, again demonstrating that Teva

15 knew in advance of its competitors’ price increase plans.

16          1426. Within half an hour of sending that e-mail, Patel instructed colleagues to add the
17 Actavis drugs to the Teva price increase list. She added: “We intend to follow where we can.”

18          1427. Less than two hours later, at 12:37pm, Patel called Rogerson again. They spoke for
19 more than five (5) minutes. Shortly after hanging up the phone, at 12:51pm, Patel wrote another e-mail

20 to certain colleagues at Teva, stating: “Actavis took an increase. We will follow. We need to review
21 price per my alert list. Let’s wait to see what intel we can get and discuss Monday.”

22          1428. First thing the next business day – which was the following Monday, March 17, 2014 –
23 Patel forwarded the “PI Candidates” list to K.G. at Teva. The list included both Tamoxifen Citrate and

24 Estazolam. Later that morning, Patel called Rogerson. After quickly exchanging voicemails, they spoke

25 for more than nineteen (19) minutes. Rekenthaler of Teva and Falkin of Actavis also exchanged four

26 (4) text messages that day and had one call lasting more than six (6) minutes.

27          1429. Teva followed the Actavis price increases on Tamoxifen Citrate and Estazolam less than
28 three weeks later, on April 4, 2014. Patel and Rogerson spoke twice by phone that day. Rekenthaler and


                                                 308
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 320 of 612



 1 Falkin also spoke by phone that day. Because Teva was able to follow the price increase so quickly,

 2 Teva’s increase became effective even before the Actavis price increase for those drugs.

 3          1430. After the price increases became effective, Teva took consistent steps not to disrupt the

 4 market or steal market share from Actavis. For example, on May 14, Patel declined to bid at ABC on

 5 both Tamoxifen Citrate and Estazolam, stating: “unable to bid (strategic reasons, for internal

 6 purposes).” When Patel and her other conspirators at Teva used the term “strategic” in this context, it
 7 was code for the fact that there was an understanding in place with a competitor.

 8          1431. Similarly, on May 21, 2014, Teva received a request from a large customer for a bid on

 9 Tamoxifen Citrate. As of that date, Teva had 58.4% of the market, and Actavis had 40.7%. A Teva

10 analyst forwarded the request to Patel and others, recommending (pursuant to the fair share

11 understanding in the industry) that Teva not bid “as we are first in a two-player market with good share

12 already.” Patel responded: “Agree. We should decline to bid.”

13                            d.    Ketoconazole

14          1432. Patel identified Ketoconazole cream and Ketoconazole tablets as price increase

15 candidates sometime in February 2014. They were not listed on her original “Increase Potentials” list

16 that she sent to K.G. on January 14, 2014, but they were on the list of “PI Candidates” that she sent to

17 a colleague on February 26, 2014, with the following notes about each:

18
                      Ketoconazole Cream               Shared with Taro and Sandoz
19                    Ketoconazole Tab                 Shared with Taro, Myl and Apo

20          1433. Taro was a common competitor on both drugs, but there were different sets of

21 competitors for each formulation. For Ketoconazole cream, Teva’s competitors were Taro and Sandoz.

22 For Ketoconazole tablets, Teva’s competitors were Taro, Mylan and Apotex.

23          1434. Teva led the price increases for both drugs but made sure to coordinate with all of its

24 competitors before (and as it was) doing so. On April 4, 2014 – the day of the increases – Patel spoke

25 separately with both Aprahamian of Taro and CW-1 of Sandoz. During each call, she let them know

26 that Teva was increasing the price of Ketoconazole. The same day, Rekenthaler spoke to Nesta of

27 Mylan; he had previously communicated with J.H., a senior sales executive at Apotex, on March 20 and
28 25, 2014.


                                                   309
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 321 of 612



 1          1435. On Ketoconazole cream, co-conspirators at Taro and Sandoz were also communicating

 2 directly with each other. On April 4, 2014, for example, Aprahamian spoke to CW-3 at Sandoz for

 3 nineteen (19) minutes. They discussed the Teva increase and the fact that Taro would follow. CW-3

 4 then sent an e-mail internally at Sandoz, alerting colleagues of the price increase and conveying

 5 information about Taro’s price increase plans:

 6
 7

 8

 9

10          1436. CW-1 at Sandoz immediately told his colleagues not to bid on any new opportunities

11 for the drugs, and instead put the products on “strict allocation” until Sandoz determined how to

12 proceed.

13          1437. That same day, Aprahamian sent a similar e-mail internally to his colleagues at Taro.

14          1438. The following Monday, April 7, 2014, Taro received a request from MMCAP seeking a

15 competitive bid on Ketoconazole tablets due to the Teva price increase. After reviewing the request, a

16 Taro sales executive sent an internal e-mail stating: “we are not going to bid this product. . . . Taro has

17 27% share in a 4-player market.” In a follow-up e-mail, E.G., a Director of Corporate Accounts at

18 Taro, confirmed that Taro would decline to bid, but indicated that Taro would need to lie about the

19 reason: “Yes, we are declining, but we need to advise its [sic.] due to supply.”

20          1439. Four days after the Teva increase, on April 8, 2014, Aprahamian called Patel and the

21 two spoke for more than nineteen (19) minutes. Later that same day, he initiated a price increase for all

22 of Taro’s customers on both the Ketoconazole cream and tablets. Aprahamian directed that the notice

23 letters be sent to customers on April 16, 2014, with an effective date of April 17, 2014.

24          1440. Although Sandoz immediately understood that it would follow these price increases, it

25 was not able to implement them until October. The delay was because Sandoz had contracts with

26 certain customers that contained price protection terms which would impose substantial penalties on

27 Sandoz if it increased its prices at that time – and those penalties would have caused Sandoz to miss
28 certain financial targets during the months after April 2014. At Sandoz, senior management held


                                                  310
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 322 of 612



 1 monthly budget meetings where they analyzed whether it made financial sense to implement a

 2 particular price increase. In this case, the ramifications of the price protection terms did not make sense

 3 for Sandoz to follow until October 2014.

 4          1441. In the months after the Teva and Taro increases, Teva held up its end of the agreement

 5 not to poach its competitors’ customers. For example, on May 14, 2014, Teva was approached by

 6 Cardinal requesting a bid due to the Taro increase. The e-mail from Cardinal was forwarded to Patel,
 7 who responded immediately:

 8

 9

10

11

12

13
14

15          1442. Shortly before sending the e-mail, Patel exchanged several text messages with

16 Aprahamian at Taro. She would ultimately exchange eight (8) text messages and had one phone call

17 lasting more than four (4) minutes with Aprahamian on that day.

18          1443. Later that same day, Patel also directed that Teva decline to bid for Ketoconazole at

19 ABC, citing the same logic: “unable to bid (strategic reasons, for internal purposes).”

20          1444. Sandoz ultimately followed the Teva and Taro increases for Ketoconazole cream on

21 October 10, 2014. That same day, Patel and CW-1 at Sandoz spoke for more than three (3) minutes.

22          1445. The Teva increases on Ketoconazole were significant. For the cream, Teva, Taro and

23 Sandoz all increased the WAC price by approximately 110%. For the tablets, Teva’s WAC increases

24 were approximately 250%, but its customer price increases were substantially larger – averaging 528%.

25                            e.    Estradiol/Norethindrone Acetate and Cyproheptadine HCL

26          1446. Understanding that many more competitors were enthusiastic about conspiring to raise

27 prices, Teva began to develop new and additional relationships with certain competitors when
28 implementing its April 4, 2014 price increases. One of those new co-conspirators was Breckenridge.


                                                   311
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 323 of 612



 1 Patel already had a relationship with S.C., a senior sales executive at Breckenridge, and Rekenthaler had

 2 a relationship with D.N., another senior sales executive at Breckenridge, so Breckenridge was a prime

 3 candidate to coordinate pricing.

 4          1447. On November 14, 2013, Breckenridge increased its pricing on both

 5 Estradiol/Norethindrone Acetate tablets (brand name Mimvey) and Cyproheptadine HCL tablets.

 6 Breckenridge had acquired the ANDA for Cyproheptadine HCL tablets in September 2013 from
 7 another manufacturer, and immediately sought to raise the prices previously charged by the prior

 8 manufacturer as it began to sell the product under its own label. For Cyproheptadine HCL,

 9 Breckenridge increased its WAC pricing by as high as 150% and raised its customer contract pricing

10 even higher – 400%. The increases to Mimvey were a more modest 20-27% for both the WAC and

11 customer pricing.

12          1448. In the weeks leading up to those increases – when Patel was still out on maternity leave

13 – Rekenthaler had several phone calls with D.N. at Breckenridge to coordinate the price increases. The
14 two spoke twice on October 14, 2013 and had a twenty-six (26) minute call on October 24, 2013. After

15 those calls, they did not speak again until mid- January 2014, when Teva began preparing to implement

16 its increase.

17          1449. Over the next several months – during the period of time before Teva was able to

18 follow the Breckenridge price increases – Teva followed the “fair share” understanding to the letter.

19          1450. With respect to Cyproheptadine HCL, Teva had approximately 54% market share in a

20 two-player market. For that drug, Teva consistently refused to bid or take on any additional market
21 share after the Breckenridge increase. For example, on February 7, 2014, a customer gave Teva an

22 opportunity to pick up new business on Cyproheptadine HCL. When she learned the news, Patel called

23 S.C. at Breckenridge. They ended up speaking twice that day – the first and only phone calls ever

24 between them. After speaking to S.C., Patel sent the following e-mail regarding the customer’s request:

25

26

27
28


                                                 312
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 324 of 612



 1

 2

 3

 4

 5

 6
 7          1451. With regard to Estradiol/Norethindrone Acetate, however, Teva only had 19% market

 8 share in a two-player market. For that drug, Teva sought to pick a few customers to level the playing

 9 field – before raising its own prices to follow Breckenridge.

10          1452. On April 4, 2014, Teva followed the Breckenridge price increases with substantial

11 increases of Estradiol/Norethindrone Acetate (contract increases of as much as 393%) and

12 Cyproheptadine HCL tablets (contract increases of as much as 526%). In addition, Teva increased the

13 WAC price on Estradiol/Norethindrone Acetate by 26% and the WAC price on Cyproheptadine HCL
14 Tablets by as much as 95% — to exactly match Breckenridge’s WAC price on both products.

15                             f.    Diflunisal

16          1453. Non-Defendant Rising became a more appealing potential co-conspirator when CW-2,

17 who had formerly been employed at Sandoz, left to join Rising in August 2013. Rekenthaler had known

18 CW-2 for many years, going back to when they both worked together at Teva several years prior.

19          1454. Of the drugs on the Teva April 4, 2014 price increase list, Rising was a competitor on

20 Diflunisal. For that drug, Rising had 21% market share in a two-player market with Teva as of March
21 2014.

22          1455. Rekenthaler spoke to CW-2 of Rising on December 5, 2013 for fourteen (14) minutes.

23 When Patel sent her initial list of “Increase Potentials” to K.G. on January 14, 2014, Diflunisal was on

24 the list, with Teva expecting to lead the increase.

25          1456. Teva and Rising continued to coordinate the increase over the next several months. For

26 example, when Patel sent a nearly final list of “PI Candidates” to her supervisor K.G. on March 17,

27 2014, she included the following notation about Diflunisal:
28


                                                    313
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 325 of 612



 1

 2

 3          1457. That same day, Rekenthaler spoke with CW-2 twice. During those calls, CW-2 informed

 4 Rekenthaler that Rising was having supply problems for Diflunisal and might be exiting the market at

 5 some point in the future. CW-2 confirmed that it would be a good opportunity for Teva to take a price

 6 increase.
 7          1458. Rekenthaler and CW-2 spoke once again on March 31, 2014, shortly before the Teva

 8 price increase for Diflunisal. On April 4, 2014, Teva increased is WAC pricing on Diflunisal by as much

 9 as 30%, and its contract pricing by as much as 182% for certain customers.

10          1459. Rising ultimately exited the Diflunisal market for a short period of time starting in mid-

11 July 2014. When Rising decided to exit the market, CW-2 called Rekenthaler to let him know. Four

12 months later – when Rising’s supply problems were cured – Rising re-entered the market for Diflunisal.

13 Consistent with the fair share principles and industry code of conduct among generic drug
14 manufacturers discussed more fully above, CW-2 and Rekenthaler spoke by phone on several occasions

15 in advance of Rising’s re-entry to identify specific customers that Rising would obtain and, most

16 importantly, to retain the high pricing that Teva had established through its price increase on April 4,

17 2014. On December 3, 2014, Rising re-entered the market for Diflunisal tablets. Its new pricing exactly

18 matched Teva’s WAC price increase from April 2014.

19                             g.    Ethosuximide

20          1460. On the April 4, 2014 Teva price increase list, VersaPharm was a competitor on two

21 different drugs: Ethosuximide capsules and Ethosuximide oral solution.

22          1461. When Patel began creating the price increase list, neither of these drugs was considered

23 a candidate for an increase. For example, when Patel sent her initial “Increase Potentials” list to K.G. in

24 mid-January 2014, neither drug was on the list.

25          1462. VersaPharm was not considered a high-quality competitor. When Patel created the

26 quality competitor rankings in May 2013, VersaPharm was given a -2 score in the rankings. That did not

27 stop Rekenthaler, however, from calling J.J., a senior national account executive at VersaPharm, and
28 speaking for five (5) minutes on January 22, 2014. When Patel sent the next “PI Candidate” list to a


                                                    314
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 326 of 612



 1 colleague on February 26, 2014 – Ethosuximide capsules and oral solution were both on the list, with

 2 the following notation:

 3

 4

 5          1463. Rekenthaler called again and spoke with J.J. at VersaPharm on March 7, 2014. Teva

 6 then raised prices on both drugs on April 4, 2014. For Ethosuximide capsules, Teva raised is WAC
 7 price by 87%, and its contract prices by up to 322%. For Ethosuximide oral solution, Teva raised its

 8 WAC price by 20% and its contract prices by up to 81%.

 9          1464. On April 9, 2014 – only five days after the Teva increase – VersaPharm increased its

10 pricing on both Ethosuximide capsules and oral solution to a nearly identical price to Teva.

11          1465. Following their agreement on those two drugs, and with no reason to speak further,

12 Rekenthaler and J.J. of VersaPharm never spoke by phone again.

13                  11.      Impact of April 4, 2014 Price Increases to Teva

14          1466. A few weeks after Teva’s April 4, 2014 price increases went into effect, Patel calculated

15 the impact to Teva’s net sales as a result of the April 4 increase. Based on her analysis, she found that

16 the April 4, 2014 price increases resulted in a net increase in sales to Teva of $214,214,338 per year.

17          1467. For those drugs where Teva was leading the price increases on August 28, 2014, several

18 of Teva’s competitors followed in short order and those price increases were also coordinated.

19          1468. For example, on October 10, 2014 Sandoz followed Teva’s price increases on three

20 drugs: (1) Amoxicillin/ Clavulanate chewable tablets; (2) Diclofenac Potassium tablets; and (3)
21 Penicillin VK tablets. Patel of Teva spoke to CW-1 of Sandoz on the day of the Sandoz price increases

22 for more than three (3) minutes.

23          1469. Then, on December 19, 2014, Actavis followed the Teva price increase on

24 Desmopressin Acetate tablets. Rekenthaler of Teva and Falkin of Actavis spoke frequently in the days

25 and weeks leading up to the Actavis price increase, including calls on November 18, November 21, and

26 November 25, 2014.

27          1470. Indeed, even before Actavis followed the Teva price increase, Teva knew that Actavis

28 planned to increase. For example, on October 15, 2014 – approximately six weeks before Actavis raised


                                                  315
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 327 of 612



 1 its price – Teva received a request from a customer asking Teva to reduce its pricing on Desmopressin

 2 Acetate because it was no longer offering competitive prices. Patel’s initial response to the customer

 3 was “[w]e believe the market is still settling on this product. Can you please review in a few days and

 4 advise of more current pricing intelligence?” In a subsequent internal discussion, Patel wrote: “I can’t

 5 quite recall if Actavis followed us or we followed them….but they definitely did not change their WACs

 6 recently.”
 7           1471. Similarly, on March 4, 2015, Mylan followed the Teva and Sandoz price increases on

 8 Diclofenac Potassium tablets. Rekenthaler coordinated that price increase with Nesta of Mylan during

 9 two phone calls on February 18 and one call on February 19, 2015.

10                   12.     April 15, 2014 Price Increase (Baclofen)

11           1472. Effective February 21, 2014, Upsher-Smith took a significant price increase on

12 Baclofen, ranging from 350 - 420% to the WAC price, depending on the formulation. Prior to the

13 increase, Baclofen was not a profitable drug for Upsher-Smith, and Upsher-Smith was considering
14 whether to exit the market or significantly raise price. It chose the latter.

15           1473. The primary competitors in the market for Baclofen at this time were Teva (62.4%),

16 Qualitest (22.5%), and Upsher-Smith (6.8%).

17           1474. Teva initially considered following the Upsher-Smith price increase quickly, as part of its

18 April 4, 2014 price increases – but decided against it. The primary reason was that Qualitest was in the

19 market, and Teva considered Qualitest a “low-quality” competitor. In other words, Qualitest would

20 likely compete for market share if Teva increased its price.
21           1475. Starting on April 10, 2014, however, Teva learned that Qualitest was having supply

22 problems, and could exit the market for at least 3-4 months, if not permanently.

23           1476. Upon learning that the only significant remaining competitor in the market would now

24 be Upsher-Smith – a high-quality competitor – Teva immediately decided to follow the price increase.

25 Patel asked one of her direct reports to start working up price increase scenarios for Baclofen that same

26 day.

27           1477. Upsher-Smith was a highly-ranked competitor by Patel (+2) in large part because of

28 Patel’s relationship and understanding with B.L., a national account executive at Upsher-Smith. In the


                                                   316
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 328 of 612



 1 week before she started her employment at Teva (after leaving her previous employment), Patel and

 2 B.L. exchanged several text messages. During her first week on the job, as she was beginning to identify

 3 price increase candidates and high quality competitors, Patel spoke to B.L. on April 29, 2013 for nearly

 4 twenty (20) minutes. During these initial communications, Patel and B.L. reached an understanding that

 5 Teva and Upsher-Smith would follow each other’s price increases, and not compete for each other’s

 6 customers after a price increase. Their agreement was further cemented in June and July 2013, when the
 7 two competitors agreed to substantially raise the price of Oxybutynin Chloride.

 8          1478. There was no need for the two competitors to communicate directly in this situation

 9 because it was already understood between them that Teva would follow an Upsher- Smith price

10 increase based on Patel’s prior conversations with B.L. and based on the history of collusion between

11 the two competitors.

12          1479. Effective April 15, 2014, Teva raised its WAC and SWP pricing to match Upsher-

13 Smith’s pricing exactly. Teva increased its WAC pricing from 350% – 447%, depending on the dosage
14 strength. Teva would not have increased its prices on Baclofen unless it had an understanding in place

15 with Upsher-Smith.

16          1480. Pursuant to the agreement between the companies, Teva did not seek to take any

17 customers from Upsher-Smith during the time period after Upsher-Smith’s increase and before Teva

18 could follow. Even after Teva’s increase, when Qualitest customers approached Teva for a bid due to

19 Qualitest’s supply problems, Teva deferred to Upsher-Smith. As Patel told K.G. in a June 11, 2014 e-

20 mail: “Dynamics have changed, but I think we need to see if Upsher wants to pick up share. We have
21 an unreasonably high share.” K.G. agreed: “I think this is the right thing to do. . . . we should just give

22 them a high bid.”

23          1481. Upsher-Smith, on the other hand, was able to secure several new customers as a result

24 of the Qualitest exit. In short order, Baclofen became a very profitable product for Upsher-Smith. On

25 April 18, 2014 – only three days after the Teva price increase – J.M., a Senior Director of Sales and

26 Marketing at Upsher-Smtih, made the following pronouncement:

27
28


                                                  317
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 329 of 612



 1

 2

 3

 4

 5          1482. Only two months later, Lannett would enter the market at the same WAC prices as

 6 Teva and Upsher-Smith. As discussed more fully above, Teva and Lannett colluded so that Lannett
 7 could enter the market seamlessly without significantly eroding the high prices in the market.

 8          1483. According to NADAC data, the average market price for Baclofen remained steady

 9 prior to the spring of 2014. From November 2013 through March 2014, the average market price of

10 Baclofen fluctuated by less than $0.003 per unit for 10mg tablets and by less than $0.0065 per unit for

11 20mg tablets.

12          1484. Beginning around February 2014, however, the overall average market price rose by

13 more than 550%. These price increases affected both dosages of Baclofen, i.e. 10mg and 20mg tablets.
14          1485. According to NADAC data, the average market price for Baclofen increased by the

15 following percentages:

16                   Baclofen 10mg tablet: Between March 2014 and April 2014, prices

17                   increased 636%; and

18                   Baclofen 20mg tablet: Between March 2014 and January 2015, prices

19                   increased 437%.

20          1486. WAC data confirms that Teva and Upsher-Smith both imposed dramatic price increases

21 for Baclofen consistent with the timing of the communications set forth above, by the following

22 amounts:
   Package                                              Old       New          Date of       Percentage of
23                  Defendant            NDC
     Size                                              WAC        WAC         Increase         Increase
     100ct         Upsher-Smith        00832102500     $0.10      $0.49      2/21/2014           420%
24
     100ct            Teva             00172409760     $0.10      $0.49      4/15/2014           420%
25 1,000ct         Upsher-Smith        00832102510     $0.10      $0.49      2/21/2014           420%
    1,000ct           Teva             00172409780     $0.09      $0.49      4/15/2014           447%
26

27
28


                                                  318
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 330 of 612



 1          1487. Although WAC data is not available for Par, upon information and belief, it

 2 implemented nearly simultaneous and identical price increases as Upsher-Smith and Teva. And as set

 3 forth above, when Lannett entered the market, it came in at the exact same WAC price as Teva.

 4                  13.     July 1, 2014 Price Increase (Fluocinonide)

 5          1488. There are several different formulations of Fluocinonide including, among others:

 6 Fluocinonide 0.05% cream, Fluocinonide 0.05% emollient-based cream, Fluocinonide 0.05% gel and
 7 Fluocinonide 0.05% ointment. As of June 2014, Teva, Taro, Sandoz, and Fougera were the only three

 8 manufacturers actively selling any of the four Fluocinonide formulations mentioned above. On June 11,

 9 2014, Teva identified the market-share breakdown for each of the different formulations of those drugs

10 as follows:

11

12

13
14

15

16

17

18          1489. As discussed above, Teva coordinated with Taro and Sandoz to increase the price of all
19 four of those formulations of Fluocinonide in July 2013, based in part on discussions that started

20 between Patel and Aprahamian even before Patel started her employment at Teva. The increases to the
21 WAC prices in 2013 were a modest 10-17%, depending on the formulation.

22          1490. The second coordinated increase of Fluocinonide was much more significant. Taro
23 raised its prices for all four Fluocinonide formulations effective June 3, 2014. For each, the increases to

24 Taro’s WAC prices are set forth below:

25

26

27
28


                                                  319
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 331 of 612



 1

 2

 3

 4

 5

 6            Taro notified its customers of the increases the day before they became effective – June 2, 2014.

 7            1491. Patel knew of these (and other) Taro increases well in advance and was prepared so that

 8 Teva would be able to quickly follow the price increases. Patel was already preparing for the next round

 9 of Teva price increases in June 2014; many of which would ultimately be implemented by Teva in

10 August.

11            1492. On May 14, 2014, Patel and Aprahamian exchanged eight (8) text messages and had one

12 phone conversation lasting more than four (4) minutes.

13            1493. Subsequent to the May 14 communications Patel directed a colleague to create a list of

14 future price increase candidates, based on a set of instructions and data she had given him. On May 28,

15 2014, that colleague sent her a list titled “2014 Future Price Increase Candidate Analysis.” The list

16 included several drugs sold by Taro – including the four formulations of Fluocinonide (plus

17 Carbamazepine and Clotrimazole) – with the notation “Follow/Urgent” listed as the reason for the

18 increase, even though Taro had not yet increased its price on those drugs or notified its customers that it would be doing

19 so. The relevant portions of that spreadsheet are set forth below:

20
21

22

23

24

25

26

27
28


                                                       320
                                       COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 332 of 612



 1          1494. On June 3, 2014 – the day the Taro increases on Fluocinonide became effective – CVS

 2 reached out to T.C., a senior sales executive at Teva, indicating that it had an “immediate opportunity”

 3 on Fluocinonide 0.05% Cream and Fluocinonide 0.05% Emollient Cream, but did not give a reason for

 4 providing that opportunity to Teva. The CVS representative offered to move a significant amount of

 5 business from Taro to Teva, stating: “Opportunity knocks.” The e-mail was forwarded to Patel, who

 6 responded:
 7

 8

 9

10

11

12

13          1495. Of course, Patel already knew the bid request was due to a price increase, because she
14 had spoken to Aprahamian in May and included Fluocinonide on her list of price increases with a

15 notation to “Follow/Urgent.” But she still needed to determine the specific price points so that Teva

16 could follow quickly.

17          1496. T.C. stated that she had not heard about a price increase from anyone else but indicated
18 that she would “snoop around.” Patel stated: “OK. Thanks. I’ll do the same.”

19          1497. Patel immediately began snooping around by exchanging five (5) text messages with
20 Aprahamian at Taro. Later that afternoon, she reported that she had “[c]onfirmed that Taro increased,”
21 but that she was “still working on intel.” K.G. at Teva suggested that it might be a good opportunity to

22 take some share from Taro – the market share leader on several of the Fluocinonide formulations. He

23 asked Patel to provide “guidance” by the next day. Patel responded at 4:23pm, making it clear that she

24 had been talking to Aprahamian not only about Fluocinonide, but other drugs as well:

25                  I expect to provide guidance at some point in the morning. I’m also
                    hearing Warfarin, Carbamazepine as well. I’ll be looking at shares and
26                  intel tomorrow and will provide commentary. (Taro is a high quality
                    competitor. It’s just a matter of who the others are.)
27
28


                                                 321
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 333 of 612



 1 Shortly after sending that e-mail Patel called Aprahamian and they spoke for nearly seven (7) minutes.

 2 As discussed more fully below, Taro had also increased its prices for Warfarin Sodium and

 3 Carbamazepine on June 3. Teva followed those substantial Taro price increases with equally substantial

 4 increases of its own in August.

 5          1498. First thing the next morning – June 4, 2014 – Patel exchanged two (2) more text

 6 messages with Aprahamian, and then the two spoke on the phone for more than twenty-five (25)
 7 minutes. Within minutes after hanging up the phone with Aprahamian, Patel sent the following e-mail

 8 to K.G., making it clear that she had obtained additional “intel” that she did not want to put in writing:

 9

10

11

12

13
14

15

16

17

18

19          1499. That same day, Teva received a bid request from another large customer, Walmart.

20 Shortly after that e-mail was forwarded to her, Patel responded by making it clear that Teva would play
21 nice in the sandbox with Taro:

22

23

24

25

26

27
28


                                                 322
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 334 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10 After further deliberation, Teva decided not to bid on any of the Walmart business at all.

11          1500. On June 23, 2014, as Teva was planning to implement a price increase on Fluocinonide

12 to follow the Taro increase, Patel forwarded a spreadsheet to a subordinate with “intel” she had

13 obtained directly from Aprahamian. That spreadsheet contained specific Taro customer price points for
14 the different formulations of Fluocinonide for each of the various classes of trade (i.e., wholesalers,

15 chain drug stores, mail order and GPO). Prior to sending that “intel,” Patel had spoken to Aprahamian

16 on June 17 for fifteen (15) minutes, and June 19 for nearly fourteen (14) minutes. The contract price

17 points obtained by Patel were not otherwise publicly available.

18          1501. Sandoz was also a competitor on two formulations of Fluocinonide – Fluocinonide

19 ointment and Fluocinonide gel – but was only actively marketing the gel. Not coincidentally,

20 Aprahamian was having similar communications with his contact at Sandoz, CW-3, during this time
21 period. At least some of those calls are set forth below:

22

23

24

25

26

27
28


                                                  323
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 335 of 612



 1 During one of the calls on June 20 referenced above, Aprahamian dictated to CW-3 over the telephone

 2 specific Taro contract price points for each of the same classes of trade that he had provided to Patel,

 3 for Fluocinonide ointment, Fluocinonide gel, and various other drugs that Taro had increased that

 4 overlapped with Sandoz. CW-3 took very detailed notes of the pricing information Aprahamian

 5 provided, which again were not publicly available. Based on a history and pattern of practice between

 6 CW-3 and Aprahamian, it was understood that Sandoz would follow the Taro price increase.
 7          1502. On June 26, 2014, Teva sent out a calendar notice to a number of sales and pricing

 8 employees- including Patel and Rekenthaler - for a 3pm conference call that day. The notice stated:

 9 “We will discuss the upcoming price increase for all Fluocinonide products: Fluocinonide Cream,

10 Fluocinonide E-Cream, Fluocinonide Gel, Fluocinonide Ointment. We are targeting an announcement

11 date of Monday, June 30th for an effective date of July 1st.” The next morning, at 9:57am, Patel and

12 Aprahamian spoke again for nearly thirteen (13) minutes.

13          1503. The Teva price increases on Fluocinonide became effective on July 1, 2014. Teva

14 increased its WAC pricing to match Taro’s pricing almost exactly. That same day, Patel spoke to her

15 contact at Sandoz - CW-1 - several times, including at least those calls set forth below:

16

17

18

19

20
21

22 During those calls, Patel informed CW-1 of the Teva price increase and provided specific price points

23 to CW-1 so that Sandoz would be able to follow the price increase.

24          1504. These price increases are reflected in WAC data:

25           Product          Defendant       Old WAC         New WAC         Date of          Percentage
             Cream .05%                                                       Increase         Increase
26           15gm             Taro            $.79            $2.43           June 3, 2014     206%
             30gm             Taro            $.56            $2.43           June 3, 2014     337%
27           60gm             Taro            $.39            $2.43           June 3, 2014     524%
28           15gm             Teva            $.79            $2.43           July 1, 2014     206%


                                                  324
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 336 of 612



 1         30gm            Teva            $.56            $2.43          July 1, 2014    337%
           60gm            Teva            $.39            $2.43          July 1, 2014    524%
 2

 3        1505. The average market price for Fluocinonide remained artificially high after July 2014,
 4 according to NADAC data:

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                              325
                              COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 337 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12          1506. Sandoz was in the process of exiting the market for Fluocinonide ointment (it had

13 ceased its sales by September 2014 but followed the increase on the gel three months later, on October
14 10, 2014). Sandoz increased its WAC pricing on the gel by 491%. That same day, Patel spoke to CW-1

15 at Sandoz by phone for more than three (3) minutes.

16          1507. Fougera also sold a formulation of Fluocinonide.

17          1508. During this time period, Actavis had also started to re-enter the market for

18 Fluocinonide 0.05% cream but had not yet gained any significant market share due to supply problems.

19 Nonetheless, Actavis still followed the Taro and Teva price increases in December 2014 by raising its

20 prices to the exact WAC prices as Teva and Taro. The Actavis price increase on Fluocinonide cream
21 was effective December 19, 2014. Not surprisingly, in the days and weeks leading up to the Actavis

22 price increase, the co-conspirators at Actavis, Taro and Teva were all communicating frequently. At

23 least some of those communications are set forth below:

24

25

26

27
28


                                                 326
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 338 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11                 14.     August 28, 2014 Price Increases
12          1509. On August 28, 2014, Teva raised prices on a number of different drugs, including those
13 set forth below:
14

15

16

17

18

19

20
21

22

23

24

25

26          1510. In the days and weeks leading up to the price increase, Patel and Rekenthaler were

27 communicating with every high-quality competitor on those drugs to coordinate the increases in
28


                                                327
                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 339 of 612



 1 advance. At least some of those communications are set forth in the graphic at page 250 of the State

 2 AG Complaint No. 2.

 3          1511. The day before the increase became effective – August 27, 2014 – Patel spent most of

 4 her morning discussing the price increases with her contacts at Sandoz, Actavis, Taro, Zydus and

 5 Glenmark:

 6
 7

 8

 9

10

11

12

13
14

15          1512. In addition to those phone communications noted above, representatives from Teva

16 and every other Defendant met in Boston, Massachusetts shortly before the increase, from August 23-

17 26, 2014, for the NACDS annual event, which was the largest pharmaceutical industry meeting of the

18 year. Cavanaugh, Rekenthaler and Patel, along with many other Teva executives, as well as executives

19 from every other Defendant, attended.

20                            a.    Enalapril Maleate

21          1513. With regard to Enalapril Maleate, Patel was speaking to Aprahamian at Taro as shown

22 above. Aprahamian, in tum, spoke to M.C., the Vice President of Sales and Marketing at Wockhardt, on

23 August 8, 2014 for thirteen (13) minutes, and again twice on August 14, 2014, including one call lasting

24 eight (8) minutes.

25                            b.    Prochlorperazine

26          1514. Similarly, with regard to Prochlorperazine, Rekenthaler communicated with Nesta at

27 Mylan on August 7 and August 11, as shown above. Nesta, in tum, communicated with M.D., a senior
28 sales executive at non-Defendant Cadista Pharmaceuticals, on the same days that he had been


                                                   328
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 340 of 612



 1 communicating with Rekenthaler.

 2          1515. A large number of the drugs on Teva’s August 28, 2014 price increase list were selected

 3 because Teva was following a “high quality” competitor. The coordination between Teva and certain

 4 co-conspirators regarding those drugs is discussed more fully below.

 5                             c.    Mylan

 6          1516. Effective April 17, 2014, Mylan increased its WAC pricing on a number of different

 7 drugs, including several that overlapped with Teva. Mylan also increased its contract prices, but at least

 8 some of those price increases would not become effective until mid-May 2014.

 9          1517. Pursuant to the established understanding between the two companies, Teva

10 immediately decided that it would follow the Mylan increases. On April 21, 2014, T.S., a national

11 account executive at Teva, forwarded to Patel two spreadsheets with WAC and AWP pricing

12 information for the price increases taken by Mylan. The spreadsheets were created by Mylan personnel.

13          1518. Patel, in turn, forwarded the e-mail to the Teva sales team and stated: “Our intention is

14 to follow Mylan on this increase. Below, you will see the list of increase items where Teva overlaps with

15 Mylan. Please share any pricing intelligence you are able to obtain. Thank you in advance!” The list that

16 Patel referred to included the following products, several of which had been the subject of coordinated

17 price increases in 2013 as well: Amiloride HCL/HCTZ tablets; Cimetidine tablets; Enalapril Maleate

18 tablets; Fluvastatin Sodium capsules; Loperamide HCL capsules; Prazosin HCL capsules; and Sotalol

19 HCL tablets.

20          1519. Within days, Teva began receiving requests from its customers for bids due to the

21 Mylan price increases. On April 24, 2014, Patel began to formulate a “Mylan Increase Strategy” in order

22 to respond to those requests but noted that Teva was “still awaiting intel” about the Mylan customer

23 contract price points, which were not publicly available. Previously, Patel had relied on Green to obtain

24 specific Mylan customer price points (referred to as “intel”) through his communications with Nesta of

25 Mylan, which she used to follow Mylan’s pricing. The next day, in a follow-up e-mail about the Mylan

26 strategy, Patel noted that one of her Mylan increase strategies would not have been appropriate for this

27 situation, and concluded that: “Plus, we really need some intel” about the Mylan contract price points.
28


                                                    329
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 341 of 612



 1          1520. Patel continued to push for specific contract price points from Mylan. On April 28,

 2 2014, Patel sent an e-mail to the Teva sales team, stating: “To date, we have no intel on Mylan’s recent

 3 increases. I realize there is a lot of travel going on, but whatever you can gather and share would be

 4 greatly appreciated.”

 5          1521. On May 9, 2014, Patel sent another e-mail:

 6
 7

 8

 9

10

11

12

13
14

15

16          1522. Shortly after receiving that e-mail – at 11:15am that morning – Rekenthaler called Nesta

17 at Mylan and left a message. Nesta returned the call at 11:23am, and the two spoke for nearly eight (8)

18 minutes.

19          1523. Separately, and before Rekenthaler was able to convey any information he had obtained,

20 Patel forwarded a customer request from ABC (relating to the Mylan increase items) directly to T.S. at
21 Teva, lamenting the absence of Green to obtain the Mylan intel:

22                   I am in a really tough spot on these. Please help! There are several
                     requests open for offers, but I have ZERO intel. A little
23                   frustrating/discouraging, as we are bound to hear complaints on how
24                   long it took to close the Delphi request. Is there anything you are able to
                     get to help when you are back? . . . At some point, I know I’ll have to
25                   find another source of magic :))

26          1524. The next day, T.S. sent Patel an e-mail with an attached spreadsheet listing the Mylan
27 contract price points for all of the recent increases:
28


                                                  330
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 342 of 612



 1

 2

 3

 4

 5

 6
 7          1525. The e-mail was unclear on where T.S. had obtained this “dirt,” but the spreadsheet

 8 attached to her e-mail was created by a Mylan employee.

 9          1526. Rekenthaler and Nesta spoke again on May 20, 2014. Armed with this new source of

10 “intel,” Patel was more confident that Teva could follow the Mylan price increases exactly, without

11 disrupting the market. That same day, as Patel began to create a new list of Teva price increase

12 candidates, she instructed a colleague to include the Mylan increase drugs – with specific price points –

13 as its own separate tab in the spreadsheet, called “follow.” Her colleague provided the list, as requested,
14 on May 21.

15          1527. On May 27, 2014, Rekenthaler and Nesta spoke twice, including one call lasting nearly

16 four (4) minutes. By May 28, Teva had a much more comprehensive list of price increase items. On that

17 list, seven of the Mylan items were prominently listed with a “Follow Urgent” notation listed next to

18 each:

19

20
21

22

23

24

25

26

27
28


                                                  331
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 343 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19
            1528. Also on the list were three additional Mylan drugs for which Teva would be leading the
20
     price increase: Diclofenac Potassium tablets; Flurbiprofen tablets; and Prochlorperazine tablets.
21
                                d.    Taro
22
            1529. Taro also significantly raised its prices on the following drugs which overlapped with
23
     Teva: Carbamazepine chewable tablets, Carbamazepine tablets, Clotrimazole topical solution, and
24
     Warfarin Sodium tablets.
25
            1530. Patel learned of the prices increases for certain of these drugs in advance, based on her
26
     conversations with Aprahamian. It was understood that Teva would follow the Taro price increases
27
28


                                                     332
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 344 of 612



 1 based on these and prior conversations. In fact, Teva agreed and made plans to follow them before

 2 Taro had even put them into effect.

 3           1531. Specifically, on May 28, 2014, T.S. of Teva sent Patel the then-current version of her

 4 “Future Price Increase Candidate” spreadsheet. That list included the following Taro drugs, which had

 5 not yet been increased by Taro:

 6
 7

 8

 9

10           1532. Patel likely obtained this information from Aprahamian on May 14, 2014, when the two

11 exchanged eight (8) text messages and spoke for more than four (4) minutes by phone.

12           1533. On June 3, 2014 – the date of the Taro price increases on Fluocinonide,

13 Carbamazepine, Clotrimazole, Warfarin Sodium and other drugs – Patel and Aprahamian exchanged
14 five (5) text messages. After exchanging those text messages, Patel confirmed to her supervisor K.G.

15 and another Teva representative that Taro had in fact raised its pricing on Fluocinonide. Patel then

16 added: “I expect to provide guidance at some point in the morning. I’m also hearing Warfarin,

17 Carbamazepine as well. I’ll be looking at shares and intel tomorrow and will provide commentary. (Taro

18 is a high-quality competitor. It’s just a matter of who the others are.)” At 5:08pm that evening, Patel

19 called Aprahamian and the two spoke for nearly seven (7) minutes.

20           1534. First thing the next morning, Patel and Aprahamian exchanged two (2) text messages.

21 Then, at 9:56am, the two spoke again for almost twenty-six (26) minutes. Shortly after hanging up the

22 phone with Aprahamian, Patel sent an e-mail to K.G. making it clear that she had obtained additional

23 “intel” regarding the Taro price increases that she did not want to put into writing, stating: “I have

24 additional intel (I can discuss with you) that will be useful.”

25           1535. On June 12, 2014, Teva internally discussed future projections regarding Carbamazepine

26 – including the fact that its API supplier might run out of supply sometime in 2015. One of the options

27 discussed was a price increase. K.G. – aware that Patel had been in discussions with Aprahamian and
28 had “intel” regarding the Taro price increase on Carbamazepine (and other drugs) – stated: “Nisha


                                                  333
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 345 of 612



 1 [Patel] would be able to provide guidance relative to [the Carbamazepine] price increase for the analysis

 2 being put together.” In fact, Patel had communicated with Aprahamian earlier that same day for more

 3 than nine (9) minutes.

 4          1536. One of the drugs that Taro increased on June 3, 2014 was Warfarin Sodium tablets.

 5          1537. As of June 2014, there were three competitors in the market for Warfarin Sodium: Teva,

 6 Taro and Zydus. Ten days after Taro increased its price, Zydus quickly followed with a price increase of
 7 its own on June 13, 2014. In the days between the Taro and Zydus price increases for Warfarin Sodium,

 8 Teva, Taro and Zydus coordinated through various phone communications with each other, including

 9 at least the following:

10

11

12

13
14

15

16          1538. On June 13, 2014 – the date of the Zydus increase on Warfarin Sodium – Teva was

17 presented with an offer from a customer for a one-time buy on that drug. Patel responded that “[w]e

18 will review, but note that we intend to follow [the] Taro and Zydus increase price.” Later that same day,

19 Patel sent an internal e-mail alerting her group, including her supervisor K.G., about a list of drugs on

20 which Teva planned to raise prices. A number of them - including Carbamazepine chewable tablets,
21 Carbamazepine tablets, Clotrimazole topical solution, Fluocinonide cream, emollient cream, gel and

22 ointment, and Warfarin Sodium tablets - included the notation “Follow/Urgent - Taro” as the reason

23 for the increase. For that list of drugs, Patel directed that “we should not provide any decreases on

24 these products.” Patel’s directive meant that Teva would not seek to compete for market share against

25 Taro or Zydus when approached by customers due to those competitors’ price increases.

26          1539. On June 18, 2014, Patel sent that same list to the entire sales team at Teva, informing

27 them of the status of Teva’s next price increase. She noted that Teva had already been “receiving
28 multiple requests on several items that are prioritized as increase candidates.” Patel continued: “While


                                                  334
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 346 of 612



 1 we do not have an exact date of increase, we are taking our increase plans into consideration and are

 2 bidding on new business at the planned increase price where our WAC allows.” Finally, Patel stated:

 3

 4

 5

 6          1540. Some of the “intelligence” referred to by Patel was gathered during a phone

 7 conversation she had with Aprahamian of Taro the day before, on June 17, 2014, which lasted more

 8 than fifteen (15) minutes.

 9          1541. The next day, Patel continued to gather “intelligence” and made concerted efforts to

10 simultaneously coordinate with both Aprahamian and Green at Zydus. The timing and duration of

11 those phone calls is set forth below:

12

13
14

15

16

17

18

19          1542. On August 28, 2014, Teva followed the Taro price increases on Carbamazepine

20 chewable tablets, Carbamazepine tablets, Clotrimazole topical solution, and Warfarin Sodium tablets.
21 As discussed more fully above, Teva coordinated those increases with Taro (and Zydus) through direct

22 communications with those competitors in the days leading up to the increase.

23                              e.    Zydus

24          1543. In addition to their agreement on Warfarin Sodium, Teva also agreed with Zydus to

25 raise the price of Topiramate Sprinkle capsules.

26          1544. As of June 2014, Zydus and Teva had a large majority of the market share for

27 Topiramate Sprinkle, while Actavis had just 3% of the market.
28


                                                     335
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 347 of 612



 1          1545. In April 2014, Zydus raised its price for Topiramate Sprinkle capsules. Patel was in

 2 frequent communication with Green at the time of the Zydus price increase.

 3          1546. In the days leading up to the June 13 Zydus price increase on Warfarin Sodium, which

 4 is discussed more fully above, Green coordinated with both Patel and Rekenthaler at Teva, as set forth

 5 in the table below:

 6
 7

 8

 9

10

11          1547. Green was likely speaking to Patel and Rekenthaler about both Warfarin and
12 Topiramate Sprinkle capsules during those calls because on June 13 - the same day the Zydus price

13 increase on Warfarin Sodium became effective, and after the conversations noted above - Patel added
14 Topiramate Sprinkle capsules to Teva’s price increase list, with a notation: “Follow/Urgent - Zydus.”

15 Two days before that - the same day that Green had extensive phone calls with both Rekenthaler and

16 Patel - Rekenthaler also spoke twice with Falkin of Actavis, the only other competitor in the market for

17 Topiramate Sprinkle capsules.

18          1548. Teva followed the Zydus price increase for Topiramate Sprinkle capsules on August 28,
19 2014. As noted above, Teva coordinated that increase with both Zydus and Actavis in the days and

20 weeks before it.
21                  15.     January 28, 2015 Price Increases
22          1549. Shortly after the August 28, 2014 Teva price increases, Patel accepted a new position at
23 Teva. She left her position in the pricing department to take on the role of Director of National

24 Accounts at Teva. Her new position meant new responsibilities, necessitating more frequent travel to

25 customer conferences and trade shows, giving her a greater opportunity to meet and collude face-to-

26 face with competitors instead of over the telephone.

27          1550. When Patel left the pricing department at Teva her position was not refilled. K.G.,
28 Patel’s former supervisor, assumed her role and became the executive responsible for identifying price


                                                 336
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 348 of 612



 1 increase candidates and implementing price increases.

 2          1551. On January 28, 2015, Teva raised prices on a number of different drugs. Teva’s price

 3 increase spreadsheet – now maintained by K.G. at Teva, identified the following drugs, among others,

 4 along with the price increase strategy and reasons for the increase:

 5

 6
 7

 8

 9

10

11          1552. Patel and Rekenthaler communicated with a number of Teva’s significant competitors
12 about these drugs in the days and weeks leading up to January 28, 2015. The relevant phone

13 communications between Teva and several of its competitors related to these drugs are set forth in the
14 chart at page 264 of the State AG Complaint No. 2.

15          1553. Upon information and belief, Patel also spoke in-person with many of these
16 competitors. For example, in her new role as a Director of National Accounts, Patel personally

17 attended the following trade association events and customer conferences in the fall of 2014 and winter

18 of 2014-15: NACDS, Boston, MA (August 23-26, 2014); Econdisc Bidders Meeting, St. Louis, MO

19 (September 17-19, 2014); PCMA Annual Meeting in Rancho Palos Verdes, CA (October 13-14, 2014);

20 Anda Strategy Meeting, Miami, FL (October 26-29, 2014); and the HDMA Round Table, Washington,
21 DC (January 8, 2015). These industry events were all well-attended by Teva’s competitors.

22          1554. Some specific examples of Teva’s coordination with competitors regarding its January
23 28, 2015 price increases are set forth below.

24                            a.    Propranolol HCL Tablets
25          1555. On January 15, 2015, Actavis sent a notice to its customers informing them of a
26 significant increase to its WAC and Suggested Wholesale Prices (SWP) for Propranolol HCL tablets.

27 The increases would not become effective (and thus publicly visible to the rest of the market) until
28 February 17, 2015.


                                                   337
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 349 of 612



 1          1556. In the days before Actavis sent this notice to its customers, Falkin of Actavis and

 2 Rekenthaler of Teva spoke frequently. For example:

 3

 4

 5

 6
 7          1557. Indeed, the day before Actavis sent the price increase notice to its customers,

 8 Rekenthaler coordinated the price increase with Falkin and Nesta of Mylan - the other quality

 9 competitor in the market for Propranolol HCL tablets, in its own name and/or through its subsidiary,

10 UDL. The timing and duration of those phone calls are set forth in the table below:

11

12

13
14          1558. On January 16, 2015 - more than a month before the Actavis price increase for
15 Propranolol HCL tablets was disclosed to the public - Rekenthaler forwarded Teva’s price increase list

16 to Patel. Propranolol HCL tablets were on the list, with the following explanations about pricing

17 strategy and reasons for the price increase:

18

19

20
21

22

23

24

25          1559. Teva raised its pricing for Propranolol HCL tablets on January 28, 2015 – before the

26 Actavis price increase even became effective. As discussed above, Rekenthaler was in constant

27 communication with Falkin of Actavis and Nesta of Mylan in the days leading up to Teva’s price
28 increase.


                                                 338
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 350 of 612



 1          1560. When the Actavis price increase on Propranolol HCL tablets did become effective – on

 2 February 17, 2015 – Rekenthaler and Falkin continued to discuss pricing. For example, the day before

 3 those price increases became visible to the public – February 16, 2015 – Rekenthaler and Falkin spoke

 4 two times, including one call lasting nearly twenty- three (23) minutes. Rekenthaler then spoke to Nesta

 5 twice on February 18, 2015 and again on February 19, 2015.

 6          1561. Mylan ultimately followed the Teva and Actavis price increases for Propranolol HCL

 7 tablets with a price increase of its own on July 10, 2015.

 8          1562. Heritage and Par / Endo also agreed to these price increases.

 9          1563. According to NADAC data, various dosage levels of Propranolol HCL tablets saw the

10 following price increases:
                   Propranolol HCL 10mg tablets: Between February 18, 2015 and September 23, 2015,
11                 the average price increased by 819%;
12
                                    Propranolol HCL 20mg tablets: Between February 18, 2015 and November 18, 2015,
13                                  the average price increased by 892%;

14                                  Propranolol HCL 40mg tablets: Between February 18, 2015 and February 17, 2016, the
                                    average price increased by 1008%; and
15
                                    Propranolol HCL 80mg tablets: Between February 18, 2015 and November 18, 2015,
16                                  the average price increased by 958%.
17
                                                            Propranolol Tablets
18
                                  $0.60

19                                $0.50
               NADAC price/unit




20                                $0.40

                                  $0.30
21                                                                                                        10mg

                                  $0.20                                                                   20mg
22                                                                                                        40mg
                                  $0.10
                                                                                                          80mg
23
                                    $-

24

25                                                                 Date

26

27
28


                                                                339
                                                COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 351 of 612



 1          1564. The following charts depict Medicaid reimbursement rates for exemplary dosage levels

 2 of Propranolol HCL tablets showing simultaneous price increases by Actavis, Heritage, Mylan, Teva,

 3 and Par.

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22

23                             b.    Ciprofloxacin HCL and Glimepiride
24          1565. Dr. Reddy’s significantly increased its pricing on both Ciprofloxacin HCL and
25 Glimepiride on August 18, 2014. The increases to the Ciprofloxacin HCL WAC were 201% - 533%

26 depending on the dosage strength. The increases to the Glimepiride WAC were approximately 300%

27 for all dosage strengths.
28


                                                    340
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 352 of 612



 1          1566. In the days and weeks leading up to the Dr. Reddy’s price increases for Ciprofloxacin

 2 HCL and Glimepiride, V.B., a senior sales executive at Dr. Reddy’s, spoke frequently with Patel about

 3 the planned price increases. At least some of those phone communications are set forth below:

 4

 5

 6
 7

 8

 9          1567. V.B. continued to communicate with Patel after the Dr. Reddy’s price increases became
10 effective, in the hope that Teva would quickly follow with its own price increases. The two exchanged

11 four (4) text messages on August 25, 2014 – only three days before Teva’s substantial price increase on

12 August 28, 2014 (discussed above).

13          1568. Despite Dr. Reddy’s best efforts, Teva was unable to add Ciprofloxacin HCL or
14 Glimepiride to its August 28 price increase. On the same day that Teva sent its price increase notices

15 out to its customers, T.W., a senior account executive at Dr. Reddy’s, obtained a complete list of Teva’s

16 price increases (including a number of drugs not sold by Dr. Reddy’s). Although unclear how T.W.

17 obtained this information, the subject line of the e-mail clearly identified the information as

18 “Confidential Teva increases.” In her message to several other Dr. Reddy’s colleagues, T.W. stated that

19 Teva initiated price increases, but did not include glimepiride:

20
21

22

23

24

25          1569. J.M., a senior marketing executive at Dr. Reddy’s, replied: “Thanks for sending. This

26 was shown in the pricing compendium today. I was a little disappointed. However, some of the price

27 increase[s] were led by other companies more than a month ago. So I am still hopeful they may follow.”
28


                                                  341
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 353 of 612



 1 Dr. Reddy’s anticipated that Teva would follow its price increases based on the understanding that had

 2 been reached between V.B. and Patel during their various conversations.

 3          1570. In fact, Teva did follow the Dr. Reddy’s price increases – on both Ciprofloxacin HCL

 4 and Glimepiride – during its next round of price increases on January 28, 2015. In the interim, V.B. and

 5 Patel continued to communicate, exchanging four (4) text messages on October 10, 2014.

 6          1571. Actavis – the only other quality competitor in the market for Ciprofloxacin HCL –

 7 increased its pricing for that drug on December 19, 2014 to exactly match Dr. Reddy’s WAC pricing. In

 8 the days leading up to the Actavis price increase, Rekenthaler of Teva spoke to Falkin of Actavis several

 9 times to coordinate the increase, including twice on December 17 (including one call lasting nearly nine

10 (9) minutes) and once on December 18, 2014.

11          1572. When Teva did follow the Dr. Reddy’s (and Actavis) price increases on Ciprofloxacin

12 HCL and Glimepiride, on January 28, 2015, Teva raised its WAC pricing to match Dr. Reddy’s WAC

13 prices exactly. That same day, Dr. Reddy’s was (again) able to obtain a full copy of Teva’s price increase
14 list. That list included many drugs that Dr. Reddy’s did not market.

15                            c.    Griseofulvin

16          1573. On September 9, 2014, Actavis notified its customers of a price increase on

17 Griseofulvin microsize oral suspension. In the days leading up to September 9, 2014, Patel and

18 Rekenthaler of Teva communicated with Falkin and Rogerson of Actavis to coordinate the increase.

19 Some of those calls are detailed below:

20
21

22

23

24

25

26

27          1574. The Actavis price increase for Griseofulvin became effective on October 6, 2014.

28


                                                   342
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 354 of 612



 1          1575. Teva promptly added Griseofulvin to its own price increase list, with the notation

 2 “Follow Competitor- Actavis” as the reason for the price increase.

 3          1576. Teva followed the Actavis increase for Griseofulvin during its next price increase event

 4 on January 28, 2015. As discussed above, in the days leading up to that price increase Rekenthaler of

 5 Teva and Falkin of Actavis coordinated frequently. Teva’s price increase for Griseofulvin microsize oral

 6 suspension matched Actavis’ WAC pricing exactly.
 7          C.      COMPETITORS BECOME “HIGH QUALITY” AFTER SUCCESSFULLY
                    COLLUDING WITH TEVA
 8

 9                  1.      Apotex

10          1577. Apotex was one of Teva’s two lowest-ranked competitors in May 2013 with a ranking

11 of -3. When Patel updated her Quality Competitor rankings in May 2014, however, Apotex was rated

12 +2 – an increase in five points over that twelve-month period.

13          1578. Apotex made this jump in Teva’s quality competitor rankings in large part due to Patel’s

14 relationship with B.H., a sales executive at Apotex, and the successful coordination between Apotex

15 and Teva in 2013 on Pravastatin and Doxazosin Mesylate, both of which is discussed above.

16          1579. Teva increased its pricing on Doxazosin Mesylate in August 2013. Teva’s new, increased

17 price (a 1,053% increase) matched Apotex’s (and Mylan’s) recent price increases. Apotex itself had

18 increased the price of this drug on July 23, 2013. B.H. of Apotex and Patel of Teva had one

19 conversation the week before Apotex took the increase, in addition to coordinating before Teva

20 followed on August 9, 2013.
21          1580. Apotex soared dramatically in the quality competitor rankings for one additional reason:

22 in April 2013, Apotex hired J.H. as a senior executive. Rekenthaler of Teva and J.H. began

23 communicating regularly after J.H. was hired by Apotex. There is no record that they had ever

24 communicated by phone before that.

25          1581. That relationship continued through 2014. On April 4, 2014, Teva increased the price

26 on Pentoxifylline by as much as 69%. Despite the fact that Apotex was the market leader at that time,

27 Teva chose to lead the price increase on Pentoxifylline. In the weeks leading up to Teva’s price increase,
28 Rekenthaler of Teva engaged in numerous communications with J.H. at Apotex. The two spoke twice


                                                 343
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 355 of 612



 1 on March 7, 2014, for two (2) and three (3) minutes, respectively. They spoke again on March 20 for

 2 four (4) minutes, and again on March 25 for two (2) minutes. A week after Teva increased its price – on

 3 April 11, 2014 – they spoke again for five (5) minutes. During these calls, Rekenthaler gathered

 4 Apotex’s pricing plans and conveyed them to Patel.

 5          1582. As a result of Patel and Rekenthaler’s successful coordination with Apotex executives,

 6 Patel dramatically increased Apotex’s quality competitor ranking in May 2014.
 7                  2.     Zydus

 8          1583. Zydus – like Apotex – had been one of Teva’s two lowest-ranked competitors in May

 9 2013 with a ranking of -3. But, when Patel updated her quality competitor rankings in May 2014, Zydus

10 was rated +2, an increase in five points over a twelve-month period. While Apotex’s increase in the

11 ranking was due to Teva’s successful collusion with Apotex on several price increases in 2013 and 2014,

12 Zydus’ increase was more personnel-oriented: Green, who had himself conspired with a number of

13 competitors while at Teva (at the direction of and in coordination with Patel and Rekenthaler at Teva,
14 among others) moved from Teva to Zydus in November 2013. With Green firmly installed at Zydus,

15 Patel was emboldened to more fully include Zydus in the conspiracy.

16          1584. Patel’s confidence was well-founded. In the year after Green joined Zydus, the two

17 companies successfully conspired to divide markets and allocate customers relating to Zydus’ entry into

18 the market for multiple drugs, including: Fenofibrate (February – March 2014), Paricalcitol (March –

19 April 2014), Niacin ER (May – June 2014), and Etodolac ER (May – July 2014). These agreements are

20 discussed more fully above.
21          1585. Teva and Zydus also agreed to increase prices on Topiramate Sprinkles and Warfarin

22 Sodium tablets. Zydus increased the price for both of those drugs on June 13, 2014. Teva followed with

23 an increase on both drugs on August 28, 2014. With respect to the Topiramate Sprinkles, Teva was

24 explicit in its internal communications that its increase was to “follow competitor,” namely Zydus.

25          1586. In the days leading up to both companies’ price increases, Green and Patel

26 communicated frequently to coordinate the price increases. On June 19, 2014 – four days before Zydus

27 increased its prices –Green and Patel spoke four (4) times. And on August 27, 2014 – the day before
28 Teva raised its prices – Green and Patel spoke three (3) times.


                                                 344
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 356 of 612



 1          1587. Green was also communicating frequently with Rekenthaler of Teva around the time of

 2 the price increases on Topiramate Sprinkles and Warfarin Sodium tablets. On June 11, 2014, the two

 3 men spoke for eight (8) minutes. On August 20, the two exchanged an additional pair of phone calls.

 4          1588. Patel and Rekenthaler did not communicate with Green in isolation. The two Teva

 5 executives made sure to keep each other apprised of their conversations with competitors, including

 6 Green. In early 2014, Patel and Rekenthaler both worked largely out of Teva’s home office. After either
 7 one of them engaged in a phone call with a competitor, he or she would be sure to provide an in-

 8 person debrief of the communication so as to avoid putting such information in writing.

 9          1589. Even before Green joined Zydus in November 2013, Teva did have success in

10 coordinating price increases with Zydus with respect to Pravastatin.

11                  3.      Heritage

12          1590. Heritage, like Apotex and Zydus, was not a highly-ranked competitor when Patel first

13 created the quality of competitor ranking list in May 2013. Initially, Patel gave Heritage a ranking of
14 “0.” However, when Patel updated her quality competitor rankings in May 2014, Heritage received the

15 highest possible ranking of +3.

16          1591. The reason for Heritage’s significant improvement in Patel’s quality competitor rankings

17 was the relationship that Patel established with the Vice President of Heritage, Malek. After moving to

18 Teva, Patel began communicating with Malek by phone as early as July 9, 2013. From that date until

19 July 25, 2014, the two spoke by phone at least 37 times.

20          1592. Heritage’s successful efforts to coordinate price increases with Teva on seven drugs –

21 Acetazolamide, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide, Nystatin, and

22 Theophylline ER – are described above.

23                  4.      Lupin

24          1593. In Patel’s initial May 2013 quality competitor ranking list, Lupin was given a ranking of

25 +2. When Patel updated her quality competitor rankings a year later, Lupin received the highest

26 possible rating of +3.

27          1594. Lupin was awarded the highest score in the quality competitor ranking in 2014 because

28 Berthold of Lupin earned Patel’s trust by consistently agreeing to her price increase plans. From May


                                                  345
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 357 of 612



 1 2013 through April 2014, for example, Patel and Berthold spoke at least 76 times by phone. Green,

 2 while still at Teva, also had a very strong relationship with Berthold. As discussed above, at times Patel

 3 and Green would even coordinate with each other regarding which one of them should coordinate a

 4 price increase or customer allocation agreement with Berthold.

 5          1595. As discussed more fully above, in 2013 – after Patel joined Teva – Teva and Lupin

 6 conspired to fix and raise prices on at least the following four drugs: Cefdinir oral suspension, Cefdinir
 7 capsules, Cefprozil tablets and Pravastatin. Then in early 2014, executives at the two companies

 8 coordinated Lupin’s entrance into the market for Balziva.

 9          1596. The relationship was so strong between Teva and Lupin that even when Green left

10 Teva, and Patel was out of the office on maternity leave, Berthold still found other executives at Teva

11 to communicate with regarding a price increase for the drug Cephalexin oral suspension. As discussed

12 above, in October 2013, Berthold called Rekenthaler and T.S., a national account executive at Teva, to

13 coordinate Lupin’s November 1, 2013 price increase for Cephalexin oral suspension. When Patel
14 returned from maternity leave and began planning the next round of Teva price increases, she

15 continued these communications with Berthold until Teva followed Lupin’s price increase on April 4,

16 2014.

17          1597. Patel and Berthold also coordinated a price increase and market allocation scheme with

18 regard to the drug Niacin ER, as Lupin was entering the market in March 2014. Given the successful

19 track record between the two competitor companies, Lupin warranted a +3 in the quality competitor

20 rankings when Patel updated them in May 2014.
21                  5.      Par

22          1598. In Patel’s initial May 2013 quality competitor ranking list, Par was given a ranking of +1.

23 When Patel updated her quality competitor rankings a year later, Par improved to a ranking of +2.

24          1599. Par rose in the rankings largely because of several strong relationships between

25 executives at the two companies. For example, T.S., a national sales executive at Teva, had a strong

26 relationship with R.K., a senior sales executive at Par. The two began communicating by telephone in

27 September 2013. Between September 2013 and May 2014, the two spoke at least twenty-seven (27)
28 times by phone.


                                                  346
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 358 of 612



 1          1600. Similarly, Rekenthaler at Teva had a very strong relationship with another senior

 2 executive at Par, M.B. Rekenthaler spoke with M.B. frequently throughout 2013 and 2014. From the

 3 beginning of 2013 through May 2014, Rekenthaler spoke to M.B. at Par at least thirty-two (32) times by

 4 phone.

 5          1601. Patel was well aware of these strong relationships and relied on the information that

 6 T.S. and Rekenthaler obtained from their communications with senior Par executives in order to make
 7 pricing or bidding decisions for Teva’s drugs. One such example occurred on Friday, February 7, 2014

 8 when Teva received notice from a customer that it had received a competitive challenge from Par on

 9 Labetalol HCL tablets. Patel forwarded the e-mail to T.S. with three question marks: “???” T.S.

10 responded immediately: “left message.” The message that T.S. had left was for R.K. at Par, and the two

11 executives spoke five (5) times that same day. After these calls with R.K., T.S. responded back to Patel

12 saying “[l]et’s speak on Monday. Just received call back with more information.”

13          1602. The following Monday, Patel also forwarded the original e-mail (discussing the

14 competitive challenge from Par on Labetalol HCL) to Rekenthaler, saying “[n]eed to make a decision

15 quickly.” One (1) minute after receiving that e-mail, Rekenthaler called M.B. at Par and the two spoke

16 for eighteen (18) minutes. Shortly after hanging up the phone with M.B., Rekenthaler sent another e-

17 mail to Patel, stating: “[h]old off on this until I get back with you.” Rekenthaler spoke to M.B. again

18 later that afternoon for three (3) minutes.

19          1603. After these discussions between Teva and Par executives, Teva ultimately offered only a

20 nominal price reduction to that customer – knowing that this would likely concede the business to Par.
21          1604. As discussed more fully above, Teva continued to conspire with Par on various market

22 allocation and price fixing schemes throughout the remainder of 2014 and into 2015.

23                  6.      Greenstone

24          1605. Greenstone was not a highly-ranked competitor when Patel first created the quality

25 competitor ranking list in May 2013. Patel had, at that time, given Greenstone a ranking of “0.”

26 However, when Patel updated her quality competitor rankings in May 2014, Greenstone improved to a

27 +1 ranking.
28


                                                  347
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 359 of 612



 1          1606. One of the reasons for Greenstone’s improvement in the rankings was Patel’s

 2 developing relationship with Robin Hatosy, a national account executive at Greenstone. Patel and

 3 Hatosy were former co-workers at ABC and had a longstanding relationship. From the time Patel

 4 started her employment at Teva in April 2013, through the time that she updated the quality competitor

 5 rankings in May 2014, Patel and Hatosy communicated by phone or text at least 66 times. Patel also

 6 spoke to Hatosy’s supervisor, Nailor, numerous times in early 2014 to coordinate Greenstone and Teva
 7 price increases and customer allocation agreements.

 8          1607. Patel and Hatosy of Greenstone spoke consistently at or around the time of every price

 9 increase effectuated by either company on drugs where they overlapped, including for example: July 3,

10 2013 – the day of Teva’s price increase on Fluconazole; December 2, 2013 the day that Greenstone

11 sent notices to customers of its price increases on Azithromycin suspension, Azithromycin oral

12 suspension, and Medroxyprogesterone; and April 4, 2014 – the day that Teva followed Greenstone’s

13 price increases on Azithromycin suspension, Azithromycin oral suspension, and Medroxyprogesterone.
14          1608. Given the willingness of Greenstone’s executives to coordinate price increases with

15 Teva, Patel increased Greenstone’s quality competitor ranking in May 2014.

16                  7.      Amneal

17          1609. In Patel’s initial May 2013 quality of competitor ranking list, Amneal was given a

18 ranking of +1. When Patel updated her quality competitor rankings a year later, Amneal improved to a

19 ranking of +2.

20          1610. One of the reasons why Amneal rose in the rankings was because of several strong

21 relationships between executives at the two companies. For example, Rekenthaler of Teva had a strong

22 relationship with S.R.(2), a senior sales executive at Amneal. From May 2013 to May 2014, they spoke

23 eight (8) times by phone, and attended many trade association meetings and customer conferences

24 together as well. Rekenthaler and S.R.(2) were regular participants in an annual golf outing hosted by a

25 packaging contractor in Kentucky, where – as discussed above – the generic drug manufacturer

26 participants (competitors) played golf by day and gathered socially by night, referring to each other as

27 “friends” and “fraternity brothers.” (Green and Ostaficiuk were also participants.)
28


                                                 348
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 360 of 612



 1          1611. Similarly, Patel also developed strong relationships with two Amneal executives: S.R.(1),

 2 a senior sales and finance executive at Amneal, and S.R.(2). As discussed above, Patel and S.R.(1)

 3 coordinated price increases for the drugs Norethindrone Acetate (September 2014) and Bethanechol

 4 Chloride (January 2015).

 5          1612. Patel also spoke to S.R.(2) regarding Norethindrone Acetate in September 2014, and

 6 continued to communicate with S.R.(2) into at least 2015 – sometimes using alternative forms of
 7 communication. In addition to their cell phones, the two executives also used Facebook Messenger to

 8 coordinate anticompetitive conduct. In the message exchange below (relating to a drug not identified in

 9 this Complaint), S.R.(2) informs Patel that Amneal will concede one customer – Econdisc (“E”) – so

10 long as Amneal is able to retain another large customer, Red Oak Sourcing (“RO”):

11

12

13
14

15

16

17

18

19

20
21

22

23          1613. On the day of this message exchange, Patel and S.R.(2) also spoke by phone for nearly

24 five (5) minutes.

25                  8.     Rising

26          1614. In Patel’s initial May 2013 quality competitor ranking list, non-Defendant Rising was

27 given a ranking of +1. When Patel updated her quality competitor rankings a year later, Rising
28 improved to a ranking of +2.


                                                 349
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 361 of 612



 1          1615. Rising improved in the quality competitor rankings because of the relationship between

 2 Rekenthaler and CW-2. In 2013, CW-2 left Sandoz to join Rising. At that time, Rising was already

 3 preparing to enter the market for a drug called Hydroxyzine Pamoate. Teva was one of the competitors

 4 already in that market. During several calls in early October 2013, CW-2 coordinated with Green and

 5 Rekenthaler of Teva to acquire a large customer and facilitate Rising’s entry into the Hydroxyzine

 6 Pamoate market.
 7          1616. Later, in March 2014, CW-2 sought to return the favor. At that time, Rising experienced

 8 supply problems for Diflunisal tablets – a two-player market involving only Teva and Rising. In an

 9 effort to “play nice in the sandbox,” and to further the ongoing understanding between the two

10 competitors, CW-2 contacted Rekenthaler of Teva and informed him of Rising’s supply problems and

11 the fact that Rising may have to leave the market at some point in the future. The purpose for the call

12 was to alert Rekenthaler that Teva would have the opportunity to take a price increase, as Rising would

13 not be in a position to take on any additional market share.
14          1617. On April 4, 2014, Teva increased the price on Diflunisal tablets by as much as 182%, as

15 well as Hydroxyzine Pamoate by as much as 165%. In the weeks leading up to those price increases,

16 Rekenthaler communicated several times with CW-2 at Rising to coordinate the increases. The two

17 spoke by phone twice on March 17, 2014 and once on March 31.

18          1618. When Rising decided to leave the Diflunisal market in mid-July 2014, CW-2 called

19 Rekenthaler to let him know. Four months later – after Rising remedied its supply problems – Rising

20 re-entered the market for Diflunisal. CW-2 and Rekenthaler communicated in advance of Rising’s re-
21 entry to identify specific customers that Rising would obtain and, most importantly, to ensure the

22 retention of the high prices that Teva had established through its price increase in April 2014. On

23 December 3, 2014, Rising re-entered the market for Diflunisal tablets. Its new pricing matched Teva’s

24 WAC price increase from April 2014.

25          1619. Rekenthaler’s successful efforts to coordinate price increases and customer allocation

26 agreements with CW-2 of Rising led Patel to increase Rising’s quality competitor ranking in May 2014.

27
28


                                                 350
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 362 of 612



 1                  9.      Breckenridge

 2          1620. In Patel’s initial May 2013 quality competitor ranking list, she gave Breckenridge a

 3 ranking of +1. When Patel updated her quality competitor rankings a year later, Breckenridge improved

 4 to a ranking of +2.

 5          1621. Breckenridge improved in the quality competitor rankings largely because of the strong

 6 relationship established between Patel and Rekenthaler and certain executives at Breckenridge, which
 7 led to several successful price increases.

 8          1622. For example, on November 14, 2013, Breckenridge increased the WAC pricing of both

 9 Estradiol/Norethindrone Acetate and Cyproheptadine HCL tablets. In the weeks leading up to those

10 Breckenridge price increases, Rekenthaler communicated by phone several times with D.N., a sales

11 executive at Breckenridge. The two spoke twice on October 14, 2013 and once on October 24, 2013.

12 The call on October 24 lasted twenty-six (26) minutes.

13          1623. On April 4, 2014, Teva followed the Breckenridge price increases on

14 Estradiol/Norethindrone Acetate tablets increasing the WAC pricing by over 100% and

15 Cyproheptadine HCL tablets increasing the WAC pricing by over 90%, to match Breckenridge’s WAC

16 pricing on both products. Teva raised prices even higher on its customer contracts. Teva increased the

17 contract pricing of Estradiol/Norethindrone Acetate by as much as 393%, and the contract pricing of

18 Cyproheptadine HCL tablets by as much as 526%, depending on the dosage strength.

19          1624. As Patel planned for Teva’s April 4, 2014 price increases, both she and Rekenthaler

20 continued to communicate with their counterparts at Breckenridge. Rekenthaler spoke to D.N. at
21 Breckenridge on January 15, 2014 – the day after Patel sent her first list of “Increase Potentials Q1

22 2014” to K.G. – for nineteen (19) minutes. Similarly, Patel spoke with S.C. – a sales executive at

23 Breckenridge – two times on February 7, 2014, as she was determining whether Teva should provide a

24 bid to a customer. After her discussions with S.C., Teva declined to bid for the business in order to

25 avoid taking market share away from Breckenridge as a result of the price increases.

26          1625. As a result of the successful coordination of these price increases between Teva and

27 Breckenridge, Patel increased Breckenridge’s quality competitor ranking in May 2014.
28


                                                  351
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 363 of 612



 1                  10.     Glenmark

 2          1626. Not every Teva competitor saw its quality competitor ranking increase between 2013

 3 and 2014. Glenmark, for example, declined slightly in the rankings. In Patel’s initial May 2013 quality

 4 competitor ranking list, Glenmark was given a ranking of +3. When Patel updated her quality

 5 competitor rankings a year later, Glenmark was given a ranking of +2.

 6          1627. The reason that Glenmark declined in the rankings was because Patel lost her most

 7 valuable relationship at that company – CW-5. CW-5 left Glenmark in April 2014. In the eleven-month

 8 period between Patel joining Teva in late April 2013 and CW-5 leaving Glenmark in April 2014, the

 9 two competitors communicated by phone or text message 121 times. They also communicated

10 frequently using an encrypted messaging application, WhatsApp. As discussed more fully above,

11 starting in early May 2013 Teva and Glenmark conspired to fix and raise prices on a number of drugs,

12 including: Adapalene, Nabumetone, Fluconazole tablets, Ranitidine HCL, Moexipril HCL, Moexipril

13 HCL/HCTZ and Pravastatin.
14          1628. In addition to CW-5, Patel also had other contacts at Glenmark – which is why

15 Glenmark did not fall dramatically in the quality competitor rankings when CW-5 left the company. For

16 instance, Patel exchanged 44 phone calls or text messages with J.C., a sales and marketing executive at

17 Glenmark, between May 2013 and July 2015. Similarly, Patel exchanged 36 calls with Brown, the Vice

18 President of Sales at Glenmark, between August 2013 and October 2014. As discussed more fully

19 above, Patel continued to coordinate with J.C. and Brown throughout 2014 on several drugs, including

20 Desogestrel/Ethinyl Estradiol and Gabapentin tablets – demonstrating that Glenmark remained a
21 quality competitor even after CW-5 left the company.

22                  11.     Camber

23          1629. When Patel first created the quality of competitor rankings in early May 2013, she gave

24 Camber a ranking of -2. When Patel revised those rankings one year later in May 2014, Camber’s

25 ranking did not change. It remained one of the lowest ranked of all of Teva’s competitors.

26          1630. Nonetheless, Camber adhered to the fair share understanding, and consistently applied

27 those rules in dealing with its competitors.
28


                                                 352
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 364 of 612



 1          1631. This was evident when, in September 2014, Camber entered the market for two

 2 different drugs that overlapped with Teva.

 3          1632. One of those drugs was Raloxifene HCL tablets.

 4          1633. Teva had begun marketing Raloxifene HCL in March of that year. Actavis had received

 5 approval to begin marketing Raloxifene HCL in 2014 as well but had not yet entered by September

 6 2014.
 7          1634. The other drug was Lamivudine/Zidovudine – a combination medication also known

 8 by the brand name Combivir. Camber had received approval to market a generic form of Combivir in

 9 February 2014, but as of September 2014 was still in the process of entering the market. Already in the

10 market were competitors Teva, Aurobindo and Lupin. As discussed more fully above, Teva, Lupin, and

11 Aurobindo agreed to divide up the generic Lamivudine/Zidovudine market in 2012 when Teva was

12 losing exclusivity on that drug.

13          1635. As the anticipated product launches for Raloxifene HCL approached, the new entrants

14 discussed an allocation strategy with Teva to ensure they each received their fair share of the market.

15 On September 9, 2014, Rekenthaler had a twenty-six (26) minute phone call with A.B., a senior sales

16 and marketing executive at Actavis. A short time later, a Teva executive told colleagues that she had

17 “just heard Camber and Actavis expect to launch 9/24.”

18          1636. Teva’s discussions with Actavis escalated over the coming week. On September 10,

19 Rekenthaler exchanged two calls with Falkin of Actavis lasting fifteen (15) minutes and one (1) minute,

20 respectively. On September 11, the men talked for ten (10) more minutes. On September 16,
21 Rekenthaler spoke by phone a total of six (6) times with different Actavis personnel, including one call

22 with A.B. lasting thirty-four (34) minutes.

23          1637. The following morning, in response to an inquiry regarding whether Teva intended to

24 retain a major customer’s Raloxifene HCL business, K.G. of Teva replied in the affirmative.

25 Rekenthaler then shared the information he had gathered through his communications with

26 competitors: “I know Actavis will be late. Camber is talking but their [sic] being somewhat unclear as

27 well. I’ll know more about them after my trip this week.” That same day, on September 17, 2014,
28 Camber sent an offer for Raloxifene HCL to a large Teva customer, Econdisc.


                                                 353
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 365 of 612



 1          1638. Rekenthaler and Ostaficiuk, the President of Camber, spent the next three days –

 2 September 17 through September 19 – playing golf during the day and socializing at night at an industry

 3 outing in Kentucky sponsored by a packaging vendor.

 4          1639. On September 21, 2014, Ostaficiuk called Rekenthaler and the two spoke for two (2)

 5 minutes. The next day, Rekenthaler initiated a series of four (4) phone calls with Ostaficiuk. The two

 6 spoke for a total of thirty (30) minutes that day. Notably, these are the first identified phone calls ever
 7 between the two competitors. As a result, Camber sent a revised offer to its potential customer that

 8 same afternoon, containing modified prices for Raloxifene HCL.

 9          1640. On September 24, Patel discussed a Raloxifene HCL allocation strategy with her Teva

10 colleagues in light of Camber’s offer to the large Teva customer, Econdisc. She emphasized Camber’s

11 expressed commitment to the overarching conspiracy among the competitors – and conveyed

12 information she obtained from Rekenthaler during his conversations with Ostaficiuk – stating:

13 “Camber indicated that they are targeting Econdisc and a small retailer … and then they would be
14 ‘done.’”

15          1641. As a part of this discussion, K.G. considered whether Teva should just concede

16 Econdisc to Camber and seek to recover that market share with another customer. At 9:07am that

17 morning, Patel informed her supervisor K.G. and numerous others at Teva, that Rekenthaler planned

18 to discuss the matter with Camber:

19

20
21

22

23

24

25

26          1642. Indeed, at 9:28am that morning, Rekenthaler called Ostaficiuk and the two spoke for

27 two (2) minutes. They spoke two more times that day, including one call that lasted eight (8) minutes.
28


                                                  354
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 366 of 612



 1          1643. Some of these calls also related to Camber’s entry into the market for

 2 Lamivudine/Zidovudine. Teva and Lupin were already in the market for Lamivudine/Zidovudine, and

 3 Ostaficiuk was engaging in contemporaneous communications with Rekenthaler of Teva and Berthold

 4 of Lupin to negotiate Camber’s entry into that market. At least some of those calls on September 24,

 5 2014 are set forth below:

 6
 7

 8

 9

10          1644. On that same day, Berthold also spoke with P.M., a senior operations executive at
11 Aurobindo, for more than eighteen (18) minutes, to close the loop on the Lamivudine/Zidovudine

12 communications.

13          1645. On September 25, after discussing with his colleagues which customers Teva should
14 concede in order to give Camber its fair share of the Raloxifene HCL market and aimed with the

15 information Rekenthaler had gathered from Camber’s President, K.G. concluded: “Okay, we will

16 concede additional smaller customer challenges (particularly distributors) since they are not going to

17 target One Stop.” Rekenthaler and Ostaficiuk spoke again twice that day.

18          1646. That evening, a Camber executive instructed a colleague to gather market intelligence on
19 possible additional customers for Camber’s new Raloxifene HCL product but stressed that the

20 company would not bid on any additional Teva accounts “until we know how we do with Econ[disc].”
21          1647. On Friday September 26, 2014, Camber publicly announced that it was launching
22 Raloxifene HCL. Rekenthaler called Ostaficiuk that day, for a short one (1) minute call.

23          1648. From those telephone calls, Rekenthaler expressed to Ostaficiuk that Teva did not want
24 Camber challenging for any more of its customers, on Raloxifene HCL or Lamivudine/Zidovudine. As

25 a result of this communication, on Monday September 29, 2014 Ostaficiuk sent the following e-mail to

26 his colleagues at Camber:

27
28


                                                 355
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 367 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10          1649. A.R., a senior sales executive at Camber, replied: “We have not made any offers to any
11 Teva Raloxifene accounts since we received the Econ award. Both Sales and Contracts are aware, &

12 requesting incumbent detail for all offers, if Teva, no offer.” A.R. also added that “We are also not

13 seeking any Lupin business on Lamo/Zidovudine.” Ostaficiuk replied: “Thank you. We don’t want to
14 antagonize either of them and start a war…”

15          1650. About a week later, on October 7, 2014, a large Teva customer informed a Teva sales
16 representative that Camber had made an unsolicited bid for its Raloxifene HCL business. J.P., a

17 Director of National Accounts at Teva, sent an e-mail to certain employees at Teva, including

18 Rekenthaler, notifying them of her conversation with the customer, and expressing surprise given the

19 agreement Teva had previously reached with Camber: “I thought they were done after securing

20 Econdisc?” Based on his prior conversations with Ostaficiuk, Rekenthaler doubted that Camber made
21 an offer to another Teva customer, stating: “You’re positive they sent them an offer?”

22          1651. J.P. of Teva “relayed ‘the message” to the customer that “the market should be stable at
23 this point” and Teva would be surprised if Camber had intended to make an offer to the customer.

24 After further discussion with the customer, Teva staff learned that it was a misunderstanding. Camber

25 never actually made the offer but had instead complied with its agreement with Teva.

26          1652. The fair share agreement continued to govern as usual until mid-December 2014, when
27 Camber learned of supply problems at Teva on Raloxifene HCL. A Camber employee described the
28 prospect of Teva being on backorder for this drug as a “Game changer.” Expressing her understanding


                                                 356
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 368 of 612



 1 of the rules of the conspiracy, she pointed out: “Fair share only applies when there is not supply

 2 constraints.” Ostaficiuk responded optimistically, but cautiously: “Good luck guys but go fishing and

 3 gather information before we commit . . . .”

 4 XII.       OTHER DRUGS

 5            1653.   Defendants also colluded to allocate markets and fix prices for numerous other drugs,

 6 including those listed below.
 7              Albuterol Sulfate

 8            1654. At all relevant times, Mylan and Sun have dominated market for Albuterol Sulfate.

 9            1655. Prior to 2013, the effective prices for Albuterol Sulfate were stable.

10            1656. Beginning in March 2013, the average NADAC price for Albuterol Sulfate rose

11 dramatically.

12            1657. For example, Mylan’s 100ct Albuterol Sulfate 2mg increased price by over 4,300% from

13 $0.13 to $5.88 on March 6, 2013. Sun’s 100ct Albuterol Sulfate 2mg increased 3,400% from $0.13 to
14 $4.70 on April 15, 2013, as illustrated by WAC data:

15   Product 2MG         Defendant Old WAC New                    Date of Increase Percentage Increase
                                           WAC
16
     100 ct              Mylan     $0.13   $5.88                  March 6, 2013              4,317%
17   500 ct              Mylan     $0.13   $5.88                  March 6, 2013              4,549%
     100 ct              Sun       $0.13   $4.70                  April 15, 2013             3,485%
18   500 ct              Sun       $0.12   $4.70                  April 15, 2013             3,674%
19                    Amitriptyline
20            1658. At all relevant times, Mylan, Par, and Sandoz have dominated the market for
21 Amitriptyline.

22            1659. Prior to 2014, the effective prices for Amitriptyline were stable.
23            1660. Beginning in May 2014, the average NADAC price for Amitriptyline rose dramatically.
24            1661. These price increases followed the (i) April 1, 2014 HDMA Annual CEO Roundtable
25 Fundraiser in New York, New York, which Mylan, Par, and Sandoz attended. See Exhibit A.

26            1662. The charts below show average price increases for various dosages of Amitriptyline
27 tablets:
28


                                                   357
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 369 of 612



 1
                                                                          Amitriptyline
 2                                    $0.60


 3                                    $0.50

 4
                   NADAC price/unit



                                      $0.40

 5                                    $0.30
                                                                                                                            10mg
 6
                                      $0.20                                                                                 25mg

 7                                                                                                                          50mg
                                      $0.10
 8
                                      $0.00
 9

10
                                                                              Date
11
                                                                         Amitriptyline
12
                          $1.80
13                        $1.60

14                        $1.40
      NADAC price/unit




                          $1.20
15
                          $1.00

16                        $0.80                                                                                           75mg
                          $0.60                                                                                           100mg
17
                          $0.40                                                                                           150mg

18                        $0.20

19                        $0.00


20
21                                                                          Date


22                                     1663. WAC data confirms that Mylan, Par, and Sandoz increased Amitriptyline prices largely
23 in unison by the following amounts:

24     Package                                                                              New          Date of     Percentage
                     Defendant        NDC                                    Old WAC
         Size                                                                               WAC         Increase     of Increase
25       100ct         Sandoz     00781148801                                      $0.05    $0.57      5/23/2014       1,032%
        1,000ct        Sandoz     00781148810                                      $0.05    $0.48      5/23/2014        945%
26       100ct          Mylan     00378265001                                      $0.05    $0.57      7/16/2014       1,032%
        1,000ct         Mylan     00378265010                                      $0.05    $0.57      7/16/2014       1,157%
27
         100ct           Par      00603221421                                               $0.57      9/26/2014
28      1,000ct          Par      00603221432                                               $0.48      9/26/2014


                                                                           358
                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 370 of 612



 1               1664. News reports and testimonials from physicians and pharmacists corroborate these

 2 dramatic, immediate, and market-wide price increases. For example, The Financial Times reported on

 3 May 12, 2015 that the $1.07 price for a 100 mg pill of Amitriptyline “jumped by 2,487 per cent in under

 4 two years” noting that “in July 2013, the same pill cost just 4 cents.”45 The Boston Globe similarly

 5 reported, in November of the same year, “The cost of the antidepressant drug amitriptyline jumped

 6 2,475 percent, from 4 cents for a 100-milligram pill in 2013 to $1.03 in 2015.”46
 7                        Clobetasol Propionate

 8               1665. In 2009, there were approximately ten Clobetasol Propionate manufacturers. In 2012,

 9 Novartis acquired Fougera and in 2013, Akorn acquired Hi-Tech, consolidating the market. By 2014,

10 many Clobetasol Propionate manufacturers exited the market, including Teva and Glenmark.

11               1666. Since June 2014, Actavis, Akorn, Fougera, Hi-Tech, Morton Grove, Perrigo, Sandoz,

12 Taro, and Wockhardt have dominated the market for generic Clobetasol Propionate.

13               1667. Prior to June 2014, prices for Clobetasol Propionate were stable.

14               1668. Beginning in June 2014, Actavis, Akorn, Fougera, Hi-Tech, Morton Grove, Perrigo,

15 Sandoz, Taro, and Wockhardt increased their prices for Clobetasol Propionate abruptly and in unison.

16               1669. Collectively, these Defendants raised prices for Clobetasol Propionate by approximately

17 1,300% between July 2014 and September 2014.

18               1670. According to NADAC data, the average market price for generic Clobetasol Propionate

19 saw the following price increases from July 2014 to September 2014, as shown below:

20                         Clobetasol .05% Ointment (15g): increased by 1,852%;

21                         Clobetasol 0.05% Solution (50mL): increased by 1,176%; and

22                         Clobetasol 0.05% Cream (30g): increased by 1,596%.

23

24

25

26   45
      David Crow, Teva bids for Mylan amid pressure on copycat drugmakers, FIN. TIMES, May 12, 2015, available
27 at https://www.ft.com/content/8ff2fc5a-f513-11e4-8a42-00144feab7de.
   46     Priyanka Dayal McCluskey, As competition wanes, prices for generics skyrocket, BOS. GLOBE, Nov. 6, 2015, available at
          https://www.bostonglobe.com/business/2015/11/06/generic-drug-price-increases-alarm-insurers-providers-and-
28        consumers/H3iA9CSxAUylnCdGjLNKVN/story.html.


                                                          359
                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                      28
                                                       26
                                                                    25
                                                                               24
                                                                                           23
                                                                                                       22
                                                                                                                 21
                                                                                                                                                                  19
                                                                                                                                                                       18
                                                                                                                                                                                   17
                                                                                                                                                                                        16
                                                                                                                                                                                                   15
                                                                                                                                                                                                                  14
                                                                                                                                                                                                                                           12
                                                                                                                                                                                                                                                    11
                                                                                                                                                                                                                                                                    10




                                           27
                                                                                                                               20
                                                                                                                                                                                                                              13
                                                                                                                                                                                                                                                                                        9
                                                                                                                                                                                                                                                                                                   8
                                                                                                                                                                                                                                                                                                            7
                                                                                                                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                                                                                                                                          2
                                                                                                                                                                                                                                                                                                                                                                                                1




                                                                                                                                                                                                                                                                                                                      6
                                                                               NADAC price/unit                                                                                                              NADAC price/unit                                                                                                 NADAC price/unit
                                                  11                                                                                                                                                                                                                                               11




                                                               $-
                                                                                                                                                                                              $-
                                                                                                                                                                                                                                                                                                                $-




                                                                     $0.50
                                                                               $1.00
                                                                                       $1.50
                                                                                               $2.00
                                                                                                       $2.50
                                                                                                               $3.00
                                                                                                                       $3.50
                                                                                                                                                                                                   $0.50
                                                                                                                                                                                                                  $1.00
                                                                                                                                                                                                                           $1.50
                                                                                                                                                                                                                                   $2.00
                                                                                                                                                                                                                                            $2.50
                                                                                                                                                                                                                                                    $3.00
                                                     /2

                                                                                                                                                                                                                                                                                                                     $1.00
                                                                                                                                                                                                                                                                                                                              $2.00
                                                                                                                                                                                                                                                                                                                                        $3.00
                                                                                                                                                                                                                                                                                                                                                  $4.00
                                                                                                                                                                                                                                                                                                                                                          $5.00
                                                                                                                                                                                                                                                                                                                                                                  $6.00
                                                                                                                                                                                                                                                                                                                                                                          $7.00




                                                                                                                                                                                                                                                                                                      /2
                                                       1/                                                                                                                                                                                                                                               1/
                                                          1
                                                   1/ 3
                                                      21                                                                                                                           11/21/13                                                                                                         1/ 13
                                                                                                                                                                                                                                                                                                       21
                                                        /1                                                                                                                                                                                                                                               /
                                                   3/ 4
                                                      21                                                                                                                           1/21/14                                                                                                          3 / 14
                                                                                                                                                                                                                                                                                                       21
                                                        /1                                                                                                                                                                                                                                               /
                                                   5/ 4
                                                      21                                                                                                                           3/21/14                                                                                                          5 / 14
                                                                                                                                                                                                                                                                                                       21
                                                        /1                                                                                                                                                                                                                                               /
                                                   7/ 4
                                                      21                                                                                                                           5/21/14                                                                                                          7 / 14
                                                                                                                                                                                                                                                                                                       21
                                                        /1                                                                                                                                                                                                                                               /
                                                   9/ 4
                                                      21                                                                                                                           7/21/14                                                                                                          9 / 14
                                                                                                                                                                                                                                                                                                       21
                                                  1 1 / 14                                                                                                                                                                                                                                         1 1 / 14
                                                     /2                                                                                                                            9/21/14                                                                                                            /2
                                                       1/                                                                                                                                                                                                                                               1/
                                                          1
                                                   1/ 4
                                                      21                                                                                                                           11/21/14                                                                                                         1/ 14
                                                                                                                                                                                                                                                                                                       21
                                                        /                                                                                                                                                                                                                                                /
                                                   3 / 15
                                                      21                                                                                                                           1/21/15                                                                                                          3 / 15
                                                                                                                                                                                                                                                                                                       21
                                                        /1                                                                                                                                                                                                                                               /
                                                   5/ 5
                                                      21
                                                                                                                                                                                   3/21/15                                                                                                          5 / 15
                                                                                                                                                                                                                                                                                                       21
                                                        /1                                                                                                                                                                                                                                               /
                                                   7/ 5                                                                                                                            5/21/15                                                                                                          7 / 15
                                                                                                                                                                                                                                                                                                       21
                                                      21




                                                                                                                                                                            Date
                                                                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                                                            Date




                                           Date
                                                        /1
                                                                                                                                                                                   7/21/15




                360
                                                   9/ 5                                                                                                                                                                                                                                             9 / 15
                                                      21                                                                                                                                                                                                                                               21
                                                  1 1 / 15                                                                                                                                                                                                                                         1 1 / 15
                                                     /2                                                                                                                            9/21/15                                                                                                            /2
                                                       1/                                                                                                                                                                                                                                               1/
                                                          1
                                                   1/ 5                                                                                                                            11/21/15                                                                                                         1/ 15
                                                                                                                                                                                                                                                                                                       21
                                                      21
                                                        /1                                                                                                                                                                                                                                               /
                                                                                                                                                                                   1/21/16
                                                                                                                                                                                                                                                            Clobetasol 0.05% Solution




                                                   3/ 6                                                                                                                                                                                                                                             3 / 16
                                                                                                                                                                                                                                                                                                                                                                                  Clobetasol 0.05% Ointment




                                                      21                                                                                                                                                                                                                                               21
                                                        /1                                                                                                                                                                                                                                               /
                                                   5/ 6                                                                                                                            3/21/16                                                                                                          5 / 16




                                                                                                                               Clobetasol Emollient 0.05% Cream
                                                      21                                                                                                                                                                                                                                               21
                                                        /1                                                                                                                                                                                                                                               /
                                                   7/ 6                                                                                                                            5/21/16                                                                                                          7 / 16
                                                                                                                                                                                                                                                                                                       21
                                                      21
                                                        /1                                                                                                                                                                                                                                               /
                                                   9/ 6                                                                                                                            7/21/16                                                                                                          9 / 16
                                                      21                                                                                                                                                                                                                                               21
                                                  1 1 / 16                                                                                                                         9/21/16                                                                                                         1 1 / 16
                                                     /2                                                                                                                                                                                                                                               /2




COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       1/                                                                                                                                                                                                                                               1/
                                                          16                                                                                                                                                                                                                                               16
                                                                                                                                                                                   11/21/16
                                                                                                                                                                                                                                                                                                                                                                                                              Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 371 of 612




                                                                                                                                                                                                           50mL
                                                                                                                                                                                                                    25mL
                                                                                                                                                                                                                                                                                                                     60g
                                                                                                                                                                                                                                                                                                                             45g
                                                                                                                                                                                                                                                                                                                                      30g
                                                                                                                                                                                                                                                                                                                                            15g




                                                                         60g
                                                                                 30g
                                                                                       15g
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 372 of 612



 1                                                               Clobetasol 0.05% Cream
 2                               $5.00

                                 $4.50

 3                               $4.00

              NADAC price/unit   $3.50

 4                               $3.00

                                 $2.50                                                                                 15g
 5                               $2.00                                                                                 30g

                                 $1.50                                                                                 45g
 6                                                                                                                     60g
                                 $1.00

 7                               $0.50

                                   $-

 8
                                       13




                                       14




                                       15




                                       16
                                        4

                                        4

                                        4

                                        4

                                        4




                                        5

                                        5

                                        5

                                        5

                                        5




                                        6

                                        6

                                        6

                                        6

                                        6
                                      /1

                                      /1

                                      /1

                                      /1

                                      /1




                                      /1

                                      /1

                                      /1

                                      /1

                                      /1




                                      /1

                                      /1

                                      /1

                                      /1

                                      /1
                                     1/




                                     1/




                                     1/




                                     1/
                                    21

                                    21

                                    21

                                    21

                                    21




                                    21

                                    21

                                    21

                                    21

                                    21




                                    21

                                    21

                                    21

                                    21

                                    21
                                   /2




                                   /2




                                   /2




                                   /2
                                  1/

                                  3/

                                  5/

                                  7/

                                  9/




                                  1/

                                  3/

                                  5/

                                  7/

                                  9/




                                  1/

                                  3/

                                  5/

                                  7/

                                  9/
                                 11




                                 11




                                 11




                                 11
 9                                                                        Date


10

11          1671. WAC data confirms that Actavis, Hi-Tech, Sandoz, and Taro all increased prices in their

12 Clobetasol Propionate cream largely in unison by the following amounts:
        Clobetasol cream
13           .05%:                        Defendant:       Old WAC:     New WAC:     Date of Increase: Percentage Increase:
      15gm                               Taro                   $0.38        $6.84             3-Jun-14               1684%
14
      15gm                               Sandoz                 $0.73        $6.84             18-Jul-14               833%
15    15gm                               Hi-Tech                $0.37        $6.84             9-Aug-14               1732%
      15gm                               Actavis       *                     $6.84            10-Mar-15 *
16    30gm                               Taro                  $0.33         $6.84             3-Jun-14               1993%
      30gm                               Sandoz                $0.50         $6.84             18-Jul-14              1268%
17    30gm                               Hi-Tech               $0.32         $6.84             9-Aug-14               2026%
      30gm                               Actavis       *                     $6.84            10-Mar-15 *
18
      45gm                               Taro                  $0.33         $6.84             3-Jun-14               1971%
19    45gm                               Sandoz                $0.59         $6.84             18-Jul-14              1057%
      45gm                               Hi-Tech               $0.31         $6.84             9-Aug-14               2138%
20    45gm                               Actavis       *                     $6.84            10-Mar-15 *
      60gm                               Taro                  $0.32         $6.12             3-Jun-14               1832%
21    60gm                               Sandoz                $0.50         $6.12             18-Jul-14              1124%
      60gm                               Hi-Tech               $0.29         $6.12             9-Aug-14               2016%
22    60gm                               Actavis       *                     $6.12            10-Mar-15 *
23          1672. Although WAC data is not available for Akorn, Fougera, Morton Grove, Perrigo,
24 Sandoz, and Wockhardt, upon information and belief, they implemented simultaneous and identical

25 price increases for their Clobetasol Propionate products.

26          1673. News reports and testimonials from physicians and pharmacists corroborate these
27 dramatic, immediate, market-wide price increases.
28


                                                              361
                                              COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 373 of 612



 1               1674. For example, by October 2014, pharmacists expressed outrage at the dramatic price

 2 increases. Kushal Patel, a pharmacy manager at Well Future Pharmacy said “Clobetasol, which used to

 3 cost $10 for the entire tube, now costs $300. The same exact medication we got one day. Next day, it’s

 4 an increase of three thousand percent.”47

 5               1675. Ascension Health, a hospital system based in Missouri with facilities in 23 states,

 6 reported a price increase from $2.89 in 2013 to $198.64 (or 6,773%) in 2014 for a 45-gram tube of
 7 generic Clobetasol Propionate cream.48

 8               1676. A dermatologist reported the experience of his patient in Tucson, Arizona in 2015. He

 9 expressed shock and dismay when his patient informed him that a 60-gram tube of Clobetasol

10 Propionate cream would now cost him $220. The dermatologist was so surprised that he called around

11 to other local pharmacies, all of whom were pricing the product above $200. 49

12               1677. Patient reports also corroborate the skyrocketing prices for Clobetasol Propionate. In

13 2014, Millicent Graves of Williamsburg, Virginia paid $35 for her prescription of Clobetasol Propionate
14 solution, but in 2015, it cost $475.88. And just five weeks later, it rose to $627, overall a 1,691%

15 increase over the course of a few months.50

16               1678. Express Scripts, a PBM company that compiles its own price index for generic drugs,

17 included Clobetasol Propionate in the top four most significant price increases for 2014 51 and in the top

18 ten for 2015.52

19               1679. An article in the Boston Globe described price changes from 2013 to 2015, when one

20 form of Clobetasol Propionate’s price spiked 1,496% from $0.23 per gram to $4.15 per gram. In
21 response, Akorn representative Dewey Steadman said that the company simply reacted to price

22
     47   Dorothy Tucker, Prices Soar For Some Generic Drugs – Why?, CBS CHICAGO, Oct. 31, 2014,
23 http://chicago.cbslocal.com/2014/10/31/prices-soar-for-some-generic-drugs-why/.
     48   Samantha Liss, Hospitals and Pharmacies Grapple With Rising Drug Prices, St. Louis Post-Dispatch, Nov. 16, 2014,
24 http://www.stltoday.com/business/local/hospitals-and-pharmacies-grapple-with-rising-drug-prices/article_c6616678-bf8f-
     5b0e-8df1-9238df0f6919.html.
     49 Norman Levine, The Tale of the $200 Tube of Clobetasol Cream, DERMATOLOGY TIMES, Aug. 5, 2015,
25
     http://dermatologytimes.modernmedicine.com/dermatology-times/news/tale-220-tube-Clobetasol-cream-2
     50 Unprecedented Generic Drug Price Spikes Wreaking Havoc, THE SENIOR CITIZENS LEAGUE, Jul. 6, 2015,
26
     http://seniorsleague.org/unprecedented-generic-drug-price-spikes-wreaking-havoc/.
     51 The Reality Behind Generic Drug Inflation, EXPRESS SCRIPTS, Dec. 30, 2014, http://lab.express-scripts.com/lab/insights/drug-
27
     options/the-reality-behind-generic-drug-inflation.
     52 2015 Drug Trend Report, EXPRESS SCRIPTS, March 2016, available at http://lab.express-scripts.com/lab/drug-trend-
28   report/previous-reports.


                                                           362
                                           COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 374 of 612



 1 increases by its competitors, Novartis and Taro. In doing so, he invoked the influence of their market

 2 dominance and rejected the possibility of outside price factors: “Following price increases by others in

 3 this highly competitive market, Akorn brought Clobetasol’s price in line with other generic versions of

 4 the product.”53

 5              1680. Defendants had numerous opportunities to coordinate their price increases. Key pricing

 6 executives from at least Actavis, Sandoz, Taro, and Wockhardt attended the (i) June 1-4, 2014 HDMA
 7 Business and Leadership Conference in Phoenix, Arizona; and key executives from at least Actavis,

 8 Fougera, Hi-Tech, Morton Grove, Perrigo, Sandoz, and Taro attended the (ii) June 3-4, 2014 GPhA

 9 Annual CMC Workshop in Bethesda, Maryland. See Exhibit A.

10                       Desonide

11              1681. At all relevant times, Actavis, Fougera, Perrigo, Sandoz, and Taro have dominated the

12 market for Desonide.

13              1682. Prior to May 2013, the effective prices for Desonide remained stable.

14              1683. However, beginning in May 2013, the average NADAC price for Desonide rose

15 dramatically.

16              1684. According to NADAC data, the average market price for generic Desonide saw the

17 following price increases:
                    Desonide 0.05% cream: between July 11 and July 18, 2013, the average
18                  price increased by 442%
19
                          Desonide 0.05% ointment: between July 11 and July 18, 2013, the
20                        average price increased by 390%

21              1685. NADAC data shows that the average market price of Desonide remained stable prior to

22 May 2013, but rose dramatically and remained artificially high after July 2013, as depicted in certain

23 forms and dosages below.

24

25

26

27   53   Priyanka Dayal McCluskey, As Competition Wanes, Prices for Generics Skyrocket, THE BOSTON GLOBE, Nov. 6, 2015,
          https://www.bostonglobe.com/business/2015/11/06/generic-drug-price-increases-alarm-insurers-providers-and-
28        consumers/H3iA9CSxAUylnCdGjLNKVN/story.html.


                                                        363
                                        COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 375 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15          1686. WAC data confirms that Perrigo, Taro, and Sandoz all increased their prices in
16 Desonide ointment in lockstep fashion in the following amounts:

17         Product     Defendant NDC                Old          New         Date of      Percentage
18         Package                                  WAC          WAC         Increase     Increase
           15gm        Taro          51672128101    $0.84        $3.21       5/01/2013    282%
19         60gm        Taro          51672128103    $0.53        $3.21       5/01/2013    501%
           15gm        Perrigo       45802042335    $1.30        $3.21       5/21/2013    146%
20         60gm        Perrigo       45802042337    $0.31        $3.21       5/21/2013    932%
           15gm        Sandoz        00168030915                 $3.21       1/17/2014
21
           60gm        Sandoz        00168030960                 $3.21       1/17/2014
22

23          1687. Although WAC data is not available for Actavis or Fougera, upon information and
24 belief, they implemented similar price increases, largely in unison for their Desonide products.

25          1688. Actavis entered the Desonide market in August 2013 and set its prices at
26 supracompetitive levels instead of entering at a lower cost and competing for customers. Upon

27 information and belief, Actavis contacted Fougera, Perrigo, Sandoz, and Taro well before August 2013
28 and explained its intention of market entry. These Defendants then colluded to allocate market share


                                                 364
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 376 of 612



 1 and set supracompetitive prices. This agreement prevented Actavis’ entry from eroding the artificial

 2 equilibrium these Defendants conspiratorially created.

 3          1689. News reports and testimonials from physicians corroborate these dramatic, immediate,

 4 market-wide price increases. For example, dermatologist Alan Rockoff reported in Dermatology News

 5 in February 2015:

 6                   Then this week it happened again. I prescribed hydrocortisone valerate
                     0.2% for a groin rash. The patient left a message asking me for an over-
 7                   the-counter suggestion, since the prescription was going to cost him
 8                   $52.70 out of pocket.

 9                   I asked my secretary to call the pharmacy to get a price for other generic
                     steroid creams. Triamcinolone would cost $14.70. Alclometasone would
10                   cost $35.20. And desonide – generic desonide – would cost $111.70. For
                     a 15-g tube. $111.70 for 15 g of a generic cream that’s been on the market
11                   forever! Does that make any sense?
12          1690. Defendants had numerous opportunities to coordinate their price increases. Shortly
13 before increasing prices, key pricing executives from at least Actavis, Perrigo, Sandoz, and Taro
14 attended the February 20 -22, 2013 GPhA Annual Meeting in Orlando, Florida and the June 4-5, 2013

15 GPhA CMC Workshop. See Exhibit A.

16                  Digoxin
17          1691. Digoxin was first approved by the FDA in 1975, and forms of it have been on the
18 market in the United States since before the passage of the Federal Food, Drug, and Cosmetic Act in

19 1938. Variants of the drug, which is derived from the Digitalis lanata plant, have been used since the

20 18th century.
21          1692. In late 2012, Impax and Lannett were the only active domestic manufacturers of
22 Digoxin. Sun, Par and West-Ward re-entered the market in 2014 and Mylan re-entered in 2015. Since

23 that time, Impax, Lannett, Mylan, Par, Sun, and West-Ward have dominated the market for Digoxin.

24          1693. Prior to October 2013, effective prices for Digoxin were stable.
25          1694. Beginning in October 2013, Impax and Lannett increased their prices abruptly and in
26 unison. During this period, prices for generic Digoxin rose more than 630%.

27
28


                                                 365
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 377 of 612



 1                           1695. As a result, prices across the market rose more than 884% for Digoxin, according to

 2 data compiled by the Healthcare Supply Chain Association and released by Senator Sanders and

 3 Representative Cummings, depicted in the chart below:

 4                                              Avg. Market Price           Avg. Market Price
                              Drug                                                                 Percentage Increase:
                                                    Oct. 2012                   June 2014
 5    Digoxin (single tablet
                                                        $0.11                     $1.10                   884%
           250mcg)
 6
 7                           1696.   According to NADAC data, the average market price for generic Digoxin saw the
 8 following price increases from November 2013 to February 2014:

 9                                   Digoxin 125 mcg tablets: 881%
10                                   Digoxin 250 mcg tablets: 825%
11                           1697. These dramatic price increases, initially instituted by Impax and Lannett were
12 maintained even after Par’s entry into the market in early 2014, West-Ward’s entry soon thereafter, and

13 Mylan’s entry in early 2015. In fact, these Defendants including the new entrants continued to increase
14 prices for Digoxin during the first six months of 2014. This is especially telling evidence of collusion, as

15 entry of two (and later three) additional competitors would typically lead to substantial price decreases.

16                           1698. NADAC data shows that average market prices for Digoxin rose dramatically and
17 remained artificially high after November 2013, as depicted below.

18
                                                                  Digoxin
19                           $1.40
                             $1.20
20
          NADAC price/unit




                             $1.00
21
                             $0.80
22                           $0.60
                             $0.40
23                                                                                              125 mcg
                             $0.20
                                                                                                250 mcg
24                             $-

25

26
                                                                     Date
27
28


                                                                 366
                                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 378 of 612



 1          1699. WAC and AWP data for 0.25mg Digoxin tablets also shows that prices for Digoxin

 2 remained relatively stable prior to the November 2013 price increase. This chart was submitted by Dr.

 3 Stephen Schondelmeyer, Director of the PRIME Institute at the College of Pharmacy for the

 4 University of Minnesota, as part of his testimony at the Senate Hearing on drug price inflation.

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20
21

22          1700. WAC pricing depicted below confirms that Impax, Lannett, Mylan, Par, and West-Ward
23 all increased their Digoxin prices substantially and largely in unison.

24    Package       Defendant      NDC             Old WAC       New WAC      Date of        Percentage
25    size (0.125                                                             Increase       Increase
      mg)
26    100ct         Lannett        00527132401     $0.14         $1.19        10/16/2013     734%
      1,000ct       Lannett        00527132410     $0.12         $0.99        10/16/2013     738%
27    100ct         Impax          00115981101     $0.14         $1.19        10/22/2013     734%
      1,000ct       Impax          00115981103     $0.12         $0.99        10/22/2013     738%
28


                                                  367
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 379 of 612



 1    100ct              Par             49884051401                      $1.19           1/17/2014
      1,000              Par             49884051410                      $0.99           1/17/2014
 2    100ct              West-Ward       00143124001 $0.16                $1.19           4/14/2014 638%
 3    1,000ct            West-Ward       00143124010 $0.13                $0.99           4/14/2014 687%
      100ct              Mylan           00378615501                      $1.19           11/17/2014
 4    1,000ct            Mylan           00378615510                      $0.99           11/17/2014

 5              1701. Although WAC data is not available for Sun, upon information and belief, Sun

 6 implemented simultaneous and identical price increases for Digoxin after it re-entered the market.
 7              1702. News reports and testimonials from physicians and pharmacists corroborate these

 8 dramatic, immediate, market-wide price increases. Bill Drilling, a pharmacy owner in Sioux City, Iowa,

 9 apologized to his customers in December of 2013 because a 3-month supply of digoxin totaled

10 $113.12, ten times its cost in August. Drilling shared in his customer’s outrage, adding “I’ve been doing
                                                                                        54
11 this since 1985, and the only direction that generics-drug prices have gone is down.”

12              1703. Rob Frankil, another pharmacist who testified before the Senate in November 2014,

13 offered a similar narrative: “A recent example from my own experience is the price of Digoxin—a drug
14 used to treat heart failure. The price of this medication jumped from about $15 for 90 days’ supply, to

15 about $120 for 90 days’ supply. That’s an increase of 800%. One of my patients had to pay for this

16 drug…The patient called around to try to get the medicine at the old, lower price, but to no avail.”

17              1704. Defendants had ample opportunity to coordinate their pricing agreements. Shortly

18 before the price increase, key executives from at least Impax, Lannett, Mylan, Par, and Sun attended the

19 October 28-30, 2013 GPhA Fall Technical Conference. See Exhibit A.

20                       Divalproex Sodium ER

21              1705. At all relevant times, Dr. Reddy’s, Mylan, Par, and Zydus dominated the market for

22 Divalproex Sodium ER.

23              1706. Prior to June 2013, effective prices for Divalproex Sodium ER were stable.

24              1707. In June 2013, Dr. Reddy’s, Mylan, Par, and Zydus increased their prices for Divalproex

25 Sodium ER dramatically and largely in unison.

26

27
     54   Alan Katz, BLOOMBERG, Surprise! Generic-Drug Prices Spike (Dec. 12, 2013),
28        https://www.bloomberg.com/news/articles/2013-12-12/generic-drug-prices-spike-in-pharmaceutical-market-surprise.


                                                        368
                                        COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 380 of 612



 1          1708. As a result, Divalproex Sodium ER prices rose across the market by more than 700%,

 2 according to data compiled by the Healthcare Supply Chain Association and released by Senator

 3 Sanders and Representative Cummings, depicted in the chart below:

 4                              Avg. Market Price         Avg. Market Price
               Drug                                                               Percentage Increase:
                                    Oct. 2012                 June 2014
 5
      Divalproex Sodium
 6    ER (bottle of 80, 500             $31                      $234                     736%
      mg tablets ER 24H)
 7

 8          1709. NADAC data shows that average market prices of Divalproex Sodium ER remained

 9 stable prior to June 2013, but rose dramatically and remained artificially high after September 2013, as

10 depicted in a sample dosage below. For example, the average market price for Divalproex Sodium ER

11 increased 920%, from $0.31 per tablet to $3.18 per tablet between September 12, 2013 and September

12 19, 2013.

13
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                 369
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 381 of 612



 1             1710. These dramatic price increases, initially instituted by Mylan and Par, were maintained

 2 even after Dr. Reddy’s and Zydus’ entry into the market in August 2013. WAC pricing, depicted below,

 3 confirms that Mylan and Par increased their prices uniformly and largely in unison and Dr. Reddy’s and

 4 Zydus joined in the price increase when they entered the market, instead of competing on price as

 5 would be expected of new entrants:

 6        Package Size                                      Old        New          Date of    Percentage
                          Defendant         NDC
          (500mg ER)                                       WAC         WAC         Increase     Increase
 7            100ct         Mylan        00378047301       $0.74       $3.26      6/14/2013       338%
              500ct         Mylan        00378047305       $0.71       $3.26      6/14/2013       361%
 8            100ct           Par        10370051110       $0.74       $3.26      6/26/2013       338%
 9            500ct           Par        10370051150       $0.71       $3.26      6/26/2013       361%
              100ct         Zydus        68382031501                   $3.26      8/14/2013
10            500ct         Zydus        68382031505                   $3.26      8/14/2013
              100ct       Dr. Reddy’s    55111053401                   $3.26      8/14/2013
11            500ct       Dr. Reddy’s    55111053405                   $3.26      8/14/2013
12             1711. News reports and testimonials from physicians and pharmacists corroborate these
13 dramatic, immediate, market-wide price increases. According to Spalitto’s Pharmacy in Missouri, 500
14 pills of Divalproex Sodium ER cost $122.99 in May of 2013. By August 2013, the same number of pills

15 skyrocketed to $1,629.95, an increase of 1,225%. “We’ve been doing this for 30 years. We’ve never seen

16 anything like this,” said the third-generation pharmacy owner.55

17             1712. Industry experts and audit reports echoed this same narrative. In January 2014, a
18 Morgan Stanley analyst report found that “companies have been raising prices on

19 divalproex….aggressively.”56

20             1713. Defendants had numerous opportunities to coordinate their price increases and market
21 share agreements. Shortly before the price increase, key pricing executives from Dr. Reddy’s, Mylan,

22 Par, and Zydus all attended the June 2-5, 2013 GPhA CMC Workshop in Bethesda, Maryland. Among

23 others, Burton (Par, Dr. Reddy’s), Nesta (Mylan), Tighe (Mylan), Wyatt (Mylan), Aigner (Mylan), Green

24 (Zydus), and Ronco (Zydus) all attended the June GPhA Workshop.

25

26

27   55
      Rob Low, Rising Cost Some of Generic Drugs Set to Shock Consumers, FOX4 (Aug. 14, 2013),
   https://fox4kc.com/2013/08/14/rising-cost-some-of-generic-drugs-set-to-shock-consumers/.
28 56 Morgan Stanley, Specialty Pharmaceuticals Rx Trends in Pictures (Jan. 27, 2014).


                                                   370
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 382 of 612



 1                  Doxy Hyclate

 2          1714. Prior to October 2012, prices for Doxy Hyclate were stable.

 3          1715. Beginning in October 2012, Actavis, Par, Sun, Teva, and West-Ward increased their

 4 prices for Doxy Hyclate abruptly and largely in unison. Collectively, these Defendants raised prices for

 5 generic Doxy Hyclate by at least 2,000% (for certain dosages, as much as 8,200%) between November

 6 2012 and March 2013.
 7          1716. As a result, prices rose dramatically and largely in unison. According to a report

 8 produced by PRIME Institute and presented by Dr. Stephen Schondelmeyer at a Senate hearing in

 9 November 2014, Doxy Hyclate prices rose approximately 2,000% between December 2012 and

10 December 2013. Dr. Shondelmeyer’s report chronicled the retail prices for West-Ward’s Doxy Hyclate

11 prices, depicted in the chart below:

12                                                                                  Retail
                                                                   Retail          price/da
13                                                          Usual price/da             y
                   Dosag     Manufactur         NDC                                            Percentag
14      Drug                                                Dose/     y            (Median
                     e          er              Code:                                          e Increase
                                                             Day  (Median)             )
15                                                                Dec. 2012          Dec.
                                                                                     2013
16    Doxycycli    100mg                     0014321120
                              West-Ward                      2.00     $0.36154     $7.21887      1,896%
      ne Hyclate    tablet                        5
17    Doxycycli    100mg                     0014331420
                              West-Ward                      2.00     $0.34746     $7.46247      2,047%
18    ne Hyclate   capsule                        5

19

20
21

22

23

24

25

26

27
28


                                                 371
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 383 of 612



 1          1717. NADAC data shows that the average market price for Doxy Hyclate rose dramatically

 2 around November 2012 and remained artificially high thereafter, as depicted in the 50mg capsules

 3 below:

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15          1718. WAC and AWP data for West-Ward’s 100mg Doxy Hyclate capsules show that prices

16 for Doxy Hyclate remained relatively stable prior to the November 2012 price increase. This chart was

17 also submitted by Dr. Stephen Schondelmeyer, as part of his testimony at the Senate Hearing on drug

18 price inflation.

19

20
21

22

23

24

25

26

27
28


                                                372
                                COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 384 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10

11

12

13
14

15

16

17         1719. WAC data confirms that Actavis, Sun, and West-Ward all increased their prices in
18 generic Doxy Hyclate by the following amounts:

19               Package                                  Old       New       Date of     Percentage
       Product              Defendant        NDC
20                 Size                                   WAC       WAC       Increase     Increase
21      100mg
                   50ct     West-Ward 00143314250         $0.10     $4.43    1/21/2013      4,326%
22     capsule
23      100mg
                   500ct    West-Ward 00143314205         $0.10     $4.43    1/21/2013      4,370%
24     capsule
25      100mg
                   50ct       Actavis     00591544050     $0.10     $2.74     2/1/2013      2,515%
26     capsule
27
28


                                               373
                               COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 385 of 612



 1
        100mg
 2                  500ct       Actavis     00591544005       $0.10    $2.74     2/1/2013        2,663%
        capsule
 3
        100mg
 4                   50ct         Sun       53489011902       $0.10    $4.92     2/5/2013        4,847%
        capsule
 5
        100mg
 6                  500ct         Sun       53489011905       $0.06    $4.92     2/5/2013        7,844%
        capsule
 7
        100mg
 8                   50ct       Actavis     00591555350       $0.10    $2.74     2/1/2013        2,515%
         tablet
 9
        100mg
10                  500ct       Actavis     00591555305       $0.10    $2.74     2/1/2013        2,663%
         tablet
11
        100mg
12                   50ct         Sun       53489012002       $0.09    $4.92     2/5/2013        5,631%
         tablet
13
        100mg
14                  500ct         Sun       53489012005       $0.08    $4.92     2/5/2013        6,268%
         tablet
15

16

17          1720. Although WAC data is not available for Par, upon information and belief, Par
18 implemented simultaneous and identical price increases in Doxy products.

19          1721. Actavis, Par, Sun, Teva, and West-Ward had ample opportunity to conspire and
20 coordinate their price increases and market share agreements. Shortly before or while implementing the
21 price increase, key pricing executives from at least Actavis, Par, Sun, and Teva attended the October 1-

22 3, 2012 GPhA Technical Conference in Bethesda, Maryland. See Exhibit A.

23          1722. In May of 2013, after the price increase was implemented, Teva discontinued
24 production of Doxy Hyclate – a product it had manufactured for three decades. This act contradicts

25 Teva’s self-interest, but furthered Defendants’ conspiracy to coordinate pricing and allocate market

26 share across the entire generic pharmaceutical industry.

27          1723. In April 2014, DAVA Pharmaceuticals, Inc. (“DAVA”), a company that Endo acquired
28 in August 2014, launched its Doxy Hyclate. Endo was already in discussions to acquire DAVA as of


                                                 374
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 386 of 612



 1 this time (April 2014). This launch led to litigation between DAVA and Chartwell Therapeutics

 2 Licensing, LLC (“Chartwell”). In that litigation, Chartwell alleged that DAVA and Endo refused to take

 3 delivery of Doxy Hyclate from Chartwell despite demand in the market and conspired to set Doxy

 4 Hyclate at an artificially high price.57 For example, Chartwell cites to an e-mail dated on or about July

 5 11, 2014 where Aram Moezinia58 e-mailed Chartwell and stated that DAVA’s plan was to sell

 6 doxycycline “slowly not to disturb pricing.” Upon information and belief, all actions taken by DAVA as
 7 described in Chartwell’s complaint were done at the direction of Endo and targeted at the U.S. market.

 8 According to Chartwell, Par and Endo both produced discovery materials to the DOJ and State AGs,

 9 whose inquiries focus on at least three drugs that Endo acquired rights to through its acquisition of

10 DAVA, including Doxy Hyclate.

11           1724. News reports and testimonials from hospitals and pharmacists corroborate these

12 dramatic, immediate, market-wide price increases. Michael O’Neil, pharmacy manager at Vanderbilt

13 University Medical Center, expresses his concern over the dramatic price increase for Doxy Hyclate,
14 which increased from $10 for a 50-count bottle of 100mg tablets, to $250: “It’s a change that occurred

15 overnight,” he said in the March 2013 report. Dr. Joshua Vaughn, a veterinarian with the Columbia

16 Hospital for Animals, also lamented the dramatic price increase shortly prior to March 2013, when a

17 doxycycline prescription increased from $77 to nearly $3,000. 59

18                    Econazole

19           1725. At all relevant times, Fougera, Perrigo, Sandoz, Taro, and Teligent dominated the

20 market for Econazole, controlling approximately 99% of the market.
21           1726. NADAC data shows that the average market prices for Econazole remained stable prior

22 to June 2014.

23           1727. Between January 2011 and September 2013, Econazole cost approximately 12 cents for

24 one month’s worth of treatment.

25

26

27
     57 See Dava Pharm., LLC v. Chartwell Therapeutics Licensing, LLC, Index No. 502775/15 (N.Y. Supreme Court, County
        of Kings).
     58 Aram Moezinia was a Defendant in the litigation and a Director on DAVA’s Board at the time of the merger with Endo
28   59 http://www.wsmv.com/story/21616095/sudden-increase-in-cost-of-common-drug-concernsmany.




                                                      375
                                      COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 387 of 612



 1                                     1728. Starting at least as early as July 2014, Fougera, Perrigo, Sandoz, Taro, and Teligent

 2 increased their prices for generic Econazole abruptly and in unison. During this period, prices for

 3 generic Econazole rose more than 1,657%.

 4                                     1729. In 2015, these Defendants’ total revenue from sales of Econazole was approximately

 5 $145 million. Two years prior, in 2013, that figure was only $10 million.

 6                                     1730. According to NADAC data, the average market price for Econazole saw the following

 7 price increases from July 2014 to March 2015:

 8                                             Econazole 1% Cream (15g): increased by 853%

 9                                             Econazole 1% Cream (30g): increased by 1,024%

10                                             Econazole 1% Cream (85g): increased by 929%

11                                                                  Econazole Nitrate 1% Cream
                                      $6.00
12
       NADAC Avg. Market price/unit




                                      $5.00                                                                                       15g
13                                                                                                                                30g
                                      $4.00                                                                                       85g
14
                                      $3.00
15
                                      $2.00
16
                                      $1.00
17
                                        $-

18

19
                                                                                   Date
20
21                                     1731. WAC data depicted below confirms that Perrigo, Teligent, and Taro all increased their

22 prices for Econazole cream between July and November 2014 by the following amounts:

23     Package                                                                                New          Date of     Percentage
                                              Defendant         NDC          Old WAC
24                             Size                                                          WAC          Increase     of Increase

25                     15gm                      Perrigo     45802046635        $0.79         $5.80      7/24/2014         637%

26                     30gm                      Perrigo     45802046611        $0.69         $5.80      7/24/2014         736%

27                     85gm                      Perrigo     45802046653        $0.50         $4.09      7/24/2014         719%
28                     15gm                     Teligent     52565002215        $0.82         $5.80       9/1/2014         610%

                                                                            376
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 388 of 612



 1
         30gm         Teligent     52565002230        $0.72         $5.80       9/1/2014         704%
 2
         85gm         Teligent     52565002285        $0.52         $4.09       9/1/2014         688%
 3
         15gm           Taro       51672130301        $0.66         $5.80      11/18/2014        779%
 4
         30gm           Taro       51672130302        $0.59         $5.80      11/18/2014        890%
 5
         85gm           Taro       51672130308        $0.42         $4.09      11/14/2014        871%
 6
 7          1732. Although WAC data is not available for Fougera, upon information and belief, Fougera

 8 implemented simultaneous and identical price increases in their Econazole products.

 9          1733. No supply shortages or other market events can explain the Econazole price increases.

10 The only significant change was Teligent’s market entry in February 2013, which should have, but did

11 not, drive prices down.

12          1734. Prior to 2012, Teligent focused its business on contract manufacturing. But in late 2012

13 it sought to enter the market for numerous topical generic products. By September 2013, Teligent had
14 12 ANDAs pending. Teligent currently manufactures 20 topical generics covered by 33 ANDAs. For

15 seventeen of the 20 drugs, Teligent directly competes with Taro, and for fifteen of the drugs, Teligent

16 directly competes with Perrigo. This situation in particular lends itself to the Defendants’ “fair share”

17 agreement, as these three Defendants can creatively allocate drugs and market share to maintain an

18 artificial equilibrium

19          1735. On February 1, 2013, Teligent obtained an ANDA for Econazole from Prasco LLC.

20 Shortly thereafter, Teligent’s CEO, Jason Grenfell-Gardner, attended the 2013 GPhA Annual Meeting
21 on February 20-22, 2013 in Orlando, Florida and the 2013 ECRM EPPS Retail Pharmacy Generics

22 conference on February 24-27, 2013 in Dallas, Texas, along with representatives from Perrigo and

23 Taro. Specifically, the CEOs of Perrigo (Joseph Papa) and Taro (Kal Sundaram) joined Teligent’s CEO

24 at the 2013 GPhA Annual Meeting.

25          1736. When Teligent launched Econazole under its own ANDA, it irrationally increased

26 effective prices immediately, rather than compete for market share on price.

27          1737. Significant price increases shortly followed or occurred at about the time of the

28 following trade conferences: June 1-4, 2014 HDMA 2014 Business and Leadership Conference in


                                                  377
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 389 of 612



 1 Phoenix, Arizona; June 3-4, 2014 GPhA CMC Workshop in North Bethesda, Maryland; October 27-

 2 29, 2014 GPhA Fall Technical Conference in Bethesda, MD; February 9-11, 2015 GPhA Annual

 3 Meeting in Miami Beach, FL; and February 22- 25, 2015 ECRM 2015 Retail Pharmacy Generic

 4 Pharmaceuticals EPPS in Destin, FL. Key executives from Fougera, Perrigo, Sandoz, Taro, and

 5 Teligent all attended. See Exhibit A.

 6                                   Lidocaine

 7            1738. Akorn, Fougera, Hi-Tech, Impax, and Sandoz dominate the market for one popular

 8 formulation of Lidocaine, Lidocaine-Prilocaine.

 9            1739. Prior to March 2014, the effective prices for Lidocaine-Prilocaine were stable.

10            1740. Beginning in April 2014, Akorn, Fougera, Hi-Tech, Impax, and Sandoz increased their

11 prices abruptly and largely in unison for Lidocaine-Prilocaine.

12            1741. Prices for other forms of Lidocaine also experienced price increases. The GAO Report

13 noted an “extraordinary price increase” for Lidocaine 5% ointment between in 2012-2013 and another
14 “extraordinary price increase” for Lidocaine-Hydrochloride 3% cream in 2011-2012.60

15            1742. NADAC data shows that average market prices for Lidocaine-Prilocaine increased by

16 almost 300% beginning in April 2014 and remained artificially high thereafter:

17
                                                                                       Lidocaine-Prilocaine Cream (30g)
18                                 $1.40

19                                 $1.20
                NADAC price/unit




                                   $1.00
20
                                   $0.80
21
                                   $0.60
22                                 $0.40

                                   $0.20
23
                                     $-
24
                                                                     1/21/2014




                                                                                                         5/21/2014



                                                                                                                                             8/21/2014




                                                                                                                                                                                                                        2/21/2015
                                                                                                                                                                                                                        3/21/2015
                                                                                                                                                                                                                                    4/21/2015


                                                                                                                                                                                                                                                            6/21/2015



                                                                                                                                                                                                                                                                                                9/21/2015
                                                                                 2/21/2014
                                                                                 3/21/2014
                                                                                             4/21/2014


                                                                                                                     6/21/2014
                                                                                                                                 7/21/2014


                                                                                                                                                         9/21/2014




                                                                                                                                                                                                            1/21/2015




                                                                                                                                                                                                                                                5/21/2015


                                                                                                                                                                                                                                                                        7/21/2015
                                                                                                                                                                                                                                                                                    8/21/2015
                                                                                                                                                                                  11/21/2014




                                                                                                                                                                                                                                                                                                                                      12/21/2015
                                           11/21/2013
                                                        12/21/2013




                                                                                                                                                                     10/21/2014


                                                                                                                                                                                               12/21/2014




                                                                                                                                                                                                                                                                                                            10/21/2015
                                                                                                                                                                                                                                                                                                                         11/21/2015




25

26                                                                                                                                                               Date

27
28   60
          GAO Report at 41.

                                                                                                  378
                                                                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 390 of 612



 1          1743.   These price increases occurred following the February 19-21, 2014 GPhA Annual

 2 Meeting in Orlando, Florida, which at least representatives from Hi-Tech, Impax, and Sandoz attended.

 3                  Metronidazole

 4          1744. At all relevant times, G&W, Heritage, Impax, Sandoz, Teva, and Valeant dominated the

 5 market for Metronidazole. Heritage entered the market for Metronidazole in May 2013.

 6          1745. G&W, Sandoz, and Teva conspired to increase the price of Metronidazole cream.

 7 Throughout the period, G&W, Sandoz, and Teva had ample opportunity to discuss and coordinate

 8 pricing of Metronidazole cream at various trade association and industry events including (i) the August

 9 30-21, 2010 NACDS Pharmacy and Technology Conference in San Diego, California; (ii) the August

10 27-30, 2011 NACDS Pharmacy and Technology Conference in Boston, Mass. (iii) the April 24-27, 2012

11 NACDS Annual Meeting; (iv) the February 20-22, 2012 GPhA Annual Meeting in Orlando, Florida; (v)

12 the December 3, 2014 NACDS Foundation and Reception Dinner in New York, N.Y.; and (vi) the

13 April 25-28, 2015 NACDS Annual Meeting in Florida.
14          1746. G&W, Impax, Sandoz, and Teva conspired to increase the price of Metronidazole jelly.

15 The Metronidazole jelly price increase occurred shortly after trade association meetings where

16 representatives from G&W, Impax, Sandoz, and Teva were in attendance, such as: (i) April -May 2011

17 NACDS Annual Meeting; (ii) August 27-30, 2011 NACDS Pharmacy and Technology Conference in

18 Boston; (iii) April 24-27, 2012 NACDS Annual Meeting; and (iv) August 2012 NACDS Pharmacy and

19 Technology Conference.

20          1747. Sandoz and Teva conspired to increase the price of Metronidazole lotion. The

21 Metronidazole lotion price increase occurred shortly after trade association meetings where

22 representatives from Sandoz and Teva were in attendance such as: (i) August 30-31, 2010 NACDS

23 Pharmacy and Technology Conference in San Diego; (ii) August 27-30, 2011 NACDS Pharmacy and

24 Technology Conference in Boston; (iii) April 24-27, 2012 NACDS Annual Meeting; (iv) February 20-

25 22, 2012 GPhA Annual Meeting in Orlando, Florida; (v) December 3, 2014 NACDS Foundation and

26 Reception Dinner in New York; and (vi) the April 25-28, 2015 NACDS Annual Meeting in Florida.

27          1748. Sandoz and Valeant conspired to increase the price of Metronidazole vaginal. Valeant

28 manufactures a branded metronidazole gel under the name MetroGel vaginal.


                                                 379
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 391 of 612



 1          1749. The Metronidazole vaginal price increase occurred shortly after trade association

 2 meetings where representatives from Sandoz and Valeant were in attendance such as: (i) June 2014

 3 HDMA Business and Leadership Conference; (ii) December 3, 2014, NACDS Foundation and

 4 Reception Dinner in New York, New York; and (iii) April 2015 NACDS Annual Meeting.

 5          1750. Notably, the Metronidazole vaginal price increase occurred around the same time

 6 Valeant was also dramatically increasing prices of numerous other drugs. At the end of 2012, Valeant
 7 acquired Medicis, which originally manufactured brand MetroGel vaginal, and proceeded to engage in a

 8 series of price increases on MetroGel vaginal in 2013 and 2014. Such price increases are a well-known

 9 business strategy of Valeant.61 Valeant was among the generic manufacturers that received a letter as

10 part of the Congressional investigation into generic price increases.

11                  Propranolol HCL capsules

12          1751. At all relevant times, Actavis, Breckenridge, and Upsher-Smith have dominated the

13 market for Propranolol HCL capsules.
14          1752. Actavis, Breckenridge, and Upsher-Smith collusively increased prices on Propranolol

15 HCL capsules between December 2013 and October 2014.

16          1753. According to NADAC data, various dosage levels of Propranolol HCL capsules saw the

17 following average price increases:

18                  Propranolol HCL ER 120mg capsules: increased by 181% between December 2013 and
                    July 2014; and
19

20                  Propranolol HCL ER 180mg capsules: increased by 174% between December 2013 and
21                  October 2014.

22

23

24

25

26

27
   61
      See Sanders and Cummings Press Release (asking Valeant why prices of drugs increased when the
28 only change in the drugs is “the company that owns them”).


                                                 380
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 392 of 612



 1
                                                                                                                       Propranolol Capsules
 2                                $3.50
                                  $3.00
 3
               NADAC price/unit
                                  $2.50
 4                                $2.00
                                  $1.50                                                                                                                                                                                                                                           60mg
 5
                                  $1.00                                                                                                                                                                                                                                           80mg

 6                                $0.50                                                                                                                                                                                                                                           120mg

                                    $-                                                                                                                                                                                                                                            160mg
 7
                                                       1/21/2014


                                                                               5/21/2014
                                                                                           7/21/2014




                                                                                                                                                                                9/21/2015




                                                                                                                                                                                                                     3/21/2016




                                                                                                                                                                                                                                                         9/21/2016
                                                                   3/21/2014




                                                                                                       9/21/2014


                                                                                                                                1/21/2015
                                                                                                                                            3/21/2015
                                                                                                                                                        5/21/2015
                                                                                                                                                                    7/21/2015




                                                                                                                                                                                                         1/21/2016


                                                                                                                                                                                                                                 5/21/2016
                                                                                                                                                                                                                                             7/21/2016
                                          11/21/2013




                                                                                                                                                                                            11/21/2015




                                                                                                                                                                                                                                                                     11/21/2016
                                                                                                                   11/21/2014
 8

 9                                                                                                                                                            Date

10

11          1754. Medicaid reimbursement data also confirms that these Defendants increased their prices

12 abruptly and largely in unison. The following charts depict Medicaid reimbursement rates for exemplary

13 dosage levels of Propranolol HCL capsules.
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                                                               381
                                                                               COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 393 of 612



 1

 2

 3

 4

 5

 6
 7

 8

 9

10          1755. These price increases followed the October 28-30, 2013 GPhA Technical Conference in

11 North Bethesda, Maryland, which representatives from Actavis, Breckenridge, and Upsher-Smith

12 attended.

13                  Ursodiol

14          1756. At all relevant times, Actavis, Epic, and Lannett dominated the market for Ursodiol.

15          1757. Prior to May 2014, prices for Ursodiol were stable.

16          1758. Beginning in May 2014, Actavis, Epic, and Lannett increased their prices for Ursodiol

17 abruptly and largely in unison.

18          1759. According to NADAC data, the average market price for generic Ursodiol saw the

19 following price increases from May 2014 to November 2014:

20                   Ursodiol 300mg Capsules: increased from $0.29 per unit to $4.49 per

21                   unit, a 1,448% increase.

22          1760. NADAC data shows that average market price for Ursodiol rose dramatically and

23 remained artificially high after May 2014, as depicted below.

24

25

26

27
28


                                                 382
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 394 of 612



 1
                                                                     NADAC - URSODIOL 300 MG CAPSULE PRICE AVERAGES
 2                                                        $5.00
         Average Monthly Drug Acquisition Cost Per Unit
 3                                                        $4.50

 4                                                        $4.00

                                                          $3.50
 5
                                                          $3.00
 6                                                        $2.50

 7                                                        $2.00

 8                                                        $1.50

                                                          $1.00
 9
                                                          $0.50
10                                                        $0.00
                                                            11/21/2013   5/21/2014     11/21/2014      5/21/2015      11/21/2015   5/21/2016      11/21/2016
11
                                                                                                            Date
12

13                                                        1761. WAC pricing confirms that Actavis, Epic, and Lannett all increased their Ursodiol

14 prices substantially and largely in unison.
                                                                                                                                Date of    Percentage
       Dosage       Defendant          NDC                                                      Old WAC            New WAC
15                                                                                                                              Increase    Increase
       300mg          Lannett      00527132601                                                                      $5.11      5/1/2014
16     300mg            Epic       42806050301                                                      $0.45           $5.10      5/6/2014        1,034%
17     300mg          Actavis      00591315901                                                      $0.77           $5.11     6/24/2014         562%

18                                                        1762. News reports and testimonials from physicians and pharmacists corroborate these

19 dramatic, immediate, and market-wide price increases. In November 2014, patient Barbara Heller

20 reported that her three-month prescription for Ursodiol increased from $94.50 to $1,212.30 between
21 refills.62

22 XIII. CONCIOUSNESS OF GUILT

23                                                        1763. The Defendants were aware that their conduct was illegal. They all made consistent

24 efforts to avoid communicating with each other in writing, or to delete written electronic

25 communications after they were made. There are numerous examples, discussed throughout this

26 Complaint, where Teva employees indicated that they could not talk by e-mail, but had additional

27
   62
      Jonathan Lapook, Why some generic drug prices are skyrocketing, CBS News (Nov. 12, 2014),
28 available at http://www.cbsnews.com/news/generic-drug-prices-skyrocketing/.


                                                                                              383
                                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 395 of 612



 1 information that they could only convey personally. This was part of a consistent effort by these

 2 individuals, as well as individuals at other Defendants, to avoid putting incriminating information in

 3 writing, in order to evade detection.

 4           1764. Going back to at least 2012, for example, Heritage executives took overt steps to

 5 conceal their illegal activity and destroy evidence of wrongdoing.

 6           1765. None of the e-mail accounts maintained by Heritage had any document retention policy

 7 associated with them. Heritage executives were aware of this and utilized the lack of a company

 8 retention policy to routinely destroy e-mails that memorialized their illegal conduct. Heritage executives

 9 were aware that in order to permanently destroy an e-mail, however, the e-mail had to be deleted from

10 more than just the recipient's in-box. For example, on June 27, 2012, Heritage CEO Glazer sent an e-

11 mail to Malek titled “Email” instructing: “Clean your sent file out as well.”

12           1766. Glazer continued to remind Malek not to put any evidence of his illegal conduct into

13 writing. In a text message dated June 26, 2014, Glazer sternly warned Malek about his use of e-mail:
14 “No emails about products, price and competitors.”

15           1767. That same day, in an e-mail to the entire sales team at Heritage, Glazer made the point

16 as clearly as possible: “We don’t talk about pricing dynamics and competition on emails. If you have

17 questions – you can call JM or me directly and then punch yourself in the face.”

18           1768. Heritage was not alone in its efforts to conceal its illegal activity. For example, in June

19 2014, shortly after a text message exchange between K.A. of Citron and Anne Sather from Heritage

20 wherein the two competitors discussed and agreed to raise the price of Glyburide, K.S. from Citron
21 called D.L. at Heritage, informing him that she had been “looped” in on Heritage's plan. According to

22 Sather's notes, K.S. told D.L. that Heritage employees should not communicate with Citron through e-

23 mail, but should instead call L.S., the Vice President of Sales at Citron, if they had information to

24 convey.

25           1769. As another example, when Green wanted to speak with a particular competitor, he

26 would routinely send a text message to that competitor, saying only “call me.” Again, this was done to

27 avoid putting any potentially incriminating communications in writing. Patel learned this technique
28


                                                  384
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 396 of 612



 1 from Green, shortly after starting at Teva, and adopted a similar strategy for communicating with

 2 competitors.

 3          1770. Kellum of Sandoz was also aware that what he and others at Sandoz were doing was

 4 illegal. Kellum had received antitrust training and knew that conspiring with competitors to fix or raise

 5 prices, or to allocate customers or markets, was a violation of the antitrust laws. Kellum would routinely

 6 admonish Sandoz employees for putting anything incriminating into e-mails, and voiced concern that
 7 the conduct they were engaging in – if discovered – could result in significant liability. As a result of

 8 Kellum’s admonishments, Sandoz employees (including Kellum himself) routinely lied in e-mails about

 9 the sources of their information to camouflage their conduct, claiming they learned the information

10 from a customer instead of a competitor.

11          1771. Similarly, Nailor of Greenstone instructed her subordinates to avoid putting any

12 sensitive market intelligence in writing.

13          1772. As Defendants became more aware that they were under state and federal investigation,

14 there was even more urgency to avoid detection. For example, on June 2, 2015, after it had become

15 public that Connecticut and the DOJ were investigating the industry, Malek sent Sather a text message

16 stating: “Just got your email on meprobamate. Let’s avoid emailing about other manufacturers and

17 having discussions with them. Can be misconstrued based on what we are hearing elsewhere….”

18 Heritage did not produce the referenced e-mail in response to Connecticut's subpoena, even though the

19 subpoena sought all such documents. Upon information and belief, the referenced e-mail has, along

20 with other relevant documents, been deleted by Heritage.
21          1773. As further evidence that the price increases discussed above were not the result of

22 normal market factors, the massive price spikes that were occurring in the industry in 2013 and 2014

23 slowed dramatically after the State of Connecticut commenced its antitrust investigation in July 2014.

24 This was not a coincidence. Generic drug manufacturers in the industry – including the Defendants in

25 this case – understood that they were under scrutiny and did not want to draw further attention to

26 themselves.

27          1774. In January 2015, Sandoz conducted an analysis of the price increases in the generic drug

28 industry in 2013 and 2014, with an early look toward 2015. In its report, Sandoz found that “For the


                                                  385
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 397 of 612



 1 years 2013 and 2014, there were 1,487 SKU ‘large price increases’ (WAC increase greater than 100%)[;]

 2 of this 12% (178 SKUs) were increased by more than 1000%.” The number of “large price increases,”

 3 however, began to decline after the Plaintiff States commenced their investigation. Even so, the

 4 already-high prices for most of these drugs did not go down but remain at significantly inflated, anti-

 5 competitive levels.

 6 XIV.     SPOILATION OF EVIDENCE

 7          1775. Many of the individuals named above, and other employees of the various Defendants,

 8 took active steps to delete their conspiratorial communications with competitors, and destroy evidence

 9 of their illegal behavior.

10          1776. As set forth above, Heritage failed to maintain a document retention policy and took

11 active steps to have e-mails destroyed. Furthermore, upon information and belief, Glazer, Malek and

12 certain other Heritage employees also deleted all text messages from their company iPhones regarding

13 their illegal communications with competitors.
14          1777. As another example, Patel produced text messages – in response to the States’ subpoena

15 – going back as far as early 2014. Prior to producing those text messages, however, Patel had deleted all

16 of her text communications with competitors from the same time period, including many text messages

17 with Aprahamian, Brown, Cavanaugh, Grauso, Green, Nailor, Rekenthaler and Sullivan; and many

18 other text messages with employees of Dr. Reddy’s, Glenmark (including CW-5), Greenstone

19 (including Robin Hatosy), Par, Sandoz, Upsher-Smith and Zydus.

20          1778. Patel deleted these text messages after a conversation with Rekenthaler in early 2015,

21 when Rekenthaler warned Patel to be careful about communicating with competitors. Rekenthaler was

22 aware of the government investigations that had been commenced and told Patel that the government

23 was showing up on people’s doorsteps. Sometime after that, Patel deleted her text messages with

24 competitors.

25          1779. G.S. of Mayne, realizing the illegal nature of the agreements she entered into, also

26 deleted from her cell phone several of the most incriminating text messages between her and Sather

27 before the data on her phone was imaged and produced to Connecticut.
28


                                                 386
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 398 of 612



 1          1780. Apotex also destroyed an entire custodial file for one of its key employees (B.H., a

 2 senior sales executive), after the States requested it through an investigatory subpoena in July 2017. As

 3 discussed above, B.H. was involved in coordinating two significant price increases with Patel of Teva in

 4 2013, which resulted in Apotex soaring in the quality competitor rankings. After the States’ subpoena

 5 was issued, Apotex destroyed B.H.’s custodial file – and did not inform the States that it had done so

 6 for over a year.
 7 XV.      OBSTRUCTION OF JUSTICE

 8          1781. Many of the Defendants have been coordinating consistently to obstruct the ongoing

 9 government investigations and to limit any potential response. This coordination goes back at least as

10 far as October 2014, when Congress first started investigating price increases in the generic drug

11 industry.

12          1782. When the federal government executed a search warrant against Patel at her home on

13 June 21, 2017, she immediately called Rekenthaler (from another phone because her phone had been
14 seized) even though Rekenthaler was no longer employed at Teva and was by that point the Vice

15 President of Sales at Apotex. Rekenthaler then immediately called Cavanaugh and C.B., another senior

16 Teva executive. Rekenthaler spoke several times to Cavanaugh before then calling his own attorney and

17 speaking twice. Later that day, Patel called Rekenthaler two more times to coordinate her response to

18 the government.

19          1783. Other Defendants took similar action in response to events in the States’ investigation.

20 Several were speaking frequently at or around the time a subpoena was issued, or when the States were
21 engaging in substantive discussions with their counsel. As just one example, on July 17, 2018 the States

22 sent a subpoena to Grauso, through his counsel. That same day, Grauso spoke to Aprahamian for more

23 than twelve (12) minutes. The States then set up a conference call with Grauso’s counsel for July 25,

24 2018. The day before that call – July 24, 2018 –Aprahamian spoke to his lawyer, and then shortly

25 thereafter called Grauso. The next day, shortly after a conversation between the States and counsel for

26 Grauso, Aprahamian and Grauso spoke again, this time for nearly seven (7) minutes.

27
28


                                                 387
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 399 of 612



 1 XVI.      PLAINTIFF’S PURCHASES AND ANTITRUST INJURY

 2           1784. Because of Defendants’ illegal conduct, Plaintiff has been compelled to pay artificially-

 3 inflated prices for each of the Subject Drugs listed above. Those prices have been substantially higher

 4 than the prices that Plaintiff would have paid for the Subject Drugs but for Defendants’ collusion.

 5           1785. Economic theory dictates that overcharges at higher levels of the distribution chain

 6 generally get passed down thorugh the distribution chain resuling in higher prices at every level below.
 7 This is particularly true given the structure of the pharmaceutical drug industry.

 8           1786. Consequently, Plaintiff has sustained substantial losses and damages to its business and

 9 property in the form of overcharges. The full amount, forms, and components of such damages will be

10 determined after discovery and upon proof at trial.

11           1787. Defendants’ unlawful conduct has successfully eliminated competition in the market,

12 and Plaintiff has sustained, and continues to sustain, significant losses in the form of artificially inflated

13 prices paid to Defendants. The full amount of such damages will be calculated after discovery and upon
14 proof at trial.

15           1788. Defendants, through their unlawful acts, reduced competition in the United States

16 market for the Subject Drugs, increased prices, and caused antitrust injury to Plaintiff.

17           1789. Prices for the Subject Drugs have been and will continue to be inflated as a direct and

18 foreseeable result of Defendants’ anticompetitive conduct. The inflated prices that Plaintiff has paid,

19 and will continue to pay, are traceable to, and the foreseeable result of, Defendants’ unlawful conduct.

20 Plaintiff therefore seeks injunctive relief as well as damages for all injuries proximately caused by the
21 unlawful conduct.

22 XVII. INTERSTATE TRADE AND COMMERCE

23           1790. Defendants are the leading manufacturers and suppliers of the Subject Drugs sold in the

24 United States. At all material times, the Subject Drugs were manufactured and sold by Defendants,

25 directly or through one of more of their affiliates, throughout the United States in a continuous and

26 uninterrupted flow through interstate commerce, including through and into this District.

27
28


                                                   388
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 400 of 612



 1           1791. Between at least 2012 and the present, in connection with the purchase and sale of the

 2 Subject Drugs, monies as well as contracts, bills and other forms of business communication and

 3 transactions were transmitted in a continuous and uninterrupted flow across state lines.

 4           1792. Defendants’ and their co-conspirators’ activities were within the flow of interstate

 5 commerce, intending to have and having a substantial effect on interstate commerce in the United

 6 States.
 7           1793. Defendants’ and their co-conspirators’ conduct, including the marketing and sale of the

 8 Subject Drugs, took place within, has had, and was intended to have, a direct, substantial, and

 9 reasonably foreseeable anticompetitive effect upon interstate commerce in the United States.

10           1794. The conspiracy alleged herein has directly and substantially affected interstate

11 commerce; Defendants deprived Plaintiff and others of the benefit of free and open competition in the

12 purchase of the Subject Drugs within the United States.

13           1795. Defendants’ agreement to increase, fix, maintain, and stabilize prices, rig bids, and

14 engage in market and customer allocation of the Subject Drugs, and their actual inflating, fixing,

15 maintaining, or artificially stabilizing prices of the Subject Drugs, were intended to have, and have had,

16 a direct, substantial, and reasonably foreseeable effect on interstate commerce within the United States.

17 XVIII. TOLLING AND FRAUDULENT CONCEALMENT

18           1796. The claims asserted in this Complaint have been tolled as Defendants engaged in

19 affirmative and fraudulent concealment of the conspiracies alleged in this Complaint.

20           1797. Defendants knew their actions were illegal and consistently took overt steps to conceal

21 their illegal conduct and destroy evidence of their agreements.

22           1798. Among other things, as alleged in the State AG Complaint No. 2, Defendants’

23 executives took affirmative steps to conceal and destroy evidence of their wrongdoing since as early as

24 2012. These steps included failing to maintain a document retention policy, instructing each other and

25 their co-conspirators not to put communications relating to the conspiracy in writing, intentionally

26 withholding documents subject to subpoenas, and deleting text messages from their telephones, as

27 alleged in paragraphs 158, 546, 647, 1117, among others, of the State AG Complaint No. 2, which is
28 incorporated by reference.


                                                  389
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 401 of 612



 1          1799. Furthermore, Defendants spoke and met in secret to conceal the conspiracies, often

 2 under the pretext of legitimate trade association and industry activities as set forth above and took steps

 3 (beyond those alleged above) to ensure that communications relating to the conspiracies were not

 4 recoded in writing. In some cases, as alleged above, price increases were staggered to conceal the

 5 existence of the price-fixing agreements. Also, as alleged above, Defendants engaged in bid

 6 coordination and straw bidding activity, which were intended to, and did, give a false impression of
 7 competition among Defendants.

 8          1800. Plaintiff acted with due diligence at all relevant times by, among other things,

 9 monitoring available prices for the Subject Drugs and seeking to obtain the most competitive prices

10 possible, efforts that were hindered by Defendants’ concealment. As a result, Plaintiff did not know or

11 reasonably suspect the existence of the claims alleged in this Complaint more than four years before the

12 filing of this Complaint, nor was Plaintiff aware of any facts more than four years before filing this

13 Complaint that would have put it on reasonable notice of its claims.
14 XIX. DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY

15          1801. Discovery is necessary to determine the full scope of Defendants’ conspiracy, including

16 years, products, and participants. Plaintiff reserves all rights to amend or supplement this Complaint to

17 add additional Defendants, claims, years, products, or other allegations based upon discovery and

18 further investigation.

19 XX.      CAUSES OF ACTION

20                                                  COUNT I

21                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                               OF TRADE UNDER STATE LAWS
22
               (As to Heritage and All Other Defendants Under Joint and Several Liability)
23
            1802. Molina incorporates by reference the preceding allegations.
24
            1803. Heritage knowingly, intentionally, and conspiratorially engaged in anticompetitive
25
     agreements designed to drive up the cost of at least the drugs listed below in the United States (the
26
     “Heritage Drugs”). This conspiracy was per se unlawful price-fixing.
27
                            Acetazolamide ER
28


                                                  390
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 402 of 612



 1                          Doxycycline

 2                          Fosinopril HCTZ

 3                          Glipizide-Metformin

 4                          Glyburide

 5                          Glyburide-Metformin

 6                          Hydralazine HCL

 7                          Leflunomide

 8                          Meprobamate

 9                          Methimazole

10                          Metronidazole

11                          Nimodipine

12                          Nystatin

13                          Paromomycin

14                          Propranolol

15                          Theophylline ER

16                          Verapamil

17                          Zoledronic Acid

18          1804. Heritage has committed at least one overt act to further the conspiracy alleged in this

19 Complaint. Heritage’s anticompetitive acts had a substantial and foreseeable effect on commerce by

20 raising and fixing prices of the Heritage Drugs throughout the United States.
21          1805. The conspiracy realized its intended effect; Heritage has benefited, and continues to

22 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Heritage

23 Drugs.

24          1806. The contract, combination, or conspiracy had the following direct, substantial, and

25 reasonably foreseeable effects on United States commerce:

26                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

27                      stabilized prices at supracompetitive levels for the Heritage Drugs;

28


                                                  391
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 403 of 612



 1                  b. Molina was deprived of the benefits of free and open competition in the sale of the

 2                        Heritage Drugs in the United States market; and

 3                  c. Competition in establishing the prices paid for the Heritage Drugs was unlawfully

 4                        restrained, suppressed, or eliminated.

 5          1807. Even after free and open competition begins, Molina will continue to pay

 6 supracompetitive prices for the Heritage Drugs until the market achieves a steady state.
 7          1808. As a direct and proximate result of Heritage’s unlawful conduct, Molina has been

 8 injured in its business and property in that it has paid more for the Heritage Drugs than it would have

 9 paid in the absence of Heritage’s unlawful conduct. The full amount of such damages is presently

10 unknown and will be determined after discovery and upon proof at trial.

11          1809. There is no legitimate, non-pretextual, pro-competitive business justification for

12 Heritage’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

13 justification, the conspiracy is broader than necessary to achieve such purpose.
14          1810. Heritage’s unlawful conduct as alleged herein poses a significant and continuing threat

15 of antitrust injury.

16          1811. Heritage’s conduct violated the following state antitrust or competition practices laws:

17                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

18                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

19                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

20                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

21                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

22                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

23                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

24                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

25                  i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

26                  j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

27                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

28


                                                   392
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 404 of 612



 1          1812. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 2 and commerce in California (both intrastate and interstate) as a result of Heritage’s unlawful activities.

 3          1813. A substantial number of significant events to the conspiracy took place and were

 4 performed in California, including communications in furtherance of the conspiracy that were sent

 5 from or received in California.

 6          1814. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 7 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 8 claims from Molina’s subsidiary state health plans as described in paragraph 154.

 9          1815.    For these additional reasons, Heritage’s conduct violated Cal. Bus. & Prof. Code §§

10 16700, et seq.

11                                                 COUNT II

12             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

13             (As to Heritage and All Other Defendants Under Joint and Several Liability)

14          1816. Molina incorporates by reference the preceding allegations.

15          1817. Heritage engaged in unfair competition or unfair, unconscionable, deceptive, or

16 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

17 direct and proximate result of Heritage’s anticompetitive, deceptive, unfair, unconscionable, and

18 fraudulent conduct, Molina was deprived of the opportunity to purchase the Heritage Drugs at prices

19 restrained by competition and forced to pay artificially inflated prices.

20          1818. There was and is a gross disparity between the price for the Molina Purchases of

21 Heritage Drugsand the value received, given that more cheaply priced Heritage Drugs should have been

22 available, and would have been available, absent Heritage’s illegal conduct.

23          1819. By engaging in the foregoing conduct, Heritage engaged in unfair competition or

24 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

25 following state laws:

26                  a. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

27                  b. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

28                  c. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.


                                                  393
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 405 of 612



 1                  d. Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 2                  e. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 3                  f. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

 4                  g. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

 5                  h. S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

 6                  i.   Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 7                  j.   Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 8                  k. Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

 9                                                 COUNT III

10                           UNJUST ENRICHMENT UNDER STATE LAW

11             (As to Heritage and All Other Defendants Under Joint and Several Liability)

12          1820. Molina incorporates by reference the preceding allegations.

13          1821. Heritage has benefitted from artificial prices in the sale of the Heritage Drugs resulting

14 from the unlawful and inequitable acts alleged in this Complaint.

15          1822. Heritage’s financial benefit resulting from its unlawful and inequitable acts are traceable

16 to overpayments for the Heritage Drugs by Molina.

17          1823. Molina has conferred upon Heritage an economic benefit, profits from unlawful

18 overcharges, to the economic detriment of Molina.

19          1824. It would be futile for Molina to seek a remedy from any party with whom it has privity

20 of contract for its indirect purchases of the Heritage Drugs.
21          1825. It would be futile for Molina to seek to exhaust any remedy against the immediate

22 intermediary in the chain of distribution from which it purchased the Heritage Drugs, as it is not liable

23 and would not compensate Molina for the impact of Heritage’s unlawful conduct.

24          1826. The economic benefit of overcharges derived by Heritage through charging

25 supracompetitive and artificially inflated prices for the Heritage Drugs is a direct and proximate result

26 of Heritage’s unlawful conduct.

27          1827. The economic benefits derived by Heritage rightfully belong to Molina, as it paid

28 anticompetitive and monopolistic prices during the relevant period, benefiting Heritage.


                                                  394
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 406 of 612



 1           1828. It would be inequitable under unjust enrichment principles under the law of the District

 2 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

 3 Heritage to be permitted to retain any of the overcharges for the Heritage Drugs derived from

 4 Heritage’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

 5           1829. Heritage is aware of and appreciates the benefits bestowed upon it by Molina.

 6           1830. Heritage should be compelled to disgorge in a common fund for the benefit of Molina

 7 all unlawful or inequitable proceeds it received.

 8           1831. A constructive trust should be imposed upon all unlawful or inequitable sums received

 9 by Heritage traceable to Molina.

10                                                COUNT IV

11 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

12           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

13             (As to Heritage and All Other Defendants Under Joint and Several Liability)

14           1832. Molina incorporates by reference the preceding allegations.

15           1833. Heritage knowingly, intentionally, and cooperatively engaged in an anticompetitive

16 scheme designed to artificially inflate prices of the Heritage Drugs. Heritage injured Molina through this

17 conduct.

18           1834. But for Heritage’s scheme to inflate the price of the Heritage Drugs, Molina would have

19 purchased lower-priced Heritage Drugs.

20           1835. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

21 paying higher prices for the Heritage Drugs than it would have paid absent Heritage’s continuing

22 anticompetitive conduct.

23           1836. Molina has purchased substantial amounts of the Heritage Drugs during the relevant

24 period.

25           1837. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

26 U.S.C. § 2201(a) ruling that Heritage’s conduct violates Sections 1 and 2 of the Sherman Act.

27           1838. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

28 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by


                                                  395
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 407 of 612



 1 Heritage’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

 2 recur.

 3                                                 COUNT V

 4                   FOR CONSPIRACY AND COMBINATION IN RESTRAINT

 5                                     OF TRADE UNDER STATE LAWS

 6               (As to Teva and All Other Defendants Under Joint and Several Liability)

 7          1839. Molina incorporates by reference the preceding allegations.

 8          1840. Teva knowingly, intentionally, and conspiratorially engaged in anticompetitive

 9 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

10 “Teva Drugs”). This conspiracy was per se unlawful price-fixing.

11                          Acetazolamide

12                          Adapalene

13                          Amiloride HCL/HCTZ

14                          Amoxicillin/Clavulanate

15                          Amphetamine/Dextroamphetamine ER & IR

16                          Azithromycin

17                          Baclofen

18                          Bethanechol Chloride

19                          Budesonide

20                          Bumetanide

21                          Buspirone HCL

22                          Cabergoline

23                          Capecitabine

24                          Carbamazepine

25                          Cefdinir

26                          Cefprozil

27                          Celecoxib

28                          Cephalexin


                                                 396
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 408 of 612



 1                 Cimetidine

 2                 Ciprofloxacin HCL

 3                 Clarithromycin ER

 4                 Clemastine Fumarate

 5                 Clonidine TTS

 6                 Clotrimazole

 7                 Cyproheptadine HCL

 8                 Desmopressin Acetate

 9                 Desogestrel/Ethinyl Estradiol (Kariva)

10                 Dexmethylphenidate HCL ER

11                 Dextroamphetamine Sulfate ER

12                 Diclofenac Potassium

13                 Dicloxacillin Sodium

14                 Diflunisal

15                 Diltiazem HCL

16                 Disopyramide Phosphate

17                 Doxazosin Mesylate

18                 Doxycycline

19                 Drospirenone and Ethinyl Estradiol (Ocella)

20                 Enalapril Maleate

21                 Entecavir

22                 Epitol

23                 Estazolam

24                 Estradiol Tablets

25                 Estradiol/Norethindrone Acetate (Mimvey)

26                 Ethinyl Estradiol/Levonorgestrel (Portia and Jolessa)

27                 Ethinyl Estradiol/Norethindrone (Balziva)

28                 Ethosuximide


                                        397
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 409 of 612



 1                 Etodolac

 2                 Fenofibrate

 3                 Fluconazole

 4                 Fluocinonide

 5                 Fluoxetine HCL

 6                 Flurbiprofen

 7                 Flutamide

 8                 Fluvastatin Sodium

 9                 Gabapentin

10                 Glimepiride

11                 Glipizide-Metformin

12                 Glyburide

13                 Glyburide-Metformin

14                 Griseofulvin

15                 Hydroxyurea

16                 Hydroxyzine Pamoate

17                 Irbesartan

18                 Isoniazid

19                 Ketoconazole

20                 Ketoprofen

21                 Ketorolac Tromethamine

22                 Labetalol HCL

23                 Lamivudine/Zidovudine (Combivir)

24                 Leflunomide

25                 Loperamide HCL

26                 Medroxyprogesterone

27                 Methotrexate

28                 Metronidazole


                                        398
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 410 of 612



 1                 Moexipril HCL

 2                 Moexipril HCL/HCTZ

 3                 Nabumetone

 4                 Nadolol

 5                 Niacin ER

 6                 Nitrofurantoin MAC

 7                 Norethindrone Acetate

 8                 Nortriptyline HCL

 9                 Nystatin

10                 Omega-3-Acid Ethyl Esters

11                 Oxaprozin

12                 Oxybutynin Chloride

13                 Paricalcitol

14                 Penicillin VK

15                 Pentoxifylline

16                 Piroxicam

17                 Pravastatin

18                 Prazosin HCL

19                 Prochlorperazine

20                 Propranolol HCL

21                 Raloxifene HCL

22                 Ranitidine HCL

23                 Tamoxifen Citrate

24                 Temozolomide

25                 Theophylline ER

26                 Tobramycin

27                 Tolmetin Sodium

28                 Tolterodine


                                         399
                         COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 411 of 612



 1                             Topiramate Sprinkle

 2                             Warfarin Sodium

 3          1841. Teva has committed at least one overt act to further the conspiracy alleged in this

 4 Complaint. Teva’s anticompetitive acts had a substantial and foreseeable effect on commerce by raising

 5 and fixing prices of the Teva Drugs throughout the United States.

 6          1842. The conspiracy realized its intended effect; Teva has benefited, and continues to benefit,

 7 from its anticompetitive agreements which has artificially inflated the prices of the Teva Drugs.

 8          1843. The contract, combination, or conspiracy had the following direct, substantial, and

 9 reasonably foreseeable effects on United States commerce:

10                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

11                         stabilized prices at supracompetitive levels for the Teva Drugs;

12                     b. Molina was deprived of the benefits of free and open competition in the sale of the

13                         Teva Drugs in the United States market; and

14                     c. Competition in establishing the prices paid for the Teva Drugs was unlawfully

15                         restrained, suppressed, or eliminated.

16          1844. Even after free and open competition begins, Molina will continue to pay

17 supracompetitive prices for the Teva Drugs until the market achieves a steady state.

18          1845. As a direct and proximate result of Teva’s unlawful conduct, Molina has been injured in

19 its business and property in that it has paid more for the Teva Drugs than it would have paid in the

20 absence of Teva’s unlawful conduct. The full amount of such damages is presently unknown and will
21 be determined after discovery and upon proof at trial.

22          1846. There is no legitimate, non-pretextual, pro-competitive business justification for Teva’s

23 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the

24 conspiracy is broader than necessary to achieve such purpose.

25          1847. Teva’s unlawful conduct as alleged herein poses a significant and continuing threat of

26 antitrust injury.

27          1848. Teva’s conduct violated the following state antitrust or competition practices laws:

28                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.


                                                    400
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 412 of 612



 1                   b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 2                   c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 3                   d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 4                   e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 5                   f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 6                   g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 7                   h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 8                   i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 9                   j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

10                   k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

11           1849. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

12 and commerce in California (both intrastate and interstate) as a result of Teva’s unlawful activities.

13           1850. A substantial number of significant events to the conspiracy took place and were

14 performed in California, including communications in furtherance of the conspiracy that were sent

15 from or received in California.

16           1851. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

17 financially responsible for the financial performance of all state health plans. MHI is the assignee of

18 claims from Molina’s subsidiary state health plans as described in paragraph 154.

19           1852.    For these additional reasons, Teva’s conduct violated Cal. Bus. & Prof. Code §§ 16700,

20 et seq.
21                                                  COUNT VI

22             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

23               (As to Teva and All Other Defendants Under Joint and Several Liability)

24           1853. Molina incorporates by reference the preceding allegations.

25           1854. Teva engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

26 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

27 proximate result of Teva’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,
28


                                                   401
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 413 of 612



 1 Molina was deprived of the opportunity to purchase the Teva Drugs at prices restrained by competition

 2 and forced to pay artificially inflated prices.

 3          1855. There was and is a gross disparity between the price for the Molina Purchases of Teva

 4 Drugs, and the value received, given that more cheaply priced Teva Drugs should have been available,

 5 and would have been available, absent Teva’s illegal conduct.

 6          1856. By engaging in the foregoing conduct, Teva engaged in unfair competition or deceptive

 7 acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the following state

 8 laws:

 9                   a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

10                   b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

11                   c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

12                   d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

13                   e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

14                   f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

15                   g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

16                   h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

17                   i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

18                   j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

19                   k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

20
21                                                   COUNT VII

22                            UNJUST ENRICHMENT UNDER STATE LAW

23               (As to Teva and All Other Defendants Under Joint and Several Liability)

24          1857. Molina incorporates by reference the preceding allegations.

25          1858. Teva has benefitted from artificial prices in the sale of the Teva Drugs resulting from

26 the unlawful and inequitable acts alleged in this Complaint.

27          1859. Teva’s financial benefit resulting from its unlawful and inequitable acts are traceable to

28 overpayments for the Teva Drugs by Molina.


                                                  402
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 414 of 612



 1          1860. Molina has conferred upon Teva an economic benefit, profits from unlawful

 2 overcharges, to the economic detriment of Molina.

 3          1861. It would be futile for Molina to seek a remedy from any party with whom it has privity

 4 of contract for its indirect purchases of the Teva Drugs.

 5          1862. It would be futile for Molina to seek to exhaust any remedy against the immediate

 6 intermediary in the chain of distribution from which it purchased the Teva Drugs, as it is not liable and
 7 would not compensate Molina for the impact of Teva’s unlawful conduct.

 8          1863. The economic benefit of overcharges derived by Teva through charging

 9 supracompetitive and artificially inflated prices for the Teva Drugs is a direct and proximate result of

10 Teva’s unlawful conduct.

11          1864. The economic benefits derived by Teva rightfully belong to Molina, as it paid

12 anticompetitive and monopolistic prices during the relevant period, benefiting Teva.

13          1865. It would be inequitable under unjust enrichment principles under the law of the District

14 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

15 Teva to be permitted to retain any of the overcharges for the Teva Drugs derived from Teva’s unfair

16 and unconscionable methods, acts, and trade practices alleged in this Complaint.

17          1866. Teva is aware of and appreciates the benefits bestowed upon it by Molina.

18          1867. Teva should be compelled to disgorge in a common fund for the benefit of Molina all

19 unlawful or inequitable proceeds it received.

20          1868. A constructive trust should be imposed upon all unlawful or inequitable sums received

21 by Teva traceable to Molina.

22                                                 COUNT VIII

23 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

24           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

25               (As to Teva and All Other Defendants Under Joint and Several Liability)

26          1869. Molina incorporates by reference the preceding allegations.

27          1870. Teva knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

28 designed to artificially inflate prices of the Teva Drugs. Teva injured Molina through this conduct.


                                                  403
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 415 of 612



 1           1871. But for Teva’s scheme to inflate the price of the Teva Drugs, Molina would have

 2 purchased lower-priced Teva Drugs.

 3           1872. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Teva Drugs than it would have paid absent Teva’s continuing

 5 anticompetitive conduct.

 6           1873. Molina has purchased substantial amounts of the Teva Drugs during the relevant

 7 period.

 8           1874. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Teva’s conduct violates Sections 1 and 2 of the Sherman Act.

10           1875. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 Teva’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not recur.

13                                                COUNT IX

14                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

15                                   OF TRADE UNDER STATE LAWS

16              (As to Actavis and All Other Defendants Under Joint and Several Liability)

17           1876. Molina incorporates by reference the preceding allegations.

18           1877. Actavis knowingly, intentionally, and conspiratorially engaged in anticompetitive

19 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

20 “Actavis Drugs”). This conspiracy was per se unlawful price-fixing.
21                          Amphetamine/Dextroamphetamine ER & IR

22                          Budesonide

23                          Buspirone HCL

24                          Celecoxib

25                          Ciprofloxacin HCL

26                          Clarithromycin ER

27                          Clobetasol Propionate

28                          Clonidine TTS


                                                  404
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 416 of 612



 1                          Desmopressin Acetate

 2                          Desonide

 3                          Dextroamphetamine Sulfate ER

 4                          Disopyramide Phosphate

 5                          Doxycycline

 6                          Drospirenone and Ethinyl Estradiol (Ocella)

 7                          Estazolam

 8                          Estradiol

 9                          Fluocinonide

10                          Flutamide

11                          Glyburide-Metformin

12                          Griseofulvin

13                          Hydroxyzine Pamoate

14                          Nabumetone

15                          Nortriptyline HCL

16                          Nystatin

17                          Propranolol HCL

18                          Tamoxifen Citrate

19                          Topiramate Sprinkle

20                          Ursodiol

21                          Verapamil

22

23          1878. Actavis has committed at least one overt act to further the conspiracy alleged in this

24 Complaint. Actavis’ anticompetitive acts had a substantial and foreseeable effect on commerce by

25 raising and fixing prices of the Actavis Drugs throughout the United States.

26          1879. The conspiracy realized its intended effect; Actavis has benefited, and continues to

27 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Actavis
28 Drugs.


                                                  405
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 417 of 612



 1          1880. The contract, combination, or conspiracy had the following direct, substantial, and

 2 reasonably foreseeable effects on United States commerce:

 3                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 4                         stabilized prices at supracompetitive levels for the Actavis Drugs;

 5                     b. Molina was deprived of the benefits of free and open competition in the sale of the

 6                         Actavis Drugs in the United States market; and

 7                     c. Competition in establishing the prices paid for the Actavis Drugs was unlawfully

 8                         restrained, suppressed, or eliminated.

 9          1881. Even after free and open competition begins, Molina will continue to pay

10 supracompetitive prices for the Actavis Drugs until the market achieves a steady state.

11          1882. As a direct and proximate result of Actavis’ unlawful conduct, Molina has been injured

12 in its business and property in that it has paid more for the Actavis Drugs than it would have paid in

13 the absence of Actavis’ unlawful conduct. The full amount of such damages is presently unknown and
14 will be determined after discovery and upon proof at trial.

15          1883. There is no legitimate, non-pretextual, pro-competitive business justification for

16 Actavis’ conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

17 the conspiracy is broader than necessary to achieve such purpose.

18          1884. Actavis’ unlawful conduct as alleged herein poses a significant and continuing threat of

19 antitrust injury.

20          1885. Actaivis’s conduct violated the following state antitrust or competition practices laws:

21                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

22                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

23                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

24                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

25                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

26                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

27                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

28                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.


                                                    406
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 418 of 612



 1                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 2                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 3                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 4          1886. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 5 and commerce in California (both intrastate and interstate) as a result of Actavis’ unlawful activities.

 6          1887. A substantial number of significant events to the conspiracy took place and were

 7 performed in California, including communications in furtherance of the conspiracy that were sent

 8 from or received in California.

 9          1888. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

10 financially responsible for the financial performance of all state health plans. MHI is the assignee of

11 claims from Molina’s subsidiary state health plans as described in paragraph 154.

12          1889.    For these additional reasons, Actavis’ conduct violated Cal. Bus. & Prof. Code §§

13 16700, et seq.
14                                                 COUNT X

15             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

16              (As to Actavis and All Other Defendants Under Joint and Several Liability)

17          1890. Molina incorporates by reference the preceding allegations.

18          1891. Actavis engaged in unfair competition or unfair, unconscionable, deceptive, or

19 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

20 direct and proximate result of Actavis’ anticompetitive, deceptive, unfair, unconscionable, and
21 fraudulent conduct, Molina was deprived of the opportunity to purchase the Actavis Drugs at prices

22 restrained by competition and forced to pay artificially inflated prices.

23          1892. There was and is a gross disparity between the price for the Molina Purchases of

24 Actavis Drugs, and the value received, given that more cheaply priced Actavis Drugs should have been

25 available, and would have been available, absent Actavis’ illegal conduct.

26          1893. By engaging in the foregoing conduct, Actavis engaged in unfair competition or

27 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the
28 following state laws:


                                                  407
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 419 of 612



 1                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 2                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 3                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

 4                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 5                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 6                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

 7                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

 8                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

 9                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

10                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

11                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

12                                                 COUNT XI

13                           UNJUST ENRICHMENT UNDER STATE LAW

14              (As to Actavis and All Other Defendants Under Joint and Several Liability)

15          1894. Molina incorporates by reference the preceding allegations.

16          1895. Actavis has benefitted from artificial prices in the sale of the Actavis Drugs resulting

17 from the unlawful and inequitable acts alleged in this Complaint.

18          1896. Actavis’ financial benefit resulting from its unlawful and inequitable acts are traceable to

19 overpayments for the Actavis Drugs by Molina.

20          1897. Molina has conferred upon Actavis an economic benefit, profits from unlawful

21 overcharges, to the economic detriment of Molina.

22          1898. It would be futile for Molina to seek a remedy from any party with whom it has privity

23 of contract for its indirect purchases of the Actavis Drugs.

24          1899. It would be futile for Molina to seek to exhaust any remedy against the immediate

25 intermediary in the chain of distribution from which it purchased the Actavis Drugs, as it is not liable

26 and would not compensate Molina for the impact of Actavis’ unlawful conduct.

27
28


                                                  408
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 420 of 612



 1          1900. The economic benefit of overcharges derived by Actavis through charging

 2 supracompetitive and artificially inflated prices for the Actavis Drugs is a direct and proximate result of

 3 Actavis’ unlawful conduct.

 4          1901. The economic benefits derived by Actavis rightfully belong to Molina, as it paid

 5 anticompetitive and monopolistic prices during the relevant period, benefiting Actavis.

 6          1902. It would be inequitable under unjust enrichment principles under the law of the District

 7 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

 8 Actavis to be permitted to retain any of the overcharges for the Actavis Drugs derived from Actavis’

 9 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

10          1903. Actavis is aware of and appreciates the benefits bestowed upon it by Molina.

11          1904. Actavis should be compelled to disgorge in a common fund for the benefit of Molina all

12 unlawful or inequitable proceeds it received.

13          1905. A constructive trust should be imposed upon all unlawful or inequitable sums received

14 by Actavis traceable to Molina.

15                                                 COUNT XII

16 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

17           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

18              (As to Actavis and All Other Defendants Under Joint and Several Liability)

19          1906. Molina incorporates by reference the preceding allegations.

20          1907. Actavis knowingly, intentionally, and cooperatively engaged in an anticompetitive

21 scheme designed to artificially inflate prices of the Actavis Drugs. Actavis injured Molina through this

22 conduct.

23          1908. But for Actavis’ scheme to inflate the price of the Actavis Drugs, Molina would have

24 purchased lower-priced Actavis Drugs.

25          1909. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

26 paying higher prices for the Actavis Drugs than it would have paid absent Actavis’ continuing

27 anticompetitive conduct.
28


                                                  409
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 421 of 612



 1           1910. Molina has purchased substantial amounts of the Actavis Drugs during the relevant

 2 period.

 3           1911. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 4 U.S.C. § 2201(a) ruling that Actavis’ conduct violates Sections 1 and 2 of the Sherman Act.

 5           1912. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

 6 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by
 7 Actavis’ unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

 8 recur.

 9                                                COUNT XIII

10                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

11                                  OF TRADE UNDER STATE LAWS

12               (As to Akorn and All Other Defendants Under Joint and Several Liability)

13           1913. Molina incorporates by reference the preceding allegations.

14           1914. Akorn knowingly, intentionally, and conspiratorially engaged in anticompetitive

15 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

16 “Akorn Drugs”). This conspiracy was per se unlawful price-fixing.

17                          Clobetasol Propionate

18                          Lidocaine

19           1915. Akorn has committed at least one overt act to further the conspiracy alleged in this

20 Complaint. Akorn’s anticompetitive acts had a substantial and foreseeable effect on commerce by
21 raising and fixing prices of the Akorn Drugs throughout the United States.

22           1916. The conspiracy realized its intended effect; Akorn has benefited, and continues to

23 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Akorn

24 Drugs.

25           1917. The contract, combination, or conspiracy had the following direct, substantial, and

26 reasonably foreseeable effects on United States commerce:

27                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

28                      stabilized prices at supracompetitive levels for the Akorn Drugs;


                                                 410
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 422 of 612



 1                     b. Molina was deprived of the benefits of free and open competition in the sale of the

 2                          Akorn Drugs in the United States market; and

 3                     c. Competition in establishing the prices paid for the Akorn Drugs was unlawfully

 4                          restrained, suppressed, or eliminated.

 5          1918. Even after free and open competition begins, Molina will continue to pay

 6 supracompetitive prices for the Akorn Drugs until the market achieves a steady state.
 7          1919. As a direct and proximate result of Akorn’s unlawful conduct, Molina has been injured

 8 in its business and property in that it has paid more for the Akorn Drugs than it would have paid in the

 9 absence of Akorn’s unlawful conduct. The full amount of such damages is presently unknown and will

10 be determined after discovery and upon proof at trial.

11          1920. There is no legitimate, non-pretextual, pro-competitive business justification for

12 Akorn’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

13 the conspiracy is broader than necessary to achieve such purpose.
14          1921. Akorn’s unlawful conduct as alleged herein poses a significant and continuing threat of

15 antitrust injury.

16          1922. Akorn’s conduct violated the following state antitrust or competition practices laws:

17                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

18                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

19                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

20                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

21                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

22                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

23                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

24                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

25                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

26                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

27                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

28


                                                     411
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 423 of 612



 1          1923. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 2 and commerce in California (both intrastate and interstate) as a result of Akorn’s unlawful activities.

 3          1924. A substantial number of significant events to the conspiracy took place and were

 4 performed in California, including communications in furtherance of the conspiracy that were sent

 5 from or received in California.

 6          1925. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 7 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 8 claims from Molina’s subsidiary state health plans as described in paragraph 154.

 9          1926.    For these additional reasons, Akorn’s conduct violated Cal. Bus. & Prof. Code §§

10 16700, et seq.

11                                                COUNT XIV

12             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

13               (As to Akorn and All Other Defendants Under Joint and Several Liability)

14          1927. Molina incorporates by reference the preceding allegations.

15          1928. Akorn engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

16 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

17 proximate result of Akorn’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

18 Molina was deprived of the opportunity to purchase the Akorn Drugs at prices restrained by

19 competition and forced to pay artificially inflated prices.

20          1929. There was and is a gross disparity between the price for the Molina Purchases of Akorn

21 Drugs, and the value received, given that more cheaply priced Akorn Drugs should have been available,

22 and would have been available, absent Akorn’s illegal conduct.

23          1930. By engaging in the foregoing conduct, Akorn engaged in unfair competition or

24 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

25 following state laws:

26                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

27                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

28                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.


                                                  412
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 424 of 612



 1                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 2                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 3                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

 4                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

 5                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

 6                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 7                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 8                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

 9                                                COUNT XV

10                           UNJUST ENRICHMENT UNDER STATE LAW

11              (As to Akorn and All Other Defendants Under Joint and Several Liability)

12          1931. Molina incorporates by reference the preceding allegations.

13          1932. Akorn has benefitted from artificial prices in the sale of the Akorn Drugs resulting from

14 the unlawful and inequitable acts alleged in this Complaint.

15          1933. Akorn’s financial benefit resulting from its unlawful and inequitable acts are traceable to

16 overpayments for the Akorn Drugs by Molina.

17          1934. Molina has conferred upon Akorn an economic benefit, profits from unlawful

18 overcharges, to the economic detriment of Molina.

19          1935. It would be futile for Molina to seek a remedy from any party with whom it has privity

20 of contract for its indirect purchases of the Akorn Drugs.
21          1936. It would be futile for Molina to seek to exhaust any remedy against the immediate

22 intermediary in the chain of distribution from which it purchased the Akorn Drugs, as it is not liable

23 and would not compensate Molina for the impact of Akorn’s unlawful conduct.

24          1937. The economic benefit of overcharges derived by Akorn through charging

25 supracompetitive and artificially inflated prices for the Akorn Drugs is a direct and proximate result of

26 Akorn’s unlawful conduct.

27          1938. The economic benefits derived by Akorn rightfully belong to Molina, as it paid

28 anticompetitive and monopolistic prices during the relevant period, benefiting Akorn.


                                                 413
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 425 of 612



 1           1939. It would be inequitable under unjust enrichment principles under the law of the District

 2 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

 3 Akorn to be permitted to retain any of the overcharges for the Akorn Drugs derived from Akorn’s

 4 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

 5           1940. Akorn is aware of and appreciates the benefits bestowed upon it by Molina.

 6           1941. Akorn should be compelled to disgorge in a common fund for the benefit of Molina all

 7 unlawful or inequitable proceeds it received.

 8           1942. A constructive trust should be imposed upon all unlawful or inequitable sums received

 9 by Akorn traceable to Molina.

10                                                 COUNT XVI

11 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

12           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

13               (As to Akorn and All Other Defendants Under Joint and Several Liability)

14           1943. Molina incorporates by reference the preceding allegations.

15           1944. Akorn knowingly, intentionally, and cooperatively engaged in an anticompetitive

16 scheme designed to artificially inflate prices of the Akorn Drugs. Akorn injured Molina through this

17 conduct.

18           1945. But for Akorn’s scheme to inflate the price of the Akorn Drugs, Molina would have

19 purchased lower-priced Akorn Drugs.

20           1946. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

21 paying higher prices for the Akorn Drugs than it would have paid absent Akorn’s continuing

22 anticompetitive conduct.

23           1947. Molina has purchased substantial amounts of the Akorn Drugs during the relevant

24 period.

25           1948. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

26 U.S.C. § 2201(a) ruling that Akorn’s conduct violates Sections 1 and 2 of the Sherman Act.

27           1949. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

28 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by


                                                  414
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 426 of 612



 1 Akorn’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

 2 recur.

 3                                               COUNT XVII

 4                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

 5                                  OF TRADE UNDER STATE LAWS

 6              (As to Amneal and All Other Defendants Under Joint and Several Liability)

 7          1950. Molina incorporates by reference the preceding allegations.

 8          1951. Amneal knowingly, intentionally, and conspiratorially engaged in anticompetitive

 9 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

10 “Amneal Drugs”). This conspiracy was per se unlawful price-fixing.

11                          Bethanechol Chloride

12                          Norethindrone Acetate

13                          Ranitidine HCL

14          1952. Amneal has committed at least one overt act to further the conspiracy alleged in this

15 Complaint. Amneal’s anticompetitive acts had a substantial and foreseeable effect on commerce by

16 raising and fixing prices of the Amneal Drugs throughout the United States.

17          1953. The conspiracy realized its intended effect; Amneal has benefited, and continues to

18 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Amneal

19 Drugs.

20          1954. The contract, combination, or conspiracy had the following direct, substantial, and

21 reasonably foreseeable effects on United States commerce:

22                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

23                      stabilized prices at supracompetitive levels for the Amneal Drugs;

24                  b. Molina was deprived of the benefits of free and open competition in the sale of the

25                      Amneal Drugs in the United States market; and

26                  c. Competition in establishing the prices paid for the Amneal Drugs was unlawfully

27                      restrained, suppressed, or eliminated.

28


                                                 415
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 427 of 612



 1          1955. Even after free and open competition begins, Molina will continue to pay

 2 supracompetitive prices for the Amneal Drugs until the market achieves a steady state.

 3          1956. As a direct and proximate result of Amneal’s unlawful conduct, Molina has been injured

 4 in its business and property in that it has paid more for the Amneal Drugs than it would have paid in

 5 the absence of Amneal’s unlawful conduct. The full amount of such damages is presently unknown and

 6 will be determined after discovery and upon proof at trial.
 7          1957. There is no legitimate, non-pretextual, pro-competitive business justification for

 8 Amneal’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

 9 justification, the conspiracy is broader than necessary to achieve such purpose.

10          1958. Amneal’s unlawful conduct as alleged herein poses a significant and continuing threat of

11 antitrust injury.

12          1959. Amneal’s conduct violated the following state antitrust or competition practices laws:

13                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

14                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

15                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

16                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

17                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

18                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

19                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

20                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

21                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

22                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

23                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

24          1960. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

25 and commerce in California (both intrastate and interstate) as a result of Amneal’s unlawful activities.

26          1961. A substantial number of significant events to the conspiracy took place and were

27 performed in California, including communications in furtherance of the conspiracy that were sent
28 from or received in California.


                                                     416
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 428 of 612



 1          1962. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 2 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 3 claims from Molina’s subsidiary state health plans as described in paragraph 154.

 4          1963.    For these additional reasons, Amneal’s conduct violated Cal. Bus. & Prof. Code §§

 5 16700, et seq.

 6                                               COUNT XVIII

 7             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

 8              (As to Amneal and All Other Defendants Under Joint and Several Liability)

 9          1964. Molina incorporates by reference the preceding allegations.

10          1965. Amneal engaged in unfair competition or unfair, unconscionable, deceptive, or

11 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

12 direct and proximate result of Amneal’s anticompetitive, deceptive, unfair, unconscionable, and

13 fraudulent conduct, Molina was deprived of the opportunity to purchase the Amneal Drugs at prices
14 restrained by competition and forced to pay artificially inflated prices.

15          1966. There was and is a gross disparity between the price for the Molina Purchases of

16 Amneal Drugs, and the value received, given that more cheaply priced Amneal Drugs should have been

17 available, and would have been available, absent Amneal’s illegal conduct.

18          1967. By engaging in the foregoing conduct, Amneal engaged in unfair competition or

19 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

20 following state laws:
21                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

22                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

23                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

24                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

25                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

26                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

27                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

28                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.


                                                  417
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 429 of 612



 1                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 2                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 3                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

 4                                               COUNT XIX

 5                           UNJUST ENRICHMENT UNDER STATE LAW

 6              (As to Amneal and All Other Defendants Under Joint and Several Liability)

 7          1968. Molina incorporates by reference the preceding allegations.

 8          1969. Amneal has benefitted from artificial prices in the sale of the Amneal Drugs resulting

 9 from the unlawful and inequitable acts alleged in this Complaint.

10          1970. Amneal’s financial benefit resulting from its unlawful and inequitable acts are traceable

11 to overpayments for the Amneal Drugs by Molina.

12          1971. Molina has conferred upon Amneal an economic benefit, profits from unlawful

13 overcharges, to the economic detriment of Molina.
14          1972. It would be futile for Molina to seek a remedy from any party with whom it has privity

15 of contract for its indirect purchases of the Amneal Drugs.

16          1973. It would be futile for Molina to seek to exhaust any remedy against the immediate

17 intermediary in the chain of distribution from which it purchased the Amneal Drugs, as it is not liable

18 and would not compensate Molina for the impact of Amneal’s unlawful conduct.

19          1974. The economic benefit of overcharges derived by Amneal through charging

20 supracompetitive and artificially inflated prices for the Amneal Drugs is a direct and proximate result of
21 Amneal’s unlawful conduct.

22          1975. The economic benefits derived by Amneal rightfully belong to Molina, as it paid

23 anticompetitive and monopolistic prices during the relevant period, benefiting Amneal.

24          1976. It would be inequitable under unjust enrichment principles under the law of the District

25 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

26 Amneal to be permitted to retain any of the overcharges for the Amneal Drugs derived from Amneal’s

27 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.
28          1977. Amneal is aware of and appreciates the benefits bestowed upon it by Molina.


                                                 418
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 430 of 612



 1           1978. Amneal should be compelled to disgorge in a common fund for the benefit of Molina

 2 all unlawful or inequitable proceeds it received.

 3           1979. A constructive trust should be imposed upon all unlawful or inequitable sums received

 4 by Amneal traceable to Molina.

 5                                                COUNT XX

 6 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON
 7           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

 8              (As to Amneal and All Other Defendants Under Joint and Several Liability)

 9           1980. Molina incorporates by reference the preceding allegations.

10           1981. Amneal knowingly, intentionally, and cooperatively engaged in an anticompetitive

11 scheme designed to artificially inflate prices of the Amneal Drugs. Amneal injured Molina through this

12 conduct.

13           1982. But for Amneal’s scheme to inflate the price of the Amneal Drugs, Molina would have

14 purchased lower-priced Amneal Drugs.

15           1983. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

16 paying higher prices for the Amneal Drugs than it would have paid absent Amneal’s continuing

17 anticompetitive conduct.

18           1984. Molina has purchased substantial amounts of the Amneal Drugs during the relevant

19 period.

20           1985. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

21 U.S.C. § 2201(a) ruling that Amneal’s conduct violates Sections 1 and 2 of the Sherman Act.

22           1986. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

23 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

24 Amneal’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

25 recur.

26                                               COUNT XXI

27                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

28                                   OF TRADE UNDER STATE LAWS


                                                  419
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 431 of 612



 1

 2              (As to Apotex and All Other Defendants Under Joint and Several Liability)

 3          1987. Molina incorporates by reference the preceding allegations.

 4          1988. Apotex knowingly, intentionally, and conspiratorially engaged in anticompetitive

 5 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 6 “Apotex Drugs”). This conspiracy was per se unlawful price-fixing.
 7                          Carbamazepine

 8                          Doxazosin Mesylate

 9                          Epitol

10                          Leflunomide

11                          Pentoxifylline

12                          Pravastatin

13          1989. Apotex has committed at least one overt act to further the conspiracy alleged in this

14 Complaint. Apotex’s anticompetitive acts had a substantial and foreseeable effect on commerce by

15 raising and fixing prices of the Apotex Drugs throughout the United States.

16          1990. The conspiracy realized its intended effect; Apotex has benefited, and continues to

17 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Apotex

18 Drugs.

19          1991. The contract, combination, or conspiracy had the following direct, substantial, and

20 reasonably foreseeable effects on United States commerce:
21                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

22                      stabilized prices at supracompetitive levels for the Apotex Drugs;

23                  b. Molina was deprived of the benefits of free and open competition in the sale of the

24                      Apotex Drugs in the United States market; and

25                  c. Competition in establishing the prices paid for the Apotex Drugs was unlawfully

26                      restrained, suppressed, or eliminated.

27          1992. Even after free and open competition begins, Molina will continue to pay

28 supracompetitive prices for the Apotex Drugs until the market achieves a steady state.


                                                 420
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 432 of 612



 1          1993. As a direct and proximate result of Apotex’s unlawful conduct, Molina has been injured

 2 in its business and property in that it has paid more for the Apotex Drugs than it would have paid in

 3 the absence of Apotex’s unlawful conduct. The full amount of such damages is presently unknown and

 4 will be determined after discovery and upon proof at trial.

 5          1994. There is no legitimate, non-pretextual, pro-competitive business justification for

 6 Apotex’s conspiracy that outweighs its harmful effect. Even if there were some conceivable
 7 justification, the conspiracy is broader than necessary to achieve such purpose.

 8          1995. Apotex’s unlawful conduct as alleged herein poses a significant and continuing threat of

 9 antitrust injury.

10          1996. Apotex’s conduct violated the following state antitrust or competition practices laws:

11                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

12                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

13                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

14                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

15                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

16                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

17                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

18                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

19                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

20                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

21                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

22          1997. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

23 and commerce in California (both intrastate and interstate) as a result of Apotex’s unlawful activities.

24          1998. A substantial number of significant events to the conspiracy took place and were

25 performed in California, including communications in furtherance of the conspiracy that were sent

26 from or received in California.

27
28


                                                     421
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 433 of 612



 1          1999. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 2 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 3 claims from Molina’s subsidiary state health plans as described in paragraph 154.

 4          2000.    For these additional reasons, Apotex’s conduct violated Cal. Bus. & Prof. Code §§

 5 16700, et seq.

 6                                               COUNT XXII

 7             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

 8              (As to Apotex and All Other Defendants Under Joint and Several Liability)

 9          2001. Molina incorporates by reference the preceding allegations.

10          2002. Apotex engaged in unfair competition or unfair, unconscionable, deceptive, or

11 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

12 direct and proximate result of Apotex’s anticompetitive, deceptive, unfair, unconscionable, and

13 fraudulent conduct, Molina was deprived of the opportunity to purchase the Apotex Drugs at prices
14 restrained by competition and forced to pay artificially inflated prices.

15          2003. There was and is a gross disparity between the price for the Molina Purchases of

16 Apotex Drugs, and the value received, given that more cheaply priced Apotex Drugs should have been

17 available, and would have been available, absent Apotex’s illegal conduct.

18          2004. By engaging in the foregoing conduct, Apotex engaged in unfair competition or

19 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

20 following state laws:
21                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

22                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

23                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

24                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

25                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

26                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

27                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

28                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.


                                                  422
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 434 of 612



 1                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 2                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 3                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

 4                                              COUNT XXIII

 5                           UNJUST ENRICHMENT UNDER STATE LAW

 6              (As to Apotex and All Other Defendants Under Joint and Several Liability)

 7          2005. Molina incorporates by reference the preceding allegations.

 8          2006. Apotex has benefitted from artificial prices in the sale of the Apotex Drugs resulting

 9 from the unlawful and inequitable acts alleged in this Complaint.

10          2007. Apotex’s financial benefit resulting from its unlawful and inequitable acts are traceable

11 to overpayments for the Apotex Drugs by Molina.

12          2008. Molina has conferred upon Apotex an economic benefit, profits from unlawful

13 overcharges, to the economic detriment of Molina.
14          2009. It would be futile for Molina to seek a remedy from any party with whom it has privity

15 of contract for its indirect purchases of the Apotex Drugs.

16          2010. It would be futile for Molina to seek to exhaust any remedy against the immediate

17 intermediary in the chain of distribution from which it purchased the Apotex Drugs, as it is not liable

18 and would not compensate Molina for the impact of Apotex’s unlawful conduct.

19          2011. The economic benefit of overcharges derived by Apotex through charging

20 supracompetitive and artificially inflated prices for the Apotex Drugs is a direct and proximate result of
21 Apotex’s unlawful conduct.

22          2012. The economic benefits derived by Apotex rightfully belong to Molina, as it paid

23 anticompetitive and monopolistic prices during the relevant period, benefiting Apotex.

24          2013. It would be inequitable under unjust enrichment principles under the law of the District

25 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

26 Apotex to be permitted to retain any of the overcharges for the Apotex Drugs derived from Apotex’s

27 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.
28          2014. Apotex is aware of and appreciates the benefits bestowed upon it by Molina.


                                                 423
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 435 of 612



 1           2015. Apotex should be compelled to disgorge in a common fund for the benefit of Molina all

 2 unlawful or inequitable proceeds it received.

 3           2016. A constructive trust should be imposed upon all unlawful or inequitable sums received

 4 by Apotex traceable to Molina.

 5                                              COUNT XXIV

 6 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON
 7           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

 8              (As to Apotex and All Other Defendants Under Joint and Several Liability)

 9           2017. Molina incorporates by reference the preceding allegations.

10           2018. Apotex knowingly, intentionally, and cooperatively engaged in an anticompetitive

11 scheme designed to artificially inflate prices of the Apotex Drugs. Apotex injured Molina through this

12 conduct.

13           2019. But for Apotex’s scheme to inflate the price of the Apotex Drugs, Molina would have

14 purchased lower-priced Apotex Drugs.

15           2020. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

16 paying higher prices for the Apotex Drugs than it would have paid absent Apotex’s continuing

17 anticompetitive conduct.

18           2021. Molina has purchased substantial amounts of the Apotex Drugs during the relevant

19 period.

20           2022. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

21 U.S.C. § 2201(a) ruling that Apotex’s conduct violates Sections 1 and 2 of the Sherman Act.

22           2023. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

23 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

24 Apotex’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

25 recur.

26                                                 COUNT XXV

27                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

28                                  OF TRADE UNDER STATE LAWS


                                                  424
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 436 of 612



 1

 2              (As to Ascend and All Other Defendants Under Joint and Several Liability)

 3          2024. Molina incorporates by reference the preceding allegations.

 4          2025. Ascend knowingly, intentionally, and conspiratorially engaged in anticompetitive

 5 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 6 “Ascend Drug”). This conspiracy was per se unlawful price-fixing.
 7                          Nimodipine

 8          2026. Ascend has committed at least one overt act to further the conspiracy alleged in this

 9 Complaint. Ascend’s anticompetitive acts had a substantial and foreseeable effect on commerce by

10 raising and fixing prices of the Ascend Drug throughout the United States.

11          2027. The conspiracy realized its intended effect; Ascend has benefited, and continues to

12 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Ascend

13 Drug.
14          2028. The contract, combination, or conspiracy had the following direct, substantial, and

15 reasonably foreseeable effects on United States commerce:

16                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

17                      stabilized prices at supracompetitive levels for the Ascend Drug;

18                  b. Molina was deprived of the benefits of free and open competition in the sale of the

19                      Ascend Drug in the United States market; and

20                  c. Competition in establishing the prices paid for the Ascend Drug was unlawfully

21                      restrained, suppressed, or eliminated.

22          2029. Even after free and open competition begins, Molina will continue to pay

23 supracompetitive prices for the Ascend Drug until the market achieves a steady state.

24          2030. As a direct and proximate result of Ascend’s unlawful conduct, Molina has been injured

25 in its business and property in that it has paid more for the Ascend Drug than it would have paid in the

26 absence of Ascend’s unlawful conduct. The full amount of such damages is presently unknown and will

27 be determined after discovery and upon proof at trial.
28


                                                 425
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 437 of 612



 1          2031. There is no legitimate, non-pretextual, pro-competitive business justification for

 2 Ascend’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

 3 justification, the conspiracy is broader than necessary to achieve such purpose.

 4          2032. Ascend’s unlawful conduct as alleged herein poses a significant and continuing threat of

 5 antitrust injury.

 6          2033. Ascend’s conduct violated the following state antitrust or competition practices laws:

 7                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 8                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 9                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

10                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

11                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

12                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

13                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

14                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

15                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

16                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

17                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

18          2034. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

19 and commerce in California (both intrastate and interstate) as a result of Ascend’s unlawful activities.

20          2035. A substantial number of significant events to the conspiracy took place and were

21 performed in California, including communications in furtherance of the conspiracy that were sent

22 from or received in California.

23          2036. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

24 financially responsible for the financial performance of all state health plans. MHI is the assignee of

25 claims from Molina’s subsidiary state health plans as described in paragraph 154.

26          2037.       For these additional reasons, Ascend’s conduct violated Cal. Bus. & Prof. Code §§

27 16700, et seq.
28


                                                     426
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 438 of 612



 1                                               COUNT XXVI

 2             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

 3              (As to Ascend and All Other Defendants Under Joint and Several Liability)

 4          2038. Molina incorporates by reference the preceding allegations.

 5          2039. Ascend engaged in unfair competition or unfair, unconscionable, deceptive, or

 6 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a
 7 direct and proximate result of Ascend’s anticompetitive, deceptive, unfair, unconscionable, and

 8 fraudulent conduct, Molina was deprived of the opportunity to purchase the Ascend Drug at prices

 9 restrained by competition and forced to pay artificially inflated prices.

10          2040. There was and is a gross disparity between the price for the Molina Purchases of

11 Ascend Drug, and the value received, given that more cheaply priced Ascend Drug should have been

12 available, and would have been available, absent Ascend’s illegal conduct.

13          2041. By engaging in the foregoing conduct, Ascend engaged in unfair competition or

14 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

15 following state laws:

16                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

17                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

18                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

19                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

20                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

21                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

22                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

23                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

24                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

25                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

26                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

27
28


                                                  427
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 439 of 612



 1                                              COUNT XXVII

 2                           UNJUST ENRICHMENT UNDER STATE LAW

 3              (As to Ascend and All Other Defendants Under Joint and Several Liability)

 4          2042. Molina incorporates by reference the preceding allegations.

 5          2043. Ascend has benefitted from artificial prices in the sale of the Ascend Drug resulting

 6 from the unlawful and inequitable acts alleged in this Complaint.
 7          2044. Ascend’s financial benefit resulting from its unlawful and inequitable acts are traceable

 8 to overpayments for the Ascend Drug by Molina.

 9          2045. Molina has conferred upon Ascend an economic benefit, profits from unlawful

10 overcharges, to the economic detriment of Molina.

11          2046. It would be futile for Molina to seek a remedy from any party with whom it has privity

12 of contract for its indirect purchases of the Ascend Drug.

13          2047. It would be futile for Molina to seek to exhaust any remedy against the immediate

14 intermediary in the chain of distribution from which it purchased the Ascend Drug, as it is not liable

15 and would not compensate Molina for the impact of Ascend’s unlawful conduct.

16          2048. The economic benefit of overcharges derived by Ascend through charging

17 supracompetitive and artificially inflated prices for the Ascend Drug is a direct and proximate result of

18 Ascend’s unlawful conduct.

19          2049. The economic benefits derived by Ascend rightfully belong to Molina, as it paid

20 anticompetitive and monopolistic prices during the relevant period, benefiting Ascend.
21          2050. It would be inequitable under unjust enrichment principles under the law of the District

22 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

23 Ascend to be permitted to retain any of the overcharges for the Ascend Drug derived from Ascend’s

24 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

25          2051. Ascend is aware of and appreciates the benefits bestowed upon it by Molina.

26          2052. Ascend should be compelled to disgorge in a common fund for the benefit of Molina all

27 unlawful or inequitable proceeds it received.
28


                                                 428
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 440 of 612



 1           2053. A constructive trust should be imposed upon all unlawful or inequitable sums received

 2 by Ascend traceable to Molina.

 3                                             COUNT XXVIII

 4 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

 5           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

 6              (As to Ascend and All Other Defendants Under Joint and Several Liability)

 7           2054. Molina incorporates by reference the preceding allegations.

 8           2055. Ascend knowingly, intentionally, and cooperatively engaged in an anticompetitive

 9 scheme designed to artificially inflate prices of the Ascend Drug. Ascend injured Molina through this

10 conduct.

11           2056. But for Ascend’s scheme to inflate the price of the Ascend Drug, Molina would have

12 purchased lower-priced Ascend Drug.

13           2057. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

14 paying higher prices for the Ascend Drug than it would have paid absent Ascend’s continuing

15 anticompetitive conduct.

16           2058. Molina has purchased substantial amounts of the Ascend Drug during the relevant

17 period.

18           2059. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

19 U.S.C. § 2201(a) ruling that Ascend’s conduct violates Sections 1 and 2 of the Sherman Act.

20           2060. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

21 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

22 Ascend’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

23 recur.

24                                              COUNT XXIX

25                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

26                                   OF TRADE UNDER STATE LAWS

27            (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

28           2061. Molina incorporates by reference the preceding allegations.


                                                  429
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 441 of 612



 1          2062. Aurobindo knowingly, intentionally, and conspiratorially engaged in anticompetitive

 2 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 3 “Aurobindo Drugs”). This conspiracy was per se unlawful price-fixing.

 4                          Amphetamine/Dextroamphetamine IR

 5                          Fosinopril HCTZ

 6                          Glyburide

 7                          Glyburide-Metformin

 8                          Lamivudine/Zidovudine (Combivir)

 9                          Penicillin VK

10          2063. Aurobindo has committed at least one overt act to further the conspiracy alleged in this

11 Complaint. Aurobindo’s anticompetitive acts had a substantial and foreseeable effect on commerce by

12 raising and fixing prices of the Aurobindo Drugs throughout the United States.

13          2064. The conspiracy realized its intended effect; Aurobindo has benefited, and continues to

14 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Aurobindo

15 Drugs.

16          2065. The contract, combination, or conspiracy had the following direct, substantial, and

17 reasonably foreseeable effects on United States commerce:

18                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

19                      stabilized prices at supracompetitive levels for the Aurobindo Drugs;

20                  b. Molina was deprived of the benefits of free and open competition in the sale of the

21                      Aurobindo Drugs in the United States market; and

22                  c. Competition in establishing the prices paid for the Aurobindo Drugs was unlawfully

23                      restrained, suppressed, or eliminated.

24          2066. Even after free and open competition begins, Molina will continue to pay

25 supracompetitive prices for the Aurobindo Drugs until the market achieves a steady state.

26          2067. As a direct and proximate result of Aurobindo’s unlawful conduct, Molina has been

27 injured in its business and property in that it has paid more for the Aurobindo Drugs than it would
28


                                                 430
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 442 of 612



 1 have paid in the absence of Aurobindo’s unlawful conduct. The full amount of such damages is

 2 presently unknown and will be determined after discovery and upon proof at trial.

 3          2068. There is no legitimate, non-pretextual, pro-competitive business justification for

 4 Aurobindo’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

 5 justification, the conspiracy is broader than necessary to achieve such purpose.

 6          2069. Aurobindo’s unlawful conduct as alleged herein poses a significant and continuing

 7 threat of antitrust injury.

 8          2070. Aurobindo’s conduct violated the following state antitrust or competition practices laws:

 9                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

10                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

11                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

12                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

13                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

14                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

15                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

16                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

17                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

18                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

19                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

20          2071. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

21 and commerce in California (both intrastate and interstate) as a result of Aurobindo’s unlawful

22 activities.

23          2072. A substantial number of significant events to the conspiracy took place and were

24 performed in California, including communications in furtherance of the conspiracy that were sent

25 from or received in California.

26          2073. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

27 financially responsible for the financial performance of all state health plans. MHI is the assignee of
28 claims from Molina’s subsidiary state health plans as described in paragraph 154.


                                                  431
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 443 of 612



 1          2074.    For these additional reasons, Aurobindo’s conduct violated Cal. Bus. & Prof. Code §§

 2 16700, et seq.

 3                                                COUNT XXX

 4             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

 5            (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

 6          2075. Molina incorporates by reference the preceding allegations.

 7          2076. Aurobindo engaged in unfair competition or unfair, unconscionable, deceptive, or

 8 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

 9 direct and proximate result of Aurobindo’s anticompetitive, deceptive, unfair, unconscionable, and

10 fraudulent conduct, Molina was deprived of the opportunity to purchase the Aurobindo Drugs at prices

11 restrained by competition and forced to pay artificially inflated prices.

12          2077. There was and is a gross disparity between the price for the Molina Purchases of

13 Aurobindo Drugs, and the value received, given that more cheaply priced Aurobindo Drugs should
14 have been available, and would have been available, absent Aurobindo’s illegal conduct.

15          2078. By engaging in the foregoing conduct, Aurobindo engaged in unfair competition or

16 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

17 following state laws:

18                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

19                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

20                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

21                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

22                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

23                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

24                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

25                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

26                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

27                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

28                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.


                                                  432
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 444 of 612



 1                                              COUNT XXXI

 2                           UNJUST ENRICHMENT UNDER STATE LAW

 3            (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

 4          2079. Molina incorporates by reference the preceding allegations.

 5          2080. Aurobindo has benefitted from artificial prices in the sale of the Aurobindo Drugs

 6 resulting from the unlawful and inequitable acts alleged in this Complaint.
 7          2081. Aurobindo’s financial benefit resulting from its unlawful and inequitable acts are

 8 traceable to overpayments for the Aurobindo Drugs by Molina.

 9          2082. MOLINA has conferred upon Aurobindo an economic benefit, profits from unlawful

10 overcharges, to the economic detriment of Molina.

11          2083. It would be futile for Molina to seek a remedy from any party with whom it has privity

12 of contract for its indirect purchases of the Aurobindo Drugs.

13          2084. It would be futile for Molina to seek to exhaust any remedy against the immediate

14 intermediary in the chain of distribution from which it purchased the Aurobindo Drugs, as it is not

15 liable and would not compensate Molina for the impact of Aurobindo’s unlawful conduct.

16          2085. The economic benefit of overcharges derived by Aurobindo through charging

17 supracompetitive and artificially inflated prices for the Aurobindo Drugs is a direct and proximate

18 result of Aurobindo’s unlawful conduct.

19          2086. The economic benefits derived by Aurobindo rightfully belong to Molina, as it paid

20 anticompetitive and monopolistic prices during the relevant period, benefiting Aurobindo.
21          2087. It would be inequitable under unjust enrichment principles under the law of the District

22 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

23 Aurobindo to be permitted to retain any of the overcharges for the Aurobindo Drugs derived from

24 Aurobindo’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

25          2088. Aurobindo is aware of and appreciates the benefits bestowed upon it by Molina.

26          2089. Aurobindo should be compelled to disgorge in a common fund for the benefit of

27 Molina all unlawful or inequitable proceeds it received.
28


                                                 433
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 445 of 612



 1           2090. A constructive trust should be imposed upon all unlawful or inequitable sums received

 2 by Aurobindo traceable to Molina.

 3                                              COUNT XXXII

 4 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

 5           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

 6            (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

 7           2091. Molina incorporates by reference the preceding allegations.

 8           2092. Aurobindo knowingly, intentionally, and cooperatively engaged in an anticompetitive

 9 scheme designed to artificially inflate prices of the Aurobindo Drugs. Aurobindo injured Molina

10 through this conduct.

11           2093. But for Aurobindo’s scheme to inflate the price of the Aurobindo Drugs, Molina would

12 have purchased lower-priced Aurobindo Drugs.

13           2094. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

14 paying higher prices for the Aurobindo Drugs than it would have paid absent Aurobindo’s continuing

15 anticompetitive conduct.

16           2095. Molina has purchased substantial amounts of the Aurobindo Drugs during the relevant

17 period.

18           2096. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

19 U.S.C. § 2201(a) ruling that Aurobindo’s conduct violates Sections 1 and 2 of the Sherman Act.

20           2097. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

21 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

22 Aurobindo’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

23 recur.

24                                             COUNT XXXIII

25                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

26                                   OF TRADE UNDER STATE LAWS

27           (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

28           2098. Molina incorporates by reference the preceding allegations.


                                                  434
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 446 of 612



 1          2099. Breckenridge knowingly, intentionally, and conspiratorially engaged in anticompetitive

 2 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 3 “Breckenridge Drugs”). This conspiracy was per se unlawful price-fixing.

 4                          Cyproheptadine HCL

 5                          Estradiol/Norethindrone Acetate (Mimvey)

 6                          Propranolol HCL

 7          2100. Breckenridge has committed at least one overt act to further the conspiracy alleged in

 8 this Complaint. Breckenridge’s anticompetitive acts had a substantial and foreseeable effect on

 9 commerce by raising and fixing prices of the Breckenridge Drugs throughout the United States.

10          2101. The conspiracy realized its intended effect; Breckenridge has benefited, and continues

11 to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

12 Breckenridge Drugs.

13          2102. The contract, combination, or conspiracy had the following direct, substantial, and

14 reasonably foreseeable effects on United States commerce:

15                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

16                      stabilized prices at supracompetitive levels for the Breckenridge Drugs;

17                  b. Molina was deprived of the benefits of free and open competition in the sale of the

18                      Breckenridge Drugs in the United States market; and

19                  c. Competition in establishing the prices paid for the Breckenridge Drugs was

20                      unlawfully restrained, suppressed, or eliminated.

21          2103. Even after free and open competition begins, Molina will continue to pay

22 supracompetitive prices for the Breckenridge Drugs until the market achieves a steady state.

23          2104. As a direct and proximate result of Breckenridge’s unlawful conduct, Molina has been

24 injured in its business and property in that it has paid more for the Breckenridge Drugs than it would

25 have paid in the absence of Breckenridge’s unlawful conduct. The full amount of such damages is

26 presently unknown and will be determined after discovery and upon proof at trial.

27
28


                                                  435
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 447 of 612



 1          2105. There is no legitimate, non-pretextual, pro-competitive business justification for

 2 Breckenridge’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

 3 justification, the conspiracy is broader than necessary to achieve such purpose.

 4          2106. Breckenridge’s unlawful conduct as alleged herein poses a significant and continuing

 5 threat of antitrust injury.

 6          2107. Breckenridge’s conduct violated the following state antitrust or competition practices

 7 laws:

 8                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 9                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

10                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

11                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

12                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

13                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

14                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

15                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

16                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

17                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

18                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

19          2108. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

20 and commerce in California (both intrastate and interstate) as a result of Breckenridge’s unlawful
21 activities.

22          2109. A substantial number of significant events to the conspiracy took place and were

23 performed in California, including communications in furtherance of the conspiracy that were sent

24 from or received in California.

25          2110. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

26 financially responsible for the financial performance of all state health plans. MHI is the assignee of

27 claims from Molina’s subsidiary state health plans as described in paragraph 154.
28


                                                  436
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 448 of 612



 1          2111.    For these additional reasons, Breckenridge’s conduct violated Cal. Bus. & Prof. Code

 2 §§ 16700, et seq.

 3                                              COUNT XXXIV

 4             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

 5           (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

 6          2112. Molina incorporates by reference the preceding allegations.

 7          2113. Breckenridge engaged in unfair competition or unfair, unconscionable, deceptive, or

 8 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

 9 direct and proximate result of Breckenridge’s anticompetitive, deceptive, unfair, unconscionable, and

10 fraudulent conduct, Molina was deprived of the opportunity to purchase the Breckenridge Drugs at

11 prices restrained by competition and forced to pay artificially inflated prices.

12          2114. There was and is a gross disparity between the price for the Molina Purchases of

13 Breckenridge Drugs, and the value received, given that more cheaply priced Breckenridge Drugs should
14 have been available, and would have been available, absent Breckenridge’s illegal conduct.

15          2115. By engaging in the foregoing conduct, Breckenridge engaged in unfair competition or

16 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

17 following state laws:

18                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

19                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

20                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

21                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

22                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

23                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

24                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

25                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

26                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

27                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

28                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.


                                                  437
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 449 of 612



 1                                              COUNT XXXV

 2                           UNJUST ENRICHMENT UNDER STATE LAW

 3          (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

 4          2116. Molina incorporates by reference the preceding allegations.

 5          2117. Breckenridge has benefitted from artificial prices in the sale of the Breckenridge Drugs

 6 resulting from the unlawful and inequitable acts alleged in this Complaint.
 7          2118. Breckenridge’s financial benefit resulting from its unlawful and inequitable acts are

 8 traceable to overpayments for the Breckenridge Drugs by Molina.

 9          2119. Molina has conferred upon Breckenridge an economic benefit, profits from unlawful

10 overcharges, to the economic detriment of Molina.

11          2120. It would be futile for Molina to seek a remedy from any party with whom it has privity

12 of contract for its indirect purchases of the Breckenridge Drugs.

13          2121. It would be futile for Molina to seek to exhaust any remedy against the immediate

14 intermediary in the chain of distribution from which it purchased the Breckenridge Drugs, as it is not

15 liable and would not compensate Molina for the impact of Breckenridge’s unlawful conduct.

16          2122. The economic benefit of overcharges derived by Breckenridge through charging

17 supracompetitive and artificially inflated prices for the Breckenridge Drugs is a direct and proximate

18 result of Breckenridge’s unlawful conduct.

19          2123. The economic benefits derived by Breckenridge rightfully belong to Molina, as it paid

20 anticompetitive and monopolistic prices during the relevant period, benefiting Breckenridge.
21          2124. It would be inequitable under unjust enrichment principles under the law of the District

22 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

23 Breckenridge to be permitted to retain any of the overcharges for the Breckenridge Drugs derived from

24 Breckenridge’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

25          2125. Breckenridge is aware of and appreciates the benefits bestowed upon it by Molina.

26          2126. Breckenridge should be compelled to disgorge in a common fund for the benefit of

27 Molina all unlawful or inequitable proceeds it received.
28


                                                 438
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 450 of 612



 1          2127. A constructive trust should be imposed upon all unlawful or inequitable sums received

 2 by Breckenridge traceable to Molina.

 3                                             COUNT XXXVI

 4 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

 5          ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

 6          (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

 7          2128. Molina incorporates by reference the preceding allegations.

 8          2129. Breckenridge knowingly, intentionally, and cooperatively engaged in an anticompetitive

 9 scheme designed to artificially inflate prices of the Breckenridge Drugs. Breckenridge injured Molina

10 through this conduct.

11          2130. But for Breckenridge’s scheme to inflate the price of the Breckenridge Drugs, Molina

12 would have purchased lower-priced Breckenridge Drugs.

13          2131. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

14 paying higher prices for the Breckenridge Drugs than it would have paid absent Breckenridge’s

15 continuing anticompetitive conduct.

16          2132. Molina has purchased substantial amounts of the Breckenridge Drugs during the

17 relevant period.

18          2133. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

19 U.S.C. § 2201(a) ruling that Breckenridge’s conduct violates Sections 1 and 2 of the Sherman Act.

20          2134. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

21 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

22 Breckenridge’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does

23 not recur.

24                                            COUNT XXXVII

25                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

26                                  OF TRADE UNDER STATE LAWS

27              (As to Camber and All Other Defendants Under Joint and Several Liability)

28          2135. Molina incorporates by reference the preceding allegations.


                                                 439
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 451 of 612



 1          2136. Camber knowingly, intentionally, and conspiratorially engaged in anticompetitive

 2 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 3 “Camber Drugs”). This conspiracy was per se unlawful price-fixing.

 4                          Lamivudine/Zidovudine (Combivir)

 5                          Raloxifene HCL

 6          2137. Camber has committed at least one overt act to further the conspiracy alleged in this

 7 Complaint. Camber’s anticompetitive acts had a substantial and foreseeable effect on commerce by

 8 raising and fixing prices of the Camber Drugs throughout the United States.

 9          2138. The conspiracy realized its intended effect; Camber has benefited, and continues to

10 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Camber

11 Drugs.

12          2139. The contract, combination, or conspiracy had the following direct, substantial, and

13 reasonably foreseeable effects on United States commerce:
14                  a. MOLINA has paid, and continues to pay, artificially inflated, fixed, maintained, or

15                      stabilized prices at supracompetitive levels for the Camber Drugs;

16                  b. MOLINA was deprived of the benefits of free and open competition in the sale of

17                      the Camber Drugs in the United States market; and

18                  c. Competition in establishing the prices paid for the Camber Drugs was unlawfully

19                      restrained, suppressed, or eliminated.

20          2140. Even after free and open competition begins, Molina will continue to pay

21 supracompetitive prices for the Camber Drugs until the market achieves a steady state.

22          2141. As a direct and proximate result of Camber’s unlawful conduct, Molina has been injured

23 in its business and property in that it has paid more for the Camber Drugs than it would have paid in

24 the absence of Camber’s unlawful conduct. The full amount of such damages is presently unknown and

25 will be determined after discovery and upon proof at trial.

26          2142. There is no legitimate, non-pretextual, pro-competitive business justification for

27 Camber’s conspiracy that outweighs its harmful effect. Even if there were some conceivable
28 justification, the conspiracy is broader than necessary to achieve such purpose.


                                                 440
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 452 of 612



 1          2143. Camber’s unlawful conduct as alleged herein poses a significant and continuing threat of

 2 antitrust injury.

 3          2144. Camber’s conduct violated the following state antitrust or competition practices laws:

 4                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 5                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 6                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 7                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 8                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 9                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

10                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

11                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

12                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

13                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

14                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

15          2145. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

16 and commerce in California (both intrastate and interstate) as a result of Camber’s unlawful activities.

17          2146. A substantial number of significant events to the conspiracy took place and were

18 performed in California, including communications in furtherance of the conspiracy that were sent

19 from or received in California.

20          2147. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

21 financially responsible for the financial performance of all state health plans. MHI is the assignee of

22 claims from Molina’s subsidiary state health plans as described in paragraph 154.

23          2148.       For these additional reasons, Camber’s conduct violated Cal. Bus. & Prof. Code §§

24 16700, et seq.

25                                                COUNT XXXVIII

26             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

27              (As to Camber and All Other Defendants Under Joint and Several Liability)

28          2149. Molina incorporates by reference the preceding allegations.


                                                     441
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 453 of 612



 1          2150. Camber engaged in unfair competition or unfair, unconscionable, deceptive, or

 2 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

 3 direct and proximate result of Camber’s anticompetitive, deceptive, unfair, unconscionable, and

 4 fraudulent conduct, Molina was deprived of the opportunity to purchase the Camber Drugs at prices

 5 restrained by competition and forced to pay artificially inflated prices.

 6          2151. There was and is a gross disparity between the price for the Molina Purchases of

 7 Camber Drugs, and the value received, given that more cheaply priced Camber Drugs should have been

 8 available, and would have been available, absent Camber’s illegal conduct.

 9          2152. By engaging in the foregoing conduct, Camber engaged in unfair competition or

10 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

11 following state laws:

12                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

13                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

14                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

15                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

16                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

17                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

18                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

19                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

20                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

21                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

22                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

23                                              COUNT XXXIX

24                           UNJUST ENRICHMENT UNDER STATE LAW

25              (As to Camber and All Other Defendants Under Joint and Several Liability)

26          2153. Molina incorporates by reference the preceding allegations.

27          2154. Camber has benefitted from artificial prices in the sale of the Camber Drugs resulting

28 from the unlawful and inequitable acts alleged in this Complaint.


                                                  442
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 454 of 612



 1          2155. Camber’s financial benefit resulting from its unlawful and inequitable acts are traceable

 2 to overpayments for the Camber Drugs by Molina.

 3          2156. Molina has conferred upon Camber an economic benefit, profits from unlawful

 4 overcharges, to the economic detriment of Molina.

 5          2157. It would be futile for Molina to seek a remedy from any party with whom it has privity

 6 of contract for its indirect purchases of the Camber Drugs.
 7          2158. It would be futile for Molina to seek to exhaust any remedy against the immediate

 8 intermediary in the chain of distribution from which it purchased the Camber Drugs, as it is not liable

 9 and would not compensate Molina for the impact of Camber’s unlawful conduct.

10          2159. The economic benefit of overcharges derived by Camber through charging

11 supracompetitive and artificially inflated prices for the Camber Drugs is a direct and proximate result of

12 Camber’s unlawful conduct.

13          2160. The economic benefits derived by Camber rightfully belong to Molina, as it paid

14 anticompetitive and monopolistic prices during the relevant period, benefiting Camber.

15          2161. It would be inequitable under unjust enrichment principles under the law of the District

16 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

17 Camber to be permitted to retain any of the overcharges for the Camber Drugs derived from Camber’s

18 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

19          2162. Camber is aware of and appreciates the benefits bestowed upon it by Molina.

20          2163. Camber should be compelled to disgorge in a common fund for the benefit of Molina

21 all unlawful or inequitable proceeds it received.

22          2164. A constructive trust should be imposed upon all unlawful or inequitable sums received

23 by Camber traceable to Molina.

24                                                COUNT XL

25 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

26           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

27             (As to Camber and All Other Defendants Under Joint and Several Liability)

28          2165. Molina incorporates by reference the preceding allegations.


                                                 443
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 455 of 612



 1           2166. Camber knowingly, intentionally, and cooperatively engaged in an anticompetitive

 2 scheme designed to artificially inflate prices of the Camber Drugs. Camber injured Molina through this

 3 conduct.

 4           2167. But for Camber’s scheme to inflate the price of the Camber Drugs, Molina would have

 5 purchased lower-priced Camber Drugs.

 6           2168. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 7 paying higher prices for the Camber Drugs than it would have paid absent Camber’s continuing

 8 anticompetitive conduct.

 9           2169. Molina has purchased substantial amounts of the Camber Drugs during the relevant

10 period.

11           2170. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

12 U.S.C. § 2201(a) ruling that Camber’s conduct violates Sections 1 and 2 of the Sherman Act.

13           2171. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

14 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

15 Camber’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

16 recur.

17                                               COUNT XLI

18                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

19                                   OF TRADE UNDER STATE LAWS

20               (As to Citron and All Other Defendants Under Joint and Several Liability)

21           2172. Molina incorporates by reference the preceding allegations.

22           2173. Citron knowingly, intentionally, and conspiratorially engaged in anticompetitive

23 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

24 “Citron Drugs”). This conspiracy was per se unlawful price-fixing.

25                          Fosinopril HCTZ

26                          Glyburide

27
28


                                                  444
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 456 of 612



 1          2174. Citron has committed at least one overt act to further the conspiracy alleged in this

 2 Complaint. Citron’s anticompetitive acts had a substantial and foreseeable effect on commerce by

 3 raising and fixing prices of the Citron Drugs throughout the United States.

 4          2175. The conspiracy realized its intended effect; Citron has benefited, and continues to

 5 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Citron

 6 Drugs.
 7          2176. The contract, combination, or conspiracy had the following direct, substantial, and

 8 reasonably foreseeable effects on United States commerce:

 9                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

10                         stabilized prices at supracompetitive levels for the Citron Drugs;

11                     b. Molina was deprived of the benefits of free and open competition in the sale of the

12                         Citron Drugs in the United States market; and

13                     c. Competition in establishing the prices paid for the Citron Drugs was unlawfully

14                         restrained, suppressed, or eliminated.

15          2177. Even after free and open competition begins, Molina will continue to pay

16 supracompetitive prices for the Citron Drugs until the market achieves a steady state.

17          2178. As a direct and proximate result of Citron’s unlawful conduct, Molina has been injured

18 in its business and property in that it has paid more for the Citron Drugs than it would have paid in the

19 absence of Citron’s unlawful conduct. The full amount of such damages is presently unknown and will

20 be determined after discovery and upon proof at trial.
21          2179. There is no legitimate, non-pretextual, pro-competitive business justification for

22 Citron’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

23 the conspiracy is broader than necessary to achieve such purpose.

24          2180. Citron’s unlawful conduct as alleged herein poses a significant and continuing threat of

25 antitrust injury.

26          2181. Citron’s conduct violated the following state antitrust or competition practices laws:

27                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

28                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.


                                                    445
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 457 of 612



 1                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 2                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 3                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 4                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 5                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 6                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 7                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 8                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 9                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

10          2182. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

11 and commerce in California (both intrastate and interstate) as a result of Citron’s unlawful activities.

12          2183. A substantial number of significant events to the conspiracy took place and were

13 performed in California, including communications in furtherance of the conspiracy that were sent
14 from or received in California.

15          2184. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

16 financially responsible for the financial performance of all state health plans. MHI is the assignee of

17 claims from Molina’s subsidiary state health plans as described in paragraph 154.

18          2185.    For these additional reasons, Citron’s conduct violated Cal. Bus. & Prof. Code §§

19 16700, et seq.

20                                                COUNT XLII

21             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

22               (As to Citron and All Other Defendants Under Joint and Several Liability)

23          2186. Molina incorporates by reference the preceding allegations.

24          2187. Citron engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

25 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

26 proximate result of Citron’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

27 Molina was deprived of the opportunity to purchase the Citron Drugs at prices restrained by
28 competition and forced to pay artificially inflated prices.


                                                  446
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 458 of 612



 1          2188. There was and is a gross disparity between the price for the Molina Purchases of Citron

 2 Drugs, and the value received, given that more cheaply priced Citron Drugs should have been available,

 3 and would have been available, absent Citron’s illegal conduct.

 4          2189. By engaging in the foregoing conduct, Citron engaged in unfair competition or

 5 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 6 following state laws:
 7                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 8                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 9                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

10                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

11                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

12                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

13                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

14                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

15                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

16                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

17                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

18                                              COUNT XLIII

19                          UNJUST ENRICHMENT UNDER STATE LAW

20              (As to Citron and All Other Defendants Under Joint and Several Liability)

21          2190. Molina incorporates by reference the preceding allegations.

22          2191. Citron has benefitted from artificial prices in the sale of the Citron Drugs resulting from

23 the unlawful and inequitable acts alleged in this Complaint.

24          2192. Citron’s financial benefit resulting from its unlawful and inequitable acts are traceable to

25 overpayments for the Citron Drugs by Molina.

26          2193. MOLINA has conferred upon Citron an economic benefit, profits from unlawful

27 overcharges, to the economic detriment of Molina.
28


                                                 447
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 459 of 612



 1          2194. It would be futile for Molina to seek a remedy from any party with whom it has privity

 2 of contract for its indirect purchases of the Citron Drugs.

 3          2195. It would be futile for Molina to seek to exhaust any remedy against the immediate

 4 intermediary in the chain of distribution from which it purchased the Citron Drugs, as it is not liable

 5 and would not compensate Molina for the impact of Citron’s unlawful conduct.

 6          2196. The economic benefit of overcharges derived by Citron through charging

 7 supracompetitive and artificially inflated prices for the Citron Drugs is a direct and proximate result of

 8 Citron’s unlawful conduct.

 9          2197. The economic benefits derived by Citron rightfully belong to Molina, as it paid

10 anticompetitive and monopolistic prices during the relevant period, benefiting Citron.

11          2198. It would be inequitable under unjust enrichment principles under the law of the District

12 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

13 Citron to be permitted to retain any of the overcharges for the Citron Drugs derived from Citron’s
14 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

15          2199. Citron is aware of and appreciates the benefits bestowed upon it by Molina.

16          2200. Citron should be compelled to disgorge in a common fund for the benefit of Molina all

17 unlawful or inequitable proceeds it received.

18          2201. A constructive trust should be imposed upon all unlawful or inequitable sums received

19 by Citron traceable to Molina.

20                                               COUNT XLIV

21 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

22           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

23              (As to Citron and All Other Defendants Under Joint and Several Liability)

24          2202. Molina incorporates by reference the preceding allegations.

25          2203. Citron knowingly, intentionally, and cooperatively engaged in an anticompetitive

26 scheme designed to artificially inflate prices of the Citron Drugs. Citron injured Molina through this

27 conduct.
28


                                                  448
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 460 of 612



 1           2204. But for Citron’s scheme to inflate the price of the Citron Drugs, Molina would have

 2 purchased lower-priced Citron Drugs.

 3           2205. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Citron Drugs than it would have paid absent Citron’s continuing

 5 anticompetitive conduct.

 6           2206. Molina has purchased substantial amounts of the Citron Drugs during the relevant

 7 period.

 8           2207. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Citron’s conduct violates Sections 1 and 2 of the Sherman Act.

10           2208. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 Citron’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

13 recur.
14                                               COUNT XLV

15                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

16                                   OF TRADE UNDER STATE LAWS

17            (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

18           2209. Molina incorporates by reference the preceding allegations.

19           2210. Dr. Reddy’s knowingly, intentionally, and conspiratorially engaged in anticompetitive

20 agreements designed to drive up the cost of at least the drugs listed below in the United States (the “Dr.
21 Reddy’s Drugs”). This conspiracy was per se unlawful price-fixing.

22                          Ciprofloxacin HCL

23                          Divalproex Sodium ER

24                          Glimepiride

25                          Meprobamate

26                          Oxaprozin

27                          Paricalcitol

28                          Tizanidine


                                                  449
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 461 of 612



 1                           Zoledronic Acid

 2          2211. Dr. Reddy’s has committed at least one overt act to further the conspiracy alleged in this

 3 Complaint. Dr. Reddy’s anticompetitive acts had a substantial and foreseeable effect on commerce by

 4 raising and fixing prices of the Dr. Reddy’s Drugs throughout the United States.

 5          2212. The conspiracy realized its intended effect; Dr. Reddy’s has benefited, and continues to

 6 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Dr. Reddy’s
 7 Drugs.

 8          2213. The contract, combination, or conspiracy had the following direct, substantial, and

 9 reasonably foreseeable effects on United States commerce:

10                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

11                        stabilized prices at supracompetitive levels for the Dr. Reddy’s Drugs;

12                  b. Molina was deprived of the benefits of free and open competition in the sale of the

13                        Dr. Reddy’s Drugs in the United States market; and

14                  c. Competition in establishing the prices paid for the Dr. Reddy’s Drugs was

15                        unlawfully restrained, suppressed, or eliminated.

16          2214. Even after free and open competition begins, Molina will continue to pay

17 supracompetitive prices for the Dr. Reddy’s Drugs until the market achieves a steady state.

18          2215. As a direct and proximate result of Dr. Reddy’s unlawful conduct, Molina has been

19 injured in its business and property in that it has paid more for the Dr. Reddy’s Drugs than it would

20 have paid in the absence of Dr. Reddy’s unlawful conduct. The full amount of such damages is
21 presently unknown and will be determined after discovery and upon proof at trial.

22          2216. There is no legitimate, non-pretextual, pro-competitive business justification for Dr.

23 Reddy’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

24 the conspiracy is broader than necessary to achieve such purpose.

25          2217. Dr. Reddy’s unlawful conduct as alleged herein poses a significant and continuing threat

26 of antitrust injury.

27          2218. Dr. Reddy’s conduct violated the following state antitrust or competition practices laws:

28                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.


                                                   450
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 462 of 612



 1                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 2                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 3                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 4                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 5                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 6                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 7                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 8                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 9                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

10                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

11          2219. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

12 and commerce in California (both intrastate and interstate) as a result of Dr. Reddy’s unlawful activities.

13          2220. A substantial number of significant events to the conspiracy took place and were

14 performed in California, including communications in furtherance of the conspiracy that were sent

15 from or received in California.

16          2221. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

17 financially responsible for the financial performance of all state health plans. MHI is the assignee of

18 claims from Molina’s subsidiary state health plans as described in paragraph 154.

19          2222.    For these additional reasons, Dr. Reddy’s conduct violated Cal. Bus. & Prof. Code §§

20 16700, et seq.
21                                               COUNT XLVI

22             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

23           (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

24          2223. Molina incorporates by reference the preceding allegations.

25          2224. Dr. Reddy’s engaged in unfair competition or unfair, unconscionable, deceptive, or

26 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

27 direct and proximate result of Dr. Reddy’s anticompetitive, deceptive, unfair, unconscionable, and
28


                                                  451
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 463 of 612



 1 fraudulent conduct, Molina was deprived of the opportunity to purchase the Dr. Reddy’s Drugs at

 2 prices restrained by competition and forced to pay artificially inflated prices.

 3          2225. There was and is a gross disparity between the price for the Molina Purchases of Dr.

 4 Reddy’s Drugs, and the value received, given that more cheaply priced Dr. Reddy’s Drugs should have

 5 been available, and would have been available, absent Dr. Reddy’s illegal conduct.

 6          2226. By engaging in the foregoing conduct, Dr. Reddy’s engaged in unfair competition or

 7 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 8 following state laws:

 9                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

10                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

11                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

12                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

13                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

14                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

15                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

16                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

17                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

18                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

19                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

20                                               COUNT XLVII

21                           UNJUST ENRICHMENT UNDER STATE LAW

22           (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

23          2227. Molina incorporates by reference the preceding allegations.

24          2228. Dr. Reddy’s has benefitted from artificial prices in the sale of the Dr. Reddy’s Drugs

25 resulting from the unlawful and inequitable acts alleged in this Complaint.

26          2229. Dr. Reddy’s financial benefit resulting from its unlawful and inequitable acts are

27 traceable to overpayments for the Dr. Reddy’s Drugs by Molina.
28


                                                  452
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 464 of 612



 1          2230. MOLINA has conferred upon Dr. Reddy’s an economic benefit, profits from unlawful

 2 overcharges, to the economic detriment of Molina.

 3          2231. It would be futile for Molina to seek a remedy from any party with whom it has privity

 4 of contract for its indirect purchases of the Dr. Reddy’s Drugs.

 5          2232. It would be futile for Molina to seek to exhaust any remedy against the immediate

 6 intermediary in the chain of distribution from which it purchased the Dr. Reddy’s Drugs, as it is not
 7 liable and would not compensate Molina for the impact of Dr. Reddy’s unlawful conduct.

 8          2233. The economic benefit of overcharges derived by Dr. Reddy’s through charging

 9 supracompetitive and artificially inflated prices for the Dr. Reddy’s Drugs is a direct and proximate

10 result of Dr. Reddy’s unlawful conduct.

11          2234. The economic benefits derived by Dr. Reddy’s rightfully belong to Molina, as it paid

12 anticompetitive and monopolistic prices during the relevant period, benefiting Dr. Reddy’s.

13          2235. It would be inequitable under unjust enrichment principles under the law of the District

14 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

15 Dr. Reddy’s to be permitted to retain any of the overcharges for the Dr. Reddy’s Drugs derived from

16 Dr. Reddy’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

17          2236. Dr. Reddy’s is aware of and appreciates the benefits bestowed upon it by Molina.

18          2237. Dr. Reddy’s should be compelled to disgorge in a common fund for the benefit of

19 Molina all unlawful or inequitable proceeds it received.

20          2238. A constructive trust should be imposed upon all unlawful or inequitable sums received

21 by Dr. Reddy’s traceable to Molina.

22                                             COUNT XLVIII

23 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

24           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

25           (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

26          2239. Molina incorporates by reference the preceding allegations.

27
28


                                                 453
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 465 of 612



 1           2240. Dr. Reddy’s knowingly, intentionally, and cooperatively engaged in an anticompetitive

 2 scheme designed to artificially inflate prices of the Dr. Reddy’s Drugs. Dr. Reddy’s injured Molina

 3 through this conduct.

 4           2241. But for Dr. Reddy’s scheme to inflate the price of the Dr. Reddy’s Drugs, Molina would

 5 have purchased lower-priced Dr. Reddy’s Drugs.

 6           2242. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 7 paying higher prices for the Dr. Reddy’s Drugs than it would have paid absent Dr. Reddy’s continuing

 8 anticompetitive conduct.

 9           2243. Molina has purchased substantial amounts of the Dr. Reddy’s Drugs during the relevant

10 period.

11           2244. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

12 U.S.C. § 2201(a) ruling that Dr. Reddy’s conduct violates Sections 1 and 2 of the Sherman Act.

13           2245. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

14 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by Dr.

15 Reddy’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

16 recur.

17                                               COUNT XLIX

18                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

19                                   OF TRADE UNDER STATE LAWS

20              (As to Emcure and All Other Defendants Under Joint and Several Liability)

21           2246. Molina incorporates by reference the preceding allegations.

22           2247. Emcure knowingly, intentionally, and conspiratorially engaged in anticompetitive

23 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

24 “Emcure Drug”). This conspiracy was per se unlawful price-fixing.

25                          Doxycycline

26

27
28


                                                  454
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 466 of 612



 1          2248. Emcure has committed at least one overt act to further the conspiracy alleged in this

 2 Complaint. Emcure’s anticompetitive acts had a substantial and foreseeable effect on commerce by

 3 raising and fixing prices of the Emcure Drug throughout the United States.

 4          2249. The conspiracy realized its intended effect; Emcure has benefited, and continues to

 5 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Emcure

 6 Drug.
 7          2250. The contract, combination, or conspiracy had the following direct, substantial, and

 8 reasonably foreseeable effects on United States commerce:

 9                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

10                         stabilized prices at supracompetitive levels for the Emcure Drug;

11                     b. Molina was deprived of the benefits of free and open competition in the sale of the

12                         Emcure Drug in the United States market; and

13                     c. Competition in establishing the prices paid for the Emcure Drug was unlawfully

14                         restrained, suppressed, or eliminated.

15          2251. Even after free and open competition begins, Molina will continue to pay

16 supracompetitive prices for the Emcure Drug until the market achieves a steady state.

17          2252. As a direct and proximate result of Emcure’s unlawful conduct, Molina has been injured

18 in its business and property in that it has paid more for the Emcure Drug than it would have paid in the

19 absence of Emcure’s unlawful conduct. The full amount of such damages is presently unknown and

20 will be determined after discovery and upon proof at trial.
21          2253. There is no legitimate, non-pretextual, pro-competitive business justification for

22 Emcure’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

23 justification, the conspiracy is broader than necessary to achieve such purpose.

24          2254. Emcure’s unlawful conduct as alleged herein poses a significant and continuing threat of

25 antitrust injury.

26          2255. Emcure’s conduct violated the following state antitrust or competition practices laws:

27                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

28                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.


                                                    455
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 467 of 612



 1                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 2                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 3                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 4                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 5                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 6                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 7                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 8                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 9                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

10          2256. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

11 and commerce in California (both intrastate and interstate) as a result of Emcure’s unlawful activities.

12          2257. A substantial number of significant events to the conspiracy took place and were

13 performed in California, including communications in furtherance of the conspiracy that were sent
14 from or received in California.

15          2258. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

16 financially responsible for the financial performance of all state health plans. MHI is the assignee of

17 claims from Molina’s subsidiary state health plans as described in paragraph 154.

18          2259.    For these additional reasons, Emcure’s conduct violated Cal. Bus. & Prof. Code §§

19 16700, et seq.

20                                                  COUNT L

21             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

22              (As to Emcure and All Other Defendants Under Joint and Several Liability)

23          2260. Molina incorporates by reference the preceding allegations.

24          2261. Emcure engaged in unfair competition or unfair, unconscionable, deceptive, or

25 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

26 direct and proximate result of Emcure’s anticompetitive, deceptive, unfair, unconscionable, and

27 fraudulent conduct, Molina was deprived of the opportunity to purchase the Emcure Drug at prices
28 restrained by competition and forced to pay artificially inflated prices.


                                                  456
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 468 of 612



 1          2262. There was and is a gross disparity between the price for the Molina Purchases ofthe

 2 Emcure Drug, and the value received, given that more cheaply priced Emcure Drug should have been

 3 available, and would have been available, absent Emcure’s illegal conduct.

 4          2263. By engaging in the foregoing conduct, Emcure engaged in unfair competition or

 5 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 6 following state laws:
 7                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 8                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 9                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

10                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

11                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

12                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

13                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

14                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

15                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

16                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

17                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

18                                                COUNT LI

19                          UNJUST ENRICHMENT UNDER STATE LAW

20             (As to Emcure and All Other Defendants Under Joint and Several Liability)

21          2264. Molina incorporates by reference the preceding allegations.

22          2265. Emcure has benefitted from artificial prices in the sale of the Emcure Drug resulting

23 from the unlawful and inequitable acts alleged in this Complaint.

24          2266. Emcure’s financial benefit resulting from its unlawful and inequitable acts are traceable

25 to overpayments for the Emcure Drug by Molina.

26          2267. Molina has conferred upon Emcure an economic benefit, profits from unlawful

27 overcharges, to the economic detriment of Molina.
28


                                                 457
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 469 of 612



 1          2268. It would be futile for Molina to seek a remedy from any party with whom it has privity

 2 of contract for its indirect purchases of the Emcure Drug.

 3          2269. It would be futile for Molina to seek to exhaust any remedy against the immediate

 4 intermediary in the chain of distribution from which it purchased the Emcure Drug, as it is not liable

 5 and would not compensate Molina for the impact of Emcure’s unlawful conduct.

 6          2270. The economic benefit of overcharges derived by Emcure through charging

 7 supracompetitive and artificially inflated prices for the Emcure Drug is a direct and proximate result of

 8 Emcure’s unlawful conduct.

 9          2271. The economic benefits derived by Emcure rightfully belong to Molina, as it paid

10 anticompetitive and monopolistic prices during the relevant period, benefiting Emcure.

11          2272. It would be inequitable under unjust enrichment principles under the law of the District

12 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

13 Emcure to be permitted to retain any of the overcharges for the Emcure Drug derived from Emcure’s
14 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

15          2273. Emcure is aware of and appreciates the benefits bestowed upon it by Molina.

16          2274. Emcure should be compelled to disgorge in a common fund for the benefit of Molina

17 all unlawful or inequitable proceeds it received.

18          2275. A constructive trust should be imposed upon all unlawful or inequitable sums received

19 by Emcure traceable to Molina.

20                                               COUNT LII

21 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

22           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

23             (As to Emcure and All Other Defendants Under Joint and Several Liability)

24          2276. Molina incorporates by reference the preceding allegations.

25          2277. Emcure knowingly, intentionally, and cooperatively engaged in an anticompetitive

26 scheme designed to artificially inflate prices of the Emcure Drug. Emcure injured Molina through this

27 conduct.
28


                                                 458
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 470 of 612



 1           2278. But for Emcure’s scheme to inflate the price of the Emcure Drug, Molina would have

 2 purchased lower-priced Emcure Drugs.

 3           2279. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Emcure Drug than it would have paid absent Emcure’s continuing

 5 anticompetitive conduct.

 6           2280. Molina has purchased substantial amounts of the Emcure Drug during the relevant

 7 period.

 8           2281. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Emcure’s conduct violates Sections 1 and 2 of the Sherman Act.

10           2282. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 Emcure’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

13 recur.
14                                               COUNT LIII

15                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

16                                   OF TRADE UNDER STATE LAWS

17               (As to Endo and All Other Defendants Under Joint and Several Liability)

18           2283. Molina incorporates by reference the preceding allegations.

19           2284. Endo knowingly, intentionally, and conspiratorially engaged in anticompetitive

20 agreements designed to drive up the cost of at least the drugs listed below in the United States (the
21 “Endo Drugs”). This conspiracy was per se unlawful price-fixing.

22                          Doxycycline

23                          Propranolol

24           2285. Endo has committed at least one overt act to further the conspiracy alleged in this

25 Complaint. Endo’s anticompetitive acts had a substantial and foreseeable effect on commerce by raising

26 and fixing prices of the Endo Drugs throughout the United States.

27
28


                                                  459
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 471 of 612



 1          2286. The conspiracy realized its intended effect; Endo has benefited, and continues to

 2 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Endo

 3 Drugs.

 4          2287. The contract, combination, or conspiracy had the following direct, substantial, and

 5 reasonably foreseeable effects on United States commerce:

 6                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 7                         stabilized prices at supracompetitive levels for the Endo Drugs;

 8                     b. Molina was deprived of the benefits of free and open competition in the sale of the

 9                         Endo Drugs in the United States market; and

10                     c. Competition in establishing the prices paid for the Endo Drugs was unlawfully

11                         restrained, suppressed, or eliminated.

12          2288. Even after free and open competition begins, Molina will continue to pay

13 supracompetitive prices for the Endo Drugs until the market achieves a steady state.
14          2289. As a direct and proximate result of Endo’s unlawful conduct, Molina has been injured in

15 its business and property in that it has paid more for the Endo Drugs than it would have paid in the

16 absence of Endo’s unlawful conduct. The full amount of such damages is presently unknown and will

17 be determined after discovery and upon proof at trial.

18          2290. There is no legitimate, non-pretextual, pro-competitive business justification for Endo’s

19 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the

20 conspiracy is broader than necessary to achieve such purpose.
21          2291. Endo’s unlawful conduct as alleged herein poses a significant and continuing threat of

22 antitrust injury.

23          2292. Endo’s conduct violated the following state antitrust or competition practices laws:

24                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

25                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

26                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

27                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

28                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.


                                                    460
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 472 of 612



 1                   f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 2                   g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 3                   h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 4                   i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 5                   j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 6                   k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 7           2293. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 8 and commerce in California (both intrastate and interstate) as a result of Endo’s unlawful activities.

 9           2294. A substantial number of significant events to the conspiracy took place and were

10 performed in California, including communications in furtherance of the conspiracy that were sent

11 from or received in California.

12           2295. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

13 financially responsible for the financial performance of all state health plans. MHI is the assignee of
14 claims from Molina’s subsidiary state health plans as described in paragraph 154.

15           2296.    For these additional reasons, Endo’s conduct violated Cal. Bus. & Prof. Code §§ 16700,

16 et seq.

17                                                 COUNT LIV

18             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

19               (As to Endo and All Other Defendants Under Joint and Several Liability)

20           2297. Molina incorporates by reference the preceding allegations.

21           2298. Endo engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

22 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

23 proximate result of Endo’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

24 Molina was deprived of the opportunity to purchase the Endo Drugs at prices restrained by

25 competition and forced to pay artificially inflated prices.

26           2299. There was and is a gross disparity between the price for the Molina Purchases of Endo

27 Drugs, and the value received, given that more cheaply priced Endo Drugs should have been available,
28 and would have been available, absent Endo’s illegal conduct.


                                                   461
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 473 of 612



 1          2300. By engaging in the foregoing conduct, Endo engaged in unfair competition or deceptive

 2 acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the following state

 3 laws:

 4                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 5                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 6                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

 7                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 8                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 9                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

10                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

11                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

12                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

13                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

14                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

15                                                COUNT LV

16                          UNJUST ENRICHMENT UNDER STATE LAW

17              (As to Endo and All Other Defendants Under Joint and Several Liability)

18          2301. Molina incorporates by reference the preceding allegations.

19          2302. Endo has benefitted from artificial prices in the sale of the Endo Drugs resulting from

20 the unlawful and inequitable acts alleged in this Complaint.
21          2303. Endo’s financial benefit resulting from its unlawful and inequitable acts are traceable to

22 overpayments for the Endo Drugs by Molina.

23          2304. Molina has conferred upon Endo an economic benefit, profits from unlawful

24 overcharges, to the economic detriment of Molina.

25          2305. It would be futile for Molina to seek a remedy from any party with whom it has privity

26 of contract for its indirect purchases of the Endo Drugs.

27
28


                                                 462
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 474 of 612



 1          2306. It would be futile for Molina to seek to exhaust any remedy against the immediate

 2 intermediary in the chain of distribution from which it purchased the Endo Drugs, as it is not liable and

 3 would not compensate Molina for the impact of Endo’s unlawful conduct.

 4          2307. The economic benefit of overcharges derived by Endo through charging

 5 supracompetitive and artificially inflated prices for the Endo Drugs is a direct and proximate result of

 6 Endo’s unlawful conduct.
 7          2308. The economic benefits derived by Endo rightfully belong to Molina, as it paid

 8 anticompetitive and monopolistic prices during the relevant period, benefiting Endo.

 9          2309. It would be inequitable under unjust enrichment principles under the law of the District

10 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

11 Endo to be permitted to retain any of the overcharges for the Endo Drugs derived from Endo’s unfair

12 and unconscionable methods, acts, and trade practices alleged in this Complaint.

13          2310. Endo is aware of and appreciates the benefits bestowed upon it by Molina.

14          2311. Endo should be compelled to disgorge in a common fund for the benefit of Molina all

15 unlawful or inequitable proceeds it received.

16          2312. A constructive trust should be imposed upon all unlawful or inequitable sums received

17 by Endo traceable to Molina.

18                                                 COUNT LVI

19 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

20           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

21               (As to Endo and All Other Defendants Under Joint and Several Liability)

22          2313. Molina incorporates by reference the preceding allegations.

23          2314. Endo knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

24 designed to artificially inflate prices of the Endo Drugs. Endo injured Molina through this conduct.

25          2315. But for Endo’s scheme to inflate the price of the Endo Drugs, Molina would have

26 purchased lower-priced Endo Drugs.

27
28


                                                 463
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 475 of 612



 1           2316. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 2 paying higher prices for the Endo Drugs than it would have paid absent Endo’s continuing

 3 anticompetitive conduct.

 4           2317. Molina has purchased substantial amounts of the Endo Drugs during the relevant

 5 period.

 6           2318. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 7 U.S.C. § 2201(a) ruling that Endo’s conduct violates Sections 1 and 2 of the Sherman Act.

 8           2319. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

 9 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

10 Endo’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not recur.

11                                               COUNT LVII

12                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

13                                  OF TRADE UNDER STATE LAWS

14               (As to Epic and All Other Defendants Under Joint and Several Liability)

15           2320. Molina incorporates by reference the preceding allegations.

16           2321. Epic knowingly, intentionally, and conspiratorially engaged in anticompetitive

17 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

18 “Epic Drug”). This conspiracy was per se unlawful price-fixing.

19                          Ursodiol

20           2322. Epic has committed at least one overt act to further the conspiracy alleged in this

21 Complaint. Epic’s anticompetitive acts had a substantial and foreseeable effect on commerce by raising

22 and fixing prices of the Epic Drug throughout the United States.

23           2323. The conspiracy realized its intended effect; Epic has benefited, and continues to benefit,

24 from its anticompetitive agreements which has artificially inflated the prices of the Epic Drug.

25           2324. The contract, combination, or conspiracy had the following direct, substantial, and

26 reasonably foreseeable effects on United States commerce:

27                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

28                      stabilized prices at supracompetitive levels for the Epic Drug;


                                                  464
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 476 of 612



 1                     b. Molina was deprived of the benefits of free and open competition in the sale of the

 2                          Epic Drug in the United States market; and

 3                     c. Competition in establishing the prices paid for the Epic Drug was unlawfully

 4                          restrained, suppressed, or eliminated.

 5          2325. Even after free and open competition begins, Molina will continue to pay

 6 supracompetitive prices for the Epic Drug until the market achieves a steady state.
 7          2326. As a direct and proximate result of Epic’s unlawful conduct, Molina has been injured in

 8 its business and property in that it has paid more for the Epic Drug than it would have paid in the

 9 absence of Epic’s unlawful conduct. The full amount of such damages is presently unknown and will be

10 determined after discovery and upon proof at trial.

11          2327. There is no legitimate, non-pretextual, pro-competitive business justification for Epic’s

12 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the

13 conspiracy is broader than necessary to achieve such purpose.
14          2328. Epic’s unlawful conduct as alleged herein poses a significant and continuing threat of

15 antitrust injury.

16          2329. Epic’s conduct violated the following state antitrust or competition practices laws:

17                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

18                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

19                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

20                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

21                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

22                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

23                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

24                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

25                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

26                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

27                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

28


                                                     465
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 477 of 612



 1           2330. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 2 and commerce in California (both intrastate and interstate) as a result of Epic’s unlawful activities.

 3           2331. A substantial number of significant events to the conspiracy took place and were

 4 performed in California, including communications in furtherance of the conspiracy that were sent

 5 from or received in California.

 6           2332. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 7 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 8 claims from Molina’s subsidiary state health plans as described in paragraph 154.

 9           2333.   For these additional reasons, Epic’s conduct violated Cal. Bus. & Prof. Code §§ 16700,

10 et seq.

11                                                   COUNT LVIII

12             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

13                (As to Epic and All Other Defendants Under Joint and Several Liability)

14           2334. Molina incorporates by reference the preceding allegations.

15           2335. Epic engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

16 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

17 proximate result of Epic’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

18 Molina was deprived of the opportunity to purchase the Epic Drug at prices restrained by competition

19 and forced to pay artificially inflated prices.

20           2336. There was and is a gross disparity between the price for the Molina Purchases of Epic

21 Drug, and the value received, given that more cheaply priced Epic Drug should have been available,

22 and would have been available, absent Epic’s illegal conduct.

23           2337. By engaging in the foregoing conduct, Epic engaged in unfair competition or deceptive

24 acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the following state

25 laws:

26                   a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

27                   b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

28                   c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.


                                                   466
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 478 of 612



 1                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 2                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 3                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

 4                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

 5                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

 6                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 7                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 8                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

 9                                                COUNT LIX

10                           UNJUST ENRICHMENT UNDER STATE LAW

11               (As to Epic and All Other Defendants Under Joint and Several Liability)

12          2338. Molina incorporates by reference the preceding allegations.

13          2339. Epic has benefitted from artificial prices in the sale of the Epic Drug resulting from the

14 unlawful and inequitable acts alleged in this Complaint.

15          2340. Epic’s financial benefit resulting from its unlawful and inequitable acts are traceable to

16 overpayments for the Epic Drug by Molina.

17          2341. MOLINA has conferred upon Epic an economic benefit, profits from unlawful

18 overcharges, to the economic detriment of Molina.

19          2342. It would be futile for Molina to seek a remedy from any party with whom it has privity

20 of contract for its indirect purchases of the Epic Drug.
21          2343. It would be futile for Molina to seek to exhaust any remedy against the immediate

22 intermediary in the chain of distribution from which it purchased the Epic Drug, as it is not liable and

23 would not compensate Molina for the impact of Epic’s unlawful conduct.

24          2344. The economic benefit of overcharges derived by Epic through charging

25 supracompetitive and artificially inflated prices for the Epic Drug is a direct and proximate result of

26 Epic’s unlawful conduct.

27          2345. The economic benefits derived by Epic rightfully belong to Molina, as it paid

28 anticompetitive and monopolistic prices during the relevant period, benefiting Epic.


                                                  467
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 479 of 612



 1          2346. It would be inequitable under unjust enrichment principles under the law of the District

 2 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

 3 Epic to be permitted to retain any of the overcharges for the Epic Drug derived from Epic’s unfair and

 4 unconscionable methods, acts, and trade practices alleged in this Complaint.

 5          2347. Epic is aware of and appreciates the benefits bestowed upon it by Molina.

 6          2348. Epic should be compelled to disgorge in a common fund for the benefit of Molina all

 7 unlawful or inequitable proceeds it received.

 8          2349. A constructive trust should be imposed upon all unlawful or inequitable sums received

 9 by Epic traceable to Molina.

10                                                 COUNT LX

11 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

12           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

13               (As to Epic and All Other Defendants Under Joint and Several Liability)

14          2350. Molina incorporates by reference the preceding allegations.

15          2351. Epic knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

16 designed to artificially inflate prices of the Epic Drug. Epic injured Molina through this conduct.

17          2352. But for Epic’s scheme to inflate the price of the Epic Drug, Molina would have

18 purchased lower-priced Epic Drug.

19          2353. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

20 paying higher prices for the Epic Drug than it would have paid absent Epic’s continuing
21 anticompetitive conduct.

22          2354. Molina has purchased substantial amounts of the Epic Drug during the relevant period.

23          2355. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

24 U.S.C. § 2201(a) ruling that Epic’s conduct violates Sections 1 and 2 of the Sherman Act.

25          2356. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

26 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

27 Epic’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not recur.
28


                                                  468
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 480 of 612



 1                                                COUNT LXI

 2                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

 3                                  OF TRADE UNDER STATE LAWS

 4             (As to Fougera and All Other Defendants Under Joint and Several Liability)

 5          2357. Molina incorporates by reference the preceding allegations.

 6          2358. Fougera knowingly, intentionally, and conspiratorially engaged in anticompetitive

 7 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 8 “Fougera Drugs”). This conspiracy was per se unlawful price-fixing.

 9                          Clobetasol Propionate

10                          Desonide

11                          Econazole

12                          Fluocinonide

13                          Lidocaine

14          2359. Fougera has committed at least one overt act to further the conspiracy alleged in this

15 Complaint. Fougera’s anticompetitive acts had a substantial and foreseeable effect on commerce by

16 raising and fixing prices of the Fougera Drugs throughout the United States.

17          2360. The conspiracy realized its intended effect; Fougera has benefited, and continues to

18 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Fougera

19 Drugs.

20          2361. The contract, combination, or conspiracy had the following direct, substantial, and

21 reasonably foreseeable effects on United States commerce:

22                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

23                      stabilized prices at supracompetitive levels for the Fougera Drugs;

24                  b. Molina was deprived of the benefits of free and open competition in the sale of the

25                      Fougera Drugs in the United States market; and

26                  c. Competition in establishing the prices paid for the Fougera Drugs was unlawfully

27                      restrained, suppressed, or eliminated.

28


                                                 469
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 481 of 612



 1          2362. Even after free and open competition begins, Molina will continue to pay

 2 supracompetitive prices for the Fougera Drugs until the market achieves a steady state.

 3          2363. As a direct and proximate result of Fougera’s unlawful conduct, Molina has been injured

 4 in its business and property in that it has paid more for the Fougera Drugs than it would have paid in

 5 the absence of Fougera’s unlawful conduct. The full amount of such damages is presently unknown and

 6 will be determined after discovery and upon proof at trial.
 7          2364. There is no legitimate, non-pretextual, pro-competitive business justification for

 8 Fougera’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

 9 justification, the conspiracy is broader than necessary to achieve such purpose.

10          2365. Fougera’s unlawful conduct as alleged herein poses a significant and continuing threat

11 of antitrust injury.

12          2366. Fougera’s conduct violated the following state antitrust or competition practices laws:

13                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

14                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

15                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

16                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

17                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

18                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

19                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

20                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

21                  i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

22                  j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

23                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

24          2367. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

25 and commerce in California (both intrastate and interstate) as a result of Fougera’s unlawful activities.

26          2368. A substantial number of significant events to the conspiracy took place and were

27 performed in California, including communications in furtherance of the conspiracy that were sent
28 from or received in California.


                                                   470
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 482 of 612



 1          2369. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 2 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 3 claims from Molina’s subsidiary state health plans as described in paragraph 154.

 4          2370.    For these additional reasons, Fougera’s conduct violated Cal. Bus. & Prof. Code §§

 5 16700, et seq.

 6                                                COUNT LXII

 7             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

 8              (As to Fougera and All Other Defendants Under Joint and Several Liability)

 9          2371. Molina incorporates by reference the preceding allegations.

10          2372. Fougera engaged in unfair competition or unfair, unconscionable, deceptive, or

11 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

12 direct and proximate result of Fougera’s anticompetitive, deceptive, unfair, unconscionable, and

13 fraudulent conduct, Molina was deprived of the opportunity to purchase the Fougera Drugs at prices
14 restrained by competition and forced to pay artificially inflated prices.

15          2373. There was and is a gross disparity between the price for the Molina Purchases of

16 Fougera Drugs, and the value received, given that more cheaply priced Fougera Drugs should have

17 been available, and would have been available, absent Fougera’s illegal conduct.

18          2374. By engaging in the foregoing conduct, Fougera engaged in unfair competition or

19 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

20 following state laws:
21                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

22                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

23                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

24                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

25                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

26                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

27                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

28                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.


                                                  471
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 483 of 612



 1                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 2                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 3                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

 4                                              COUNT LXIII

 5                           UNJUST ENRICHMENT UNDER STATE LAW

 6             (As to Fougera and All Other Defendants Under Joint and Several Liability)

 7          2375. Molina incorporates by reference the preceding allegations.

 8          2376. Fougera has benefitted from artificial prices in the sale of the Fougera Drugs resulting

 9 from the unlawful and inequitable acts alleged in this Complaint.

10          2377. Fougera’s financial benefit resulting from its unlawful and inequitable acts are traceable

11 to overpayments for the Fougera Drugs by Molina.

12          2378. Molina has conferred upon Fougera an economic benefit, profits from unlawful

13 overcharges, to the economic detriment of Molina.
14          2379. It would be futile for Molina to seek a remedy from any party with whom it has privity

15 of contract for its indirect purchases of the Fougera Drugs.

16          2380. It would be futile for Molina to seek to exhaust any remedy against the immediate

17 intermediary in the chain of distribution from which it purchased the Fougera Drugs, as it is not liable

18 and would not compensate Molina for the impact of Fougera’s unlawful conduct.

19          2381. The economic benefit of overcharges derived by Fougera through charging

20 supracompetitive and artificially inflated prices for the Fougera Drugs is a direct and proximate result of
21 Fougera’s unlawful conduct.

22          2382. The economic benefits derived by Fougera rightfully belong to Molina, as it paid

23 anticompetitive and monopolistic prices during the relevant period, benefiting Fougera.

24          2383. It would be inequitable under unjust enrichment principles under the law of the District

25 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

26 Fougera to be permitted to retain any of the overcharges for the Fougera Drugs derived from Fougera’s

27 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.
28          2384. Fougera is aware of and appreciates the benefits bestowed upon it by Molina.


                                                  472
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 484 of 612



 1           2385. Fougera should be compelled to disgorge in a common fund for the benefit of Molina

 2 all unlawful or inequitable proceeds it received.

 3           2386. A constructive trust should be imposed upon all unlawful or inequitable sums received

 4 by Fougera traceable to Molina.

 5                                               COUNT LXIV

 6 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON
 7           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

 8              (As to Fougera and All Other Defendants Under Joint and Several Liability)

 9           2387. Molina incorporates by reference the preceding allegations.

10           2388. Fougera knowingly, intentionally, and cooperatively engaged in an anticompetitive

11 scheme designed to artificially inflate prices of the Fougera Drugs. Fougera injured Molina through this

12 conduct.

13           2389. But for Fougera’s scheme to inflate the price of the Fougera Drugs, Molina would have

14 purchased lower-priced Fougera Drugs.

15           2390. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

16 paying higher prices for the Fougera Drugs than it would have paid absent Fougera’s continuing

17 anticompetitive conduct.

18           2391. Molina has purchased substantial amounts of the Fougera Drugs during the relevant

19 period.

20           2392. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

21 U.S.C. § 2201(a) ruling that Fougera’s conduct violates Sections 1 and 2 of the Sherman Act.

22           2393. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

23 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

24 Fougera’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

25 recur.

26                                               COUNT LXV

27                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

28                                   OF TRADE UNDER STATE LAWS


                                                  473
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 485 of 612



 1              (As to G&W and All Other Defendants Under Joint and Several Liability)

 2          2394. Molina incorporates by reference the preceding allegations.

 3          2395. G&W knowingly, intentionally, and conspiratorially engaged in anticompetitive

 4 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 5 “G&W Drug”). This conspiracy was per se unlawful price-fixing.

 6                          Metronidazole

 7          2396. G&W has committed at least one overt act to further the conspiracy alleged in this

 8 Complaint. G&W’s anticompetitive acts had a substantial and foreseeable effect on commerce by

 9 raising and fixing prices of the G&W Drug throughout the United States.

10          2397. The conspiracy realized its intended effect; G&W has benefited, and continues to

11 benefit, from its anticompetitive agreements which has artificially inflated the prices of the G&W Drug.

12          2398. The contract, combination, or conspiracy had the following direct, substantial, and

13 reasonably foreseeable effects on United States commerce:
14                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

15                      stabilized prices at supracompetitive levels for the G&W Drug;

16                  b. Molina was deprived of the benefits of free and open competition in the sale of the

17                      G&W Drug in the United States market; and

18                  c. Competition in establishing the prices paid for the G&W Drug was unlawfully

19                      restrained, suppressed, or eliminated.

20          2399. Even after free and open competition begins, Molina will continue to pay

21 supracompetitive prices for the G&W Drug until the market achieves a steady state.

22          2400. As a direct and proximate result of G&W’s unlawful conduct, Molina has been injured

23 in its business and property in that it has paid more for the G&W Drug than it would have paid in the

24 absence of G&W’s unlawful conduct. The full amount of such damages is presently unknown and will

25 be determined after discovery and upon proof at trial.

26          2401. There is no legitimate, non-pretextual, pro-competitive business justification for G&W’s

27 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the
28 conspiracy is broader than necessary to achieve such purpose.


                                                 474
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 486 of 612



 1          2402. G&W’s unlawful conduct as alleged herein poses a significant and continuing threat of

 2 antitrust injury.

 3          2403. G&W’s conduct violated the following state antitrust or competition practices laws:

 4                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 5                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 6                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 7                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 8                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 9                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

10                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

11                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

12                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

13                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

14                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

15          2404. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

16 and commerce in California (both intrastate and interstate) as a result of G&W’s unlawful activities.

17          2405. A substantial number of significant events to the conspiracy took place and were

18 performed in California, including communications in furtherance of the conspiracy that were sent

19 from or received in California.

20          2406. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

21 financially responsible for the financial performance of all state health plans. MHI is the assignee of

22 claims from Molina’s subsidiary state health plans as described in paragraph 154.

23          2407.       For these additional reasons, G&W’s conduct violated Cal. Bus. & Prof. Code §§

24 16700, et seq.

25                                                  COUNT LXVI

26             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

27               (As to G&W and All Other Defendants Under Joint and Several Liability)

28          2408. Molina incorporates by reference the preceding allegations.


                                                     475
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 487 of 612



 1          2409. G&W engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

 2 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

 3 proximate result of G&W’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

 4 Molina was deprived of the opportunity to purchase the G&W Drug at prices restrained by

 5 competition and forced to pay artificially inflated prices.

 6          2410. There was and is a gross disparity between the price for the Molina Purchases of G&W

 7 Drug, and the value received, given that more cheaply priced G&W Drug should have been available,

 8 and would have been available, absent G&W’s illegal conduct.

 9          2411. By engaging in the foregoing conduct, G&W engaged in unfair competition or

10 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

11 following state laws:

12                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

13                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

14                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

15                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

16                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

17                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

18                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

19                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

20                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

21                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

22                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

23                                               COUNT LXVII

24                           UNJUST ENRICHMENT UNDER STATE LAW

25               (As to G&W and All Other Defendants Under Joint and Several Liability)

26          2412. Molina incorporates by reference the preceding allegations.

27          2413. G&W has benefitted from artificial prices in the sale of the G&W Drug resulting from

28 the unlawful and inequitable acts alleged in this Complaint.


                                                  476
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 488 of 612



 1          2414. G&W’s financial benefit resulting from its unlawful and inequitable acts are traceable to

 2 overpayments for the G&W Drug by Molina.

 3          2415. MOLINA has conferred upon G&W an economic benefit, profits from unlawful

 4 overcharges, to the economic detriment of Molina.

 5          2416. It would be futile for Molina to seek a remedy from any party with whom it has privity

 6 of contract for its indirect purchases of the G&W Drug.
 7          2417. It would be futile for Molina to seek to exhaust any remedy against the immediate

 8 intermediary in the chain of distribution from which it purchased the G&W Drug, as it is not liable and

 9 would not compensate Molina for the impact of G&W’s unlawful conduct.

10          2418. The economic benefit of overcharges derived by G&W through charging

11 supracompetitive and artificially inflated prices for the G&W Drug is a direct and proximate result of

12 G&W’s unlawful conduct.

13          2419. The economic benefits derived by G&W rightfully belong to Molina, as it paid

14 anticompetitive and monopolistic prices during the relevant period, benefiting G&W.

15          2420. It would be inequitable under unjust enrichment principles under the law of the District

16 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

17 G&W to be permitted to retain any of the overcharges for the G&W Drug derived from G&W’s unfair

18 and unconscionable methods, acts, and trade practices alleged in this Complaint.

19          2421. G&W is aware of and appreciates the benefits bestowed upon it by Molina.

20          2422. G&W should be compelled to disgorge in a common fund for the benefit of Molina all

21 unlawful or inequitable proceeds it received.

22          2423. A constructive trust should be imposed upon all unlawful or inequitable sums received

23 by G&W traceable to Molina.

24                                             COUNT LXVIII

25 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

26           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

27               (As to G&W and All Other Defendants Under Joint and Several Liability)

28          2424. Molina incorporates by reference the preceding allegations.


                                                 477
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 489 of 612



 1           2425. G&W knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

 2 designed to artificially inflate prices of the G&W Drug. G&W injured Molina through this conduct.

 3           2426. But for G&W’s scheme to inflate the price of the G&W Drug, Molina would have

 4 purchased lower-priced G&W Drug.

 5           2427. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 6 paying higher prices for the G&W Drug than it would have paid absent G&W’s continuing
 7 anticompetitive conduct.

 8           2428. Molina has purchased substantial amounts of the G&W Drug during the relevant

 9 period.

10           2429. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

11 U.S.C. § 2201(a) ruling that G&W’s conduct violates Sections 1 and 2 of the Sherman Act.

12           2430. Molina A seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

13 Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused
14 by G&W’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

15 recur.

16                                               COUNT LXIX

17                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

18                                   OF TRADE UNDER STATE LAWS

19          (As to Generics Bidco and All Other Defendants Under Joint and Several Liability)

20           2431. Molina incorporates by reference the preceding allegations.

21           2432. Generics Bidco knowingly, intentionally, and conspiratorially engaged in anticompetitive

22 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

23 “Generics Bidco Drugs”). This conspiracy was per se unlawful price-fixing.

24                          Baclofen

25                          Propranolol HCL

26           2433. Generics Bidco has committed at least one overt act to further the conspiracy alleged in

27 this Complaint. Generics Bidco’s anticompetitive acts had a substantial and foreseeable effect on
28 commerce by raising and fixing prices of the Generics Bidco Drugs throughout the United States.


                                                  478
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 490 of 612



 1          2434. The conspiracy realized its intended effect; Generics Bidco has benefited, and continues

 2 to benefit, from its anticompetitive agreements which has artificially inflated the prices of the Generics

 3 Bidco Drugs.

 4          2435. The contract, combination, or conspiracy had the following direct, substantial, and

 5 reasonably foreseeable effects on United States commerce:

 6                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 7                      stabilized prices at supracompetitive levels for the Generics Bidco Drugs;

 8                  b. Molina was deprived of the benefits of free and open competition in the sale of the

 9                      Generics Bidco Drugs in the United States market; and

10                  c. Competition in establishing the prices paid for the Generics Bidco Drugs was

11                      unlawfully restrained, suppressed, or eliminated.

12          2436. Even after free and open competition begins, Molina will continue to pay

13 supracompetitive prices for the Generics Bidco Drugs until the market achieves a steady state.
14          2437. As a direct and proximate result of Generics Bidco’s unlawful conduct, Molina has been

15 injured in its business and property in that it has paid more for the Generics Bidco Drugs than it would

16 have paid in the absence of Generics Bidco’s unlawful conduct. The full amount of such damages is

17 presently unknown and will be determined after discovery and upon proof at trial.

18          2438. There is no legitimate, non-pretextual, pro-competitive business justification for

19 Generics Bidco’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

20 justification, the conspiracy is broader than necessary to achieve such purpose.
21          2439. Generics Bidco’s unlawful conduct as alleged herein poses a significant and continuing

22 threat of antitrust injury.

23          2440. Generics Bidco’s conduct violated the following state antitrust or competition practices

24 laws:

25                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

26                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

27                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

28                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.


                                                 479
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 491 of 612



 1                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 2                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 3                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 4                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 5                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 6                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 7                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 8          2441. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 9 and commerce in California (both intrastate and interstate) as a result of Generics Bidco’s unlawful

10 activities.

11          2442. A substantial number of significant events to the conspiracy took place and were

12 performed in California, including communications in furtherance of the conspiracy that were sent

13 from or received in California.
14          2443. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

15 financially responsible for the financial performance of all state health plans. MHI is the assignee of

16 claims from Molina’s subsidiary state health plans as described in paragraph 154.

17          2444.    For these additional reasons, Generics Bidco’s conduct violated Cal. Bus. & Prof. Code

18 §§ 16700, et seq.

19                                                COUNT LXX

20               UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

21          (As to Generics Bidco and All Other Defendants Under Joint and Several Liability)

22          2445. Molina incorporates by reference the preceding allegations.

23          2446. Generics Bidco engaged in unfair competition or unfair, unconscionable, deceptive, or

24 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

25 direct and proximate result of Generics Bidco’s anticompetitive, deceptive, unfair, unconscionable, and

26 fraudulent conduct, Molina was deprived of the opportunity to purchase the Generics Bidco Drugs at

27 prices restrained by competition and forced to pay artificially inflated prices.
28


                                                  480
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 492 of 612



 1          2447. There was and is a gross disparity between the price for the Molina Purchases of

 2 Generics Bidco Drugs, and the value received, given that more cheaply priced Generics Bidco Drugs

 3 should have been available, and would have been available, absent Generics Bidco’s illegal conduct.

 4          2448. By engaging in the foregoing conduct, Generics Bidco engaged in unfair competition or

 5 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 6 following state laws:
 7                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 8                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 9                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

10                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

11                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

12                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

13                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

14                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

15                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

16                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

17                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

18                                              COUNT LXXI

19                          UNJUST ENRICHMENT UNDER STATE LAW

20         (As to Generics Bidco and All Other Defendants Under Joint and Several Liability)

21          2449. Molina incorporates by reference the preceding allegations.

22          2450. Generics Bidco has benefitted from artificial prices in the sale of the Generics Bidco

23 Drugs resulting from the unlawful and inequitable acts alleged in this Complaint.

24          2451. Generics Bidco’s financial benefit resulting from its unlawful and inequitable acts are

25 traceable to overpayments for the Generics Bidco Drugs by Molina.

26          2452. Molina has conferred upon Generics Bidco an economic benefit, profits from unlawful

27 overcharges, to the economic detriment of Molina.
28


                                                 481
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 493 of 612



 1          2453. It would be futile for Molina to seek a remedy from any party with whom it has privity

 2 of contract for its indirect purchases of the Generics Bidco Drugs.

 3          2454. It would be futile for Molina to seek to exhaust any remedy against the immediate

 4 intermediary in the chain of distribution from which it purchased the Generics Bidco Drugs, as it is not

 5 liable and would not compensate Molina for the impact of Generics Bidco’s unlawful conduct.

 6          2455. The economic benefit of overcharges derived by Generics Bidco through charging

 7 supracompetitive and artificially inflated prices for the Generics Bidco Drugs is a direct and proximate

 8 result of Generics Bidco’s unlawful conduct.

 9          2456. The economic benefits derived by Generics Bidco rightfully belong to Molina, as it paid

10 anticompetitive and monopolistic prices during the relevant period, benefiting Generics Bidco.

11          2457. It would be inequitable under unjust enrichment principles under the law of the District

12 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

13 Generics Bidco to be permitted to retain any of the overcharges for the Generics Bidco Drugs derived
14 from Generics Bidco’s unfair and unconscionable methods, acts, and trade practices alleged in this

15 Complaint.

16          2458. Generics Bidco is aware of and appreciates the benefits bestowed upon it by Molina.

17          2459. Generics Bidco should be compelled to disgorge in a common fund for the benefit of

18 Molina all unlawful or inequitable proceeds it received.

19          2460. A constructive trust should be imposed upon all unlawful or inequitable sums received

20 by Generics Bidco traceable to Molina.
21                                              COUNT LXXII

22 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

23           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

24         (As to Generics Bidco and All Other Defendants Under Joint and Several Liability)

25          2461. Molina incorporates by reference the preceding allegations.

26          2462. Generics Bidco knowingly, intentionally, and cooperatively engaged in an

27 anticompetitive scheme designed to artificially inflate prices of the Generics Bidco Drugs. Generics
28 Bidco injured Molina through this conduct.


                                                 482
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 494 of 612



 1          2463. But for Generics Bidco’s scheme to inflate the price of the Generics Bidco Drugs,

 2 Molina would have purchased lower-priced Generics Bidco Drugs.

 3          2464. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Generics Bidco Drugs than it would have paid absent Generics Bidco’s

 5 continuing anticompetitive conduct.

 6          2465. Molina has purchased substantial amounts of the Generics Bidco Drugs during the

 7 relevant period.

 8          2466. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Generics Bidco’s conduct violates Sections 1 and 2 of the Sherman Act.

10          2467. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 Generics Bidco’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does

13 not recur.
14                                             COUNT LXXIII

15                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

16                                  OF TRADE UNDER STATE LAWS

17              (As to Glenmark and All Other Defendants Under Joint and Several Liability)

18          2468. Molina incorporates by reference the preceding allegations.

19          2469. Glenmark knowingly, intentionally, and conspiratorially engaged in anticompetitive

20 agreements designed to drive up the cost of at least the drugs listed below in the United States (the
21 “Glenmark Drugs”). This conspiracy was per se unlawful price-fixing.

22                          Adapalene

23                          Desogestrel/Ethinyl Estradiol (Kariva)

24                          Fluconazole

25                          Fosinopril HCTZ

26                          Gabapentin

27                          Moexipril HCL

28                          Moexipril HCL/HCTZ


                                                 483
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 495 of 612



 1                          Nabumetone

 2                          Norethindrone Acetate

 3                          Pravastatin

 4                          Ranitidine HCL

 5          2470. Glenmark has committed at least one overt act to further the conspiracy alleged in this

 6 Complaint. Glenmark’s anticompetitive acts had a substantial and foreseeable effect on commerce by
 7 raising and fixing prices of the Glenmark Drugs throughout the United States.

 8          2471. The conspiracy realized its intended effect; Glenmark has benefited, and continues to

 9 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Glenmark

10 Drugs.

11          2472. The contract, combination, or conspiracy had the following direct, substantial, and

12 reasonably foreseeable effects on United States commerce:

13                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

14                      stabilized prices at supracompetitive levels for the Glenmark Drugs;

15                  b. Molina was deprived of the benefits of free and open competition in the sale of the

16                      Glenmark Drugs in the United States market; and

17                  c. Competition in establishing the prices paid for the Glenmark Drugs was unlawfully

18                      restrained, suppressed, or eliminated.

19          2473. Even after free and open competition begins, Molina will continue to pay

20 supracompetitive prices for the Glenmark Drugs until the market achieves a steady state.
21          2474. As a direct and proximate result of Glenmark’s unlawful conduct, Molina has been

22 injured in its business and property in that it has paid more for the Glenmark Drugs than it would have

23 paid in the absence of Glenmark’s unlawful conduct. The full amount of such damages is presently

24 unknown and will be determined after discovery and upon proof at trial.

25          2475. There is no legitimate, non-pretextual, pro-competitive business justification for

26 Glenmark’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

27 justification, the conspiracy is broader than necessary to achieve such purpose.
28


                                                 484
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 496 of 612



 1          2476. Glenmark’s unlawful conduct as alleged herein poses a significant and continuing threat

 2 of antitrust injury.

 3          2477. Glenmark’s conduct violated the following state antitrust or competition practices laws:

 4                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 5                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 6                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 7                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 8                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 9                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

10                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

11                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

12                  i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

13                  j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

14                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

15          2478. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

16 and commerce in California (both intrastate and interstate) as a result of Glenmark’s unlawful activities.

17          2479. A substantial number of significant events to the conspiracy took place and were

18 performed in California, including communications in furtherance of the conspiracy that were sent

19 from or received in California.

20          2480. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

21 financially responsible for the financial performance of all state health plans. MHI is the assignee of

22 claims from Molina’s subsidiary state health plans as described in paragraph 154.

23          2481.    For these additional reasons, Glennmark’s conduct violated Cal. Bus. & Prof. Code §§

24 16700, et seq.

25                                               COUNT LXXIV

26             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

27            (As to Glenmark and All Other Defendants Under Joint and Several Liability)

28          2482. Molina incorporates by reference the preceding allegations.


                                                   485
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 497 of 612



 1          2483. Glenmark engaged in unfair competition or unfair, unconscionable, deceptive, or

 2 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

 3 direct and proximate result of Glenmark’s anticompetitive, deceptive, unfair, unconscionable, and

 4 fraudulent conduct, Molina was deprived of the opportunity to purchase the Glenmark Drugs at prices

 5 restrained by competition and forced to pay artificially inflated prices.

 6          2484. There was and is a gross disparity between the price for the Molina Purchases of

 7 Glenmark Drugs, and the value received, given that more cheaply priced Glenmark Drugs should have

 8 been available, and would have been available, absent Glenmark’s illegal conduct.

 9          2485. By engaging in the foregoing conduct, Glenmark engaged in unfair competition or

10 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

11 following state laws:

12                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

13                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

14                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

15                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

16                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

17                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

18                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

19                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

20                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

21                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

22                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

23                                               COUNT LXXV

24                           UNJUST ENRICHMENT UNDER STATE LAW

25            (As to Glenmark and All Other Defendants Under Joint and Several Liability)

26          2486. Molina incorporates by reference the preceding allegations.

27          2487. Glenmark has benefitted from artificial prices in the sale of the Glenmark Drugs

28 resulting from the unlawful and inequitable acts alleged in this Complaint.


                                                  486
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 498 of 612



 1          2488. Glenmark’s financial benefit resulting from its unlawful and inequitable acts are

 2 traceable to overpayments for the Glenmark Drugs by Molina.

 3          2489. Molina has conferred upon Glenmark an economic benefit, profits from unlawful

 4 overcharges, to the economic detriment of Molina.

 5          2490. It would be futile for Molina to seek a remedy from any party with whom it has privity

 6 of contract for its indirect purchases of the Glenmark Drugs.
 7          2491. It would be futile for Molina to seek to exhaust any remedy against the immediate

 8 intermediary in the chain of distribution from which it purchased the Glenmark Drugs, as it is not liable

 9 and would not compensate Molina for the impact of Glenmark’s unlawful conduct.

10          2492. The economic benefit of overcharges derived by Glenmark through charging

11 supracompetitive and artificially inflated prices for the Glenmark Drugs is a direct and proximate result

12 of Glenmark’s unlawful conduct.

13          2493. The economic benefits derived by Glenmark rightfully belong to Molina, as it paid

14 anticompetitive and monopolistic prices during the relevant period, benefiting Glenmark.

15          2494. It would be inequitable under unjust enrichment principles under the law of the District

16 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

17 Glenmark to be permitted to retain any of the overcharges for the Glenmark Drugs derived from

18 Glenmark’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

19          2495. Glenmark is aware of and appreciates the benefits bestowed upon it by Molina.

20          2496. Glenmark should be compelled to disgorge in a common fund for the benefit of Molina

21 all unlawful or inequitable proceeds it received.

22          2497. A constructive trust should be imposed upon all unlawful or inequitable sums received

23 by Glenmark traceable to Molina.

24                                             COUNT LXXVI

25 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

26           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

27            (As to Glenmark and All Other Defendants Under Joint and Several Liability)

28          2498. Molina incorporates by reference the preceding allegations.


                                                 487
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 499 of 612



 1           2499. Glenmark knowingly, intentionally, and cooperatively engaged in an anticompetitive

 2 scheme designed to artificially inflate prices of the Glenmark Drugs. Glenmark injured Molina through

 3 this conduct.

 4           2500. But for Glenmark’s scheme to inflate the price of the Glenmark Drugs, Molina would

 5 have purchased lower-priced Glenmark Drugs.

 6           2501. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 7 paying higher prices for the Glenmark Drugs than it would have paid absent Glenmark’s continuing

 8 anticompetitive conduct.

 9           2502. Molina has purchased substantial amounts of the Glenmark Drugs during the relevant

10 period.

11           2503. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

12 U.S.C. § 2201(a) ruling that Glenmark’s conduct violates Sections 1 and 2 of the Sherman Act.

13           2504. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

14 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

15 Glenmark’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

16 recur.

17                                             COUNT LXXVII

18                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

19                                   OF TRADE UNDER STATE LAWS

20             (As to Hi-Tech and All Other Defendants Under Joint and Several Liability)

21           2505. Molina incorporates by reference the preceding allegations.

22           2506. Hi-Tech knowingly, intentionally, and conspiratorially engaged in anticompetitive

23 agreements designed to drive up the cost of at least the drugs listed below in the United States (the “Hi-

24 Tech Drugs”). This conspiracy was per se unlawful price-fixing.

25                          Clobetasol Propionate

26                          Lidocaine

27
28


                                                  488
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 500 of 612



 1          2507. Hi-Tech has committed at least one overt act to further the conspiracy alleged in this

 2 Complaint. Hi-Tech’s anticompetitive acts had a substantial and foreseeable effect on commerce by

 3 raising and fixing prices of the Hi-Tech Drugs throughout the United States.

 4          2508. The conspiracy realized its intended effect; Hi-Tech has benefited, and continues to

 5 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Hi-Tech

 6 Drugs.
 7          2509. The contract, combination, or conspiracy had the following direct, substantial, and

 8 reasonably foreseeable effects on United States commerce:

 9                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

10                        stabilized prices at supracompetitive levels for the Hi-Tech Drugs;

11                  b. Molina was deprived of the benefits of free and open competition in the sale of the

12                        Hi-Tech Drugs in the United States market; and

13                  c. Competition in establishing the prices paid for the Hi-Tech Drugs was unlawfully

14                        restrained, suppressed, or eliminated.

15          2510. Even after free and open competition begins, Molina will continue to pay

16 supracompetitive prices for the Hi-Tech Drugs until the market achieves a steady state.

17          2511. As a direct and proximate result of Hi-Tech’s unlawful conduct, Molina has been

18 injured in its business and property in that it has paid more for the Hi-Tech Drugs than it would have

19 paid in the absence of Hi-Tech’s unlawful conduct. The full amount of such damages is presently

20 unknown and will be determined after discovery and upon proof at trial.
21          2512. There is no legitimate, non-pretextual, pro-competitive business justification for Hi-

22 Tech’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

23 the conspiracy is broader than necessary to achieve such purpose.

24          2513. Hi-Tech’s unlawful conduct as alleged herein poses a significant and continuing threat

25 of antitrust injury.

26          2514. Hi-Tech’s conduct violated the following state antitrust or competition practices laws:

27                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

28                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.


                                                   489
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 501 of 612



 1                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 2                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 3                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 4                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 5                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 6                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 7                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 8                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 9                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

10          2515. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

11 and commerce in California (both intrastate and interstate) as a result of Hi-Tech’s unlawful activities.

12          2516. A substantial number of significant events to the conspiracy took place and were

13 performed in California, including communications in furtherance of the conspiracy that were sent
14 from or received in California.

15          2517. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

16 financially responsible for the financial performance of all state health plans. MHI is the assignee of

17 claims from Molina’s subsidiary state health plans as described in paragraph 154.

18          2518.    For these additional reasons, Hi-Tech’s conduct violated Cal. Bus. & Prof. Code §§

19 16700, et seq.

20                                             COUNT LXXVIII

21             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

22             (As to Hi-Tech and All Other Defendants Under Joint and Several Liability)

23          2519. Molina incorporates by reference the preceding allegations.

24          2520. Hi-Tech engaged in unfair competition or unfair, unconscionable, deceptive, or

25 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

26 direct and proximate result of Hi-Tech’s anticompetitive, deceptive, unfair, unconscionable, and

27 fraudulent conduct, Molina was deprived of the opportunity to purchase the Hi-Tech Drugs at prices
28 restrained by competition and forced to pay artificially inflated prices.


                                                  490
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 502 of 612



 1          2521. There was and is a gross disparity between the price for the Molina Purchases of Hi-

 2 Tech Drugs, and the value received, given that more cheaply priced Hi-Tech Drugs should have been

 3 available, and would have been available, absent Hi-Tech’s illegal conduct.

 4          2522. By engaging in the foregoing conduct, Hi-Tech engaged in unfair competition or

 5 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 6 following state laws:
 7                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 8                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 9                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

10                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

11                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

12                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

13                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

14                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

15                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

16                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

17                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

18                                             COUNT LXXIX

19                          UNJUST ENRICHMENT UNDER STATE LAW

20             (As to Hi-Tech and All Other Defendants Under Joint and Several Liability)

21          2523. Molina incorporates by reference the preceding allegations.

22          2524. Hi-Tech has benefitted from artificial prices in the sale of the Hi-Tech Drugs resulting

23 from the unlawful and inequitable acts alleged in this Complaint.

24          2525. Hi-Tech’s financial benefit resulting from its unlawful and inequitable acts are traceable

25 to overpayments for the Hi-Tech Drugs by Molina.

26          2526. Molina has conferred upon Hi-Tech an economic benefit, profits from unlawful

27 overcharges, to the economic detriment of Molina.
28


                                                 491
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 503 of 612



 1          2527. It would be futile for Molina to seek a remedy from any party with whom it has privity

 2 of contract for its indirect purchases of the Hi-Tech Drugs.

 3          2528. It would be futile for Molina to seek to exhaust any remedy against the immediate

 4 intermediary in the chain of distribution from which it purchased the Hi-Tech Drugs, as it is not liable

 5 and would not compensate Molina for the impact of Hi-Tech’s unlawful conduct.

 6          2529. The economic benefit of overcharges derived by Hi-Tech through charging

 7 supracompetitive and artificially inflated prices for the Hi-Tech Drugs is a direct and proximate result

 8 of Hi-Tech’s unlawful conduct.

 9          2530. The economic benefits derived by Hi-Tech rightfully belong to Molina, as it paid

10 anticompetitive and monopolistic prices during the relevant period, benefiting Hi-Tech.

11          2531. It would be inequitable under unjust enrichment principles under the law of the District

12 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

13 Hi-Tech to be permitted to retain any of the overcharges for the Hi-Tech Drugs derived from Hi-
14 Tech’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

15          2532. Hi-Tech is aware of and appreciates the benefits bestowed upon it by Molina.

16          2533. Hi-Tech should be compelled to disgorge in a common fund for the benefit of Molina

17 all unlawful or inequitable proceeds it received.

18          2534. A constructive trust should be imposed upon all unlawful or inequitable sums received

19 by Hi-Tech traceable to Molina.

20                                              COUNT LXXX

21 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

22           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

23             (As to Hi-Tech and All Other Defendants Under Joint and Several Liability)

24          2535. Molina incorporates by reference the preceding allegations.

25          2536. Hi-Tech knowingly, intentionally, and cooperatively engaged in an anticompetitive

26 scheme designed to artificially inflate prices of the Hi-Tech Drugs. Hi-Tech injured Molina through this

27 conduct.
28


                                                 492
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 504 of 612



 1           2537. But for Hi-Tech’s scheme to inflate the price of the Hi-Tech Drugs, Molina would have

 2 purchased lower-priced Hi-Tech Drugs.

 3           2538. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Hi-Tech Drugs than it would have paid absent Hi-Tech’s continuing

 5 anticompetitive conduct.

 6           2539. Molina has purchased substantial amounts of the Hi-Tech Drugs during the relevant

 7 period.

 8           2540. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Hi-Tech’s conduct violates Sections 1 and 2 of the Sherman Act.

10           2541. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by Hi-

12 Tech’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not recur.

13                                              COUNT LXXXI

14                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

15                                    OF TRADE UNDER STATE LAWS

16              (As to Impax and All Other Defendants Under Joint and Several Liability)

17           2542. Molina incorporates by reference the preceding allegations.

18           2543. Impax knowingly, intentionally, and conspiratorially engaged in anticompetitive

19 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

20 “Impax Drugs”). This conspiracy was per se unlawful price-fixing.
21                          Digoxin

22                          Lidocaine

23                          Metronidazole

24           2544. Impax has committed at least one overt act to further the conspiracy alleged in this

25 Complaint. Impax’s anticompetitive acts had a substantial and foreseeable effect on commerce by

26 raising and fixing prices of the Impax Drugs throughout the United States.

27
28


                                                  493
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 505 of 612



 1          2545. The conspiracy realized its intended effect; Impax has benefited, and continues to

 2 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Impax

 3 Drugs.

 4          2546. The contract, combination, or conspiracy had the following direct, substantial, and

 5 reasonably foreseeable effects on United States commerce:

 6                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 7                         stabilized prices at supracompetitive levels for the Impax Drugs;

 8                     b. Molina was deprived of the benefits of free and open competition in the sale of the

 9                         Impax Drugs in the United States market; and

10                     c. Competition in establishing the prices paid for the Impax Drugs was unlawfully

11                         restrained, suppressed, or eliminated.

12          2547. Even after free and open competition begins, Molina will continue to pay

13 supracompetitive prices for the Impax Drugs until the market achieves a steady state.
14          2548. As a direct and proximate result of Impax’s unlawful conduct, Molina has been injured

15 in its business and property in that it has paid more for the Impax Drugs than it would have paid in the

16 absence of Impax’s unlawful conduct. The full amount of such damages is presently unknown and will

17 be determined after discovery and upon proof at trial.

18          2549. There is no legitimate, non-pretextual, pro-competitive business justification for

19 Impax’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

20 the conspiracy is broader than necessary to achieve such purpose.
21          2550. Impax’s unlawful conduct as alleged herein poses a significant and continuing threat of

22 antitrust injury.

23          2551. Impax’s conduct violated the following state antitrust or competition practices laws:

24                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

25                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

26                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

27                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

28                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.


                                                    494
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 506 of 612



 1                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 2                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 3                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 4                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 5                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 6                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 7          2552. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 8 and commerce in California (both intrastate and interstate) as a result of Impax’s unlawful activities.

 9          2553. A substantial number of significant events to the conspiracy took place and were

10 performed in California, including communications in furtherance of the conspiracy that were sent

11 from or received in California.

12          2554. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

13 financially responsible for the financial performance of all state health plans. MHI is the assignee of
14 claims from Molina’s subsidiary state health plans as described in paragraph 154.

15          2555.    For these additional reasons, Impax’s conduct violated Cal. Bus. & Prof. Code §§

16 16700, et seq.

17                                              COUNT LXXXII

18             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

19              (As to Impax and All Other Defendants Under Joint and Several Liability)

20          2556. Molina incorporates by reference the preceding allegations.

21          2557. Impax engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

22 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

23 proximate result of Impax’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

24 Molina was deprived of the opportunity to purchase the Impax Drugs at prices restrained by

25 competition and forced to pay artificially inflated prices.

26          2558. There was and is a gross disparity between the price for the Molina Purchases of Impax

27 Drugs, and the value received, given that more cheaply priced Impax Drugs should have been available,
28 and would have been available, absent Impax’s illegal conduct.


                                                  495
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 507 of 612



 1          2559. By engaging in the foregoing conduct, Impax engaged in unfair competition or

 2 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 3 following state laws:

 4                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 5                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 6                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

 7                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 8                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 9                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

10                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

11                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

12                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

13                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

14                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

15                                            COUNT LXXXIII

16                          UNJUST ENRICHMENT UNDER STATE LAW

17              (As to Impax and All Other Defendants Under Joint and Several Liability)

18          2560. Molina incorporates by reference the preceding allegations.

19          2561. Impax has benefitted from artificial prices in the sale of the Impax Drugs resulting from

20 the unlawful and inequitable acts alleged in this Complaint.
21          2562. Impax’s financial benefit resulting from its unlawful and inequitable acts are traceable to

22 overpayments for the Impax Drugs by Molina.

23          2563. MOLINA has conferred upon Impax an economic benefit, profits from unlawful

24 overcharges, to the economic detriment of Molina.

25          2564. It would be futile for Molina to seek a remedy from any party with whom it has privity

26 of contract for its indirect purchases of the Impax Drugs.

27
28


                                                 496
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 508 of 612



 1          2565. It would be futile for Molina to seek to exhaust any remedy against the immediate

 2 intermediary in the chain of distribution from which it purchased the Impax Drugs, as it is not liable

 3 and would not compensate Molina for the impact of Impax’s unlawful conduct.

 4          2566. The economic benefit of overcharges derived by Impax through charging

 5 supracompetitive and artificially inflated prices for the Impax Drugs is a direct and proximate result of

 6 Impax’s unlawful conduct.
 7          2567. The economic benefits derived by Impax rightfully belong to Molina, as it paid

 8 anticompetitive and monopolistic prices during the relevant period, benefiting Impax.

 9          2568. It would be inequitable under unjust enrichment principles under the law of the District

10 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

11 Impax to be permitted to retain any of the overcharges for the Impax Drugs derived from Impax’s

12 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

13          2569. Impax is aware of and appreciates the benefits bestowed upon it by Molina.

14          2570. Impax should be compelled to disgorge in a common fund for the benefit of Molina all

15 unlawful or inequitable proceeds it received.

16          2571. A constructive trust should be imposed upon all unlawful or inequitable sums received

17 by Impax traceable to Molina.

18                                             COUNT LXXXIV

19 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

20           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

21              (As to Impax and All Other Defendants Under Joint and Several Liability)

22          2572. Molina incorporates by reference the preceding allegations.

23          2573. Impax knowingly, intentionally, and cooperatively engaged in an anticompetitive

24 scheme designed to artificially inflate prices of the Impax Drugs. Impax injured Molina through this

25 conduct.

26          2574. But for Impax’s scheme to inflate the price of the Impax Drugs, Molina would have

27 purchased lower-priced Impax Drugs.
28


                                                 497
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 509 of 612



 1           2575. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 2 paying higher prices for the Impax Drugs than it would have paid absent Impax’s continuing

 3 anticompetitive conduct.

 4           2576. Molina has purchased substantial amounts of the Impax Drugs during the relevant

 5 period.

 6           2577. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 7 U.S.C. § 2201(a) ruling that Impax’s conduct violates Sections 1 and 2 of the Sherman Act.

 8           2578. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

 9 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

10 Impax’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

11 recur.

12                                             COUNT LXXXV

13                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

14                                    OF TRADE UNDER STATE LAWS

15              (As to Lannett and All Other Defendants Under Joint and Several Liability)

16           2579. Molina incorporates by reference the preceding allegations.

17           2580. Lannett knowingly, intentionally, and conspiratorially engaged in anticompetitive

18 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

19 “Lannett Drugs”). This conspiracy was per se unlawful price-fixing.

20                          Acetazolamide

21                          Baclofen

22                          Digoxin

23                          Doxycycline

24                          Levothyroxine

25                          Ursodiol

26

27
28


                                                  498
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 510 of 612



 1          2581. Lannett has committed at least one overt act to further the conspiracy alleged in this

 2 Complaint. Lannett’s anticompetitive acts had a substantial and foreseeable effect on commerce by

 3 raising and fixing prices of the Lannett Drugs throughout the United States.

 4          2582. The conspiracy realized its intended effect; Lannett has benefited, and continues to

 5 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Lannett

 6 Drugs.
 7          2583. The contract, combination, or conspiracy had the following direct, substantial, and

 8 reasonably foreseeable effects on United States commerce:

 9                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

10                         stabilized prices at supracompetitive levels for the Lannett Drugs;

11                     b. Molina was deprived of the benefits of free and open competition in the sale of the

12                         Lannett Drugs in the United States market; and

13                     c. Competition in establishing the prices paid for the Lannett Drugs was unlawfully

14                         restrained, suppressed, or eliminated.

15          2584. Even after free and open competition begins, Molina will continue to pay

16 supracompetitive prices for the Lannett Drugs until the market achieves a steady state.

17          2585. As a direct and proximate result of Lannett’s unlawful conduct, Molina has been injured

18 in its business and property in that it has paid more for the Lannett Drugs than it would have paid in

19 the absence of Lannett’s unlawful conduct. The full amount of such damages is presently unknown and

20 will be determined after discovery and upon proof at trial.
21          2586. There is no legitimate, non-pretextual, pro-competitive business justification for

22 Lannett’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

23 justification, the conspiracy is broader than necessary to achieve such purpose.

24          2587. Lannett’s unlawful conduct as alleged herein poses a significant and continuing threat of

25 antitrust injury.

26          2588. Lannett’s conduct violated the following state antitrust or competition practices laws:

27                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

28                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.


                                                    499
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 511 of 612



 1                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 2                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 3                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 4                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 5                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 6                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 7                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 8                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 9                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

10          2589. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

11 and commerce in California (both intrastate and interstate) as a result of Lannett’s unlawful activities.

12          2590. A substantial number of significant events to the conspiracy took place and were

13 performed in California, including communications in furtherance of the conspiracy that were sent
14 from or received in California.

15          2591. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

16 financially responsible for the financial performance of all state health plans. MHI is the assignee of

17 claims from Molina’s subsidiary state health plans as described in paragraph 154.

18          2592.    For these additional reasons, Lannett’s conduct violated Cal. Bus. & Prof. Code §§

19 16700, et seq.

20                                             COUNT LXXXVI

21             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

22              (As to Lannett and All Other Defendants Under Joint and Several Liability)

23          2593. Molina incorporates by reference the preceding allegations.

24          2594. Lannett engaged in unfair competition or unfair, unconscionable, deceptive, or

25 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

26 direct and proximate result of Lannett’s anticompetitive, deceptive, unfair, unconscionable, and

27 fraudulent conduct, Molina was deprived of the opportunity to purchase the Lannett Drugs at prices
28 restrained by competition and forced to pay artificially inflated prices.


                                                  500
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 512 of 612



 1          2595. There was and is a gross disparity between the price for the Molina Purchases of

 2 Lannett Drugs, and the value received, given that more cheaply priced Lannett Drugs should have been

 3 available, and would have been available, absent Lannett’s illegal conduct.

 4          2596. By engaging in the foregoing conduct, Lannett engaged in unfair competition or

 5 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 6 following state laws:
 7                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 8                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 9                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

10                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

11                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

12                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

13                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

14                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

15                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

16                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

17                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

18                                            COUNT LXXXVII

19                          UNJUST ENRICHMENT UNDER STATE LAW

20             (As to Lannett and All Other Defendants Under Joint and Several Liability)

21          2597. Molina incorporates by reference the preceding allegations.

22          2598. Lannett has benefitted from artificial prices in the sale of the Lannett Drugs resulting

23 from the unlawful and inequitable acts alleged in this Complaint.

24          2599. Lannett’s financial benefit resulting from its unlawful and inequitable acts are traceable

25 to overpayments for the Lannett Drugs by Molina.

26          2600. MOLINA has conferred upon Lannett an economic benefit, profits from unlawful

27 overcharges, to the economic detriment of Molina.
28


                                                 501
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 513 of 612



 1          2601. It would be futile for Molina to seek a remedy from any party with whom it has privity

 2 of contract for its indirect purchases of the Lannett Drugs.

 3          2602. It would be futile for Molina to seek to exhaust any remedy against the immediate

 4 intermediary in the chain of distribution from which it purchased the Lannett Drugs, as it is not liable

 5 and would not compensate Molina for the impact of Lannett’s unlawful conduct.

 6          2603. The economic benefit of overcharges derived by Lannett through charging

 7 supracompetitive and artificially inflated prices for the Lannett Drugs is a direct and proximate result of

 8 Lannett’s unlawful conduct.

 9          2604. The economic benefits derived by Lannett rightfully belong to Molina, as it paid

10 anticompetitive and monopolistic prices during the relevant period, benefiting Lannett.

11          2605. It would be inequitable under unjust enrichment principles under the law of the District

12 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

13 Lannett to be permitted to retain any of the overcharges for the Lannett Drugs derived from Lannett’s
14 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

15          2606. Lannett is aware of and appreciates the benefits bestowed upon it by Molina.

16          2607. Lannett should be compelled to disgorge in a common fund for the benefit of Molina

17 all unlawful or inequitable proceeds it received.

18          2608. A constructive trust should be imposed upon all unlawful or inequitable sums received

19 by Lannett traceable to Molina.

20                                            COUNT LXXXVIII

21 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

22           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

23             (As to Lannett and All Other Defendants Under Joint and Several Liability)

24          2609. Molina incorporates by reference the preceding allegations.

25          2610. Lannett knowingly, intentionally, and cooperatively engaged in an anticompetitive

26 scheme designed to artificially inflate prices of the Lannett Drugs. Lannett injured Molina through this

27 conduct.
28


                                                 502
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 514 of 612



 1           2611. But for Lannett’s scheme to inflate the price of the Lannett Drugs, Molina would have

 2 purchased lower-priced Lannett Drugs.

 3           2612. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Lannett Drugs than it would have paid absent Lannett’s continuing

 5 anticompetitive conduct.

 6           2613. Molina has purchased substantial amounts of the Lannett Drugs during the relevant

 7 period.

 8           2614. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Lannett’s conduct violates Sections 1 and 2 of the Sherman Act.

10           2615. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 Lannett’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

13 recur.
14                                             COUNT LXXXIX

15                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

16                                     OF TRADE UNDER STATE LAWS

17               (As to Lupin and All Other Defendants Under Joint and Several Liability)

18           2616. Molina incorporates by reference the preceding allegations.

19           2617. Lupin knowingly, intentionally, and conspiratorially engaged in anticompetitive

20 agreements designed to drive up the cost of at least the drugs listed below in the United States (the
21 “Lupin Drugs”). This conspiracy was per se unlawful price-fixing.

22                          Cefdinir

23                          Cefprozil

24                          Cephalexin

25                          Drospirenone and Ethinyl Estradiol (Ocella)

26                          Ethinyl Estradiol/Norethindrone (Balziva)

27                          Fenofibrate

28                          Irbesartan


                                                  503
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 515 of 612



 1                             Lamivudine/Zidovudine (Combivir)

 2                             Niacin ER

 3                             Pravastatin

 4          2618. Lupin has committed at least one overt act to further the conspiracy alleged in this

 5 Complaint. Lupin’s anticompetitive acts had a substantial and foreseeable effect on commerce by

 6 raising and fixing prices of the Lupin Drugs throughout the United States.
 7          2619. The conspiracy realized its intended effect; Lupin has benefited, and continues to

 8 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Lupin

 9 Drugs.

10          2620. The contract, combination, or conspiracy had the following direct, substantial, and

11 reasonably foreseeable effects on United States commerce:

12                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

13                         stabilized prices at supracompetitive levels for the Lupin Drugs;

14                     b. Molina was deprived of the benefits of free and open competition in the sale of the

15                         Lupin Drugs in the United States market; and

16                     c. Competition in establishing the prices paid for the Lupin Drugs was unlawfully

17                         restrained, suppressed, or eliminated.

18          2621. Even after free and open competition begins, Molina will continue to pay

19 supracompetitive prices for the Lupin Drugs until the market achieves a steady state.

20          2622. As a direct and proximate result of Lupin’s unlawful conduct, Molina has been injured

21 in its business and property in that it has paid more for the Lupin Drugs than it would have paid in the

22 absence of Lupin’s unlawful conduct. The full amount of such damages is presently unknown and will

23 be determined after discovery and upon proof at trial.

24          2623. There is no legitimate, non-pretextual, pro-competitive business justification for Lupin’s

25 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the

26 conspiracy is broader than necessary to achieve such purpose.

27          2624. Lupin’s unlawful conduct as alleged herein poses a significant and continuing threat of

28 antitrust injury.


                                                    504
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 516 of 612



 1          2625. Lupin’s conduct violated the following state antitrust or competition practices laws:

 2                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 3                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 4                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 5                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 6                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 7                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 8                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 9                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

10                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

11                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

12                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

13          2626. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

14 and commerce in California (both intrastate and interstate) as a result of Lupin’s unlawful activities.

15          2627. A substantial number of significant events to the conspiracy took place and were

16 performed in California, including communications in furtherance of the conspiracy that were sent

17 from or received in California.

18          2628. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

19 financially responsible for the financial performance of all state health plans. MHI is the assignee of

20 claims from Molina’s subsidiary state health plans as described in paragraph 154.
21          2629.    For these additional reasons, Lupin’s conduct violated Cal. Bus. & Prof. Code §§

22 16700, et seq.

23                                                COUNT XC

24             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

25               (As to Lupin and All Other Defendants Under Joint and Several Liability)

26          2630. Molina incorporates by reference the preceding allegations.

27          2631. Lupin engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

28 acts or practices in violation of the state consumer protection statutes listed below. As a direct and


                                                  505
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 517 of 612



 1 proximate result of Lupin’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

 2 Molina was deprived of the opportunity to purchase the Lupin Drugs at prices restrained by

 3 competition and forced to pay artificially inflated prices.

 4          2632. There was and is a gross disparity between the price for the Molina Purchases of Lupin

 5 Drugs, and the value received, given that more cheaply priced Lupin Drugs should have been available,

 6 and would have been available, absent Lupin’s illegal conduct.
 7          2633. By engaging in the foregoing conduct, Lupin engaged in unfair competition or deceptive

 8 acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the following state

 9 laws:

10                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

11                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

12                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

13                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

14                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

15                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

16                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

17                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

18                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

19                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

20                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

21                                                COUNT XCI

22                           UNJUST ENRICHMENT UNDER STATE LAW

23              (As to Lupin and All Other Defendants Under Joint and Several Liability)

24          2634. Molina incorporates by reference the preceding allegations.

25          2635. Lupin has benefitted from artificial prices in the sale of the Lupin Drugs resulting from

26 the unlawful and inequitable acts alleged in this Complaint.

27          2636. Lupin’s financial benefit resulting from its unlawful and inequitable acts are traceable to

28 overpayments for the Lupin Drugs by Molina.


                                                  506
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 518 of 612



 1          2637. Molina has conferred upon Lupin an economic benefit, profits from unlawful

 2 overcharges, to the economic detriment of Molina.

 3          2638. It would be futile for Molina to seek a remedy from any party with whom it has privity

 4 of contract for its indirect purchases of the Lupin Drugs.

 5          2639. It would be futile for Molina to seek to exhaust any remedy against the immediate

 6 intermediary in the chain of distribution from which it purchased the Lupin Drugs, as it is not liable
 7 and would not compensate Molina for the impact of Lupin’s unlawful conduct.

 8          2640. The economic benefit of overcharges derived by Lupin through charging

 9 supracompetitive and artificially inflated prices for the Lupin Drugs is a direct and proximate result of

10 Lupin’s unlawful conduct.

11          2641. The economic benefits derived by Lupin rightfully belong to Molina, as it paid

12 anticompetitive and monopolistic prices during the relevant period, benefiting Lupin.

13          2642. It would be inequitable under unjust enrichment principles under the law of the District

14 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

15 Lupin to be permitted to retain any of the overcharges for the Lupin Drugs derived from Lupin’s unfair

16 and unconscionable methods, acts, and trade practices alleged in this Complaint.

17          2643. Lupin is aware of and appreciates the benefits bestowed upon it by Molina.

18          2644. Lupin should be compelled to disgorge in a common fund for the benefit of Molina all

19 unlawful or inequitable proceeds it received.

20          2645. A constructive trust should be imposed upon all unlawful or inequitable sums received

21 by Lupin traceable to Molina.

22                                               COUNT XCII

23 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

24           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

25              (As to Lupin and All Other Defendants Under Joint and Several Liability)

26          2646. Molina incorporates by reference the preceding allegations.

27          2647. Lupin knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

28 designed to artificially inflate prices of the Lupin Drugs. Lupin injured Molina through this conduct.


                                                 507
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 519 of 612



 1           2648. But for Lupin’s scheme to inflate the price of the Lupin Drugs, Molina would have

 2 purchased lower-priced Lupin Drugs.

 3           2649. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Lupin Drugs than it would have paid absent Lupin’s continuing

 5 anticompetitive conduct.

 6           2650. Molina has purchased substantial amounts of the Lupin Drugs during the relevant

 7 period.

 8           2651. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Lupin’s conduct violates Sections 1 and 2 of the Sherman Act.

10           2652. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 Lupin’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not recur.

13                                              COUNT XCIII

14                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

15                                   OF TRADE UNDER STATE LAWS

16              (As to Mayne and All Other Defendants Under Joint and Several Liability)

17           2653. Molina incorporates by reference the preceding allegations.

18           2654. Mayne knowingly, intentionally, and conspiratorially engaged in anticompetitive

19 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

20 “Mayne Drug”). This conspiracy was per se unlawful price-fixing.
21                          Doxycycline

22           2655. Mayne has committed at least one overt act to further the conspiracy alleged in this

23 Complaint. Mayne’s anticompetitive acts had a substantial and foreseeable effect on commerce by

24 raising and fixing prices of the Mayne Drug throughout the United States.

25           2656. The conspiracy realized its intended effect; Mayne has benefited, and continues to

26 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Mayne

27 Drug.
28


                                                  508
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 520 of 612



 1          2657. The contract, combination, or conspiracy had the following direct, substantial, and

 2 reasonably foreseeable effects on United States commerce:

 3                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 4                         stabilized prices at supracompetitive levels for the Mayne Drug;

 5                     b. Molina was deprived of the benefits of free and open competition in the sale of the

 6                         Mayne Drug in the United States market; and

 7                     c. Competition in establishing the prices paid for the Mayne Drug was unlawfully

 8                         restrained, suppressed, or eliminated.

 9          2658. Even after free and open competition begins, Molina will continue to pay

10 supracompetitive prices for the Mayne Drug until the market achieves a steady state.

11          2659. As a direct and proximate result of Mayne’s unlawful conduct, Molina has been injured

12 in its business and property in that it has paid more for the Mayne Drug than it would have paid in the

13 absence of Mayne’s unlawful conduct. The full amount of such damages is presently unknown and will
14 be determined after discovery and upon proof at trial.

15          2660. There is no legitimate, non-pretextual, pro-competitive business justification for

16 Mayne’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

17 the conspiracy is broader than necessary to achieve such purpose.

18          2661. Mayne’s unlawful conduct as alleged herein poses a significant and continuing threat of

19 antitrust injury.

20          2662. Mayne’s conduct violated the following state antitrust or competition practices laws:

21                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

22                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

23                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

24                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

25                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

26                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

27                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

28                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.


                                                    509
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 521 of 612



 1                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 2                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 3                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 4          2663. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 5 and commerce in California (both intrastate and interstate) as a result of Mayne’s unlawful activities.

 6          2664. A substantial number of significant events to the conspiracy took place and were

 7 performed in California, including communications in furtherance of the conspiracy that were sent

 8 from or received in California.

 9          2665. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

10 financially responsible for the financial performance of all state health plans. MHI is the assignee of

11 claims from Molina’s subsidiary state health plans as described in paragraph 154.

12          2666.    For these additional reasons, Mayne’s conduct violated Cal. Bus. & Prof. Code §§

13 16700, et seq.
14                                               COUNT XCIV

15             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

16              (As to Mayne and All Other Defendants Under Joint and Several Liability)

17          2667. Molina incorporates by reference the preceding allegations.

18          2668. Mayne engaged in unfair competition or unfair, unconscionable, deceptive, or

19 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

20 direct and proximate result of Mayne’s anticompetitive, deceptive, unfair, unconscionable, and
21 fraudulent conduct, Molina was deprived of the opportunity to purchase the Mayne Drug at prices

22 restrained by competition and forced to pay artificially inflated prices.

23          2669. There was and is a gross disparity between the price for the Molina Purchases of Mayne

24 Drug, and the value received, given that more cheaply priced Mayne Drug should have been available,

25 and would have been available, absent Mayne’s illegal conduct.

26          2670. By engaging in the foregoing conduct, Mayne engaged in unfair competition or

27 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the
28 following state laws:


                                                  510
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 522 of 612



 1                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 2                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 3                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

 4                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 5                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 6                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

 7                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

 8                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

 9                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

10                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

11                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

12                                               COUNT XCV

13                          UNJUST ENRICHMENT UNDER STATE LAW

14              (As to Mayne and All Other Defendants Under Joint and Several Liability)

15          2671. Molina incorporates by reference the preceding allegations.

16          2672. Mayne has benefitted from artificial prices in the sale of the Mayne Drug resulting from

17 the unlawful and inequitable acts alleged in this Complaint.

18          2673. Mayne’s financial benefit resulting from its unlawful and inequitable acts are traceable to

19 overpayments for the Mayne Drug by Molina.

20          2674. MOLINA has conferred upon Mayne an economic benefit, profits from unlawful

21 overcharges, to the economic detriment of Molina.

22          2675. It would be futile for Molina to seek a remedy from any party with whom it has privity

23 of contract for its indirect purchases of the Mayne Drug.

24          2676. It would be futile for Molina to seek to exhaust any remedy against the immediate

25 intermediary in the chain of distribution from which it purchased the Mayne Drug, as it is not liable and

26 would not compensate Molina for the impact of Mayne’s unlawful conduct.

27
28


                                                 511
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 523 of 612



 1          2677. The economic benefit of overcharges derived by Mayne through charging

 2 supracompetitive and artificially inflated prices for the Mayne Drug is a direct and proximate result of

 3 Mayne’s unlawful conduct.

 4          2678. The economic benefits derived by Mayne rightfully belong to Molina, as it paid

 5 anticompetitive and monopolistic prices during the relevant period, benefiting Mayne.

 6          2679. It would be inequitable under unjust enrichment principles under the law of the District

 7 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

 8 Mayne to be permitted to retain any of the overcharges for the Mayne Drug derived from Mayne’s

 9 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

10          2680. Mayne is aware of and appreciates the benefits bestowed upon it by Molina.

11          2681. Mayne should be compelled to disgorge in a common fund for the benefit of Molina all

12 unlawful or inequitable proceeds it received.

13          2682. A constructive trust should be imposed upon all unlawful or inequitable sums received

14 by Mayne traceable to Molina.

15                                              COUNT XCVI

16 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

17          ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

18              (As to Mayne and All Other Defendants Under Joint and Several Liability)

19          2683. Molina incorporates by reference the preceding allegations.

20          2684. Mayne knowingly, intentionally, and cooperatively engaged in an anticompetitive

21 scheme designed to artificially inflate prices of the Mayne Drug. Mayne injured Molina through this

22 conduct.

23          2685. But for Mayne’s scheme to inflate the price of the Mayne Drug, Molina would have

24 purchased lower-priced Mayne Drug.

25          2686. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

26 paying higher prices for the Mayne Drug than it would have paid absent Mayne’s continuing

27 anticompetitive conduct.
28


                                                 512
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 524 of 612



 1           2687. Molina has purchased substantial amounts of the Mayne Drug during the relevant

 2 period.

 3           2688. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 4 U.S.C. § 2201(a) ruling that Mayne’s conduct violates Sections 1 and 2 of the Sherman Act.

 5           2689. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

 6 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by
 7 Mayne’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

 8 recur.

 9                                              COUNT XCVII

10                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

11                                  OF TRADE UNDER STATE LAWS

12           (As to Morton Grove and All Other Defendants Under Joint and Several Liability)

13           2690. Molina incorporates by reference the preceding allegations.

14           2691. Morton Grove knowingly, intentionally, and conspiratorially engaged in anticompetitive

15 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

16 “Morton Grove Drug”). This conspiracy was per se unlawful price-fixing.

17                          Clobetasol Propionate

18           2692. Morton Grove has committed at least one overt act to further the conspiracy alleged in

19 this Complaint. Morton Grove’s anticompetitive acts had a substantial and foreseeable effect on

20 commerce by raising and fixing prices of the Morton Grove Drug throughout the United States.
21           2693. The conspiracy realized its intended effect; Morton Grove has benefited, and continues

22 to benefit, from its anticompetitive agreements which has artificially inflated the prices of the Morton

23 Grove Drug.

24           2694. The contract, combination, or conspiracy had the following direct, substantial, and

25 reasonably foreseeable effects on United States commerce:

26                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

27                      stabilized prices at supracompetitive levels for the Morton Grove Drug;

28


                                                 513
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 525 of 612



 1                  b. Molina was deprived of the benefits of free and open competition in the sale of the

 2                       Morton Grove Drug in the United States market; and

 3                  c. Competition in establishing the prices paid for the Morton Grove Drug was

 4                       unlawfully restrained, suppressed, or eliminated.

 5          2695. Even after free and open competition begins, Molina will continue to pay

 6 supracompetitive prices for the Morton Grove Drug until the market achieves a steady state.
 7          2696. As a direct and proximate result of Morton Grove’s unlawful conduct, Molina has been

 8 injured in its business and property in that it has paid more for the Morton Grove Drug than it would

 9 have paid in the absence of Morton Grove’s unlawful conduct. The full amount of such damages is

10 presently unknown and will be determined after discovery and upon proof at trial.

11          2697. There is no legitimate, non-pretextual, pro-competitive business justification for Morton

12 Grove’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

13 the conspiracy is broader than necessary to achieve such purpose.
14          2698. Morton Grove’s unlawful conduct as alleged herein poses a significant and continuing

15 threat of antitrust injury.

16          2699. Morton Grove’s conduct violated the following state antitrust or competition practices

17 laws:

18                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

19                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

20                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

21                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

22                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

23                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

24                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

25                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

26                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

27                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

28                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.


                                                  514
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 526 of 612



 1          2700. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 2 and commerce in California (both intrastate and interstate) as a result of Morton Grove’s unlawful

 3 activities.

 4          2701. A substantial number of significant events to the conspiracy took place and were

 5 performed in California, including communications in furtherance of the conspiracy that were sent

 6 from or received in California.
 7          2702. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 8 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 9 claims from Molina’s subsidiary state health plans as described in paragraph 154.

10          2703.    For these additional reasons, Morton Grove’s conduct violated Cal. Bus. & Prof. Code

11 §§ 16700, et seq.

12                                              COUNT XCVIII

13               UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

14          (As to Morton Grove and All Other Defendants Under Joint and Several Liability)

15          2704. Molina incorporates by reference the preceding allegations.

16          2705. Morton Grove engaged in unfair competition or unfair, unconscionable, deceptive, or

17 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

18 direct and proximate result of Morton Grove’s anticompetitive, deceptive, unfair, unconscionable, and

19 fraudulent conduct, Molina was deprived of the opportunity to purchase the Morton Grove Drug at

20 prices restrained by competition and forced to pay artificially inflated prices.
21          2706. There was and is a gross disparity between the price for the Molina Purchases of

22 Morton Grove Drug, and the value received, given that more cheaply priced Morton Grove Drug

23 should have been available, and would have been available, absent Morton Grove’s illegal conduct.

24          2707. By engaging in the foregoing conduct, Morton Grove engaged in unfair competition or

25 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

26 following state laws:

27                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

28                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.


                                                  515
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 527 of 612



 1                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

 2                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 3                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 4                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

 5                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

 6                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

 7                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 8                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 9                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

10                                              COUNT XCIX

11                          UNJUST ENRICHMENT UNDER STATE LAW

12          (As to Morton Grove and All Other Defendants Under Joint and Several Liability)

13          2708. Molina incorporates by reference the preceding allegations.

14          2709. Morton Grove has benefitted from artificial prices in the sale of the Morton Grove

15 Drug resulting from the unlawful and inequitable acts alleged in this Complaint.

16          2710. Morton Grove’s financial benefit resulting from its unlawful and inequitable acts are

17 traceable to overpayments for the Morton Grove Drug by Molina.

18          2711. MOLINA has conferred upon Morton Grove an economic benefit, profits from

19 unlawful overcharges, to the economic detriment of Molina.

20          2712. It would be futile for Molina to seek a remedy from any party with whom it has privity

21 of contract for its indirect purchases of the Morton Grove Drug.

22          2713. It would be futile for Molina to seek to exhaust any remedy against the immediate

23 intermediary in the chain of distribution from which it purchased the Morton Grove Drug, as it is not

24 liable and would not compensate Molina for the impact of Morton Grove’s unlawful conduct.

25          2714. The economic benefit of overcharges derived by Morton Grove through charging

26 supracompetitive and artificially inflated prices for the Morton Grove Drug is a direct and proximate

27 result of Morton Grove’s unlawful conduct.
28


                                                 516
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 528 of 612



 1          2715. The economic benefits derived by Morton Grove rightfully belong to Molina, as it paid

 2 anticompetitive and monopolistic prices during the relevant period, benefiting Morton Grove.

 3          2716. It would be inequitable under unjust enrichment principles under the law of the District

 4 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

 5 Morton Grove to be permitted to retain any of the overcharges for the Morton Grove Drug derived

 6 from Morton Grove’s unfair and unconscionable methods, acts, and trade practices alleged in this
 7 Complaint.

 8          2717. Morton Grove is aware of and appreciates the benefits bestowed upon it by Molina.

 9          2718. Morton Grove should be compelled to disgorge in a common fund for the benefit of

10 Molina all unlawful or inequitable proceeds it received.

11          2719. A constructive trust should be imposed upon all unlawful or inequitable sums received

12 by Morton Grove traceable to Molina.

13                                                COUNT C

14 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

15          ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

16          (As to Morton Grove and All Other Defendants Under Joint and Several Liability)

17          2720. Molina incorporates by reference the preceding allegations.

18          2721. Morton Grove knowingly, intentionally, and cooperatively engaged in an

19 anticompetitive scheme designed to artificially inflate prices of the Morton Grove Drug. Morton Grove

20 injured Molina through this conduct.
21          2722. But for Morton Grove’s scheme to inflate the price of the Morton Grove Drug, Molina

22 would have purchased lower-priced Morton Grove Drug.

23          2723. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

24 paying higher prices for the Morton Grove Drug than it would have paid absent Morton Grove’s

25 continuing anticompetitive conduct.

26          2724. Molina has purchased substantial amounts of the Morton Grove Drug during the

27 relevant period.
28


                                                 517
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 529 of 612



 1          2725. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 2 U.S.C. § 2201(a) ruling that Morton Grove’s conduct violates Sections 1 and 2 of the Sherman Act.

 3          2726. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

 4 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

 5 Morton Grove’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does

 6 not recur.
 7                                                 COUNT CI

 8                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

 9                                    OF TRADE UNDER STATE LAWS

10              (As to Mylan and All Other Defendants Under Joint and Several Liability)

11          2727. Molina incorporates by reference the preceding allegations.

12          2728. Mylan knowingly, intentionally, and conspiratorially engaged in anticompetitive

13 agreements designed to drive up the cost of at least the drugs listed below in the United States (the
14 “Mylan Drugs”). This conspiracy was per se unlawful price-fixing.

15                          Albuterol Sulfate

16                          Amiloride HCL/HCTZ

17                          Amitriptyline

18                          Benazepril HCTZ

19                          Budesonide

20                          Buspirone HCL

21                          Capecitabine

22                          Cimetidine

23                          Clomipramine

24                          Clonidine TTS

25                          Diclofenac Potassium

26                          Digoxin

27                          Diltiazem HCL

28                          Divalproex Sodium ER


                                                 518
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 530 of 612



 1                 Doxazosin Mesylate

 2                 Doxycycline

 3                 Enalapril Maleate

 4                 Estradiol

 5                 Fenofibrate

 6                 Fluoxetine HCL

 7                 Flurbiprofen

 8                 Fluvastatin Sodium

 9                 Glipizide-Metformin

10                 Haloperidol

11                 Ketoconazole

12                 Ketoprofen

13                 Ketorolac Tromethamine

14                 Levothyroxine

15                 Loperamide HCL

16                 Methotrexate

17                 Nadolol

18                 Nitrofurantoin MAC

19                 Pentoxifylline

20                 Prazosin HCL

21                 Prochlorperazine

22                 Propranolol HCL

23                 Tamoxifen Citrate

24                 Tizanidine

25                 Tolmetin Sodium

26                 Tolterodine

27                 Trifluoperazine HCL

28                 Valsartan HCTZ


                                        519
                        COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 531 of 612



 1                             Verapamil

 2          2729. Mylan has committed at least one overt act to further the conspiracy alleged in this

 3 Complaint. Mylan’s anticompetitive acts had a substantial and foreseeable effect on commerce by

 4 raising and fixing prices of the Mylan Drugs throughout the United States.

 5          2730. The conspiracy realized its intended effect; Mylan has benefited, and continues to

 6 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Mylan
 7 Drugs.

 8          2731. The contract, combination, or conspiracy had the following direct, substantial, and

 9 reasonably foreseeable effects on United States commerce:

10                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

11                         stabilized prices at supracompetitive levels for the Mylan Drugs;

12                     b. Molina was deprived of the benefits of free and open competition in the sale of the

13                         Mylan Drugs in the United States market; and

14                     c. Competition in establishing the prices paid for the Mylan Drugs was unlawfully

15                         restrained, suppressed, or eliminated.

16          2732. Even after free and open competition begins, Molina will continue to pay

17 supracompetitive prices for the Mylan Drugs until the market achieves a steady state.

18          2733. As a direct and proximate result of Mylan’s unlawful conduct, Molina has been injured

19 in its business and property in that it has paid more for the Mylan Drugs than it would have paid in the

20 absence of Mylan’s unlawful conduct. The full amount of such damages is presently unknown and will
21 be determined after discovery and upon proof at trial.

22          2734. There is no legitimate, non-pretextual, pro-competitive business justification for Mylan’s

23 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the

24 conspiracy is broader than necessary to achieve such purpose.

25          2735. Mylan’s unlawful conduct as alleged herein poses a significant and continuing threat of

26 antitrust injury.

27          2736. Mylan’s conduct violated the following state antitrust or competition practices laws:

28                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.


                                                    520
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 532 of 612



 1                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 2                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 3                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 4                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 5                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 6                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 7                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 8                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 9                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

10                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

11          2737. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

12 and commerce in California (both intrastate and interstate) as a result of Mylan’s unlawful activities.

13          2738. A substantial number of significant events to the conspiracy took place and were

14 performed in California, including communications in furtherance of the conspiracy that were sent

15 from or received in California.

16          2739. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

17 financially responsible for the financial performance of all state health plans. MHI is the assignee of

18 claims from Molina’s subsidiary state health plans as described in paragraph 154.

19          2740.    For these additional reasons, Mylan’s conduct violated Cal. Bus. & Prof. Code §§

20 16700, et seq.
21                                                COUNT CII

22             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

23               (As to Mylan and All Other Defendants Under Joint and Several Liability)

24          2741. Molina incorporates by reference the preceding allegations.

25          2742. Mylan engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

26 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

27 proximate result of Mylan’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,
28


                                                  521
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 533 of 612



 1 Molina was deprived of the opportunity to purchase the Mylan Drugs at prices restrained by

 2 competition and forced to pay artificially inflated prices.

 3          2743. There was and is a gross disparity between the price for the Molina Purchases of Mylan

 4 Drugs, and the value received, given that more cheaply priced Mylan Drugs should have been available,

 5 and would have been available, absent Mylan’s illegal conduct.

 6          2744. By engaging in the foregoing conduct, Mylan engaged in unfair competition or

 7 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 8 following state laws:

 9                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

10                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

11                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

12                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

13                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

14                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

15                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

16                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

17                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

18                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

19                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

20                                                COUNT CIII

21                           UNJUST ENRICHMENT UNDER STATE LAW

22              (As to Mylan and All Other Defendants Under Joint and Several Liability)

23          2745. Molina incorporates by reference the preceding allegations.

24          2746. Mylan has benefitted from artificial prices in the sale of the Mylan Drugs resulting from

25 the unlawful and inequitable acts alleged in this Complaint.

26          2747. Mylan’s financial benefit resulting from its unlawful and inequitable acts are traceable to

27 overpayments for the Mylan Drugs by Molina.
28


                                                  522
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 534 of 612



 1          2748. Molina has conferred upon Mylan an economic benefit, profits from unlawful

 2 overcharges, to the economic detriment of Molina.

 3          2749. It would be futile for Molina to seek a remedy from any party with whom it has privity

 4 of contract for its indirect purchases of the Mylan Drugs.

 5          2750. It would be futile for Molina to seek to exhaust any remedy against the immediate

 6 intermediary in the chain of distribution from which it purchased the Mylan Drugs, as it is not liable
 7 and would not compensate Molina for the impact of Mylan’s unlawful conduct.

 8          2751. The economic benefit of overcharges derived by Mylan through charging

 9 supracompetitive and artificially inflated prices for the Mylan Drugs is a direct and proximate result of

10 Mylan’s unlawful conduct.

11          2752. The economic benefits derived by Mylan rightfully belong to Molina, as it paid

12 anticompetitive and monopolistic prices during the relevant period, benefiting Mylan.

13          2753. It would be inequitable under unjust enrichment principles under the law of the District

14 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

15 Mylan to be permitted to retain any of the overcharges for the Mylan Drugs derived from Mylan’s

16 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

17          2754. Mylan is aware of and appreciates the benefits bestowed upon it by Molina.

18          2755. Mylan should be compelled to disgorge in a common fund for the benefit of Molina all

19 unlawful or inequitable proceeds it received.

20          2756. A constructive trust should be imposed upon all unlawful or inequitable sums received

21 by Mylan traceable to Molina.

22                                                 COUNT CIV

23 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

24           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

25              (As to Mylan and All Other Defendants Under Joint and Several Liability)

26          2757. Molina incorporates by reference the preceding allegations.

27          2758. Mylan knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

28 designed to artificially inflate prices of the Mylan Drugs. Mylan injured Molina through this conduct.


                                                 523
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 535 of 612



 1           2759. But for Mylan’s scheme to inflate the price of the Mylan Drugs, Molina would have

 2 purchased lower-priced Mylan Drugs.

 3           2760. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Mylan Drugs than it would have paid absent Mylan’s continuing

 5 anticompetitive conduct.

 6           2761. Molina has purchased substantial amounts of the Mylan Drugs during the relevant

 7 period.

 8           2762. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Mylan’s conduct violates Sections 1 and 2 of the Sherman Act.

10           2763. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 Mylan’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

13 recur.
14                                                COUNT CV

15                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

16                                    OF TRADE UNDER STATE LAWS

17                (As to Par and All Other Defendants Under Joint and Several Liability)

18           2764. Molina incorporates by reference the preceding allegations.

19           2765. Par knowingly, intentionally, and conspiratorially engaged in anticompetitive agreements

20 designed to drive up the cost of at least the drugs listed below in the United States (the “Par Drugs”).
21 This conspiracy was per se unlawful price-fixing.

22                          Amitriptyline

23                          Baclofen

24                          Budesonide

25                          Digoxin

26                          Divalproex Sodium ER

27                          Doxycycline

28                          Entecavir


                                                  524
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 536 of 612



 1                          Fluoxetine HCL

 2                          Flutamide

 3                          Hydroxyurea

 4                          Labetalol HCL

 5                          Nystatin

 6                          Methimazole

 7                          Omega-3-Acid Ethyl Esters

 8                          Propranolol HCL

 9          2766. Par has committed at least one overt act to further the conspiracy alleged in this

10 Complaint. Par’s anticompetitive acts had a substantial and foreseeable effect on commerce by raising

11 and fixing prices of the Par Drugs throughout the United States.

12          2767. The conspiracy realized its intended effect; Par has benefited, and continues to benefit,

13 from its anticompetitive agreements which has artificially inflated the prices of the Par Drugs.
14          2768. The contract, combination, or conspiracy had the following direct, substantial, and

15 reasonably foreseeable effects on United States commerce:

16                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

17                      stabilized prices at supracompetitive levels for the Par Drugs;

18                  b. Molina was deprived of the benefits of free and open competition in the sale of the

19                      Par Drugs in the United States market; and

20                  c. Competition in establishing the prices paid for the Par Drugs was unlawfully

21                      restrained, suppressed, or eliminated.

22          2769. Even after free and open competition begins, Molina will continue to pay

23 supracompetitive prices for the Par Drugs until the market achieves a steady state.

24          2770. As a direct and proximate result of Par’s unlawful conduct, Molina has been injured in

25 its business and property in that it has paid more for the Par Drugs than it would have paid in the

26 absence of Par’s unlawful conduct. The full amount of such damages is presently unknown and will be

27 determined after discovery and upon proof at trial.
28


                                                 525
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 537 of 612



 1           2771. There is no legitimate, non-pretextual, pro-competitive business justification for Par’s

 2 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the

 3 conspiracy is broader than necessary to achieve such purpose.

 4           2772. Par’s unlawful conduct as alleged herein poses a significant and continuing threat of

 5 antitrust injury.

 6           2773. Par’s conduct violated the following state antitrust or competition practices laws:

 7                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 8                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 9                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

10                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

11                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

12                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

13                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

14                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

15                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

16                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

17                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

18           2774. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

19 and commerce in California (both intrastate and interstate) as a result of Par’s unlawful activities.

20           2775. A substantial number of significant events to the conspiracy took place and were

21 performed in California, including communications in furtherance of the conspiracy that were sent

22 from or received in California.

23           2776. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

24 financially responsible for the financial performance of all state health plans. MHI is the assignee of

25 claims from Molina’s subsidiary state health plans as described in paragraph 154.

26           2777.      For these additional reasons, Par’s conduct violated Cal. Bus. & Prof. Code §§ 16700,

27 et seq.
28


                                                     526
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 538 of 612



 1                                                   COUNT CVI

 2             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

 3                (As to Par and All Other Defendants Under Joint and Several Liability)

 4          2778. Molina incorporates by reference the preceding allegations.

 5          2779. Par engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

 6 acts or practices in violation of the state consumer protection statutes listed below. As a direct and
 7 proximate result of Par’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

 8 Molina was deprived of the opportunity to purchase the Par Drugs at prices restrained by competition

 9 and forced to pay artificially inflated prices.

10          2780. There was and is a gross disparity between the price for the Molina Purchases of Par

11 Drugs, and the value received, given that more cheaply priced Par Drugs should have been available,

12 and would have been available, absent Par’s illegal conduct.

13          2781. By engaging in the foregoing conduct, Par engaged in unfair competition or deceptive

14 acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the following state

15 laws:

16                   a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

17                   b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

18                   c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

19                   d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

20                   e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

21                   f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

22                   g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

23                   h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

24                   i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

25                   j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

26                   k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

27
28


                                                  527
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 539 of 612



 1                                                COUNT CVII

 2                           UNJUST ENRICHMENT UNDER STATE LAW

 3                (As to Par and All Other Defendants Under Joint and Several Liability)

 4          2782. Molina incorporates by reference the preceding allegations.

 5          2783. Par has benefitted from artificial prices in the sale of the Par Drugs resulting from the

 6 unlawful and inequitable acts alleged in this Complaint.
 7          2784. Par’s financial benefit resulting from its unlawful and inequitable acts are traceable to

 8 overpayments for the Par Drugs by Molina.

 9          2785. Molina has conferred upon Par an economic benefit, profits from unlawful overcharges,

10 to the economic detriment of Molina.

11          2786. It would be futile for Molina to seek a remedy from any party with whom it has privity

12 of contract for its indirect purchases of the Par Drugs.

13          2787. It would be futile for Molina to seek to exhaust any remedy against the immediate

14 intermediary in the chain of distribution from which it purchased the Par Drugs, as it is not liable and

15 would not compensate Molina for the impact of Par’s unlawful conduct.

16          2788. The economic benefit of overcharges derived by Par through charging supracompetitive

17 and artificially inflated prices for the Par Drugs is a direct and proximate result of Par’s unlawful

18 conduct.

19          2789. The economic benefits derived by Par rightfully belong to Molina, as it paid

20 anticompetitive and monopolistic prices during the relevant period, benefiting Par.
21          2790. It would be inequitable under unjust enrichment principles under the law of the District

22 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

23 Par to be permitted to retain any of the overcharges for the Par Drugs derived from Par’s unfair and

24 unconscionable methods, acts, and trade practices alleged in this Complaint.

25          2791. Par is aware of and appreciates the benefits bestowed upon it by Molina.

26          2792. Par should be compelled to disgorge in a common fund for the benefit of Molina all

27 unlawful or inequitable proceeds it received.
28


                                                  528
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 540 of 612



 1          2793. A constructive trust should be imposed upon all unlawful or inequitable sums received

 2 by Par traceable to Molina.

 3                                              COUNT CVIII

 4 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

 5           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

 6                (As to Par and All Other Defendants Under Joint and Several Liability)

 7          2794. Molina incorporates by reference the preceding allegations.

 8          2795. Par knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

 9 designed to artificially inflate prices of the Par Drugs. Par injured Molina through this conduct.

10          2796. But for Par’s scheme to inflate the price of the Par Drugs, Molina would have

11 purchased lower-priced Par Drugs.

12          2797. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

13 paying higher prices for the Par Drugs than it would have paid absent Par’s continuing anticompetitive
14 conduct.

15          2798. Molina has purchased substantial amounts of the Par Drugs during the relevant period.

16          2799. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

17 U.S.C. § 2201(a) ruling that Par’s conduct violates Sections 1 and 2 of the Sherman Act.

18          2800. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

19 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

20 Par’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not recur.
21                                               COUNT CIX

22                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

23                                  OF TRADE UNDER STATE LAWS

24              (As to Perrigo and All Other Defendants Under Joint and Several Liability)

25          2801. Molina incorporates by reference the preceding allegations.

26          2802. Perrigo knowingly, intentionally, and conspiratorially engaged in anticompetitive

27 agreements designed to drive up the cost of at least the drugs listed below in the United States (the
28 “Perrigo Drugs”). This conspiracy was per se unlawful price-fixing.


                                                 529
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 541 of 612



 1                          Clobetasol Propionate

 2                          Desonide

 3                          Econazole

 4                          Nystatin

 5          2803. Perrigo has committed at least one overt act to further the conspiracy alleged in this

 6 Complaint. Perrigo’s anticompetitive acts had a substantial and foreseeable effect on commerce by
 7 raising and fixing prices of the Perrigo Drugs throughout the United States.

 8          2804. The conspiracy realized its intended effect; Perrigo has benefited, and continues to

 9 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Perrigo

10 Drugs.

11          2805. The contract, combination, or conspiracy had the following direct, substantial, and

12 reasonably foreseeable effects on United States commerce:

13                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

14                      stabilized prices at supracompetitive levels for the Perrigo Drugs;

15                  b. Molina was deprived of the benefits of free and open competition in the sale of the

16                      Perrigo Drugs in the United States market; and

17                  c. Competition in establishing the prices paid for the Perrigo Drugs was unlawfully

18                      restrained, suppressed, or eliminated.

19          2806. Even after free and open competition begins, Molina will continue to pay

20 supracompetitive prices for the Perrigo Drugs until the market achieves a steady state.
21          2807. As a direct and proximate result of Perrigo’s unlawful conduct, Molina has been injured

22 in its business and property in that it has paid more for the Perrigo Drugs than it would have paid in

23 the absence of Perrigo’s unlawful conduct. The full amount of such damages is presently unknown and

24 will be determined after discovery and upon proof at trial.

25          2808. There is no legitimate, non-pretextual, pro-competitive business justification for

26 Perrigo’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

27 justification, the conspiracy is broader than necessary to achieve such purpose.
28


                                                  530
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 542 of 612



 1          2809. Perrigo’s unlawful conduct as alleged herein poses a significant and continuing threat of

 2 antitrust injury.

 3          2810. Perrigo’s conduct violated the following state antitrust or competition practices laws:

 4                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 5                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 6                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 7                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 8                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 9                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

10                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

11                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

12                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

13                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

14                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

15          2811. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

16 and commerce in California (both intrastate and interstate) as a result of Perrigo’s unlawful activities.

17          2812. A substantial number of significant events to the conspiracy took place and were

18 performed in California, including communications in furtherance of the conspiracy that were sent

19 from or received in California.

20          2813. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

21 financially responsible for the financial performance of all state health plans. MHI is the assignee of

22 claims from Molina’s subsidiary state health plans as described in paragraph 154.

23          2814.       For these additional reasons, Perrigo’s conduct violated Cal. Bus. & Prof. Code §§

24 16700, et seq.

25                                                   COUNT CX

26             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

27              (As to Perrigo and All Other Defendants Under Joint and Several Liability)

28          2815. Molina incorporates by reference the preceding allegations.


                                                     531
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 543 of 612



 1          2816. Perrigo engaged in unfair competition or unfair, unconscionable, deceptive, or

 2 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

 3 direct and proximate result of Perrigo’s anticompetitive, deceptive, unfair, unconscionable, and

 4 fraudulent conduct, Molina was deprived of the opportunity to purchase the Perrigo Drugs at prices

 5 restrained by competition and forced to pay artificially inflated prices.

 6          2817. There was and is a gross disparity between the price for the Molina Purchases of Perrigo

 7 Drugs, and the value received, given that more cheaply priced Perrigo Drugs should have been

 8 available, and would have been available, absent Perrigo’s illegal conduct.

 9          2818. By engaging in the foregoing conduct, Perrigo engaged in unfair competition or

10 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

11 following state laws:

12                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

13                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

14                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

15                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

16                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

17                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

18                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

19                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

20                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

21                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

22                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

23                                                COUNT CXI

24                           UNJUST ENRICHMENT UNDER STATE LAW

25              (As to Perrigo and All Other Defendants Under Joint and Several Liability)

26          2819. Molina incorporates by reference the preceding allegations.

27          2820. Perrigo has benefitted from artificial prices in the sale of the Perrigo Drugs resulting

28 from the unlawful and inequitable acts alleged in this Complaint.


                                                  532
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 544 of 612



 1          2821. Perrigo’s financial benefit resulting from its unlawful and inequitable acts are traceable

 2 to overpayments for the Perrigo Drugs by Molina.

 3          2822. Molina has conferred upon Perrigo an economic benefit, profits from unlawful

 4 overcharges, to the economic detriment of Molina.

 5          2823. It would be futile for Molina to seek a remedy from any party with whom it has privity

 6 of contract for its indirect purchases of the Perrigo Drugs.
 7          2824. It would be futile for Molina to seek to exhaust any remedy against the immediate

 8 intermediary in the chain of distribution from which it purchased the Perrigo Drugs, as it is not liable

 9 and would not compensate Molina for the impact of Perrigo’s unlawful conduct.

10          2825. The economic benefit of overcharges derived by Perrigo through charging

11 supracompetitive and artificially inflated prices for the Perrigo Drugs is a direct and proximate result of

12 Perrigo’s unlawful conduct.

13          2826. The economic benefits derived by Perrigo rightfully belong to Molina, as it paid

14 anticompetitive and monopolistic prices during the relevant period, benefiting Perrigo.

15          2827. It would be inequitable under unjust enrichment principles under the law of the District

16 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

17 Perrigo to be permitted to retain any of the overcharges for the Perrigo Drugs derived from Perrigo’s

18 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

19          2828. Perrigo is aware of and appreciates the benefits bestowed upon it by Molina.

20          2829. Perrigo should be compelled to disgorge in a common fund for the benefit of Molina all

21 unlawful or inequitable proceeds it received.

22          2830. A constructive trust should be imposed upon all unlawful or inequitable sums received

23 by Perrigo traceable to Molina.

24                                               COUNT CXII

25 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

26           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

27              (As to Perrigo and All Other Defendants Under Joint and Several Liability)

28          2831. Molina incorporates by reference the preceding allegations.


                                                  533
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 545 of 612



 1           2832. Perrigo knowingly, intentionally, and cooperatively engaged in an anticompetitive

 2 scheme designed to artificially inflate prices of the Perrigo Drugs. Perrigo injured Molina through this

 3 conduct.

 4           2833. But for Perrigo’s scheme to inflate the price of the Perrigo Drugs, Molina would have

 5 purchased lower-priced Perrigo Drugs.

 6           2834. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 7 paying higher prices for the Perrigo Drugs than it would have paid absent Perrigo’s continuing

 8 anticompetitive conduct.

 9           2835. Molina has purchased substantial amounts of the Perrigo Drugs during the relevant

10 period.

11           2836. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

12 U.S.C. § 2201(a) ruling that Perrigo’s conduct violates Sections 1 and 2 of the Sherman Act.

13           2837. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

14 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

15 Perrigo’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

16 recur.

17                                              COUNT CXIII

18                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

19                                   OF TRADE UNDER STATE LAWS

20       (As to Pfizer/Greenstone and All Other Defendants Under Joint and Several Liability)

21           2838. Molina incorporates by reference the preceding allegations.

22           2839. Pfizer/Greenstone knowingly, intentionally, and conspiratorially engaged in

23 anticompetitive agreements designed to drive up the cost of at least the drugs listed below in the United

24 States (the “Pfizer/Greenstone Drugs”). This conspiracy was per se unlawful price-fixing.

25                          Azithromycin

26                          Cabergoline

27                          Fluconazole

28                          Medroxyprogesterone


                                                  534
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 546 of 612



 1                          Oxaprozin

 2                          Penicillin VK

 3                          Piroxicam

 4                          Tolterodine

 5           2840. Pfizer/Greenstone has committed at least one overt act to further the conspiracy

 6 alleged in this Complaint. Pfizer/Greenstone’s anticompetitive acts had a substantial and foreseeable
 7 effect on commerce by raising and fixing prices of the Pfizer/Greenstone Drugs throughout the United

 8 States.

 9           2841. The conspiracy realized its intended effect; Pfizer/Greenstone has benefited, and

10 continues to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

11 Pfizer/Greenstone Drugs.

12           2842. The contract, combination, or conspiracy had the following direct, substantial, and

13 reasonably foreseeable effects on United States commerce:
14                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

15                      stabilized prices at supracompetitive levels for the Pfizer/Greenstone Drugs;

16                  b. Molina was deprived of the benefits of free and open competition in the sale of the

17                      Pfizer/Greenstone Drugs in the United States market; and

18                  c. Competition in establishing the prices paid for the Pfizer/Greenstone Drugs was

19                      unlawfully restrained, suppressed, or eliminated.

20           2843. Even after free and open competition begins, Molina will continue to pay

21 supracompetitive prices for the Pfizer/Greenstone Drugs until the market achieves a steady state.

22           2844. As a direct and proximate result of Pfizer/Greenstone’s unlawful conduct, Molina has

23 been injured in its business and property in that it has paid more for the Pfizer/Greenstone Drugs than

24 it would have paid in the absence of Pfizer/Greenstone’s unlawful conduct. The full amount of such

25 damages is presently unknown and will be determined after discovery and upon proof at trial.

26           2845. There is no legitimate, non-pretextual, pro-competitive business justification for

27 Pfizer/Greenstone’s conspiracy that outweighs its harmful effect. Even if there were some conceivable
28 justification, the conspiracy is broader than necessary to achieve such purpose.


                                                  535
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 547 of 612



 1          2846. Pfizer/Greenstone’s unlawful conduct as alleged herein poses a significant and

 2 continuing threat of antitrust injury.

 3          2847. Pfizer/Greenstone’s conduct violated the following state antitrust or competition

 4 practices laws:

 5                   a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 6                   b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 7                   c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 8                   d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 9                   e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

10                   f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

11                   g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

12                   h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

13                   i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

14                   j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

15                   k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

16          2848. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

17 and commerce in California (both intrastate and interstate) as a result of Pfizer/Greenstone’s unlawful

18 activities.

19          2849. A substantial number of significant events to the conspiracy took place and were

20 performed in California, including communications in furtherance of the conspiracy that were sent
21 from or received in California.

22          2850. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

23 financially responsible for the financial performance of all state health plans. MHI is the assignee of

24 claims from Molina’s subsidiary state health plans as described in paragraph 154.

25          2851.     For these additional reasons, Pfizer/Greenstone’s conduct violated Cal. Bus. & Prof.

26 Code §§ 16700, et seq.

27                                                COUNT CXIV

28               UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW


                                                   536
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 548 of 612



 1

 2       (As to Pfizer/Greenstone and All Other Defendants Under Joint and Several Liability)

 3          2852. Molina incorporates by reference the preceding allegations.

 4          2853. Pfizer/Greenstone engaged in unfair competition or unfair, unconscionable, deceptive,

 5 or fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

 6 direct and proximate result of Pfizer/Greenstone’s anticompetitive, deceptive, unfair, unconscionable,
 7 and fraudulent conduct, Molina was deprived of the opportunity to purchase the Pfizer/Greenstone

 8 Drugs at prices restrained by competition and forced to pay artificially inflated prices.

 9          2854. There was and is a gross disparity between the price for the Molina Purchases of

10 Pfizer/Greenstone Drugs, and the value received, given that more cheaply priced Pfizer/Greenstone

11 Drugs should have been available, and would have been available, absent Pfizer/Greenstone’s illegal

12 conduct.

13          2855. By engaging in the foregoing conduct, Pfizer/Greenstone engaged in unfair competition

14 or deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

15 following state laws:

16                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

17                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

18                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

19                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

20                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

21                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

22                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

23                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

24                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

25                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

26                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

27
28


                                                  537
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 549 of 612



 1                                               COUNT CXV

 2                           UNJUST ENRICHMENT UNDER STATE LAW

 3        (As to Pfizer/Greenstone and All Other Defendants Under Joint and Several Liability)

 4          2856. Molina incorporates by reference the preceding allegations.

 5          2857. Pfizer/Greenstone has benefitted from artificial prices in the sale of the

 6 Pfizer/Greenstone Drugs resulting from the unlawful and inequitable acts alleged in this Complaint.
 7          2858. Pfizer/Greenstone’s financial benefit resulting from its unlawful and inequitable acts are

 8 traceable to overpayments for the Pfizer/Greenstone Drugs by Molina.

 9          2859. Molina has conferred upon Pfizer/Greenstone an economic benefit, profits from

10 unlawful overcharges, to the economic detriment of Molina.

11          2860. It would be futile for Molina to seek a remedy from any party with whom it has privity

12 of contract for its indirect purchases of the Pfizer/Greenstone Drugs.

13          2861. It would be futile for Molina to seek to exhaust any remedy against the immediate

14 intermediary in the chain of distribution from which it purchased the Pfizer/Greenstone Drugs, as it is

15 not liable and would not compensate Molina for the impact of Pfizer/Greenstone’s unlawful conduct.

16          2862. The economic benefit of overcharges derived by Pfizer/Greenstone through charging

17 supracompetitive and artificially inflated prices for the Pfizer/Greenstone Drugs is a direct and

18 proximate result of Pfizer/Greenstone’s unlawful conduct.

19          2863. The economic benefits derived by Pfizer/Greenstone rightfully belong to Molina, as it

20 paid anticompetitive and monopolistic prices during the relevant period, benefiting Pfizer/Greenstone.
21          2864. It would be inequitable under unjust enrichment principles under the law of the District

22 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

23 Pfizer/Greenstone to be permitted to retain any of the overcharges for the Pfizer/Greenstone Drugs

24 derived from Pfizer/Greenstone’s unfair and unconscionable methods, acts, and trade practices alleged

25 in this Complaint.

26          2865. Pfizer/Greenstone is aware of and appreciates the benefits bestowed upon it by

27 MOLINA.
28


                                                 538
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 550 of 612



 1          2866. Pfizer/Greenstone should be compelled to disgorge in a common fund for the benefit

 2 of MOLINA all unlawful or inequitable proceeds it received.

 3          2867. A constructive trust should be imposed upon all unlawful or inequitable sums received

 4 by Pfizer/Greenstone traceable to Molina.

 5                                              COUNT CXVI

 6 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON
 7          ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

 8       (As to Pfizer/Greenstone and All Other Defendants Under Joint and Several Liability)

 9          2868. Molina incorporates by reference the preceding allegations.

10          2869. Pfizer/Greenstone knowingly, intentionally, and cooperatively engaged in an

11 anticompetitive scheme designed to artificially inflate prices of the Pfizer/Greenstone Drugs.

12 Pfizer/Greenstone injured Molina through this conduct.

13          2870. But for Pfizer/Greenstone’s scheme to inflate the price of the Pfizer/Greenstone

14 Drugs, Molina would have purchased lower-priced Pfizer/Greenstone Drugs.

15          2871. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

16 paying higher prices for the Pfizer/Greenstone Drugs than it would have paid absent

17 Pfizer/Greenstone’s continuing anticompetitive conduct.

18          2872. Molina has purchased substantial amounts of the Pfizer/Greenstone Drugs during the

19 relevant period.

20          2873. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

21 U.S.C. § 2201(a) ruling that Pfizer/Greenstone’s conduct violates Sections 1 and 2 of the Sherman Act.

22          2874. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

23 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

24 Pfizer/Greenstone’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

25 does not recur.

26

27
28


                                                 539
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 551 of 612



 1                                              COUNT CXVII

 2                   FOR CONSPIRACY AND COMBINATION IN RESTRAINT

 3                                     OF TRADE UNDER STATE LAWS

 4              (As to Sandoz and All Other Defendants Under Joint and Several Liability)

 5          2875. Molina incorporates by reference the preceding allegations.

 6          2876. Sandoz knowingly, intentionally, and conspiratorially engaged in anticompetitive

 7 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 8 “Sandoz Drugs”). This conspiracy was per se unlawful price-fixing.

 9                          Amitriptyline

10                          Amoxicillin/Clavulanate

11                          Benazepril HCTZ

12                          Bumetanide

13                          Cefdinir

14                          Cefprozil

15                          Clemastine Fumarate

16                          Clobetasol Propionate

17                          Clomipramine

18                          Desonide

19                          Dexmethylphenidate HCL ER

20                          Diclofenac Potassium

21                          Dicloxacillin Sodium

22                          Ethinyl Estradiol/Levonorgestrel (Portia and Jolessa)

23                          Econazole

24                          Etodolac

25                          Fluocinonide

26                          Fosinopril HCTZ

27                          Haloperidol

28                          Isoniazid


                                                 540
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 552 of 612



 1                          Hydroxyzine Pamoate

 2                          Ketoconazole

 3                          Labetalol HCL

 4                          Levothyroxine

 5                          Lidocaine

 6                          Metronidazole

 7                          Nabumetone

 8                          Nadolol

 9                          Nystatin

10                          Penicillin VK

11                          Prochlorperazine

12                          Ranitidine HCL

13                          Temozolomide

14                          Tizanidine

15                          Tobramycin

16                          Trifluoperazine HCL

17                          Valsartan HCTZ

18          2877. Sandoz has committed at least one overt act to further the conspiracy alleged in this

19 Complaint. Sandoz’s anticompetitive acts had a substantial and foreseeable effect on commerce by

20 raising and fixing prices of the Sandoz Drugs throughout the United States.
21          2878. The conspiracy realized its intended effect; Sandoz has benefited, and continues to

22 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Sandoz

23 Drugs.

24          2879. The contract, combination, or conspiracy had the following direct, substantial, and

25 reasonably foreseeable effects on United States commerce:

26                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

27                      stabilized prices at supracompetitive levels for the Sandoz Drugs;

28


                                                 541
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 553 of 612



 1                     b. Molina was deprived of the benefits of free and open competition in the sale of the

 2                          Sandoz Drugs in the United States market; and

 3                     c. Competition in establishing the prices paid for the Sandoz Drugs was unlawfully

 4                          restrained, suppressed, or eliminated.

 5          2880. Even after free and open competition begins, Molina will continue to pay

 6 supracompetitive prices for the Sandoz Drugs until the market achieves a steady state.
 7          2881. As a direct and proximate result of Sandoz’s unlawful conduct, Molina has been injured

 8 in its business and property in that it has paid more for the Sandoz Drugs than it would have paid in

 9 the absence of Sandoz’s unlawful conduct. The full amount of such damages is presently unknown and

10 will be determined after discovery and upon proof at trial.

11          2882. There is no legitimate, non-pretextual, pro-competitive business justification for

12 Sandoz’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

13 justification, the conspiracy is broader than necessary to achieve such purpose.
14          2883. Sandoz’s unlawful conduct as alleged herein poses a significant and continuing threat of

15 antitrust injury.

16          2884. Sandoz’s conduct violated the following state antitrust or competition practices laws:

17                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

18                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

19                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

20                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

21                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

22                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

23                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

24                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

25                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

26                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

27                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

28


                                                     542
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 554 of 612



 1          2885. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 2 and commerce in California (both intrastate and interstate) as a result of Sandoz’s unlawful activities.

 3          2886. A substantial number of significant events to the conspiracy took place and were

 4 performed in California, including communications in furtherance of the conspiracy that were sent

 5 from or received in California.

 6          2887. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 7 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 8 claims from Molina’s subsidiary state health plans as described in paragraph 154.

 9          2888.    For these additional reasons, Sandoz’s conduct violated Cal. Bus. & Prof. Code §§

10 16700, et seq.

11                                              COUNT CXVIII

12             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

13              (As to Sandoz and All Other Defendants Under Joint and Several Liability)

14          2889. Molina incorporates by reference the preceding allegations.

15          2890. Sandoz engaged in unfair competition or unfair, unconscionable, deceptive, or

16 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

17 direct and proximate result of Sandoz’s anticompetitive, deceptive, unfair, unconscionable, and

18 fraudulent conduct, Molina was deprived of the opportunity to purchase the Sandoz Drugs at prices

19 restrained by competition and forced to pay artificially inflated prices.

20          2891. There was and is a gross disparity between the price for the Molina Purchases of Sandoz

21 Drugs, and the value received, given that more cheaply priced Sandoz Drugs should have been

22 available, and would have been available, absent Sandoz’s illegal conduct.

23          2892. By engaging in the foregoing conduct, Sandoz engaged in unfair competition or

24 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

25 following state laws:

26                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

27                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

28                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.


                                                  543
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 555 of 612



 1                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 2                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 3                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

 4                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

 5                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

 6                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 7                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 8                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

 9                                               COUNT CXIX

10                           UNJUST ENRICHMENT UNDER STATE LAW

11              (As to Sandoz and All Other Defendants Under Joint and Several Liability)

12          2893. Molina incorporates by reference the preceding allegations.

13          2894. Sandoz has benefitted from artificial prices in the sale of the Sandoz Drugs resulting

14 from the unlawful and inequitable acts alleged in this Complaint.

15          2895. Sandoz’s financial benefit resulting from its unlawful and inequitable acts are traceable

16 to overpayments for the Sandoz Drugs by Molina.

17          2896. Molina has conferred upon Sandoz an economic benefit, profits from unlawful

18 overcharges, to the economic detriment of Molina.

19          2897. It would be futile for Molina to seek a remedy from any party with whom it has privity

20 of contract for its indirect purchases of the Sandoz Drugs.
21          2898. It would be futile for Molina to seek to exhaust any remedy against the immediate

22 intermediary in the chain of distribution from which it purchased the Sandoz Drugs, as it is not liable

23 and would not compensate Molina for the impact of Sandoz’s unlawful conduct.

24          2899. The economic benefit of overcharges derived by Sandoz through charging

25 supracompetitive and artificially inflated prices for the Sandoz Drugs is a direct and proximate result of

26 Sandoz’s unlawful conduct.

27          2900. The economic benefits derived by Sandoz rightfully belong to Molina, as it paid

28 anticompetitive and monopolistic prices during the relevant period, benefiting Sandoz.


                                                 544
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 556 of 612



 1           2901. It would be inequitable under unjust enrichment principles under the law of the District

 2 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

 3 Sandoz to be permitted to retain any of the overcharges for the Sandoz Drugs derived from Sandoz’s

 4 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

 5           2902. Sandoz is aware of and appreciates the benefits bestowed upon it by Molina.

 6           2903. Sandoz should be compelled to disgorge in a common fund for the benefit of Molina all

 7 unlawful or inequitable proceeds it received.

 8           2904. A constructive trust should be imposed upon all unlawful or inequitable sums received

 9 by Sandoz traceable to Molina.

10                                                 COUNT CXX

11 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

12           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

13              (As to Sandoz and All Other Defendants Under Joint and Several Liability)

14           2905. Molina incorporates by reference the preceding allegations.

15           2906. Sandoz knowingly, intentionally, and cooperatively engaged in an anticompetitive

16 scheme designed to artificially inflate prices of the Sandoz Drugs. Sandoz injured MOLINA through

17 this conduct.

18           2907. But for Sandoz’s scheme to inflate the price of the Sandoz Drugs, MOLINA would

19 have purchased lower-priced Sandoz Drugs.

20           2908. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

21 paying higher prices for the Sandoz Drugs than it would have paid absent Sandoz’s continuing

22 anticompetitive conduct.

23           2909. Molina has purchased substantial amounts of the Sandoz Drugs during the relevant

24 period.

25           2910. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

26 U.S.C. § 2201(a) ruling that Sandoz’s conduct violates Sections 1 and 2 of the Sherman Act.

27           2911. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

28 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by


                                                  545
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 557 of 612



 1 Sandoz’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

 2 recur.

 3                                               COUNT CXXI

 4                   FOR CONSPIRACY AND COMBINATION IN RESTRAINT

 5                                    OF TRADE UNDER STATE LAWS

 6                (As to Sun and All Other Defendants Under Joint and Several Liability)

 7          2912. Molina incorporates by reference the preceding allegations.

 8          2913. Sun knowingly, intentionally, and conspiratorially engaged in anticompetitive

 9 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

10 “Sun Drugs”). This conspiracy was per se unlawful price-fixing.

11                          Albuterol Sulfate

12                          Digoxin

13                          Doxycycline

14                          Nimodipine

15                          Nystatin

16                          Paromomycin

17          2914. Sun has committed at least one overt act to further the conspiracy alleged in this

18 Complaint. Sun’s anticompetitive acts had a substantial and foreseeable effect on commerce by raising

19 and fixing prices of the Sun Drugs throughout the United States.

20          2915. The conspiracy realized its intended effect; Sun has benefited, and continues to benefit,

21 from its anticompetitive agreements which has artificially inflated the prices of the Sun Drugs.

22          2916. The contract, combination, or conspiracy had the following direct, substantial, and

23 reasonably foreseeable effects on United States commerce:

24                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

25                      stabilized prices at supracompetitive levels for the Sun Drugs;

26                  b. Molina was deprived of the benefits of free and open competition in the sale of the

27                      Sun Drugs in the United States market; and

28


                                                 546
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 558 of 612



 1                     c. Competition in establishing the prices paid for the Sun Drugs was unlawfully

 2                          restrained, suppressed, or eliminated.

 3          2917. Even after free and open competition begins, Molina will continue to pay

 4 supracompetitive prices for the Sun Drugs until the market achieves a steady state.

 5          2918. As a direct and proximate result of Sun’s unlawful conduct, Molina has been injured in

 6 its business and property in that it has paid more for the Sun Drugs than it would have paid in the
 7 absence of Sun’s unlawful conduct. The full amount of such damages is presently unknown and will be

 8 determined after discovery and upon proof at trial.

 9          2919. There is no legitimate, non-pretextual, pro-competitive business justification for Sun’s

10 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the

11 conspiracy is broader than necessary to achieve such purpose.

12          2920. Sun’s unlawful conduct as alleged herein poses a significant and continuing threat of

13 antitrust injury.
14          2921. Sun’s conduct violated the following state antitrust or competition practices laws:

15                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

16                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

17                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

18                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

19                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

20                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

21                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

22                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

23                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

24                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

25                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

26          2922. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

27 and commerce in California (both intrastate and interstate) as a result of Sun’s unlawful activities.
28


                                                     547
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 559 of 612



 1           2923. A substantial number of significant events to the conspiracy took place and were

 2 performed in California, including communications in furtherance of the conspiracy that were sent

 3 from or received in California.

 4           2924. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 5 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 6 claims from Molina’s subsidiary state health plans as described in paragraph 154.
 7           2925.     For these additional reasons, Sun’s conduct violated Cal. Bus. & Prof. Code §§ 16700,

 8 et seq.

 9                                                 COUNT CXXII

10             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

11                   (As to Sun and All Other Defendants Under Joint and Several Liability)

12           2926. Molina incorporates by reference the preceding allegations.

13           2927. Sun engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

14 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

15 proximate result of Sun’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

16 Molina was deprived of the opportunity to purchase the Sun Drugs at prices restrained by competition

17 and forced to pay artificially inflated prices.

18           2928. There was and is a gross disparity between the price for the Molina Purchases of Sun

19 Drugs, and the value received, given that more cheaply priced Sun Drugs should have been available,

20 and would have been available, absent Sun’s illegal conduct.
21           2929. By engaging in the foregoing conduct, Sun engaged in unfair competition or deceptive

22 acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the following state

23 laws:

24                     a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

25                     b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

26                     c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

27                     d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

28                     e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.


                                                   548
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 560 of 612



 1                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

 2                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

 3                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

 4                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 5                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 6                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

 7                                              COUNT CXXIII

 8                           UNJUST ENRICHMENT UNDER STATE LAW

 9                (As to Sun and All Other Defendants Under Joint and Several Liability)

10          2930. Molina incorporates by reference the preceding allegations.

11          2931. Sun has benefitted from artificial prices in the sale of the Sun Drugs resulting from the

12 unlawful and inequitable acts alleged in this Complaint.

13          2932. Sun’s financial benefit resulting from its unlawful and inequitable acts are traceable to

14 overpayments for the Sun Drugs by Molina.

15          2933. Molina has conferred upon Sun an economic benefit, profits from unlawful

16 overcharges, to the economic detriment of Molina.

17          2934. It would be futile for Molina to seek a remedy from any party with whom it has privity

18 of contract for its indirect purchases of the Sun Drugs.

19          2935. It would be futile for Molina to seek to exhaust any remedy against the immediate

20 intermediary in the chain of distribution from which it purchased the Sun Drugs, as it is not liable and
21 would not compensate Molina for the impact of Sun’s unlawful conduct.

22          2936. The economic benefit of overcharges derived by Sun through charging

23 supracompetitive and artificially inflated prices for the Sun Drugs is a direct and proximate result of

24 Sun’s unlawful conduct.

25          2937. The economic benefits derived by Sun rightfully belong to Molina, as it paid

26 anticompetitive and monopolistic prices during the relevant period, benefiting Sun.

27          2938. It would be inequitable under unjust enrichment principles under the law of the District

28 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for


                                                  549
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 561 of 612



 1 Sun to be permitted to retain any of the overcharges for the Sun Drugs derived from Sun’s unfair and

 2 unconscionable methods, acts, and trade practices alleged in this Complaint.

 3          2939. Sun is aware of and appreciates the benefits bestowed upon it by Molina.

 4          2940. Sun should be compelled to disgorge in a common fund for the benefit of Molina all

 5 unlawful or inequitable proceeds it received.

 6          2941. A constructive trust should be imposed upon all unlawful or inequitable sums received

 7 by Sun traceable to Molina.

 8                                             COUNT CXXIV

 9 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

10           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

11                (As to Sun and All Other Defendants Under Joint and Several Liability)

12          2942. Molina incorporates by reference the preceding allegations.

13          2943. Sun knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

14 designed to artificially inflate prices of the Sun Drugs. Sun injured Molina through this conduct.

15          2944. But for Sun’s scheme to inflate the price of the Sun Drugs, Molina would have

16 purchased lower-priced Sun Drugs.

17          2945. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

18 paying higher prices for the Sun Drugs than it would have paid absent Sun’s continuing anticompetitive

19 conduct.

20          2946. Molina has purchased substantial amounts of the Sun Drugs during the relevant period.

21          2947. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

22 U.S.C. § 2201(a) ruling that Sun’s conduct violates Sections 1 and 2 of the Sherman Act.

23          2948. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

24 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

25 Sun’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not recur.

26

27
28


                                                 550
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 562 of 612



 1                                              COUNT CXXV

 2                   FOR CONSPIRACY AND COMBINATION IN RESTRAINT

 3                                   OF TRADE UNDER STATE LAWS

 4               (As to Taro and All Other Defendants Under Joint and Several Liability)

 5          2949. Molina incorporates by reference the preceding allegations.

 6          2950. Taro knowingly, intentionally, and conspiratorially engaged in anticompetitive

 7 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 8 “Taro Drugs”). This conspiracy was per se unlawful price-fixing.

 9                          Acetazolamide

10                          Adapalene

11                          Carbamazepine

12                          Clobetasol Propionate

13                          Clomipramine

14                          Clotrimazole

15                          Desonide

16                          Econazole

17                          Enalapril Maleate

18                          Epitol

19                          Etodolac

20                          Fluocinonide

21                          Ketoconazole

22                          Nortriptyline HCL

23                          Nystatin

24                          Warfarin Sodium

25          2951. Taro has committed at least one overt act to further the conspiracy alleged in this

26 Complaint. Taro’s anticompetitive acts had a substantial and foreseeable effect on commerce by raising

27 and fixing prices of the Taro Drugs throughout the United States.
28


                                                 551
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 563 of 612



 1          2952. The conspiracy realized its intended effect; Taro has benefited, and continues to benefit,

 2 from its anticompetitive agreements which has artificially inflated the prices of the Taro Drugs.

 3          2953. The contract, combination, or conspiracy had the following direct, substantial, and

 4 reasonably foreseeable effects on United States commerce:

 5                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 6                         stabilized prices at supracompetitive levels for the Taro Drugs;

 7                     b. Molina was deprived of the benefits of free and open competition in the sale of the

 8                         Taro Drugs in the United States market; and

 9                     c. Competition in establishing the prices paid for the Taro Drugs was unlawfully

10                         restrained, suppressed, or eliminated.

11          2954. Even after free and open competition begins, Molina will continue to pay

12 supracompetitive prices for the Taro Drugs until the market achieves a steady state.

13          2955. As a direct and proximate result of Taro’s unlawful conduct, Molina has been injured in

14 its business and property in that it has paid more for the Taro Drugs than it would have paid in the

15 absence of Taro’s unlawful conduct. The full amount of such damages is presently unknown and will be

16 determined after discovery and upon proof at trial.

17          2956. There is no legitimate, non-pretextual, pro-competitive business justification for Taro’s

18 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the

19 conspiracy is broader than necessary to achieve such purpose.

20          2957. Taro’s unlawful conduct as alleged herein poses a significant and continuing threat of

21 antitrust injury.

22          2958. Taro’s conduct violated the following state antitrust or competition practices laws:

23                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

24                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

25                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

26                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

27                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

28                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.


                                                    552
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 564 of 612



 1                   g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 2                   h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 3                   i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 4                   j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 5                   k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 6           2959. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 7 and commerce in California (both intrastate and interstate) as a result of Taro’s unlawful activities.

 8           2960. A substantial number of significant events to the conspiracy took place and were

 9 performed in California, including communications in furtherance of the conspiracy that were sent

10 from or received in California.

11           2961. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

12 financially responsible for the financial performance of all state health plans. MHI is the assignee of

13 claims from Molina’s subsidiary state health plans as described in paragraph 154.
14           2962.    For these additional reasons, Taro’s conduct violated Cal. Bus. & Prof. Code §§ 16700,

15 et seq.

16                                               COUNT CXXVI

17             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

18                (As to Taro and All Other Defendants Under Joint and Several Liability)

19           2963. Molina incorporates by reference the preceding allegations.

20           2964. Taro engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

21 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

22 proximate result of Taro’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

23 Molina was deprived of the opportunity to purchase the Taro Drugs at prices restrained by competition

24 and forced to pay artificially inflated prices.

25           2965. There was and is a gross disparity between the price for the Molina Purchases of Taro

26 Drugs, and the value received, given that more cheaply priced Taro Drugs should have been available,

27 and would have been available, absent Taro’s illegal conduct.
28


                                                   553
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 565 of 612



 1          2966. By engaging in the foregoing conduct, Taro engaged in unfair competition or deceptive

 2 acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the following state

 3 laws:

 4                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 5                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 6                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

 7                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 8                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 9                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

10                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

11                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

12                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

13                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

14                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

15                                             COUNT CXXVII

16                          UNJUST ENRICHMENT UNDER STATE LAW

17               (As to Taro and All Other Defendants Under Joint and Several Liability)

18          2967. Molina incorporates by reference the preceding allegations.

19          2968. Taro has benefitted from artificial prices in the sale of the Taro Drugs resulting from

20 the unlawful and inequitable acts alleged in this Complaint.
21          2969. Taro’s financial benefit resulting from its unlawful and inequitable acts are traceable to

22 overpayments for the Taro Drugs by Molina.

23          2970. Molina has conferred upon Taro an economic benefit, profits from unlawful

24 overcharges, to the economic detriment of Molina.

25          2971. It would be futile for Molina to seek a remedy from any party with whom it has privity

26 of contract for its indirect purchases of the Taro Drugs.

27
28


                                                 554
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 566 of 612



 1          2972. It would be futile for Molina to seek to exhaust any remedy against the immediate

 2 intermediary in the chain of distribution from which it purchased the Taro Drugs, as it is not liable and

 3 would not compensate Molina for the impact of Taro’s unlawful conduct.

 4          2973. The economic benefit of overcharges derived by Taro through charging

 5 supracompetitive and artificially inflated prices for the Taro Drugs is a direct and proximate result of

 6 Taro’s unlawful conduct.
 7          2974. The economic benefits derived by Taro rightfully belong to Molina, as it paid

 8 anticompetitive and monopolistic prices during the relevant period, benefiting Taro.

 9          2975. It would be inequitable under unjust enrichment principles under the law of the District

10 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

11 Taro to be permitted to retain any of the overcharges for the Taro Drugs derived from Taro’s unfair

12 and unconscionable methods, acts, and trade practices alleged in this Complaint.

13          2976. Taro is aware of and appreciates the benefits bestowed upon it by Molina.

14          2977. Taro should be compelled to disgorge in a common fund for the benefit of Molina all

15 unlawful or inequitable proceeds it received.

16          2978. A constructive trust should be imposed upon all unlawful or inequitable sums received

17 by Taro traceable to Molina.

18                                             COUNT CXXVIII

19 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

20           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

21               (As to Taro and All Other Defendants Under Joint and Several Liability)

22          2979. Molina incorporates by reference the preceding allegations.

23          2980. Taro knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

24 designed to artificially inflate prices of the Taro Drugs. Taro injured Molina through this conduct.

25          2981. But for Taro’s scheme to inflate the price of the Taro Drugs, Molina would have

26 purchased lower-priced Taro Drugs.

27
28


                                                  555
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 567 of 612



 1           2982. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 2 paying higher prices for the Taro Drugs than it would have paid absent Taro’s continuing

 3 anticompetitive conduct.

 4           2983. Molina has purchased substantial amounts of the Taro Drugs during the relevant

 5 period.

 6           2984. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 7 U.S.C. § 2201(a) ruling that Taro’s conduct violates Sections 1 and 2 of the Sherman Act.

 8           2985. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

 9 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

10 Taro’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not recur.

11                                              COUNT CXXIX

12                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

13                                   OF TRADE UNDER STATE LAWS

14             (As to Teligent and All Other Defendants Under Joint and Several Liability)

15           2986. Molina incorporates by reference the preceding allegations.

16           2987. Teligent knowingly, intentionally, and conspiratorially engaged in anticompetitive

17 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

18 “Teligent Drug”). This conspiracy was per se unlawful price-fixing.

19                          Econazole

20           2988. Teligent has committed at least one overt act to further the conspiracy alleged in this

21 Complaint. Teligent’s anticompetitive acts had a substantial and foreseeable effect on commerce by

22 raising and fixing prices of the Teligent Drug throughout the United States.

23           2989. The conspiracy realized its intended effect; Teligent has benefited, and continues to

24 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Teligent

25 Drug.

26           2990. The contract, combination, or conspiracy had the following direct, substantial, and

27 reasonably foreseeable effects on United States commerce:
28


                                                  556
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 568 of 612



 1                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 2                        stabilized prices at supracompetitive levels for the Teligent Drug;

 3                  b. Molina was deprived of the benefits of free and open competition in the sale of the

 4                        Teligent Drug in the United States market; and

 5                  c. Competition in establishing the prices paid for the Teligent Drug was unlawfully

 6                        restrained, suppressed, or eliminated.

 7          2991. Even after free and open competition begins, Molina will continue to pay

 8 supracompetitive prices for the Teligent Drug until the market achieves a steady state.

 9          2992. As a direct and proximate result of Teligent’s unlawful conduct, Molina has been injured

10 in its business and property in that it has paid more for the Teligent Drug than it would have paid in

11 the absence of Teligent’s unlawful conduct. The full amount of such damages is presently unknown and

12 will be determined after discovery and upon proof at trial.

13          2993. There is no legitimate, non-pretextual, pro-competitive business justification for

14 Teligent’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

15 justification, the conspiracy is broader than necessary to achieve such purpose.

16          2994. Teligent’s unlawful conduct as alleged herein poses a significant and continuing threat

17 of antitrust injury.

18          2995. Teligent’s conduct violated the following state antitrust or competition practices laws:

19                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

20                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

21                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

22                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

23                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

24                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

25                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

26                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

27                  i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

28                  j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.


                                                   557
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 569 of 612



 1                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 2          2996. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 3 and commerce in California (both intrastate and interstate) as a result of Teligent’s unlawful activities.

 4          2997. A substantial number of significant events to the conspiracy took place and were

 5 performed in California, including communications in furtherance of the conspiracy that were sent

 6 from or received in California.
 7          2998. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 8 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 9 claims from Molina’s subsidiary state health plans as described in paragraph 154.

10          2999.    For these additional reasons, Teligent’s conduct violated Cal. Bus. & Prof. Code §§

11 16700, et seq.

12                                                   COUNT CXXX

13             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

14             (As to Teligent and All Other Defendants Under Joint and Several Liability)

15          3000. Molina incorporates by reference the preceding allegations.

16          3001. Teligent engaged in unfair competition or unfair, unconscionable, deceptive, or

17 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

18 direct and proximate result of Teligent’s anticompetitive, deceptive, unfair, unconscionable, and

19 fraudulent conduct, Molina was deprived of the opportunity to purchase the Teligent Drug at prices

20 restrained by competition and forced to pay artificially inflated prices.
21          3002. There was and is a gross disparity between the price for the Molina Purchases of

22 Teligent Drug, and the value received, given that more cheaply priced Teligent Drug should have been

23 available, and would have been available, absent Teligent’s illegal conduct.

24          3003. By engaging in the foregoing conduct, Teligent engaged in unfair competition or

25 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

26 following state laws:

27                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

28                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.


                                                  558
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 570 of 612



 1                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

 2                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 3                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 4                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

 5                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

 6                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

 7                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 8                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 9                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

10                                              COUNT CXXXI

11                           UNJUST ENRICHMENT UNDER STATE LAW

12             (As to Teligent and All Other Defendants Under Joint and Several Liability)

13          3004. Molina incorporates by reference the preceding allegations.

14          3005. Teligent has benefitted from artificial prices in the sale of the Teligent Drug resulting

15 from the unlawful and inequitable acts alleged in this Complaint.

16          3006. Teligent’s financial benefit resulting from its unlawful and inequitable acts are traceable

17 to overpayments for the Teligent Drug by Molina.

18          3007. Molina has conferred upon Teligent an economic benefit, profits from unlawful

19 overcharges, to the economic detriment of Molina.

20          3008. It would be futile for Molina to seek a remedy from any party with whom it has privity

21 of contract for its indirect purchases of the Teligent Drug.

22          3009. It would be futile for Molina to seek to exhaust any remedy against the immediate

23 intermediary in the chain of distribution from which it purchased the Teligent Drug, as it is not liable

24 and would not compensate Molina for the impact of Teligent’s unlawful conduct.

25          3010. The economic benefit of overcharges derived by Teligent through charging

26 supracompetitive and artificially inflated prices for the Teligent Drug is a direct and proximate result of

27 Teligent’s unlawful conduct.
28


                                                  559
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 571 of 612



 1           3011. The economic benefits derived by Teligent rightfully belong to Molina, as it paid

 2 anticompetitive and monopolistic prices during the relevant period, benefiting Teligent.

 3           3012. It would be inequitable under unjust enrichment principles under the law of the District

 4 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

 5 Teligent to be permitted to retain any of the overcharges for the Teligent Drug derived from Teligent’s

 6 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.
 7           3013. Teligent is aware of and appreciates the benefits bestowed upon it by Molina.

 8           3014. Teligent should be compelled to disgorge in a common fund for the benefit of Molina

 9 all unlawful or inequitable proceeds it received.

10           3015. A constructive trust should be imposed upon all unlawful or inequitable sums received

11 by Teligent traceable to Molina.

12                                             COUNT CXXXII

13 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON
14           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

15             (As to Teligent and All Other Defendants Under Joint and Several Liability)

16           3016. Molina incorporates by reference the preceding allegations.

17           3017. Teligent knowingly, intentionally, and cooperatively engaged in an anticompetitive

18 scheme designed to artificially inflate prices of the Teligent Drug. Teligent injured Molina through this

19 conduct.

20           3018. But for Teligent’s scheme to inflate the price of the Teligent Drug, Molina would have

21 purchased lower-priced Teligent Drug.

22           3019. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

23 paying higher prices for the Teligent Drug than it would have paid absent Teligent’s continuing

24 anticompetitive conduct.

25           3020. Molina has purchased substantial amounts of the Teligent Drug during the relevant

26 period.

27           3021. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

28 U.S.C. § 2201(a) ruling that Teligent’s conduct violates Sections 1 and 2 of the Sherman Act.


                                                  560
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 572 of 612



 1          3022. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

 2 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

 3 Teligent’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

 4 recur.

 5                                             COUNT CXXXIII

 6                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

 7                                  OF TRADE UNDER STATE LAWS

 8               (As to UDL and All Other Defendants Under Joint and Several Liability)

 9          3023. Molina incorporates by reference the preceding allegations.

10          3024. UDL knowingly, intentionally, and conspiratorially engaged in anticompetitive

11 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

12 “UDL Drug”). This conspiracy was per se unlawful price-fixing.

13                          Propranolol HCL

14          3025. UDL has committed at least one overt act to further the conspiracy alleged in this

15 Complaint. UDL’s anticompetitive acts had a substantial and foreseeable effect on commerce by raising

16 and fixing prices of the UDL Drug throughout the United States.

17          3026. The conspiracy realized its intended effect; UDL has benefited, and continues to

18 benefit, from its anticompetitive agreements which has artificially inflated the prices of the UDL Drug.

19          3027. The contract, combination, or conspiracy had the following direct, substantial, and

20 reasonably foreseeable effects on United States commerce:
21                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

22                      stabilized prices at supracompetitive levels for the UDL Drug;

23                  b. Molina was deprived of the benefits of free and open competition in the sale of the

24                      UDL Drug in the United States market; and

25                  c. Competition in establishing the prices paid for the UDL Drug was unlawfully

26                      restrained, suppressed, or eliminated.

27          3028. Even after free and open competition begins, Molina will continue to pay

28 supracompetitive prices for the UDL Drug until the market achieves a steady state.


                                                 561
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 573 of 612



 1          3029. As a direct and proximate result of UDL’s unlawful conduct, Molina has been injured in

 2 its business and property in that it has paid more for the UDL Drug than it would have paid in the

 3 absence of UDL’s unlawful conduct. The full amount of such damages is presently unknown and will

 4 be determined after discovery and upon proof at trial.

 5          3030. There is no legitimate, non-pretextual, pro-competitive business justification for UDL’s

 6 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the
 7 conspiracy is broader than necessary to achieve such purpose.

 8          3031. UDL’s unlawful conduct as alleged herein poses a significant and continuing threat of

 9 antitrust injury.

10          3032. UDL’s conduct violated the following state antitrust or competition practices laws:

11                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

12                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

13                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

14                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

15                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

16                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

17                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

18                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

19                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

20                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

21                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

22          3033. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

23 and commerce in California (both intrastate and interstate) as a result of UDL’s unlawful activities.

24          3034. A substantial number of significant events to the conspiracy took place and were

25 performed in California, including communications in furtherance of the conspiracy that were sent

26 from or received in California.

27
28


                                                     562
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 574 of 612



 1           3035. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 2 financially responsible for the financial performance of all state health plans. MHI is the assignee of

 3 claims from Molina’s subsidiary state health plans as described in paragraph 154.

 4           3036.   For these additional reasons, UDL’s conduct violated Cal. Bus. & Prof. Code §§ 16700,

 5 et seq.

 6                                                   COUNT CXXXIV

 7             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

 8                (As to UDL and All Other Defendants Under Joint and Several Liability)

 9           3037. Molina incorporates by reference the preceding allegations.

10           3038. UDL engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

11 acts or practices in violation of the state consumer protection statutes listed below. As a direct and

12 proximate result of UDL’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

13 Molina was deprived of the opportunity to purchase the UDL Drug at prices restrained by competition
14 and forced to pay artificially inflated prices.

15           3039. There was and is a gross disparity between the price for the Molina Purchases of UDL

16 Drug, and the value received, given that more cheaply priced UDL Drug should have been available,

17 and would have been available, absent UDL’s illegal conduct.

18           3040. By engaging in the foregoing conduct, UDL engaged in unfair competition or deceptive

19 acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the following state

20 laws:
21                   a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

22                   b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

23                   c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

24                   d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

25                   e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

26                   f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

27                   g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

28                   h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.


                                                   563
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 575 of 612



 1                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

 2                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

 3                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

 4                                             COUNT CXXXV

 5                           UNJUST ENRICHMENT UNDER STATE LAW

 6               (As to UDL and All Other Defendants Under Joint and Several Liability)

 7          3041. Molina incorporates by reference the preceding allegations.

 8          3042. UDL has benefitted from artificial prices in the sale of the UDL Drug resulting from

 9 the unlawful and inequitable acts alleged in this Complaint.

10          3043. UDL’s financial benefit resulting from its unlawful and inequitable acts are traceable to

11 overpayments for the UDL Drug by Molina.

12          3044. Molina has conferred upon UDL an economic benefit, profits from unlawful

13 overcharges, to the economic detriment of Molina.
14          3045. It would be futile for Molina to seek a remedy from any party with whom it has privity

15 of contract for its indirect purchases of the UDL Drug.

16          3046. It would be futile for Molina to seek to exhaust any remedy against the immediate

17 intermediary in the chain of distribution from which it purchased the UDL Drug, as it is not liable and

18 would not compensate Molina for the impact of UDL’s unlawful conduct.

19          3047. The economic benefit of overcharges derived by UDL through charging

20 supracompetitive and artificially inflated prices for the UDL Drug is a direct and proximate result of
21 UDL’s unlawful conduct.

22          3048. The economic benefits derived by UDL rightfully belong to Molina, as it paid

23 anticompetitive and monopolistic prices during the relevant period, benefiting UDL.

24          3049. It would be inequitable under unjust enrichment principles under the law of the District

25 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

26 UDL to be permitted to retain any of the overcharges for the UDL Drug derived from UDL’s unfair

27 and unconscionable methods, acts, and trade practices alleged in this Complaint.
28          3050. UDL is aware of and appreciates the benefits bestowed upon it by Molina.


                                                 564
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 576 of 612



 1          3051. UDL should be compelled to disgorge in a common fund for the benefit of Molina all

 2 unlawful or inequitable proceeds it received.

 3          3052. A constructive trust should be imposed upon all unlawful or inequitable sums received

 4 by UDL traceable to Molina.

 5                                            COUNT CXXXVI

 6 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON
 7          ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

 8               (As to UDL and All Other Defendants Under Joint and Several Liability)

 9          3053. Molina incorporates by reference the preceding allegations.

10          3054. UDL knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

11 designed to artificially inflate prices of the UDL Drug. UDL injured Molina through this conduct.

12          3055. But for UDL’s scheme to inflate the price of the UDL Drug, Molina would have

13 purchased lower-priced UDL Drug.
14          3056. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

15 paying higher prices for the UDL Drug than it would have paid absent UDL’s continuing

16 anticompetitive conduct.

17          3057. Molina has purchased substantial amounts of the UDL Drug during the relevant period.

18          3058. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

19 U.S.C. § 2201(a) ruling that UDL’s conduct violates Sections 1 and 2 of the Sherman Act.

20          3059. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

21 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

22 UDL’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not recur.

23                                            COUNT CXXXVII

24                   FOR CONSPIRACY AND COMBINATION IN RESTRAINT

25                                  OF TRADE UNDER STATE LAWS

26          (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

27          3060. Molina incorporates by reference the preceding allegations.

28


                                                 565
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 577 of 612



 1          3061. Upsher-Smith knowingly, intentionally, and conspiratorially engaged in anticompetitive

 2 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 3 “Upsher-Smith Drugs”). This conspiracy was per se unlawful price-fixing.

 4                          Baclofen

 5                          Oxybutynin Chloride

 6                          Propranolol HCL

 7          3062. Upsher-Smith has committed at least one overt act to further the conspiracy alleged in

 8 this Complaint. Upsher-Smith’s anticompetitive acts had a substantial and foreseeable effect on

 9 commerce by raising and fixing prices of the Upsher-Smith Drugs throughout the United States.

10          3063. The conspiracy realized its intended effect; Upsher-Smith has benefited, and continues

11 to benefit, from its anticompetitive agreements which has artificially inflated the prices of the Upsher-

12 Smith Drugs.

13          3064. The contract, combination, or conspiracy had the following direct, substantial, and

14 reasonably foreseeable effects on United States commerce:

15                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

16                      stabilized prices at supracompetitive levels for the Upsher-Smith Drugs;

17                  b. Molina was deprived of the benefits of free and open competition in the sale of the

18                      Upsher-Smith Drugs in the United States market; and

19                  c. Competition in establishing the prices paid for the Upsher-Smith Drugs was

20                      unlawfully restrained, suppressed, or eliminated.

21          3065. Even after free and open competition begins, Molina will continue to pay

22 supracompetitive prices for the Upsher-Smith Drugs until the market achieves a steady state.

23          3066. As a direct and proximate result of Upsher-Smith’s unlawful conduct, Molina has been

24 injured in its business and property in that it has paid more for the Upsher-Smith Drugs than it would

25 have paid in the absence of Upsher-Smith’s unlawful conduct. The full amount of such damages is

26 presently unknown and will be determined after discovery and upon proof at trial.

27
28


                                                  566
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 578 of 612



 1          3067. There is no legitimate, non-pretextual, pro-competitive business justification for

 2 Upsher-Smith’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

 3 justification, the conspiracy is broader than necessary to achieve such purpose.

 4          3068. Upsher-Smith’s unlawful conduct as alleged herein poses a significant and continuing

 5 threat of antitrust injury.

 6          3069. Upsher-Smith’s conduct violated the following state antitrust or competition practices

 7 laws:

 8                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 9                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

10                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

11                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

12                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

13                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

14                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

15                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

16                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

17                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

18                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

19          3070. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

20 and commerce in California (both intrastate and interstate) as a result of Upsher-Smith’s unlawful
21 activities.

22          3071. A substantial number of significant events to the conspiracy took place and were

23 performed in California, including communications in furtherance of the conspiracy that were sent

24 from or received in California.

25          3072. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

26 financially responsible for the financial performance of all state health plans. MHI is the assignee of

27 claims from Molina’s subsidiary state health plans as described in paragraph 154.
28


                                                  567
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 579 of 612



 1          3073.    For these additional reasons, Upsher-Smith’s conduct violated Cal. Bus. & Prof. Code

 2 §§ 16700, et seq.

 3                                            COUNT CXXXVIII

 4             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

 5          (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

 6          3074. Molina incorporates by reference the preceding allegations.

 7          3075. Upsher-Smith engaged in unfair competition or unfair, unconscionable, deceptive, or

 8 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

 9 direct and proximate result of Upsher-Smith’s anticompetitive, deceptive, unfair, unconscionable, and

10 fraudulent conduct, Molina was deprived of the opportunity to purchase the Upsher-Smith Drugs at

11 prices restrained by competition and forced to pay artificially inflated prices.

12          3076. There was and is a gross disparity between the price for the Molina Purchases of

13 Upsher-Smith Drugs, and the value received, given that more cheaply priced Upsher-Smith Drugs
14 should have been available, and would have been available, absent Upsher-Smith’s illegal conduct.

15          3077. By engaging in the foregoing conduct, Upsher-Smith engaged in unfair competition or

16 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

17 following state laws:

18                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

19                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

20                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

21                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

22                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

23                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

24                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

25                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

26                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

27                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

28                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.


                                                  568
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 580 of 612



 1                                            COUNT CXXXIX

 2                           UNJUST ENRICHMENT UNDER STATE LAW

 3          (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

 4          3078. Molina incorporates by reference the preceding allegations.

 5          3079. Upsher-Smith has benefitted from artificial prices in the sale of the Upsher-Smith Drugs

 6 resulting from the unlawful and inequitable acts alleged in this Complaint.
 7          3080. Upsher-Smith’s financial benefit resulting from its unlawful and inequitable acts are

 8 traceable to overpayments for the Upsher-Smith Drugs by Molina.

 9          3081. Molina has conferred upon Upsher-Smith an economic benefit, profits from unlawful

10 overcharges, to the economic detriment of Molina.

11          3082. It would be futile for Molina to seek a remedy from any party with whom it has privity

12 of contract for its indirect purchases of the Upsher-Smith Drugs.

13          3083. It would be futile for Molina to seek to exhaust any remedy against the immediate

14 intermediary in the chain of distribution from which it purchased the Upsher-Smith Drugs, as it is not

15 liable and would not compensate Molina for the impact of Upsher-Smith’s unlawful conduct.

16          3084. The economic benefit of overcharges derived by Upsher-Smith through charging

17 supracompetitive and artificially inflated prices for the Upsher-Smith Drugs is a direct and proximate

18 result of Upsher-Smith’s unlawful conduct.

19          3085. The economic benefits derived by Upsher-Smith rightfully belong to Molina, as it paid

20 anticompetitive and monopolistic prices during the relevant period, benefiting Upsher-Smith.
21          3086. It would be inequitable under unjust enrichment principles under the law of the District

22 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

23 Upsher-Smith to be permitted to retain any of the overcharges for the Upsher-Smith Drugs derived

24 from Upsher-Smith’s unfair and unconscionable methods, acts, and trade practices alleged in this

25 Complaint.

26          3087. Upsher-Smith is aware of and appreciates the benefits bestowed upon it by Molina.

27          3088. Upsher-Smith should be compelled to disgorge in a common fund for the benefit of

28 Molina all unlawful or inequitable proceeds it received.


                                                 569
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 581 of 612



 1          3089. A constructive trust should be imposed upon all unlawful or inequitable sums received

 2 by Upsher-Smith traceable to Molina.

 3                                              COUNT CXL

 4 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

 5          ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

 6          (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

 7          3090. Molina incorporates by reference the preceding allegations.

 8          3091. Upsher-Smith knowingly, intentionally, and cooperatively engaged in an anticompetitive

 9 scheme designed to artificially inflate prices of the Upsher-Smith Drugs. Upsher-Smith injured Molina

10 through this conduct.

11          3092. But for Upsher-Smith’s scheme to inflate the price of the Upsher-Smith Drugs, Molina

12 would have purchased lower-priced Upsher-Smith Drugs.

13          3093. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

14 paying higher prices for the Upsher-Smith Drugs than it would have paid absent Upsher-Smith’s

15 continuing anticompetitive conduct.

16          3094. Molina has purchased substantial amounts of the Upsher-Smith Drugs during the

17 relevant period.

18          3095. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

19 U.S.C. § 2201(a) ruling that Upsher-Smith’s conduct violates Sections 1 and 2 of the Sherman Act.

20          3096. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

21 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

22 Upsher-Smith’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does

23 not recur.

24                                              COUNT CXLI

25                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

26                                  OF TRADE UNDER STATE LAWS

27              (As to Valeant and All Other Defendants Under Joint and Several Liability)

28          3097. Molina incorporates by reference the preceding allegations.


                                                 570
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 582 of 612



 1          3098. Valeant knowingly, intentionally, and conspiratorially engaged in anticompetitive

 2 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

 3 “Valeant Drug”). This conspiracy was per se unlawful price-fixing.

 4                          Metronidazole

 5          3099. Valeant has committed at least one overt act to further the conspiracy alleged in this

 6 Complaint. Valeant’s anticompetitive acts had a substantial and foreseeable effect on commerce by
 7 raising and fixing prices of the Valeant Drug throughout the United States.

 8          3100. The conspiracy realized its intended effect; Valeant has benefited, and continues to

 9 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Valeant

10 Drug.

11          3101. The contract, combination, or conspiracy had the following direct, substantial, and

12 reasonably foreseeable effects on United States commerce:

13                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

14                      stabilized prices at supracompetitive levels for the Valeant Drug;

15                  b. Molina was deprived of the benefits of free and open competition in the sale of the

16                      Valeant Drug in the United States market; and

17                  c. Competition in establishing the prices paid for the Valeant Drug was unlawfully

18                      restrained, suppressed, or eliminated.

19          3102. Even after free and open competition begins, Molina will continue to pay

20 supracompetitive prices for the Valeant Drug until the market achieves a steady state.
21          3103. As a direct and proximate result of Valeant’s unlawful conduct, Molina has been injured

22 in its business and property in that it has paid more for the Valeant Drug than it would have paid in the

23 absence of Valeant’s unlawful conduct. The full amount of such damages is presently unknown and will

24 be determined after discovery and upon proof at trial.

25          3104. There is no legitimate, non-pretextual, pro-competitive business justification for

26 Valeant’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

27 justification, the conspiracy is broader than necessary to achieve such purpose.
28


                                                 571
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 583 of 612



 1          3105. Valeant’s unlawful conduct as alleged herein poses a significant and continuing threat of

 2 antitrust injury.

 3          3106. Valeant’s conduct violated the following state antitrust or competition practices laws:

 4                     a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 5                     b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 6                     c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 7                     d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 8                     e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 9                     f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

10                     g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

11                     h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

12                     i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

13                     j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

14                     k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

15          3107. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

16 and commerce in California (both intrastate and interstate) as a result of Valeant’s unlawful activities.

17          3108. A substantial number of significant events to the conspiracy took place and were

18 performed in California, including communications in furtherance of the conspiracy that were sent

19 from or received in California.

20          3109. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

21 financially responsible for the financial performance of all state health plans. MHI is the assignee of

22 claims from Molina’s subsidiary state health plans as described in paragraph 154.

23          3110.       For these additional reasons, Valeant’s conduct violated Cal. Bus. & Prof. Code §§

24 16700, et seq.

25                                                 COUNT CXLII

26             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

27              (As to Valeant and All Other Defendants Under Joint and Several Liability)

28          3111. Molina incorporates by reference the preceding allegations.


                                                     572
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 584 of 612



 1          3112. Valeant engaged in unfair competition or unfair, unconscionable, deceptive, or

 2 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

 3 direct and proximate result of Valeant’s anticompetitive, deceptive, unfair, unconscionable, and

 4 fraudulent conduct, Molina was deprived of the opportunity to purchase the Valeant Drug at prices

 5 restrained by competition and forced to pay artificially inflated prices.

 6          3113. There was and is a gross disparity between the price for the Molina Purchases of

 7 Valeant Drug, and the value received, given that more cheaply priced Valeant Drug should have been

 8 available, and would have been available, absent Valeant’s illegal conduct.

 9          3114. By engaging in the foregoing conduct, Valeant engaged in unfair competition or

10 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

11 following state laws:

12                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

13                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

14                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

15                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

16                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

17                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

18                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

19                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

20                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

21                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

22                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

23                                              COUNT CXLIII

24                           UNJUST ENRICHMENT UNDER STATE LAW

25              (As to Valeant and All Other Defendants Under Joint and Several Liability)

26          3115. Molina incorporates by reference the preceding allegations.

27          3116. Valeant has benefitted from artificial prices in the sale of the Valeant Drug resulting

28 from the unlawful and inequitable acts alleged in this Complaint.


                                                  573
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 585 of 612



 1          3117. Valeant’s financial benefit resulting from its unlawful and inequitable acts are traceable

 2 to overpayments for the Valeant Drug by Molina.

 3          3118. Molina has conferred upon Valeant an economic benefit, profits from unlawful

 4 overcharges, to the economic detriment of Molina.

 5          3119. It would be futile for Molina to seek a remedy from any party with whom it has privity

 6 of contract for its indirect purchases of the Valeant Drug.
 7          3120. It would be futile for Molina to seek to exhaust any remedy against the immediate

 8 intermediary in the chain of distribution from which it purchased the Valeant Drug, as it is not liable

 9 and would not compensate Molina for the impact of Valeant’s unlawful conduct.

10          3121. The economic benefit of overcharges derived by Valeant through charging

11 supracompetitive and artificially inflated prices for the Valeant Drug is a direct and proximate result of

12 Valeant’s unlawful conduct.

13          3122. The economic benefits derived by Valeant rightfully belong to Molina, as it paid

14 anticompetitive and monopolistic prices during the relevant period, benefiting Valeant.

15          3123. It would be inequitable under unjust enrichment principles under the law of the District

16 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

17 Valeant to be permitted to retain any of the overcharges for the Valeant Drug derived from Valeant’s

18 unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

19          3124. Valeant is aware of and appreciates the benefits bestowed upon it by Molina.

20          3125. Valeant should be compelled to disgorge in a common fund for the benefit of Molina

21 all unlawful or inequitable proceeds it received.

22          3126. A constructive trust should be imposed upon all unlawful or inequitable sums received

23 by Valeant traceable to Molina.

24                                              COUNT CXLIV

25 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

26           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

27              (As to Valeant and All Other Defendants Under Joint and Several Liability)

28          3127. Molina incorporates by reference the preceding allegations.


                                                  574
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 586 of 612



 1           3128. Valeant knowingly, intentionally, and cooperatively engaged in an anticompetitive

 2 scheme designed to artificially inflate prices of the Valeant Drug. Valeant injured Molina through this

 3 conduct.

 4           3129. But for Valeant’s scheme to inflate the price of the Valeant Drug, Molina would have

 5 purchased lower-priced Valeant Drug.

 6           3130. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 7 paying higher prices for the Valeant Drug than it would have paid absent Valeant’s continuing

 8 anticompetitive conduct.

 9           3131. Molina has purchased substantial amounts of the Valeant Drug during the relevant

10 period.

11           3132. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

12 U.S.C. § 2201(a) ruling that Valeant’s conduct violates Sections 1 and 2 of the Sherman Act.

13           3133. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

14 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

15 Valeant’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

16 recur.

17                                              COUNT CXLV

18                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

19                                  OF TRADE UNDER STATE LAWS

20           (As to Versapharm and All Other Defendants Under Joint and Several Liability)

21           3134. Molina incorporates by reference the preceding allegations.

22           3135. Versapharm knowingly, intentionally, and conspiratorially engaged in anticompetitive

23 agreements designed to drive up the cost of at least the drugs listed below in the United States (the

24 “Versapharm Drug”). This conspiracy was per se unlawful price-fixing.

25                          Ethosuximide

26           3136. Versapharm has committed at least one overt act to further the conspiracy alleged in

27 this Complaint. Versapharm’s anticompetitive acts had a substantial and foreseeable effect on
28 commerce by raising and fixing prices of the Versapharm Drug throughout the United States.


                                                  575
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 587 of 612



 1          3137. The conspiracy realized its intended effect; Versapharm has benefited, and continues to

 2 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Versapharm

 3 Drug.

 4          3138. The contract, combination, or conspiracy had the following direct, substantial, and

 5 reasonably foreseeable effects on United States commerce:

 6                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 7                      stabilized prices at supracompetitive levels for the Versapharm Drug;

 8                  b. Molina was deprived of the benefits of free and open competition in the sale of the

 9                      Versapharm Drug in the United States market; and

10                  c. Competition in establishing the prices paid for the Versapharm Drug was unlawfully

11                      restrained, suppressed, or eliminated.

12          3139. Even after free and open competition begins, Molina will continue to pay

13 supracompetitive prices for the Versapharm Drug until the market achieves a steady state.
14          3140. As a direct and proximate result of Versapharm’s unlawful conduct, Molina has been

15 injured in its business and property in that it has paid more for the Versapharm Drug than it would

16 have paid in the absence of Versapharm’s unlawful conduct. The full amount of such damages is

17 presently unknown and will be determined after discovery and upon proof at trial.

18          3141. There is no legitimate, non-pretextual, pro-competitive business justification for

19 Versapharm’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

20 justification, the conspiracy is broader than necessary to achieve such purpose.
21          3142. Versapharm’s unlawful conduct as alleged herein poses a significant and continuing

22 threat of antitrust injury.

23          3143. Versapharm’s conduct violated the following state antitrust or competition practices

24 laws:

25                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

26                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

27                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

28                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.


                                                 576
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 588 of 612



 1                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 2                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 3                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 4                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 5                  i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 6                  j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 7                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 8          3144. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 9 and commerce in California (both intrastate and interstate) as a result of Versapharm’s unlawful

10 activities.

11          3145. A substantial number of significant events to the conspiracy took place and were

12 performed in California, including communications in furtherance of the conspiracy that were sent

13 from or received in California.
14          3146. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

15 financially responsible for the financial performance of all state health plans. MHI is the assignee of

16 claims from Molina’s subsidiary state health plans as described in paragraph 154.

17          3147.    For these additional reasons, Versapharm’s conduct violated Cal. Bus. & Prof. Code §§

18 16700, et seq.

19                                               COUNT CXLVI

20               UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

21           (As to Versapharm and All Other Defendants Under Joint and Several Liability)

22          3148. Molina incorporates by reference the preceding allegations.

23          3149. Versapharm engaged in unfair competition or unfair, unconscionable, deceptive, or

24 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

25 direct and proximate result of Versapharm’s anticompetitive, deceptive, unfair, unconscionable, and

26 fraudulent conduct, Molina was deprived of the opportunity to purchase the Versapharm Drug at

27 prices restrained by competition and forced to pay artificially inflated prices.
28


                                                  577
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 589 of 612



 1          3150. There was and is a gross disparity between the price for the Molina Purchases of

 2 Versapharm Drug, and the value received, given that more cheaply priced Versapharm Drug should

 3 have been available, and would have been available, absent Versapharm’s illegal conduct.

 4          3151. By engaging in the foregoing conduct, Versapharm engaged in unfair competition or

 5 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 6 following state laws:
 7                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 8                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 9                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

10                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

11                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

12                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

13                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

14                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

15                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

16                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

17                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

18                                             COUNT CXLVII

19                          UNJUST ENRICHMENT UNDER STATE LAW

20           (As to Versapharm and All Other Defendants Under Joint and Several Liability)

21          3152. Molina incorporates by reference the preceding allegations.

22          3153. Versapharm has benefitted from artificial prices in the sale of the Versapharm Drug

23 resulting from the unlawful and inequitable acts alleged in this Complaint.

24          3154. Versapharm’s financial benefit resulting from its unlawful and inequitable acts are

25 traceable to overpayments for the Versapharm Drug by Molina.

26          3155. Molina has conferred upon Versapharm an economic benefit, profits from unlawful

27 overcharges, to the economic detriment of Molina.
28


                                                 578
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 590 of 612



 1          3156. It would be futile for Molina to seek a remedy from any party with whom it has privity

 2 of contract for its indirect purchases of the Versapharm Drug.

 3          3157. It would be futile for Molina to seek to exhaust any remedy against the immediate

 4 intermediary in the chain of distribution from which it purchased the Versapharm Drug, as it is not

 5 liable and would not compensate Molina for the impact of Versapharm’s unlawful conduct.

 6          3158. The economic benefit of overcharges derived by Versapharm through charging

 7 supracompetitive and artificially inflated prices for the Versapharm Drug is a direct and proximate

 8 result of Versapharm’s unlawful conduct.

 9          3159. The economic benefits derived by Versapharm rightfully belong to Molina, as it paid

10 anticompetitive and monopolistic prices during the relevant period, benefiting Versapharm.

11          3160. It would be inequitable under unjust enrichment principles under the law of the District

12 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

13 Versapharm to be permitted to retain any of the overcharges for the Versapharm Drug derived from
14 Versapharm’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

15          3161. Versapharm is aware of and appreciates the benefits bestowed upon it by Molina.

16          3162. Versapharm should be compelled to disgorge in a common fund for the benefit of

17 Molina all unlawful or inequitable proceeds it received.

18          3163. A constructive trust should be imposed upon all unlawful or inequitable sums received

19 by Versapharm traceable to Molina.

20                                            COUNT CXLVIII

21 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

22           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

23           (As to Versapharm and All Other Defendants Under Joint and Several Liability)

24          3164. Molina incorporates by reference the preceding allegations.

25          3165. Versapharm knowingly, intentionally, and cooperatively engaged in an anticompetitive

26 scheme designed to artificially inflate prices of the Versapharm Drug. Versapharm injured Molina

27 through this conduct.
28


                                                 579
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 591 of 612



 1           3166. But for Versapharm’s scheme to inflate the price of the Versapharm Drug, Molina

 2 would have purchased lower-priced Versapharm Drug.

 3           3167. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Versapharm Drug than it would have paid absent Versapharm’s continuing

 5 anticompetitive conduct.

 6           3168. Molina has purchased substantial amounts of the Versapharm Drug during the relevant

 7 period.

 8           3169. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Versapharm’s conduct violates Sections 1 and 2 of the Sherman Act.

10           3170. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 Versapharm’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

13 recur.
14                                              COUNT CXLIX

15                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

16                                    OF TRADE UNDER STATE LAWS

17            (As to West-Ward and All Other Defendants Under Joint and Several Liability)

18           3171. Molina incorporates by reference the preceding allegations.

19           3172. West-Ward knowingly, intentionally, and conspiratorially engaged in anticompetitive

20 agreements designed to drive up the cost of at least the drugs listed below in the United States (the
21 “West-Ward Drugs”). This conspiracy was per se unlawful price-fixing.

22                          Digoxin

23                          Doxycycline

24           3173. West-Ward has committed at least one overt act to further the conspiracy alleged in this

25 Complaint. West-Ward’s anticompetitive acts had a substantial and foreseeable effect on commerce by

26 raising and fixing prices of the West-Ward Drugs throughout the United States.

27
28


                                                  580
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 592 of 612



 1          3174. The conspiracy realized its intended effect; West-Ward has benefited, and continues to

 2 benefit, from its anticompetitive agreements which has artificially inflated the prices of the West-Ward

 3 Drugs.

 4          3175. The contract, combination, or conspiracy had the following direct, substantial, and

 5 reasonably foreseeable effects on United States commerce:

 6                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 7                      stabilized prices at supracompetitive levels for the West-Ward Drugs;

 8                  b. Molina was deprived of the benefits of free and open competition in the sale of the

 9                      West-Ward Drugs in the United States market; and

10                  c. Competition in establishing the prices paid for the West-Ward Drugs was unlawfully

11                      restrained, suppressed, or eliminated.

12          3176. Even after free and open competition begins, Molina will continue to pay

13 supracompetitive prices for the West-Ward Drugs until the market achieves a steady state.
14          3177. As a direct and proximate result of West-Ward’s unlawful conduct, Molina has been

15 injured in its business and property in that it has paid more for the West-Ward Drugs than it would

16 have paid in the absence of West-Ward’s unlawful conduct. The full amount of such damages is

17 presently unknown and will be determined after discovery and upon proof at trial.

18          3178. There is no legitimate, non-pretextual, pro-competitive business justification for West-

19 Ward’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

20 the conspiracy is broader than necessary to achieve such purpose.
21          3179. West-Ward’s unlawful conduct as alleged herein poses a significant and continuing

22 threat of antitrust injury.

23          3180. West-Ward’s conduct violated the following state antitrust or competition practices

24 laws:

25                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

26                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

27                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

28                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.


                                                 581
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 593 of 612



 1                    e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 2                    f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 3                    g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 4                    h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 5                    i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 6                    j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 7                    k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 8          3181. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 9 and commerce in California (both intrastate and interstate) as a result of West-Ward’s unlawful

10 activities.

11          3182. A substantial number of significant events to the conspiracy took place and were

12 performed in California, including communications in furtherance of the conspiracy that were sent

13 from or received in California.
14          3183. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

15 financially responsible for the financial performance of all state health plans. MHI is the assignee of

16 claims from Molina’s subsidiary state health plans as described in paragraph 154.

17          3184.      For these additional reasons, West-Ward’s conduct violated Cal. Bus. & Prof. Code §§

18 16700, et seq.

19                                                  COUNT CL

20               UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

21               (As to West-Ward and All Other Defendants Under Joint and Several Liability)

22          3185. Molina incorporates by reference the preceding allegations.

23          3186. West-Ward engaged in unfair competition or unfair, unconscionable, deceptive, or

24 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

25 direct and proximate result of West-Ward’s anticompetitive, deceptive, unfair, unconscionable, and

26 fraudulent conduct, Molina was deprived of the opportunity to purchase the West-Ward Drugs at

27 prices restrained by competition and forced to pay artificially inflated prices.
28


                                                    582
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 594 of 612



 1          3187. There was and is a gross disparity between the price for the Molina Purchases of West-

 2 Ward Drugs, and the value received, given that more cheaply priced West-Ward Drugs should have

 3 been available, and would have been available, absent West-Ward’s illegal conduct.

 4          3188. By engaging in the foregoing conduct, West-Ward engaged in unfair competition or

 5 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 6 following state laws:
 7                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 8                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 9                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

10                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

11                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

12                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

13                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

14                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

15                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

16                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

17                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

18                                               COUNT CLI

19                          UNJUST ENRICHMENT UNDER STATE LAW

20           (As to West-Ward and All Other Defendants Under Joint and Several Liability)

21          3189. Molina incorporates by reference the preceding allegations.

22          3190. West-Ward has benefitted from artificial prices in the sale of the West-Ward Drugs

23 resulting from the unlawful and inequitable acts alleged in this Complaint.

24          3191. West-Ward’s financial benefit resulting from its unlawful and inequitable acts are

25 traceable to overpayments for the West-Ward Drugs by Molina.

26          3192. Molina has conferred upon West-Ward an economic benefit, profits from unlawful

27 overcharges, to the economic detriment of Molina.
28


                                                 583
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 595 of 612



 1          3193. It would be futile for Molina to seek a remedy from any party with whom it has privity

 2 of contract for its indirect purchases of the West-Ward Drugs.

 3          3194. It would be futile for Molina to seek to exhaust any remedy against the immediate

 4 intermediary in the chain of distribution from which it purchased the West-Ward Drugs, as it is not

 5 liable and would not compensate Molina for the impact of West-Ward’s unlawful conduct.

 6          3195. The economic benefit of overcharges derived by West-Ward through charging

 7 supracompetitive and artificially inflated prices for the West-Ward Drugs is a direct and proximate

 8 result of West-Ward’s unlawful conduct.

 9          3196. The economic benefits derived by West-Ward rightfully belong to Molina, as it paid

10 anticompetitive and monopolistic prices during the relevant period, benefiting West-Ward.

11          3197. It would be inequitable under unjust enrichment principles under the law of the District

12 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

13 West-Ward to be permitted to retain any of the overcharges for the West-Ward Drugs derived from
14 West-Ward’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

15          3198. West-Ward is aware of and appreciates the benefits bestowed upon it by Molina.

16          3199. West-Ward should be compelled to disgorge in a common fund for the benefit of

17 Molina all unlawful or inequitable proceeds it received.

18          3200. A constructive trust should be imposed upon all unlawful or inequitable sums received

19 by West-Ward traceable to Molina.

20                                               COUNT CLII

21 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

22           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

23            (As to West-Ward and All Other Defendants Under Joint and Several Liability)

24          3201. Molina incorporates by reference the preceding allegations.

25          3202. West-Ward knowingly, intentionally, and cooperatively engaged in an anticompetitive

26 scheme designed to artificially inflate prices of the West-Ward Drugs. West-Ward injured Molina

27 through this conduct.
28


                                                 584
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 596 of 612



 1           3203. But for West-Ward’s scheme to inflate the price of the West-Ward Drugs, Molina

 2 would have purchased lower-priced West-Ward Drugs.

 3           3204. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the West-Ward Drugs than it would have paid absent West-Ward’s continuing

 5 anticompetitive conduct.

 6           3205. Molina has purchased substantial amounts of the West-Ward Drugs during the relevant

 7 period.

 8           3206. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that West-Ward’s conduct violates Sections 1 and 2 of the Sherman Act.

10           3207. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 West-Ward’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

13 recur.
14                                              COUNT CLIII

15                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

16                                   OF TRADE UNDER STATE LAWS

17            (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

18           3208. Molina incorporates by reference the preceding allegations.

19           3209. Wockhardt knowingly, intentionally, and conspiratorially engaged in anticompetitive

20 agreements designed to drive up the cost of at least the drugs listed below in the United States (the
21 “Wockhardt Drugs”). This conspiracy was per se unlawful price-fixing.

22                          Clobetasol Propionate

23                          Enalapril Maleate

24           3210. Wockhardt has committed at least one overt act to further the conspiracy alleged in this

25 Complaint. Wockhardt’s anticompetitive acts had a substantial and foreseeable effect on commerce by

26 raising and fixing prices of the Wockhardt Drugs throughout the United States.

27
28


                                                  585
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 597 of 612



 1          3211. The conspiracy realized its intended effect; Wockhardt has benefited, and continues to

 2 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Wockhardt

 3 Drugs.

 4          3212. The contract, combination, or conspiracy had the following direct, substantial, and

 5 reasonably foreseeable effects on United States commerce:

 6                  a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 7                      stabilized prices at supracompetitive levels for the Wockhardt Drugs;

 8                  b. Molina was deprived of the benefits of free and open competition in the sale of the

 9                      Wockhardt Drugs in the United States market; and

10                  c. Competition in establishing the prices paid for the Wockhardt Drugs was unlawfully

11                      restrained, suppressed, or eliminated.

12          3213. Even after free and open competition begins, Molina will continue to pay

13 supracompetitive prices for the Wockhardt Drugs until the market achieves a steady state.
14          3214. As a direct and proximate result of Wockhardt’s unlawful conduct, Molina has been

15 injured in its business and property in that it has paid more for the Wockhardt Drugs than it would

16 have paid in the absence of Wockhardt’s unlawful conduct. The full amount of such damages is

17 presently unknown and will be determined after discovery and upon proof at trial.

18          3215. There is no legitimate, non-pretextual, pro-competitive business justification for

19 Wockhardt’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

20 justification, the conspiracy is broader than necessary to achieve such purpose.
21          3216. Wockhardt’s unlawful conduct as alleged herein poses a significant and continuing

22 threat of antitrust injury.

23          3217. Wockhardt’s conduct violated the following state antitrust or competition practices

24 laws:

25                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

26                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

27                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

28                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.


                                                 586
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 598 of 612



 1                    e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 2                    f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 3                    g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 4                    h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

 5                    i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

 6                    j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

 7                    k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 8          3218. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 9 and commerce in California (both intrastate and interstate) as a result of Wockhardt’s unlawful

10 activities.

11          3219. A substantial number of significant events to the conspiracy took place and were

12 performed in California, including communications in furtherance of the conspiracy that were sent

13 from or received in California.
14          3220. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

15 financially responsible for the financial performance of all state health plans. MHI is the assignee of

16 claims from Molina’s subsidiary state health plans as described in paragraph 154.

17          3221.      For these additional reasons, Wockhardt’s conduct violated Cal. Bus. & Prof. Code §§

18 16700, et seq.

19                                                 COUNT CLIV

20               UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

21               (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

22          3222. Molina incorporates by reference the preceding allegations.

23          3223. Wockhardt engaged in unfair competition or unfair, unconscionable, deceptive, or

24 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

25 direct and proximate result of Wockhardt’s anticompetitive, deceptive, unfair, unconscionable, and

26 fraudulent conduct, Molina was deprived of the opportunity to purchase the Wockhardt Drugs at prices

27 restrained by competition and forced to pay artificially inflated prices.
28


                                                    587
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 599 of 612



 1          3224. There was and is a gross disparity between the price for the Molina Purchases of

 2 Wockhardt Drugs, and the value received, given that more cheaply priced Wockhardt Drugs should

 3 have been available, and would have been available, absent Wockhardt’s illegal conduct.

 4          3225. By engaging in the foregoing conduct, Wockhardt engaged in unfair competition or

 5 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 6 following state laws:
 7                  a.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 8                  b.     815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 9                  c.     Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

10                  d.     Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

11                  e.     Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

12                  f.     N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

13                  g.     N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

14                  h.     S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

15                  i.     Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

16                  j.     Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

17                  k.     Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

18                                               COUNT CLV

19                          UNJUST ENRICHMENT UNDER STATE LAW

20            (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

21          3226. Molina incorporates by reference the preceding allegations.

22          3227. Wockhardt has benefitted from artificial prices in the sale of the Wockhardt Drugs

23 resulting from the unlawful and inequitable acts alleged in this Complaint.

24          3228. Wockhardt’s financial benefit resulting from its unlawful and inequitable acts are

25 traceable to overpayments for the Wockhardt Drugs by Molina.

26          3229. Molina has conferred upon Wockhardt an economic benefit, profits from unlawful

27 overcharges, to the economic detriment of Molina.
28


                                                 588
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 600 of 612



 1          3230. It would be futile for Molina to seek a remedy from any party with whom it has privity

 2 of contract for its indirect purchases of the Wockhardt Drugs.

 3          3231. It would be futile for Molina to seek to exhaust any remedy against the immediate

 4 intermediary in the chain of distribution from which it purchased the Wockhardt Drugs, as it is not

 5 liable and would not compensate Molina for the impact of Wockhardt’s unlawful conduct.

 6          3232. The economic benefit of overcharges derived by Wockhardt through charging

 7 supracompetitive and artificially inflated prices for the Wockhardt Drugs is a direct and proximate

 8 result of Wockhardt’s unlawful conduct.

 9          3233. The economic benefits derived by Wockhardt rightfully belong to Molina, as it paid

10 anticompetitive and monopolistic prices during the relevant period, benefiting Wockhardt.

11          3234. It would be inequitable under unjust enrichment principles under the law of the District

12 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

13 Wockhardt to be permitted to retain any of the overcharges for the Wockhardt Drugs derived from
14 Wockhardt’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

15          3235. Wockhardt is aware of and appreciates the benefits bestowed upon it by Molina.

16          3236. Wockhardt should be compelled to disgorge in a common fund for the benefit of

17 Molina all unlawful or inequitable proceeds it received.

18          3237. A constructive trust should be imposed upon all unlawful or inequitable sums received

19 by Wockhardt traceable to Molina.

20                                              COUNT CLVI

21 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

22           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

23            (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

24          3238. Molina incorporates by reference the preceding allegations.

25          3239. Wockhardt knowingly, intentionally, and cooperatively engaged in an anticompetitive

26 scheme designed to artificially inflate prices of the Wockhardt Drugs. Wockhardt injured Molina

27 through this conduct.
28


                                                 589
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 601 of 612



 1           3240. But for Wockhardt’s scheme to inflate the price of the Wockhardt Drugs, Molina would

 2 have purchased lower-priced Wockhardt Drugs.

 3           3241. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Wockhardt Drugs than it would have paid absent Wockhardt’s continuing

 5 anticompetitive conduct.

 6           3242. Molina has purchased substantial amounts of the Wockhardt Drugs during the relevant

 7 period.

 8           3243. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Wockhardt’s conduct violates Sections 1 and 2 of the Sherman Act.

10           3244. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 Wockhardt’s unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

13 recur.
14                                              COUNT CLVII

15                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

16                                   OF TRADE UNDER STATE LAWS

17               (As to Zydus and All Other Defendants Under Joint and Several Liability)

18           3245. Molina incorporates by reference the preceding allegations.

19           3246. Zydus knowingly, intentionally, and conspiratorially engaged in anticompetitive

20 agreements designed to drive up the cost of at least the drugs listed below in the United States (the
21 “Zydus Drugs”). This conspiracy was per se unlawful price-fixing.

22                          Acetazolamide

23                          Clarithromycin ER

24                          Divalproex Sodium ER

25                          Etodolac

26                          Fenofibrate

27                          Niacin ER

28                          Paricalcitol


                                                  590
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 602 of 612



 1                             Pravastatin

 2                             Topiramate Sprinkle

 3                             Warfarin Sodium

 4          3247. Zydus has committed at least one overt act to further the conspiracy alleged in this

 5 Complaint. Zydus’ anticompetitive acts had a substantial and foreseeable effect on commerce by raising

 6 and fixing prices of the Zydus Drugs throughout the United States.
 7          3248. The conspiracy realized its intended effect; Zydus has benefited, and continues to

 8 benefit, from its anticompetitive agreements which has artificially inflated the prices of the Zydus

 9 Drugs.

10          3249. The contract, combination, or conspiracy had the following direct, substantial, and

11 reasonably foreseeable effects on United States commerce:

12                     a. Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

13                         stabilized prices at supracompetitive levels for the Zydus Drugs;

14                     b. Molina was deprived of the benefits of free and open competition in the sale of the

15                         Zydus Drugs in the United States market; and

16                     c. Competition in establishing the prices paid for the Zydus Drugs was unlawfully

17                         restrained, suppressed, or eliminated.

18          3250. Even after free and open competition begins, Molina will continue to pay

19 supracompetitive prices for the Zydus Drugs until the market achieves a steady state.

20          3251. As a direct and proximate result of Zydus’ unlawful conduct, Molina has been injured in

21 its business and property in that it has paid more for the Zydus Drugs than it would have paid in the

22 absence of Zydus’ unlawful conduct. The full amount of such damages is presently unknown and will

23 be determined after discovery and upon proof at trial.

24          3252. There is no legitimate, non-pretextual, pro-competitive business justification for Zydus’

25 conspiracy that outweighs its harmful effect. Even if there were some conceivable justification, the

26 conspiracy is broader than necessary to achieve such purpose.

27          3253. Zydus’ unlawful conduct as alleged herein poses a significant and continuing threat of

28 antitrust injury.


                                                    591
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 603 of 612



 1           3254. Zydus’ conduct violated the following state antitrust or competition practices laws:

 2                   a. Ala. Code §6-5-60, with respect to purchases in Alabama.

 3                   b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

 4                   c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

 5                   d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

 6                   e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

 7                   f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

 8                   g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

 9                   h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

10                   i.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

11                   j.   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.

12                   k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

13           3255. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

14 and commerce in California (both intrastate and interstate) as a result of Zydus’ unlawful activities.

15           3256. A substantial number of significant events to the conspiracy took place and were

16 performed in California, including communications in furtherance of the conspiracy that were sent

17 from or received in California.

18           3257. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

19 financially responsible for the financial performance of all state health plans. MHI is the assignee of

20 claims from Molina’s subsidiary state health plans as described in paragraph 154.
21           3258.    For these additional reasons, Zydus’ conduct violated Cal. Bus. & Prof. Code §§ 16700,

22 et seq.

23                                               COUNT CLVIII

24             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

25               (As to Zydus and All Other Defendants Under Joint and Several Liability)

26           3259. Molina incorporates by reference the preceding allegations.

27           3260. Zydus engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

28 acts or practices in violation of the state consumer protection statutes listed below. As a direct and


                                                   592
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 604 of 612



 1 proximate result of Zydus’ anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

 2 Molina was deprived of the opportunity to purchase the Zydus Drugs at prices restrained by

 3 competition and forced to pay artificially inflated prices.

 4          3261. There was and is a gross disparity between the price for the Molina Purchases of Zydus

 5 Drugs, and the value received, given that more cheaply priced Zydus Drugs should have been available,

 6 and would have been available, absent Zydus’ illegal conduct.
 7          3262. By engaging in the foregoing conduct, Zydus engaged in unfair competition or

 8 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 9 following state laws:

10                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

11                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

12                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

13                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

14                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

15                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

16                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

17                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

18                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

19                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

20                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

21                                               COUNT CLIX

22                           UNJUST ENRICHMENT UNDER STATE LAW

23              (As to Zydus and All Other Defendants Under Joint and Several Liability)

24          3263. Molina incorporates by reference the preceding allegations.

25          3264. Zydus has benefitted from artificial prices in the sale of the Zydus Drugs resulting from

26 the unlawful and inequitable acts alleged in this Complaint.

27          3265. Zydus’ financial benefit resulting from its unlawful and inequitable acts are traceable to

28 overpayments for the Zydus Drugs by Molina.


                                                  593
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 605 of 612



 1          3266. Molina has conferred upon Zydus an economic benefit, profits from unlawful

 2 overcharges, to the economic detriment of Molina.

 3          3267. It would be futile for Molina to seek a remedy from any party with whom it has privity

 4 of contract for its indirect purchases of the Zydus Drugs.

 5          3268. It would be futile for Molina to seek to exhaust any remedy against the immediate

 6 intermediary in the chain of distribution from which it purchased the Zydus Drugs, as it is not liable
 7 and would not compensate Molina for the impact of Zydus’ unlawful conduct.

 8          3269. The economic benefit of overcharges derived by Zydus through charging

 9 supracompetitive and artificially inflated prices for the Zydus Drugs is a direct and proximate result of

10 Zydus’ unlawful conduct.

11          3270. The economic benefits derived by Zydus rightfully belong to Molina, as it paid

12 anticompetitive and monopolistic prices during the relevant period, benefiting Zydus.

13          3271. It would be inequitable under unjust enrichment principles under the law of the District

14 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

15 Zydus to be permitted to retain any of the overcharges for the Zydus Drugs derived from Zydus’ unfair

16 and unconscionable methods, acts, and trade practices alleged in this Complaint.

17          3272. Zydus is aware of and appreciates the benefits bestowed upon it by Molina.

18          3273. Zydus should be compelled to disgorge in a common fund for the benefit of Molina all

19 unlawful or inequitable proceeds it received.

20          3274. A constructive trust should be imposed upon all unlawful or inequitable sums received

21 by Zydus traceable to Molina.

22                                                 COUNT CLX

23 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

24           ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT

25              (As to Zydus and All Other Defendants Under Joint and Several Liability)

26          3275. Molina incorporates by reference the preceding allegations.

27          3276. Zydus knowingly, intentionally, and cooperatively engaged in an anticompetitive scheme

28 designed to artificially inflate prices of the Zydus Drugs. Zydus injured Molina through this conduct.


                                                 594
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 606 of 612



 1           3277. But for Zydus’ scheme to inflate the price of the Zydus Drugs, Molina would have

 2 purchased lower-priced Zydus Drugs.

 3           3278. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 4 paying higher prices for the Zydus Drugs than it would have paid absent Zydus’ continuing

 5 anticompetitive conduct.

 6           3279. Molina has purchased substantial amounts of the Zydus Drugs during the relevant

 7 period.

 8           3280. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 9 U.S.C. § 2201(a) ruling that Zydus’ conduct violates Sections 1 and 2 of the Sherman Act.

10           3281. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

11 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

12 Zydus’ unlawful conduct, and other relief to assure that similar anticompetitive conduct does not recur.

13                                               COUNT CLXI

14                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT

15                    OF TRADE UNDER STATE LAWS (ALL SUBJECT DRUGS)

16                                           (As to All Defendants)

17           3282. Molina incorporates by reference the preceding allegations.

18           3283. Defendants knowingly, intentionally, and conspiratorially engaged in anticompetitive

19 agreements designed to drive up the cost of the Subject Drugs in the United States. This conspiracy

20 was per se unlawful price-fixing.
21           3284. Each of the Defendants has committed at least one overt act to further the conspiracy

22 alleged in this Complaint. Defendants’ anticompetitive acts had a substantial and foreseeable effect on

23 commerce by raising and fixing Subject Drug prices throughout the United States.

24           3285. The conspiracy realized its intended effect; Defendants have benefited, and continue to

25 benefit, from their anticompetitive agreements which have artificially inflated the prices of the Subject

26 Drugs.

27           3286. The contract, combination, or conspiracy had the following direct, substantial, and

28 reasonably foreseeable effects on United States commerce:


                                                  595
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 607 of 612



 1                  a.       Molina has paid, and continues to pay, artificially inflated, fixed, maintained, or

 2          stabilized prices at supracompetitive levels for the Subject Drugs;

 3                  b.       Molina was deprived of the benefits of free and open competition in the sale of

 4          the Subject Drugs in the United States market; and

 5                  c.       Competition in establishing the prices paid for the Subject Drugs was unlawfully

 6          restrained, suppressed, or eliminated.

 7          3287. Even after free and open competition begins, Molina will continue to pay

 8 supracompetitive prices for the Subject Drugs until the market achieves a steady state.

 9          3288. As a direct and proximate result of Defendants’ unlawful conduct, Molina has been

10 injured in its business and property in that it has paid more for the Subject Drugs than it would have

11 paid in the absence of Defendants’ unlawful conduct. The full amount of such damages is presently

12 unknown and will be determined after discovery and upon proof at trial.

13          3289. There is no legitimate, non-pretextual, pro-competitive business justification for

14 Defendants’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

15 justification, the conspiracy is broader than necessary to achieve such purpose.

16          3290. Defendants’ unlawful conduct as alleged herein poses a significant and continuing threat

17 of antitrust injury.

18          3291. Defendants’ conduct violated the following state antitrust or competition practices laws:

19                  a. Ala. Code §6-5-60, with respect to purchases in Alabama.

20                  b. Cal. Bus. & Prof. Code §§ 16700, et seq., with respect to purchases in California.

21                  c. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

22                  d. Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in Michigan.

23                  e. Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi.

24                  f. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico.

25                  g. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York.

26                  h. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

27                  i.    R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

28                  j.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah.


                                                   596
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 608 of 612



 1                  k. Wis. Stat. §§ 133.01, et seq., with respect to purchases in Wisconsin.

 2          3292. In addition, there is a direct, substantial and reasonably foreseeably effect upon trade

 3 and commerce in California (both intrastate and interstate) as a result of Defendants’ unlawful

 4 activities.

 5          3293. A substantial number of significant events to the conspiracy took place and were

 6 performed in California, including communications in furtherance of the conspiracy that were sent
 7 from or received in California.

 8          3294. All relevant times, MCI was head quartered in Long Beach, California and is ultimately

 9 financially responsible for the financial performance of all state health plans. MHI is the assignee of

10 claims from Molina’s subsidiary state health plans as described in paragraph 154.

11          3295.    For these additional reasons, Defendants’ conduct violated Cal. Bus. & Prof. Code §§

12 16700, et seq.

13
14                                               COUNT CLXII

15               UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

16                                         (ALL SUBJECT DRUGS)

17                                           (As to All Defendants)

18          3296. Molina incorporates by reference the preceding allegations.

19          3297. Defendants engaged in unfair competition or unfair, unconscionable, deceptive, or

20 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a
21 direct and proximate result of Defendants’ anticompetitive, deceptive, unfair, unconscionable, and

22 fraudulent conduct, Molina was deprived of the opportunity to purchase the Subject Drugs at prices

23 restrained by competition and forced to pay artificially inflated prices.

24          3298. There was and is a gross disparity between the price for the Molina Purchases of the

25 Subject Drugs, and the value received, given that more cheaply priced generic drugs should have been

26 available, and would have been available, absent Defendants’ illegal conduct.

27
28


                                                  597
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 609 of 612



 1          3299. By engaging in the foregoing conduct, Defendants engaged in unfair competition or

 2 deceptive acts and practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq, and/or the

 3 following state laws:

 4                  a.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

 5                  b.      815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

 6                  c.      Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

 7                  d.      Minn. Stat. §§ 325F.68, et seq., with respect to purchases in Minnesota.

 8                  e.      Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

 9                  f.      N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

10                  g.      N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

11                  h.      S.C. Code §§ 39-5-20, et seq., with respect to purchases in South Carolina.

12                  i.      Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

13                  j.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

14                  k.      Wis. Stat. §§ 100.18, et seq., with respect to purchases in Wisconsin.

15                                              COUNT CLXIII

16            UNJUST ENRICHMENT UNDER STATE LAW (ALL SUBJECT DRUGS)

17                                           (As to All Defendants)

18          3300. Molina incorporates by reference the preceding allegations.

19          3301. Defendants have benefitted from artificial prices in the sale of the Subject Drugs

20 resulting from the unlawful and inequitable acts alleged in this Complaint.
21          3302. Defendants’ financial benefit resulting from their unlawful and inequitable acts are

22 traceable to overpayments for the Subject Drugs by Molina.

23          3303. Molina has conferred upon Defendants an economic benefit, profits from unlawful

24 overcharges, to the economic detriment of Molina.

25          3304. It would be futile for Molina to seek a remedy from any party with whom it has privity

26 of contract for its indirect purchases of the Subject Drugs.

27
28


                                                 598
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 610 of 612



 1          3305. It would be futile for Molina to seek to exhaust any remedy against the immediate

 2 intermediary in the chain of distribution from which it purchased the Subject Drugs, as it is not liable

 3 and would not compensate Molina for the impact of Defendants’ unlawful conduct.

 4          3306. The economic benefit of overcharges derived by Defendants through charging

 5 supracompetitive and artificially inflated prices for the Subject Drugs is a direct and proximate result of

 6 Defendants’ unlawful conduct.
 7          3307. The economic benefits derived by Defendants rightfully belong to Molina, as it paid

 8 anticompetitive and monopolistic prices during the relevant periods, benefiting Defendants.

 9          3308. It would be inequitable under unjust enrichment principles under the law of the District

10 of Columbia and the laws of all states and territories in the United States, except Ohio and Indiana, for

11 Defendants to be permitted to retain any of the overcharges for the Subject Drugs derived from

12 Defendants’ unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

13          3309. Defendants are aware of and appreciate the benefits bestowed upon them by Molina.

14          3310. Defendants should be compelled to disgorge in a common fund for the benefit of

15 Molina all unlawful or inequitable proceeds they received.

16          3311. A constructive trust should be imposed upon all unlawful or inequitable sums received

17 by Defendants traceable to Molina.

18                                              COUNT CLXIV

19 DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE CLAYTON

20       ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN ACT (ALL

21                                            SUBJECT DRUGS)

22                                           (As to All Defendants)

23          3312. Molina incorporates by reference the preceding allegations.

24          3313. Defendants knowingly, intentionally, and cooperatively engaged in an anticompetitive

25 scheme designed to artificially inflate prices of the Subject Drugs. Defendants injured Molina through

26 this conduct.

27          3314. But for Defendants’ scheme to inflate the price of the Subject Drugs, Molina would

28 have purchased lower-priced Subject Drugs.


                                                  599
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 611 of 612



 1          3315. Molina has suffered harm, and will continue to suffer harm in the future, as a result of

 2 paying higher prices for the Subject Drugs than it would have paid absent Defendants’ continuing

 3 anticompetitive conduct.

 4          3316. Molina has purchased substantial amounts of the Subject Drugs during the relevant

 5 periods.

 6          3317. Molina seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

 7 U.S.C. § 2201(a) ruling that Defendants’ conduct violates Sections 1 and 2 of the Sherman Act.

 8          3318. Molina seeks equitable and injunctive relief pursuant to Section 16 of the Clayton Act,

 9 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects caused by

10 Defendants’ unlawful conduct, and other relief to assure that similar anticompetitive conduct does not

11 recur.

12 XXI. DEMAND FOR JUDGMENT

13          WHEREFORE, Molina demands judgment against Defendants, as follows:

14      A. Declaring the acts alleged herein to constitute unlawful restraints of trade in violation of the

15          Sherman Act, 15 U.S.C. §§ 1-2;

16      B. Judgment against Defendants, jointly and severally, awarding Molina actual, consequential,

17          compensatory, treble, punitive, and/or other damages, in an amount to be proven at trial,

18          including pre-judgment and post-judgment interest at the statutory rates;

19      C. Awarding Molina its reasonable costs and expenses, including attorneys’ fees; and

20      D. Awarding all other legal or equitable relief as the Court deems just and proper.

21 XXII. JURY DEMAND

22          Molina demands a jury trial on all claims so triable under Federal Rule of Civil Procedure Rule

23 38(b).

24
            Dated: December 27, 2019                        Respectfully submitted:
25

26
                                                        By: /s/ Todd M. Schneider
27                                                         Todd M. Schneider
                                                           Jason H. Kim
28                                                         Kyle G. Bates


                                                 600
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00695-CMR Document 1 Filed 12/27/19 Page 612 of 612



 1                                        SCHNEIDER WALLACE COTTRELL
                                          KONECKY WOTKYNS LLP
 2                                        2000 Powell Street, Suite 1400
                                          Emeryville, California 94608
 3                                        Tel. 415-421-7100
 4                                        tschneider@schneiderwallace.com
                                          jkim@schneiderwallace.com
 5                                        kbates@schneiderwallace.com

 6                                        Peter D. St. Phillip
                                          Jennifer Risener
 7                                        Lee Yun Kim
                                          LOWEY DANNENBERG, P.C.
 8
                                          44 South Broadway, Suite 1100
 9                                        White Plains, New York 10601
                                          Tel. 914-997-0500
10                                        PStPhillip@lowey.com
                                          JRisener@lowey.com
11                                        LKim@lowey.com
12                                        Laura K. Mummert
13                                        LOWEY DANNEBERG, P.C.
                                          One Tower Bridge
14                                        100 Front Street, Suite 520
                                          West Conshohocken, Pennsylvania 19428
15                                        Tel: 215-399-4770
                                          LMummert@lowey.com
16
                                          Counsel for Plaintiff
17

18

19

20
21

22

23

24

25

26

27
28


                                       601
                       COMPLAINT AND DEMAND FOR JURY TRIAL
